Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 1 of 192


                                                                                                                   Requirements
                                                                                             GCZCFIIOivilCaseFiling
                                                                                                                            Upg/lMaI1
                                                                                                                             RPCYVO
   UZitodVXQSDistcictCOVIX                                     VX Y S6 D ISTRICT CO URT                2E2 g22222
   sotltioF11DiStFictOfFlorida                                                                           Dadsc.i- -
                                                      sov-
                                                         Y rusux
                                                      uxlrso     .ol
                                                              s I.   s-
                                                                   r,-rulcv o,-a om o.
                                                                              Complaint for Violation of Civil     y/
                                                                                                                    L

                                                             xa
                                              ï                                            ltights
                                                                                           (PrisonerComplaint)
           o

       (Writethe.   #///nameo.    feach . J7/t
                                             :
                                             /?'
                                               n/#/.
                                                   /
                                                   ''who i.
                                                          vJîling
                            /*the à?t'
                                     ?zz?p.s'ofalltheplaintl   '
                                                               /fs ca
                                                                   (tosb
                                                                       ee.
                                                                        No.
                                                                         hlledinbytheCl
                                                                                      . erk,sO.
                                                                                              J.
                                                                                               #ce-
                                                                                                  )
       tct
         y/-
        hi l'?nt
           b   c'
                p
                /h'tai
                ompl inntt
                         .he.
                            Juvptzcc above,ya/ctws'
                                          .
                                                     t?write ''-
                                                               sve
         attached in the -
                         vrt-
                            /cf?and attac'
                                         h an t-
                                               /yl/
                                                  .
                                                   //tp??t?/                                                  g vos u xo
                    -
                                                                                             j
                                                                                             s
                                                                                                .y -j-j
                                                                                               ul         .
                                                                                                      -ial.   (checkone)
                        ,,
         pagewj//JtheJ
                     ./?////'-
                             î./()('names.
                                         )
                                 .
                                                                                                                  yjuya ay                 a.
                                                                                                                                            0.
                -   against-                                                           -
                                      -       -- .-   - . - -- - - . . .-
                                                                                  --
                                                                                                                           gEg -? 2222
                    - -- -
                                 ..                                                                                        AsoEt
                                                                                                                            -cnxx
                                                                                                                           cl   u sE.Ntrst-
                                                                                                                                     ossm
                                                                                                                                       -  :
                                                                                                                                          cx
            -- .
                                               A                      --.
                                                                            - - -- -
                                                                                                                           s.o.o!
                                                                                                                                rI
                                                                                                                                 kk.-MIAMI
               tI
                sei-ite //7t?1
                             .il11 name (//'each t
                                          -
                                                 7/t?-
                                                     ft?/?t'
                                                           /t
                                                           ,;?l?/ who /,  $
                             -
               being -
               - .- -
                       s'?.
                          /c#. Ij //7d names &./ alI the #(     ?.
                                                                 /ènJt'
                                                                      //'
                                                                       .?/-
                                                                          $
                cannotht?'    ??the A'
                                     /pt
                                       r
                                       zcc above,?7/(
                                               ..
                                                      ?J. j.
                                                           t?write ''see
                 t
                 7
                 ///f?c/kt-
                          ?#''in //?c space and attach tq
                                                        //c additional
                 page u?///?the#///listtp.
                                         /'names. Dtpnotinclude

            ls
             -cdeJf
                  rz
                   '
                   /
                   a(1
                     lrRu
                       t
                       du
                        tfx
                          vltd
                             eAs'h(
                                  of?l'L?
                                        (.
                                         l
                                         >
                                         .ivilProcedure 5.
                                                         2 addressesthe privacy and security concerns resulting from publi'
            access to clectronic court files. tlnder this rNO-         I-ICE
                                                                    ule,  papers filed with the court should not contain'   .a
             individual'sfullsocialsecuritynumberorfullbif'          th date;thefullname ofaperson knownto be aminor;(
              a com plete f'     iltancial accountnum ber. A Gling may include only-   .the last four digits of a social securi
              numbers   'the yearofan individual'sbirth;a nlinor'sinitials'      ,and the lastfourdigits ofa finaneialaccot'


                lc
                 --xceptasnoted in tltisfbrm,plaintiffnecd notsend exhibits,affidavits,grievance orwitnessstatemcnts

               number
                al
                 nny o
                     or .r
                      tde
                       he  fbrteyour
                         rma          coompl
                                 rialst      aint
                                         the Cl  tosbe
                                               erk'    fi
                                                    Offscle
                                                          cd, ih
                                                            wittmt
                                                                 thil
                                                                    sst
                                                                      cobe  ac
                                                                         m placompa
                                                                              int. nied by the filing fee or an applicatif



                    proceed in o
                               tbrn'apat//.
                                          //pc/-/x
                                                 s'.
    Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 2 of 192
        j
        h
        t
        !
         $
         '
'


         I                                 àV K h-M LMJ OAL
         :
         i
          i
            heFotouls
             )
             !'       u evos mk Vtoexu xkkt .
               oaw

              Y ack hvxck
                        .
                        -.-
                Y - kuvxNw k uAx .
                                 ,
                  ç'.
              h xqkxa hxccwkkk
               CV..V..V Yu vo-.ïL .-NC-U .VbGQ.   ,
                K..V oV.CNxsawtvwcx'unlxYNafxxvv- ok-V <      .,
                  '
                 NXU YKG Qxcàx4vxkwvsYot-',
                  tw.
                  -  . c'ksfx.,
                  he.t-eceah.ua..
                   c. h wck cx.x..
                      tv.u u...
                              k
                      C.uw.yk.
                             xzn.;
                        '
                            xvw xcx>u-vxtk
                      sua.o kY vx we,
                       m --.a-Y w4k
                        öm c.qA .t...;
                         V.Q'
                            ZWKGQXW'S
                            Yv.7.YwpAkom..
                            #VKR Vwx
                                   v w c x'
                                          .
                            LPu K.qaxwqxx.j œxxà
                             tA's''Q k -




                              1
                              ?
                               :

                               t
    Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 3 of 192

*


                                                                       GeneralCivilCaseFilingRequirem ents
       UnitedStatesDistrictCourt
       SouthernDistrictofFlorida
               The Parties to ThisCom plaint

               A.      The Pl
                       Provi aitnt
                            de   iff
                                he its)ormation below for each plaintiffnamed in the complaint. Attach
                                    nf

                       additionalpagesifneeded.
                               Nam e                       2.km h wwkc-c
                                                                       xx
                                   A 11othernam esby which you havebeen know n:
                                                            lu
                                                            V
                                                             -Kçx à.
                                                                   t .h xwkwk
                                                                   k
                                                                - c.                    .
                                   ID x um ber              A<.
                                                              %ï'A%i
                                   currentlnstitution      Yo.
                                                             à.
                                                              c
                                                              .-Q-zzvvtu-
                                                                        v-
                                                                         k cst.
                                                                              vxkïvrkux
                                                                                      k extx
                                   Address                  SatL l skxs -1'
                                                                          A-IX         %'
                                                                  %
                                                                  -           Vu <          's o

                  B.      TheDefendantls)                                                     laint,whether
                                                                             m ed in t
                                                                                     he com  p
                          Providethe infonnation below foreach defendant   na
                                                                         t agency, an orgauization, or
                                          i          idual, a governm en
                          the defendant s an indiv                                        ideutical to those
                                        M ake sure thatthe defendantls)lksted below are tude the person,s
                           corporation. h                  For an inakvidualdefendant,i nc               kj
                                                                                                          ast
                           contained in t e above capti
                                                      on.       j            tvinging th s com plaint aga
                                                                                        k
                           job ortitle(ifknown)and check whetwryou are
                                                      it     tqoialcapacity,Or b0th. Attach addktkonal
                           them in their individual Capac y or Of
                           pagesifneeded.

                            DefendantN o.l
                                                            Cxxkswxoz-x OV V.kcxvvkx.tLQ
                                      N am e
                                      Job orTitle
                                       (ifknown)
                                       ShieldNumber
                                                                                   -
                                                                                       t.
                                       Em ployer
                                                           i'kw= - ca
                                                                    V. Vvnk.xàn                    llL
                                                                                                   e


                                                           jl          . .w .
                                                                            qw.             .
                                       Address
                                                                   .--,-aq-V vo.-vk,a z'zqo $
                                                            Txkwka.z           .


                                              lndividualcapacity         $ Officialcapacity

                              DefendantN o.2




                                    t--t--   ''
                                             tJjyF.-
                                              -    e
                                                   jY
                                                    Gt.
                                                      :
                                                      ky g;jj
                                                            ' e'1
                                                            .w.
                                                             .. -C.
                                                                  x
                                                                  Fx h<'
                                                                       -
                                                                       .
                                                                       k.
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 4 of 192




    UnitedStatesDistrictCourt                                    GeneralCivilCaseFilingRequirem ents
    Southem DistrictofFlorida

                           N am e                 h xck.
                                                       .Xlxe.k
                           Job orTitle                ho       ,
                            (ifknown)
                            Shield N um ber                           -1..
                            Employer               -              :
                            Address               w % .u<' CXNN. XS kx.
                                                                      .k
                                             Twïswkxwv .-u
                                                         v u-<wkx U 'ZM                      -
                            N Individualcapacity      # Officialcapacity
                    D efendantN o.3
                            N am e
                            Job orTitle
                            (ifknown)
                                ShieldNl
                                       zmber                          &/:
                                Employer          7                                          =
                                Address           srq E..<    Q-
                                                               wku urvi '
                                                                        &.x A
                                                  Wzkwkxv- o V
                                                             .kesvvà.a Y'R Yut
                                                                  .
                                                                                              --
                                S Individualcapacity         V Officialcapacity
                     DefendantN o.4
                                N am e

                                JoborTitle
                                (ifknown)
                                                  G                                              x
                                Shield N um ber                         1A.
                                                                       .,


                                Employer
                                Address
                                                  Twïkwkw xom-,vuvvlw xzxxh
                                y Individualcapacity         K        Officialcapacity
                                2EE AV hLk!hL%I 7%8 FûR bEFE%bhA1S V-21
      II.    BasisforJurisdiction
              Under42 U.S.C.j 1983,you may sue state orlocalofficials forthe iddeprivation ofany
              rights,privileges,orimmunitiessecured by the Constitution and (federallawsl.'' Under
              Bivens v.Six Unknown Named Agents of FederalBureau of Narcotics,403 U.S.388

                                                                                                       2
      l
      )
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 5 of 192
      i
      '
      j
      j                       hM K %%E%J W û

           sestsm aho.%                      > cy4uwuxW .%
      lha= klwktwor.                          tv.Covcaxqua
      '
      !
      ,Q
      I
       pksuo
           .vc.%YuxqxïL-wvvxw
                 -
                                              pask.Laqàxxxe-Y.I.QQ
                                              csuq.
           %aA V 0kk G khw oxW w l            t%Y c SUZ YAAA'% S.U.
                                                                  N
           Vxïkwïw-aa.
                     n-qu.vkvv
                             ..'
                               szaa           pivktoo-v  kxZ,hnqwkx-
                                                                   s'
                                                                    xohq
           ït
            xuvtkowy6GVK--X.NQ.
                              ao u
                                 kt           htxxvuvzowï&trwvwkQ. x wcv
                                                                       %
      I
            e,      h ..t
             r us xvsx                       uwexouvsaW .ï;
           kvm xklmk,xo-aa                    Mv.hxckxx
           Qkxuv & iwwwk-wk..x                Nsxv.ùxrtxme.V txt'&.
           7tLQ                               FEGQ
           % t+ .
                -.
                 < Q-wkkowx% w.
                              a               tqt,
                                                 to %uz 'saa- s wxw.y
      1Q ïksxwswuz--
                   r,kvvu vz'
                            sx               R oqxtwoukvvivwu x'stxh
      7
      1lm&v--u wytAm vxwïQxpw.u
                          -
                              h               ïwàux:kkwï4UVQUAQwvwcxv
      .
      1
      j
      uvc-s-wxhe.
                '-l                          kvenuwuaW M
      'Lw -klwuvtow
      j                                       hb.knu.-
      ' tkk .YKG tacAuxnk ,
      k                                       ksst.û wcu ixe YA UQ'L
      jM ù
      6                                       M %
       .

       o tv ukk o lwrmskxx:                   t
                                              ABG Skzm *kiv..tu:
           'lkïkïxwww vFxovxu xtz-'sh         Ftqw-vtxt-kt-
                                                          7kwvkw '
                                                                 sitfsk.
                                                                       s
           (A wkui tGvkv-v
                         qopxex
                              s               kuuvu i ïLww vw: wxkx
      i
      'Eam sxux< .%                          bcv- sxvxaA ox%
        lcw Cnscu                             tekcxsxa V suvo
           tw cvu f
                  xG:hw:.Q-'
                           I.                 Ckx.V J ou-uvxka* Y wt..c
      l k-Eèt                                 F+ Q
           ï%%Atz Ato 'saam iu u :.           ke4ttc) 50% 3aA*'sxc.x:
           V-tqsvalwtx
                     kxRovxkxzxzq             Ytwvxtxok vVievkw u qxq
           îolvuvàuu.l tOm cxwïQs wv
                                   kj         scxàvcvtxzwktLVQ.X? Qxkw xkq
      :
                                                                                   %
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 6 of 192




                    àM hthh%E%J 7%8 CChTIQtEL
      bqpcusxuxW .ï'A                       bcco t- ux L o.ïA
       Cxpkkrx,u-u                           Ee.tows..lx
       iwpuxsxvvauho.eY.à.Q.
                           Q                 N cuïoqvcxïbxvoxvxceYxrûl
                                                                     'k
       VbGc-                                  Q wkwîovx 0% Sk eczx tt.t x

       h%=       stè 'xaa%xivc..:  .          $%ka itfz 'saam Lux..k
       quptu Qvkt.vïovuu a'xosq               vsuxu cxkvvucxt.a 's-so'sk<
       lw&wv
           &uaï% wxkr                         ll
                                               xt
                                                kuwtuastUvvwvxsQxw.x%
      G ec.-- ux Lo.ïA                      beoeawoxm L ,3.ï%
       Q m .v :Yxxoa                         K .V.>.vAkoqx
       t.xxwoexk,<e-bwz..t-'L                Ckq..ï u qx-c.a Lm .xc% .ï.Q't
       FELC  -                               r
                                             uwox
                                              ' '
                                                u.kws.
                                                     sk..% 7uq-xàx xt-k.c-
                                                                    .



       ïR=       sk,z 'saa- 'uxc..xa          t%L*    ikz m W ttuke..A
       7lo,.:xQ-k vvx xtx xiesuk             fïm,
                                                evtaowkqstx,vwà. iv iq
                 v
       îvxltuxx
              uwï0- .c.%                     hsxqkuxtuaykG kcaxk ç'-xvzvuk.j

       o e- sxww W ,.$'L                    bc.I:.wtsxu7iLo.$% tz;
       Om w.CY wq                            Lucw o cmvA.xiK.xxw.kr
       %....> eu zo-t-k-                     &V%A tRk '   kxsvqwkuxzu
       FbLt                                  Cuwkxvcxx .% k m zx kqo        .


       t% ?o sto 'saa* sux,x k               !%;où skw'
                                                      z 'saa- Sxu .:            .


       71..4 %(lvkxt.vk vua zloxs            lkvvtxoxkvvk ewtx sw xA
       lfx.kuvixoxsCa wcwkr                  lakwxàxvl ttlkc-xw:Qx wukx

      V p- sm a-W .ït                                o-uaL q--.lï
       GVVX...C1.k..                         h sflkk.
       Q wyw
           xh R Y.t..Q'
                      L                      Wvxytkfxu
                                                    ' wuv.q.
                                                           wkzwxwrr$A.%
                                             Q wkavvoo..> Vxcev:,axko
       $A=       Su5 'XAXG S<..&             ï%t
                                               %       Qs
                                                        to 'SAx*x
       B ooxà.. Q-xksh vxkwxva-
                       -      m              Fk.,q-vkxQ kx vkxaxtx '
                                                            w      U c-tskt
       scukwcu ws Qxvaqxkq                   ssx&vwk&-z.
                                                       z 1LvkcawïQx w cka
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 7 of 192




     United States DistrictCoul'
                               t                                     G
     Southern D istrictofFlorida                                         eneralCivilCase Filing Requirements


             (l97l),you maysuefederalofficialsfortheviolation ofcertain constitutionalrights.

                     Areyoubringingsuitagainst(checkaIIthatapplyll
                             Federalofficials(aBivensclaim)
                    >        Stateorlocalofficials(ajl983claim)
                     Section l983 allow s claim s alleging the (tdeprivation of any rights
                                                                                             ,   privileges,or
                    immunitiessecured by tlae Constitution and rfederallawsl'' 42 U.S.C.j l983. lf
                                                                                  ,
                    you are suing undersection 1983, whatfederalconstitutionalorstatutoryrightts)do
                    you claim is/are being violated by state orlocalofficials?

                    sm vv       k(h=.     h
                    %A
                     *
                     Wm oxxaworv& tcxwqa1 w kNwvx k tlY . vk
                    lq .           x.
                                    k   *, c uak.x              w
                    Plaintiffs suing under Bivens m ay only recover for the violation of certain
                    constitutionalrights. If you are suing under Bivens
                                                                         , whatconstitutionalrightts)do
                    you claim is/are being violated by federalofficials?




                   Section l983 allows defendants to be found liable only w hen they have acted
                   kcundercolorofany statute, ordinance,regulation, custom ,orusage,ofany State or
                   Territory orthe Districtof Colum bia.'' 42 U.S.C.j 1983. Ifyou are suing under
                   section 1983,explain how each defendantacted undercolorofstate orlocallaw . lf
                   you are suing under Bivens, cxplain how each defendant acted under color of
                   federallaw . Attach additionalpages ifnecded.


                                   %E.L ATIXLQIERJ5 ALE
   111.   Prisoner Status

          Indicate whether you are a prisoner or other confined pe
                                                                      rson as follows (check allthat



                                                                                                                 S
           1
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 8 of 192
           $
           t
           1
           1
                                                   A àCM EV                  LEE
                       Ten- ux %0.
                                 1.Cquxkw.                 nf Vkvvtw tLc-'

                                                                         .
                       V kà cacxkqu- xkov .V skwk -hxuws 1% a vvxohk
                                                       .
                                                                     cxew t-ak nlx       -

        y pvxaai vevx exc uuxt w wvcx x ox dw wa&u a
                                                             w xkqxc-
                                                                    k oi
                       > M >G k ummxSkq-Vkoexkwxxawvkwuwk ov Qcwxqwvkxqaqzux;
                               .
                                                                                             -




        h pcusm askoi.h..mk hlxaxyLo'
                                    sN v.'u .
                                            xrxLvzukwxàuch..
        Y                                                            v
                                                                            A.                   .


        C .KX.S   Awcc qa .
                          j
                          ho. G tk.wV ov u .uà-.xku .vvqx-- ..< .k.tjwJ .b-
                                                   .

         kxsxvk cawk vswW --sxxw-utA . L o.7 LV.NXU.'VKCL'
                                                         K Cxe-ckk-wknv. ,W .i
                                     ,                               .
        1... QaAocx.$L o.A Yu.Qv ti .x.,Kw.'
                                           .  L .X-N&.X
                                                      . vk t.x../ ..k$.X'kv.koo..
                                                             .
                                                                                                     ,


                                                                                .
        xçA Kk @u xh x'Vwu                     ;
                                               .


                   Qk à wm&u- ccsu r =% au k .îw.xa ax vukkuc .wkN,xxx..va totïk
                                           -
                                                                                   -

                   %x. vu.xxwY xvw koxuxk .V. c vu kuavuv w '
                   .

                                                            u k< ,u,. Avwsu
                                                                          kka e uuq
                                                                                  k.uv
                   cotxkvae-: .cqwxàur-
                                      k q.q axvwvsvvah wk s
                                                          a .,A kwv xxuwwN u wu .
                                                                                ,


       b- ew- vw-okv ï'k..QmN=twkK .x.s < =.$Y
                                                   .Cw.N UXX.V.X.< .$A,S.rx .xr&
                                   .                             .
                                         .                       .

        k. f..
             ,W .îs,QJVQ- YX4. y a .xà h ..ïk . E%4QqxvW.t..c
         Xukxà w% u v   xa
                         N=r .% wk..k .hw a. puu vc
               %. VïnvvtwY .w
               .
                                                                                   -
                                                                                       vuwiuuo..
                                                                                               x qmkk
                                       .               k .% Pwvw c-
                                                                  k opvx cou uuk c..k w w vvk x .<xl
               swp m vv qwx kukxk

           -
                    wm vuKt0.'  !'
                                 7 .Y v.V = w-   .u l.:%.Y v.V.Vwvàkx.a..L m.'
       k                                                                     s%.kkK%
               ekx.
                  xtxx
                     k.ux..
                          su v.to . t.
                                     %u hu -vxw...kx.,
       j k--u.à ...&.cuvx n%sbek. k,
                                   au.zas aexuu.uwyc.
                                                    w vqxwuku
               u
               Ccvkuc (:,:,.4...k.Qc kw-Vuvxtx                           wx-kpxo-awk J t-.
                                                                                         vc.uk.
                                                                                              wxp.
                                                                                                 x .k&k
                m ka vv tx cî VS..AX LLQ .             .




   '
   .



   1
   .
   1                                                                                                      G
                                                                                                          '
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 9 of 192




     United StatesDistrictCourt                                    GeneralCivilCase Filing Requirements
     Southern DistrictofFlorida

             0f.
               PI.1
                  0:

                     Pretrialdetainee
                     Civilly com m itted detainee
                     lm m igration detainee
            X        Convictedandsentencedstateprisoner
                     Convicted and sentenced federalprisoner
                     Other(explain)

            Statem entofClaim

            State as briefly as possible the facts of your case. Describe how each defendant was
            personally involved in the alleged w rongfulaction,along w ith the datesand locationsofa1l
            relevant events. You m ay w ish to include further details such as the nam es of other
            persons involved in the eventsgiving rise to yourclaim s. Do notcite any casesorstatutés.
            Ifmore than one claim is asserted,num bereach claim and w rite a shortand plain statem ent
            ofeach claim in a separate paragraph. Attach additionaloaces ifneeded.

                    If the events giving rise to your claim arose outside an institution,describe where
                    and when they arose.




            B.      Ifthe events giving rise to your claim arose in an institution,describe w here and
                    w hen they arose.

                                      c                   .                vx                        2o $
                     $            w         'sa *'                    Wo 9:.                    Y.
                    F'
                     ïo.
                       t-sàx C,                 ovvla wwo'
                                                      -  sq'              00  .-                'x


                    W hatdateandapproximatetimedidtheeventsgivingrisetoyourclaimts)occur?
                                                &'N           N                    .
                                                                                       h    .
                                                                                                     y zots
                     P                    ...                 ..                       .   -.

                         4


                     sa-kx:w<w x .
                                                                                                              -*j
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 10 of 192




     Unitcd States DistrictCourt                                                                                                    G
     Southcrn D istrictofFlorida                                                                                                        eneralCivilCaseFiling Requirem ents


                D.             W hatare the facts underlying yourclaimts)? (For example W hathappened to                                                     .
                                                                                                                                                             .

                               you? W ho did what? ll/bs'anyone else involved? Who else sww whath
                                                                                                 appenedl
                                                                                                        ?)




            Injuries
            Ifyousustained injuriesrelatedtotheeventsallegedabove, describeyourinjuriesanrlstate
            whatm edicaltreatm ent, ifany,you required and did ordid notreceive.

                     e,rxç4-.$o-
                               %ukttx .k(
                                   .
                                        .w c -                                                                  ..o'                                  -'
                l-,
                  4.
                   lx,                    t$.Vcrx.
                                                 a
                                                 -.
                                                                                 wc-aaa'
                                                                                       ea.c,-x 1'
                                                                                                wk' '
                                                                                                    xw
                                                                                                     fvxa-xi '
                                                                                                             .oruû-V>.l.x                                             .
                                                                                                                                                                                         ' à.
                                                                                                                                                                                          .
                     e
                     .    R..N'
                         c.   -'
                               G'   ..
                                 N:'M  lk>vs
                                     1WN                    Irahw.        *.
                                                                           2<       .   *'' :x f'
                                                                                                vt.-.w .'
                                                                                                        <               *    W
                                                                                                                              N                .
                                                                                                                                                    xg ex.       f&* 5e.oZ %
                                r       ''x .. W            . wu '               ' Cwuj
                                                                                      x                             <' kNY'
                                                                                                                          L,
                                                                                                                           tV.
                                                                                                                             *
                                                                                                                             ..
                                                                                                                              w N'
                                                                                                                                 .(.                                                                   -
                 '
                  -1, '' ro47'-
                  $           qG.
                              .
                              ' cA..                        c 't> .i. jNv
                                                                .                        xi                . u.
                                                                                                              .<..c              x,
                                                                                                                                  ..y:v..      .,   ,.   .         ..x           x            v,se.x
                                *       c             k N.            N.    ' 4,                 *'% Y'k
                                                                                         '
                                   'x   N   <'          '       (    y.    a.fu u'<.u               '
                                                                                                    .
                                                                                                    -' ; '
                                                                                                         yoxsb                              ktk-.                ,..>w.kc, s
                                                                                                                                                                      .

                           '   -
                                                                     * 'kt-<.u
                                                                             m          G vs'
                                                                                            e
                          1* x.                                 '        .&                                 'xu '''e-
                                                                                                           -.               *W.> s <.-.w Awtu-x/
                                                                                                                                               .
                                                                                                                                               x'
                                                                                                                                                -X       kXn.
                                                                                                                                                            xW uuN7
                                                                                                                                                                  .x '
                     .
            .
                     .
                     < v. %                 .x              e                . u.
                                                                                             .
                                                                                                       ak%
                                            w.                        .
                ..
                 -
                 ,-o.
                    v.
                     zwkt'
                         kx- e-b dove-
                                     :'.%vake..um
                                                '
                                                t..
                                                  ,  ..
                                                  - aN
                                             .-. - .- kww-xvk j
                                                              g.zn-w Shzws-k.ej
                                                                              ..
                                                                               w ..
                                                                                  ,
                                                                               . V.
                                                                                  x' x
                                                                                   xp-
                                                                                     N.   x,-x
                                                                                       x...  Nc                 '
                                                                                                                .                                                 -       .. .
                                                                                                                                                                                     -                 .
           Relief

           State brielly w hatyou w antthe courtto do foryou. M ake no legalargum ents. Do notcite
           any cases or statutes. If requesting m oney dam ages, include the am ounts of any actual
           dam ages and/orpunitive dam ages claim ed forthe actsalleged. Explain the basis fbrthese
           claim s.




                                                                                                                                                                                                           Su
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 11 of 192




                                          lJ%(-
                                              'ï-
                                                7L!
                                                  $'
                                                   ! 71 %
                   '
                   h xuokl. . Iokrxu xxu -
                                         -
                                         k . exov.
                                              cow.xocxkxkwww .. Swp.hxkqolNu wkmk.
           ï.s aQ Ax Chohrq.wv .' >kRx -oxxrxz.v. kxçxstkow-w.s7wex kurkk.kxucxt                       .

           evwk vekpwvoescuixk .k ku vu v um a qwwl.,l Qm.N. cuu cwc
          I-kX                                                                 .
                                                                                                                < cxxkc-x.
                                                                                                                -

                      xa   k vk .vvvoc k vxcxmxc.
                                               -ak zzaqkxw Vxxuzx œxxacxqvwà cxaxkNx Qu
          Y xpavoc.x k4 kx.t
                           '
                           A -aaqa'wk--?s.
                                         4qywN,skwV- oxu kku vx                                                                 .a-
          Gh      A.xçvsk -a-.-.x-..a s.x 'k> '
                                              z
                                                                                           % kax            -   v           m

          Y                                                .
                                                               .,xk cxva v waxkx uokqxhw Vuvaw
                  w   A . k .T Qosw r .cxu kw 'kcsvq                  .


               k keQwxz  wks
                           xxYxwyhxov
                                    .vw(qbj.à'
                                             uhuk.k ku s<%twxw
                                                             .à7%e.
          qxk wxkoqlj w uu'q
           V                  awtqv ,tqwk.txu.
                                      -
                                               o.Aw-
                                                   yk
                                                    vw vos
                                                         xaxl Awxkxwx
           c G V.cx ukcxk ocx w.xl 'uakr-uk...     w

           h s.YN.< .K ïxwa u m a-vwrxc.A jas kA x xukk ny Qb
                                                                         , skua q    km caakkx
          xuskwkkuxk ue.x p nv wk Q-xaucwkwkamu. p.,    k .....a cu xk- aNvvjxw sçxk ex.k.                                        -

           cow v k.c   axn . xcxl vs w w .m ckswoosx.u w<
                                              4                                    .

               h xaks.k kxw akwco Rwo oxaaxc.o.: qxfxà w xkwo. x u
                                                                            Q-wtxu sqyxcaz-
              clx ok xcxs acvk ux korvws Nwxvxumxqwkx xu
          MRA                                                uwuq.cx um vq-uoww vo W .kzwvkw
          kâ ..zvwsî-c-w kcwk ofx arl ww-c .vt.-.aïck ok.k .k. .. &. 4 su kua sccv
                                                                                                                    .


                   ï.k .vv.,-wm w(wt
                                  .slkas kxu.zu uavt.wu -x                             .                   cokwx aw
       qàuqwkxl uwt.vpakwvtu.a .% k.r csmxvvx-.uwu k awxy wav              k. .u
       M qW uq- W wkmuVwk scx
                            kxçwwcskx-okx-o . w c
                                           -
                                                M ..r
                                                    ,x '
                                                       ?œckwy t,
                                                               -xswvyx .wA pxw.axkw
       q-xm u x. wax.  ox a< . k àvwvuo-mwk aacx cwzsMks.
                                                                .=w:'!.'.vewxa .ax>
       somaxt axocwnkxoaxh xo-vxuv x.
      L Aku.oru .,,x k. x xkaeakvqx
                              ,    aw k ku. asv.uxe< ,h.  .xa .w vax kww
      qotm kxà kx-whv k V.c &u u. Rx kw -w.
                                          y ..c. costx o cwat-uk.
                                                                .o.aA kk ï
                                                       '

      cV
       ,7ow c kwcxtsh wxcx- w ku twcxow c.:Nw u.uxmk hv=.v4.Q cxx x                                                     -
      Q exv-tu koo            .
                                  wvwwu.cwxc xkwv-W u.X%hW '
                                                           va L% U<k-
                                                                    x RWR
                                                                       ,'V
                                                                         .XqakE                                                       ,
      vcv.         qmxv um vc.--kw
                                 quo   w k aoa lo..=xw c% k. w . . Kw V xc...uxï           .

      w    w vorxx     W v cxx sc.
                                 w -w:.au =,< :w,k.cx < :
                                                        kk,,--
                                                             N--ws:u,x&xk...oY x-xs
                                                                          ..                   .                                  .
                      Y 4wvàxcvvw ... a w ebous-w s-xq-xk ---.k cmaxàvu rx x xcsxxcx-,ax ur.à      s
     cw svw-
           k.à kx kk,u '   w ux'vkou emcw wu    k -k or.A px.
                                                   .
                                                             vxw eowx ocvm quxxkw x'q
     kokx.k vuaw vc.. su axxxsxk-- J twwkwwrx xcA u.xx,.-
     k.klxq. ktvcwua- .uvocxws kvocxuxxk...cx Q .Aq xxwx-xt  ku aVsQ-
                                                          urxi    .
                                                                  .
                                                                    mZ
                                                                     aX
                                                                      k
                                                                      Vwk.
                                                                         xkwwkwà
                                                                         VV      %
                                                                              Kkhb.
     Sv-zxxwx-
             x- o: Q-
                    xc.-voav rxnQs.c.v.
                                      aq.
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 12 of 192




        % tka- lk* &wy qst h awls'  zoh'E. h,s,h wakwk
                                                     . koaw ce,weqtk-   vq.k k            -

         k *-V'k qwu Y e..
                         Nwckkw wk .V Qowu k-.txm  s aol kxwavuqu k k kw                      .


         V wkk VkvvtwK ueaw k .aP-wmk.r W àw,.,xxsksrx.
         h s.h xxvsck Ncxk ovx.k < WsAcAx.kx.A .V      . GFBC- .V V.r QaE..           .


         okwk ... W . Lc.x k. ku .k. q.swx kkk < + kk.u D.bG
         ku wn kuq =q' coo-      a wm-Q.vA= x..      w&wix awkqv .Nw                                  .


         >sAax
             . okuxsk Q &.k k W wtw x: swv: xttk cvwwkvos..
         tlx L v...- & zcz':
                           s,Ya.
                               s.u wxuàw koa.  s.
                                                k--jvstxqxaxk ksGos   uAkh -t.4   .


        0ocrwcskw w:Q Jyxka usuk,.-au. stxk'rexu <.. Y...u.v <.
                                .                                       % hwu-
         GE .Yk..uswx =(-.-.- xxwxxx . '
                                       k.,
                                         Nt K x-xk k'
                                                    k.         acs.. vxs.k qwk v
                                                                      -   .           -


        t - -
        . w ï                   hx
                                 '   Y   &.
             x xxwwcï..ws.wrxâ .. c. r wkw 7-u.   .   k.k k 1....0,--.x.kk W .                            .
           x       *
        bçk. tlkhkxvxG'N
               '
                       x.
        h sx uk ,k a. a vx--wwuk A .vv.vex u àxvu xue-tuSG .SW. vtwvx vakjs-xk
                        .                                                                 .

        kojxrNu'i
                tahu qk.sh>.=k. & x a oA a q..l aks...uk
                                              .             .%'vok.. . Lx..x
        kw-xNu .  xvxxk rkxuxm cxwk.cvR..l,x sk& llkxw c-oçxkxxw k Q :.Q.uv
        .
        Uafx
           kGc
             wskkxv.vz(xx-.th YW
                 u.            tOW Gkkk .x= asx Q $.kv Q.Y.
                          %o kn :cace-uoçvskowtu.rs Atxaxo. K..c Vo aWXoxyX
                                                              .



        sxwrax/xm=.uikqx e vaav kk-xxq-.'Ttxw . xw k xsxx k,,x k Q ev&xwx =qox
                                                                  .          '
        I'k V A'k.Gk-<k . kkk Nka'   k W'x. V'ïN
                                               UO C<- kwà xevpy.mevcaax'
         x w.km ysv,xv Q v Acvw aoax .
          X sx swk$cuc-
               .      k k w .k..-xctàvxvov u vxw ,%.u- s
                                                       k.m-svstu.
                                                          .     c.cs.w.uk.:m
                                                                           .                                  .

        ak& ixz'             Nvuvx xr toaskbk'A a.
               kvrkxx aexrt w'                         h.v . '
                                                 owvkxhs     b.yUV.a V -      .


        Acxrk.       c-e-.= kN.u Avscw wxA vaol onoA$..:        u cbak xx
        kaN7X kxwà..cw.k hxcuv t
                               r'Lkr-çw.L%œ cxlkat-tt:.&-:)
                                      ,


        tts M..wv
                's.k k=s touku W 'V y <$okcuxoci cuxttkv'k.jx V .X m% w ukcx
        aoz V'v..wV<,X V eooxy t.-..      -   î-kr..  ï. kwxkvx k'
                                                                 CcAlaxk:
                                                                        .zaà.Yinxjuuj             -


         eïw
           vsàacexs.
                   -k,
                     -..txw
                          -s, apwhxxt x u kkey
                                             zka kwcuà VQkfxo kx.ox :
               Cah.hwqaxcXL.Lw-
                              ,
                              z eyhvht
                                     a'zh
               tuh %%wzxu axvxfxww xki xacx.!
                                            .uqkwks'
                                                  .
                                                   .
                                                   '
                                                   h
                                                   o.(>*                              t
                                                                                      -xb
                                                                                        .ïïwkx-s'
                                                                                                .K-wh
               (.jfrxev-                      % cxuk
                        a<v-%vxw cx-fcawskc.L<.      wkaql
                                                      .


               ûàs-prx-lwk u 0 -xx
                                 xvvcw-qxxï Lw-.nc
                                                 -xuklxxG'.h-th
               (<5SàwxxcS'xRwkw.csG.iwuk     vww G'.x-wh
               (%Wqr  -kokxc-wkQ-kwcauxcwxGœ c   -xkkktuAn'
                                                          .A.lh                                                   16

               LàjEcxàchtznuf
                            ncvc/bLn- t  cxhtvAx %:A-sh
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 13 of 192




              (hbt'tukvcx k.ay
                         -               -xk Q%m ca
                                                 -xkkklK *4'.&-bL
                                                    .


                 (bMox-evu ..
                            xcv
                              kKxvckx ows.Q%œ exïqhxx %h
                 qhVokqx Q'-t-xevolkkc.'
                                       akxtmR-
                                             u wy4.Y QE.GGVœAWh$
                 (kbbkwvtevtmaW fx.LV CXHSKW Z
        Wu -Y.Q.. -kxmkw.va.a.   v.u.ukx.kx.. àw vwœ N .Ykaau .k OV hx.uv
                             kcum-
        nvxkv- uxàv * v. Q.VkK .C=xwvkk ,wv.,kV-
                                               xwck xwkN
                                                       .x .
                                                          xex keu k =V
        k . klwvk.t Suu a c awkxk aku..Nv fwuv-  k a.
                                                    x 1..4.0,4Ku k .-
         vt=-vsuvxutu càkwu.
                           k pt
                              x k A. wxwuxvsk tw - k xk'x,k uexurwxsvl
         M=cxvsk-uxk ,xgxxk kk. pxwvkvumv'u xsoAwuk axzxlv kxr,- L vu vcvac-q-
                                                                             sax
                vxxu k - .xvî l.m cx x .
                 KQ
                  .,-wkxa .s t-xukws-wvx.x.xk-vR..
                                                 x$w..
                                                     -..-k h .-w kawkk .s txq-q-tsu
                 aZUQ.
                     V agxl twàuc.ws uwx-V &wkv-k pxpuv W xm axxà.
         wom m vw ,açwt bm-vNxevcoxvxk exlx xexxt qxm ce-vmw..wk o! uxkw oa
                                                                         . $ X.
                                                                              A
         k3fV2r<Nku okxqoxws w kxqxa avx.tvcovu uxw ka..u rzaxwk .l
                  -a

         Kw vv.
              kkxoxxx ksok xuk cu sahtw.
                                       i .x saxt c-wfxsakkikocxxk kokcxxk ova ao
         sokxu 1vvuxk v.<m wx vt
                               ' w-'Wx evevx.
                                    .
         'YwxY uV=x&u k.. umx cukkuxx ..a <  'wx          a .xt.& qksvvxvek.:.N
         .%w- qxvxvaxucu <vxx < à'kutkxwkuck''va swW kx woà Nxukkk.    .waxu a.xï
          w kwh kcw-uakàxx .% vevphzxà.,a kxuw .okv.=  k kovu qxu&x
          pcu ,va k.
                   wkk..kà ckkku-akkw wkvv-yuk.xcx.k q-wko-w k XknoV. VKW ..
                                                                           V.k
         a= k vvxk .
         'V< YAxxkwN K wxkkk arxkA-kwxk.xs uxsx xrxy,kqomkzv k '
                                                               ku '
                                                                  kw fx xe.
                                                                          k
            k çw ,x,.u kx k.. u-wcwvkocvakkx vrxu&ucvwk-.a(xl MV-.-..xvk + .
         caatx
         kxla x aae-sxwkvvk cmtwexuaxwu.cwk - uz&k wxcokvrx ew-twm.i x--vxx..u
         arxz J a aoxttk.x wccxpkkNe.- us.hv    ' .m vxabaax paat  ..v-.e.(xal
         su wtxk
               xxru.
         '
         X<        e
                   Ntxcvk.a acx s,wkk.u Q S. Kxuc :0Nv.=x...s. xixx vzxaeoxw.v..
                                                                               u.
              Q k. a.=u uv                                          k . vc W N.vcw '.u
                            -wk /oc 'oswvv-xoax.u kuk.,x w vs-uuo k '
         aqxx yqxocsvkuav.nx .lsai :.k ,<uw .s akxà vsxxqxYvacu w k zqxv.à Xxs.
         ïkxokwàx
                . k. a .&.xvq-v<,zav ux G vvxv< Nxo.uw tv &
          t'ah Qc-ok-ovNoçx m,
                             9 Vuqwk-.xxkkt cx xka  -& a p,  -kvt=xt oc c-ko.-u r
                                                                                .'x xmk-u.
                  '
               tpv-&. wwuzu:xs-
                              k kuoko.ixxk vqwuk-awx cm.cx.k .Q. vNtuà V t'xxv txt
               k .- toxvxx xç< c '   hwxxqwx k ..<x ..Q.eqm.uX       kk. Ao-k- xk nxu.       lï
               .
               %qv& Q vku: < vsnpuk.kx '  V'- ncut auvqav uq- cukwvk xvwx..kx.k
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 14 of 192




                    &fNCN
                        -=kq
                           xsw kmk
                                Poakwuvlx.s L
                                      Aw    Qw
                                            . , h-rwk
                                            .Ytç    xx
                                                     ukïYWwk
                                                           kv.vk
                                                               u a.'
                                                                   .
                                                                   A A-kxxvcswh wcxxuo-
                    x qxkcx.A
             tkhttxck hw:x k . VbLc- % .cxvxaxv>4w&.
                                         x         .A k qw q
                                                           kx k . kxstk.êNXei          .
                                                                                                                                                                               .

                   cxx-wkwx kx M?
                                N
                                ,u
                                 .vw .. wo.k vlxwt
                                                 xxuv.w .K....
                                                             ,..1 x-a-.
                                                                      k ksàazxco k                         .

                    cawwkwpuocz-qxku xcosaxka oxxîvwuxxk .rx w vu xvaxç.q w kooklxwkxkw
                    knkuo C-r....X.W .X W q kxuqksfwcxoot ac-ku.. a.x,k u kk -
                                                                 -           k x.t eà.Nxkqu-.k                                                                                     -

                   .w&vc .m
                          tvx.-. ,,m- k kNw vxwkvu o? hs-h axkuck kj 2,ak          kxçxa Q aqi                             -



                         NV
                   f7sk st .xot.
                               axwu vocx Ncvtvc-ak wwx kkwk uxxre-txsokk'x.
                                                                     -
                                                                          . zxwk auv..a voraa.             -


                   û ctkuq'k-ki'
                               vs

             lv
              cw
               hV . c. w W u.kxvkx.G xbx% <7 YkuxxkwhA q-wklx Gh,uousc-x.s k)fsu?bj
                                   .
                                                                                                                                                                       -


                M> >u'.a. ,z.% .< = C>   '.
                                          xaxx
                                             kuu.Y.   Axpkcvxwl-    wvc  u.o'-
                                                                             &*
                                                                              L'
                                                                               4
                                                                               <1-xûqusvx        ab.  d.k.    kk
                  .c-kxa Kxc      cakxthvT .? Yxuxao. G'x-             $a,uk, twu. :C   -'KU=E' %%
                Y uk .u.u-wsS q.r%ttl-quovSxxthxau u1%V çxxo-acx'.Qk V.L, oV. N'a ....w<.s.& k t: x'Vx.k.u.c,
                                                     e
                                                     .
                                                                                                                                                          .x           .

                Y V XTjLANXuwxs.:mxtw uizxjxxxkw
                              .                    ouxsfx'
                                                         jW AW Y KL       .& Qvx-vmkvvaxkm.q.. cvwcv,u
                DIN ':x-    >Q
                             .u kvxl xvvu k-wkNvu     hxxcvck v.cwxxac..- K xwk kcqswvxwçx-.u                          .
                                                                                                                       .


                    G vcuwkk<N vvuzuv-v-x kw vuaxk-x-s Ww Qok,!Q. v
                                                                  kuà
                    hqNtuva w.w.t'x
                jotxu             - k-avkvx .l-cvxtvx v-q-uuuiwk-m 2-q Tvwzvuwx--.
                                                                                 .vvk
                                                                                    'euk-.
                                                                                         w uov
                                                                                             'c-    . -

               a,'.- tu'
                       Nvusvk-
                             .xxX a.   w kxxk ekrsk x.uV t*vv'r-wV w-oo- .OOS.r-XV...S.. aîxct     .. ..           .


               kww kuuw acx.k wkw xsckwk duw.            .
                                                             U-axuas Vcv,      .-cxQ. 'ï-aswv                                                                              -


               cV ' QIusrk-qutv L -wwvv          k- kxxk uskkk ckk-wvqqovqxuk ccx kj qxek
                                                                                   -
                                                                                                                                                  -                            v



               y'kwvv'k.
                       vqxex p-
                              -.
                               .xt'u ''x cvkotl.kxxtxuxvx.xw a'u Y' ,>*-   ksllkAx x'uvxk-z
                                                                                   -           ,                       -



            Yeoysxokwkx.
                       cz-rv kcxç-vwkvx.. .
               .




         (4 Vmo. Qroktxx A'-<x t>   h.tuA..
                                          um     -
                                                                                  ak Ywt.x-Q--k-.X.q.(     v-.. k..t
                                                                                                     3.,vva'   -
                                                                                                                   w.x-.
                                                                                                                       uvuxk                   .s .   .
               tc
                --
                 skxk-a'.ix OV.E va
                                  .v es.,
                                         YA vNkxvk wx. kswxau wk G CUA.    ,XX OV
                                                                              .                    ,,

               $ (xkïK..as%x.    % ac
                                    .à h kt,uu,. Luww-xk-az
                                                          wk tzwikq-kv e3.
                                                                         -%xk-
                                                                         .
                                                                             tuuorxvkxx-   -                                           .

               Qvuk k vcu-vtuxkX k'
                                  u. uxzvsqvxx cuqu kv-qk V A kavw uw a,.ï
                                                             .
                                                                                                                                                           .
                                             *           h                   x,
                   V NC'T.Y kpStlzw- *.22.. 8.
                       ..                    zQ.
                                               '
                                               stv'
                                                  kplv<.
                                                       ï             ew'.ueuV X
                                                                              >Xtvç'
                                                                                   xfyezu V%.> ccrmjxvxt.x>rta.- j irtxa cw
                                                                     .
                                                                                                                          yjr vx
                                                                                                                               sxk$y
               wa-xkxux
                      k NW Yckcqtke
                                  l
                                  'ak$M'*
                                        h *
                                          kklvcvixG         U..
                                                              x Y .cuutevx wk 1 ..' Tu                                                                             -



               t.zce-wc
               1     .x
                      .VA ae-<-. acvk qwk V -.V< c$- ct.=Nl.s.e. yotuV.Lm oaawtu.ck- V                                         .           -

                 k.. vwx'
                        qxvu C;V W 'uW ac.:'   SY- V1 Qxv x. '
                                                             .
                                                                    ko w.  uk .
                                                                                                                                   -

               Acxo k maxxoçx Nixkvpa kxzva
                                          .. %%w* uoqxqwsw.    sk
                                                                ,-u
                                                                  '
                                                                  % k-cotxa'y w vs
                                                                                '. ulu-uqx                                                                                 -


         '
                or-q-uvtxxxa        .
                                     ,


         k4 '-.
          .
              V.
               .<..k V -.
                        xe,s=,Qkwxv
                                  -c               %-
                                                    *uasxooxk-k ok Y .Wt     uQ'''
                                                                                 L'Q xv.à .tx                      .                   -
                                                                                                                                                                                       &7-
                T4> >V&                saou
                                         ..kxw-wx ac-uk-
                                                       zl-xcc
                                                            '
                                                            bwkwtslvv- , Q -
                                                                           kx: kw moxqueNxk                                                                    .
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 15 of 192




             uox qxx W kw Vxvvm                      =.x NwK vvvczx eo
                                                                     V. Kw us'
                                                                             vqxwkv çx'u,
              aKocxu,tx W .a- quxxxvouocw uxxuzsx.uukwokvacxkvwk vsxuk ew u vovkk
              akcovxw-k
                      'm-w.awvvkv'vua-t
                                      Nw -a.w wqnvvk n
                                                .    v.
                                                      xv.A.
                                                          xkuvx.p v-spwxx-'
                                                                          V-'-'w
              lw-sxw              .arxà vx ev y-t.
                                                 w.sc.
                                                     koL.xc.A rzxw , ..
                                                                      s4 j
                                                                         vew-o-kul.vzx X.   Mu

              k' c-csçxkwxuc..Q%=
                               v t k v,=pux-kw                             .
                                                                           u. wmk euktuxav.u.u xu è-,
              açxk u kv
                      k xkvk ckukv
                                 k vu--xk.     xvvk twlxcm- k kkwu vwxhx
                                                ..    xo                      h',a t,
                                                                                    '
                                                                                    l
                                                                                    -
                                                                                    ii
                                                                                     l
                                                                                     ' -.
                                                                                        ,
                                                                                        -
                                                                                        :
                                                                                        2
                                                                                        *,
                                                                                         -
                                                                                         .
              h xx&wck k.
              .               1Q x  v-o.a k w.u:       tt'xk .tv-wk -,v. m tvczwk axx <' k
              VlNrlrnçxeax
                         v-xW '
                              W '.ç.Z œq- W uwuxu- x'
                                                    z.c-et.
                                                          uak-ç-xoq.
          tçôCxkxrxVna-v.t.Sxarw xsui
                                    xx.LkQ tKswurkx
                                                  h akVxke-t''
                                                             -
                                                             k..
                                                               ,QSv'V
                                                                    .x.=u.
                 %Lx.-u,q-. Qikqwquaxh œhYatxo'&..xcvtYAa KuqxrvqA.t.t'
                  .    .
                                                                         ?R
             koswua-vah uokkk Qsu'
                                 xkokxoçx 3 Vkcovukw.kL
                                                      tz-xkYwàruf-'--k....
             u ax     kk vcv
                           u mk
                              , =ç.
                                  xw: t,.wkt.kn- aw& .kuï&qu-ak yqvckuî?vzwuax--.,-
                                                                               -                 $'
                                                                                                  v,xw
             Wu=kk.xs. Axx,w q. xaq' L v l'sa. wkwk'x QuY Q-catxuu-ocxvtv< œn
             ,at
               zmaws-xk
                      wNx.k uzv. m.vis.Kx.k pmskk
                                                . vv.xk Avx . ' evx cz% -
              kwvcxu. ..c v' v&,uwï w-xawu.a eo  v. lAsh xwksc.  :k-,ovwa kuvt
                 vo xk<.s.sxtk ko c-xsk Nx.a- Vwvc vmw kk...k vvx w r-xeuxk- i
              kqwaku vofx ookvck huA k .$x o               k-uA x..
                                                                  à7..cxtkcwk wc..
          t1h Susac-xokY ...,fx.Y.,
                                  &v-xvk,vxo'xux
                                               .''x.uwckk .x%Y vvt.Q'-L.Q Yuà k.
              '
              w m-xaç>-        xVc.vutut acqa.
                                             '
                                             a tmku    vu W.-s. Vwk ubu aV=.qxma-xtq.
                  '                                        '
              GKkok vxxwsuA               QXu wewx.x ï pesvwxwk-çoçx xvxovwN.k- V4-%Nuaxm u
                      xkcwv-ww ,kxvvk a qwsxzx,.kaxW k eax %.wk k.x.   k Q t&u.     '
                                                                                    h xwk,u--
                                                                                            k
              Q u-
                 kxaexo.a V..
                            c xxwk--x
                                    k vvxvk 'Y18
                                               .
                                               -t'naxvx
                                                      .'cxs z .txw eu-xrva
                                                                   ..-
                                                                     -,
                                                                                   -


             sux
               .u-q. xtvk cw wkur-a vux-xaw xk ckkewvva
                                                      .uqv-ewuxk .
          tu) G7.Vxc-u -N.'
                          k..-...-' wkxka wk Y .
                                               w.
                                                &.-c'-L.Q.v
                                                          k.wk k s...,...
                                                               '

              u.kv-qws..r acq.ax vvvvotkxvY.u .t.xuxr. .uoKV,
                                                           u - ,.
                                                                w.. xXV.
                                                                       .e-
                                                                         V -iNxukxaqu. $
             k=& .a.w-os-k c>w.. -kxwusw. t çav cs-yxskwko-ss tA.aYu cA-wk.'x
             o-txucxwcxtwke.cx vww. $.o wkzmo..q.r vvwqowkwk-k wcxrï y.V.
                                                                        ..k.A YA.u.
                                                                        V
             X cxxvx ..ck
                        . %x
                          ,. :-x xkqskzm    czzxvw ya
          t4Y0.Q.vxwcxux
                       '
                       V-
                        aj.V.zXoavc-
                                   wîS'e
                                      ,
                                       vkvluux'
                                              wY k
                                                 qv-ka
                                                     k uusk
                                                          ' Q-NV k
                                                          W      'xorxX
             Fuvxkw.tk.c- a Y u .-Qk-k.,fk-
                                          k.z k.- vvvwva. aaw.awv-
             VY'eu         x&tvxcxxk Q . QY acsl aqus
                                                    wuszxh. tw wkws
              kq-ùkk 1.aekk
              '
                          M.auwh kkawxkx-
                                        : kv zx cua t.v..
                                                        >
                                                        ..,'r
                                                            xr
                                                             e.q .A cvcuvk.uà               .
                              w                                           hx
                     wV..ux  xYv xfvsestoumk w.w avwkxv,
                                                       x.k . k      vx tws ywxxv-q ..ç.
                                                         o !-.
                  pçe-. .xlvaç. Vm
                                 , . uuwv:          ï
                                                    vvw. kb-.aàvoox k ew wkxoak -.a-s $%.
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 16 of 192




                 k<Y.
                    #
                    - qu             k cko .
                                           scoxk-
                                                ..$ a&& V wxxmvuk/u k:x cxmw u-wk',Ix'vî a
                 ta v-uxk - tqxl-D.k-.-v -.s,v k , .
                 c                                   YAwvakwuk
                                                             .'slwxkx--wk vx.uc.x k
                 Vwxvskvv- s a txck xkoce- .    kx.
                                                  -(x zuo s=v.ou-v s.x- A'
                                                                         %v--
                                                                            %V.
           (3
            '
            .
            ')Y-.7.-.'VwpvkNxoçv.Q'
                                  hvu-
                                     /.YN
                                        -v'
                                          km-wktmv
                                                akcaa-.
                                                      - uwkk Q.:.
                                                                vk=qt-.ucv
                llv qwx'x t-
                           t.c- v
                                a. M ax..(-'-L sv-
                                .                aus.-y k p.
                                                           xoux<k,a a.
                                                                     k
                                                                     ..oeckk.- ccx x
                &c.wk        N< Nxm& Q k.P-oY uuvk wukvswwk uuo-x-vvscyux mkxkxmk            'Q
                 Q tx'-koixco .wv,x .S k.l-'..u e vxà.vvuxwxwoaxk Vxxt. Ku-ucsxzo 'y
                                              -            .

                 a' .-k k
                        ,nsxb Vïxzwk.A ,zva co.vw kqcoaktx m'ura-N'x.k V= kx'vuxk'w
                                                    kk                                      ,

                 yknroot-.ka.k ax sk      xku
                                            .xxx SF:'    .
                                                         s' ..u mubue-
                                                                     k ua,z- v
                                                                             xwkakv w.xl o.i   .k
                 euucnk cua:sèsxt cvuuuzavsquxe.:.. avxck 'Q xkwk. kv-V xux uwvy sw t
                                                                                    p..ka.xivw
                 VV.VR.
            (kh .-. txx. w--
                           e.
                            -.,.
                               &PKL' u.<nkqx
                                          . .Ow xkovxexxnV.Vvcowxu.wxt'  kQ- hb
               Ywx.Q'-L.xQ u
                           ktu.
                              & t-vkxxw&.= clxkteux-az-wkw- cxxa
                                                               'aa-.cvptxxuvàxlxey
                  C.Nkqur-irs.îxrsheazak tpksk èk lx-u-wvvxk-
                                                            ax Nvxvvsk-tz
                                                                        nv'nmf. &mX.>V.xa't V.
                  ka-.h.. avo'
                           .  uks-- kx--e-.k w-a.k-c.a-,    kxct
                                                            '  -.
                                                                y
                                                                ,wrxa Vxu   v.'k $. v, .oxa&q-
                                                                                       x
                      ' xowk - curvzqsomvo-lkcsa.vc-wk c-.
                      k
                      .                                  cscc.- Q k.A'kx.xYk
                                                                           ..
                                                                            kxa'
                                                                               v-.-
                                                                                  k '.wNkvekca....
                          Nwuviws-tu-'x
                                      ''
                                      & -E'.
                                           -,..c.cxvq.         cw c-c.v/-xo.
                                                                           t-
                                                                            .k.
                                                                              - k,o.kV V'V-
                                                                                          'Yklw-x'
                                                                                                 ïx-sv-
                                                                                                      wu
                                                                                                       '.à-nxoW.w
                  A.$xà '
                  ,     k
                        'vakvcaq.
            (h VA-a'Ta .h-xhk
                            . %'wxwv-
                                    cwx X-
                                         k--xcwk.k
                                                 '
                                                 kvwkcoq-.-tokkk Q.
                                                                 7.x.
                                                                    wkusr
                                                                        kuuucx
                 pkqwà.
                      wxtl
                         v-
                          t.wk Y wà. t--i-,Q vtc..ï ksexa-uz-ss.xj N.
                                                                    V .. txaû.
                                                                             =,vo
                 t
                 uv.w      k.. m k.xava-,. w        x.
                                                    !
                                                      vnm-.
                                                          xX.k'  vnz.
                                                                    u..wkkeouwwxA '
                                                                       .            swv.  K kxy,
                                                                                               rx>. x
                 Q c-taçtv-cxu.-.uuw asxaxka twakx.rucvk scv --           o.
                                                                           apx-wkx sussxc,k aml
                 L'k
                   -
                   xurx.s
                        .- Tx,0-
                               h.(uq-mtuvxxk-s- v-wkro c-col-xz-xx . t '
                                                                   -      A'>,.. q-
                                                                                  xuh'
                                                                                     --sç-.xvat kv.xk--j
                          ; czzwkxkv<..
                                      k
                                      - A.kxYo.kw                ycw-kv
                                                                      rfLwtnx
                                                                            wvw VoW . v..N'
                                                                                          v<
                                                                                           ..
                                                                                            - OV'       .

                    ,.w Ykwxkw.rk
                          .       - V.j Vo vk-    vk
                                                  ..           a.=k     tqxvc'
                                                                             k
                                                                             rv.- Z vq-cx xxxxtwwk vxx
                      'wh kxxq xcscz:
                                    tk k qzlxws w.=V. kuo.zk       az- ccw-xovvut'
                                                                                 w1.
       2l.C-ww-   k '    -
                         k.
                          whw- VQ. Q.Nvste    .-V- a.   xk u-o ' .'exx  . V xx.u-xxe.c tvwrv-txxkkx
          raNxwkà.kwu.    ,r. Vsvuw. .xx'' > .N'         Nx.
                                                           w.o'k
                                                               h
                                                               w'W uo: .uV-xxa-ex ..    w &
           VllNq.
                k'
                 J
                 .s
                  rçxw
                     -vxu
                      u . .kxcah çwwkq      .o. kwku-.'  u a&-- '
                                                                vk-.I-
                                                                     w ac t  xk. .'z   . Swvixà tov.su
           k'
            x sn- VV-UV-U= V ' ka-a t Vckqaxk xawxc                  k VNx.wk'acv-  w :x(vk.le.ç
            cs-vxsuvcncxmts konun- W ,  z- q,
                                            .-a=swyasexzxk
                                                         .         v Va su Xvutcucp A &.
           <w V toku wwk xx vx-uk'.
       21..-.
            ïh z
               -.u gt' o-xAwcwy.
                               .tvtwwwyt.tXku xN,i vr : C..f'-.%N. ''uKX.ult<' Vuw tv
                                                                           .         - <u.xV.M qa--
                                                                                                  xkaa                1%$
           i.Ny$.       ly jms<
                zkg.uarw.       l'k-
                                   'u*ï.. .    4.u.- s à.
                                            c.ak.      .
                                                        '
                                                                  e. e.-qr   . v.-'
                                                                             zu.  ;
                                                                                  *.
                                                                                  '
                                                                                  .
                                                                                  -<c
                                                                                   '.v s =F.
                                                                                       o.-
                                                                                         .
                                                                                         x .
                                                                                           w
                                                                                           -
                                                                                           v
                                                                                           '-.k
                                                                                              .--    y
                                                                                                k cxwk
                                                                                                     ..--. ..
                                                                                                         w.A.  .A..
                                                                                                            r,.-
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 17 of 192




           6-
            a
            >.. v.
            '    W                          kcr-ah'K oqza-s oV.
                                                              ,
                                                              'k'
                                                           %-..
                                                           :    .
                                                                Nx-.
                                                              à %..
                                                                  &u
                                                                  ,-xx'
                                                                      v
                                                                      .xa Y .
                                                                            --skxxt.
                                                                                   X Q .a.A V
                                                                                            Qq.'kX
                                                                                                 4.,:  .                 .                                                                                                               #%'       *-
                     '             '
                         -
                             qsk
                               k.c..vfx k
                                   .
                                        -ss
                                          kvwe-x    V'
                                                     Ncavkr
                                                          '
                                                          i
                                                          -,rs, %.Y.7ïa.Lcur:
                         ..
                                                                              u'R,7.h(:Al. % xsiwknv-                          .


                                       $Vc-o-wk v.-.v vxvexx-uxwqsx .L c.- '
                                       t                                      Q .-vk                                                                   ..
                                                                                                                                                                                                           -

                                                           R>                ' Cï IN
                                                                                   WU                       %'
                                                                                                             W           W W ck Nv'
                                                                                                                                                      ax YWQQAV MW 'Q'
                                                                                                                                                                     .
                                                                                                                                                                     N
                                                                                                                                                                     .
                                                           evcu-xeokwkxc
                                                                       kw.
                                                                         '.
                                                                          x 2. ïwto           &t:
                                                                                                w Va  'j's'
                                                                                                          ?
                                                                                                          g
                                                                                                          >. -*
                                                                                                              ...'
                                                                                                                 xfACa
                                                                                                                     '
                                                                                                                     >                  '
                                                          cvxtumxcaxêxc
                                                          '
                                                                      xxai..    ï'-
                                                                                  :
                                                                                  uo.a qoXxox
                                                                                            X Kxlvr.. O'.&uX                                                                       ..

                                                                                    >-                    '.                                                                                   .
                                                           '
                                                              w
                                                               lr-wTx QL. y- aq'
                                                                               .
                                                                               N(cw
                                                                                  '..àX'X.'
                                                                                          =. V'
                                                                                              .Yt.
                                                                                                 'kçurr
                                                                                                      v UX
                                                          M'=f=.uYz- $' Nk!
                                                                          = $&.
                                                                          .     v&. y-
                                                                                --
                                                                                 .     ...x. cJ. .    '
                                                                                                      >k                                          .



                                                          Yk*'
                                                             Ni
                                                              x'
                                                               ,
                                                               ':
                                                                x Jç<ru- Y2*'
                                                                            $rC='t'
                                                                                  -f=k
                                                                                     -'
                                                                                      V k-.
                                                                                          ='
                                                                                           .-'
                                                                                            '.
                                                                                             :>..Q<
                                                                                                  'a. f'.
                                                                                                        N= X                                                                                       .


                                                          IQ tV çcQg(N                   .                 Xo-tk-o.w : W x ' QL                       frt$%w.Q-W S
                                                          .s
                                                           .. j-x.vc. ..:
                                                                        . suk-.
                                                                              akk                                    k                      k-c-uuf.xq          . . .1
                                                                                                                                                                     btk :.:!!r-..';:;.

                >
                               N
                               jae.y&<- f.*', . k#.v opvQx
                                                         . Cuï'       xrw <xokt u-
                                                                                 .
                                                                                                                                                                --


          -
          C!-?k.h
                tl
                 :-
                  zr
                   ?
                   k-.
                     c,
                     )<r
                       kk'
                         :
                         7
                         :            &
                                      '    .         r '
                                                       -
                                                       '
                         $u t AN Y%74aG &-OVU x u W,oN< r-                        j
                                                           yox&x.
                                                                rwj f,-
                                                                      z.z-
                                                                         oexx
                                                                            pà%wfN.
                                                                                  't ce        s.
                                                                                      .utxtkxkt.                               -

                k
                'oozi.
                     o                            Q''VCU
                                                       Y-%jwtju.t.sys
                                                                    vkrok Vo VV..s yq.moo-yuw,o.sxj    .
                                                                                                             '

                                                                                                                                                                                        zsy..
                                                                                                                                                                                            u,ojm.yyes.rjoaoj
                                                                                                                                                                                                            z
                                                                                                                                                                                                            sxk.
                                                                                                                                                                                   .


      2G. eo. w:
      -        a CV i-a'
                       s                                                                     t'vu- rxexw-
                                                                                                        skkkoq cuxxucwxcx':.w '- ycuv-wc-t'.;Z
                                                                                                                                             -



                    o-.j c-kxsm
                t.xx.         ''
                               .                                   tu çuNvxru        .                 .oru,     Gh '
                                                                                                                    xjuwxrw                                          - xssvxxxx <%. ZcL.
                                                                                                                                                                                       -4A.Q'
                                                                                                                                                                                            ixuh
             Qc-ukkcvk kxsk W'v.     x- ukr-uv f SukxtvxaA '   Aukuo.'aecx V nzxk uukkq tUV .-.q-
                                                                                                                                             '
                                                                                                                                                                          -                                                      .

                    P'         ' . ï s<. -' .
                <u. ux-u,
                        c -. o acx-. t Nz-=q-e  x,zAx.wr.o      -s . wwvsàx t    .
                                                                                 c-to'
                                                                                     vN s.ww.  k                                            .
                                                                                                                                                  .
                                                                                                                                                                                                                            -


             ckv.a( x yv-vvol- yçu-teura-skcul:   MVt:U- '..ur1 ..  +sv aw c.xv-t         <c.t't cA'
                                                                                     -x-.x.                                                     ., .                                                                                 .         .


             P < kGx kX--r.     ot
                                 '
                                 xe<s.                -
                                                      .

      .
      ?.Q.  '
                                   e.
                                    :-1akxrv.x
                                             v
                                             .xx               .                 .a.'
                                                                    u .x&m = rx-x.
                                                           .s. xv.<-.,k
                                                                      - k.o         .- A'.-r.:-s.u. *x+%
                                                                                                       v kq
                                                                                                         w!wwv(>w

             x vvxv-k- >x.
                         w vaxuoçu,cX w ov-
                                          kt
                                           N-.
                                             k-k
                                               c,x
                                                 .xwk v
                                                      .-.v -K pk,  covw ka sa<..                                                                                                                            .

             Swaa- ç-
                    ukwxex'u kxakwuk $wkcu'
                                          ? w swkk V. xnxawkxuà.:                                                                                -


             $N.
               1'':k&
               '    ;j
                     i72'cxj
                           YQ..''u&%-&d.
                                       zCo$'kU ..YklNr
                                           ..
                                            '
                                            .               xs sw
                                                     .j,w.aLVV .MY'
                                                                  7k.
                                                                    u. jwrk-
                                                                           r-z!.
                                                                               '.'
                                                                                 .<xkcf      ..
                                                                                                                                                                                        .
                                                                                                                                                                                        y >
                                                                                                                                                                                       t-
                                                                                                                                                                                           ,
                                                                                                                                                                                           .
                                                                                                                                                                                           j'
                                                                                                                                                                                        ,k <jxKsYWiOla. V
                                                                                                                                                                                            .          .
                                                                                                                                                                                                                .

                 kulut-''     pw, Ytk's k1% s $/4 s'zc:,t-ict '?A kes?-qqk.
                             .                    .
                                                               '                                                                                                                   (L-
                                                                                                                                                                                     'C.-té;-'
                                                                                                                                                                                             .kv:k()$-$-1-
                                                                                                                                                                                                         ?
                                                                                                                                                                                                         5!
                                                                                                                                                                                                          -j-gkt,-
                                                                                                                                                                                                                 q-
                                                                                                                                                                                                                  sk
                     .NNAQ-GN %'                                   -t
                                                                    -ykxe ,jr..
                                                                              <y-. <oco.puj,s
                                                                                            -. ; qtxko-x. suwl,
                                                                                                              uxr.
                                                                                                                 Xx q
                                                                                                                 .  m.....
                                                                                                                    <    4kàtk                                                                                                  -.   ïhaa'
                                                                                                                                                                                                                                         ka
                    Vzxu : .ktu tJ.w A.
                                      e%.Y>..-.4-vV -.'    u,h' x.2x: xs V'     tJ,x*.
                                                                                     -- <-'
                                                                                          VckP.%j-  ur-h i
                                                                                                         x *xN-ruxr    v-xa--r-
                                                                                                                              ir>.
                                                                                                                               -                                                                            .
                                                                                                                                                                                                                '


                              ç-'      x                           . .-.        .                                                                           .                                                                    ,
                      '
                      Nxan t   .= qev.%y,                        < a4. - .k -.
                                                                   !                xj
                                                                                     . y0h .xx
                                                                                             ..  <t-wz:. . ..+.-: q-uxu.vwoojvvs
                                                                                              ;uj.          .                       .
                                                                                                                                                                                   .      .x
                                                                                                                                                                                                   --
                                                                                                                                                                                                        .
                         . .  q
                      '
                      kuxt                                                        ..        s . q
                    ' k Vx.       4. '
                                   . .q ya-x:' utzt..x1-                 eyo
                                                                           xx-  'XX k$
                                                                              xow         roX   NN
                                                                                                 .xz- Yc-rr      akY'
                                                                                                                 .   w'
                                                                                                                      lhqaa qkijm
                                                                                                                               . t 'rwp
                                                                                                                                      x                                                                                              -

                           Pu Q W1 (   N.
                                        Nt'
                                          .
                                          -tu q=*a%w <.-k1'h.-Q:.Q-. !->  .'
                                                                           k-t'f
                                                                               wc.('rul.
                                                                                       -          .%t'
                                                                                                  '    e'
                                                                                                        klomk.2vu <-2q..
                                                                                                                       xlakh
                                                                                                                           xxA>'.x
                                                  .                         .                                                  .                                                                                                         T
                                                                                                                                .                                                                                                        q
                    Qe
                     vN<.
                        k,
                         Vuj. Y
                              mxqzkï        >'Nçr..- îk'ywu .
                                                      .     a'.             .

                .    -                 v

           (kq .k-k . .4- .A...,s xv. qwv c-
                     ''':
                        qt
                                            zdk.k wxn&tk k.q- t. s
                                                                 w,uquca-.v-v< k V w.Ak. m                           .
                                                                                                                                        .

                                                                                                                                                                                                           -
                                                                                                                                                                                                                    -
                                                                                                                                                                                                                        .


               ljy                      ,k   i.                        .,
                                                                                                  ,.                                            .$.                           -.
              c, NW W IVN u'k
                 y
                 j
                 t.
                  .               .wutzv wt
                                       .,
                                           xk k-xao.
                                                   xz'<-xrx
                                                          v.c k'    ,; &r
                                                               qxkskl     u$j;
                                                                             VI.  viq
                                                                               u.jt j
                                                                                    vzuA                                                               .                                                                                                iS
                    G' ecscz.                Vw t. '
                                                   :ç'
                                                     X.&-wt
                                                          :x ..-. cl.zk-
                                                                       vxaxx.î
                                                                             .
                                                                            -o'tx                                -
                                                                                                                             'j
                                                                                                                             '
                                                                                                                              '..j .:,
                                                                                                                             XY.zs
                                                                                                                                 A-, pAx-t
                                                                                                                                         -ow
                                                                                                                                           l-.
                                                                                                                                                                .
                                                                                                                                                                      V'-
                                                                                                                                                                        xm-
                                                                                                                                                                          k <rwyv
                                                                                                                                                                                x.
                                                                                                                                                                                 <qu.                               - .
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 18 of 192




                                                                                                                                                                 SNI
                                                                                                                                                                   7-t
                                                                                                                                                                     .'Kxc,$xi-
                                                                                                                                                                              Y. SNrk-.m j.'s                    -      --


                                                                                                                                                                                                --'1
                                                                                                                                                                  c                -$'--(-.t:h.k  41k-qkhw4-N.. i.!v.;'<'
                                                                                                                                                                                                                        $ç'S-Ik
                                                                                                                                                                  --x
                                                                                                                                                                    lkt-        ...1
                                                                                                                                                                       ..jr-2-41'               m4
                                                                                                                                                                                               ..



                                                                                             R.-ex             <N-.ea
                                                                                                                    u- lc.-w p
                                                                                                                             w .-.x.&     -N.qw--xn- *.
                                                                                                                                    -'ucz-I           >
                                                                                                                                                      .                               w.
                                                                                                                                                                                       a
                                                                                                                                                                                       u-k'
                                                                                                                                                                                          -'
                                                                                                                                                                                           .s
                                                                                                                                                                                            w ,
                                                                          K.Z-
                                                                            '''
                                                                              --    ï
                                                                               z....'..u.
                                                                                        k..     x
                                                                                                .
                                                                                                ï'
                                                                                                 l'
                                                                                                  NçM
                                                                                                    '
                                                                                                    .                                      x
                                                                                                                                           '
                                                                                                                                           ruxw
                                                                                                                                             .    ..
                                                                                                                                                   .%.wnu'h.h. .         j''
                                                                                                                                                                           xaN
                                                                                                                                                                             wWY
                                                                                                                                                                               .xx
                                                                                                                                                                                 ro.q.
                                                                                                                                                                                     's.
                                                                                                                                                                                          ''>xN ..Y
                                                                                                                                                                                   % .:k...       .krxx
                                                                                                                                                                                    X                                   Nmu
                                                                                                                                                                                                                          L
                                                                                                                                                                                                                          =
                                                                                                                                                                                                  s        N
                                                                                                                                                                                           zl
                                                                                                                                                                                            N-ç                'R.t--




          <.
          x.N.>x('
                 ...
                   k<. :..
                         w,

                                                                   'Nl:Nh.0 'k-'..ze...4.
                                                                                        ''m.x:A.x
                                                                                                ''Nk<k.-- '
                                                                                                          <*a
                                                                                                            <''<*L
                                                                                                                 w

                                                                                                                                                                                            C.w.
                                                                                                                                                                                              k.a Nxw
                                                                                                                                                                                                    ..a
                                                                                                                                                                                    :
                                                                                                                                                                                    '
                                                                                                                                                                                    ;k.t-
                                                                                                                                                                                        x
                                                                                                                                                                                        .
                                                                                                                                                                                        tk- q-2
                                                                                                                                                                                              /'
                                                                                                                                                                                               1- -;
                                                                                                                                                                                               *   -a
                                                                                                                                                                                                    k
                                                  .
                                                  &Nsx.x
                                                       qw.-.''
                                                             N. -.i'>..rv.
                                                          .     5.N-VQ.N .w
                                                                          ..w. a
                                                                               3..o
                                                                                  <...t
                                                                                  '   &v
                                                                                       Nx+




                                                                                                                                                                                                      :>
                                              k<R                                                                                                  ---'                   q->'- .'1k5
                                                                                                                                                      jkq'.S.N.'.'-'.s' -;-          $
                                                                                                                                                   -              y                 ..%'
                                                                                                                                                                                           $ ttX744S-tox
                                                                         V .k.xxd.sX<.ru'ax s$qyk
                                                                     Vv.<l               . .    w
                                                                                                t'
                                                                                                 u.
                                                                                                  e
                                                                                                  k
                                                                                                  ck
                                                                                                   M QKAs
                                                                                                     '
                                                                                                        '.
                                                                                                         w.'
                                                                                                           .a
                                                                                                            .$
                                                                                               .




                                                                                                                                                      r '
                                                                                                                                                        k2àC-V -:v-.
                                                                                                                                                                   w
                                                  %
                                          NVv
                                            . N-
                                               A..t.
                                                   =  .
                                                                                    Cy>.                  N.
                                                                                                           ayk.
                                                                                                              <
                                                                                                              .
                                                                                                              -
                                                                                                              'x..
                                                                                                                 <.'-.
                                                                                                                     Nr.$'e
                                                                                                                          ,x4
                                                                                                                           ..
                                                                                                                            k.w,
                                                                                                                               s Ar
                                                                                                                               w..x.
                                                                                                                                   Nx
                                                                                                                                   .



                                                                                                                     k

                                                                                                                                            xqçx  k
                                                                                                                                                  -a
                                                                                                                                                  '
                                                                                                                                                   -'
                                                                                                                                                    x
                                                                                                                                                    '
                                                                                                                                                    mkASusu*-:,.               -
                                                                                                                                                                               -




                                                                               q 1'
                                                                                  !.
                      j                               '
             x.           c.'kx
                              at-u $N k       &'. . ka. e
                                                        h
                                                        .
             *5
              '
              0.$ 7A>V'
                     '-
                      . j.>X u,
                      a<'
                      r .     '.
                              .-
                               5kws
                               .  'rv ..'
                                        k.xw'y'x.'ul.
                                       1:           -.y                                 ..




                >                                                                                                              h       '                                               '
                                                                                                                                                                                       .
          (u
           ''
            h %-,
                %
                z
                .
                :-(,
                   2kY.ï-
                        4-V
                          .                                                                                  aft-.
                                                                                                                 u-
                                                                                                                  ,
                                                                                                                  x.
                                                                                                                   sqvxuek
                                                                                                                         -1k
                                                                                                                           -.-=k-
                                                                                                                                z-
                                                                                                                                 s kxcsq
                                                                                                                                 '     k
                                                                                                                                       '
                                                                                                                                       x?'
                                                                                                                                         .u,.
                                                                                                                                            , V...
                                                                                                                                                 r.
                                                                                                                                                  u.
                                                                                                                                                   zxv,..-zuQN                                                               ..x.-

                 e
                           XV.
                          Nx                                                                 <
                                                                                             jx'z:-
                                                                                                  ,
                                                                                                  $kx% jAçAj
                                                                                                         .
                                                                                                     . .. ..
                'Y-                                   ..       .    &      '
                                                                                                                                                  l
          (t) ïwu ,='.-.ïVyknk.k.
                ?<'''-
                                k ''t-
                                     wk'
                                       .
                                       x,uv*.vquxk fzxcxxnrx q-
                                                              k'
                                                               ,'
                                                                .
                                                                xï.aA..c'hk
                                                                         *ewkx-'av-xkTvtcuk'>o                                                                       .
                                                                                                                                                                                                                                     1ko
                                              .
                 t
                 ,
                                   n .-            &                               .
                 k,c...-            -   hh.
                                          %zo ukw- k.
                                                    ,
                                                    t.                             y.c.
                                                                                      vck
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 19 of 192




                   q                                                                                 *%                                                                                                                            e
       3q.h-.Qnwsc-ux .
                      sl.za
                          k,
                           .xA %vwy ck
                                     xka a htuckwy N.
                                                    ue'
                                                      va
                                                       ..c-x-
                                                            aaxk cv 'm Kv
                                                                        kxv-wuxxk
                                                                                                    k.                                .           - . ..                                        'i             v          x            .
                       axv' h-tz-twq.xk kos.kk o,x j-
                                                    aeu..NV x- Ysea V. YVV-
                                                                          .
                                                                          '.0 '
                                                                              .A'.
                                                                                 > Cz hw--
                                                                                         wktgxo'
                                                                                      ' v.
                                                                                               z.
                                                                                                ixN qut
                                                                                                      'sVvczt.                                                                                                                         '
                                                    .
                       kxzk . .W V
                            e        'NA t.hc--'.
                                                ,ç'.w.
                                                                                                                                                                                                                              h
                                                                                                                                                                                                               .               .   y
       Zê;. <ix .a:.
                   X :ucV
                        .
                        - V'
                           .
                           x'-
                           t . &'
                                qt-c.
                                    kvotk-1. ..
                                    $         i ,:-txi' tucaçxkn.
                                                                k'kxb<k-
                                                                       r.o Vx.çxxzv'
                                                                                   xcvW
                                                                                      ..wkJx                                                                                                                                       z
                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                   kh *
                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                      O
                                                                                                                                                                                                                                      Vu
                                         '
                       tu.4.<:!Xc.k(x- s..
                            ..
                                         .
                                         i.'
                                           -xw
                                             'f    .$4N.:%e<&.' .
                                                       7.       o q..
                                                                    VVU- ,
                                                                         o. c'
                                                                             ï
                                                                             .ost-xk okx& 'vyoNxue. -
                                                                                                    v kakosxo-rw
                       czfNV.x -î'cxnqw
                                      xktx
                                         .
                                         Ne
                                          ux&vu<x
                                                >.u tx-. '. ,<b. -.t-  a kw- -xkqu t.-xuuk
                                                                                         xx .
                                                                                                     *                         t. !'''-                s
       3v
        '                        <.. '
                                     xnMa <-
                                           u. koxç-
                                                  'r-sk-p%t.'
                                                            .
                                                            e-et ww
                                                                  c
                                                                  u .u1. V.7.
                                                                            z<-k'
                                                                                '.
                                                                                 anxX '
                                                                                      M-x
                                                                                        aloru-' catz. -
                                                                                                      kN(xX cmaçx
                                                                                                                kq:
                                                                                                                  k.m vcotx.t.
                   e Wà avx- ï
                             -wk-sxx-c.
                                     '
                                      î usk xuax v cy-sxxou-vaaa-
                                                                ...
                                                                  x.
                                                                   m=.kC-A'
                                                                          t4$>
                                                                             tsN-V'
                                                                                  z<
                                                                                   - ' -t2- -o
                                                                          .                          .                                                                  qk-'-a. Ameœ-.r
                                                                                                                                                                                      .                                       ..       y
                                                                                                                                                                                                                                       .
                       twk ..-y u..
                                  c tckw-ku-vw k-àxvc-sv kxuztv-k-q-vxtv
                                                                       xk Nxkxx.
                                                                               -.sw,
                                                                                   .u.h-vxavr.kix .
                                                                                                  u
                                                                                                  . .at.
                                                                                                       Ax.rA-
                        )j&-
                       C-  x-x-s
                               -a-
                                 kuxu.
                                     u-- ass-k-sk oovkkx wrsv  rwx-   v-.-. - kv-vur.<...>:-s.-.
                                                                                               -
                                                                                               .,
                                                                                                ...
                                                                                                  --. cuwzA v-.-.s'v.
                                                                                                                    >---.                                                                        .                 ..

              ''
          L5yr'k c.
                  kv.cs$..
                         -
                         .
                         -- ko v    .v.-
                                       $-x.'
                                           hkx.u- ï'
                                                   A-s-a..
                                                         x.x-,.  k.V. 'u.aV..t-.. .w a..     = q..  4k
                                                                                                     -.-AcuxV-
                                                                                                             c
                                                                                                             .u -                                                                                                  . x.



          *.
           ' V S>' .
           7t.
          * 4
                        Y
                        .. w <. $%.<c c.       %.: 1rox.hu 'V .                                                  ...



       3'
        !.!-u.t  'kwuxkxzvx -x axie<kv.,  0 MV ...
                                                 u. t. c.y..  q. <ï'
                                                                   ..$.<cx
                                                                         ' -k
                                                                            .
                                                                            xv-xe a-t--czk<M..
                                         '

                yx $
                   1&1.
                      %C
                       jNc
                        N,C%.,-.jj.
                                  X'
                                   Nxu,- j-
                                          G. -
                                             u
                                             - .çN
                                            4.
                                             '    - éaXA
                                                  :..    u.Lr.1w.-Q':xj
                                                                      .<= o-.gxau. .
                                                                             .      a,ux gxs %j.
                                                                                               m.
                                                                                                ,j
                                                                                                 ay..
                                                                                                    .s
                                                                                                     m(
                                                                                                    .- ,'imssmy.
                                                                                                               o,
                                                                                                                .xy.
                                                                                                                   m,xY
                                                                                                                      V.a
                                                                                                                        oUm'a                                                       .
                                                                                                                                                                                    .
                                                                                                                                                                                                                                   .   -   .


       0x.ax-                                    ,
                                                 js-.
                                                    y,..
                                                   !o  ca:-.,a. -s..-.'w
                                                        .
                                                                .                            u s---
                                                                                            w.    z..x.î.e.
                                                                                                          -.
                                                                                                           >.
                                                                                                            q
                                                                                                            .-sukcr'f
                                                                                                            -       'kx
                                                                                                                      x.
                                                                                                                       -x,
                                                                                                                         ='xk                                           .
                                                                                                                                                                        '
                                                                                                                                                                        .
                                                                                                                                                                        -.-:eyu.
                                                                                                                                                                               ux-k.qs.
                                                                                                                                                                                      u-
                                                                                                                                                                                       kv---x-
                                                                                                                                                                                             rx-.uwa
                                                                                                                                                                                                   k
                                                                                                                                                                                                   . hxxkv
               uwk 1x  .cvct vo,   k.-
                                     '.z- t'.cx--e-xatxkq-.
                                                          xV =,e   .x.v' X-vuruAx.qxcvw o-aa-st.ovu. ' ..    u kxqk   -'..' J.                         .



       ttoo- x-.   axx=. tccz' a sotor       w':--x -xY k-xwhu- fs'        : Vxu'ex qzr  wqxcwxvtxvawN vo-s-   xccxmï
        '
        -w >. 0.Yb (vzv'
        .
        ..                        x:îxK ut  'x cz- usr--  s-oj xm Y'  y
                                                                      ïc.      wMx- j
                                                                          kh vx.       u I'.
                                                                                      -.   X
                                                                                           e
                                                                                           xawtu ratxwk koxyqxxt' 'x...
        $fN Y.
             ,c-r-uwskcke-xuuy.kx-wtxw!-- k y.-
                        '
                                                              .-
                                                               .x-.g.-fxrwk tv-u-
                                                                                kzx xt  vuV. <=yr-u-x.w ï
                                                                                                          -.x-.
                                                                                                              -yxcA'
                                                                                                                   ,'h'x.,-.w                                                                                  .
        m                ,        ' >e                                                .                                                                                                          -
                                                                                                                                                               x            e-.x.
       cî.ksc-v.xpxaw-xcx.
                         k-xurqx.kqo   K.'x '
                                            .wr
                                            t   ....
                                                   va vox.wx.sm-v   .u'>=k...0x
                                                                              .'  wuxv,' zvk... r Vcut- lvxïq    -t
                                                                                                                  x'
                                                                                                                   >z-
                                                                                                                   .  .
                                                                                                                      o< q'  -
                                                                                                                             x
                                                                                                                             aîQ.
                   ,
        Gah ïi   -q.
                   u-t.
                      uou.
                         i>fz.. yaxr mrx.   bw. ,uî-- S'#k.ç.'.x'
                                                                Yxwozr   stn., t jk
                                                                                  ,n'
                                                                                  . .t- y '
                                                                                    .          .t-u.xy
                                                                                                     ,q- swe-,,z v..   - >xjj
                                                                                                                            .
                                                                    .                    O                                   *'h                       '   *

       Q'rauzucu- ïtve..p'    -
                              xs'wvko- .      4uex xçx k . tuaxquxtvkwkk. u..kxw                       xo.-xumuk-q.Nwwtm.
                   ''                                                                                                                                      '
       C'
        .
        A<-kV.-.x -''   ,
                          kA.
                    kx.sQW. ' N.W'o
                            XV.   .f-x.zk.
                                         k?bk, 7
                                               :
                                               .  k- $wui,wV.t.
                                               *kN4           h
                                                              ,
                                                              <<U. r.
                                                                    k
                                                                    -vsrx.o,.otkem.                                                                .



                   k'tkm -t'r ok*œ
           j
       -gtxG
           %
           u.
            .
            A  rt
            :.)xck- .j:tLx .
                           )h,
                           (-
                            ...
                             x.;yx..NxY
                              '
                              .       ,
                                      .u xt.s,qa!-msyy
                                      u
                                      -
                                               x..
                                               ,                          .           .     .



       YtA. .;k.-xç-.'.  v
                         x (2
                         .  .'u jxq.xXx -.açtY.A amxl.
                             z                                                               - .



        W'
         rwvxu-
              k
              '
              -e
               -A. <
                   ïs,
                     7x<% rktujqt
                                s'
                                 x:xzc5.
                                       -kt
                                         %.
                                          '
                                          :('.kt.
                                                xltxxt'
                                                      As.                                                                                                                                                           *
                                                                                                                                                                                                                    ,('
                                                                                                                                                                                                                      An -
                                                                                                                                                                                                                         N'
                                                                                                                                                                                                                          kN'
                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                            w
                                                                                                                                                                                                                            '
           '
       Ztkn.'%Z           .W.
                            &u
                             . kmk
                                 .
                                      jy
                                      '    ,x k
                                             -
                                                .
                                                v''ku.
                                                     b..
                                                       -
                                                       .
                                                       f.
                                                        k'   %.1c7        Q-rwN
                                                                             ..tjxx-k           .           re
                                                                                                             uxc.xq
                                                                                                             .    w-axxt xk,u-
                                                                                                                             lwaxa-xY.
       '                                                                                                                                                                '

       $ttr s   '
                e'.
                  fu'   wy.'
                    N-uv.   h-.
                              n'.
                                2>'
                                  y-
                                  .kï    'r
                                         .      .-
                                             x.ant   ';
                                                     1 'toI. a
                                                       z       .' k.-a
                                                                 .o   v.
                                                                      '-.
                                                                       xuwcw -a . ..cu. x wk v,                av $kNruw-k uk-            .
                                                                                                                                              -

           '.                                                                 ,       ...
                                                                                        x                v....                                                 q >                                                        *.
                                                                                                                                                                                                           .
          Nrw Qm qaN .m.x$ .
           '*'--
                                 :.
                                  z.a t,            V. x.
                                                         ak.,.
                                                             kk,.-qux-u ' -x xxot-. .  zxaa-cz.tus  .- xvsvcwt     kçt. x,'-' . xex.k.fnx-,
                                                                                                                                          '.
                                                                                                                                           u.q
        '
        - $ r'                xxpq* j!...-.7w'i- .''a'zy'.Ylp,-7u scxV qVr-.> .% j'V.
                                                                                    -x
                                                                                     7kJX
                                                                                        v'
                                                                                         .'
                                                                                          . ./
                                                                                           <Z
                                                                                            X  ?. .y.1.'.
                                                                                                        -
                                                                                                        .    N x'
                                                                                                         wvr $. V j c.1
                                                                                                                I
        r-t.qx.lk.
                 q.. .-
                .'       x '
                         .                                  .       ..
                                                                    ..s
                                                                                                        --
                                                                                                         -         -  :' t'
                                                                                                                          w-txxkç
                                                                                                                           .     :
                                                                                                                                 1vt;,
                                                                                                                                     ..
                                                                                                                                      s j   T--                    .-
                                                                                                                                                                                        - .
                                                                                                                                                                                        .....        ...

                                             .                  .                                        .                 .      .               *'
       A-v-.ux.txw <.   ,q
                         rx uxk vvxrou.           kk         rk..x'.
                                                                   kï.x,vï. xx-
                                                                              >.
                                                                                -..
                                                                                  e-.
                                                                                    ,
                                                                                    A xck.  vs.
                                                                                              -,vu.
                                                                                            < *
                                                                                                  kkqa,. çnxkcz..
                                                                                                                                                                                                                                               $+-1
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 20 of 192




                                                                   Aqlx lhtlE-h'l- I-NE
       Fxu                      '
                                .qeue:
       3% Thx.-Xhxxcx
                    kvv.Xvuxxkwk.w..
                                   qak.
                                      su..Lcxlk-vwskoyv
                                                      ,qy4aoa-kA &u
                                                                  .
                                                                  kca
                                                                    .t..m.
              at
               x4œl
                  x'
                   c
                   N
                   -kxK ç-coq,
                             acuk
                                vroukotx '
                                         l-k
                                           xt pxotuku
                                                    oq- ckxexxx'.so.W.'
                                                                      u'
                                                                       oV                                                                                 utock
              pxctx,uVuxj rx-ucuukxuxuku
                    '
                                       -.
                                        -a. Q.v .s..t rkxk
                                                         -xco,.
                                                              w a: hvu ctv-s--axk--kx =%.
                W wvuws .V. W v-k kwu       '
                                            hra kxozk X *Vx& vuvov     k Vw u x  'm wpktrovqwxk -
           ut   -wN-
                   .. wkuixs q.   z
                                  ïR- ah y'hxc: cxk xuaracskk
                                                            xk--t-xv.-%xx'
                                                                         N kxowtv-
                                                                                .ou-xk
                                                                                    .. w-
                                                                                        vk, wV.:V  :;
                                                                                                    '.
       z.?
       ' .
         ï Ykw.
          .
              ='
               -k'hx.
                    -cvkwV.7f.'Y.
                                ,x.w.
                                    AAwvwk..uch-x- .
                                                   .
                                                     ,-- xcxswwc-kwq- cmys..uv.
                                                                              , .w<--. = Q.qw,-.cov.
              kokk A-, x-x-zwx
                             k-:xkwçxt
                                     .wk xxt vNrxw
                                                 v.x
                                                   hsqk-xxj'k krx-wr
                                                   '       .      N .       s.Y'
                                                                    vuk-cocxl  k.ùh
                                                                                  .A>%ktack..-swrx..--
                                                                                                     u Vo
                                                                                    .
              Ask-            .k czxe..
                 --xtx csr-uzm-       t-a, cz-c--l        '.
                                                 xxxmtxtx.x    .x'z-.
                                                              V'    M 'y    . x'
                                                                       um-ewp  w.tu jca v'aaxtkys
                                                                                                -
                                                                                                q-
               =W '. w...a'xcwç awk vw wk.wN kuukkk q.xco- tr k.uwq G.' Y R%t
              P'                               -                                                                                                      .


              K-cv-w -.-      xc-wk...!
                                      .
                                      x Yk-cx
                                            's.
                                              k. whavot.
                                                       x.O ACN -..-
                                                                  .S
                                                                   '
                                                                   tcucvc.wk kk cucwkxt 't
                                                                                         s-
                                                                                          xa-
                                                                                            uvqzw'F
                                                                                                  o.
              vccsVwszwvqwvi or-xca.. rznvxevxarxuc-xk or. v'
                        .   -                               v-qxkwy; -t.xV. vus.evwtxc-cxk
              PQUQXCGWhYk-o'IA..V.
                                 ...V aks.oauk
                                  . .        .luoQ vkx-.actfx
                                               .            k. xcxxj wvxck aks Qttvu
                                                                                   .
              c,
               V                 q-uuws/sa-
                                          k-xx-
                                              zs
                                               kvescx k
                                                      vxwxxzx Ywul
                                                                 t.a'
                                                                    .
                                                                    >UX
                                                                      -CAï a-o auovtccw.
                                                                                       k'acx4
          akvcwpa< k              avx-r         k tsh   -akaskkxè-k- uok..ca c w
              k: t kq-caqkœu..-.ov k oxcx..sc'      l-.u- xh<i< 'kok .,lx kpMxm,u- x'   Nvq-
           LDCGkà k. Atutxvqxk             <wk ..sx'z Q-u W q..      fx rxoc.,.
                                                                              -sk..       ç.>v.
                                                                                              w A,=.
       % -XK.
       #     a'N'
               N.Ncvuxxkv-
                    -    ,?q .  .
                                sA'
                                : . kxnk-
                                        -.qk
                                           - .sc-s/uus- Cs't.---
                                                               Nxdo.x'N--vuj xw&.x.oeuvk asxkoco'  :                                .

          Aw Y .Q. cxkxcx   k.
                             u kW -.k a'     kvvckxvv'   m'.
              Gh SKS x.    s q-xquckmwkk''N mra.c-qxcgswkx ku    vw cj Q3yar=fx Kw k< k
                           twqwu Q I'x sq,q, x,xàt ..      -k4x k.k ,-*'.V.N 'A-zapkcac-vx -
                                                    t-- kxz,                               ,                                .        .= r-

                                                                                                                                                 -

                    (>hSkveuuoq- .wv.
                                    A .-z- ï.          x+. a'w *X' t'vi 'Ay.qbtN*t-
                                            ç.x-zLxkttxt                                                                                .



                        ,:r
                          -,
                           t
                           .
                           k..
                             xqcxj... y.
                                       .-q
                                         ..j..
                                             y-
                                              ...
                                                y..,
                                                   ..
                                                    Nmq-
                                                       .,tx., u,xz
                                                       -



                    %b% ï*41 klDkfc-cWukkx
                                         x okxntvwh V : çxa Fxrm.  u:k'
                                                                      V,-Vxxçxks-r-s
                                                                                   îh
                                                                                    -
                                                                                    u-xqk
                                                                                        -xcowï
                                q.xlWkuaxkw vs Rov =sb Qu%.                                                   xkw--'xv-vkxkx,u
                                                                                                                             '
                                                                                                                             v-vv-.-kv.t..-
                                      V M*QxR
                                 u.'K..y    xxcY $kP
                                                   x'
                                                    NN.vtîx                         .
                                                                                        '
                                                                                            xw
                                                                                                 x   t*.
                                                                                                       'Je
                                                                                                         %u'c-
                                                                                                           V'.Q &X%c.'
                                                                                                             Y x
                                                                                                                     .sX x''V.7*   O . Vcr ku's'
                                                                                                                                               z4xx
                                                                                                                                               '  N-N
                                                                                                                                                    'Qt>CV'
                                                                                                                                                          -W .'
                                                                                                                                                              7oc
                                                                                                                                                                .%$
                                                               '
                                                               q                                 x                                          *    m
                          WxTsrkftcuN V>.u(- xx-wùuws,wckqx.c-rzç-AîœuustxkuauW-..    o.c..Vmztzc-o-p
                                                                                                    1
                                                                                                      jy
                                                               '
                      cu zc-x x ov.'..uVcscxxj a'urw srotoq-o.-xAOA. Vcs.
                                           .
                                                                     k ,.
                                                                         7'Nooœ. Vvxr  u'>-ç:j.
        '-
         tt N.x.-'kïwaçxk --Y&s
          ,
          .                            .   .x-kw. vk- w .s                qa-w ck xb ka 7 vukcz-
                                                                                                                                                                      '

           Q,ctt.kktk t kvs5$
                            ...tt.l-tt.- xxwvxkM uuksk 'V. vvossuàwk -'m.xtN'N A.5'                                                                                   1%
                -                     .
                                                                            .     vtVu
                                                                                    u tvtz.vwk.-.
                                                                                            -

            -
             am x uowk yx wxwksk.-xx               twcuwvqa-oîœcvc
                                                                 k- Xx.
                                                                      oc-cuc-xvex'w 7x.
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 21 of 192




     United StatesDistrictCourt                                    GeneralCivilCaseFiling Requirements
     Southern DistrictofFlorida

     V11. Exhaustion ofAdm inistrative R em ediesA dm inistrative Procedures

             The Prison Litigation Reform Act('iPLRA''),42 U.S.C.j l997e(a),requires that tûrnllo
             action shallbe broughtw ith respectto prison conditions undersection 1983 ofthistitle,or
             any otherFederallaw,by a prisonerconfined in any jail,prison,orothercorrectional
             facility untilsuch adm inistrative rem ediesasare availableareexhausted.''
             Adm inistrative rem edies are also known as grievance procedures. Your case m ay be
             dism issed ifyou have notexhausted youradm inistrative rem edies.

                      Did your claimts) arise while you were confined in a jail,prison,or other
                      correctionalfacility?




                      Ifyes,namethejail,prison,orothercorrectionalfacilitywhereyouwereconfined
                      atthetimeoftheeventsgiving riseto yourclaimts).
                                    '
                                         .      W Na,su
                                               CX              o.'x



              B.       Doesthejail,prison,orothercorrectionalfacilitywhereyourclaimts)arosehavea
                       grievance procedure'
                                          ?




                       ED         Do notknow

                       Doesthegrievanceprocedureatthejail,prison,orothercorrectionalfacilitywhere
                       yourclaimts)arosecoversomeorallofyourclaim s?

                       X
                        E1        No
                        E1        Do notknow

                        Ifyes,whichclaimtsl? i$$
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 22 of 192




     United States DistrictCoul
                              -t                                                                                                                GeneralCivilCase Filing Requirem ents
     SouthernD istrictofFlorida




             l).      Did you fileagrievanceinthejail,prison,orothercorrectionalfacilitywhereyour
                      claimts)aroseconcerningthe factsrelatingto thiscomplaint?


                      Z       No
                      lfnosdid you file a grievance aboutthe events described in this com plaint atany
                      otherjail,prison,orothercorrectionalfacility? N 4
                       E1      Y es
                               No

                       If you did file a grievance:
                                  W here did you Gle the grievance'
                                                                  ?
                                   '
                                   ô* % .. : (v q'      vx.x4  e '
                                                                 $au< V
                                                                      . ..cv
                                  AlxAS< .roqawx * Pw v.aw .. G '. kw
                                  3el     .        $ e .oK xc.        .,.u .

                                        hatdid you claim in yourgrievance?
                                                                                                                                                                                                                 -            c
                                    .           .V<1.
                                                    -.
                                                    x'-.f-
                                                     > . '.tI
                                                            q'
                                                             .x'
                                                               . <
                                                                 '.
                                                                  5.x%'
                                                                      .''
                                                                        wh
                                                                         jw
                                                                      . .j
                                                                          'k!
                                                                            ;.Cvw
                                                                                '
                                                                                1
                                                                                .'.
                                                                                 - ;'
                                                                                    *A4'
                                                                                       .'
                                                                                        $'
                                                                                         ..
                                                                                          - C.s
                                                                                              $V.
                                                                                                .. 1.
                                                                                               ..
                                                                                                    J%;'>.
                                                                                                         -. *
                                                                                                            ..
                                                                                                             -
                                                                                                             '
                                                                                                             t.v
                                                                                                               '
                                                                                                               Y>.t
                                                                                                                  .v '
                                                                                                                     -*
                                                                                                                      t1
                                                                                                                       7'
                                                                                                                        ..
                                                                                                                         '
                                                                                                                         AY-
                                                                                                                           a'
                                                                                                                           ZN.
                                                                                                                             t'
                                                                                                                              k.%
                                                                                                                                ''
                                                                                                                                 Nix
                                                                                                                                   '
                                     Cwxrk.*'.-
                                   u .
                                                                      -
                                                                           .
                                                                           ::
                                                                           .
                                                                                                 t               .r.
                                                                                                                   -j
                                                                                                                    -.
                                                                                                                     -                                                   P'
                                                                                                                                                                          '            ''e'1
                                                                                                                                                                                           i2-
                                                                                                                                                                                             '- %<''w.   **
                                                                                                                                                                                                           .             -
                                                                                                                                                                                                                         $l7 %**.V'L'
                                                                                                                                                                                                           '$t 1kM'R-'-Yk1
                                                                                                                                                                                                          '*'
                                           1112:                                         ....1
                                                                                             '1i'.
                                                                                                 'ù;     'i.
                                                                                                           N.*GiL
                                                                                                                1!b.''.ê?5.7.'lkr* *%'-?S>.Ab*''''--d''v:-.     ''ë
                                                                                                                                                              ' ' **
                                                                                                                                                                  .--.         %-7
                                                                                                                                                                              .$     --:     -... K
                                                                                                                                                                                                  - .       ,x        '       '
                                   **'' 'Mâ*'* ='
                                                :<ï.'-.
                                                     .'
                                                      -1      '..
                                                        t%*''.1 -.
                                                                 w:
                                                                  ;   -.t'IL--!tNw 5
                                                                                   -'
                                                                                    %*td7*
                                          %x
                                                           .                     .                     jn j                       xq                     jj              f- uv.aaxt             v          -'..*- x.t s''x-
                                                           ç... N
                                                                .-.$
                                                                   '+                ,s           '%à. -
                                                                                              *7.'.                       ''a 'ax-'sN*+:'x.
                                                                                                       r.A.m.. v''ww..x'%r?                                                ..
                                     N-L-'.A-*4'v'k.
                                   A
                                   .
                                    -t.xt-. '.='                              .' <                     4. -                       o            x..,-.:-. ' -
                                                                                                                                                           '.
                                                                                                                                                            ,
                                                                                                                                                            -tk k'-'<.x.'
                                                                                                                                                                        k.' xx.. 5.


                                   W hatw asthe result,ifany?
                                                                                                                                                                                       w *
                                   M uï                                              ..x:    .
                                                                                                               w xk:                                                 qw                      tc-<---
                                                                                                                                                                                                   u---r-v.----
                                                                                                                                                                              H
                                                                          GW                                        W                               '                                                Y WGW




                                                                                                                                                                                                                                        '24
                                                                                                                                                                                                                                          .J
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 23 of 192




     United States DistrictCourt                                           GeneralCivilCaseFiling Requirem ents
     Southern DistrictofFlorida
                              W hat steps, ifany,did you take to appealthatdecision? ls the grievance
                              processcompleted? lfnot,explainwhynot.(DescribeaIIeffortstoappeal
                              tothehighestlevelofthegrievanceprocess.)
                               Xu .
                               '
                                       .. ...4 ,.-.                        ..z-         .
                                 ,
                                 .
                                    % Gk         w                                      wxk <
                               A'A       .                                  k< ..    k Nw
                               ko     .           L      o. '          . .g     .$. .

                       lfyoudIid nott5leagrievance:V/A
                               fthere are any reasonsw hy you did notf5le a grievance,state them here:




                                   lf you did not file a grievance but you did inform officials of your claim ,
                                   state who you inform ed,when and how,and theirresponse,ifany:




                        Please setfol'
                                     th any additionalinform ation thatisrelevantto the exhaustion of your
                        adm inistrative rem edies.


                                          -       .         -    9
                                                                 t
                                                                 . .
                                                                       j           y/ï. j .(>)
                                                                                             '
                                                                                             j.
                                                                                              y .
                                                      ?&>A-'?.N?!.
                                                                 -1%to
                         (Note.
                              ' You may attach as exhibits to thiscolnplaintany documentsrelated to the
                         exhaustion Tt/-ptpl/radministrativeremedies.
                                              -
                                                                    )

        VllI. Prcvious Law suits
              The ûsthree strikes rule''bars a prisonerfrom bringing a civilaction or an appealin federal
              coul'tw ithout paying the filing fee if that prisoner has fion three or m ore prior occasions,



                                                                                                                  Zl
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 24 of 192




     United StatesDistrictCourt                                        GeneralCivilCase Filing Requirements
     Southern D istrictofFlorida
             while incarcerated ordetained in any facility,broughtan action orappealin a courtofthe
             United States thatw as dism issed on the grounds thatit is frivolous,m alicious,or fails to
             state a claim upon w hich relief m ay be granted,unless the prisoner is under im m inent
              dangcrofseriousphysicalinjury.''28U.S.C.j1915(g).
              To the bestofyourknow ledge,have you had a case dism issed based on this Sithree strikes
              l-tlle''?
                          En

                          Y     No
              If so,state which courtdism issed your case,when this occurred,and attach a copy of the
              orderifpossible.



                          Have you filed other law suits in state orfederalcourtdealing w ith the sam e facts
                          involved in thisaction?

                                   Y es

                          3/ xo
               B.         lfyouranswerto A is yes,describe each lawsuitby answering questions l through
                          7 below. (1fthereismorethan one lawsuit,describe the additionallawsuitson
                          anotherpage,usingthesameformat)
                                   Parties to the previous lawsuit

                                   Plaintiffts)
                                   Defendantts)
                                   Court(I
                                         jfederalcottrt,namethedistrict;fstatecourt,namethecounty and
                                   h'ftzfc,l



                                   Docketorindex num ber




                                                                                                                *
                                                                                                                ;;
                                                                                                                 p-
                                                                                                                  <
                                                                                                                  '
                                                                                                                  q
                                                                                                                  !.
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 25 of 192




     United StatesDistrictCourt                                         GeneralCivilCaseFiling Requirements
     Southern DistrictofFlorida

                             N am e ofJudge assigned to yourcase

                                                                    4
                             A pproxim atedate offiling lawsuit
                                                             N W


                              lsthe case stillpending?

                                              NX
                              U         No

                              lfno,givetheapproximatedateofdisposition.                      W

                              W hatwasthe resultofthe case? (Forexample: lf'tzu
                                                                              :the case dismissed?
                              Wasjudgmententeredinyourfavor? Wasthecaseappealed?)



                      l4ave you filed other lawsuits in state or federal coul'
                                                                             t otherw ise relating to the
                      conditionsofyourim prisonm ent?



                      #
                       lfyouransw erto C is yes,describe each law suitby answ ering questions 1through
                       7 below. (/.
                                  Jthere ismorethan one lawsuit,describe the additionallawsuitson
                       anotherpage,usingthesameformat.
                                                     )
                                  Partiesto the previous law suit

                                  Plaintiffts)
                                  Defendantts)
                       2.         Court(ffederalcc
                                                 pxr/,namethedistrict;I
                                                                      fstatecourt,namethecountyand
                                  State)                            N




                                                                                                              1%
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 26 of 192




     United States DistrictCourl                                         GeneralCivilCaseFiling Requirements
     Southern DistrictofFlorida
                                                                 t

                                                             x'tt
                                                                ï
                              Docketorindex num ber



                              N ame ofJudge assigned to yourcase
                                                              N
                                                                     J

                      5.       Approxim ate date offiling law suit
                                                             N
                                                                     /

                      6.       lsthe case stillpending?


                                                J
                               lfno,give theapproxim ate date ofdisposition.

                               W hatwasthe resultofthe case? (Forexample: r'
                                                                           Ftz5'the case dismissed?
                                   Was-
                                      judgmententeredinyourfavor? lrzr
                                                                     t7.
                                                                       çthecaseappealed/)



      IX .     Certification and Closing
               Under FederalRule of CivilProcedure 11,by signing below ,l certify to the best of m y
               know ledge,inform ation,and beliefthatthiscom plaint:(1)isnotbeing presented foran
               im proper purpose,such as to harass,cause unnecessary delay,or needlessly increase the
               cost of Iitigation;(2) is supported by existing law or by a nonfrivolous argument for
               extending, modifying, or reversing existing law; (3) the factual contentions have
               evidentiary support or, if specifically so identified, will likely have evidentiary support
               afterareasonableopportunityforfurtherinvestigationordiscovery;and(4)thecomplaint
               otherw ise com plies w ith the requirem entsofRule 1l.

               A.       For Parties W ithoutan Attorney
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 27 of 192




     United StatesDistrictCourt                                              GeneralCivilCase Filing Requirements
     Southern DistrictofFlorida

                     lagree to provide the Clerk's O ffice w ith any changesto m y address where case-
                     related papers m ay be served. I understand that m y failure to keep a current
                     addresson f5le w ith the Clerk's Office m ay resultin the dism issalofm y case.

                      Dateof-signing:h
                                     tuzerat'
                                            k,
                                             zâ.- ,20to.
                                                     t;)                          --
                                                                                   ;,'       '---'--'--''-'-'''
                                                     .                       .
                                                                              .,..x      ..,
                                                                                           ,.e
                                                     t
                                                     '
                                                     x 1 '/
                                                          - )@ '
                                                               -''-
                                                                  :
                                                                  i.''' -
                                                                  ...' ''
                      Signature ofPlaintiff              .
                                                         -    i
                                                              ê
                      printedxameofPlaintiff             20                 wzav'
                                                                                a..
                      prisonIdentiscation#    Xsitqsi
                      PrisonAddress >Ac ' cxw.- (uxt hu kxko 'a
                                               .                                                                             -
                                      îq=     st,zBaa*            . Vïoxw Cx FL -NYG '
                                      City                                 State                                  Zip Code
              B.      For Attorneys
                      Date ofsigning'
                                    .              !
                                                   j20 -**

                      Signature ofAttorney
                      Printed N am e ofA ttorney
                      BarN um ber
                      Nam e ofLaw Firm
                      Address
                      TelephoneN um ber
                      E-m ailAddress
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 28 of 192




                                     r/tlïhh-t
                     Fwuawusxwx Aiousaa. s tuc-7î.e
                     A-oaxsw..xs-klccsa W knxxkoxxyobs:
                      1,
                       #'jrxxQ'
                              aj
                              '
                               'K,xzrzee
                                       .
                                       u.aX
                     1% .K u
                          .
                           t.s..uru'
                              '
                                   u o.x V''VK.  AïA' Yv.uvt=v'Ys OV.
                         CMM tVeuxc:mN'Vv-h Vv svokxj
                     1Q'-' .=x.se  u -, xYA e-cxkwkk' kuxkkk
                                                           .
                     1b .'A=v .w t'
                          .               k.-
                                            .m--xq
                                                 zz-=.
                                                     -v'
                                                       w.ow tA.
                     Y-
                      k-t w xk.    'u...-
                                        xQcxc'
                                             ,
                                             k'u .ww.k kuo<xkX'x'='=
                                  i''kq<t...kwxfxul.:xAro q-
                                        .                  -s'uxaa w-.x ,
                                                                        uxxo.:&u
                      LVN-'. vzk
                      '
                               .
                               -,-
                                 k -.xstwo.,
                                           x.r,
                                              xwVu-kxX=E .=
                                  Y t'
                                     zrwaD uz'.wV.A N-.>NQ.V 'Q. ,.'
                                       .                           Xkuky w t'zs' q
                                            .
                                   V vN(.
                                  cz        x
                                            ... -
                                                .xkyXu
                                                  w.  . -cw.ax. .
                                                           k-
                                                            -      .ç..,
                                                                u X.
                                                                ...-   pxv=- T'.a%
                                                                       .         j
                                  Q>N vuo.'
                                          x
     Case
     '
          1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 29 of 192
lV*yh INvwvs                                                     v                               DEPARS
                                                                                                      TTMAE
                                                                                                          TN
                                                                                                           EToOFFFC
                                                                                                                  LOR
                                                                                                                    mD
                                                                                                                     RE.
                                                                                                                       <
                                                                                                                       CTIONS                                                                      T
                                                                                                                                                                                                   Meaai
                                                                                                                                                                                                       l
                                                                                                                                                                                                       mN
                                                                                                                                                                                                        umber:
                                                                                                                                                                                                        xumber:                         -- -
                                                                                                                                '
                                                                                                                                     '                                                      '*         jnstitution:                     .-
                                                    '
      ç

                      To:                           D warden                                          I
                                                                                                      D classification ë L Medical                                                           tD Dental,x        .          .
              (cheekone)                            D Asst.Warden                                     Q Security                         'V MentalHealth '
                                                                                                                                                         Z Othert3t
                                                                                                                                                                  -'IMz'
                                                                                                                                                                       c/4Jclya
                                InprteName                                     .                                        DqNumbir                                      Quarterk                         JobAssignment Datç
              FROM: torq.a f ,,-.
                                c sr.
                                    t
                                    o -.
                                                                                                                           %.i7:.,t-n 172 ttT,îk.
                                                                                                                         A/-                     l q .t.tc'rp
                                                                                                                                                t.          .c !/jytyj/j-)
                                                                                                                                                                         .
                                 ST                                                                                                                        check here ifthisisaninformal ievanceë

                      1-
                       . t
                         r
                         i-
                          t./
                            s
                            8 /:-    ' ' . - .-- .!
                                ' -. '
                                     L
                                     -                             .
                                                                                                        .:'b
                                                                                       t::-,,'-y f'-f,,?r  .?
                                                                                                            -.k
                                                                                                              --
                                                                                                               ,-/lf
                                                                                                                   h y:
                                                                                                                      p?
                                                                                                                       1.                    '
                                                                                                                                             - ,-.c-           )kt'-s.,.-(,.-.ik-.
                                                                                                                                                                 ..
                                                                                                                                                                                      ;-,
                                                                                                                                                                                                  --
                                                                                                                                                                                                 -..   !t
                                                                                                                                                                                                        -r        y.ê
                                                                                                                                                                                                          ':- ,.,,,        .
                                                                                                                                                                                                                               .



              t7.      -(
                A. y (v. .
                        .i
                         . z- .
                              (?.
                                ek/
                                  ,
                                  e
                                  j,         Jl
                                    n.'.r!:. .-v
                                               '
                                               ,-
                                                -
                                                ç-.-.
                                                    ,
                                                    a.      -
                                                      a /' y.
                                                            -
                                                            ,2)a w.r.l ,o ./k.'%$4.,
                                                              ,                                                                                                       -.
                                                                                                                                                                       q),;( azt,''.., r;/'.
                                                                                                                                                                                           t-v.f,..
                                                                                                                                                                                           -
                                                                                                                                                                                           '      f
                                                                                                                                                                                                  $                 ,.-j           4.

              /.
                  A J.
                     L',
                       .      oj
                       qs.1 , r          .k
                               tJetaff).q'
                                 -.       ?
                                          7
                                          ,
                                          '  -'r:
                                           ....
                                           .
                                           ,
                                           -
                                           .
                                           *.,   )t!k'l'4yq.j.L.,.(, i'-..f'
                                                #-
                                                 /                            $z. .
                                                                           :'é.
                                                                              ,   .j
                                                                                   ,.
                                                                                    :Tf..
                                                                                        -.
                                                                                         -
                                                                                         1-.                                                               j t-.
                                                                                                                                                               , #'t.t
                                                                                                                                                               'F'   -.
                                                                                                                                                                     .,
                                                                                                                                                                      j
                                                                                                                                                                      Jy'
                                                                                                                                                                        .1,.r u.j
                                                                                                                                                                                -.
                                                                                                                                                                                 ...,
                                                                                                                                                                                 .  .
                                                                                                                                                                                    y. .u
                                                                                                                                                                                        -...
                                       (.
                                        r               (ZJg' /                          ','
                                                                                           .'('
                                                                                              s                  y                                                                   '' . .?
 <                            '' *
                                 r .- , . ,             7u.
                                                          h. .Jtp6-j
                                                                   '
                                                                   -'
                                                                    . .
                                                                      z(.!-(
                                                                           -4.,z.
                                                                                ,. . -Yy i,
                                                                                 ,/V
                                                                                   ,      o.?i
                                                                                             .
                                                                                             ;-
                                                                                              ..1
                                                                                                .
                                                                                                <                                   .                  -   .
                                                                                                                                                                 s
                                                                                                                                                                 /'p-.. .
                                                                                                                                                                        4..-. ..
                                                                                                                                                                               :z.r
                                                                                                                                                                                  /w '.                 1,
                                                                                                                                                                                                        ..-1
                                                                                                                                                                                                           4..
                                                                                                                                                                                                             'y....
                                                                                                                                                                                                                  -4/.'
                                                                                                                                                                                                                      ---
                                                                                                                                                                                                                        w>,
                                                                                                                                                                                                                          :
                                                                                                                                                                                                                          /'-
                                                                                                                                                                                                                            (.
                                                                                                                                                                                                                             s-..-.- -.
              -   x' ..t-1 h                                p./ )'
                                                                 :
                                                                 #,'-+,
                                                                      -)%      G            ax.!
                                                                                         / ..   < >4..>e u.' v.
                                                                                               /.             c.
                                                                                                               ...rjexgy a                                                                       ?',.          .j
                  .   '     os
                             ozt
                               'dr$ !'            .v.    gfsb.
                                                                                   ?
                                                                                   '



                                                                                                                                                   ( ..z.a/t.s. /3 ?       .

                                                                                                                                                                ts'r',-.


                              Al1requestsw' behandled in oneofthefollowingways: 1)W rittenInformationor 2)Personallnterview.A11
                              informal rie '
                                           nce '
                                               willberes ondedtoinwritin .
                  lnmate(Signaturel:                                   ..
                                                                        - .-..
                                                                             -.-.-'                   ,...
                                                                                                                                .                                DC#: h'ç) z
                                                                                                                                                                           .
                                                                                                                                                                           ?.-.&
                                                                                                 DO NOT W RITE BELOW TH ISLINE
          d
          '


                  RESPONSE                                       2 ..j-w à                                                                                               DATERECEIVRD)                                    z
                                                                        hh)
                                                                          oï y -
                                                                                                                                                                                                                      lt> /
                                              lg                                                                 .

                                                                                                       #'




                                                                       .   '                     :
                                                                                                 : :jJ
                                                                                                     tj.
                                                                                                       t';).
                                                                                                           j) t''; .                                                             ''
                                                                                       ... ...    ....
                                                                                                  i          '
                                                                                                             ,   .!
                                                                                                                  ,.   E.,.j
                                                                                                                   '.. 1   .i
                                                                                                                            l       :!!
                                                                                                                                    . i:f.
                      I
                      nse
                      Ba  fo(mlkwl
                         ed        p:
                                tlle mrttaii
                                    a-v    nfs
                                           a lt
                                              olptf
                                              n-  l
                                                  iema
                                                  tm, lugrri
                                                     ro    ervia
                                                           g   en
                                                                ve
                                                                 ae
                                                                  ns
                                                                   ei
                                                                    /'k;
                                                                       s-'.''.'
                                                                              s.
                                                                              ''-k'
                                                                                  .  ':'
                                                                                  . r.
                                                                                     y  '
                                                                                        ,,,.:-!.
                                                                                       *.
                                                                                        k
                                                                                        ,
                                                                                        '      ,t)rh-$$
                                                                                                  .   .()
                                                                                                      ,
                                                                                                        Returne;,m wlel orAppxved). lfr@urinformmlgrievant'
                                                                                                                                                          eis4enied.
                      m .IoveelerkllttosubmitaformllgrievanceInae rdancewlthChapter33-1:3.(*6,F.A.c)
                      OmciaifprintName: .                              /1çm                                           ofjicial(Si ature:                                                                                       Datetf/27 /
                      OrigRe
                      CC: inatla:k-
                                 JnMmsteo
                                     by @lucsiaplnrees
                                                     cp
                                                      opydi
                                                       on)ng oriftheresm nseistoan infonnnlrievanceth0 f                                                                              to beplacedin inmate's5le
                      n isform isalsoustdt:fileinfo> lgrievancesinaccordoce* t    11Rule33-103.* 5,FloridaAdmini    - *iveCe e.
                      lnft
                      Yo ol
                          rmalœebt
                           may   ea
                                  vi
                                   annf
                                      c
                                      ueie
                                        sanr
                                           dal
                                             nmi
                                             dmznti
                                                  eRe
                                                  xt4u
                                                     iœl
                                                     Me   wi
                                                       reviewllb
                                                               tefy
                                                                  re
                                                                   osl
                                                                     m no
                                                                     ircdmp
                                                                         etlo
                                                                            aiwi
                                                                              nttlhy
                                                                                   ino1
                                                                                      b0t
                                                                                        aœy
                                                                                         ininsg
                                                                                              yf
                                                                                               o
                                                                                               fnlr
                                                                                                  lm
                                                                                                   owi
                                                                                                     Xng1--303,
                                                                                                              i
                                                                                                              ptbymtsE
                                                                                                               Rmu   tforAdminiitrativo Re,
                                                                                                                                          medyorAp- l,completingthefonpas
                      M tliredbyRul  e'
                                      33-103.G)6 F.A.
                                                    C.atœ lling&copycfyourinformalrievanceand resm nse,end ronherdip-       gyour.corxphint1/the'wmrdeaczcu iltntworduîli
                                                                                                                                                                        lc
                      laterthan15drysafagtl
                                          xg/zevanceisresxndedto.lfthe15thdayfallsbnau kendorholidî,theduedattshallbetl
                                                                                                                      :e nextregularworkday.
                      DC6-236(Elrcctive12/14)                                                    lnco> ratedbyReferenœ inRule33-103.005,F.A.
                                                                                                                                           C.
           Case 1:20-cv-24998-RS                                                      Document 1 Entered on FLSD Docket 12/08/2020 Page 30 of 192
         Fxrs,t
          Ft-
            41
            '
            tt
             Mz
             .
          ., .
              #'
               j
               //J'.
                   65-.l-
                        yt
                         'i.
                           '
                           t
                           g.
                           sl-P
                              I
                              F
                              t
                              i'
                               )
                               .-
                               :
                               k*
                                j
                                .-r
                                 -
                                 t'
                                  m
                                  4 ''
                                  yt).h
                                     .'.
                                      C'
                                       /-k
                                         '
                                         -r
                                          'iw
                                          -
                                          '
                                          e ((
                                             '
                                             RJg
                                             l '
                                               -
                                               '
                                               r
                                               u
                                               t%


            'I-O:                                      U-
                                                        .
                                                        'l A'
                                                            Varden                                       U1 Classitication .-                       ....
                                                                                                                                                       -.-x-.-.-.
                                                                                                                                                       '        -.
                                                                                                                                                                 -w.
                                                                                                                                                                   x- ()-.1 13el1tal
          (checkone)                                   ()
                                                        7 Asst.warden                                    i
                                                                                                         '
                                                                                                         -l security       -.
                                                                                                                            -.
                                                                                                                             -                     MentalHealth . U1 other .
                                  lnlnate Nal-
                                             ne                                                                            DC N u1        '                 tlarters                 Job Assiglmlent                    D ate
          FROIW :                                                  '                                                           .                             .       .                        .                          . .
                                              o                              t
                                                                             ,
                                                                             xm c c                                          b1                    b        Al tt E u.fbc I-
                                                                                                                                                                           3 t@/I7
'

          REQUEST                                                                                                                                  Checkhereifthisisaninformalgrievallce -
         #.         '
                             -
                                   ,               'n                  ',, m               q         (-, ' . , . .                                         j(.-, J( -c '                                 - ( taevk
                                      '
                                          .    j.p. j
                                              ..    ''
                                                     t;,. o                                          Luy                        Y          e. -v                              ,,.
                                                                                                                                                                                s.                           t.
                                                                                                                                                                                                              y.'
                                                                                                                                                                                                                oJ
    f.                                                             -                           .                             c- (
                                                                                                                                ?.             '            y
                                                                                                                                                            '           .d.
                                                                                                                                                                          rv,.r-             .,          c    a
                                                                                                                                                                                                              - :              a           ,
                                                                                                                                                                                                                                           y
         tjo. t                                .
                   . '             -      ,            I                 p                                           .                                           me-ft                                        sisc sSo/x-,
                                                                                                                                                                                                                         c. --
                        >                     M                l &                                  n,
           ,                 .                     ,                    ''
                                                                                  t. /x)D w/-/' ,
                                                                                 ..             .
                                                                                                '.
                                                                                                 #.                                  -.                                 '--
                                                                                                                                                                          (     .,
                                                                                                                                                                                     '''-*           z                  . m ;#
                                                                                                                                                                                                                             '
                  ii j,,
                       -.
                        -
                                                           .t
                                                            -                         -ij                       .,
                                                                                                                                                                                                                    *
                                                                                                                                                       .                                                 .
           'c-f                   o                     'dw-rzerck'
                                                               #
                                                                  l
                                                                  .io                                         iaazw o;q -.
                                                                                                                         $ t?,
                                                                                                                             .
                                                                                                                             rut                                     st.k, ' ' t>'tç                                      '-,      F
                                                                                                                                                                                                                                       .
                                                                                                                                                                                         r   '      %
                                 (,                        q                 .             .   r.   ..                                                                                   4af (s                t
                                                                                                                                                                                                               et.m p yz '
                     ,t. ,                             L                c :.,. . (
                                                                                 x : , .. c, .
                                                                                 .                                                                           -u re j.evej . yycg '..o,vb.ej
                                      td 'fpm tx.
                                              ' v Jerm '
                                                       pi.
                                                         ,
                                                         .
                                                         f/
                                                          '-/- ( -                                                                      ve rlzp- .i r
                                                                                                                                                    z- ê't(I'- a.
                                                                                                                                                                x;. Y'
                                                                                                                                                                     V rx.
                                                                                                                                                                         Y.
                                  11requestswillbehandledinoneofthefollowingways. l)'
                                                                                    Writtenlnformationor 2)PersonalInterview.A1l
                                 inform al ri an swillberes ondedto in writin .
           Inmate(signaturel:                                                     '.  -.
                                                                                                              - ..
                                                                                                                                 -
                                                                                                                                                       oc//.
                                                                                                                                                           - .
                                                                                                                                                                 Y:t
                                                                                                                                                                   'Jfto
                                                                                                                                                                       *
           '
                                                   .
                                                                                                    D O NO '
                                                                                                           r W ltlr
                                                                                                                  l-lîBELOW T1llS LIN E


           RESPONSE                                                     C >%kEtT k YK                                                                       DA'
                                                                                                                                                              fERECEIVED: fl7fxx-
                                 + < e%1                                              h         letz.m e- =                          /<   ..
                                                                                                                                                                 ,   - ,- - .        /             .
                                                                                                                                                                                                  - .-         -         - .   .       -


                                   êC l'Vfrrvem ..'
                                          '            ' ://'                                                                             v                             otv              --y.o
                                  e.!
                                    J<              n rlr                                                 -          a /s                          A        a    /        *> -           r                                         x
                             a a r.+.e yvor..v x                                                                             '.
                                                                                                                             .                 16g
                                                                                                                                                 ''#             -v-


                                                                                                                '    d''
                                                                                                                       h    1 ''4 ' -

                                                                                                    32.31.h' ()1.-
                                                                                                                 .
                                                                                                                 1
                                                                                                                 ..
                                                                                                                  4
                                                                                                                  'A-tllb                                  ---- --- ------.--                                      ----... ---------
            lTI1efollowingpertaiustoinformalgrievallcesonly:t.jggjqjg ?sygjg(jgja
                                                                                t
                                                                                h-
                                                                                 r
            Basedontlleaboveiylfol'fllatioll,yourgt-
                                                   ievaliceis                                                        Q
                                                                                                                     q.fqr
                                                                                                                         tr
                                                                                                                          .          .(Itettlrnetl,Dculied,ol'Appl'ovctl).lfyflllrijlfot'
                                                                                                                                                                                        lll
                                                                                                                                                                                          alg,-ievailceis(lenicd,
            youhavetllerigllttosllbsnitaforlnalgrievallceiI1accordallcewithChapter33-103.006,F.A.C.
            official(PrintNamel: . D :'I5& '
                                           q . .N,                                                                   Oftkial(Sigllaturel; R'                                  N                               Date:/ J- /'
               Origi
               CC: nat
                   Rela
                      :il
                        nn
                         emateof
                          d by(pl
                                fus onr
                                 icialees
                                        cp
                                         opy)ing oriftheresponseistoan informalgrievancethen forwardtobeplaced in inmate'sf'ile
                                          ond
               Thisform isatsousedto lileinfonmalgrievancesinaccordancewithRule33-103,005,P'                 loridaAdm inistrativeCode.
               lnftlnualGricvancesand lnmateReqtlestswillberespondedtowithin 10days,followillgreceiptbystaff.                                                                                i.
               'Youlnay obtaiul'  ill-tlleradluinistrativerevie&vt). t-yotlrcolllplaintby obtaining l-
                                                                                                     oinn DC l-303,Request1    '0rA((l'
                                                                                                                                      nilïistrkt
                                                                                                                                               tiveRtll'
                                                                                                                                                       netlyorAppeal,col
                                                                                                                                                                       -
                                                                                                                                                                       nllletfllgthcïill
                                                                                                                                                                                       '
                                                                                                                                                                                       lllêlsl
               reqtliretlbyRtlle33-103.006,F.A.C,.atlachiliga copy ofyourinfonnalglievallt-rttand l'esponse,alltlfblavardiug yotlrcolllpldinttotlle'svardtn'loi'aiasistant'wardcn11o
                lattu'tllan 15Jaysattel'111egrîevallceisl'es/:
                                                             htllntle(.
                                                                      lto.1j7t11e15th(lay fal1so1)a'kveekeiltlol'l'
                                                                                                                  loliday,tlleduedatesl'tall1)cthcnex(regulal''workdlly.

               i)C6-236(E1'
                          ikctivel2/l4)
   QCase
Uk/i ' 1:20-cv-24998-RS                                                     Document 1 Entered on FLSD Docket 12/08/2020 Page 31 of 192
                                                                                                            STATEOFFLORDA
                                                                                          DEPM W M ENT O F CO QR ECTIO NS                                                        M ailN um ber;
      INM ATB REQ UEST                                                                                                                                                           veamxumber:
                                                                                                                        S)-
                                                                                                                          ;a,
                                                                                                                            ->
                                                                                                                             -                                          .        lnstimtion:           -.
           T0:                                  EI
                                                 ZI warden                                     L. classiscatioù                            IZIMedical                         (D Dental
      (checkOne)                                Z Asst.War4en                                  Z Security                                  IW MentalHea1th                    Z Other                 --
 .                           lnmateName                                                                              DC Number                             Quarters          ' JobAssignment. Date
      FROM:                                                      . .
                                                                   -
                                                                   3-o ,                                                 Y% j
                                                                                                                            t7%.é,.                        DlIt)@u.                             ..2.12(/.C8
                                                                                                                                                                                          ((esk.:
      REQUEST                                                                                                                                      Checkhereifthisisaninformalglievance
 @ JX A             -
                                 '

                                 ),             j- d.A. t!rç'er .(;
                                                .
                                                                                                    '           s(.j'Lj'( .0 jgvs y'M' ' 6. i'ux
                                                                                                                                               ,r.w. ,
                                                                                                                                                     4a;
                                                                                                                                                       . -.r'                        '
                                                                                                                                                                                                           .
                                                        .'                   '           !,e                         r
  'o r,/        .
                                     .
                                         .
                                         n     ,         .
                                                         -
                                                         i             <.    -1-               ' ..     .
                                                                                                                 y',)r . p, ..    t
                                                                                                                                  .'
                                                                                                                                 S-.#'a u tx VT
                                                                                                                                   t           - .; ': '
                                                                                                                                                       4..j'
                                                                                                                                                           g                                                            y
      tztp(ztg.&.- qw..
        .
            x
                      (.
                       ,                            '            .-'..pJ .c. ,
                                                                             /.                                 -(,
                                                                                                                  ..&&
                                                                                                                    ''                     .       4               ...j-. ,'         '        b.
                                                                                                                                                                                               y''.:' )e .' '
                                                                                                                                                                                                            -N =              !
       j                     '                      t                                                   .           '         .        .               r       '        .                                                     é'
      4'lu-:,
       -    '    .'
                  /-1..
            -....-.   pus.L.-'.-
                               '
                               ../,
                               f  .:--..
                                       (.
                                        <.
                                         y
                                          ult--l
                                               t
                                               .z
                                                -.--., . .' t-sr-,y' ' ,
                                                                       = .
                                                                         6 ..
                                                                            -r- J,l
                                                                                  .
                                                                                  '                                                                                                             6- -.
                                                                                                                                                                                                . ,            .y
                                                                                                                                                                                                                    .
 .!
  jJ7        .
             '    ;'
                  '
                                         i
                                                <-                /.
                                                                  ..
                                                                               /'.
                                                                                 r '*'                                    a
                                                                                                                          .
                                                                                                                         ''
                                                                                                                                           /o.. e v.,
                                                                                                                                                    ..yz
                                                                                                                                                       y.
                                                                                                                                                        s cs
                                                                                                                                                           u g- Y m y;.pc.
                                                                                                                                                                         py2
                                                                                                                                                                           .
                                                                                                                                                                           ,.g,..,
                                                                                                                                                                                 q)y(
                                                                                                ,           .                                      ,
                                                                                                                                                   /                    ,
                                                                                                                                                                        t'                /                             ,
   t...
      ..e;
         U .     .
                 -
               x. '                           -,             - '.            ?.'
                                                                            L. d$' ty5 jh
                                                                                       ee                                   J , + zx..$, 'fr.>y sv';' y.
                                                                                                                         k ..                                                            'L
                                                                                                                                                                                          ,
                                                                                                                                                                                          .
                                                                                                                                                                                          ( .e
                                                                                                                                                                                          .  ,
                                                                                                                                                                                             x.       YR.
                                                                                                                                                                                                      i             d #
                                                                                                                                                                               (..




                         A11requestswillbehandledinoneofthefollowingways:1)W rittenlnfonnationor 2)PersonalIntelwiew.All
                         inform al zievanc w 'llberes ondedto inm itinc.                                                                                       .
      Inmate(Signatm-el:                                                                                                                               DC#:             .       //        &
                                                                                         DO NOT                          TE BELOW THIS LINE

      RESPONSE                                                   Y AVKVeAST Yht                                                                            DATEREC.EIVED:*
                                                                                                                                                                         '
                                                                                                                                                                         -yf
                                                                                                                                                                           /5-
                                                                                                                                                                             /tv
                                 n z.g                       e,ze.w                        >                    >                     > r' ;.ï                     çu          'r
                                                          l  y                   ,
                                         eee            G e rz>              c .
                                                                                                                .W                    w'           <       '
                                                                                                                                                                   ' .
                                                                                                                                                                     .e'
                                                                                                                                                                     . *
                                                                                                                                                                                     o    pq5          p
            h                                                -                                                                         <                             c. >-                z-
                                                                                                                                                                                           - e '/- zzex
                         '                                                                                                            x        .                                                       '
                                                                  .-
                y.                                                          . ro                                         zyA                   J                             .W t.z
                                 a x.e t*: u v                                                                                t,-              ta >< o r                      ..                                    s
                o,.1 /k < ezA.
                             r                                               -                 ''r                  cp                                 J                    v s,/,(,..-
. .                 N.           <.          .s zr%

                                                                                               ? 1'ld                    , .
      ITl1efnllowingpertainstninfornlalgrievancesonly: * @ .
      Basedontheaboveinformation,yourgrievanceis          .                                                                            .(Returned,Denied,orApproved),Ifyourinformalgrievanceisdenled,
      youhavetherighttosubm itaformalgriekancein acc daneewithChapter*
                                                                     33-103.006,F.A.C
                                                                                                                                                           .   /                                       .n               -
      Official(PrintNamel: . A m sG                                                        ..                   Official(Signaturel: #'                                                           Date.
                                                                                                                                                                                                      'l                K .
      0  riginal'
      '-'--':Re
                .lnmate(plusone   'copy)
               tained by officialresponding oriftheresponseisto an infol
                                                                       -malgi
                                                                            -ievancethen folavard to beplaced in inmate-sfile .
       /# fonnisalsousedtofileirîfonnalpievancesinaccordancewithRule33-103.005,FloridaAdministrativeCode.
            nnalGrievancesand lnlmateRequestswJllberespondedto.
                                                              witbin 10days,followingrebeiptbystaff..
      %I
       .
       tmayobtainfm-
                   '
                   theradministrativereview bfyourcomplaintbyobtainingfonuDC1-303,RequestforAdministrativeRel
                                                                                                            hedyorAppeal.Jompletingthefonmas
      req
          'uired byRule33-103.006,F.   A.C.,attachingacopyofyourinfonna!grievanceand response,ar     nd fonvardingyourcompla 'intt(fthewarden o1''
                                                                                                                                                 assistantwardenno
       latel'tllan 15daysaftel-thegrievanceisrespondedt()
                                                        . Iftlle15t11dayfalls(
                                                                             )naweekendt7rllclliday'.tlledtledateshallbetllenextp'
                                                                                                                                 egulal'workdal'
                                                                                                                                               -
       13C6-236(Effective12.
                '          /14).                                                 '' '
                                                                                     .
                                                                                        Jncorporated by Reference in Rule33-103.005.F.A.C.
     l
     Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 32 of 192
t'
 yj                                                                         DEPARS
                                                                                 TT
                                                                                  ME
                                                                                  ATN
                                                                                    ETOOFFFC
                                                                                           LORR
                                                                                              IDEACTIONS                                                   Mai
                                                                                                                                                             lNumber:
 INM ATE REQUBST                                                                                     .    -
                                                                                                              ,,                                           veamxumber:-
                                                                                              .          .tk>.))L.
                                                                                                                 ec                                        Institution:
   TO:                                       ((7 Warden                         I
                                                                                Z Classitication                      (71 Medical                      Z Dental
 (checkOne)                                  E1 Asst.Warden                     U(1 Security                          I
                                                                                                                      W MentalHealth                   Z Other
                         InmateName                                                                  DC Number                     Quarters                JobAssignment               Date
 FROM: 3=o.                                            ,              zk,
                                                                       .
                                                                                                     D&
                                                                                                      ,.)T3(
                                                                                                          ,.- .
                                                                                                              02 167.3
                                                                                                                     .47, ,,,.C../er/c t?.;'
                                                                                                                                           .
                                                                                                                                           k)lq
         QUEST                                                                                                              Checkhereifthisisaninfol-
                                                                                                                                                    malgrievance1--1
 C*
 D;l
'*
            '
                 l S:' (* z.
                c'        C,'-
                             .-               .
                                                                        u,.' o
                                                                             j                            f
                                                                                                         'k
                                                                                                          .z. ..
                                                                                                            - '                      ' .,.F..j
                                                                                                                                    -G       - 'z(/-p r ..
                                                                                                                                                      j-f..                             .1     .
                        1.                             k          .                                                    .v                              .         .
            J
            ?        *
                      ?
                         .
                                              '
                                              * tzl'          z       .C)t'                    r
                                                                                               x+(Jt,.                       , 43. .*?
                                                                                                                                 .,'A                    .y'
                                                                                                                                                           . . j' .      .
                                                                                                                                                                         - -ys
                                                                                                                                                                             r.ovq
 .x
 ,                                                ;                                                                    /.                                   ...- z' l .    t
           -                 r                  é''
                                                  L-          '       e                       o, o                    ot - -zs                          e        & ta8 Jc -t' '<
       'j p(                                 F.e rf                   . ? .s                                  -.          .Y                     yt.
                                                                                                                                                   u-
                                                                                                                                                    ' s(.c. cc +'-/v. y xw4

                                                                                                                      k           ,i,
                                                                                                                                    a ' k 0..f- 1,
                                                                                                                                                 x.- a
                                                                                                                            )'


                                                                                                                                        ;'



                 Al1requestswillbehandledinoneofthefollowingways:1)WrittenInfonnationor 2)PersonalIntelwiew.All
                 inform al rievan swillberes onded to in writin .                                                                            '
                                                                           * ''** =* **** *
 Inmate(signaturel: .                                                                                                        ocg. Y Ca f
                                                                                                                                       'G
                                                                                                                                        /Gz
                                                                                                                                          Cp
                                                                                                                                           '.
                                                                                                                                            J'
                                                                           DO NO T W R ITE BELOW TH IS LINE

 RESPONSE                                                  f->ht%lA 1-                                                             ovsuxcswso,
                   t& kpftp
                          x k>
                             .
                                  ..
                                                           ><..Z1 /4C.
                                                                     *r'
                                                                       w.              c- .                   *       c-          /+fC'--)U ''                  ' ê-          s.  '%
                                                                                                                                                                               p f.
                                                   -
                                                   '

                                                                                                                        ptö #wtmoo? c) r,                            -'';!.
                ------                                                                -       - s.                .                              '     -    '

            =- vtt-,ptt,(7?ew .
                              i
                              3t   .
                                                                                    a'tly p<                                                                            .
                                                                                                                                                                        ,g z --
                                                                                                                                                                              L a
                         '             *..
                                                  ' é
                                                    .. ;J
                                                        . .qo ,(x. pcvp k'r                                                 yT gv                    g kz c X. .




     lTl
       lefollowiltgpertainstoinfarmalgrievances()nly:
     Basedontheaboveinformation,yourgrievanceis                          .(Returned,Dellied,orAp -
                                                                                                 ove ).Ifyou -nf rmalgrievanceisdenied,
     youhavetllerighttosubmitaformalgrievancein accordancewith Chapter33-103.
                                                                            006 F.A.C.I

     oftuialerintNamel:                                     6'             J              6 ofscial(signaturel:                                                                  ate:         - '
     Original'
             .lnmate(plusonecopy)                                                                                                                               '
     CC:Retained byofficialresponding oriftheresponseisto an informalgrievancethen forward to beplaced in inmate 's'
                                                                                                                   t'
                                                                                                                    i
                                                                                                                    tl
                                                                                                                     el'
     Tlpisfori
             n isalsoused tofileinfol-
                                     malgl
                                         ievancesin accordancewithRule33-103.005,FloridaAdministrativeCode. K .1-ist
                                                                                                                   l t
                                                                                                                     z /PsYclRli)trist
                                                                                                                                                                              S B,
                                                                                                                                                                                 ,C.F
     InfonnalGlievancesand InmateReqtlestswillberespolldedtowithia 10days,followingreceiptbystaff.
     You may obtainftll
                      4lleradministrativereview ofyourcomplaintbyobtainîng fonu DCl-303,RequestforAdluinistrativeRemedy orAppeal,colnpleting tl
                                                                                                                                              lefonn as
     required byRule33-103.006,F.A.  C.,attachingacopyofyourinfonnalgrievanceandresponse,and fol avardingyourcomplainttotllewarden orassistantwardenno
     laterthan 15daysafterthegrievanceisrespondedto.lfthe15thdayfallson aweekelldorholiday,theduedateshallbethenextregularworkday.
     13C6-236(Effcctive12/14)
        Case 1:20-cv-24998-RS Document 1 ST
                                          Entered
                                            A T E O on FLSD
                                                    F FL O R IDDocket
                                                                A     12/08/2020 Page 33 of 192
    ,
    uy(                            D EPAR TM ENT O F C ORR EC TIO NS         M ailNumber.
                                                                                        '
        INM ATE REQUEST                                                                       C                     .
                                                                                                                    1                                                Teamxumber:
                                                                                               .           -r-
                                                                                                             jinz a-t-t'
                                                                                                                       !'z                                           Institution:
         TO:                                          Z Warden                                     EZI Classitication                  Z Medical                    Z Dental
    (CheckOne)                                        EZIAsst.Warden                                   EZISecurity                     V MentalHea1th Z Other
                                    lnmate N am e                                  .-     ,                      DCNumben                        Nuarters            JobAssignment               Date
'
    FRO M :
                                              v                               ' é
                                                                                ,() o                               N/jyt7$
                                                                                                                          .j                     ysztJ.ç(4 '
                                                                                                                                                           xo:.(yroajy j/j/jq
                  QUEST                                                                                                                        Checkhereifthisisaninfonnalgrievance
         G                  cAz                               .

    F '07                                    s s'n                                10          17 -
                                                                                                 p              te dds vt.                       . .'
                                                                                                                                                    , fre i-                         ' c,v' evew
                      *                                               r                                                                                               !
              l   ,        w        ,
                                     jq                   ,           .
                                                                      ;           y       g é. : .
                                                                                                 w                   q..               *                   y .1                        msy               gy
         * /j%                                j /                         , fyr.                         (.j        .y                                     .jj
                                                                                                                                                             e. 4                   ;jg o         /
                                                                                                                                                                                                  .(     j
                                                                                                                                                                                                         *./5
    ,.
     ,, 2,,                .
                            '           ''
                                                      .               j
                                                                      l
                                                                      i
                                                                      y ..                               ., jr
                                                                                                             ,
                                                                                                             kj
                                                                                                              ,.,                 j;
                                                                                                                                  $,              jy
                                                                                                                                                   .' ,
                                                                                                                                                      ..;
                                                                                                                                                        d
                                                                                                                                                        j. 'j
                                                                                                                                                            !
                                                                                                                                                            j
                                                                                                                                                            rj:
                                                                                                                                                            2 z
                                                                                                                                                              r
                                                                                                                                                              j
                                                                                                                                                              tz
                                                                                                                                                               :
                                                                                                                                                               ;
                                                                                                                                                               j                            j
                                                                                                                                                                                            ,
                                                                                                                                                                                            !
                                                                                                                                                                                            j
                                                                                                                                                                                            ,,
                                                                                                                                                                                             jyj
                                                                                                                                                                                               r
                                                                                                                                                                                               q
                                                                                                                                                                                               .à.
                                                                                                                                                                                                 f
                                                                                                                                                                                                 ',
                                                                                                                                                                                                  .
    *
          -                                   .       .
                                                              . % j
                                                              -           .
                                                                                                                              '
                                                                                                                              -jj .
                                                                                                                                  jN                   .'. .j                 .,. s
                                                                                                                                                                                  -,>.jr. ,.
                                                                                                                                                                                           :ys
                                                                                                                                                                                             4 ,t
              '                                   =t
                                                  -
                                                  1                   '                 . r(               , ikk.
                                                                                                                s j
                                                                                                                  -               .              o''
                                                                                                                                                   id           'r                  ---stn '       i
                                '                                 t                                .                     ..   v    '                           4'         x
              j
                      , .                             vj # . ..e ... ' 4 s*
                                                              .
                                                                                                                    .         . jp . o                     j         a          . .;             , ..         .
                            ,           .     a               j.
                                                               l
                                                               eqj . .
                                                                     (' .. ', .                                               j:#. -g .p
                                                                                                                              v
                                i                                            <*                                                   X zx-ft1
                                                                                                                                         .*                          '                 z.
                          A11requestswillbehandledinoneofthefollowingways: 1)W ritten Information or 2)PersonalIntenriew.Al1
                          inform al rieva ceswillberes onded to in writing.
    Inmate(Signaturel:                                                        )
                                                                              ,                                                                  oc,.  .            4
                                                                                                                                                                    .7 j
                                                                                                                                                                                     Med
                                                                                                   DO NO T              TE BELOW THIS LINE

    RESPONSE                                                                                           $ '                                 4
                                                                                                                                                  DATEREcEIvEo: '
                                                                                                                                                  A
                                                                                                                                                                )                            .

        N o                                       JJV-C,-                         '-e -                              z> > ' ) . '                     et w          N.x       ,.        ,        ceiv
                           O pr                                                         '2                .    *'

                                                                                                                                                                          1:%   .
                                                                                                                                                                                                  '
                                                                                                                                                                                                  )
                                                                                                                                                                                                  1
                                                                                                                                                                                                  -.




        ç'rhefollowingpertainstoinformalgrievancesonly:
        Basedontheaboveinformation,yourgrievanceis                          .(Returned,Denie rApproved).Ifyourinformalgrievanceisdenied,
        you havetlterighttosubmitaformalgrievancein accordancewithChapter33-103.006,F.A.C.
                                                                                         II
        Official(PrintNamel:                                                                                   Oftkial(Signaturel:                                                    Date:            1O j
        Oliginal:lnmate(Plusonecopy)
        CC:Retained byoftkialresponding orifthe responseisto aninformalgrievancethen fonvar o eplaced in inmate'stile
        Thisform isalsoused to file informalgrievancesin accordancewith Rule33-103.
                                                                                  005.FloridaAdm inistrative Code.
        lnformalGrievancesandinmaterRe
        You may obtain furtheradminist
                                        juestswillbcrespondedtowithin15days,followingreceiptbystaff
                                      atlvereview ofyourcomplaintbyobtaining forDC1-303,RequestforAdministrativeRemedyorAppeal,completing
        theform asreguiredbyRule33-103.   006,F.A.C.,attachingacopyofyourinformalgrievanceandresponse,andfolwardingyourcomplainttothe
        warden orasslstantwardenno laterthan 15 daysafterthegrievanceisresponded to. lfthe l5thday fallson aweekend orholiday,theduedate shallbe
        thenextregularwork day.
        DC6-236(Efrective11/18)
                                                                                              Incorporatedby Referencein Rule 33-103-005,F.A.C.
'    Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 34 of 192
         ?                           STATE O F FLO RIDA
     QY
      ,
        4t                     DEPARTM ENT OF CORRECTIONS           M ailNumber:
    INM ATE REQUEST                                                                                                                                                                             TeamNumber:
                                                                                                                                                                                                    Institution:                                                     -   -




      TO:           (Z) Warden      (ZI Classitkation    Q Medical        Z Dental
    (CheekOne)      Z Asst.Warden    Z Security          FE1eMentalHea1th Z Other
    FROM : lnma--
                te
                 eN>
                   --lpe          ; .          DCNrrpber        Quarters   JobAssignment                                                                                                                                                                Date
                                                                            ..
                                                                                     y s.                                    y.
                                                                                                                              rjj)n (                                 j)
                                                                                                                                                                       ..
                                                                                                                                                                        ).jJ.:t.j Tastj:Lx.rtlaojy (/J)jcj
            QUEST                               àl.
                                                  '
                                              .--- .. '                                                      'v             ..
                                                                                                                                                                 Checkhereifthisisaninformalgrievance (''
                                                                                                                                                                              - ,
                                                                                                                                                                                                        -I
        &                       r'        zzS'T.&                          ' - ('                            ''                  .                    ,
                                                                                                                                                      k          ,
                                                                                                                                                                 mi' t'4l8/t '- z?'
                                                                                                                                                                   7:-            t &,                                                   '.r- - 6' '
                                          *                                                   (                                                                                                 :
                                          *

'

    j.jo,
        g.j ,
            .
            j.yv.jsn J ,, '
                          T g.;.
                               j. . tj;
                                      .o  r g .co- .' o ..oyc..((' v .k'.,s 'j
                                                                             -
                                                                             o i-                                                                                                           .

1'.5..-                                                                                                                                                                                                                                                                                o.
                                                                                                                                                                                                                                                                                        y
                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                        t.. ..
                                                                                                                                                                                                                                                                                      ..
                                .       z          j.   . ;
                    i'
                                  t/ -(7' Cp.
                                            e    .                               v-6t - &t ' A .                                          -   T -& tq '
                                                                                                                                                           . .
                                                                                                                                                      T- C -                                    .
                                                                                                                                                                                                                    '                 .
                                                                                                                                                                                                                                          .         >
                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                 .
        /                      jl' s .                .                                           '
                                                                                                  !..,                 1/              !E
                                                                                                                                       /              ..
                                                                                                                                                                      '
                                                                                                                                                                                                        .               di'
                                                                                                                                                                                                                          d''z
                                                                                                                                                                                                                             'zz'h
                                                                                                                                                                                                                                                                                               ''
u/$                        .
                               (
                               a         ' '/o                              '         .<                     . ..t                   (.1 , f.
                                                                                                                                         .  $r .- i. c. -.                                                                                    ..
                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                ,.               .>        .   t
                                                                                                                                                                                                                                                                                               ,.
                                                                                                                                                                                                                                                                                                y
                                                              i                                                             r/
                     . .                               .-         v         oIN              .
                                                                                             (.g .jt
                                                                                                   y. - . jjs                                o .(jJ*y'7./9 .; kj. '                     S                           .                .                  -                                      .
                                         f'
                                                '                      V.   .?
                                                                                                                                                                          .
                                                                                                                                                                                        .t v.
                                                                                                                                                                                            t.
                                                                                                                                                                                             ? (.
                                                                                                                                                                                                ! j .                                               ( 'tp                                       )
                                                zj y,a.$. . - . .a.. .$
                                                                                                                                                            '                  '
JA      %.
         q'
         '          . '
                    .
                           gg            jrae)gjj    e---'
                                                              .
                                                                                '; ' 4 jc                   'jy.( -'t)pqJqj   -
                                                                                                                             jj
                                                                                                                             .,
                                                                                                                                     .                           .
                                                                                                                                                                                                                .
                                                                                                                                                                                                                        -            y, .          ..       .

e                   j..
                      jjJb
                     ..
                         .. 'U r'n' k.tp .U .o c(. .
                                '
                                     .
                                                    jI z't' ?' (
                                                               .'( r'f-t. . j, j'        . ê!j.
                                                                                              .k .4m yy .?j     ,t    yyyyjyyy                                                                                      .l
                         .. .
       t
       r
       .
       t -  .
                  . . -r .- e .''t j8
                                '
                                                    .
                                                    /
                                                    zn.--                4t
                                                                          b;./5
                                                                              t.'',..'
                                                                                     z
                                                                                     .'h.       7h- .> é.f'f'q ' zk                                                                                         -

C      Y1.
         n     e j.. '/v/          t, '..
                                  ''                       1.j ;' y.
                                                         /:'
                                                          ,          /' ' --/..i< .Iu.l ,,., ô/.t .. 7y Az j'
       a C-t   t n.t .j .-.' g4... t,
           .ztt'                                     -#.c ,. l .,y(,,
                                                                    a ..wj- vq' ,',.j j. ', ts (-.y'  . -J. '                                                                                       .
                    A1lrequests i1lbehandledin                                                ofthefollowingways:1)% ritten lnformationor 2)PersonalInterview A1l                                                                                                            .
                    inform al 'evnn swillberes ondedto in writin                                                                 .


    lnmate(Sinature)                      .
                                          .
                                                                    --
                                                                                 .   . ...               .         '
                                                                                                                   .
                                                                                                                                                                             . '
                                                                                                                                                                          oc#. /.5)7F.k,z                                                     ,

                                                                                                                                                                                                                                                   a pkcm jtjj
                                                                                                  Do No T                            TE BELO W THIS LINE                                                                                                                          sy
                                                                       -                           .
                                                                                                                       '                                                                                                                 tAh'j
    RESPONSE                                                                                  ,ï,t                                       '                                    DATERECEIVED:                                                   rw
                                                                                                                                                                                                                                                                 î1û/J
                                                                                                                                               .
                                                                   .                                                                                                                .
         .
         -                      :             ,               -.   ihw           N                                          &            .
                                                                                                                                         ><                 .                  t                                                                                     vec
                '   Z= *                         hc
                                                 '                                                                                                                              1




    IThefoll
           owlngpertainstoinformalgrleu ncesonly:
Basedon theaboveinformation,yourgrievanceis                        . (
                                                                     Returned,De ed, r pproved).lfyourinformalgrievanceisdenied,
youhavetllerighttosubmltafermalgrievancein aceordancewithChapter33-103.006,F.A.C.II

    Official(PrintNamel:                                                             ,                            Official(Sinaturel:                                                                                           Date: ) 1D 1
Original;Inmate(P1usonecopy)
CC:Retainedbyofticialrespondingoriftheresponseistoan informalgrievancethen forward tobeplaced in inmate'sfile
Thisfonn isalso used to fileinformalgrievancesin accordancewith Rule33- 103.005.FloridaAdministrative Code.
InformalGrievancesand inmateRequestswillberespondedto within 15 days,following receiptby staff.
You  may obtain furtheradminis% tivereview ofyourcomplaintbyobtainingforDC1-303,RequestforAdministrativeRemedy orAppeal completing
the for                                                                                                                       ,
      m asrequired by Rule33-103.006,F.A.  C .,attachinga copy ofyourinformalgrievanceand response,and forwarding yourcomplainttothe
wa
th rdenormssistantwardenno laterthen15 daysaherthegrievanceisresponded to. lfthe 15t  hday fallson aweekend orholiday,the duedateshallbe
  enextregularwork day.
DC6-236(EFective11/18)
                                                                                         Incorporated by Referencein Rule 33-103-005,F.A.C.
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 35 of 192




                             rkthhlhè 1
                     Lsvoa.s (k iaascs-hus'V cxxvxevw
r         Case
            '
               1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 36 of 192
               .

            )r,NA T K
            q                                                                                                                                 W AV OFW DO A
          .                                                                       v                                       PZPAA                     @FA W ATXONS                                                                         MH M W                                                                                                          :
                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                                                                                       l
                                                                                                                                                                                                                                         y.- so w :                                                                                                  j,  ..

             XO:                                          Q WH O                                                                                                                                                                         j- *o *on:                                                                                                    -
                                                                                                                                                                                                                                                                                                                                                         ,
                                                                                                                                                      * --*#-
           (CWtk0**1                                      Q Ax-
                                                              -. -
                                                                 w            .           - - > --                                                          M                              % .*-AW M
                                                                                                                                                                                           RW R
                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                         '   O W,           '
                                                                                                                                                                                                                                                                A-1                                                                                    ;'
                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                  *
                                                                                                                                          .                                                *#
                                                                                                                                                                                           *<* -' lv- l:h
           FMOM : 1-                                      e e                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                   M
                                                                                                                                                                                                                                             ..                                                                                                      !
                                                                                                                                                      v .. .-                                                                                                                                                                                    , ij
                                                                                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                         Jo                                                              yx o ,                                    jy
           RE UEST                                                                                                                                      yy j gy E j((g ( yj                                                                                                                                                                        :7

              -             *
                                                                                                                                                                                                    .
                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                        gjyj ajy
                                                                                                                                                                                                                                                                                                               .                                         .

                            ,v                  ' 6p0 vtu c
                                                              .
                                                                                                                                                                                           *            *b  - .- -
                                                                                                                                                                                                                     1
                                                                                                                                                                                                                     .ç.%* s
                                                                                                                                                                                                                           * . '1>*.'--.1 se' . œ
                                                                                                                                                                                                                                                                                                                                                     ç'
                                                                                                                                                                                                                                                                                                                                                      j
              t
                                                                                                                          -
                                                                                                                              a.@>-;o'btck ll:                                          '
                                                                                                                                                                                        îkzsoùsj a ,
                                                                                                                                                                                                   Iqj.                                      k)
                                                                                                                                                                                                                                             '                                               <
                                                                                                                                                                                                                                                                                                                                                             .

                                                                      .. a'
                                                                          ,
                                                                          f'& ê                                                                                                                                                                                                                                                              .,
                                                                                                                                                                                                                                                                                                                                         h. ;
                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                            *.''
                                                                                                                                                                                                                                                                                                                                               .
       .                                                                                                                                                                                                                                                                                                                                 .
                       .        -                                                                                             eu                  z '                   '
                                                                                                                                                                            '-'
                                                                                                                                                                                                                                                                                              .             6
              s        .        t                     ,                               -                                                                             '               -               LI G'
                                                                                                                                                                                           .                                                                                                                                                     ,.;..
                                                                                                                                                                                                                                                                                                                                                 k
                                                                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                -               .                    -                                                                                                                   ' '
                                                                                                                                                             .  g'                  .

                       >
                       @ :              .                             -
                                                                                                                                                                                                                         : :g lx                        .                                    -                              '    .
                                                                                                                                                                                                                                                                                                                                                 ':.
                                                                                                                                                                                                                                                                                                                                                     ...
                       .                                          e                           r                 +                                       #.
                                    J                             ..                                                                                                                      ..    ;
                                                                                                                                                                                                                 r; '.' -        ee
                                                                                                  e .                     ,o, .
                                                                                                                                                            n        ..                                 -                       ( iyls
                                                                                                                                                                                                                                  '                                                                     .                                              $!
               .,                   j $(g                                                     e*                                                                                                        $
                                                                                                                                                                                                                                t
                                                                                                                                                                                                                             , ! m (c.
                                                                                                                                                                                                                                     o                                ,                                                 '
                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                   .. .
                                                                                                                                                                                                                                                                                                                                                     1
          Y                          ''U  D l'j.k
                                            'b
                                            ,..
                                              ,
                                       '''''''' '                                     T  1
                                                                                          '
                                                                                                           *                       3 .
                                                                                                                                          4.( (z* '
                                                                                                                                          $                                                                                          #                                    . .        ,                                  '
                                                                                                                                                                                                                                                                                                                                                   . ;.
                                                                                                                '#*
                                                                                      ''
                                                                                                                                              V 'M
                                                                                                                                                                            %
                                                                                                                                                                                        **
                                                                                                                                                                                                                                                                          .                                                                     yj)*
                                c -1 o            r                                                -
                                                                                                                                                                            .                                                                ''
                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                            . .
                                                                                                                                                                                                                                                                                                                                              kk .
                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                 *                                                                               '
                                                                                                                                                                                                                                                                                                                                                 :1'1
                            t
                            .


                       k-
                        t e                                                                        .
                                                                                                                  .
                                                                                                                          f
                                                                                                                          '
                                                                                                                                                  .
                                                                                                                                                                                    , .                          4k                           '..
                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                               ...
                                                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                                                                 /   -
                                                                                                                                                                                                                                                                                             -.
                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                         -,
                                                                                                                                                                                                                                                                                                                                              '  :
                                                                                                                                                                                                                                                                                                                                             L5-:'
                                                                                                                                                                                                                                                                                                                                          -...   t
                                                                                                                                                                                                                                                                                                                                                  ,
                                        .                                                                             .                                                                                                                                                                                                                                ,,
                                                                                                                          .
               ao                   e                                                                                                                                                     -                                                                                          .        .'                            '
                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                    m w      ,                                                                                                              '                                 .
                            oj
                            lf-             l         m                                            ---                                        .
                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                     ,'                          .
                                                                                                                                                                                                                                                                 f .. .1
                                                                                                                                                                                                                                                                       .          L*
                                                                                                                                                                                                                                                                                 11-
                                                                                                                                                                                                                                                                                   .'.                          .
                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                                                                                                                                                 .
                                                                  '
                                                                      1
                                                                      -
                                                                      .
                                                                      111
                                                                        ,
                                                                        1:
                                                                         1(
                                                                          :
                                                                          11
                                                                           .-
                                                                            11
                                                                             :
                                                                             .
                                                                             1
                                                                             ,111
                                                                                .                                                                     >                 .                                    T.œ                                                  Aem:
                                                                                                                                                                                                                                                                     .    -.
                                                                                                                                                                                                                                                                     j.. gyAé. ..;c
                                                                                                                                                                                                                                                                                  ,..        .. .
      Inmxtetsig- --).                                                                                                        i
                                                                                                                              r
                                                                                                                              l
                                                                                                                              i
                                                                                                                              lll
                                                                                                                              j .
                                                                                                                                k                                                                                                                                                                   -.
                                                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                  . ..                .. ,. .                .-
                                                                                                                                                                                                                                                                                                                                              :!q
                                                                                                                                                                                                                                                                                                                                               '/
                                                                                                                                                                                                                                                                                     '' '
                                                                                                                                                                                                                                                                                                                                              1
                                                                                                                                                                                                                                                                                                                                              li
                                                                                                                                                                                                                                                                                                                                             ''-'
                                .                                                                      Gflevsw Coo
                                                                                                                Ejf)
                                                                                                                   l
                                                                                                                                    .
                                                                                                                                                        .                                 = :ysl-7sû                                                            .         ,
                                                                                                                                                                                                                                                                                                                 '.                             ''' ''
                                                                                                                                                                                                                                                                                                                                              ..i
                                                                                                                                                                                                                                                                                                                                                .

                                                                                                                                                                                                                                                                                                                                              ':'.,           .
                                                                                                                                   T                        - n+ >                              L                                                                             .,
                                                                                                                                                                                                                                                                                                                                ...

      RZSPO NSE                                                                                                               4@V C                                                              >                                                                      mum. (cp .:..>L.' .
                                                                                                                                                                                                                                                                              ' **'u#*'x;'-'.!                                                '

                                                                                              .        VP 1
                                                                                                       '
                                                                                                                                                                                                                                                                . ,.17
                                                                                                                                                                                                                                                                     .:E:  uvgn
                                                                                                                                                                                                                                                                        -(2.
                                                                                                                                                                                                                                                                                                                                              ' ...
                                                                                                                                                                                                                                                                                                                                                 ,. *

                                                                  X.                                                                                                                            pAa k.                                       :
                                                                                                                                                                                                                                                                            ..     . - .
                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                              .


                                >                         &                                                                                                                                                                                                          A!!c 4)â )q2g                                                               ..,
           <       '   ôAn Je.'                                                                    q l qm                                                                                                                                                                      '                        '
                              -/O                                                                                                                                                                                                                                                   . .
                                                                                                                                                                                                                                                                                                                ..                                 l.'
     S*            r        l           '     '
                                                * J '
                                                    r                     J
                                                                                                           .
                                                                                                                      a vy -                                oe.
                                                                                                                                                              >                     h           ?>          d'
                                                                                                                                                                                                             >
                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                 hr'.                                r
                                                                                                       ee
           W               & X                                R'                                                                                                                    *                        ç                                      .
                                                                                                                                                                                                                                                                              a          .                   .
                                                                                                                                                                                                                                                                                                                                                 2'
                                                                                                                                                                                                                                                                                                                                                 '' '
                                                                                                                                                                            J                       .                    .
                                                                                                                                                                                                                                                                                                                                     .
                        .
                                                                      ,
                                                                                                                W                  '
                                                                                                                                   *                                            '                                                                                                                                     5-
                                                                                                                                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                                                 . I'
                                                                                                                                                                                                                                                                                                                                                    C:
                                                                      - G'
                                        ,       .
                                                                                                                                          >                         A)                                                                                                                                                                                   ''
                                                                                                                                                                                                                             .
                                                                              l..                                                  œ > # Jp .                                             m          z.
                                                                                                                                                                                                      n .a                                                                    *      nru                                                      '.
                       ** -                                                                   * ta< vwx.n                                               ?                               ;,t-v
                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                              , ''
                                                                                                                                                                                                                                                                                                                                                 .d;
                                                                                                                                                                                                                                                                                                                                                       )
                                                          a N R - / * 'e gH A .                                                                                                                                                                                           %.
                                                                                                                                                                                                                                                                                                                    ,                        1''f'
                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                     :
     1T%ef.ll- le m Mll                                                                                                                                                                                                                                                                                                                              t
                      - f@.Iwf@- l                                                            e
     %w.ed@w t%vwe
                   w 1* - *- :v e                                                             =.       a*
                                                                                                                                    *
                                                                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                                     i
                                                                                               h                                                                                                                                                                                                                                                   . 8
    ,.
     *n%*vel%eeg- ,@                                                                                                                                                                                             '
                                        :.$- ,p*- l>                                  - w              - - --    -                ---
                                                                                                                                                                .                                                                                                                                                                                '
                                                                                                                                                                                                                                                                                                                                                 'N
                                                                                                                                                                                                                                                                                                                                                     '

    OmcialPrintNamel'R.Re                                                                                                                               >>                      yx cy                                        lf- 1<                                  've e wa 1:œ=
                                                  .
                                                                                                                                        - -
                                                                                                                                                                                                                                                                                                                            <
                                                                                                                                              -
     çhiginsj:Inmate(plu                                                                                                                          Y         I                     :
     CC:Relainedbyom sk
      '                     olnKec- )DADE CI                                                                                                                                                                                                                         m te:
     n gsfo> i:Alsouse toti:1   esv dlngorlft:                                                                                                          .
                              eiwf-
                                  ' lFi       e1v                                 '                            x 11.a I.f---l> > '-
                                                                                                               * e - e33
                                                                                                                                                                                                                                                                                                                                                 è
    lnfoe-AlGdevsnca e d l
    vm,may obtlilftx- lda- ytK-          e lw                                                                   oœ                            .   1* .= *.- ''*= f-      to- plweedin Inm atees;le
                                                                                                                                                            .-- A*'.. ---' ce e.          - '                                                                                 f
                                                                                                                                                                                                                                                                              vjk                                                                J
                                                                                                                                                                                                                                                                                                                                                 '
    r- llire hy RuIe 33-     mli' ''-e - e >                                                                   O W-E          =l:.
                                                                                                                                 e u                               t
                                                                                                                                                                                                                                                                                                    ,

    în'm tban !5dm eqe1:3.- :e.A.
                                c..                                                   .- *r     1        - * 1
    DC6-256 fEFectivc I!/1Fh
                                    Tthepqevoee$:-                                    e> - '- l             - - - .-- - A= ''' 'iveK'- -Ay œ A> I
                                                                                                                              .
                                                                                                                                                                        -

                                                                                         lf> 151* hœ - *'-7Aœ e
                                                                                               .                                                                                                                                                                                                                                                 .

                                                                                                                                  & -= * le- -..
                                                                                                                    .G - * .> >%- -
                                                                                                                                                  e,- l* g oqe- aej
                                                                                                                                                   e - 1-- ''- - wo!
                                                                                                  lnee-               te by Ref                                                                                                              > 1e e * .                                                                                       .,
                                                                                                                                                                                                                                                                                                                                                     .

                                                                                                                              - c ipRvle33-103.* 5.F A r
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 37 of 192




         :At
           okeo wc
                 j
                 wst
                 r '
                   sr-
                   . ,t
                      nct
                        si
                        rA
                         gi
                          gt
                           rsotga,g
                                  qg
                                   Acdwck
                                        . krkfl
                                        tnL.  tr
                                               u,ê.
                                               s
                                               j  c-y%.eeo
                                                       '
                                                       ,  sezxvtz;axsf
                                                                    wt'jrpe-q
                                                                         -o a''
                                                                              %
                                                                              'tww
                                                                             ek  se
                                                                                wr.Jo,.llzn-
                                                                                   g       t/-
                                                                                             jag
         e nlne
           'torcct
                 atc
                   '
                   k
                   ceol
                      .mr
                        afgcoa uc-keo.
                                     f'i
                                       au
                                        ;m,û cgow
                                                )d  -m
                                                     17s
                                                       .:z
                                                         .- auracfto,     '
                                                                          i,u$,;  J,aj t  raozl
                                                                                              -
                                                                                              4w/e<
    .-                .



                         auc     .l' m,
                                      .    -,.            4.
                                                           ,/% oyk
                                                                            ..

                                                                          ovs-
                                                                            .


         *.
         .
          T:.qic tl.-lo.cottes-bo,x-eckofty's auct
                                                 'o 1ke1,*
                                                         (41/
                                                            2 cvattgsbioo tkorl              ,

           ot
            to,oop fcerç eot,seoeckq 04 ô,s m,.
             î@CJ'
                 ,q'
                              ,


                   ett.((?rz1$,îr                                                         rrgkocusuwsnev.c2cid-
                                                                                                              cmi
                                                                                                                oa
                  .
                                esex-
                                    e'
                                     las-pzc/l
         @ Fcivo,y 1ce,4M,o 4 ogik,nslmctuâêsck/y.'s, 'oqje-z,)v r,t.ec'/vlep vess,'.s,
           kcrxwoe-ttecv-
                        o lsunrc.t.  1êsu
                                    '.t ,.a4'
                                            ioarm rfnci-vcf.y xoz sexo
                                                           .
                                                                                sex                           -

           skscrvjecatics, gsst-ôtkeras ,koire.e)comgzt  xnfcx- ltg-xke                               .wz, .../.
                                                                                                      .

              -   sp.
                    xciod,d tw:ccdmovot,
         @Yrexenrn:oybAsrcouiâzzj-w Dcgx-t.,.
                                            a'
                                             tote;ckrznles;ag                                     ,               totq
           r>,)ep tezsiôo(ù.;rt -1k,.&moqtz.cz/kfzevs-?euutzus/,eo,aelau korx,l,lkerl/by
         @ At(aggrao:l aeo âc. xgkpricfo-wG.lrszeêvqrfk ssvelekzetofso o
                                              .

             l.eafm- e                                                                                            tke,
                                  .       .        u .
         O LuefcJgta cottezidoçxko,suerplk,q                                     .



           trt/tvem-l k,soevec w a a#eola/,egëk
                                              -
                                              co
                                               clk.
                                                  ,
                                                  î ,..
                                                      ,
                                                      rwcped tenl..rJosgûovf
                                                                           .     .



                                             gme t,ln,,/fxtdew!ll #rwkàq
                                                 cz
                                                  a            ,,

         @ F1
            rôgeckuctsokseevlœ clo m of Sed&logtiskea wlékoa o,uwaecif/ptk,
              blt                                                         l
             ô
                                  '
                                      l'
                                       keseveckN-ole coo2i
                                                         tianooi4o.e%,vacy ,.
                                                                            f-y                                     a    .
         @ Q cxy u,a5b% oùQ l
                            'o vp erdpvztavfa wiceX roay st
             ljsgkotio..  -                                                                           vevtz
         %>                   :pcovfleA Aid-t4ysesoî4c,,4-,.,:yr,rg,wzie.rz
                                  .

                                              (                            r
                                                                           ysjkonuy
                                                                                  .   .




                               Ll              p-AJ
                                                  kvllxptzegewttec                   Lswïrvsuez't atvoss'w ps
                                                   ?
                                                   of.&$e5F.        .   .
                                                                                                                                                                        '

         Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 38 of
                                                                                    '- 192
                                                                                    . 2(t t
                                                                                          -:
                                                                                FLORIDA DEPARTM ENT OF CORREG IONS                                                          lN'a<k.$,:e?r7$i*
                                                                                                                                                                                            ''1rdfzfhb''
                                                                                                                                                                                                       ïfCl
                                                                                                                                                                                     CRC
                                                                                                                                                                                       nC ElVErrt
                                                                                                                                                                                              sJ
                                                                                                                                                                                                '
                                                                                                                                                                                                ,
                                                                                                                                                                                                tl
                                                                                                                                                                                                 'fr
                                                                                                                                                                                                   .'
                                                                                                                                                                                                    ?m*
                                                                        REQUESTFORADM INISTRATIVEREM EDY ORAPPEAL
                                                                                                                                                                                   2F 14 2020

 TO: 12 Warden
                 Z ThirdPartyGrievaneeAllegingSexualAbuse
                                                  Z AssistantWarden                                      Z
                                                                                                                                           *# #
                                                                                                             Secretary,FloridaDepartmentofCorrections
 From orIF Alleging SexualAbuse,on thebehalfof:
                         mac2-srl- Taka                                 ö-                                   us $76:                                  Daze ûœ
                         Last           First                   M iddlelnitial                                   DC Number                                     lnstitution

                                                                                                 PartA - Inmate Grievance
     '
         .
                 -
                 -             u        t f qb -&œ                                      -OLI71                   -s
                                                                                                                 f                    .        ez . .              - 7.+
                     *

                                          -                    h
             ces rtsz                     wt  .
                                                               l
                                                               m            -
                                                                            .               -
                                                                                                  q y is *           ee                    a                       ,,                      a '
         '1s
                 #


     p - ' --f l'
                Jozo Meei1
                         -fa-
                            1                                                                                    .          r   .     ,             / c; ka '
                                                                                                                                                           .

                         .,                                                     .           ,,
     e                                                                                           ,
                                                                                                         (                  ,              sJ say-,- . :.,-
                                                                                                                                                          ay
'
     t
     -têormà - 4, b ut
                     'zize                                                                   e - (                              œ,                    -.       .        o.             e.                     .
                                          -            .
                                          1                                         .
                                                                                        o                    Ji '
                                                                                                                - ç                                                e                       i
                                                                                -
                     -

                                    %         e.
                                                                                        ..               q                  y -4,
                                                                                                                                (
                                                                                                                                ,                   s ,,,                                                ,u -
                                   I e.                                                                      '                                                                                   ,
oa -1                                     f-4
                                            -                           N
                                                                            q                         . :g '' . e                                      o        .t 7- cs.
                          ..
                               -                                !           .
                                                                             (                  $
                                                                                                -:wjh
                                                                                                    ,
                                                                                                    qjw..      .                                               ..
         C>G. '                                   ta
                                                       (
                                                                                                ja.:                        .              - ss .                                  . o /- 5
         .+      %
                                                                   .                            ' c 6                               c.                                  ' ' A ..t
                     jy
                     -
                      -(
                       *
                       xo
                        '
                        f
                        --.
                          -
                                              .(
                                               kv .
                                                  n
                                                  â
                                                  -
                                                  t.
                                                   - f.
                                                      - .
                                                      r
                                                      .             ,                                (tk
                                                                                                       , , %-                                                                                                 '-
                         & 7'T.                    t,-.
                                                   .
                                                                                        -             rk          ..
                                                                                                                   4.(..
                                                                                                                       w              ,
                                                                                                                                      zî
                                                                                                                                       y              .            .
                                                                                                                                                                   p4                         ,,     ,
             '                                .
                                                       &.
                                                       .                *' = gj                      )   *         a                                                   N m                                    hc
         f-
          &                               r-                                                f
                                                                                            , , J' /
                                                                                                   -(                                       u.
                                                                                                                                             -' -              0 (?                            .
                                        iv
                                                                                                                        o           1,/-        GJV    o       * . Y                       5 tz
                     q                                     %,                                                               #         w
                                                           f                                                 ,         !-


                               &
                               . rpt,l                              '-                           4           a.t
                                                                                                               , k
                                                                                                                 z'
                                                                                                                  -tzre5 cia
                                                                                                                           't                                            .
                                                                                                                                                                         ' m uk
                               klq/zplr                                                                                ' - '                                            Y f-756t
                                   DATE                                                                                                     SIGNATUREOFGRIEVANTAND D.C.#


    *BYSIGNATURE,INMATEAGREESTO THE FOLLOW ING #OF30-DAYEU ENSIONS:                                                                                                /                                     ' -
                                                                                                                                                           #                            Si
                                                                                                                                                                                         gnature
                                                                        SNA RUG IONS
V 15form isusedforflllnRaformalerlevanceatth.InKtltutlnnorfarill- Ipvol=twoll>rcfneflllnevt
                                                                                          azxnoale+'-l'h'hrm z....-7*.1.wr'
                                                                                                                          ..........- ...-z. -----..a---- .....w. -                             . ..- -..-.- ...- -
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 39 of 192


                                             PART B -RESPONSE

 MAATSCH,JOHN                   Y51786         2009-463-161        DADE C .I.                     E1114L
            NAME                 NUMBER      FORMALGRIEVANCE        CURRENT INMATE LOCATI
                                                                                        ON      HOUSING LOCATION
                                                LOG NUMBER

YourGrievance has been received, reviewed,and a response isasfollows:
Afterfurtherinvestigatingthe nature ofyourgrievance, ourfindings indi
                                                                    cate thatthe response provided to youon
InformalGrievance 463-2008-0472adequatel   y addressesthe issue you have putforward inthisappeat.
Based onthe above inform ation, yourgrievance isDENIED.
You
Ad may appealand obtainfudheradministrative review ofyourcomplaintby acquiring Form DC1-303;Requestfor
  ministrative Remedy orAppeal, completing the form andforwarding itwith aIIattachmentsto the office ofthe Bureau
ofInmate Gri evance Appeals, 501 SouthCalhoun Street,Tallahaspee, FL 32399-2500.
THIS DOCUMENT MAY CONTAIN CONFIDENTIAL RECORD/CARE INFORMATION INTENDED FOR THE
ADDRESSEE ONLY.UNAUTHORIZED RELEASE OR DISCLOSURE MAY VIOLATE STATE AND FEDERAL LAW .

           DR.L.GASCON,PSY.D.                                  M.CORRALES,AW P
                   r
                          O
                                   v                                                           r4 las/go
SIGNATURE A TYPED OR PRINTED NAME OF                   SIGNATURE OF W ARDEN, AS .                      DATE
        EMPLOYEE RESPONDING                              W ARDEN,OR SECRET
                                                             REPRESENTAT


                                                                                            eievw3:e
                                                                                           r'      :0c,;
                                                                                                    cot
                                                                                                      W inpt
                                                                                                           ce
                                                                                               MAJLED

                                                                                            s:? 2 3 2229
      Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 40 of 192
                                                                         FLORIDA DEPARTM ENT O FCORREG IONS
                                                             REQUEST FOR ADMINISTRATIVEREM EDYOR APPEAL
       Z ThirdPartyGrievanceAllegingSexualAbuse                                                                                          /
                                                                                                                                         .
                                                                                                                                         t
                                                                                                                                         b
                                                                                                                                                      èL';()6 yggrl
                                                                                                                                     67
                                                                                                                                     r .. .. k,J:''       ....
                                                                                                                                     ,       l;.)           . . .;t .           .
 TO: Z Warden                                Z AssistantW arden                           (Z Secretary,FloridaDepàrfltitiitofCorrectipùj
 From orIF A' eging SexualAbuse,on thebehalfof:
              frf
                y.lckFiaa
               Lmst    rst
                           k-M iddl
                                u.  c
                                  e lnitial
                                                                                                    ysI7t.
                                                                                                         rt
                                                                                                    DC Number
                                                                                                                                                      ,,,              c'
                                                                                                                                                             Institution
                                                                                                                                                                        T.


                                                                     PartA-I
                                                                           nmateGri
                                                                                  evance                                                ''> -3                                           '
     ,j. .                        ao -                       a et.r,h.-,.D'-lO Où        '                                           . . j%.). - 'A-                                     '
          .
àsstze. t                         , tcz 5           ..
                                                             .   -       .
                                                                                    ,     .
                                                                                                        c :                    y
                                                                                                                               .
                                                                                                                                 i           '.             '

                                                                                                                                                                 , .




 j     jry
         s
         g
         i                    .             %. y
                                               I                             p h
                                                                               %                .jj            )                     ,                4 .yy
                                                                                                                                                          ..                   .
                                                                                                               t


-
''
 kt
  i
  7-. --
       .
       1(
        l7
         -
         j
         -qk.
            --
             hr
              .                             -                .(.
                                                               -
                                                               .. '-
                                                                   .(
                                                                    )#- q
                                                                        j -, --J
                                                                               L
                                                                               kk(-,,-         r,
                                                                                                -                   . ,-                 - z
                                                                                                                                           ,
                                                                                                                                           k                 '-
                                                                                                                                                              .,
                                                                                                                                                               /
                                                                                                                                                               1
                                                                                                                                                               ' é
                                                                                                                                                                 (
                                                                                                                                                                 ;!
                                                                                                                                                                  :
                                                                                                                                                                  ()
                                                                                                                                                                   - . . ;,
                                                                                                                                                                         .'
                              ,                          'h. '

'         .
                                  ,    ,,                -           r        j.                    v    u-s       -
                                                                                                                           (
                                                                                                                                     '            .   be w'
                                                                                                                                                          Y . 'ç'
     o'
      y ! ay                          'yx , .       s                    p.
                                                                             y h         ('
                                                                                          s;
                                                                                               :jyg 4. ,.f g. mY'
                                                                                                                a g
      '
     k?1)' éjt.           b
                                                x .
                                                  ,
                                                  ?;                                          g-
                                                                                               Lj',        j'
                                                                                                            aj.'
                                                                                                               L o
                  .
                  -
                                                (        )                         ,)a,
                                                                                      af..'
                                                                                          t
                                                                                          #'<            r(-




                      '
              -

          % /z :
               .-
                , J-&.
                DA?
                     o
                  TE 10                                                                                             %-''.'.),/)y,
                                                                                                                   cl  -       yq.w .o .:o.j
                                                                                                                                           k
                                                                                                                                           zsi-
                                                                                                                                                                  jt.h
                                                                                                                                                                   g-..)
                                                                                                                                                                     1,rsx.
                                                                                                                                                                          z.
                                                                                                                                                                           x?)
                                                                                                                                                                             .)
                                                                                                                                                                              p
                                                                                                                               SIGNATUREOF GRIEVANT AND D.C.#


*BYSIGNATURE,INMATEAGREESTOTHEFOLLOWING#OF30-DAYEUENSIONS:                                                                                                   /)
                                                                                                                                                              x
                                                                                                                                                              .z
                                                                                                                                                               -')g
                                                                                                                                                                  ytj?zzz .
                                                                                                                                                                     s,....î
                                                                                                                                                                           (k
                                                                                                                                                                            n
                                                                                                                                                      #                      Signature
                                                                                        INm UG ISN:
              4.        I(
                #'':t...''4 '
                            ? t1 1. 4l'.'tl '' ''':
                        .'L.'?I''
                                r'
                                 / 'l1
Case 1:20-cv-24998-RS
              ,
          ITl'f,/k.. 0t:$'.biu'/ct     Document
                                   'itkl
                                       '
                                       7
                                       t!,
                                         ('
                                                1 Entered on FLSD Docket 12/08/2020 Page 41 of 192
                                                       -.

                    .,      ! .) ) o ,..
                                       ,..
                    /4'.
                    .  ; r . ..
                             î ' /.'.'..)'
                       ,. . L.
                                         1


             Pc7.
                ,. ;
                   aw
                    .?:kj
                        'r.0.,r).
                                tr.u1
                                    .f
                                     .-.'
                                                                                      PART B -RESPONSE
                                         ..
                                        .J..2.
                                             .
                                             :.c
                                               .ï
                                                .t.
                                                  wxt'
                                                     $.
                                                     .g.
                                                       ;.i.
                                                          j-no.
        B:1rot
             d
             'I1f7l  .'
                      .';  '
                           ,.  '
                               .%
                                '
                                .tf'.'
                                     .'
                                      ....'''  .'
                                                .c';):''. kt)
                                                            .'j.
                                                               .,(-x
                                                                   ..
                                                                    ...
                                                                      ?Is

      TSCH,J HN                                                       Y51786            20-6-34534        DADE C.I.                  E1114L
                   NAM E                                                    NUM BER   GRIEVANCE LOG       CURRENT INMATE LOCATION   HOUSING LOCATI
                                                                                                                                                 ON
                                                                                          NUM BER

 AppealDenied:
 Yourrequestforadministrative remedywasreceived atthiso#iceand itwascarefullyevaluated.Recordsavailable to
 thisoffice were al
                  so reviewed.
 Itisdetermined thatthe response made to you by Dr.Gascon on 9/23/2020 appropriatelyaddressesthe issue you
 presented.

 CONFIDENTIALHEALTH RECORD/CARE INFORMATION INTENDED FOR ADDRESSEEIS)ONLY.
 UNAUTHORIZED RELEASE O R DISCLOSURE MAY VIO LATE STATE AND FEDERAL LAW .
 M ichelle Schouest,IISC



                                                                                                      #
  SIGNATURE AN TYPED OR PRI TED NAME OF                                                       SIGNATURE OF W ARDEN ASST.                 D TE
                EMPLOYEERESPON NG                                                               WARDEN,ORSECRETXRY'S
                                                                                                      REPRESENTATI
                                                                                                                 VE
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 42 of 192




                            r-ït.
                                hïkl'
                                    l'.
                                      q
                     t-
                      .vkcwv.--k Ke-uvoilkoxvkmx7 w
                     Q.-xh xw vvw-wVowc-- xYkQ
                     ;N'
                       .k qquu : Q v ':%9.*-0
                                          .   .
                     3E'
                       '.'
                         R .au.a.
                                k kx-.v ku-
                                          kku- .n%
                                                 .
                          K acue-tv.
                                   w.avu k ,
                                           rac. Q. .- Y''K*.
                                                           i
         Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 43 of 192
                                   FLORIDA DEPARTM ENT OFCORRECTIONS
             $.
                                                                             REQUEA FOR ADM INISTRATIVEREM EDY ORAPPEAL                                       Atlc 17 2020
# Z Third Party G rievanceAlleging SexualAbuse                                                                                     -         .   1
TO: Q Warden                                                   (Z AssistantW arden                      Z   Secretary,FloridaDepartmentofCorrections
From orIF Alleging SexualAbuse,on the behalfof:
                          l1ût' Toi
                                  m                                      '
                                                                         Y (-                               Yb''
                                                                                                            '  1'/Sb                        Oy
                                                                                                                                             vlc C'-L
                              Lmst                   First              M iddleInitial                      Dc Number                                Instimtion

                                                                                           PartA - Inm ate Grievance

    -
        .,
         '
         -                            fi
                                       '.
                                        ,4               o ' dJl
                                                               k                      '        t:
                                                                                                t 2 ()t
                                                                                                      - 't e . .'.&-
                                                                                                                   n.
                                                                                                                    -t..                             3*(e .
-l-''
    .. ,
       '                                          - iAf.
                                                       :
                                                       2           i' t
                                                                      ?',
                                                                        1- 4                        ta (-'(e         ''C.%?-Iti8.          2,1
    '
     $ cidqoa'vc i (
             '
                   'os                                                           'tkoaJ tzcc-lt
                                                                                              'qe g z.$c,, t uo- ..?.A.c..
                                                                                                                         5c'-ï o z c
                                                                                     ; ,                                   N
     -
        . îtw .o'   .f' B- .. f ofke r.    'ne,t.    -t,o t' ïo .. -1-.. z)tdl-
        ts i'e ootz,
         '
                   - k) e '  -1û-k 3*teba. ts c ç
                                              .
                                              .   'r     o.. .2 -
                                                                ,mn tik , ocoe
     -
                      .       (.,.i!'-iQ)-l 2 (1
                              .
                                                                                           -

                                      ( hc                                tzm                                  '
                                                                                                               - gu.

j.
 j
 N. ij
     . gjjy j             .       .
                                                         -
                                                                                 .
                                                                                 j., .( a j
                                                                                          .r                         . gg. o( ggygc
                                                                                                                                  ggy gstyo
             l                        Q q7 œ .

    - e-
       , kY.c.IJ Is -
                    '
                    t v-
                       ' . a t ,-'
                                 -
                                 t
                                  .me1 .                                                                                           (>' '
                                                                                                                                       ) .s          ey emt for
            9                                        Cl z
             ..

                          j.o
                          . th
    'y , . . kx Y CN 4 (y
    -
                        .4c. jsr(.
                                 ,g.,y
                                     '- (
                                        jm . j
                                             .j
                                              .. .                                                                                 sg. ..'
                                                                                                                                         N
                                                                                                                                         ,,.(g.jg. y.xum
'
    -61)GU
        .                                         .t
                                                   e '
                                                     1.
                                                      k                      l'
                                                                              o(-
                                                                                ,.'
                                                                                  7 ccktz k,
                                                                                           .
                                                                                           ï' ..5- Ex
                                                                                                    ')FA 't.
                                                                                                           'Q'
                                                                                                             7(J,
t
57 .-                                 -       t
                                              -:.t .
                                                   f                    gt - m- . .>,
                                                                                    .e                          ko: , (                  î: , se,             (
                                                                                                                                                              '4.
                                                                                                                                                                4.1-
    -


    w
    .
      ?
      x    e&gtî
               AG.OCk.
                     )..g()
                          vt,t,
                              t.'
                              -           .                  ...
                                                                    '
                                                                                                            '-                 .
                                                                                                                                   '

q1 kst, z.      oa           (                                                                              Ek.twtûvoc
                                                                                                                     ls.
                                                                                 .




t- tt
    ' . et().d ct'n;.y f
        -         .
                       .
                       '
                       ;f . -
                            #                                                .                                 ge e                       n'
                                                                                                                                           zt '
                                                                                                                                              eeL
                                                                                                                                                'k4
                                                                                                                                                  *5
                                                                                                                                                   '$
                                                                                                                                                    '
                                                                                                                                                    (7(1.          .
                                                                                                                                                                           d

'
?                     . - t                                        e,,/,t , -x 'ri ,                .
                                                                                                            i oc.. ,           .
                                                                                                                                       e. c .          e      'aeh k.d.'
                                                                                                                                                                       #
                                                                                                                 .     .
à F U(Q                                                  Yo ec$ .  5ti
                                                                     ts -c.
                                                                         ,
                                                                          o                     ,
                                                                                                                ' Ii '
                                                                                                                     hotejor:n yt,zt .mJs î'
                                                                                                                                           djs. .
   Mj4,/ï(zj                                             ô . $jo
                                                               ,C . . '.    ;e                                 m . ,.m ,, jj
                                                                                                                           .y j à    jm '.' .. a.
                                                                                                                                                j
                                                                                                                                                y !u
         @ Gfm :-tvi r
                     f(.
                       ,,
                        ''. orsz(& - xk.t, i
                              -



          ' a
            t t Me (   z4'kt -':5p X?relht
                                         a/
                                          a
                                          -
                                          t.uo-r4-t1'
                                                    T.
                                                     t-g.
                                                        ;Nuk
                                                           vs-
                                                             irams
                                                                 iùa.,,
                                                                      r,r
                                                                        xttrz
                                                                            4'
                                                                             r
                                                                             ate
                                                                               tzdf
                                                                                  csl
             /(
              .7/.zta0                               . ?                f J
                                                  DATE                                                                             SIGNATURE OF GRIEVANT AND D.C.#


    *BYSIGNATURG INMATEAGREESTOTHEFOLLOWING #OF30-DAYEXTENSIONS:                                                                                      /
                                                                                       E XhtEïx *
                                                                                                5N                                               #            Si
                                                                                                                                                               gnature
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 44 ofEx'h;?)k't1
                                                                              192
                                                                                                                                       qcl.tof2

      Feotsieâ a,& odtt-oocu-eotek G eoctes Odagkscltt                                                                                 ixtqktkè.
                                                                                                                                               1-
                                                                                                                                       Fj.t ol -
                                                                                                                                         .     ?
      T.uasftc-ttjz'xotls?,
                          zw.fkqehlecysguclrx txleT
                                                  -osoc-v,
      2.ôIc'
           t.G l'
                zsce '
                     tkix
                        '
                        fJ-isjvsesczïq     - iwze,
                                           U
                                           '
                                                  c,).
                                                    . .
                                                      q:t,'
                                                      '
                                                      W
                                                      w
                                                          >ac7..hasgccxisfe,l,
                               (J
                                        ',x,f'evetoooi i, vlett-f-t/te-uzv pâ.ez
                                                                               .

      reM/z..a.
              sJ a ct,o,cf
               .
                         att,t, s.q/,5,f.        -                     .           ,

                                                                                                           v



      (lkounkuok
               l.
                k                                            ,
                                                             ;
                                                             t,-
                                                               l'
                                                                .z:
                                                                  s'
                                                                   k
                                                                   tezi,
                                                                       c,aecssrs)% maoio.
                                                                                        t(
                                                                                         neat
                                                                                            -.
                                                                                             t
                                                                                             .
                                                                                             t-7-4txe,
                                                                                                     'r
      tkem4ssessionVrzvxb.Befotoï
                                so.s.
                                    as'
                                      hro-
                                         ,y ofa. c
                                                 ?eattec.
                                                        -
                                                        $.
                                                         ::r'kocu,
      otkectr
            '
            -s.scîJut
                    zta/
                       vhe.
                          n
                          ï--
                            wt,
                              e
                              a.
                               nc,0)Juei.;tsq)î'Jk e ec1sot kf
                                                             yo'/
                                                                '
                                                                ,y
                                                                 ,'cc-
                                                                     ate
      f
      ?cixwy %ex ck-eczciecksEl
                              .5,
      Suwïmc-c (J Fk a'sto -  zoy eùhtw?-'oq-rst û'k.crzoï,ç-!,f'A,ô'TcJj.ypo.,?
                           ,ç f                          .
                                                                                            -.   - -       -   -       -   .   -



                               e   .
                                       f'                s yscjjw
                                                             .



      1
      '
       )N/
      lF
         atePcl,
               -
               oarb,
                   '
                   -
                   )
                    ' ex (kt
                           ac/ctertzkute.
                                        t
                                        q
                                        j.voter
                                              leokt-
                                                   plkzxb
              cqclst- l-ùlc
      3 tl:eoce o-% t Uf' etxtfs.
      b1'
        /.
         ,ice,fsg/:
                  ,eld
                     ztt
                       '
                       ,
                       y.fr
                       c
                           ssu..so.sq.(,r.,oaot
                                              xklrlyktsl
                                                       -ItehAet
                                                             .
                                                              rl
                                                               a,
                                                                ael
                                                                  '
                                                                  attq:.-
                                                                        ,(dsscl
                                                                              4-
                                                     ,
            Ioatkcky c. -(ewqtzt, vcia
      5)@o2y
          .
           ? rlczfr-,esgeiks-t, sut-lotlksylym,kwt?,r,a,atx-l.
                                                             ooAen/c-l
                                                                     ,.ds4,/.g.
                                                                            ,  :/
                                                                                .
                                                                                c,
                   otvs otsj te s
       à) looee' ,s'
                   vs
                    r
                    ), eî'
                         -toct  ozzoct('  lelr
                                             woit'c,e-
                                                     sge/,uttyuoc,rtst -o.
                                                                         jAktt.
          t-kewhaomeo:tk
                   '
                       t,r t Ce.      ,f..aCeïaavforI aser irt
                                                             l.
                                                              ,
                                                               $seyu-
                                                                    ,.
                                                                     o+.
       7)Cpvï,cuckcmilanlq -
                           s
                           'cgs-zci
                                  .
                                  ateattj â cA'okce,csftsso,oé..ç.-uczop''z,.?fecptcl.eö-,
                                                             gu                    ,
                                                                                       uao c
                       '

                   1a711.t kyz,
                              xt.
                                1%o,.t:q
       8)l-acae hec-ke asi flcesdac.,fhàa,
                                         vjL/f,gt
       ç)1
         -acte qe.
                 '
                 t
          1c)La/'
                r
                y,
                 aktwxstc
              ë.
               u r e l
                     -     .          ..Seùau.oa..lt-
                     le4tlthsu f-tk ..J             'f
                                                     ,t
                                                      zrfxtïccls-
                                                                t,cs P)
                                                                  -
                                                                      ve -              -
                                                                                                       -                           -




                               ?       .
                                           T-
                                            a
                                           ---                         X f. ,,
                                                                             bltcl
                                                                                 ckt
                                                                                   x-
                                                                      - -- '- - --'-


          Dfsrk
              af
               a'
                tzz b/ev P-
                          a/àerws,D,
                                   '
                                   tcuaptel lLtl'
                                                oJQifzrzs,Oepress,
                                                                 on,                                           ''
          A/.x,e4q, lY?tv,cia Emottontat/
          -
                           .
                                        y Errof,z,$et$ lilnpv T(1,.t;,,-.So.c;
                                                     -
                                                                             -l.l                                  -




          1)esk Uko?.
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 45 ofE4 ),./,i.
                                                                              192     à -1
                                                                                                                                                                            (è
                                                                                                                                                                             j.J.o? J


       Ferz/s-l
              -
              e/,
                tanlU
                    'stt-0t
                          xumzzfrs.
                                  lGezzer Djcjahocl
                                                  u                                                                                                                         pxhkt
                                                                                                                                                                                -.
                                                                                                                                                                                ù'f.1.
                                                                                                                                                                            j,2uf2
           )â.
             ,t',oot,t- - cl-e, u? (
                                   y
                                   (
                                   y
                                   ;j
                                    D/wt/fvlep.
                                              j
                                              '
                                              ya.
                                                -
                                                t
                                                :
                                                ;l
                                                 -ôk/
                                                    hO1
                                                      4
                                                      -
                                                      .
                                                      $-Cfh
                                                          (y
                                                           j
                                                           t
                                                           jj
                                                            rç() .t
                                                                  ,
                                                                  -
                                                                  y
                                                                  -0,
                                                                    7j.t
                                                                       :                                         '                                          ù
           %uesY.1'f'Q r)e.t/:4Ac/f-s*
                                     e     .

                        31 ,os' t,za/ïce:o-tnastrmf'l.tlc/.,ny.fktuj qeosteu-,.
                                                                              1aspkvortuk
                          ? tsstu /tte.l sj-,szmt'.om.;..
                        /?'                                  7. fty'
                                                                   ctrs't.ont/ozfCet-lt-c
                                                                                        ?..t$cfxfs-awt
                                                                                                     's
                                                                                                      ',
                                       '




                              j/$cLu). 1k
                                        qj .
                                           ! o? s:x ass/
                                               '
                                                                   (qsrkar
                                                                         ?z-'-
                                                                             qonys,-y
                        22 fnslr   zacesost  /wïe-a.
                                                   t.aatoq .t'dr       se xeo-tatt  /,t
                                                                                      ys.t'ttco-kl-
                                                                                                  es,
                              iocuykz 7 'zt      -,ot suJi     'T.'J t,.je.0i
                                                                            .,
                                                                             .0.
                                                                               ,                         -
                                                                                                         .



       l-t?
          -eza, t
                ait.son.'
                        Tefef
                            p.
                             kuot
                                -tkf
                                   -lsoi
                                       -
                                       tkFat
                                           mkty k
                                                znct'zleokj
                                                          .s
                                                                                                                                 '

       helv,u.ors f?ota-
                       '
                       fd,t
                          l.-
                            t D s ka0,.t
                                       ,c'
                                         ? f'
                                            -qt
                                              ztd-to-t,c (t.z/-.a                                                                -       - -
                                                                                                                                               ..
                                                                                                                                                    -

       .
           A voidamt.
                    se loackfnq fr/ha eo,
                                        '1(./-t
                                              u                                 '

               -lr
                '
                 ktkt
                    -rtkt ,oaltI:
                                Q,m,
                                   -,Jmfp
                                        u,al'sfjee Li/.z-xq,
                                                           -'   xte,I s1,'à,J'v b
                                                            etv,s                'erutxsc-
                                                                                    .

                                                                                                                                                        .
                                                                                                                                                                .

                $k)oJ
                    .'ô6,. so1.
                             - 2. )/
                                   fointecllo.touct
                                                  m p-  ),e,c.
                                                       ,y
                                                       ,
                                                               'ltir,.L a,a.-Joore-1
                                                                                   ..                                .


                .
                '
                t
                u'taock1k,@vEVLP-'
                                 .ïtt
                                    '
                                    oqeIs..
                                          f -uw.
                                               Ao.
                                                 ,o.'f
                                                     ot
                                                      '1.-
                                                         à,
                                                       ,
                                                       '                                     ,               ,


           -
                (-ursop upt
                        '
                          ask''.
                               oj,sj
                                   r
                                   leest
                                       'wzsk?'.j.,c;
                                                   c.wt
                                                      .$(,vd.
                                                            a.tl
                                                               n.
                                                                rzao
                                                                   )'t-ryy ?-yeo
                .
                upoc-
                    fs%o,v,-s-
                             .oaêzeV't 'z. j.o'î'Nssjgc
                                                      .,
                                                       ?+,t' Qo î   -kzvj.-souae-c-
           f
           ?e .,,
           -
                  )t'ajs 0# ,-.,j,zzvej (a.t-.
                                             'J. taaA.
                                                     , l.
                                                       -  u,
                                                           ad.
                                                             ls,
                                                               .
                                                               t/x(a.)I c.
                                                                ,
                                                                    '

                                                                            w
                                                                             1,(,c
                                                                                 '
                                                                                 j'azzduckaie        .
                                                                                                                                 Z
                                                                                                                                 /
                                                                                                                                 .

           ùe , ,   -
                      1't ifo  ',se%' foosk.f..
       @ tsis,
             t.
              tr
               tnce j/  k
                        ,eu;;sq o z   ,x o-c.tnit'
                                                 at-
                                                   .(.
           -
            144/t1,-tncwt/)piton esoo% f            zktzed#ta(((eoo' l/-,'V.Jwo?bu.:. i.                                             ,

                 wots/tt$ei4y(er- kr
                                  ...     e
                                          tt
                                          .  x.
                                              ,-1-/,4tv
                                                      l
                                                      t7ksks
                                                           -&,.
                                                           '
                                                               ,
                                                               R
                                                                ojo ,af  .-' f,
                                                                              'Lt'oa.0.-,.,'fle Jler-tbz    vc,
                                                                                                              1
                 T
                 ''
                  ''pm,tC
                   .         rnct-t.-stxcy,,
                                   .           >/*x    vl/i
                                                  ../e '     mcca!j/--
                                                                i

                                                                     0ral   n/sIt  -st'.- ,1     ?i'fxeqma
                                                                                             k,kx.
                                                                                                 ,       'e.- y
                                                                                                              .
                  ptlu
                          :ï
                           !
                           r
                           :
                           l
                           J
                           i
                        -ai.
                           ,
                           ?.
                            -al
                             .

                                 vUs    .
                                        taq u,a-,    .
                                                     '
                                                     ït a/$.
                                                          oal p.t'?/be    fakh ..
                                                                                ;,      -
                                                                                        '
                                                                                  'cc-t.A.  t,.
                                                                                              &.tl
                                                                                                 ,
                                                                                                  c-/     -
                                                                                                          .
                                                                                                     to;Jov  b,
                                                                                                              ;
                                                                                                              -
                                                                                                                         ,
                   '                . (./ .                - '        e) ' (
                       lot
                         .t '
                                     ;.
                                      (.tooks t.ke -L.Q t/.         ?-
                                                                     .
                                                                     /-e
                                                                       p,
                                                                        /
                                                                        sva. tz
                                                                              'iq.em;-  k(.t
                                                                                           '
                                                                                           x,,,' -
                                                                                                 I-
                                                                                                  L pnl 'vczt.
                                                                                                             '.
            -
                     i't1-.
                          1
                          o.t
                            o.j/ zck'at,$.' o-j,jtst?tozvcpo, b
                                                   ,                      '/-'/
                                                                              )r/
                                                                                -
                                                                                yz
                                                                                 -.
                                                                                  ,
                                                                                  j,os,, s- t
                                                                                            )-
                                                                                             f'
                                                                                              =-t.
                                                                                                 ,/t
                                                                                                 -  'zf.,,-
                                                                                                          .cVvs
                                                                                                             .

                             '/                                                           '
                                   -(A.       Jy' -f
                                                   --7
                                                     t,(s? (s
                                                            ,
                                                            z( '..
                                                               p j.-(
                                                                    g -oe,1.,-,
                                                                    '                                                                          -
                                                           ,
                  f
                  j-r
                    -tltlMfnjtzt  .
                                  ?   tz-tpst
                                       '    .t(
                                              -   l      .t.                                        s
                                                                                                    yyj (                    .                                      .
                                                                                                                                                                            x
       --
        vclj,anc,
                g.c?t- i(1,,-
                            , étto-o.
                                    y. -rrs.T.     a ,-eor nuc.kù,.y isrb,
                                                                         y,j
                                                                           y                                                                                        .


             ('
              t  t
             I /ï0 C/ïtt d ln-'   t n)j .      J.scjk
                                                    '
                                                    vyt
                                                      )t
                                                       jts).ts.
                                                              aov
                                                                j. '
                        - SCA GG 5(-t.A /'#'ltA 8
                                                   ,



               - .((Af
                     ;q1
                     l,ea tje(z,c,,qujsostwttnt
                          at
                           -
                                               -

                                              akxc/..
                                                    :  .j., p .,
                                                               !
                                                               c
                                                                        .


                                                    pl,ç1,/z.,. totzt,tr;
                                                                        ,'ur-
                                                                            .s/t ît'ock
                                                                                      ix(                                                                               .

                                                           '                            ..

                            o.
                             b ?e-,stéw ,.'
                                    t.
                                 , -.
                                          -
                                          '(e.tj.*
                                                 -
                                                 .
                                                 5*
                                                  (
                                                  ,/
                                                   ,.,V-
                                                       '
                                                       )t
                                                        at
                                                         ;
                                                         z(-,pt3
                                                               'c(.,e1'
                                                                      -t:.)
                                                                        '
                                                                                                                                                            '   '
                                                                               Exhibkt l
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 46 of 192




         L:fe ()r1sfuotiiokhs                                                  Ex$fl,i-J2

         -f
          Lefottou/7ny i
                       'ogtuo/zdzk
                                 -/-
                                   'ss
                                     'o /u<
                                          J L,î'
                                               e-Lmè4t
                                                     bn:,reooc! .
                                                                l)s-f'
         I /p,cvç.&,.of ra,J sY /k,Js'szo'% e s)korf. y aychsy '
                                                               )le
           lkot
              zyleviçtentzcfw!
               '
                               j mot 'ejdottat?o
     '



         I
         '
         )Rcsooutta-,0,m.,
                         .9ao) qehautoc-l
                                        -0alttz s
                                                tiq n/htolkos.s
                                                              q,-oaam,'
                                                                      ,
                                                                      v,
                                                                       ô
          ôekavicrsi,Exkkt/
                          gi.
                            t1,lotsoawokclclntzm.
                                                q.a',
                                                    m rsorzs,:z
                                                              '
                                                              -'
                                                               iet:ftdP,

           f4(
           ç
             -
             ,xo-
                r
                .
                p(
                 xcta4l
           m t,r'n(?  ,zxf,
                          lht
                   O.(.àwt( x-
                             1uoatr
                          'a..
                             ,
                                  lf
                                   -cra-
                                       ,toc-
                                           '
                                           U
                                           suytu
                                               cje/1.
                                                    k.(
                                                      ?l
                                                       -
                                                       ,,
                                                        t
                                                        'emd,o
         2)Cocifz't ia
                    '- sot
                         ?sJConfkld/hceissuesr.,ët
                                      s          a#:llostcmz,t's,ujtalmy
                                                                       xf:
           cht?zl;.
           !k
                  l(.(/st.21#:c'
            '...'-p
                  -'
                   i'   ..
                               l$tapork gttfx
                                  .
                                            oc/vt
                                              -
                                                vncc.évrpicl'fcdemâola;S-Avokzl
           cer-tuf/hsaoc,sktuctkdllœs.
         3)1
           ,otkmactqIssu:s:Pxefuçet tîzï.aoei?hsexuatactkk/lts,/espcci
                                                                     ,.f/s
                                 àn
            l
            '
            o
            sçar
               va
                s
            scfl-
                f
                -
                 s
                 i
                pr
                  c
                  t
                  c
                  se
                  j'
                    .y
                     As
                      v
                      e
                      cx
                       f
                       u
                       t
                       /z
                        s
                        '
                        ,
                        tn
                         t
                         a
                         t
                         .c
                          e
                          it
                           c
                           '
                           o
                           -
                           i7
                            .
                            js
                             t.
                              z
                              ï
                              .
                              g
                              t
                              v'
                               c
                               l.
                                t
                               t.
                                 AI
                                  n
                                  v
                                  j
                                  ,
                                   o
                                   t
                                   -
                                   '
                                   fc
                                    k
                                    l
                                    :
                                    so
                                     ut
                                      s
                                      r
                                      .
                                      ?u
                                       t
                                       -
                                       j
                                       )
                                       fz
                                        c
                                        y
                                        r,
                                         c
                                         jt
                                          à
                                          x
                                          e
                                          ,
                                          .n
                                           o
                                           i
                                           ln
                                            c
                                            t
                                            zf
                                             .
                                             j
                                             o
                                             wq
                                              ,
                                              z
                                              a
                                              '
                                              tl
                                               .
                                               ?
                                               c
                                               .
                                               b
         8)tncc-t '
                  sx
                   y', cor
                         .
                         tActuatfaat,o-
                                      q:Tterelsoz'tyooegoc-tt-xe
              -ot-
                 /kxos 'aot.   flc,
                                  s
                                  rk-lzt;,.q,
                                          '
                                            '
                                            .l.
                                              àt?n.>Ltc4dcrqoatsirbclvj-o:
                                                                     -

               &Ar/drs/h  xr
                       tjJf
                          'v!;j,uc:0.z,,
                                       f/ mzt psc(xtorsef-.
                                                          znl
                                                            'iq/joce,
                                                                    l.   .

         5)bttc'
               lstnol
                    'lakl
                        bio'
                           Tkcovs.l
                                  aatz
                                     -t-m,
                                         nf-tke,c.
                                                 t=tn,o,
                                                       xs,especpt
                                                                afk
              ls/
                zt
                 ?malefpot
                         ss
                          %
                          ï'2r.
                              -
                              Q
                              ,
                              tl r
                                 . oasott'
                                         ,
                                         'ot
                                           scrgo.
                                                vtk -L<'
                                                       ot,e)on
                                                             o
              co/woIX zJtwpasftf bo a./v-.l)'b ptôo k cx'  text,ekcl
                                                                   njnl c,sj
              ofkec
                  'crkttuc.tJ-é.cis.ozh-p
                   '

                                        -zat
                                           p-t cy.13
                                             c--
                                               t  f
                                                   --c-tocs.
         Theixeyc,jt  ?eruooe,f
                              iu'
                                l',.ctkaktrcztttwutust
                                                     -tïonaja-knsf l'k.lt)F-$'
         ulo u é (
                 )eébeetes V le'Lvcmtoetlaxf sv1l-t     a:seoerll'/ aftkele.
                                                                il
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 47 ofEykitk:
                                                                             192             3



      keat-l
           -it Lpecie/sce                                                             Exhpà'l 3

      I lqaveL o gegt-/  -ife Ex e'Ieoce,.Tkefist  'oasfst. rtp,llLï'
                                                                    zt
      ltcouk rdc./vït;oc 2ocq',' .sezoactwws '
                               ,
                                                 tuoeatlt'?ltc'ount
              Fceseot.' Tkese h'ove t prouile):.t,ltefoàtzwi.
                                                            y.vgouc
                                                                  tunlf'
                                                                       io
      lbb
        '4tk
           sacfak-
      1
      )Ckrist',nrzsuk.tl
                       -rsv.tw
      1)ï/azaic,4ovt?u,po.
                         d,ts
                            -'0pj(fl-
                                    ac%,
                                       'r
                                        w?kozx-  ,
                                                 vrlq,,skFr
                                                          a/z,
      3)qltlokoyeof
                  -
                  '
                  /
                  ,.%''tuktk t
                             '
                             2lfe-Lac-e.gcckc-U'é'edicj
                               '                .
                                                              '
      LIkact
           -toat
               oktk1riemtj,
                          s.1'
                             z Cteb
                                  ie' ct
                                       .
                                       t
      é
      q)Di
      -
        Fcfaé,:U;1kFri
                     'e,),,soa Friynct'
                                      ;Fc..,,%
          r-o   /
                -Fsr ,Lacqe '
                            Qnct
                               'us>elti
                                      -
                                      n
      7
      $'
       )O
        I
        ll.
          nner
             -2
              n'(,
                 '
                 L,
                  '
                  t
                  :jo5m,zttisc/
                   '


                              r
                              ut1e'
                                  /
                                  -
                                  tdnt
      qlonnee--
              so-onetw;,
                       .
                       njl,qà/urfk
              om-ooe8..4 un
                                   z
                                 yah
                                   '
                                    ktlo
                                   tr
                                       ,u?.l-kN.'
                                       -
                                                   t-y.a.nFc
                                       kôn/lïcantq,uz
                                                           h/
                                                            hz
                                                           L.
                                                             ctz .2zcnun'vlk&.-kt
                                                             cozrcf
           pf,/v,.t: ;n('
                        os/of
                            s'
                             t.cUikzcuz-
                                       ao:nub
                                            tss
      loltarouj
              cMkooeco.tk&,
                          ,-k( '
                               J ,k(
                                   ??,,ç/mottSos,
                                                ut.
                                                  $et-àd/ïs             '

                                                                            .

      l1)ku v zcstx: one-co-soeio-
                       ,
                                 teruclkams09,17$otzr.sNt
                                                        ttd'sgoj'tII
                                                                   /VC/
                                                                      .
                                                                      tQJ
      I?
       )D?;4;.qfl(
                 sktktzl
                       '
                       Ylzwt.
      /3)Oczt,a'
               ?wttk/- rp,0.(:
      #klrsftet
              .t e. -vf,
                       t..
                         tfo-s--a.
                                 tki)b(.,
                                        -(
                                         .
                                         -s,3(-
                                              .
                                              ,b-.tk,.
                                                     r--
                                                       ,-s--,-.-
      $)r/ -irttoaunk
                    11'-ha-l
                           -atf'lcw1es
      1b)'
         .
         Q't'
            ertplri
                  -
                  l,oauczs(1Acï,t
                                zï
                                 -liz
                                    -jtx
                                       'f,
                                         .Q ,
                                            v,
      l7)L
         'ft'cutl-,?
                   o.
                    nso.j Ac-
                            lte
                              kpiti',-
                                     .
                                     Jalct stck
      ltlLfec? a
               ptx
                 to.,
                    suot-
                        tJc-t
                            -tuk1-,
                                  .e5t-
                                      t'nvfv,er-
                                               ao.sl-tpcesaactlkcj
                                                                 -
                                                                 ls,t
                                                                    .t.)
                                                                       -
             u.
              fc,kkïr(
                     :
                     ,0/
                       ).uai
                           r
                           lt-Vvc-t  .efpld ,nls
      lh)zcL r.1'#om a' f Cs '.ou-s'fc-1't? l
                                       .
                                            -tokoers,'.
                                                      1,9
      2t'
        ))
         7E-
           tlzp
              tétzl. '
                     x oktkOu2.5,
                                .u1eUot           -j (k1 Or
                                           xzrier-s .     ,(leLz
      21)f-'iokf+rs-/vh'
                       ,% Loz     j',t)h'c,
      3.
       .l.
      a. j(.,vi(
            '  ,.
                tl7
                  tzo,,t)v(,?o#,$c.()r a                     .


      13)r' l
            r-,
              '
              -mt
                -ra (o.vc fi'lqq4s,f-k't;-,
                           .
                                   -      %s).s-kj,!
                                           .       -ot,kz,..
                                                           p,
                                                            .<'
                                                              f,(,
                                                                 oc.
                                                                   -qe.
                                                                      '
                                                                      f;cCuo-
                                                                            ,?oon-Llei-f-
                                                                                        f
                                                                                        u
                                                                                        st
                                                                                         -uu's
           Frout
               /lr
                 /-l
                   cs,f
                      -fus?-
                           c.tf-patc P-zmovw
                                       .   k'
                                            k prak     j,s lz.
                                                 zict,v'                        U '     U
      2'
       k)F
         -sotqqsnasf k/o% Cacj.-()Fz
                                   actjr
                                       Ju4t:
      lb'
        JE,$
           a
           't
            zt
             z
             )
             q/
              v,
               o,
                lLùonç
                   -
                     -h-y.éû
                           wles            .-
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 48 of 192
                                                                                    Fxtnktii-iLl



     flezrxtFleatfk y fhgty(&fhj
                               $              .
                                                                                    Exh,t;1 M

      Vtrvt
          .
          lcxï-
              t/hi tkecl:gre-
                            cs.oz!?ckevckkvb'z
                                             nfl
                                               tzkpvc
                                                    axttxoxkehr/               f
                                                                               m-kai-,
      ect rv. ittreg,
                    zkj
                      .ëssk
                          a:raat
                               .
                               sotkec'grcùf.vs
                                             ' s-tt
                                                  ym/w,.
                                                       Ay.fpprk
                                                              t:1,
                                                                 .instâett
                                                                         zlz
        z og-
            ,
            .         '                              ,.
      MM<tk,/wtt.k c.or.loec
                .
                            tcr
                              z.
                               tl,
                                 ftlr
                                    a
                                    -l-s
                                       .'
                                        vl
                                         '-ofejryolert   1cj
                                                           '.
                                                            :?ko'
                                                                .'
                                                                -,0.

      gel,
         ssgi
            '
            zyk.r-ou-ttkelst,-tdoôr-;tzau.smoct.)dzec-tso4/?(u,yoxnzoan .;/1-
                wt
            roate j
                  ,en;i.I-i,,
                        .




      - oke)& phovefe
      1               '.u.eynklatëa-1  - onei'lokzxozk.
                                                      vyskt
                                                          xt.t
                                                             ysiVt.rek.(  ?kr,
                                                                             .
                                                                             1
      tcevyc. Disqustlwcroc,s ktzmpzssckqrsizc-ksgaïr.Jes,rt
                                                  '
                                                           uejo:st,.
                                                              ,
                                                                  -  r.e,f
                                                                      '




      .
      114.lzrmo-f'J:aotas,?,4,J.escv,
                                    'le hr
                                     '
                                         zvfg lk'sftzsk(.
                                                      -
                                                          j ce4az..-nfvy
      bs.c,l'
            lqm.el fo 'rb%'Ri ,  sfkesrï m:,raa;.zs'.ft
                                                      oasin2 ')as;.     t
                                                                        -
           '
           -' t-fqqz taskt'u/assdkew T ui
       w t:t $n
                                        as(,,. k
                                               -z.lt-t
                                                     ;
                                                     J..h,tnulo'
                                                               ft
                                                                xflelswt
                                                                       e-
                t1./zl '
                .
                       .tktkeyrot
                                ')t
                                  'em.
       k vefh:t-ctez,
                    t'
                     tfu';zva t zkk
                                  ltelp't:..
                                           1>.aoooQq t z/.l.1keneecct  zee/n
        f
        llz,'
            tIabczwy(    -.fek'tkeottt
                                     .
                                     j-t -r as'
                                              v,ecza't
                                                     'fo.--1'.
                                                             m1k0/C'aJ,.L/,.
                                                                           -
               l'
                c k/
                        rfe
                   nkr-lù .,t
                            aot
                              :
                              l1. t-c,efoI
                                t:'      và .,,eoc ,
                                           nl      '
                                                   f-
                                                    ,sf
                                                      o;,f
                                                         ,..
                                                           g                     .y/
       wl
       Ls
        o      lo.
                      zk;usxïckfaj1kesfosfwx;o.
                     i.                       f,euec ,
                                                     yef,     a/yc
                                                        y w ap/  xw
                                                                  -oc
                                                                  t y.aa .
                                                                    zup  -,




       ts,
       s aqqvor f
                -
                xs,
                  lv/
                    ,J l'
                        kt
                         !l
                          aoc/zc-
                                ?m                                    -
       4/
        ïc
         ltslt'kess'
                   kgt
                     ,ssf
                        '
                        ,
                        a cl.
                            g-I k-
                                 atccs-
                                      t'
                                       ,,(ttok o'
                                                kslçtk:p
                                                       .c./
                                                          -1,1/
                                                              /.
                                                               t.
       oevecl aaa,.
                . tlpr-
                    ,
                       vc,tI't((&.,
                                  /
                                  :
                                  .,st;'
                                  ,-   )
                                       ;
                                       !
                                       o?-,,
                                           -
                                           i,(tzeoe-cjl)
                                                       aaoesdxua. tcetw'ttoaskt
                                                                              'ps ..
                                                                                   -y
                                                                                   1 (t
       fv?we.rk'
              'fwuo-t-tt'vcezo-n0j-ée, .?aqt,l(t''
                                                 folfot
                                                      ?aêay
                                                          ,
                                                            . ùv/f-
                                                                  tccl
                                                                     t.'
                                                                       t
                                                                       .-w/t-zr
                                                                              .
                                                                              l-
                                                                               .ysr
                                                                                  al
                                                                                   .
                                                                                   ,
                                                                                   y,.'
                                                                                      c.
               J2d
                 . 4ofktzt
                         /i
                          mj
                           -.m/
                              .
                              ulei
                                 (
                                 j
                                 1:t
                                   ok.
                                     tol,
                                        's.                   '?              J
                                                                              '
       bks'
          1'i-
             s.
              J,
               ),ga.o'             - t(,aoeocrl.lue,bktn$k:tloèïtpsdos.y
                     l-,1.tzwlnj?ff.
                                   1
              1et
        65t?f:,  zytua/onackeot.odk'
              o/,t                 q
                                   -lu-vutztà/ zr)
                                                 f.
                                                  kz ;f'-1;
                                                          1
                                                          ,epj(
                                                              1e/lizst,..lt
                                                                          pncn,nzs
        TE r/gtiel,'1.(
        ..
           '
                       caotzLo
                            ' -f ousé.
                                     IJ.zf.-syct
                                               o'cmdt
                                                    cr.qt
                                                        ,aoQ'tcocecsg-'Ifs1'paez4ui
       12 ozvevv
        -
                w..,a.tou5:lffor'tk.,Ijnao.VoaZo 'uoï(Jp .yctnctg-
                                                                 qi(as
       cy-?.
           qet
             sci.
                '
                -
                s'o? fitt/'rctzlogtllt?aist
                                          '
                                          ?i
                                           -uc/
                                              ,.soittetvry''ve/: L'.pz.g
       V ..f
           ,
           '
           .
           J$.(j
            .  'eoktwt....  ..



                tkskoka T oe el 1k:.jo-zck,t/)tt j%f
                                 '

                                         .-
                                                   '
                                                   x.ttks
                                                        .tp-
                                                           akzes ,tt,-kf,
                                                                        ':o'
                                                                           kt-
                                                                             J7
                                                                              - znee,
                                                                                    -ly
                                                                                      ,a--c1
                                                                                           ,el()
                                                  .
  Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 49 of 192
< :-:
                                            PART B -RESPONSE
                                               1463 - 20QF-0 fTS
  MM TSCH,JOHN                   Y51786       2008-463-144       DADE C.I.                         S1114L
                                   NUMBER   FORMALGRIEVANCE       CURRENT INMATE LOCATI
                                                                                      ON       HOUSING LOCATI
                                                                                                            ON
             NAM E
                                               LOG NUMBER

  YourGrievance has been received,reviewed,and a response isasfollows:
  Yourrequesthasbeen received in non-compliancewi
                                                th the DepartmentofCorrectionsrules and regulations Chapter
  33-103.014;Inmate Grievance Procedure.
  InaccordancewithChapter33-103.014(1)thegri
                                           evancemaybereturnedtotheinmatewithoutfudherprocessingif,(t)
  Theinmateusedmorethantwo(2)additionalnarrativepages.
  You may resubmityourgrievance in compliance with Chapter33-103,lnmate Grievance Procedure,i
                                                                                            fupon receiptof
  this notificationthe filing iswithintime fram esallowable.
  Based onthe above information,yourgrievance is RETURNED withoutaction.
  THIS DOCUMENT MAY CONTAIN CONFIDENTIAL RECORD/CARE INFORMATION INTENDED FOR THE
  ADDRESSEE ONLY.UNAUTHORIZED RELEASE OR DISCLOSURE MAY VIOLATE STATE AND FEDERAL LAW .

             DR.F            , H                              M .CO RRALE    W
                     6 P3.lOO'   '
                                                                                               % /14/xo
   SIGNATURE AND W PE        D NAME F                  SIGNATURE OF W       ,ASST.                         DATE
           EMPLOYEE RESPONDING                           W ARDEN,OR      ETARY'S
                                                             REP      TATIVE

                                                                                           '
                                                                                                     l)a
                                                                                                       .4t,n(..1
                                                                                               :1'
                                                                                               . 1I.$
                                                                                                    .?
                                                                                                     't;'
                                                                                                        )('
                                                                                                          -
                                                                                                          g ('.>.( #
                                                                                                                   l' !;'f



                                                                                               AtJ@ 1 0 2222
                                                                                                             $')act *
                                                                                                             '       ''          1
                 Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 50 of?r''t192
                                                                                                   %$q@.     k'7r$1&;''t'..
                                                                                                       r;r)rb'           r''..''.
                                                                                                                                *'
                                                                                                                                 JG''
                                                                                                                                                                                                                                                                    '

             $*3                                                                                                                                                                                                                                         rD
                                                                                                                                                                                                                                                         ;'
                                                                                                                                                                                                                                                          xc
                                                                                                                                                                                                                                                           r't
                                                                                                                                                                                                                                                             r.
                                                                                                                                                                                                                                                              vL
                                                                                                                                                                                                                                                               *'
                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                :I
                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                 Vru.k
                                                                                                                                                                                                                                                                     &.
                                                                                                                                                                                                                                                                      '
                                                                                                 FLORIOA DEPARTM ENT œ CORREW IONS
                                                                                                                                                                                                                                                     (IC 2 12020
                                                                                   REQUEA FORA- INISTRAMW REM EDY OR
                                                                                                                    APPEAL
                         Q ThirdPartyGrievanctAlugjng sexualAbu,e                                                                                           ,,
      TO:I Zwarden /Assi
      From orIF Allegjng sexualAb
                                  stantwarden /secreto ,FjogdaDpjartmentwofcomections                                                                                               .


                              m zv itk                  Tuko us
                                                              av,onthebehalfof: ysjygy                                                                                                                     .j
                              Last                     First               MiddleInitial                                              DèNum b.                                                                      aale
                                                                                                                                                                                                                       nstiy
                                                                                                                                                                                                                          im ti
                                                                                                                                                                                                                                        on
                     tf
                      kG              t.
                                       P                  .                     '  .             4         PartA-Inmat rlvanee
         ,
    7kls; -                                              i                         !             f              r'
                                                                                                                                                                                                -
                                                                                                                                                                                                      3.X a e
    t!               i t9Ah7                                                                                              Nl                                         x .                >                       r                        h           e
                                          e 0-                                                                                                                                                                                                       1
                                                                                                                              i                         *

      t
      '* *
         @I                                   N        tI
                                                                          . eveve, en r     - z                                                                                             ss.
                                                                                                                                                                                              '
                     r                     '       f'rx                      k t'       1ck                                                                                                              uta                                               'f
                             t, '            slck t Q > v c
                                                   '                                                                                                                         ' e                      o6 ( -                                                 1
                                                                                                       -1            t'                             *                -                                                                                              .

   >em       tlt                                                      4t                               G                                                                                          '                        *
                                                                                                                                                                                                                           ,00 .Z X r-'
                 -                                                                                       k                .                     l 4 .
     tbvttl
          l- 'C
              :lt'k                       i-t:lt
                                               -         '
                                                                                                                                                    j
                                                                                                                                                                                   j.       r             e                     w
                 q
                                  -                                            -       -
                                                                                       ',i                                        -
                                                                                                                                  4'-.                                   '
                                                                                                                                                                                                                                js                   ggvu       .

    o                                 p            f              #
                                                                  .
                                                                                   n ver r                  C             -7*                                            *                          t(
                                                                                                                                                                                                     -'
                                                                                                                                                                                                      ts
                                                                                                                                                                                                       ;                             '                     lkhk
             -
                         t
                              -
                                  fzot
                                     l' o                                 f,                                              z
                                                                                                                          .                t/                    rm ..       jj1    aA      -         r'                   *
                                                                                                                                                                                                                           fe                              .-
                                                                                                           sf
                                                                                                            ,.       '                ex                                      '
     4                                        -           .


 lf,s                                        '-t                           ,           ..                                                 )rrf!:.                                 rsww y-r.o200 -u63-t ) x '
                                                                                                                                                                                                           'ftal
                                                                                             '
                                                                                                    r ee                      . '#                                                                                     .
                                                                                                                                                                                                                               e 7-
                                                                                                                                                                                                                                  k,,$ -
                                                                                                                                                                                                                                       ('
   Lc k
 e%t                              w                           ,
                                                                  -                                                                                         4        e              '           '              *.    ' 1, '                              -
 ; ue                    '        -           - '         - -                    h. '' 1 uukcf'
                                                                                              le ead'
                                                                                                    l Nu,
                                                                                                        .1- w,                                                   -
                                                                                                                                                                                                                               co -
                     .
                                                                      t 1t'
                                                                      '
                                                                          :A4t ,'hoo'
                                                                                    n                                                                                                                                                            ' ''
                                                                                       seriôazme f-oc ' ,' v
                                                                                                                                                                                                                                                ,

    e                        : qa'
                                 âe -                                 -      f               .

                                  .




                                                                                                                                                                                                           '        vs v   mM '
                                                                           NQ N                                                                                                                        vv--e
                                                                                                 N -->-h.                                         L-*                .   T7> -
                                                                                                        ....
                                                                                                           <-                              :.--v'
                                                                                                                                          '--  ''
                                                                                                            N           >rc<>            .--

                                                                                                                 .   w.
                                                                                                                      .h.
                                                                                                                        n... w.x
                                                                                                                                      .



                                                                  - *
                                                                                                            .                 g                         â




                 y1z0/œo                                                                                                                                                           '
                                                                                                                                                                                                                                          y
                                  DATE                                                                                                                                                                                     ys( j --
                                                                                                                                                                              SIGNATUREoFGRIEVANT
'BY SIGNATURE                                                                                                                                                                                                                  AND D.c.#
                              .   INMATEAGREESTO THE
                                                                               Fokkow lNG #o:3GDAY
                                                                                                                              Er eN:IoN$:
                                                                                                                                                                                                                /
&forrn 'çtlsed forflfine ;: b'bnrn'uxl--:-'                                                                                                                                                           Y                           Z:'***''**'--- '
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 51 of 192


                                               PART B -RESPONSE

MM TSCH,JOHN                     Y51786          2008-463-206         DADE C.I.                       E1114L
            NAME                   NUMBER     FORMALGRIEVANCE          CURRENT INMATE LOCATI
                                                                                           ON       HOUSING LOCATION
                                                 LOG NUMBER

YourG rievance has been received, reviewed,and a response isasfollows:
Sexualreassignm entsurgeryis elective innature and notm edi
                                                          cally necessary.
Based onthe above information,yourgrievance isDENIED.
You may appealand obtainfurtheradministrative review ofyourcomplaintby acquiring Form DC1-303;Requestfor
Adm inistrative Remedy orAppeal, com pleting the form andforwarding itw ith alIattachm ents to the office ofthe Bureau
oflnmate Grievance Appeals,501 South Calhoun Street, Tallahassee,FL 32399-2500.
THIS DOCUMENTMAYCONTAINCONFIDENTIALREYORDZAREINFORMATION INTENDED FORTHE
ADDRESSEE ONLY.UNAUTHORIZED RELEASE OR DISCLOSURE MAY VIOLATE STATE AND FEDERAL LAW .
           DR.F.PAPILLON                                         M . COR        ,AW P
              F.       ce'
                                                                                                    os/ai/zo
SI
 G NATURE AND         ' INTED NAME OF                     SIGNATURE OF W ARDEN,A .                          DATE
        EM PLOYEE RESPONDING                                W ARDEN,OR SECRET   S
                                                                REPRESENT    E




                                                                                                  soevkk hîo'
                                                                                                            rainatoq
                                                                                                       A(k:$?
                                                                                                      - .



                                                                                                  Atlc 26 2029
         Case 1:20-cv-24998-RS Document 1DAEntered
                                    FLORI   DEPARTM on
                                                    ENTFLSD  Docket
                                                       OF CORREW IONS12/08/2020 Page 52 of 192                                                         '
                                                                                                                                                       ,

                                                                                RE UESTFORADMINISTRATIVEREMEDYO APPEAL                        '
                                                                                                                                                                                                             l
                                                                                                                                              2
                                                                                                                                              .                sE? g (;222g                                  '
        L ThirdPartyGrievanceAllegingSexualAbuse            S
                                                            j                    tk:                                                                   . -'.
                                                                                                                                                           .


     TO: EI11w arden EIIAssistantw arden       Secretary,FloridaDepartmento'
                                                                           fCol
                                                                              Actlons
     From orIF Alleging SexualAbuse,on thebehalfof:
                      mazack x l
                               a. 1,                                                                                       blsb?76 à                                              Oczde Ti
                          Last                       First                 M iddlelnitial                                  DC Number                                                      Institution
                                                                                                                                                                                           U -*<         e
                                                                                                                                                                                                             .- .
                                                                                                                                                                                                                 9 '
                                                                                                                                                                                                                   v
                                                                                                                                                                                                                                    '
             .- -.-   -                                   - - ....                               PartA - Inm ate Grievance

         .s 'ev a k
         '
                  .
                  stc, kf tz .                                                                   . c.o -1(
                                                                                                         '
                                                                                                         p
                                                                                                         n'
                                                                                                          0
                                                                                                          >.* 7uzvl,
                                                                                                                   .
                                                                                                                   jn                                                              c                                'ev t,
 16o -q z-

''
 $
 -                    .                                               . .                         u            ,       )                      /        .                ,                      ,
.-   LY S (Je *                            6              C                                       -1/
                                                                                                   .          ;        -
                                                                                                                                                  ..
                                                                                                                                          T(,tl./M (7                   d                 er ç'.
                                                     5:



                .                                                                                                           '        zj                             <
Lc .                    vle t? ves o < lJt
                                                                                                                                    .s

                                                    .      s ,
                                                             's                                                                      -


         xo $- e. .- -      A4j:ees ln(,sk .cj:oc o fraos e s i: t-                                                                                                                   .



         r a oeck e-' '' câ J*-r /vt ),           l
                                                  o e , : ec% o'f
      o c                                                         .                      -
                                                                                            o' . t.Ly, o e.     c. ('-s e
     o,atses                                              -                 -           ,.r ,
                                                                                            v ,. .-/, j% ' -. ,, q -'-.otz.
F                 t!S ,/3t' // T'
                          :
                                                                       .
                                                                                .
                                                                               K-
                                                                                             4
                                                                                         p ! E'               ,
                                                                                                              0             r
                                                                                                                            ; E. J
                                                                                                                                          ,                        ..
                                                                                                                                                                    4I.(g(-
                                                                                                                                                                        .                          y!ct             6         .     .
                                  %1                                                                      j            f        j             t                                       yj                            xx
     ,        <r
                                       .     .
                                                     -m
                                                              .
                                                                                    Q .' ; .              .z                . j           .
                                                                                                                                           (                                      r. . .                     e       se             >
                                                                                                                                                                                                                                    .. .

GlkC' êf-                                                                                                                           )                                        ''            '
                                                                     t.
                                                                      lce       :'ct -       V-       '
                                                                                                          zvh              ,
                                                                                                                           v. o           C .tO.---'                    -
                                                                                                                                                                        ..
                                                                                                                                                                                      '-   /;'                                          .
jy
.
                              ée
                              .                                   . .                    .   .-                                                            .   ,                  jj.v                       ,,y .                      .

                                                 !
             Ac                                            f': g'laza .

                      b           o    -.v                                 t                 -,
                 f? o -(
                       a                                                                o    .
                                                                                                              ( . (
                                                                                                                  .
                                                                                                                  ya.
                                                                                                                   .
                                                                                                                                                               '
                                                                                                                                                               /
                                                                                                                                                               .'                 ê
                                                                                                                                                                                  ,
                                                                                    y        .V                        <                                                                                                     **W''
                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                 'x
                                                                                                                                                                                                                                 u




                                                                                         .   :




                 y.
                  '/c-
                     nDATE
                      q/2.c-)
                            .nO                                                                                                               ..--SIGNATUREOFr
                                                                                                                                                             ç,l     95 /7,
                                                                                                                                                               GRIEVANT AND D
                                                                                                                                                                              +                                          -

                                                                                                                                                                                                                     C.#
                                                                                                                                                                                                                     .


                                                                                                                                                                                                   ,.M

     *BYSIGNATURE,INM ATEAGREESTO THEFOLLOW ING #OF30-DAY EXTENSIONS:                                                                                                                      /
                                                                                                                                                                                  #                            Signature
                                                                        INA RUCTIONS                                                                       '
Thisform isusedforfilingaformalgrievanceattheinstitutionorfacilitylevelaswellasforfillngappealstotheOfficeofth@SecretaryinaccordatlcewithRule3-.3-1t).4.* 6,
                   f
                   ..a
                     ir4&'!fz..,$...
                     :              Jw-;
                                   .r  .!z.
                                          -'1 tt---$--kt
                                            .-t
7        :.Aj,*!*j'ykf'
                      *%j
                        'ev'#Jj'      '*
                               *9$/'j'.
                                      *jL:j''>>4 Document 1 Entered on FLSD Docket 12/08/2020 Page 53 of 192
    Case 1:20-cv-24998-RS               .

v       '
        t
       l
       1
       '
       '
                 -tltnartmentofCorrectiolps
                 b                                 1                 PART B -RESPONSE
       '   E-
            '
            $ti;
               '
               .atlof1:1mate0..7
                               ?'.;t
                                   -?vallce/ppeaIs

      MM TSCH,JOHN                                         Y51786      20-64 1284        DADE C.I.                  E1114L
                          NAME                             NUM BER   GRIEVANCE LOG       CURRENT INMATE LOCATION   HOUSING LOCATIO N
                                                                        NUM BER

     AppealDenied:
     Yourrequestforadm inistrative rem edywas recei
                                                  ved atthi
                                                          s office and itwascarefully evaluated.Recordsavailable to
     this office were also reviewed.

     Pl
      easebeadvisedthatrequestforchangestoaccommodationsgothroughthemultidisciplinaryservi
                                                                                         cesteam (MDST).

     You should discussaddi
                          ti
                           onalaccommodationsto treatyourgenderdysphoria with case managerand the MDST.

     CONFIDENTIALHEALTH RECORD/CARE INFORMATION INTENDED FOR ADDRESSEEIS)ONLY.
     UNAUTHO RIZED RELEASE O R D ISCLO SURE M AY VIOLATE STATE AND FEDERAL LAW .
     M ichelle Schouest,IISC



                                                                                     #
      SIGNATURE A D TYPED OR P INTED NAME OF                                 SIGNATURE OF W ARDEN ,ASST.                  ATE
              EMPLOYEE RESPO DING                                              W ARDEN,OR SECRETARY' S
                                                                                   REPRESENTATIVE
     Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 54 of 192
2z
 >-f4/.
     'K
                                                                                                                                              STAR W                                                    A
             1!,                       TE                                   T                           '
                                                                                                                             DKPU
                                                                                                                                .
                                                                                                                                                                       @FO                                            @M                        Mzl                      W
                                                                                                                         .                                                                .
                                                                                                                                                                                                                                                z- N    :
                                                                                                                                                                                                                                                je e u:
               To:                                      D w                                                                                                                                        M                                           Q
             fchee.oae)        ,
                                                        D .A<               w- e                                                          '
                                                                                                                                                                                                   M                   '
                                                                                                                                                                                                                       H-!*                    Q
                                   .
                                           lo ates.me.                                                                                                     x                 w.                                                                             .


             uoM'                                 ook/,f.
                                                        j,,
                                                          :
                                                          -
                                                          k.
                                                            s.
                                                             -,xc,
                                                                 (
                                                                 s                      .
                                                                                            ,                                                                   qt
                                                                                                                                                                 ,vqb                                                      tltqu           ,    .'
                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                     .                                                -z/--z>
                                                                                                                                                                                                                                                                                                            -n'
                                                                                                                                                                                                                                                                                                              v          .                .


             RE                             ST                                                                                                                                                         G
                  .!' 't?
                        $0Ut'
                            .
                                 -r( ' #
                            l fZ.'
                                                                                                k)                        be 1                                                                                                                      *O
              '
                  , i
                    w k..q.
                          . %Ql-
                                                                                                 '
                                                                                                  $J *'b' ' t k -l ''..
                                                                                                        -
                                                                                                                     ''. ' '                                                                                                                                                                     %.''1.
         *'           '      N wl/l
                                1t'k
                                   ,. n
                                   .  ke3                           ..$
                                                                    G#'.                                                                                               ..
                                                                                                                                                                                                                               %
                                                                                                                                                                                                                                                                                                                         ç
                                                                                                                                                                                                                                                                                                                                          <
                          .            lb               ;
                                                        '                                                                                                                                                                          l                                                                                                               '
                          .
                          I9*'ncgutlk-hp.ce.f:s' r. m.é'y.                                                  rergc
                                                                                                                -eà . :
                                                                                                                      MT          '                        %'
                                                                                                                                                           '           1.        ' ''                                                                                                            '
                          .
                                                         ,                                                   'I       j
                                                                                                                        .o--.w(ik-.,
                                                                                                                                   z1;f.'ktuf16,:r. - .,
                                                                                                                                                   -   ,     .'.- -'j''>il''zd'.v.n .
                                                                                                                                                                                    ,-,..
                                                                                                                                                                                        '.d. '   %m
                                                                                                                                                                                                  fJ
                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                         '                               '        ,
                                                                                                                                                                                                                                                                                                                                      .


     '
                            ,;
                              jj
                               # '
                                      y  a
                                         *e  .'
                                                y. p     j
                                                         -                                                            jxm.yA y,.Takj. ....p      .Ejy j;y# wjvj.                                  A
                               @                                                                                '        .
         .        .                                                                                                    1-      ,.
                                                                                                                                :4k
                                                                                                                                  ,
                                                                                                                                  -
                                                                                                                                  ..
                                                                                                                                  .
                                                                                                                                   -       ..
                                                                                                                                            : jp. J* ,-
                                                                                                                                              ''
                                                                                                                                                      j,:
                                                                                                                                                        r
                                                                                                                                                        / .   :
                                                                                                                                                              ;k/. V.                             .:                                                                         ..                      .-
                                                                                                                                                                                        ' -!,t-'
                                                                                                                                                                                                                                                                                                                         .
                              -
                              zz.
                                -' 4
                                   t;
                                    :.
                                     7
                                     ,
                                     j
                                     66.                -
                                                        l
                                                        '           -                           ,.. .                .         j                 j.,   .  ,*     '-'
                                                                                                                                                                     '-                                  ..
                                                                                                                                                                                                                                                                                                                                 -

                      . :. e ue'                                    .                                          .                    !
                                                                                                                                    ; -.   '' ' '
                                                                                                                                              ,
                                                                                                                                                   i
                                                                                                                                                   I - 'i    l
                                                                                                                                                             .l
                                                                                                                                                              p                                                       ..

         '
                      .
                      .
                        k          -
                                                   *'
                                                   h%           .   .       '       l'
                                                                                                                                      cibr                                  .t
                                                                                                                                                                             ,
                                                                                                                                                                             ew
                                                                                                                                                                             .                                                 .               .     k
                                                                                                                                                                                                                                               4 ('q3-
                                                                                                                                                                                                                                               -     77 .2.u             r       .
                                                                                                                                                                                                                                                                              .. ..
                                                                                                                                                                                                                                                                                                          . .v . -? k
                                       4 .,
                                                            , t-t.                          e.       < 'c. -    .
                                                                                                                ..                                                      @,               ';.
                                                                                                                                                                                           x
                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                    r                            '
                                   -. ,.                                 r.e, . e..  'h . -                 stï $eG s Y,.. fvh.' '-.. -z' .y'. .
                                                                                                                             .                                     '
                                                                                                                                                                    -*
                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                     *

         tp,
           j.'xj..
                 r                           y.,
                                               ) (.. ..o fyj,..jo-v . . ,j                         ;:i
                                                                                                     j.        .
                                                                                                               9         .
                                                                                                                         , ;,
                                                                                                                            -
                                                                                                                             '.
                                                                              ).,,!
                                                                                  'j
                                                                                   -l
                                                                                    1.-
                                                                                      / @.o kB*
                                                                            .                               '                                                                                                      .                                                                     .

         'w '1.'--,i
                   .#:$
                      .
                      -'''
                          ' ..
                                  ,tt-rr:,#.
                                             q
                                           l.?.'(--      . f
                                                                                                     ,,# . .stzxj /$j. r  .î. jutt ;?k #j' c..t. . ,$I.r..I. .-.j
                                                                                                                                                                !
                                                                                                                                                                l i3'L
                                                                                                                                                                ..
                                                                                                                                                                  $.=
                                                                                                                                                                      .. --
                                                                                                                                                                    .. u.
                                                                                                                                                                          ukj
                                                                                                                                                                            /l
                                                                                                                                                                             r
                                                                                                                                                                            k7.
                                                                                                                                                                              ,      .
                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                .
                         -    .               .
                                                    ?
                                                    ' ,
                                                      ' :,
                                                         -t
                                                          .
                                                          -'
                                                           l
                                                           )ts
                                                             ,/
                                                              7  .- -
                                                                    ';
                                                                     ?-.
                                                                       -
                                                                       ;
                                                                       ik
                                                                        ,'
                                                                         3 jv'    , g                 s
                                                                                                      x
                                                                                   1- --.b.--t'.' .-.l 4. .              yr      p
                                                                                                                                 I                                                                 '
         .$ .,'''         .'? d.
                                      g,              .
                                                      a    .  x
                                                                .
                                                                                   -
                                                                                   .                       :
                                                                                                           .
                                                                                                           .
                                                                                                           ,(
                                                                                                            '4:
                                                                                                              9
                                                                                                              !.
                                                                                                               '
                                                                                                               ,-!
                                                                                                                 '
                                                                                                                 .
                                                                                                                 ,.
                                                                                                                  ë:
                                                                                                                   -   -
                                                                                                                       .t    ï-
                                                                                                                              '
                                                                                                                              klxj.-
                                                                                                                                   :
                                                                                                                                   - .
                                                                                                                                     ..,j.
                                                                                                                                          ','
                                                                                                                                           , j
                                                                                                                                                1' 1
                                                                                                                                                ( j.          j.s
                                                                                                                                                                v .
                                                                                                                                                                  m
                                                                                                                                                                  .
                                                                                                                                                                  '
                                                                                                                                                                 ..
                                                                                                                                                                   ''
                                                                                                                                                                     d
                                                                                                                                                                     '
                                                                                                                                                                     J J
                                                                                                                                                                       .
                                                                                                                                                                       r
                                                                                                                                                                       'j  ,  . jjy'           .                                                                                                                     .
                                                                                                                                                                                                                                                                                                                     .

          1'!k/    - ,(h     tk!;i,(
                                  s'
                                    '
                                    L.      (
                                            :.   t
                                                 .
                                                'i
                                                  .         '
                                                               N t
                                                               .
                                                                     ' . ..J' j .:'jtyj
                                                                           ,-                    yyj
                                                                                                   ,
                                                                                                   .k js ' .' 4.     :
                                                                                                                     ,a- jv . 4j
                                                                                                                                                . .'
                                                                                                                                                   ..
                                                                                                                                   / .-- ''ê. 4.-.--l&.,'c--
                                                                                                                                                 '
                                                                                                                                                                        (
                                                                                                                                                                        .  .
                                                                                                                                                                           2    .
                                                                                                                                                                                 x.
                                                                                                                                                                                    '                    ..                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                              .

                         > .? *                       ...                                                                                                                                                                                                                            .                          ..
                                                                                                                                                                                                                                                                                                                    fz
                                                        i - >-l-e<                                          <''x. '.                                       .
                                                                                                                                                           '  '
                                                                                                                                                             (nok$.
                                                                                                                                                                  >f2 u                            ,.
                                                                                                                                                                                                       (;.    .                                                               **'''@'. '
                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                            ''' '            '
                                                    M                                            X                                                                               .                                                                                           '                ...          .. q                  '
                YYW                                                 W W                                                      *Y                                                                                                        W                                                             *''             *
         lnmate(Sign*-- :                                                               - '
                                                                                                                                                                                                                                                                                             ' '
                                                                                                                                                                                                                                                                                                                '

                                                                                                                                                                                                                .          bj7hg                                      ,:                                                         ....

                                                                                                                 O N@T                                                           W                                                                                           - oala.
                                                                                                                                                                                                                                                                                   t;:k.                   .'  -.......
                                                                                                                                                                                                                                                                                                              ;'                                  ..
                                                                                                                                                           ...                   '                             '                                                    's--'- l'A'l
                                                                                                                                                                                                                                                                               'i
                                                                                                                                                                                                                                                                                lé
                                                                                                                                                                                                                                                                                 r*
                                                                                                                                                                                                                                                                                .û
                                                                                                                                                                                                                                                                                 =
                                                                                                                                                                                                                                                                                 ;
                                                                                                                                                                                                                                                                                 ?.
                                                                                                                                                                                                                                                                                  -zi
                                                                                                                                                                                                                                                                                   !e
                                                                                                                                                                                                                                                                                    . .2
                                                                                                                                                                                                                                                                                    ->.?nn
                                                                                                                                                                                                                                                                                         -*
                                                                                                                                                                                                                                                                                         R
                                                                                                                                                                                                                                                                                         .'L5
                                                                                                                                                                                                                                                                                          . 7..'...
                                                                                                                                                                                                                                                                                            D
         RESPONSE                                                                                                                 N
                                                                                                                                  '                                                                                                                                          .z:.sr.         ,



                                       #
                                              -
                                                                                                                                                                                                      pAu         : g:k ; 9.222:
     .                                                                              t                                        .                '       4A                                           ouW V & urcW 1 K Z x.&
                          o.F F,                  ' '%                                      .
                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                          .

              '
                           r-
                            G,
                               .
                                                                                        /6 f'wfce.f o yA- tG ic J 'e
                                                                                                                     .
                                                                                                                                              4- wtG.W c                                               ol m Gçl .    g. a .+               .
                                                                                                                                                                                                                                                                                             '            v. '

                                                                                                                                                                                                                                       (>                       '

         $                             k!- ov,-,tï ,                                        J& e J                                    à
                                                                                                                                                                                                                                        - ('   k,                          co .x                                                 dm                N.

                                                                                              lt
                                                                                                                                              -            ta     w-;- txlc x ,-kJ                                                                                       .     '
                                                                                                                                                                                                                                                                                                                                                       cv n
                                                                                                                             C.J                            c- c'
                                                                                                                                                                dl          -                                                                                            '                   - -c.



         Inefellw-lum-1-o1< l                                                       ---->                                             .                                                                                            '
                                                                                                                                                                                                                                                                             1$ 2222
         R-ed@* f:el- > 1**- -* -                                                                                                                                                                             - ..
                                                                                                                                                                                                                  <            .
                                                                        r                        h
     ywl,hwvelhee k#t*a<-:$.-                                           1                                   '    '                                                                                                         y                   >-               - - '*                               ' N
                                                                                                                         œ        e                             > :                        #x
                                                            @                   9                                                                                                                                                  .
     Omcial PdntNAme .                                               <:cholo iBt                                         .
                                                                                                                                          Oe d*1 $1 -                        .
                                                                                                                                                                                                                                                                                                                     .



     origipnl'
             .lnmate(pltu onee                                      ADE Gl                                                                 '         *- :                                                                                                                    Date:D .; l2
                                                                                                                                                                                                                                                                                        ,                                ,
                                                                                                                                                                                                                                                                                                                         ?,D
     C(%:RetainedbyomtièltespedlngY if%
     n i:rprm isMsonse tos1eiure ly
                                                                                                                 x 1:* a 1                                      Y                                                                                                                                    1 3.4
                                           -a ls    *-- e > h D.1e:.œ>:.-
                                                    '                    - 'e
                                                                        - .-- '       to e ,1---*i. inmltFs;!
                                                                                                             e                                                                                                                                                                                       u
     lnf
       ry
        m m!(M evanco ud ln- te                                         -     Ae e vecee.                                                                                                                                                                                                            n tfl&
                                                                                                                                                                                                                                                                                                          -,G j
     Yr v  -.y obt*i
                   n *      *   i*     * w:le
                                            er>   e' e*  < ëh l
                                                              5 e
                                                                ,
                                                                  ,+           o  --                                                                                                                                                                                                                                bl
                                                       ''                           .
     rm tlire by Rule 3;-l4z.> .7.   .'' % .m e> -'       '%
                                                           -y 1 *.- X 1.D :q
     l>çG shan 15dpr lherl:eyiev-u e.
                                    Ie         %.                     e         e
                                                                                    e A*-'-'' 'I-
                                                                                            >
                                                                                                          e A>
                                                                                                         * G -=
                                                                                                                                                                                                                                                                                     l..-             *œ -#
     Dfrfwi:lf:(EFcctive 11/1F)                   I
                                                  f%  l5* *  p*-  : --
                                                                     *'
                                                                      --*e      #
                                                                                 - *  *l e œ'**a & - t> 1œ e
                                                                                                                                                                                                                                                                                     - e - Ie
                                                                                                                                                                                                                                                                                     *       .

                                                                                                     lneo- te k A''
                                                                                                                  *--- ihkule33.1:3.* 5 F.A r*                                                                    .
                Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 55 of  .192
                                                                                            /A%Q          t.
                                                                                                           )3tP('
                                                                                                    3rl1.<i'
                                                                                                kta!:      M*
                                                                                                                  'k'
                                                                                                            3ft)e!r'
                                                                                                                                 .
                                                                                                                   lLfPf(Jkir'.fl):
                                                                          FLORIDA DEPARTM ENT OFCORREO ONS                                                                        8ECEIV E()
                                                                      REQ UEA FORADM INISTRATIVEREM EDYOR APPEAL
                                                                                                                                                                                 Atlc 18 2022

        TO: Q W arden
                         Z ThirdPlrtyGZrievAs
                                           anscie AllegingSexualAZbusSeec2retary,FloM-
                                                stantWarden
                                                                                        Mi$-$
                                                                                    ridaDepndmentofCorrections
        From orIF AllegingSexualAbuqs,onthebehalfof:
                              Na/vk
                                  .-.1(
                                      kan u
'
                              Last Fi
                                    rst j
                                        t
                                        y
                                        jje
                                          .j
                                           t
                                           st
                                            u                                                      YSo1
                                                                                                      c
                                                                                                      78
                                                                                                       x.
                                                                                                        6:.                                           D j
                                                                                                                                                        nst
                                                                                                                                                          /hiion
                                                                                      PartA - Inmate Grievance
    '
                ;.îz v
                     .x e to9 M -                                        -              1,(.                 ; '. ,             - .n
                          *

                ,
                          .         res    .
                                                                ; e - 6%-                          -.a                     ' e                       ''
                                                                                                                                                      f (
            lt/     ..
                                c                       y
                                                       ..
                                                                          .s e
                                                                         ot                                           jqo . o . .lj.y                 p            -,suw t; ,
                                                                                                                                                                   j
                    f.(Ivs                     c                     l                             h;$wp.
                                                                                                     .u ? c o . ...,                                           u          &zy ,
    (c.JJMX              co 'T%e& '.4J-a                                                               DN ze -t' '
                                                                                                              .                                                '         ex
    ,T r.            . w,  ./                   v,
                                                 -tv / - t,    y9          ..
                                                                            ? '&''
     '
     'ov r a avz:r% o os'r,
            '
                                w     . a bm k              û,'s'' 'o e r,m                                                                                                  ,
                                .

      va'                 s AAjxj,u. r                     .? z. y,l,.. rosr     k ;.                                                       '

         r
         .   (r
              t?zï ( -t.ko     j/        rvl /.
                                              <    ceûs /o       L4c- c e                                                       .




    7.t-1cztn            '
                                               7ANi 8Rl  -1. t'
                                                              n                                              &l T'
                                                                                                                 1(s yt csp -V
                                                                                                                            '
                                                                                                                                                                    xc             b'is
    M                                      t'' f'
                                                -ou c '(' 6t) '
                                                              F                                               f-
                                                                                                               '/ e,
                                                                                                                   -                                                              $
                                                                                                                                                                                  '('
                                                                                                                                                                                    It'
        '

    -çYw-
        1                       o                  - -/                  '.
                                                                          4o
                                                                          %

                    1                      f
                                                                         ..
                                                                                          c.
                                                                                           cJ                   r/
                                                                                                                 . -'t.                               4/az                       /u L-o.
                                               x   (            T,                                                  r
                                                                                  -       -'
                ?M                                                .
                                                                  a                        f                    L'                                        /vc; -1' ,
                             g Y-              ; .j ...                                                                     .j;o.                     .                          sy      .r  ,
                                                                                                                                                                                             j
                                                                                                                  '

            <                                                                                  -
                                                                                                                      se        e   ïrt,?.a; 't               -. -
    -.
                    -               $ -                              -f
                                                                      'n-tarzs c elve                                               -fp
                                                                                                                                    ,                                    s         r-f
                                                                                                                                                                                     '   .

    $(
     .
     4.
      4
      -                                 y
                                        r'- a t
                                              apj
                                                .'t                                    .soog.
                                                                                            g ; o                           .
                                                                                                                                                4 gj    .y.ay jm
    t                                      ,
                                           -.                 - ',                (                o c                                          11
                                                                                                                                                ..
                                                                                                                                                    tt-k aup$-
    yjj
    .                                                  e'
                                                        t(, .., .q

                               *F '
                                  ie fa
                                    e
                                                            '
                                                                 .
                                                                      o
                                                                      T vtcoy              ,
                                                                                                   St.'
                                                                                                      ooJ' c x x
                                                                                                         '
                                                                                                                                                (-
                                                                                                                                                 ,.nm          s s
                                                                              ,
                                                                              .
                                                                                                                                        ,
                             Kl l                  '
                                                                                                             a5       ca   /t
                                                                                                                            '                         60. mof;.'t
                                                                                                                                                                ln.  .



                               l-l/zo;o                                                                                                                       k/         ;
                                    DATE                                                                                            SIGNATUREOFGRIEVANT
                                                                                                                                                                     AND D.C.#

    *BY SIGNATURE,INM ATE AGREES TO THE FOtLOW ING # OF 30-
                                                                                               DAYEXTENSIONS:                                                 /
                                                                                                                                                          #              Si
                                                                                                                                                                          gnature
Thl                                                                                        INA RUG IONS
        sform I
              stlsedforsll
                         ngaformalgrl
                                    evanceattheI
                                               nstltutl
                                                      onorfacll
                                                              h levelaswellasfor5l
                                                                                 lnlapoeal
                                                                                         stoth#t> rp nf:1.0 Q- eoee.a.1....%..- .u.-------'..u n...- 'e- -,*-'-'*'-
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 56 of 192


                                             PART B -RESPONSE

 MAATSCH,JOHN                   Y51786         2008-463-159       DADE C.I.                            E1114L
            NAME                 NUMBER     FORMAL GRIEVANCE       CURRENT INMATE LOCATION          HOUSING LOCATION
                                               LOG NUM BER

YourGrievance has been received,reviewed.and a response isasfollows:
You metwith yourcounselor,Ms.Rodriguez,the outpatientsupervising psychosogist, Dr.Murga,and the directorof
psychologicalservices,Dr.Gascon,on 09/01/2020 to addressthese concernsin person. Itw as clarified thatoutpatient
mentalheal th treatmentforpati
                             entsdiagnosed with GenderDysphoria is individual
                                                                            ized to theirtreatmentplanand
based on theirindividualneeds.Asofnow,SRS is notIisted on policy butthe GD policy iscontinuously being reviewed
by the GDRT team and revised.W e are awareofyourconcerns and how the uncertaintyis affecting you and
encourage youto continueworkingwi th the outpatientmentalhealth treatmentteam to establish and solidi
                                                                                                    fy coping
6;hlilli;.
Based onthe above information,yourgrievance is DENIED.
You may appealand obtainfudheradministrati  ve review ofyourcomplaintby acquiring Form DC1-303;Requestfor
Administrative RemedyorAppeal,completing the form andfofwarding itwith aIIattachmentsto theofsce ofthe Bureau
ofInm ate Grievance Appeals, 501 South Calhoun Street,Tall
                                                         ahassee,FL 32399-2500.
THIS DOCUMENT MAY CONTAIN CONFIDENTIAL RECORD/CARE INFORMATION INTENDED FOR THE
ADDRESSEE ONLY.UNAUTHORIZED RELEASE OR DISCLOSURE MAY VIOLATE STATE AND FEDERAL LAW .

           DR.L.GASCON,PSY.D.                                  M . C RRALES,AW P

                     r                                                                                    Jw tyc
SIGNATU             PED OR PRINTED NAME OF             SIGNATURE OF W ARDEN,A         .                     DATE
          EM       YEERESPONPI
                             'Guzc'h
                                   O
                                   ak
                                    mm.
                                     'LJ'Ir
                                          om
                                          'oy
                                            wLra
                                               J         WARDEN,ORSECRET          S
                            ClinicalPsychoIogl
                                             :
                                             st               REPRESENTAT
                                  Dade C.I
                                                                                          t?
                                                                                           pevuoad
                                                                                           ri    eecc
                                                                                                    (.l
                                                                                                     xkdi
                                                                                                        nator
                                                                                              MAtk-op

                                                                                          sEP :4 2222
  Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 57 of 192
                                                                                FLORIDA DEPARTM ENTOFCORRECTIONS

                                                                     qeUESTFoRADMINI
                                                                                   STRATI
                                                                                        VEREMEDYORAPPE gCNjYYU
    EIThirdPartyGrievanceAllegingSexualAbuse                                                                                                           sgg 222g2g
TO: Z Warden                            Z AssistantWarden                                              VlSecretary,Florida ej.                                 jyljçge e'
From orIF Alleging SexualAbuse,on the behalfof:                                                                                                    Inm#
                                                                                                                                                     *         *             â
      f!La
         ftsGl
             t
              sckFiu
                  -rsd
                     t
                      kz Mrt à
                          iddlelnitial
                                                                                                                V.
                                                                                                                 5t1%éo
                                                                                                                 DC Number                                            lnstimtion
                                                                                                                                                                                 '
                                                                                                                                                                   N'
                                                                                                                                                                             -
                                                                                                                                                                                 (.,.-.oy t'
                                                                                                                                                                                           jg -g
                                                                                       PartA - Inm ate Grievance

  .' t
     .             * e.                        . u/1e.
                                                     rj                               '.'*5.(('
                                                                                              )), y                           , ',            .-.                       .jj(oa. -

.X5QCv
X    ,             C'
                    C /1                                'l                            ng-lyj..j,                              l%                          . y.r                              . .s
               k                   f


     O '                                                                                               v

F. <'-                     ,
                           .
                                                        ,- ; :('
                                                               y.-qJs,./ôn 'sk,a                                                  ,
                                                                                                                                                          ot                      .      .


                           ' 1.. ke cow                                                      6                    ù''
           .            ,
                        -s          o   t z b' - .
                                                 L.
                                                  f#$ua t
                                                        -
                                                        .
                                                        fe-,
                                                           5,,a,-
                                                                ,-                                                                             '' l'
                                                                                                                                                   4-
                                                                                                                                                    .
                                                                                                                                                    /                            -3- -
                                                                                                                                                                                     /              -
                                                                y                ,
                                                                                 . -'                  j
                                                                                                       .ea<,.
                                                                                                            t-
                                                                                                             ..                                     -. e j .                                 ,.
                                                                                                                                                                                              jk aN'
           '       .
                             '
                                  .         i',t        '
                                                                    -. -          %    ?.-                        j,
                                                                                                                   - /,,k                                 ..
                                 j-p)   .          ..                       .                .
                                                                                                 j.l            -' t
                                                                                                                   -vj-k
                                                                                                                       -- (-;
                                                                                                                            qjvq N        e syj                        .. .
                                                                                                                                                                          n                    u
               .
                           Oi                                   t                     k zç                                   'o,
                                                                                                                               a L.
                                                                                                                                  t
                                                                                                                                  . . . c-ye-
               0f -                                                        $/4?,
                                                                               ..
                                                                                (
                                                                                -(
                                                                                 '// . 'p!; (l./zl N . /!                                                                            s zcz ''
       r6.é 7


                                               t
                                               3- Y1' j e 1'-
                                                            ç2k 4.  ç(-t' r.
                                                                           , 'kt
                                                                               --' /. ----(
       rtt6t
           ?
           :5'<                                 (. (-<(e    .-/ é-
                                                                 ?
                                                                 :
                                                                  n ci'
                                                                      . Ue -o.
                                                                             '
                                                                             ae'-.f' -
                                                                                     -t (
                                                                                        -
                                                                                                           C-
                                                                                                                                          -
                               .                                                                  ,.                                           p   y
                                                                                                                                                   ,                    Ax
         )'X                 ''sx.e: qoo u, .
                                            S                                                           ç x <(xr,                       s-t't/ .'n. 6c-,r .- -7/
         '
         e' '%                      7Pt
                                   .. .,
                                       6--
                                         .
                                         4t.                    '
                                                                    C ('        k #A              ' ') '.s#.r.              x..
                                                                                                                              j        -/-1!
                                                                                                                                           .
                                                                                                                                           k              (        r-
                                                                                                                                                                    e                .             'x.-
                                                                                                                                                                                                   r'     .
                       e                                                                                                           J
                                            jy4N


                    g -  (.    .                                                        '. .v
                                                                                            '
                                                                                            ,j-$oo                                       t,ovog.si& tj -sc('ca(.
                                                                                                                                                               4.
                   '
                   o      5 'o                                                        ,
                                                                                      . 0lkc lpt
                                                                                               k.                                          ha. 'r. (,
                                                                                                                                                    v(
                                                                                                                                                     ,((jt-ss(.0, .
                   rf /LfIaoko                                                                                                                         t 1  '7Xû
                       DATE                                                                                                                    SIGNATURE OF GRIEVANT AND D.C.#
                                                                                                                                                                                     .             ;
 *BYSIGNATURE,INMATEAGREESTOTHEFOLLOWING #OF30-DAYEU ENSIONS:                                                                                                            /                         ..z x
                                                                                                                                                                   #                         Si
                                                                                                                                                                                              gnature
                                                                                                       IN5TRUG 1ON5
Case  MAILED/FILED
      1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 58 of 192
  W ITH AGENCY CLERK

      û2T 2 12222
                                             PART B -RESPONSE
    Dêp rtmentofCôrfecti4ns
 BuoaunfInmateGrievanteAppeals
MAATSCH,JOHN                      Y51786          20-6-32967            DADE c.l.                  E1114L
                                   NUMBER        GRIEVANCE LOG          CURRENT INMATE LOCATION   HOUSING LOCATION
             NAME
                                                     NUM BER


AppealDenied:
Yourrequestforadministrative remedy was received atthi
                                                     s office and itwascarefully evaluated.Recordsavailable to
this offi
        ce were also revi
                        ewed.
Itisdetermined thatthe response made to you on9/4/2020 appropriatelyaddressesthe issue you presented.

CONFIDENTIALHEALTH RECORD/CARE INFORMATION INTENDED FOR ADDRESSEEIS)ONLY.
UNAUTHORIZED RELEASE OR DISCLOSURE MAY VIOLATE STATE AND FEDERAL LAW .

 M ichelle Schouest,IISC
                 *


                                                                 .       e # 'M                    5
 SIGNATURE AND TYPED OR          INTED NAME OF            SIGNATURE OF W ARDEN ASST.                    D E
            EMPLOYEERESP DING                              WARDEN,ORSECRETXRY'S
                                                                     REPRESENTATIVE
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 59 of 192




                            L/rhèh
                                 -l L)
                    Ik cxpzto xwA-lkxssvew-k V-axx.
                    Pwk
                      vus'QY-xupshow-x%xeew:
                      Case
                      'w
                        y,A
                            1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 60 of 192
l)u  'o( 0 -t-
          '
          -
            '                                                                                                   zuX -'* WO
                                                                                                                         Y'W
                                                                                                                           COX
                                                                                                                             RW XCTIONB                                                                                   M'alu=b=                                                     '
                      A'
                       O                                                                                    $                                                   -
                                                                                                                                                                      . p2ô Q TTR3=
                                                                                                                                                                                  *1 ll
                                                                                                                                                                                   -6*1=b
                                                                                                                                                                                      -OD:' e
                                                                                                                                                                                        :   r                     .                                                            .
                                                                                                                                                                                                                                                                                           '



 '

                                                                                                                              ''6H on. (Z Madisxl
                                                                                                                     ID (7!nnz:                                                                                       (D DH
           20:                                                   Q Ve en                                                               (Z M oau Esalth                                                                L H or- - - - - - - -
      tG'eckctael                                                (g xqstqrs-.                                        (Zl Boour'zty
                                     rnvnslalfazae                                                                                              DCN= W                             .onneezs                                Job           '   eat D zie
      >0V                                        . In,
                                                     o ),
                                                     ,
                                                        )?(
                                                        '
                                                        k :
                                                          ,,
                                                           1.:                                                                                      c;d?%(n Et
                                                                                                                                                   îo        .jg.
                                                                                                                                                                ;u g                                                                         .               y
                                                                                                                                                                                                                                                             -.,jyg..
                                                                                                                                                                                                                                                                    (jq
          N'RQ                            ST                                                                .
                                                                                                                                                                               C'
                                                                                                                                                                                Eeckbereiffhsqiz.an.inforrnalwievm ceQ                           '
                                                                                                                                                                                                                                                 ,

                                                                                                                                                                                                     .        *
                                                         *

                    A ''*            6j
                                     .r      .

                                                                          .
                                                                                                                 '                                                             '                     .                          .
                                                                                                                                                                                                                                                                  '




              yt, h,.
                    j.                                                 .n .f'
                                                                 -C> ' 4    N                               S.
                                                                                                             U -                                o ? - '-              .,i-             .
                                                                                                                                                                                               .'y'Pl''
                                                                                                                                                                                            ' tD/
                                                                                                                                                                                           (,                         .
                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                             r   .                 3'

                           'co                               e
                                                                      '
                                                                  're ,                 ,
                                                                                            i                            's'f-t                     OJ o                           >os '. -'
                                                                                                                                                                                           ni
                                                                                                                                                                                            -cxY: .                                                              .
          j               .oslA                                   .l .                                                            j. -. *                   e.            .                     ..            ,
                                                                                                                                                                                                              .            jjjj dvî r..                          y,
                         .                                                                      .           ,                j. v t
                                                                                                                             ,,                              j.
                                                                                                                                                              y.                   ,y,                    .. .,.
                                                                                                                                                                                                               ,y . .                                                 j
                                          *
                                 .                       #.                                                  I .                           .                .         *                r,
                                                                                                                                                                                        .
                                                                                                                                                                                        /
                                                                                                                                                                                        1
                                                                                                                                                                                        ...                    .                                 L .                               '
          *                  e'                                                CC               ,           a f:3pi.
                                                                                                                   k                           d            l                           r                . J V I'e                   f' o        m $I
                                                                                                                                                                                                                                                    M ?e
                                                                                                                                                       es                                       .                           .
                                                                                                                                                   .
                '
                         .
                                                 .
                                                             .
                                                                  ,                         )           os f .re1.z.t ' '.1.
                                                                                                                     -


                                                                                                                          4.
                                                                                                                             '    '
                                                                                                                                                                                                                          c,. .'-
                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                f k          ,                           ..
                -
                    o/.k
                        l.                           .
                                                         '4  ,    .           . .
                                                                                                        & .
                                                                                                        .                         .
                                                                                                                                      TD
                                                                                                                                      ..
                                                                                                                                                   .
                                                                                                                                                   tf t:.
                                                                                                                                                        LI'        '' '
                                                                                                                                                                      k                                                                  t-$6 ê
                't
                .s! $.t(tz
                 '                                                        /         --. .' .
                                                                                                        .            x
                                                                                                                     t -A                         k
                                                                                                                                               Cù'bS é    . u.ao g.  (                                                g                      yjj .                                 ,
                                                 '                            ieùi a. feœtxke' I-/k.or' cit
                                                                                                          't
                                                                                                           'l' .                                                                                                                ''
              x é ân/
                   n'me.j- t'ïvw.
                               /ii
                                 .
                                 llbshanfed.iztozm oft'
                                                      b.
                                                       efollbwingsvxys:1)W='
                                                                           *vr'
                                                                              fnnsronnnneson.or 2)PessonnlTrearview'.AH                                                                                                                                                                        '
                  'Fivcrngl 'ewan. ceswslbere onâsd.toh wz'  din.=.
                                                                  -                     .                                                                                                                                                                                              -
                                         rn

            Tmrnxf
                 x(
                                         '                       ). ' 4
                                                                  - >6.
                                                                                                    /? s/-k     ..
                                                                                                                                                                                   Dc#;?'
                                                                                                                                                                                        .
                                                                                                                                                                                        %1'7'd
                                                                                                                                                                                             ve'                      .                              .
                                                                                                                                                                          ..
                                                                                                                                                                                   :                     ..                .         .
                             -           >'              '                                  .
                                                                                                                     DO N OT                                BRF,
                                                                                                                                                               OW '
                                                                                                                                                                  I'I
                                                                                                                                                                    TI-X T'
                                                                                                                                                                          M                                                                  ' '--'.-''- -.. ---
      '




              RRSPONS'
           * @'
                     E..                                                      e
                                                                                                    ' .$
                                                                                                    '  . y, %                                                    I.                         R;x,.zauï
                                                                                                                                                                                                    oarap: qAy
                                                                                                                                                                                                             ,2:
                                                                                                                                                                                                               )2gjq--                                                                         .
                             Inm ate M. aatsch,                                                                                                     .
                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                          ''




                                  Afterfurther investi atin the nature of your grievance, our findings indicate hat
                             based on anwabundance of recaution it is not a com m on practice forthe Departm en to
                             se re ate the trans ender inm ate o ulgtion in a separate dorm itory. This is don to .                                                                                                                                      .
                                                                                                                                                                                                                                                                                                   *

                .             revent an t e of discrim ination takin lace based on sexualorientation,and du to
                             *'


                             othersecuri        rns a w II.Atthistim e ourre uestforaIltrans enderinm atest be                                                                                                                                                         . '
                .                                                                                                                                                                                                                                            S. e 1i.. >- . ' ' '
                      .                                                                                                  .                 .
                                 housed i                                           .
                                                                                                                                                    Nl. .                                                                                                             .
                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                      i.
                                                                                                                                                                                                                                                                       :k.,.t
                                                                  e                                                                                     .
                             sunvizzrpex'hmuvïpe rmalg* aa= o                                                                                                                                                                        .                       )
                O sefnxfizabcw ixhrmxGDzbrhnrp'
                Ra                            lernr-h                                                                                                                              eë ehi râa rcm ç ryovricformx!gzlmran= h &-'<
                $nllzaw szetG insqcbmifmorrnm'W - n- hz                                                                                                               .
                     '
                             oo:rzxzssx=.el: .,                                                             z-                                     oes,.
                                                                                                                                                       -t' );                                                                                            ns,-rw/- n lq
                    tlp'gpe
                         iuasm
                            2'
                             F== xf-tTe
                                      )Hcb(E
                                                                                                                                                                                                                                                                                   '   ôo- D
                               eJbyn       !r
                                            rra=T$l'
                                               /ont                       'rG m Z PârFaDDDtIIODTUIWt
                                                   mgoriffzorem onm iak7= =                        Id IDbeylr e inmr
                                                                                                                  ' nFde nO e
                    CQ                                                                                                 .
                    akscatuajsoosutom
                                    'evv.s!gjmraaouinmurc
                                                        laaopveltuoag-llzDHyM kl-'' 'cosa.                                                                                                                                                                               S8G /K ,P.
                    rmerm zcva
                             '
                             mr'me- miImcra-heqne wslborerprcldeiiomr
                                                                    isnklts'M fnlowinm u+' X'*                                                                                                                        '                                                        '                   '
                                              uzkye x x;=''cFr'v9v re w'wofyocrwozopH :ryobia'
                                                                                             zco'
                                                                                                nrf= DD:.3D3 Eeqaetfurlen='
                                                                                                                          m'nirgfws
                                                                                                                                 ' R=mt crApprak0::u111/1%
                                                                                                                                                         :a fxofuzzaas
                          iyyp
                    Y nn.mgln mloB-l?.oM F-&2 G lzn
                                                  .zrlropy cfyozmm
                                                                 .rrFnmmn'psrrm= andmmac
                                                                                       .aw =;                                                                                                                             y= rc zale ttnfbowz
                                                                                                                                                                                                                                            ctlmzx v .rF= *m=e= =
                l
                Ta
                 Lsr
                  * G sse xa lsms     tvm ;lmppanrlmltn..Iflolst e fGscm/we aicrh.aEc
                                                                                    lwyilrckmr
                                                                                             lalrlœLb.ofâsnrxKag
                                                                                                               .z
                                                                                                                t
                                                                                                                larwuzksay.
              . pc 6-r-g:l..
                          B:
                           a cibo11/18)    .
                                                                       .                           .
                                                                                                                         .xy
                                                                                                                     N -KA
                                                                                                                            ...pn.
                                                                                                                                . j.
                                                                                                                                   .m.o,...
                                                                                                                                          ,..
                                                                                                                                            u.
                                                        h=llrre âY XXA ' GIDDktM l33-103.X5,FA C.                     W V->uc-
                 '
                                                                                                                                                                                                                                             Ku't?> QX                             t
                                                                                                                                                                                                                                                                                   vo'
                                                                                                                                                                                                                                                                                   - m'b NV
                                                                                                                                                                                                6.
                                                                                                                                                                                                 .
                                                                                                                                                                                                 > .
                                                                                                                                                                                                   1-./& .v.=ov%'l owwv vs-up'u  1
              Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 61 of 192
((
 2)c. kt:k t)..
...
      .....
              u.
              --


                                                           PART B -RESPONSE
                      $

              MAATSCH,JOHN                    Y51786          1906-463-040              DADE C.I.                   E1122U
                           NAME                NUMBER      FORMALGRIEVANCE               CURRENT INMATE LOCATION   HOUSING LOCATION
                                                              LOG NUMBER

              YourGrievance has been received,reviewed,and a response is asfollows:
              Afterfudherinvestigating the nature ofyourgrievance,ourfindings indicate thatthe response provided to you on
              Inform alGrievance # 463-1905-0202 adequately addressesthe issue you have putforward inthis appeal.
              Based onthe above information,yourgrievance is DENIED.
              You m ay appealand obtainfudheradministrative review ofyourcom plaintby acquiring Form DC1-303;Requestfor
              Administrative Remedy orAppeal,completing the form and forwarding itwith allattachm entsto the osice ofthe Bureau
              ofInmate Grievance Appeals,501 South Calhoun Street,Tallahassee,FL 32399-2500.

                                                                             A'Maf'l,
                                                                                    'no
                                                                                  .            s,AW P
                                                                           .. J
                                                                           .'
                                                                                   /' u..'/'
                                                                                   / e,''
                                                                                  ,,
                                                                      1                                            y lto/,,/q
              SIGNATURE AND TYPED OR PRINTED NAME O F                  I AT RE O F W ARDEN ASST.                         DATE
                          EMPLOYEERESPONDING                            WARDEN,ORSECREV RY'S
                                                                                REPRESENTATIVE




                             rJON 1 ()2219
       Case 1:20-cv-24998-RS                                                                                       Document 1 Entered on FLSD Docket 12/08/2020 Page 62 of 192
b
,.-
  6,c.7.
       )1                                                                                                                                FLORIDADEPARTMENTOFCORREWIONS
                                                                                                                        REQUEST FORADM INISTRATIVEREM EDY ORAPPEAL                                                                                                                                                  ,.ft)N 1()2018

                              L ThirdPartyGrievanceAllegingsexualAbusejQos .                                                                                                                                                                                             .
          TO: (ZIWarden                                                                 I
                                                                                        ,
                                                                                        Z AssistantWarden                                                                        Z Secretary,FloridaDepartmentofCorrections
          From orIF AllsgingSexualAb/ e,onthebehalfof:                                                                                                                                                                                                               jo                         $            r.
                                   (11al
                                       x
                                       4'
                                        .kJ'
                                           k To
                                              nk,    .1,
                                                A t).I                                                                      .                                                               '
                                                                                                                                                                                            Yb-17Q
                                                                                                                                                                                                 cpb                                                                 1J/xCJ.e t-.X
                                       Last                                First                           Middieizitia1                                                                        Dc Number                                                                                           Institution
  '


                                                                                                                                                         Par-tA - lnm a- t-e Grievance-
                 .            .
                 1:z 1,           V j,.f
                                       .2h 1C$?Y4Y'.?                                                      Ge
                                                                                                            q '3dX.
                                                                                                                  j'.. .I*g     9
                                                                                                                                                                                        . *7'Ieif :
                                                                                                                                                                                            x
                                                                                                                                                                                                    sgaxj y- .. ,..pt
                                                                                                                                                                                                                    / ê <. /h . j
                                                                                                                                                                                                                                .., ,;                                           ....
                                       .           '
                 ,.                    5 L-
                                          .f
                                           .
                                           w
                                           .y 1l.
                                           -      s..                                                      * :- e     t *
                                                                                                                  .-ï-'                                                                 (*' -r i-,
                                                                                                                                                                                                 r?
                                                                                                                                                                                                  . 'rx :4 .     - e r- -r-                                                                                              .
                                                                                                                                                                                                                                                                                                                                      .
          :                                        .          ;                                                             I                    '                                      i                                         /.
                ' i ' *L'                                              '#îQ 9                  '* 0                             '
                                                                                                                                :6'                                                                                            .s.o                         j:?                  j                                    /
                                                                                                                                                                                                                                                                                                                      QXA.
                                                                                                                                                                                                                                  ,
                        iC                                                                                                                        tf      1    V 2C
                                                                                                                                                               .                         a# S J Wb                             k                            l                    '
                                                                                                                                                                                                                                                                                 . ' T* '                             1  , 't
                                                                                                                                                                                                                                                                                                                            ',
      J                                , , &$                                                              '        ',                               -                                                  -             .                   .         -

                 r *Y. , c            -t,'ti.y. '
                                                J w,- ..'.u.
                                                           b
                                                           -
                                                           ./bmt
                                                               .
                                                               k-' , .                                 .                                                                                                                              .

      .       $W''           N; j                       ..
                                                                                                                                                                                                                                                                         j-. of (x Lo/:s>z$. ,-
                                                                                                                                                                                                                                                                         .                    'f-L?
                                                                                                   y
                  C d/so, t'$.!
                 / *>
                               kt.
                                 ,
                                 au), .                            ,



                                   .1 '- f t :(                                 'A re '
                                                                                      ?        -                    !?
                                                                                                                     : f!a *'
                                                                                                                            .6
                                                                                                                             e t v*4-                                                   îJ '                          ' '                     h*        .
                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                ?$ 'tjrf-;I
                                                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                                                          <w
                                       -                                                                                /
                                                                               w'                                                        *      .' t                                                                                          %-'
                             1#-' v.-.-, .
                                         t..
                                           -1,sbp ,-- A      -. - t -       t k.
                                                                               /lc'1-.vka f.       .                                                                    .                .                                        -       -     ,.
                                                                                                                                                                                                                                                            .-
                                                                                                                                                                                                                                                              -.

                                                                                                                    e       -
                                                                                                                                    .-
                          t .(-/'bf
                          . . l h
                                    f9hJw1
                                  . q
                                          2LJt
                                          l
                                             .-'
                                               J t- .' -j 9
                                                          :N . .'-
                                                                 '.
                                                                  'o 14
                                                                      .z'
                                                                        t' . -
                                                                             .<.'jt )tc -':$ - 'I.#'b
                                                                                                    .,
                                                                                                     $.t
                                                                                                       't/fc, -jr6.
                                                                           '

                          **
                            'a $I'q -          .               .           , ' .'   '
                                                                                    i
                                                                                              n rx.,j '
                                                                                                      x                 ot
                                                                                                                        l
                                                                                                                        ,                        ?
                                                                                                                                                 ' JeL- - ,
                                                                                                                                                          o/$                                   .                    l ' zs   J'-'.
                      .xk ,
                          /.$ jy > (e'
                                     é g.
                                       *
                                        1
                                        . ''V z. '
                                                 f1*zj'.
                                                       1(*
                                                         'j.JjtF'
                                                           0    j*'
                                                                  s
                                                                  .'e.
                                                                     !..
                                                                       )
                                                                       .
                                                                       e p.jx1 .' '
                                                                                  >f'
                                                                                    - îîAz A 'J
                                                                                    '
                                                                                                                                                                                                                                                                             .                  f
                                                                                                                                                                                                                                                                                        jj . t(.1 ee              j
                                                                                                                                                                                                                                                                                                                  .r'p ; (wut.
                                                                                                                        .           yj !
                                                            /-'
                                                              >j
                                                                                                                                                                                                ..yj,..tj * - 'j! jk
                                                                                                                                                                                                                   't                                                        .
                                                                                                                                                                                                                                                                             N y ..xj.
                                                                                                                                                                                                                                                                                     -                       .     , .k..
                                                                                                                                       j                   ,                                    .            .

                                   .
                                           ?                    a                   ,,
                                                                                     -                         '                        'Y-. ),,,1 .
                                                                                                                                                   *e                                           6                   '                                                    .     l,.      -
                                                                                                                                                                                                                                                                                        .   r-.              ( V ?,. (:.
                                                             % '                                   i I                                                         k/,'                                                       )
                                                                                                                                                                                                                          '                                                  ?                          -
                              . .                            x .                    ,          )2 i/?                       h                 -Larlx/
                                                                                                                                             t'     ?a.jb.
                                                                                                                                                    .    .
                                                                                                                                                         .
                                                                                                                                                         (j
                                                                                                                                                          /
                                                                                                                                                            .                                   '
                                                                                                                                                                                                ..j              t j*. ..' -/5.
                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                        y
                                                                                                                                                                                                                                                        f
                                                                                                                                                                                                                                                        j/
                                                                                                                                                                                                                                                        , e
                                                                                                                                                                                                                                                          j;
                                                                                                                                                                                                                                                           5       .)                               .(
                                                                                                                                                                                                                                                                                                     q .fT 'fet-.$
                                                                                                                                                                                                                                                                                                                 :       ,

                                                              ', J                                                                                       - x/                                                à.                   ,
                                                                                                                                                                                                                                  i'                        .            .                      .              4.
                                   S .
                                     '     '
                                                                       '.'' 'çq/v',
                                                                                  p.z '
                                                                                      oth f
                                                                                          x
                                                                                          . .                                                                                   af
                                                                                                                                                                                 cjw
                                                                                                                                                                                   < ..hl
                                                                                                                                                                                        k< $ tr)c.
                                                                                                                                                                                                 p                                                       Fzj;op                             .
                                                                                                                                                                                                                                                                                                r). .           ) j-i y?.; '
                                                                                                                                                                                                                                                                                                                           z
                                                                                                                   4 J              r                      k
                                           !,/,
                                              .
                                              -.,
                                                rp -                                          .-e
                                                                                                x< - , .
                                                                                                       ''-isf- :xyk'qpa.x.' ',1(/ /.
                                                                                                                                   g
                                                                                                                                   n -.,v't m'-.!
                                                                                                                                                'Jkt';- .
                                                                                                                                                 -      -'-- - ,f4<'                                                                                                                                -                 '-              a-
                                                                                                                                                                                                                                                                                                                                      '
                                                               t
                                   .                    .-
                                                              ,        (
                                               .
                                                        -
                                                                                    .                  N'           t                                    l ....-                                             .            z                                                                 .
                                           '            :.        -          )! a
                                                       iwxcx f?tzg. zr.
                                                                      tt:pkI..p
                                                                              zqt-.
                                                                                  ,Nj
                                                                                    x/y'
                                                                                       t.iJ-
                                                                                        - -
                                                                                           .- o-
                                                                                               .,-z
                                                                                                  ..
                                                                                                   w 'f-...sr
                                                                                                            e)szp,-
                                                                                                               .
                                                                                                                  j. c ./,
                                                                                                                         1 .t-. -o-
                                                                                                                                  ' ,x.aevv'.A/.e.,y
                                               .'              J
                                                              '7       4                      jjr                   /
                                                                                                                    .                                                 /-.                                            /        .           t                     j.                                                                        ,
                                           .jZ
                                             J ..
                                                ).                              ymjy
                                                                                   j; 't.
                                                                                        '
                                                                                        ),                         (.
                                                                                                                    ,
                                                                                                                    .-
                                                                                                                     ,y. >.:, j                                    ..
                                                                                                                                                                    j-'
                                                                                                                                                                      -
                                                                                                                                                                      .
                                                                                                                                                                      ,
                                                                                                                                                                      ' -!...
                                                                                                                                                                                                             mp
                                                                                                                                                                                                            ..                 o r
                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                 ye . *rj
                                                                                                                                                                                                                                        ''tj -I.. .
                                                                                                                                                                                                                                                  >                                                         .
                                                                                                                                                                                                                                                                                                            J .yj.-i ,
                                                                                                                                                                                                                                                                                                                     .-es..'
                                             .                                                                              /'
                                                                                    .                                                                                                                                                                                    o
                                       .
                                                        e.j-           .,..     Jm a
                                                                                   /'
                                                                                      ! vj.e<
                                                                                            .>-:
                                           '                                                                       *                        ;
                                                                                                                                            '
                                                                                               .                                                ..;                         .' .
                                                                                                                                                                               ''
                                                                                                                                                                                $-                  '
                                                                                                                                                                                                                                                                                                                                           '1i
              txkl e7 $
                %lk        -
                               f- .t.J 'k1-eieel- ,4c.ixf'ç it- ,6.''.y ix 'ef''DC->L
                                                       -.
                                                                           '
                                                                           ''
                                                                                       '- Q     ..'j'*'u. .
                                                                                                          'x'
                                                                                                            .e 1,- -' rre
                                                                                                                                        .

                                                                                                                                                                            .
                                                                                                                                                                                '
                                                                                                                                                                                                                                                                                                        .                    .


                                                             ,      4 j. .          ... -                   .-          .
                                                                                      t  w    '
                                                                                              )                   e                                            .                            .                                                                            .
          o ta -    -, (x.-%1/1--
                          '
                              -
                                     .i .-t ).  ,xip #-s he '
                                                            fk- t <.
                                                                   1-'.- (.,0kz)- -, soè     ier..'..'., -'- .  '?
                                                                                                                 s-                                                                                                   .

                      ,       .    j k.       j       ,         t                           j                                                                                   .       !

           V/ .-<&.
             ..
              I          -N
                          . . t'azwj
                                   .* '.' .j*j<*
                                               4 ' çc.-., f. oj . j g' ( '     xg.j.'j  g. o ,v - ' z *g       1.,
                                                                                                                 )j-                                                                                    ..
                                                                                                                                                                                                                 '
                                                                                                                                                                                                                               , .                  .
                                                   '
                                                                   -

                                       p. ()4 / Je j tr.,<' .g to.(,
                                                                   .
                                                                   j
                                                                   --&.j
                                                                       wo ,,'.pgj yy. .m ,. c .-' t.((..x.         ..
          C/
           J'tI.
               %' 4
                  ..43-e,
                        fw                           '
                                                     -             .   /v$ e                                                                                                                                                                                                            ,                                         -


      kt?      ' -jT-- !  j'*.j
                              Rj* (p.
                                    *4
                                     -* v , dtm. oa,r.. #0 1, j-<r& -uss'.,M '
                                                                             j' '- '.                        -.r't''- /
                                                                                              .e . -'!' aj-e 3        '
                                                                                                                           ..
                                                                                                                                                                   ..
                                                                                                                                                                                    '

                                                                                                                                                                                                                                                                                        a                                        ..
                                                                                                                                                                                                                                                                                                                                      '          -




         v't.
            ,
                 -
            k, %f, we. t.:
                      - -   -  z
                               w- ,
                                   '
                                   - ..
                                      ,,ac , 2  r.-cp- ,       $,
                                                                -.,
                                                                  .snz.
                                                                      -,-
                                                                        .,-r .w
                                                                              ?:c bfcjl..
                                                                                        1,.
                                                                                        j -.u--
                                                                                              ( se o -,      .
                                                                                                             ,?,,
                                                                                                                -.syxck.,,-             ,                                                                                                                            .
                     .-
                                           -,                          e.kky'
                                                                   ?ec ,                               -                                                      I                         ,                                     .,.                           j. * &                                                                               ,,
                                                                                                                                                                                                                                                                                                                                                  K1
                      ?- k.
                          /.-
                            k-                              y--,,.                                                                              -t'.. )e-t .#
                                                                                                                                                            ,(-
                                                                                                                                                              i - -. ('                                                                         l --1 -1
                                                                                                                                                                                                                                                       .c            .-             .
                                                                                                                                                                                                                                                                                                                                                 o
                                                                                                                                                                                                                                  <                     -,-.         t             ,<,.zee                      ,-.
                                                                                                                                                                                                                                                                                                                  r
                                                                                                                                                                                                                                                                                                                  -:
                                                                                                                                                                                                                                                                                                                   :)f            ..-tx.-z
                                                             DATE                                                                                                                                                                                   SIGNATUREOFGRIEVANTAND D.C.#

          *BYSIGNATURE,INM ATEAGREESTO THEFOLLOW ING #OF30-DAY EXTENSIONS:                                                                                                                                                                                                                          / IKX':
                                                                                                                                                                                                                                                                                                          X--
                                                                                                                                                                                                                                                                                                                4s. I-s/'
                                                                                                                                                                                                                                                                                                                        .,
                                                                                                                                                                                                                                                                                                                         A,.a-8,sct-
                                                                                                                                                                                                                                                                                   ,                                signature
                                                                                 INSTRUG IONS
  Thisform isused forfiline aformalgripvanrp attim inei#leinn elrframili.u Iauol..u,aI1...u ,Tllk..a..----j-.- .u-ex=z-- -..u-0-- - . -                                                                                                                                                     .
 /'h          ?
              %N>' 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 63 of 192
             Case
3 (-'
.e
 '  ./-. ct)
       .          .

           ç. :
                                        FLORIDA DEPARTM ENT OFCORREG IONS
                                    REQUEA FOR ADM INWTRATIVEREM EDY OR APPEM
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 64 of 192

                                       GRIEVANCE CO NTIN UATION
                                                                                            '
                                                                                      f
                                                                                      it        j,
                                                                                                 /       .> x ..n
am'e:*--...
          1f?ki
              '
              l
              ?.,.
              ,  h
                 . ,.
                    1
                    '
                    A1
                     At,
                       -'.
                         u
                         .
                         -k'-h,
                              .
                              ;r',
                                 1-
                                  a.                 Dc# '
                                                         .$/y.
                                                             31e-
                                                                ).
                                                                 yr
                                                                  .
                                                                  >
                                                                  ')
                                                                   -1J
                                                                     .-   l
                                                                          dlk
                                                                            1l
                                                                             rdl    z-
                                                                               !b'' ka
                                                                                     :k ?
                                                                                     .  'k-5-z.....--.26..(/'-..,';C''-F/
                                                                                        J'
                                                                                         r       -
                                                                                                                     '
                                                                                                                     ..




                                                      I
                                                      Z lnformalI
                                                                A FormalVx CentralOffice
7:c-Case
6
.       L1:20-cv-24998-RSMAIDocument
     èj''                    LEDT ILED
                                       1             Entered on FLSD Docket 12/08/2020 Page 65 of 192

                                  H AGENCY CLERK
                                                     P RT B -RESPO NSE
                                  1Ud 28 2210
       MAATSCH,JOHN                   Y#J .             19-6-23517         DADEC.I.                        E1122U
                   NAME                                  IEVANCE LOG        CURRENT INMATE LOCATION      HOUSING LO CATION
                                                           NUMBER

       CONFIDENTI
                ALHEALTH RECORD/CARE INFORMATION INTENDED FOR ADDRESSEEIS)ONLY.
       UNAUTHORIZED RELEASE OR DISCLOSURE MAY VIOLATE STATE AND FEDERAL LAW .
       Youradm inistrative appealhasbeen reviewed and evaluated.The response thatyou received atthe insti    tutionalIevel
       has been reviewed and is found to appropriately address the concerns thatyou raised atthe insti
                                                                                                     tutionalIevelas well
       as the CentralO#ice Ievel.

       Yourappealpresentsallegationsand/orchargesthathave notbeen previ       ously addressed atthe insti
                                                                                                        tution.This isan
       appellate review process'
                               ,itis notappropriate to raise new all
                                                                   egations,charges andfacts thatthe previousdecision
       maker(institution)has nothad an oppodunityto investigateand respond to.
       Youradm inistrative appealis denied.
       J.ADA M S


                                                                       . .g;
                                                                           z
                                                                           .                               (. .
       SIGNATURE AND TYPED OR PRINTED NAM E OF                 SIGNATURE OF W ARDEN,ASST
                                                                                                            , yDATE
                                                                                                               zs y
               EMPLOYEE RESPONDING                               W ARDEN,OR SECRETARY'S
                                                                     REPRESENTATIVE
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 66 of 192




                             rïthïlh'l-r
                           '
                           !
                           k-oxaomx L aïwoxkxma
                     5A:Xepvxwtul tlkA'vxsk W eoxznq-
                     sw .çAksc.zklpY xxzw ak
            Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 67 of 192

                                '
                        l               '   ,'                                                             STATE OF M                      RD A
    INMAT/ >                                     vypqv
                                                    -  n p pepAR- r orcoRRzcnows                                                                                                                  M,ilxum-
                                                                           N#                                                        o. I
                                                                                                                                        .                                                         v
                                                                                                                                                                                                  ue
                                                                                                                                                                                                   -a
                                                                                                                                                                                                    umx
                                                                                                                                                                                                     x,
                                                                                                                                                                                                      uo
                                                                                                                                                                                                       un
                                                                                                                                                                                                        m:.
      TO:                                   2 waden                                          Q cla igcae                                   Q Me c?                                         Q x kl
    (cheekone)                              D Asst.waden                                     Q 'se ty                                      U M- IH- I                                      Q 0*
    FROM : lnmat
               eName                                           .                                                      X Nume                                >           e>                        JobA-i- ent                       Date
'
                                    L-
                                     oka m #
                                           - ts                                                                   .
                                                                                                                      65$7 t
                                                                                                                      .
                                                                                                                      ,             , r.

                                                                                                                                    h                       E(lI
                                                                                                                                                               tL                                     /m                                   J3atuc
             ST                                                                                                                                 Ch                           s'
                                                                                                                                                                                  .           .   .        .                           *               '
                                                                                                                                                            eckheelfth slsO m fo= al W M œ V
        '
        -l - t r,
                -                            -            t                      -lû3.û                         'z#                             )                       -                 1                         7
        C                                                                                                                                                                                                                                      t                N
                                                                   1                     *                tl e,                ''
                                    a                 .
                                                                                                                                *                                                                                                                          '
             *                                                                                                                                  vj .                         j                                                                                 1
                                                                                                                                                                                                                                                               N.. . .
                                                                           e %I
                                        .
                                            (;                                 # .                                        #
                                                                                                                                           s                .                         #
                        #                         o                              % *
                                                                                                                                                                                                                                               ee '


              '
             ' ,
                                                                       .

        .                   .
                                                                           e                  4                 s                   k       ,           .
                                                                                                                                                               '         .                            .                  '
                                                                                                                                                                                                                                               .                e
                                                  z. .
                                                               j, ..
                                                               -
                                                                   o                                                                a               ... j.yjjoua .                            < j.             -
                            4                     : rl l                                     z'
                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                    j
                 ##.v                                                                                                                '
            j 4                                                                          :   &V       4e                                                                                                             .                                                  .
                                                                                                                                                                                                                         .    ..   4 . ..
                                                                                                  #         N     . .
                                                                                                                                                                                                                                               . ;
                                                                                                                                                    .
                  A1lrequestswill% h- le in a o êu                                                                                                      ;       .                                     .                      . .           .   :.              cooY.
                  info- xl 'evan- < llbe      H t om'xgu                                                                       :1) d-                                   tionor 2 P-                            1*            - .Al1.
    I                                            o in e e .
    nmatelsignaturel:
                                                                                                                                                x #:                çI7Sb
                                                                                                                                                                    .                                               '              '
                                                          e-       .       .
                                                                                     DO NOT                                   BEO W q% lg Lm E
                                                                                     v       .        -                                                                                                            r-ly.
                                                                                                                                                                                                                       l
                                                                                                                                                                                                                       qr..,)  ar
                                                                                                                                                                                                                            ,,wa d ç
                                                                                                                                                                                                                                   so,fproqt?k,,,s
                                                                                                                                                                                                                                 tir
            spoNsE                                                                                ï                                                     pwn uzcxwzp:                                               ..
                                                                                                                                                                                                                      '..j4.qll .qlkrpp.




                                                                                                                                                                                                                                   ,
                                                                                                                      .                                                                                                            1:.
                                                                                                                                                                                                                                   .
                                                                                                                                                                                                               Gdeveu
                                                                                                                                                                                                                         MAlfo

ITEQfolllwlngpelalw:o lxr@r> l
B:sed@pt%em veIe r- tllw                                              w .
                                                                       h                                                        -
r@uhlvet%erlgktt.sube t.*- 1>                                      .e 1.aeae x- w1l:                                                *> l< lrAypme                                             If- rle e lgdee - 1:de <
                                                                                                                          & 1* .+ FA 1
Om cial PdntN:me):                                                                                                                                                                            ,                                                    .
                                                                                                                                                                                                                                                   .
                                                                                                                dll Si h- . .
OrigiMl:lnmate(plusonecopy)                                                                                                                                                                                        Date:
CC:Retalnedbyomcialrespondingoriftheresmnseist
n isform isalsousH to N1einfe l
                                                                                                                                                                                                                                   X -W
                                                  Fi>                  iwv = - -eeoanR+
                                                                                      jnf-33i l evanc th* forwardto% pl---'ininmate's51e
                                                                                            -1
                                                                                             :3.
                                                                                               * 5.F* AM -  ''= M'
                                                                                                                 veCe e
                                                                                                                                                                                  -


I
nformalCxievucœ udlnmvttK-
Youmay oO in fue erad-ini- d
                                                          <l!% >                     d                       A o                                                          .


rm uie by Rule33-103.- F.A.Cv   emW- of> - t  oe +in15e f
                                              hH         %ol- X ge
                                                                I.   W - l.                             '
                                                                                                                  .
                                                                                                                                                                                                               '

latm than l5dap ahertheD :evan .:*e Mngate of> 11* 1         e 3O.R>        lœ A* ini-'-A'veRe œ A> 1.ooo e 'g lefa %
                              celsY e *.lfthtl!1* 111:* . '..e >œ%lI* elefœ- e&t%esh>alle-left1ot
                                                                                               -* lplee œ z>i' '- * x
                                                                                                 e lle e * .
DC6-236(Efïetivcll/18)                                                ,

                                                                           1**,.---...
                                                                                     ---**                                                     '
                                                                                                                                               Mcx.;.
                                                                                                                                                    x.                                    * ygw.wvOmJN;M
      '


       T e Z o'R Q iliœMhDocument
Case 1:20-cv-24998-RS    .ttf'e%7laft1 Entered on FLSD Docket 12/08/2020 Page 68 of 192
                        V6I-7%:
      f'TJb,
           >
             Yarxist           DL#

          kts-satyct
                   xou zworktrelkrezolor:ecu ëe.
           koveqeiwustsaeirxqmesfwlkzTi,kzeealior?uea,,sserto%t- tE,
                                                                   witli3)-gesgileçcsjo#atiti'
                                                                                             jtr
           ut-rA f-qewlerau A- lesvvxttxpuel:kt,ottxuz:tobeuat-?injr
                                                           .       lcaueztcelj-ea.ert,cyce/deles0-1
          vl
           azzlla-oiesl- ll-lzsarerzkw ,.tauerv myeL#e-ta'
                                                         lierlfaorukmelJutiouclk loibeepearxceozwl
           elrigvealw tustanzlKA.lnLctwktrelkav:rdu/ezforIp-ol ill:reyeEsrrwllg21qaog&exkerz-1Ceœrat
           i
           ol
            eal(Jflrl.Da& G àtusseveratjawsafvlolkerix.jqesJgreaz/zrlwkidqar:tal,tt14.
                                                                                     03e,- Als(wkbif9).
                                                                                             .


           eqal.m.dF.
                    th;xeovlro- eetlsxweieens'
                                             tzkellkrerate--t.e.w,titaryse rpeoiealyKzlkesepctr iorzEslqltyi
                                                                                                           tçgcovkkh.
            fa'
              âbstdiK.,cyrezaGrsxllkelrcdlxsk
                                            Trxvil-
                                                  looelfo m tlul-ua ùdà:etm eM zloriv.?ezmew lkreutpwzl'
                                                                                                       .
             e- -emborssf.tme.Ankw hm:aarecy.radxesiMsregslot.<> aloiiz mduekfh .Blllle'olclqer,
                                                                                               'qurj
             I-/îqjtrxuw ierw.
                             n-sc erzwi:ujcooetp-o-uezkioleveilTâw'  1.la u-swhervltmes- ai-es,kzuwl
                                                                                                   z
            < <V%ee.  I'
                       v:tA -j$q.M <e1.sl L.1;onktleverltli-ealfvekaaiapiukuga.A ectasaelecreet.mk
           ustte- ssù.$Ja
                        ,M:,is:J âuew ears#çrw .
                                               w ieeafvia- kcoutzemst
                                                                    ywe-euec-e,tvexwâtpi;Leewvl- wl                     .



          e-u:uwA oectm:Lu<kwiilrxnîiopkclt:e.Ji
                                               aoscouti,raj,
                                                           eocMtvâer.
            adàk
               toeG hekarass-eatlw .xperkev.âga,jbo% al.''sfse-xe e.l% wesereâo'
                                                                               iorsuzk:leI.-skoweziop(pwekveâ
          Qwkaexl.tm kt6 tl<i,Iiesewyeucslswelt'
                                               uôlkeryuèokaveexeceaKeskooeraransse:w eqîl
                                                                                        '
                                                                                        >-1s tktçzIn
          txklkt5areatmpretiors412stwtk-eaxIskouer.çael,âxo bwl
                                                              y;sXteâz,sextlatjel
                                                                                ,px#ilbe.
                                                                                        â,s--ezàort
                                                                                                  leku- kz.
                                                                                                          tl
          lraalic koa-yp,yrKe.
                             -Mvrvwore1..2.ïeatslkukzkskkkeeOGQ- -e1.
                                                                    1& '
                                                                       .$$x4vatezotvezjk- a- Gyjk
            r-ïaaxiesjx kniaoœrarkx.ltwsipsajetkalowitkkawzteg.llajiaG lo
                                                                        'rwteyAourz.lrzzfdcsv-frale.l- c-t.
           kveletttkteremovlnj-/ies-tïcl
                                       zs.llîaudfetltikekCttlljNjsem Noalth
                                                                          V'- '
                                                                              Qxw t
                                                                                  a uktatlotuBuerlxupkùcc-ivdçor
           lkertloleiotkise-ira at-my,.vu.uu wiraseklkcko iadawrlarttsoku eom;.%a,?#ne-L tke('lltiaks      .


              amRarcqsxa,
                        l.&.
                           otJ a luaes'..u,tJ.vt.bk'rle-
                                                       tkaoxita cuuaitj/bs
                                                                         'o'
                                                                           t
                                                                           '
                                                                           o twtxtriytlarev â?dafk'tï.
          eielsoôvtofdôotl:N1,ye .îùwztviortlkeJe*wezJmgzttôlkeïtrusw-rmrekaiùoiz
                                                                                oplu civttify.ptaciaj
           ïsaîaozoaïoo'erfnzosuxoaolax
                                      h milttkThi:zektruclivecaiarei
                                                                   sinvitat'
                                                                           b,ç.kocri?acosm œzœs(.'vfis.,,
           ti.
             ê.2',?uklulhbor
                           xtae.
                               zky*j:Nrxsuw-enare,$.
                                                   krexttjus.
                                                            -/stkeymzseh.'1 - a ulekmx ,t,.z uwz'iker
                                                                                         ,


           w.
            4Kkzewukroo-e.
                         a olazaouktn uaakt'jortkesawctlkzât..laxj .,l4til
                                                                         btaa.
          Eukktktdzlyel'l,fwskuiketelt.Exkktkfxq.t2,t
                                                    l a'tiest(.h'evcrvk'sd.   l-klo?cuu;a.
                                                                                         s1
             u
           A y   ITA .xj   ca
                            u xwr j. z'tu,k,
                                           wc t
                                              ssvj .
                                                   bce
                                                     szvetk al
                                                             ss
                                                              ue .f
                                                                  lcbularesomeesu:ùtesugges-  noxiacesotv,c
            eCssue.> s:lzgefetYtd   'z
                                     l,tkk.
                                          wzt;ssuzJA,Se2 w-ioole-ote. ?xktlfy-B- Senl-..% ke-lwvselwIt.k
          em te-v--ale(Ttmltraxueahciamâexic.cre.ie.aop-,uiljorGcltilyfrteolyrezaoryIa-ze:
                                                                .



          oçieavjv/ erio-a'
                          tes('.
                               ,.- vtto Meekkers,cn rrteasel,m/o-lrrxlqiemjecsd.s/ntks-iralsgeaaer'nm.#el
                                                                                     .

           iskxkkssoojoîvieseote. sexuhîivll.rroo4,u.a .
                                 -


          Retatixlioo;.
                      ç;(Iya(.ptaciq, vz;,alipferea qouri/,jesviroa-ea-t,jie:es4,kzeoaeea'c.,%4sjsïe-izadl-re
          hflt.pcoùte-,u/ztkob.
                              iuâr,slizj;1ulitssk-ft,exaceelaleltekrvcxscs.ez z...evf':r'e,
                                                                                         .
                                                                                            v;,.
                                                                                               1 to
           xsiojckswotc,lf.r aaççrrç,Atfs afe?,k.#/z$so.jpzftxL'2'
                                                                 ,p.Pe.-swlpeat
                                                                              ïhle ?wpeo-iioaccaflluâ
            ei.et,ujt'At,.,,t)jotjamzevvj&'
                                          .
                                          le.,1lkuçIcceo iâto.
               Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 69 ofKkyhlell A
                                                                                               192

                           1 C                           &'




          s --.
              -                  fkrooq                       .-                   f E:e.t,-#/Iq ù/a l  .-                         -
                                                                                                                                       -
                                                                                                                                           - - . .- - - -       --.- - - - - -                  - - .. - - - --. - - -   - - .-         - .-                 Ewa'LJ1 1
                                                                                                                                                                                                                                                                 . - .   --       .-   .-   - . - ....- --.- - .. - -                   - --        .- -




                                         M.e.e-$-u,-',t<(J...-.l-lJJietsymn-q.
                                                     -
                                                                           .
                                                                           -
                                                                             kamz.
                                                                                 -wkm.
                                                                                     re-glukx-ol-.
                                                                                                 vl
                                                                                                  ',l,zt-k.d.2.k.$t
                                                                                                       ...
                                                                                                                  k,-a-
                                                                                                                      ..l..
                                                                                                                       .
                                                                                                                          ...
                                                                                                                            Htk..----.-.----..-...---..-
                                                                                                                                       -




                                 r/2l: l 12:-
                                            qûa.,,>#1.eqje-t-lkosues use.Ik.b.1k,.e,-t.k..-o.Fo(k&..1;4m.- ....                .                                                            .
                                                                                                                                                                                                                                                                                                                 - .. .. .              .     - .-


                   .- .-            .-çth ?l..ciKê.&œj-o.mJ t,M-1.k
                                     .                              -#1,.xïc#
                                                                            .OS-
                                                                               t..
                                                                                 1rgiaj-louvibe-eevea--l ;>.,,2-Kl-,--                                              -      .-                                                                                                                    ....          . -- -           ....         - . - ..

                                 ù.#ttJxkv-t> = -o.j>y-?xùt..
                                         -       -           -.x(.ce-W/a.
                                                              ..          ö-
                                                                           tA->-.kc4...,-1,iez-% -.w.
                                                                                        -
                                                                                                    .-.-.kks-:!
                                                                                                              'r.
                                                                                                                t*r.'ew1.-..
                                                                                                                           -..-.......-...-.-.
                                                                                                                                             ...                                                                                       -.


- - - - - - .- ..- - . -    .    ll',
                                    's-tumeoax-ln.âkicw -eetocz-tetzic A..rmloxt-ey-wxeh-e-vecty--r?/fowlke.o .cefzedJ--
                                                                   -
                                                                                                                                                                                                                                                             .                                                   - - .- - -                   - -     -.
                                     '

.
--.--.
     . -.
        -.
         -,.%qc
              iooz-r
                   mlaazati or
                             at
                              j-sit.kawio-s.-
                                            #o.
                                              r
                                              w.-
                                                #
                                                ,ewweeà,.
                                                        cf..
                                                           k.-ù,- .&,
                                                                    ùw:i
                                                                       .
                                                                       -
                                                                       7,j2-k'
                                                                             :--....-.-..
                                     ilk,-
                                         4k!
                                           's.
                                             ,'
                                              o),
                                                '
                                                ut
                                                 -.Lst-A com?= '.t..te.t-û
                                                                         . a;o-.h.w.,.,.
                                                                                       -.i.
                                                                                          tvtù,-m..4ot8v.t4..k.w .AtJ...
                                                                                                       -.- -                                                                                                                                            ..                                                       . . ..........                            -


                                         rw tu                .
                                                                   cou,jkj.;zx..53ao.!q..-......-.-....-.....-..... ......-.. .. . ........-,
                                                                                                                                            ....-...... .-.-.-
                                         /20:8, ',8quceo.tk4-/,p-1.x-o-<e#.l.coo-si tl-okdcez u,.$ur..nw4,'x
                                                                                             . .                       -                                                                             .                                                                                                     - --         .       .       . .- .- .
                                 '
                                    2.,
                                     g1'
                                       o..
                                         qsk.riêl-koz-a..glrïicuu r-razeen 9. 1eM.I L2 % sçcl-btes .
                                                                                   o.
                                                                                                        covecMtfj4ok-lz,t....... . ....                                        .        .                    .                                 x


                                    1tal
                                       c:-V cxeâ.
                                                #o::a5e.tJ.ci>ai;,g.;n-é.
                                                                        k -l22(eo9 âoi
                                                                         e             aj-so-'
                                                                                             l'
                                                                                              kz,i,.
                                                                                                   'tke.
                                                                                                       +&.'r2.lwe L Bie .
                                                                                                                   .                                                . ..                                 -                                                                                                              .           .             . - .-


..
           ,...    -. -.-        k.slole.er-sa;cj- lk;aj.i>.fgm?e,   ',f:.In mfazmu xke.vozewsexur.ts-iu4e-ewiço4GwI-fzo        .                                               .                                                                                                                                                                 .. -..
      '
      .           .. - - ....     t-#eas-wkeoA.sees.ttss.tkdeokv.Ai..
                                                                    1k4eu .etnlcik..helou -u,I akouu e sk k;ssaA
                                                                                   .
                                                                                                                                                                                                                                                                                            . -.                            .           . .. -

                                 s'
                                  !p.ce.
                                       I..-                                .
                                                                           1.k
                                                                             .:.œ:-...x a he.;x-1.
                                                                                                 ke.>oo-y..
                                                                                                          #9ùo m urwrnu za:kA;Me./wt G-csltzoétk;siekl./or.
                                                                                                                               -                                                   ..                             -
                                                                                                                                                                                                                                                                                                                  . ...- . . .                - - ....



                                 '

                                 '/ao.:f o.eack-ol
                                                 .h ese VocJljs,ossexiec.oî..rolk.Nzfpngvo dacwhwiae.-..- .                                                                .                                                                                                  .                                 .                       .         .. . -

                                     tq alooulce--ka ,c-spou -veej-
                                                                  vtoM ty,/ ctlti, .4ka
                                                                                      wicicsorsalecxin- fesare..
                                                                                                               -
                                                                                                               x.
                                                                                                                                                                                                                                                                                                   .       , - .-..., ..                .. . . .. -


                                 l
                                 bJlî
                                    11
                                     8 jxtmemoa-lkc.v-.a.siokw kesoia.xcw-jeazdr.ikne
                                                                                   'baeuorzf
                                                                                        -
                                                                                           .,za-be.txoye.fk: -.. .- ..----                                      -                                                                 uu


                                                         s
                                                         xfrwk.txfytogee,eveaw      ylm s,1ac.x-b-sl/.kexo- snwcluse.
                                                                                                   .
                                                                                                                                             ke                                                                                                                                                        .   .                            ..    .      .-


                                                          s< .-f
                                                               .k:.-
                                                                   1.w% em>riAYx@4s4m tke -â - tt..lk.-1.'-eeJ >                  v-tke- -- --..
                                                                                                                                   -                        -
                                                                                                                                                                '
                                                                                                                                                                                                                                        -                                                                        - - -- .- - - .- - -

- ..,- .- ..- .-- - -.,- -       - .....- -              7.ktut-
                                                         -       .
                                                                 t.
                                                                  er-.
                                                                     i.;.cr.
                                                                       -   R g.
                                                                              j,..--%-e.x
                                                                                        s-t
                                                                                          ,lt.e-elis.mMe.wece.-gv4ijoea4p..s.
                                                                                                                            t%.r.
                                                                                                                                ,
                                                                                                                                .
                                                                                                                                4
                                                                                                                                .0,q..fjeqe(b.,
                                                                                                                                              çA3 ..,...                       .
                                                                                                                                                                                                                                                                                                                                        . . - ....-..


                                                              t.z8.-,
                                                                    '
                                                                    -Q 2-.
                                                                   r-    e$..eî.-,1
                                                                                  ..kecimv-fe-s-i-o-k-lusâofrrqzs       o ae
                                                                                                                           ö,.
                                                                                                                             B -qu -. # ..-
                                                                                                                                          fk
                                                                                                                                           .t.- - .-
                                                                                                                                             -                                                                            -
                                                                                                                                                                                                                              ,'b
                                                                                                                                                                                                                                                                              .              -                    - - --                --        .-. .-

                                                         lisl-cfs        yr,ssk..-
                                                                               -        ..-e-cas pomw -tGctzt-.   kx-w r> x u.  ç-wx.e-surz,e-.-.
                                                                                                                                   -              -.-.
                                                                                                                                                     -.-...-                                                                                   ..                                                                                                    - .-


                                                     G. upl
                                                      Lelcj.v-ki
                                                              a< Jrw . -oc&r,-l.-.tt4ec:.:e-*-4.- o,
                                                               âcussez4.7* ke-oakîsofz-tpuaiaj--'.
                                                                                                    jt.gec-K..
                                                                                                             e..
                                                                                                               t
                                                                                                               ,
                                                                                                               .
                                                                                                               G
                                                                                                               -.-.,
                                                                                                                   câùt.
                                                                                                                       t.
                                                                                                                        '
                                                                                                                        k
                                                                                                                        mln.
                                                                                                                           4.,
                                                                                                                             '
                                                                                                                             d..u:xs.
                                                                                                                                   .
                                                                                                                                     wevs.-...
                                                                                                                                             -.
                                                                                                                                              -
                                                                                                                                              ...-.-..
                                                                                                                                                     ---.
                                                                                                                                                        -.-                                      .



                                                         -
                                                                                                      ruck.-ifr w ,xl4 4G'
                                                                                                               -
                                                                                                                              .ekeo.
                                                                                                                                   tA ...... ...       - ..                                                                                    .
                                                                                                                       ''
                                                             klà xknut Ipkok<7                                     ..



          U
                                 L1%,
                                    -.
                                     -;.
                                       -
                                       V.o=i,-5..fw ea4,ce&w c-t2k.= -4
                                                                      -o-usa.ke-
                                                                               #rxo-tsk
                                                                                      wk...
                                                                                          auua-iolo,elâe,---.-.--...-.---- .
                                                                                                                                                                                                                              -



                                                     5- wec-l.k.- ..-77Ea #nM'toker skowvinjwi.
                                                                                              pà-oi
                                                                                                  .c.oagewazec-lh,ïa-te.
                                                                                                                       -qgrszuuel-...----.. ....-                                  -


-          -           -         -           -
                                                 > â-1.cj' io-zpocta.kweb-ccpl<5.     .zl-b.
                                                                                           i.
                                                                                            c-kel.&--fos
                                                                                                       4l:r-41:k-e--nrzk, -                                                                                                                         -                                                            - - -          - - -. .- -           -,



                                                     t      ; % -ll-tp-cwzlh;uul..(.,wi-
                                                                                       lt-es.
                                                                                            y
                                                                                            ,
                                                                                            -t.-0--l-i/Ik ;miQ..sw.  -.e-- .                                                                             -                                      ...
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 70 of 192

                                                                                    *




                   laf.r Taveln-tolkt'bxjkvoo.
                                             -'sizeoY fkesa kros-/skouaer a.
                                                                           rel'fp
         gtyre o
               ue rk1t
                ees  qek:c
                     k   lri
                         à uktareasxA-zr
                           d           itzxht
                                       c    )ze
                                            zl'
                                              cf
                                               tn1sal
                                               c    t
                                                    -
                                                    jp(
                                                      aoo
                                                        t
                                                        2e
                                                        trNg
                                                          skosta
                                                               ee
                                                                rr1
                                                                t
                                                                ? a1
                                                                   o-
                                                                    â:
                                                                     s.
                                                                      /r,e
                                                                      '
                                                                      n   ues.relWGe
                                                                         -l
                                                                          v         zjyg
                                                                                   ns
                                                                                    j  wo
                                                                                        âp
                                                                                         fcumk
                                                                                         e   j

            Ckcdrkgkechscnanlezk.rcffes4à4sxatkeâcicrtes,
                                                        '
                                                        o4kejty
                                                              ,ct
                                                                po,vî
           o4 watkeâ 1. (v8 Jtxfoî fke Klkccà(
                                             =
                                             . w'
                                                kktelclol
                                                        l
                                                         tjeofle,
                                                                c?nvk-f-
                                                                       e.xxre
           S kt sec.k
                    %.no't-kis ,a5ke-5teoutajtk
           f'Asse)A eakoxer-are/,8eooNk/akeatj lt
                                                 esrdkrszo'
                                                          -'oczoloim )ycf-.t-
                                                zf-aestLh,tewâ 'lo&ok '.
                                                                       A o'
           skokwrkny--rukksekwt/i,r;,
                                    z,seeoo.
                                           ,y:-jirc,c/ufteweek,.
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 71 ofc xnl
                                                                                 plr J
                                                                               192


      '
      j,
      i
      1Fk skcwtAggeracanceojhGc?evrzat                                       (-.xkkt'$
                                                                                     't.2

      r .e:-
      /.   -o,
           1 komcwd'
                   stk paC'
                   .      # JN/:173û
      ';
              ,j
      i
      i %û-  11earuot/Mate-to-.
                              t-tetccaessexuratt4rchsu,
                                                      o-olôfùekylk.f J'1.a5''
                                                                         .



      !
      tuazw,e2
      ,      !-
              k4curreoljxf18l Ik,kci
                   ,               atfea-tureui oereûvkakz'llurky Fwci-t
      lrevio,aako.furjec;wktk u.
      i                         .os-ferkuuz'
                                           t.'n nooz.lk/vvalzzûcial.fetaorerzzbutu&
      i
      le broulciage,towerscatg vze,getklenose,roaaazâjaw ta'a: xzoaevoçncLA.
                                                                ,


       k/kecçmkokzwfk. oîQt lissue î/sckeek,xâjtxuzax,.loùow-o. Skercagj
      L
      ,
      o.
       ra'
         l'fakjkjJLs.;a;n,cnua-kax/vce.Ftakrisgwrsk-sototaltz.lrst(
                                                                  gkjsk,-wr
      1tzz't.
            kfa..z dxkiùi-
                         t Niooc-Lkioa.n$oeo,
                                        -   cJ/e
                                               aj-t,'n.ooQ cekdxl.
      . 7tlj-'(.(.
            rl   feg4t,cs tucet>o/k
                                  tao.
                                     aslewâer4ko klwrvpoelkscay kxr
      .
      -koky
          -
          ekgu-
              tfot
                 ks,k.?$onc
                          j-
                           l
                           .
                           'ki
                             z
                             qkjJa,,GQ'
                             U
                                      ir
                                       :f4
                                         .t
                                          .
                                          ,.
                                           1ùa-
                                              t-
                                               on.f
                                                  ljsitz
                                                       l-
                                                        f),,'
                                                            .,kza-
                                                            '

                                                                 tca,
      t
      kxrgrweua c,is-
      5
                         tN-tea: wktkw te-to-hvé,tzeitcgdoéteqwfxxgeEj.ïons'
                                                                    -
                                                                             -rkec.,
          '
       .N . t
           Oxck ot àraa,'ttyeoatte zka,,tive'lu''tfathzu4r.
                                                       .
                                                          c4nmyearïkci.t;?e.
               vecatt,aerfil,ktk oî()t:.# Xvttoqwbeojtgridvaz'ïattetktsfeeaole.
       rJ OK' 'PIK
                 '
                 IG I:çch TQ
Case 1:20-cv-24998-RS        IJö&
                           Document 1 Entered on FLSD Docket 12/08/2020 Page 72 ofEx192
                                                                                     k;b'
                                                                                        1!,..
                                                                                            :
                    t
            '
                .   l         ,
    1                         :
        '
                    k e

                    k
                    'Fegàou.sxtom-
                                 gk .: élclzzssCooacos                                           (xkiàk't 3
                    t.                            (I)                                             jt gj
                    l ri v                s             e                                                  y
                        863-2001-0272 Kay-è (nam st
                                                  emù:u i
                                                        nkhkrh,tzsi:                    -
                                                                                                      eokel
                     002-1163-080 f ayarzepa)z,M.iômàc
                                                     ot-'-fGioyz,o reôie;
                    R6
                    th%3-I805-02)2 seysrr
                                        kfefwusî/k
                                                 ç YrTû i
                                                        nawlzs reyïkel
                                                                    ,

                            Llû;-OLt0 5..c.: kusk
                                  -
                                                1-Q Tûln-cos                                      Pe-i.J
                                                                                                       .



                    )
                        q-$-; .17     S ' kusN  , tr Tb ibayw-ys                                  De/ïî/
                ) 1.               kk-tu.î .c
                '                                                       .


                l
                '
                 q aoA? Hzz
                          .rcao-e.w4 4r.a kc.ro k,
                                      .
                                                 .
                                                 a
                k5/2cIa Srrssmeg ?,oy w rC'k.' u/bm ktsotf.ékgsccokl
                                                        .
                                                                                                  v
                j
                h/nciq o-koss-sooxtJsskwu'
                                         ,
                                         sirm
                )
                ?0/20-
                #    1.9  Fchva T.ssues,e,.re, o kou-,.wc   -


                l(
                 a/a. I9 4 cerzï .
                     o,           z.:ke o,h   -

                il-/aca.o i orr-cel lexoofHlrcr zs/
                                                  mea'f         .

                $?J;.
                    o)o R-kcxa-/s ao( 5exu.zt Fltkros/w.-of
                    .

                ' aon.e h.
                g/          î.
                             tppt.w-t,ko.
                                        $'sdxu.tibyî-r/ss:ezt'              .


                j
                '



                S
                ) tkec
                iù/
                  -aotq Ptt:tzesi -Ix ûe sezi 4o x jkm,l.Cscit:.
                                                               l-u J. fokarcr-sfu.a.t                  .



                t
                jl
                 /aon: kegaes-t-
                               loJesev
                                     ,ifo,l'
                                           emt
                                             rgao-bjJ4zv.
                                                        f
                                                        -
                                                        .tuowsmea
                                                                                             -




                'J. ry cxvlstoll,eTrckn'
                1                      cz'
                                         àcrsxxust),lcmim-a-/,cmevc,on ooj          .


                ltlc,/
                     -
                     )s-1
                        $2
                         -'lool
                              rptace a/l/zooo -A/nblzco-o,4f
                                                           ,zVl/ooak
                r
                Ie uv(4tk1.
                          V u,ere
                                -skxw,zoî'fk:kssoe:                                                            z,
                                                                                                                y
                )-                            .

                )(
                ' #,
                  ' u.
                     a Z, ,
                          .t(,..q, j.
                         ..
                                    L Dtycec
                t
                    .    .
                                                                                ,
                                                                                    %'
                                                                                     à
                                                                                     -uyoz'
                                                                                          ,Sy -%zazm/ec
                                                                                                      .
                                                                                                      r
                a
                vtC
                t
                k
                ,
                . re*
                    1
                    -
                    .1oo
                    MS Jr
                        ,
                        :tj
                          Uaw0r.L
                             vte o-
                                  îo
                                   's
                                    ùc
                                    'ko
                                      :o-'
                                        l(
                                         rt
                                          y,
                                           t
                                           z1iv.Yi
                                                 o-
                                                X-J
                                                  m.sPo
                                                   ,.  as?ory
                                                      lu
                                                      '     .
                                                            e
                                                            '.tz ,a--z-t$ea1/)
                                                            <.
                                                             '
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 73 oftxki
                                                                                b$
                                                                              192 '4 H




           I, t o ceaa c?, .
           '

                                                noca    t,ss?,4
                                                              -Frosi/
                                                                    a
                                                                    '/
                                                                     z .u1.,.,zy'
                                                                                L-,
                                                                                  -
                                                                                  oos û
                                                                                      '
                                                                                      ,,
                                                                                       'Jl
                                                                                         '
                                                                                         4q
                                        G
                                                                                      '
                                                                                          ?,& /;ct.
                                                                                                  ,'
                                                                                                   .
                                                                                                   m'
                                                                                                    .zJ,,
          S.-3                    '
                                  l1kt
                                     werul -ealar,
                                                 po,,
                                                    .
                                                    k,
                                                     tr .ri-
                                                           ,,-J,/-,?,2
                                                                     ,
                                                                     ',!
                                                                       -,z
                                                                         .,
                                                                          .
                                                                          o,c.f c-, w,:r;,-.s.axrr,:
                                                                                 .
                                                                                      -
                                                                                     -,

       .CZy.
       L   (ny,.                 rx/u-to
                                       ,
                                       - oia,cjwattcael,    .&amd.c,,
                                                                   .   rcu- t .-nas.;ue jo .
                                                                              s                j)zsv -
       96                        ttkitkizu,s 0f-
                                               1
                                               .:,
                                                .0't
                                                   wr'q
                                                      pc
                                                      $ rt,'
                                                           l'
                                                            -ro,nlf
                                                                  'isp
                                                                     'l:.%csol.efoc.c2,c.r,'- ?    .    .,
                                                                                                            '
       0k      -
                                  .'
                                   ..
                                            ,
                                                                                                            j
                                                                                                            4
       p 1g.s                     .y k.-r-
                                         ,..
                                           q.,onr'
                                                 pl.r
                                                    yats,t
                                                         a
                                                         xtw.tiwa,yfz.
                                                                     t,v.t.,,yt,vk.
                                                                                  e.
                                                                                   t;4k.h.
                                                                                         ,pvs
                                                                                            -
                                                                                            k.
        eg ceo T
               -scae,
                    t'
                     .#e         tk
                                  o,,1gcsoriy,verwtiwccas., ea,yr.,raut.f/zuwrsukf,v$a:satag .,'
                                                                        .

               .            1k
       -
                       4'
                        * v n                       r   f-r- e..
       exuatFceâo .(& -' G.v egzrz--    i.
                                         :r              fous'9.tzV,    '
                                                                        cl,vd.    w'
                                                                                   f-/t pm$
      ioc
        -to. t
             ol
              '
              .tl
                af
                 a -(r.'ht(e(
                            j
                            ..s.
                               :-'
                                 .
                                 )(kfluojt'zzutt,lbuta-t,ool',,s=,s'-/e-cfn,stlktyvx-$.r,.?h.t,
                                                          .


      2k
      g y-
         t-
          li
           *
           s'
            tnf.
               jc,
                 f'lxor
                      at2)'
                          stosstoct                                    rp
                                                                        r
                                                                        cx,
                                                                          zc2se,4,,,,,otir:xurt'.
                                                                                              )crks.-t#/
                                                                                           ,
             j-(
               y r..
                                                                       #or,
                                                                          y/exj
                                                                              ydusoat,(y
                                                                                       t#s,jçgv
               kt
                ?r Fr:Ju< rx (#n0--1'
                                    ,r,0.
                                        :r-aker-
                                               .
                                               zn..td.u                     p,sskàle t/icti-jzst;oms
      V'
       l&te/h
            f Ftks'        toc,-
                               )                   !'
                                                   r    toctl -oo,(-
                                                                   .0trr.
                                                                        c'
                                                                         .(
                                                                          ?m,-(  -
                                                                                 '/
                                                                                  z,.r
                                                                                     ,Jt, p',.o.4:cu./,,,
                                                                                               .


      c
      -p guts
      .        ' r:    ,. v
                       ,.
                        1
                        .
                                                   p
                                                   r
                                                   ;yv
                                                   , m?cat .lartq
                                                                o,t.
                                                                   k.,/
                                                                      ,,
                                                                       .,.
                                                                         1.
                                                                          0
                                                                          .,,,,,.
                                                                                ).,
                                                                                  .,,,q.
                                                                                       -.
                                                                                        (.Le.u.    oq
       r/
        aal-g'
             /ït
               gt
                s..-
                   $trf,v.
                         j)a'ti--
                                rc,
                                  x,
                                   nz.ro,
                                        l'v:j'
                                             .
                                             u?
                                              ,1.,,
                                                  .'
                                                   kkkfrrl,-ezl,,jpkjskratéssazztt murge.          c
        cc 'aq2 /)o(9     ,- lo ? .ec ,î l         i
                                                   2
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 74 ofLxh $b$ê'D
                                                                               192
      I
       Li
        ot,1 l,x&teéGo-trikika,1, l-
                                   bcwuinj xaé-frysdk!blt
                                                        /i
                                                         z-oxent zxEitk
                                                                      fs
       ùzelo(kesensélienâuceu?lkiôcloct
                                      ,mea ceat
                                              x;ooo-el kovebeenoùsturrzl
                                                                      .

       ilcraietqocit
                   ?
                   .s.
                     b gcote.d,fxset.i-.?to. cegcisau,vlountôcolw-cwixe'-L :seczwïejories .


             tis1e.
                  l ùetoto-pi
                            slioct aumkrsagj
                                           'e.rig nextç . caye3oy kntka'
                                                                       ewaal-
                                                                            àue
       ààiviiugt.Pa-e,sochdosiy assijovem't,
                                           scckod)e jx/uilel in ger-
                                                                   sow twgoo ceoted       .


         -

         -Gaolrtfit
                  is#el7C-
                         2:Ct.
                             mgow,
                                 â-(lu.
                                      st,,Tet FN:Fsfk:.t.
                                                        ,a
       L::l-c
            wi,
              ïkk
                .
                hj               :i
                                  -l;!kf
                                    ,t
                                       èskc?koi
                                              eoce/l-i
                                                     fe So-l-
                                                            encv
                 t8je-ack nok.:.sepkesd sy-k)l-ssgysacsioa.ix.i'g,lu seuuio:z
                    ,                                         .


      c.â rzctkoosofikoi gecson.T+ syvtlots çv.tcbâo.a setow:
      (.tJAnti-TraosG -xeois;(.tkjAailrtxos(z--ealso uitiajttzviotemue;t;)ipwygc/tviwle
      iouckloy;(s.)sextvatcz vaoceslcoAe-otjs;tuvKlstrxuo.
                                                         tvectap ylracsvitl)lkreas;
      (
      *
      vq
       SkezutAr
              aross-ent;0.4 (cl.
                               GrcegazizjdYewdeo
          o-cia- %so,ikksl-istuceaececsez ocFaka beeolcaaslecrel.-f-lazy.ce
        ixfloa kere+,
                    ookow tktxt hwrass-eaï basc-iinwea oeer%:,<..         .




      JclvisTooes(t)(i)ts>lttvkltvkltrl F.:.#1 (2i)(o1J(r)
      F.#.#1 (1)(.1;)(sa)(svk)(vk)(r) /#.1. ti)(vk)(ai)(r)                        .


      Ic.Sfri
      A#2    ckwât4
                  t)(a1i)(vr)(at)(r)    'OreoiA r
                                                afiltsa svkltuiltr)

      A#1
        qO (
           1 l
           4)(tk
               )
             al;t
                (
                a
                t)(
                  iv)
                    k
                    à
                    (r
                     ) j
                       sk
                        s
                        e
                        ts
                         q
                         uo
                          e  (
                             '.
                             a

                           c$t t
                               k
                               )(
                                at r
               )a)(r) le. jttl;(t)(,
                                   r)
                                   /;                             a           c
                                                                  o           a
        #2.             (4(2;)(at)tr)              Tukozpakr(atijat)(c)
        '
          '2. ql(1)(2k)@$)(?)
             '
                                                  QT#yt' (.ti)(sa)(uf)(r
      ûT#'7 3 (  1)
                F)                                (keqsames(xhtskk)(a)r)
                                                    -   .


      p                                           f!cJoS (x)(svk)vl)(r)
      Gosy      t1)(vk)()                         sccttftlrzkj(w)(svk))
            r.          (4Cailtr)                 Q'
                                                   TM     (sa)(vk)(.1)
        reùy            (1)(vk)(1)                r:ktter (s.)
      H.cris            (;)(sa)(8                 Rotiosx (sa(r)
       O#2
       kof
         'lbL-
             jre(5)
                  t()(vl)(at)(c)
                         .                       'tsr
                                                  Ococt
                                                    L ai
                                                       /n
                                                        .2i  (,scr
                                                          o- (   z
                                                                 t
                                                                 )
             #L1        (a1;)(2)(c)               l/ools (w)(o1)(r)                   (comtx  .
                                                                                                  gack)
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 75 of 192

                                                                          #




                        ('
                         sa)(r)               t ( ('
                                                   u1)(r)
                                                .




                    -lk-ws(svkhlvkltr)          rot. l       (at)(c)
                          (stk)(vk)(r)         r!+), (  rx1)(c)
                          (vk)                tJ4;ùiôss
                                (sl)(c)       C-
                                               :#b           jotj
                                (at)(8        h# 5
                                (u1)(0        Lk#!           @a1)
                                                              a


                                tat)(r)
         Curceottq lkece açe 2 7 oat of ù% eo,-iracs euer
         lnrw(,
              1esJkoettkepFa.t,eoa.-t-cpnsealecat-lklo esorkovz
         1:so-vc
               leycee       .
                                   hscslceâ,srxk
                                               matjocoldcwi
                                                          -omeas-.-kovk,kecej-E-1.
         1l t/ tkse .
                    17zrejxj mekuwrs.
         -
         V1 e pv onleraoceof v2c(ea1 zkrekzco'
                                             vefct. iaww
                                                       '
                                                       teskya,
                                                             -q.
         voteoàJot-tcswsgesnevtt
                    .
                               atiefk.Of1)./xzow'
                                                t'
                                                 euextveszênjvik
                                                               ateo!
         am       ti-tp.osqevjlg cx
                                  ttlocles/7 haoeJa'rectl
                                                        ,klki
                                                            -er
                                                              zene/pkq,iwt
          Vlteocp,qt?ef ikose(2.
              '
              o                5% oflkoreexf
                                           n,t
                                             e
                                             /ôsky,vtoçal/,
                                                          i
                                                          dic
                                                            d
                                                            -.
                                                             f-cr-nyy
                                                                    je/der
          Letazfs)al
                   -
                   ejctogfmemùecs.
         0(tkeqh 1/ïM>ie5Z'
                    '
                                .
                                :elo6ooe;2$ a,eaoff-traa-
                                                        a
                                                        .eocjec(vkatxl
         or?htl'
               t,)okfk12.
                        ,geiajgs/!
                                 joemùecl;13aresexut,tksssoserscc
                  leibcs    r'            <


         Fc
          e
         t(        àtso
                      j .
                        y
          1,efshvùsexuwtjl z
                           -
                          .o
                           ej
                            ssr
                              c
                              -s
                               lxb
                                .e
                                 ;z
                                  1c
                                   iT
                                    t
                                    nt
                                     yf
                                      ?k
                                       ,
                                       jao
                                         ceK gc
                                              es
                                               xp .o-
                                                    t'
                                                     ,.
                                                      -
                                                      lr
                                                       aa
                                                        iy
                                                         .
                                         agtzzjxcybec.. C'
                                                         .
                                                          e
                                                          cc
                                                           j.
                  '
                  fskak'
                       lt,st a caunt c.
                                      C ika gcof(e tak
                                                     'oseoxme or'
                                                                qi
                                                                 zkosme-
                                                                       1.toasxùtz.
          i 1et.oozezomurazuzoa4kscompooalwkauveyc-àest
          '
                                                      rxt
                                                        wxtj urassiy
          com-sa
               4r.
                 àoye.
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 76 ofExki
                                                                              192ù:'
                                                                                   fI



         2 :&4% Lteck, qskowerozBwlkcoov Dun'y r-w osgeeaersk,uer'
         è                                                       ):.-e, Exkigk.
                                                                              fb
         l
         '


         '
         r
         l
         txt
         ï ojenu
              ca1kmek1to
                       :cs
                         esgtJ
                         Gg  -rdk
                             wc xineàxk
                                      btl
                                        t:t
                                        k bxs
                                            kkc
                                              tlt
                                                'z
                                                ltv
                                                  r
                                                  bjov
                                                     ,.e
                                                    (. 4.t
                                                         e.
                                                          lktkk
                                                          x   (l
                                                               is
                                                                texkCjit.IJN. cdeyor:
         t                                                          1,jteczs: câe tke .p,xlke
         Jlee (7e(-s&n.
         i
      '
         ;
          '


          Vouyktrarksqesle.cihxlctftsœ<.stxjyqoceg4ostowerszgva-te izïvrx-trs
                          f                                                               ,

          ee-
            l
            zr1kek  ûkJuzr- ëct
                              -tcoo. maûeas' oemy ev,y4zv E'Hsu( ,'oosegmw' fe
         trkevt
              vnuet:-1-Xo% em-kriajtkr  ?skotvcrgt.aclosofp 'sfkc.ecelsols:
         l
         ia).
            k,uieto'tran.
                        h
                        j:/qlaril,ïafe-rwkt'tz,
                                              l.k,)(a.oykdi;Ilcai.f'zislei,atcls,osj:a/ec
                                                     .


         liarnca
               izs/oattcîtackofka wtaqexùotélr,ecutz:ôcso/vtez4oc: laveloen'wasr)jo.
                                                                                   f
         4kecub
         '
         V
         I '    Tkwas
                  .


         : uevtrlscr
         '
                     eez-lwJ,
                    e2:so'
                            z
                            yf  lz-
                                  lkco-
                                      oylle
                            a ,01.j,sl.
                                           cr.so
                                          u,k  l
                                                f-lz. vvejao -c,,
                                               xoce ej (z,aoa-
                                                             i-
                                                                ,.
                                                                 1ak
                                                                   zs:Jk,ùxït-coi,
                                                                                 -,zc
                                                                kik,atkeâirzzoyotj
         t
         ë
         Iicawiez.'
         --        Uealxt   y stvk lt.sos.>'iwiajlt,.,skoka,,rwcsosfo leaue--lke'
                                  .
                                                                                  ,c
         l
         'r
          kt?syoose.sw. vrvkez.Tk,et tbx,k s fvhotxjdst-papeJ.euiqostlfo-         .
                                                                                  zo0,
                                                                                  -
                iov,a-lexvesgou 'fz, ôyr ruufs        Leave ce .:txtso   k)a s
         #?,o
         -
             c.40.,e1..4 ea-fsc.   Jkeskst
                                                              .


                                          av orl:kcsc,mlvezx#oct  zojou,cgacgrk
                                                                              jt
                                                                              oszst
                                                                                  pot
                                                                                  s
         #                                                                                      ,

         t-
         CLe e4 '
                .(a)Co,arw
                         '
                         t-
                          eu/
                            asa-cmwsteoo roqgeacl.
                                                 àoxkrot
                                                       a,ut'
                                                           licFte-, $o :::é
         1jk%eskokwrateo;(4i,m41ew/o covl
         k                              aafiw oçtleàt/kecmd ïswoqrt)
       (t)àk                  .
                                                          x'q
                                                            -kt,.,t.-
                                                            c
                                                                   cqkvzs
                                                                        h,.



      7      t?
              xt-p
                 '
                 novpu usu 4:,.     4.,fgkyskcotv
                                                k'
                                                 lot
                                                   w,,zï-br
                                                          j           , o,s ùcek
                                                                              .




     '
      kzloodo-fr
               -t
                p/
                 .
                 ,yAay reserl
                            t (qbiaxu-t:ks&
                                          .vqjeuv.
     ')           .
      1
      tF'M,#2 (tà(v)                           CI#j
                                               '
                                               OçLo.(
                                                    1obte)                    zDt'    .
                                                                                              (z)
      lrœus'
           kc.
             ktah) (4                                        (4
      t
      1Cit
         li.'Fcracoctt)                        (kgs
                                                  /Tacko,(w)             #l8 oîtke/ôvnqaucs
      )
      ytoznNj
      l
      t       .       (tj                      ttzft
                                                   e
                                                   'na-lktkk)ctv)         cucctg
                                                                               nft
                                                                                 xdf
                                                                                   ukr?
                                                                                      -;0kt-z..
      l rlrlogkaçt
                 -tec-uvz(v)(4                 hllrcij (@)                    Mo'
                                                                                tatto?
                                                                                     .ocucvxnlkj
         tAocrks:c-y                  (v)(c)   Z .i.t.4aw,ç(v)                x   tkve.
      l& l
         )gie.Bcace                    (4(ah Q'
                                              Y z             tv)
      lknols                          (u)(a) Fg-îcq      .    (ç)
      l                               tv)(al CocJ             Lc)
      )V#1                            (v)     Brtrza          (r,.
                                                                 )
      )fSarnes                        (v)     polf
                                              (   ows        (a)
      Lh# IO                          y)       zz.
                                                 -  k         y)
                      Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 77 of 192




- j.---.
       --.---.q
             -.
              --e
              -.-b-vzat..c
                         ,aase-Loto-.
                                    k--sc,'-
                                           eoco
                                            -                                                                                                                                        .    -         .         -         - .       .   -       .       Exkzut w z-- ...- .-- - -.




                                               e-x e.
                                                    taul.oo-tk.stzjtzy,ù.t
                                                                         z
                                                                         ' ol4oensszl-r.
                                                                                       -yovoic.s-lo - ---.
-       -    .    t
                 --oju-kc.t-c--tjwck.,-
                        - -- - .        1k,:ndcms,.
                                                  ',-0.
                                                      f..xlcaa
                                                             '-caaw ((t5- 1ef
                                                                            >-
                                                                             ;--' ,1.. -1
                                                                                        -                                                                                                                          --         .                                                                      - -- .
                                                                                                                                                                                                                                                                                                          -
.--....--.-..-.-.       &nrlr
                -..CJ/M,.   ..
                             c, 'o.
                                  mra-l'
                                       es/.oJ-.-.
                                                J2.
                                                  r
                                                  '
                                                  .
                                                  tz
                                                   '. '  4
                                                         ,J.'.e,
                                                               > (..% cs,
                                                                        suù'
                                                                           -f
                                                                            '.s1l'
                                                                                 . r.
                                                                                    'yk .                                                                                                                                                                             .                              . .-.
                                                                                                                                                                                                                                                                                                         .
                 ofk  ok
                       .
                       c
                       ?m. wr-l1..
                           '
                           s        -sa6-l:â-                          ..          -                                           .             . .   .- .      .      .   - .          .-       - .-          - .         - ., .            . --        -       . - .            .. .          - . -          . - .. - .




                                   pxm, x$.. 8peos.os-î
                                                      .t-k-.
                                                        e
                                                        - -S....
                                                               Cl/ .--.-lceeo.x,--. . ..,)-i7-.F,-s'4-2c.0,l-.u.---.     ,..                                                              -



                                       '
                                           '
                                            a,o---p.& -                            .t-
                                                                                   Z uN.
                                                                                       L
                                                                                       -s'
                                                                                         l
                                                                                         .
                                                                                         e..tl-QV:
                                                                                                 -
                                                                                                 O3% -LAP -..                                                                   .... .    . .-      .       - .-       .- - . .       ..- . - .. . .. . .- - . .-     ..   - ...- . . ... - .- ..       -       . - - . .



                                   (zdzc-.vs,....@?pwn.,...k3s.1.-r&1     ' -2
                                                                             -..
                                                                               -
                                                                               9:
                                                                                .,7q
                                                                                   .7-
                                                                                     ..
                                                                                      c.f
                                                                                        s......
                                                                                              -
                                                                                              Voie. t5 -!, a.,im att.x ,afl.ta-.nj.q.?... ...                                                                 .
                                                                                                                                                                                                                              -
                                                                                       ..       .                       ..             --.                                                    -..                  .- - .                  .
                                                                                                                                                                                                                                           ,,.
                                                                                   .                                                                                                                                                                      -.
                                   a-Pee.û ...-?S..,..-.F-l ks
                                                            -....z-#,
                                                          OQ.       ',t3-
                                                                        -E
                                                                        ..v-1),s p.?&a..      c-
                                                                                               zwvsmsievalnj-.-kvo,1Foqoa:                   -      -.-
                                                                                                                                                              .
                                                                                                                                                                                 .. .                                                                                                 .                     .          . .




                                   '
                                                       -q.f
                                                          -ax--
                                                              lkoun,
                                                                   xoj.itu$--v<ev
                                                                                zerl-p.$.(-ùorasv-ex'f                                                                               .                                                                           --uz - -.-.-
                                       4.  )J.
                                             w'
                                              .â.z.
                                                  -x
                                                   ---B-t..us.posiec. ô3-r.JJ 3.
                                                                               r6,..
                                                                                   2b.
                                                                                     -
                                                                                     :.                                                                      m-




                                       4                                                                                                                                x                                                                 c

           k'e;a
               cr
                .
                ç .k
                   .
                   ig#tJ,:
                                            '                                                                   '

.'
 k
 ! .......,.    .
                ,
                ,x.       o,jtv.wc-
                                  >jj
                                    s--
                                      doi
                                        sz
                                         r
                                         .
                                         t
                                         yw
                                          -l
                                           k-,.t
                                               .?.
                                                 '
                                                 4juL'cc.r
                                                         it,
                                                           wssl ëcr
                                                                  s 'nlerfeauo,.  j.....        ,.-, -
                                                                                                                ,




          t tsijsw.
                                                   '


                     -t
                      .j'wurâ.r
                              j: -voruohh   .
                                            fosr
                                               m',.,&:
                                                   v
                                                     pv-.
                                                    e,- ,
                                                         e1a(,a>q),û/.k!F>'
                                                                      x-
                                                                          rJ1..
                                                                              %t-v$ --..
                                            ,
                                            ' v u cczn..
                                                                                                tecl.--
                                                                                                      1f
                                                                                                       ,..ga.
                                                                                                            jzct'oJ;,uv,
                                                                                                                       '.
                                                                                                                        v,
                                                                                                                         >t
                                                                                                                          4
                                                                                                                          x'
                                                                                                                           ,o.<.'
                                                                                                                                m;ma:4j.s
                                                                                                                                        4czx.,
                                                                                                                                             .
                                                                                                                                             -(1
                                                                                                                                               --..
                                                                                                                                                  8
                                                                                                                                                  -
                                                                                                                                                  .-Q
                                                                                                                                                    '
                                                                                                                                                    -yeg-.
                                                                                                                                                         loozj .-..
                                           lnktl
                                               ' ztfesslswk
                                                          -.couTc.u# cJe1e5 vu .
                                                .
                                                -.
                                                1)'
                                                  /t!.t4e.-,f;f.1;c;ne-(z.-o..t-l).T
                                                    ô                              ..    (otgen
                                                                                    k-v1:,    ,a6-,
                                                                                               of '-à
                                                                                                    b.
                                                                                                     '
                                                                                                     j ï
                                                                                                       .o
                                                                                                     st.
                                                                                                       io,lov,ialya.jJegceusiôn.. ... ........
                                                                                                          sj
                                                                                                                                       ..                -    .




                                                   Ew;                ..

                                                                           '
                                                                               .            -           ..- .


                                                                                                    #o.o2â;
                                                                                                          4,?ncg-eV &c.             :,
                                                                                                                                     .
                                                                                                                                     s.xu.t.
                                                                                                                                           >. #o.j,wc.f.f&é. .... ,   ..
                                                                                                                                                                       ,.                                     .



                                                              .                .       -..  .-                        >,)e=tsot-ej-
                                                                                                                                  .
                                                                                                                                  -:auk.
                                                                                                                                   -
                                                                                                                                        ,jix-ot.
                                                                                                                                             --
                                                                                                                                                ê.%
                                                                                                                                                  I xj.
                                                                                                                                                    .-
                                                                                                                                                      i:,uL.L.&,jFzzsdx.-.
                                               '


                                   klel'
                                       rù-
                                         k
                                         cx
                                          f
                                          :a.,
                                          e  -j
                                                   ,. yu)
                                              ... .-    -wjwt
                                                           raou.azaree - z<e,
                                                                            cô.&..---......---..-.----...-----------..
                                                                                                                     --..
                                   î.$i.-..j
                                           zp,
                                             .
                                             t.
                                              k.
                                               -y- - u-=..,a- ..
                                                               st-
                                                                 .
                                                                 yu .,,
                                                                      '
                                                                      .
                                                                      #
                                                                      .f
                                                                       ,-..c,lge.s
                                                                               .
                                                                                 .
                                                                                 f-.to,
                                                                                      4wtyp
                                                                                          al
                                                                                           .ék.t.
                                                                                                ,ouer.--                                                                                                                                                                                            - .--.. - . . . ..

                                                                  -
                                                                       (,
                                                                        ''t
                                                                          'E T .((a A-, zls-
                                                                                       .   eoowfw.,f2ds ,+.tk.tJ<e#-(v-y)-%.uu     -                                        -                                                                                   afL-o cf-ïm.
                                                                                                                                                                                                                                                                           kuz4,-...---..
                                                                                                                                                                                                                                                                              ..



---- ---....- -- - -
,                                  s.- .,.         2....
                                                       y ..;.
                                                            z ok.cko.
                                                                    raav-
                                                                        r-f
                                                                          .sti
                                                                             xl-#.-:àcoz
                                                                                       uu.
                                                                                         zmzztk-.
                                                                                                fèo--sy.
                                                                                                       xu-/..cckix-
                                                                                                                  k-l-p-xu.f-wu vt.
                                                                                                                               a  4.
                                                                                                                                   c.,.                                                                                 -                                                                 ..- . - ..- ..... ,.- - - -.
                                                                                                                                                                                                                                                                                                                     ..- .


                                   tï
                                   .       ..                     -   ç.)
                                                                        (z7
                                                                          k1J--.
                                                                               1:y                              . zgu'cl..k-a.bg..k;o-
                                                                                                                                     Jo. of-ckceei
                                                                                                                                                 c..èno.;4ts'
                                                                                                                                                            frexs...-.. .... ...
                                                                                                                                                                  ...


                                                                                                       t
                                                                                                    ,-o. ,
                                                                                                         .
                                                                                                         l..
                                                                                                           oy;)t:t ' œ P>-7$t
                                                                                                                            -fsof-v- .2&--2f:û
                                                                                                                                             - -     .. .- -. .
                                                                                                                                                     - -                .                                                                                                                         - .            . -


                                           5s;.
                                              J1t--.-. --v-rort,z-l-e-ttcs.ias a
                                                                               .tyc.
                                                                                   ess-to.
                                                                                         o.ov-t.
                                                                                               p--kxc.
                                                                                                     m.         -                                                                                       .               . (x      lukuify
                                                                                                                                                                                                                                        -outs-kace-rt-tw ey-ww...                                   ...- -.- - - - ...


    -   -.  s.
             ------ -.-- .
                         x(.
                           G1-c- ce.
                                   cM w,za o> ti
                                               %-Z'
                                                  5or1a.
                                                       :>tso/
                                                            :..
                                                              iàxJzcz.
                                                                     ,-
                                                                      t
                                                                      7
                                                                      l                                                  .
                                                                                                                                                                                                                        k=L'
                                                                                                                                                                                                                           c.
                                                                                                                                                                                                                            L'vvrb'cx-ww1--P-
                                                                                                                                                                                                                                            è
                                                                                                                                                                                                                                            rJ9,
                                                                                                                                                                                                                                               ..---..-...-.
                                                                                                                                                                                                                                                           -.
                                                                                                                                                                                                                                                            -.
                                                    Q.j
                                                   .-
                                                      -j
                                                       .'
                                                        ô-cock-eb-/zf.-..7-(-
                                                                            ?l4-a-
                                                                                 J. -(-zq.ta,-ovw
                                                                                                --.
                                                                                                  zqa)(9..-..'st'2?
                                                                                                                  '
                                                                                                                  ..:.7
                                                                                                                      .-f
                                                                                                                        4-.5-.
                                                                                                                             a4-u.)-y.
                                                                                                                                     :..28).m.
                                                                                                                                             fJe,--.. .---                                    .-                                                                              -


                                                     ' 1,6.?1G-    z-rL o.-(J-&& .-u-kftry-7i.1.-s-(löö6)& wo.)4ta'a w.l-slza-ee4zct..:r-4fk---.-------
-                         -
                                                      s                                             .                                                                                                   - -    -

                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                  -       -                                                              -


                                                            A         ..& t:ts-az,
                                                                                 J(.k.,-J-exls b-fo(w ' (kyuua.    x.
                                                                                                                    - xt.o.
                                                                                                                          f--.
                                                                                                                             b.a:u> - su-...-                           -       .w                            - .
                                                                           CX Bl(NT O
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 78 of 192




      Lla- tzwtperuosut
      '
                      l.
                       54:-..
                            2 ,.
                               ,4t;yevàutgulkLleâsJ-qkeFbuskg Loiconw,
                                                                     .-t
      '


      ) hoofwltùcœlt:glrtfakeke-zereskesov ?
      ) Eatk                 I gru lkà1,wk.
                                          ,
                                          1,t,.$,rlctoc
                                                      /h
                                                       crsattgveive4,osewuoa (J.e
      i
      r
      'wîolikzkocrk  fzkt
      pootl è usey-ltt
                           xvi-(Je xo
                                    'e
                                     r.
                                       .
                                       'hnzz.7te,ojyosjkkztet
                                                -
                                                             zsöt itz 'L,,        t-
      i
      6k<kcaw
                      l-sTàt
                           y,Arlnsiy.
                                 ,

                     c,:Ny-ri-ezt'
                                    '
                                    on/zjxo-e:s;,4k.mky;to
                                                         jso:o4 kct#-Gzitvlztzlaij
                                     a to'lkesc1>(scieyce.
                                                         cJeftx (ibtteow -àzxx ew,z
      !t ;#onj i'v,
          '
          ,a
                        -
                                                 '1afrxj
                                             t,Xf2     cf.                                       (1
      (
      . Vlr1s4 vioteoa,L revm
                            io'îvooaer.7krfx'
                                            trJf4puoz
                                                    -t'
                                                      eo,czn4lae-ez,s4oxv,
                                                                         a
                                                                         l,'
                                                                           oa.
      (
      hVrxo:gea.cuokgtku- ws..
      V
      ?                      ,Ft
                               w iworezt l,,saa-te;rk,xHtclae,
                                                .
                                                                   jsorc
                                                                       xyeusc   zcuemve
         L,rœ?..J''
                  'I-
                    c
                    y a
                      gor
                        ..x ke s
                               eçve:.ùck;t
                                         !,1                           -
                                              '''re.ac,:ntt. tweju,-f got,
                                                                       ,  ''''ya,,x,.1   ,

      ik(wa'
      )      fctnovAaat   zwer,w               ,. .
                                                    .
                                                           .rasgxqon,
                                                        .% a
                                                           .
                                                                    k''zV'
                                                                         aaw).z ipl,eoaf-
                                                                                     -  rtIqskbul
      lku,.'Tokz'cJrjusiwMwo'(,'
      )
      '                        y
                               5',sj'
                                    .''f
                                       kokl'e
                                            '
                                            Fuga'
                                               .,
                                                ''Boy.
                                                     -
                                                     ''Flejjctrk
                                                               alul                               %ez
                                                                                                    q,
                                                                                                     t'
      k
      '. .
         :,9frnv kew)$,1.. eq,
                             soI xnubl(ove-1,
                                            2,00,.,,4,su,k rgwt,
      *%a ' L..?B'8e ioo,J wa .l
      i                          m,t
                                   a.J::
                                       tu k.s(.:.
                                                ).j,u,'ktN. styy.
      1 tw.                  p?ok        .   v.a.é;ott. .oae,-?Jkcxeortkke-v:,,
                                                                              k1,
                                                                                4.4.
                                                                                   6.,,1          .



          '
          i$
          ,           w;tk;)s.
                             xc,kolkk-e. i
                                         sexuruzikq.r,cac&.uoaez e,
                                                                  'tke.
                                                                      ckave.
                                                                           ?z
          G k'tok kau ùezwr/'
          '
          #                 ,
                            tàoï.
                                'oat'
                                    ,aj.t4Javnlescy.
                                                   u4ru a-latupi
                                                               ttq;t.
          ,
               el /),>jk, (
                          .
                          1u,;
                             t.%,
                                .âI
                                  .
                                  veJsocr
                                        ixweck.O,
                                                b
                                                e1,
                                                  .
                                                  m::
                                                    tgtkkz.ty                                .


          ra
          ,    txkep.oxqlimel gkke/u.go.ér.x-,ose-él
                                                   w ez.gl
                                                         .ckr.zzjtxf(kpock,An,-tf,c.c
          (
          '
          tipe-
          ï-
              .Lgvock,
                     eatmu;,tla,.
                                z '' w;
                                      àlùeyj,
                                            y tcAJ:
                                                  Ajvcjozl,
                                                          '
                                                          tIAe.bxckoî
          j
          S
          7
           'ke<eIstwcd qov,jgsacke.l skct,lz ntvosœ vaï'fsrâ'roocse,kwe40àerv.2.a4o
          caoMhg'àvio/mtzjtzs'iG e ko.y-Ckco3kwweek.l'
          t
                                                     - sage.;ezl#.IeIwkstlt/qt'py
          M çetz
                      oey'M o
                            fk,
                              .sh
                                z
                                y ik
                                   e/
                                    ,
                                    .c-1t.fus'urs
                                                .
                                                h
                                                jitl,
                                                    '
                                                    étsa.lcMeeoeyawykscrust
                                                                          zg.
                       k./
          I k- LxeoolkTn 'lzlKewb/t
                             .
                                  l4ooy veuze-xka-taate,.fkw rtz.
                                                                e,...-czy cvovt'j.wyf.
          w< wsaé.po,
                    $a.
                      ck..,'.        -




                      - gecsoaI c.w'tvo.&a,.yegoqafygbl1 é-fkcv -(k.
          'lç-
             L xtse sr-àfvz,$xs.s-rpecsa.,
                  .                                    'x-l-taxa- .U. x.,e'z'-
                                         'a4(zusiaprcf.)
          onu ,zpQ ct.nec.o2 fw eut
                                  ' o-kec,ka41 ewt
                                                Q skeugoiog4oouxk.w s--exk;s
          2 .U oê.ce .(.00,ao oo
                  .            k
                               .rtf rq-fu u w-., .ieisy.
                                                      v t'w-otu.
                                                               ë.
                                                                few gsof
                                                                       .
                                                                       o uaoc
                                                                            a
          'LLkG gellokootzxo,;o)lw)L .,ty# Q rwssep la)grexJu,ca ipay syéok %
          '
          ,B e,


          ) Rô-
          '
              )                  -
                                 i stecgt
                                        u NucùcasIcxn,klke,
                                                          oTwazteagI âoo'tkwuc-l
                                                                               b
          tW
          r       wl   varrqy J-stz-toxiczkxjk&e
                   tt :t                       .ZAxo.wIywt/tiômt.oopackl
                                                               -
                                                                   .
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 79 of 192




      V
      ak/
        z,z1.,:convem-j'
                       rgjuqooJm'jlt
                                   wkrovpyrcjepfç-()(
                                                    ,,ctokey f,olwy
        o.
         vï.6ltacfu,vepa 'L a .   '
                                  ùaf'-i
                                       -
                                       qkî of '> cùvo, ,s'cnrvïe-
                                              m                  l
                                                                 zf/v,
                                                                     zs7f
          *lo/
             vïâi/vtrx.
                      '
                      -j-mct(,,-7&.4J.nkatses.l
                                              .okv
                                                 /ei'azr. LZ b
                                                             '
                                                             ok't.;t(
       rums o-t.m)jkef     .
                           kl. 'kfkek:th.
                                        xéenî.e1:.kzuac-t
                                                        'oc:
                                                           ;
                                                           ,
                                                           v kk   g,ca iopowvazï
       inri:tozl(a taft--f.
                          he.posckto oxa.J z cam e.o4 ,t.
                         '   j          ,
                                        .
         I g '     1'
                    ,
                    L4 itkor'ttJosféef6me
                                        ) 9,.
                                           .
                                                             .
                                                                 -
                                                                     . cl.,.ùcL ne
                                             uJ'fooors.. c'k/.ztl4s-,T
       w4't-iwo,  s.isz,o,5t,t'eooec
                                   j4.
                                     ,r7 -Ti'
                                            /
                                            ka,'J
                                                tcV , :1tl1-
                                                           ).-
                                                             k',zjJtmc   sI .   ltuïatzetvtvv,-y
       ,.ti e-
             ltldtt
                  s wlttar
                         zoixgtui4kesoav.cituaj-âlfketegjf         .
                                                                   e.-4;.tw,ttre-oue.  -
                                                                                       ft'
                                                                                         z
       lwtoé?tztL,  .)rau swmame40-/,6Ivsg' lt,,fx'l,.ez.
                                                        zjwr
                                                           , c.t.t-(-
                                                                    4o, c.-,kz,(, so zr;wn
       escg z1'k wuo'kortt' -ual--
              -
                                     .
                                     ';.'g f
                                           ,cfrkwt/ta,c)j ea-t:1ejs-
                                                         .
                                                                     -tk-isxtk,' y,,izscv.
       rtx'
          z,ï,        sO.
                        ?U
                         JeCI. o
                               '
                               Vvci''
                                    tmej'
                                        l.?
                                          ;tuofwi
                                                z
                                                xz.
                                                  -lk'
                                                     t-tz oi,
                                                            &4 l
                                                               ,fzT s.
                                                                     :l-(ftc)
                         g'%      j
                                  4r.
                                    - y jy g             . . ;,((Lv
       àrak
          'en bylk.
                  ?
                  ,
                  o tw/tâa Ja'
                             7era'/
                                  x?,5,n-sato ,hyu'k-sf cwa.,'t o.a
                                                                 .


       k'&m
          .zua
             tp.
               j.k tk;scrtsg.Hek,cj'leztç' (yy.my.
                                         fm,     &-cfyt
                                                      m-
                                                       zoi
                                                         o uxout
                                                               kcxst4.
        ke-àkza?.
       t'       'îce-c
                  -  -tola,;Jw
                             f'
                              ts-ttw .
                                     r
                                     pzo7rwvozwfn .
                                                  z u?s.
                                                       gLgue,
                                                            .
                                                            1
                                                            4g(
                                                              ,,tg-
                                                                  fJ
                                                                   a
      i - =Urxl'
              ,.n/wtckoicesazymvo
                                -ze                                                        v
                                                                           k'rbk
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 80 of   b''
                                                                              192 r7
     I
      t

            lshvw.kiw-xxxco@- xc% xuu.k; w w an ..,
                                                  u% Xkak W.
      W o-xw $. a <. xmt exqxwx <.vx o% am ow -a uoxuwxw
      akwvuw r.
              k < + ï wqvàv UOG .qx V vw 2>W .m m .

                                            lsc.à Qw w             LYtne
                                           )        C,             G/zoïzo
           l.kqwi Qa ww kwc.kx x,.
                          .      <=c .,>      w xikx ol w czuu kVwk Kv.
       Q ho.xn                .w Vuw x,Q cxaw k ..=<vxvu ka vxx ouoa vokk - .
      V w ysd < . cyaxox vxxx.k kov
                                  kkxm k ux avxw v c.;ac h.<
      ksvku-aaw.: koAxxozwxkuc , w k% < > N a+uwk k k .w alowkoaw
           < . .xxk qxkx com a Qq-wk.
                                    = k au wA .
      tm

              & kxavAw k o kukw x ulxu h e.
                                                rxvxw+'.mx<.kkkowso1
                                           c W xwoNw x àu-wuxsx ofxk.%.k -y
      <. QmavkvwuN.X.kJi.
                        .r.çN wks& ow kaii
                                         hxaWçxwxx-kxc.ewkcws
           tWAM w t .>v> Q.> Y xsvNw ..kxkwv-
                                            wk                      K ..k4 auu.A.N
      lsM aaks.k k.. swm .v.k xG .>..G txau a urwc W c- a.
                                                         k.
      u xw w n aG wmxwwxk.k vwkwN xu w. x w wxawï kxxvm vsuA x
       lksqrxlwsu k woxxswawxvvw o7 ycwuw ytacxt îxnucxx txlW x< a çruzas
             k.u sx xcoo> .ow.xvna vv Vx C-ko.vavku K uxsu kxx -.k.
       k.aa w u ouw xkx uxnkxkc W av aaïsek w vvvvnw A wk Nx N v akowo.t-x
      pv cwu w uvx-   sxx wu-N.sk < .u .vxxxxk.u wu-%uh %.w % k        .
          NNU
      E . 1Q. - c va . wkv k.x swyo a
                                    k x a ww ku t  u x.Y<  kW
                 L uaxvx vwkqacxàucwaokovx cxh<.xtw k<..YQ q. w w x/ .Wm
       lxsc..wvuo< xuwxQ zu xaq.'
                                .: k < na w u aak àx a.
                                                      ' a      .


       W umki wxJv eu ao ww xu' amw-j< k awa ,v u x w .u..s
       skomuwçxx V hove.sLm .
                            ,k w vv.k kwccaav k.vNmxuqi eo vxn,
      . M 4k- % k m vc-: a.x V 4Tqw vw Xoçxw-o.y< w xw .q.w k.w
       cx ua . l a4 o
                    .m cw -oxo yw u mxu h axl qu- k ovxak &xauxww Vç
       Ks.
         N xksck .wkàx ca vx
                           k vkww k kw a4..v< aa vvwkkn 7vo.
      Cwozu v sy% vxa.N sw yokkïkx wk.u& Auxv ak.xkw- x uwk.c<
       çxov
         k <ofxwxQkqwkwo-
                        u qxs .V V.:.t .Q Xu-% 72.
                                                 0%%tQtR .wkxY skVs
                vvvuwx ,. w7x< .: .&=        w Na < wok % . vu aok.à k
      uG    wG jxfesotv%.swcsv a. oqu.x tm- W qxx=G uc v V.à.C.x
         V c5-%7:13 .l&A.wk xqV vw    axwu'u-à o owwA .
      osxuessssc-uxaopi                J                           lxce-kïzsïv
                                                                           r-xhi
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 81 of   6l
                                                                              192'.
                                                                                  # 19
       l
                               J #Al'-
                                     > z:6 pv c zw pzr z ' ..




           > kwtpF Fowrwz-wq A Aez.3+ ww em Wxxf H r   .
       4//,-+ s/x/emwrr ,. A- e a.aM e zw e z yny z,vM
        # ,qs =#zp W= - w,V 4o m gz o-z,ypgrzwur.fTzvvG r,
                                                   .     '
       T X - su
              ' +hc yw arsw e'vM-v s/v-e.z ,
                       -
                                           /,>z. mA pi     .

           ,%n,.w/= en/rvze e BA norrn Twza = . 7-3., pszs
               .
                                                         l
        . 0 /= n .> ev aw lo zv
       7>#v àywsl N .,a' +e.+4 Av v/ ngey +o -w-o4 r+A ..
                                           .
                                                        ;y.                  .




        /
       +à.
           Yrpp oo,n ,:>,
                        .
                        -.v .
                            L rx.zsgs #
                                   saww x
                                      w ,
                                        xgx
                                          &  = u
                                               -+ z
                                                  vm
                                                   -       .



       ;A . +J> wwz. a> T>' .            y czzrxva
                                                 z              .
                                                                       -
                       .



       O W hyve OV M AwZV - Ao ym.A alvR eWzeza ,LmA s
           - ,4:,
                y: hu nus' .uymvu gx % = xoA.- ,p -
                                                  Aw.oc.e,,
       A#/&&2œ w onew g/zrzg #o. ev eu k r wwegs.
            X éa..w,y>.>s.J AmA w >2x/x o asy uyfseA uvwnyw
       />& A zawa pwwzz- e, > & - >/7 ,$
       .
                           -
                                       v 4A ones ,)nhze2-
       aW oofs/<
               A .FA ao >''z./
                             .Va zswH zyiéoygu# xevzz
                                                    -/
       h- psmœoT wnk o m m su6 .
       U T e.ug ,> x.e.m,+.,n à#.w . // o f'--t-
                                               rsnp ..zA>a
       - wr..n-seo,a//vzva.,whomescs r,gmx . yywsw
       s > -..w v. pvhu
                   .
                      w-                yve/xhbnp4t.
                                                   w -ze ,
       f s+,& :Z.rZwA, N -t-
                           r.m ,y ..>.zaJàpqg/vs az.>/7>.,a & ,kz
       Wr zv w - w ws.           A.2 >w > owmnnenpw ,z:/.W
            '=4 /œc*4.z..zy +JvW + x> ,,,a. w.* w omsn ,k
                                                   .




       $ Tnpx H w nA ba 00 .. :rzy, ,v-yeg/wzzaw,      ,y gvze
        =p xzwzx ,,,,- . 4 maqo. a.,M c-= .<+ +. wpe po/gF v
             /'.
       4 w,#>>   - ,t; a.oowweMw.wx w,*h#fz,<dVf< weTlz:ve - f/w g               .



           q/ g/w                        X             A
                                                                           Lxhl
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 82 of  blt J3
                                                                              192
      I
                     E bjE l
                           '
                           h.l (       -
                                                .   fPI '
                                                        ô7- ; VJ.
                                                                'T
               .

           .   f z-)ooavsppA.ktxzaoyolaz,akps..,ïz%htazx'
                                                        )/ms/acta,l
                                                                  wp,os.a
       1-R)6 rum/*bp/lEe elaqv lkv#alatxegww:s'm fp'- fs acsqwr sAobr'tr
      Io 77e FL4rN zï/ K/D/LFYJ/ m&> Is /* cz,oF ayoulsjeau/wo tmob FAIN
      Fcqszsonu sxzcn&zm
           .   '
               f :4:6,Kuaou < .- s<JIN/oc bF.xJrMr<h aalf:&a#G &)Ez% -AT 5txc'
                                                                             #
      5m/ cvfkp:>4b Aa 4 vErî a ostFRIJSXY A-b Atso A TlM pâslootm''%ôwJpzA>4.Q E
      #mu& D lM b To6E* e)
                         < 45M 5& &'1.llxndz.zAr4tl8rVW l%vlf5.* Dcl/O
      #>           /r6n REFSO'
                             4?FJ ra Ly WCJA FA JS ol- oç 3aM g)fs e J'a lszse obsm
      > )- .dytrlrw A e zY zz.h PE/qx3>ewr/JE>pT#ooKgrlvF# s*spDrrykxyngsO xle a
      x.ab G J 6,#.*-
                    .4 5ot.# szco M FoRF RM ta/<aSl Ih ikbzxtbwltà'
                                                                  kq# //G:R .
           V bE5.(.#4sllb.
                         4 col
                             w aslvsF'
                                     FFU LJYDAtoo5= 4BX AS7F.d;
                                                              %X
      96% > N z u -70 +g6 MmLlo aus uoL-loM hRY bm-
                                                  p> (*,* rE$ 4mYiW fbltxz
      srnFesi16K >              > b W uivaT-h &Rl&Aur :4/* Ptn xFSR xssls'r:Kzf
      E.II'ASR t/Aoïsld oR AY Dls- sôF.,
                                       h o,cvg sovrpvneuou.s lobùFFs> N % lkA
      SAYC;Y AoB km àzsyslell.
           6/4//(baY 5HE.(Ssos.G            Tb blsbm/sz:bohzi##erlèo4:AK:b tM zia FlzsK
      lo- 're.s 'eb = s% 4L1Ket5oE,u t.s.i.y Tb //E& M FtAM U xo dzNxjsa;c UIITA
      -zWE St
            j.
               4KRlsj& 14.M 6 ef r*L.E3.&-/ee œsofsxm ou 5//6* > O It;/
      41* .l IG ROSIZG        t.3V,L6 52*   0 < FF 66< 6 ?v ele e:a .s Jhab 5Jo 8Q,#-QD'
                                                                                       Ae
      ln- 'rFA (pnsltcz.r         3: o7Ta b9-loblFy- ,drDoM t'for/ 3Fx.oi
                                                                        %l>)
                                                                           '#s7> L
       e
        c $11M R'î*03s$6 D zN sz'ri FM a 14:*'f&5'ob 5-MFFj5'78tE14(d>1bSaohL
      W pKAss/+,xrrklx ïbFsïrï ezf B6IQ:ha s's            ><b UI:rA LW.
                                                                      Y BEt<&6Rmp 'Y
      Em lb IAt< EZ 0 =          F. )Rd bt -rW% bLfM lttzM oc & (F SKUML zllsp&uhxs'M
      N/fN RR R?VZ aR bsm ;s/Y +//5 FerTo AstyalFM rô wlla c f> -:/5#rt&a-t)              .


      'rvoo</d /FR a onw > '/'rx </?oloc tvluys)zLo-GE& ZE Atzotaco > K .
          HIR.YkY5dM LM IY #essoFelv b FKmrnr6tt lsaz-szusâc nwnsw6opxs)
      tOXXF'
           AM c#ll6FLY B'
                        y &e G#rGII.U Asn% Lsv kzsb* u* ** +H r/b- = ?
      s#c #/ts IiY   Ep wtz?y&e K.zloob ?qe K hz/L m-b PX cw Atzz
                                                                vz-vxavztz                .


      o'rkg rmlc LalrA'tap//ou.tœ atm -cxvurssvkbpsto tmocca lfitra'o ihuF%+ JWK
       G ALS mwpb EToa n- t-FROJ&-7'? ga.blp> - 2;J ?%RAeb txojôtf<acks'ro
      thzra c'r tal'r//reucx 3wb clM lucrlx be''
                                               f'
                                                ttr ceu Fe:pq.ax)b kjotFslr jb- n x
                                                                           .


      1QzA4<&?< c é4M s'ç&%ts6l &:&, bEupdr tosz.FoRN'       /ovys#z.ltmifx?r o
      wla LF,&yr kU Eqn oN s rotonY #&K sF-tee->x)lN 1
                                                     4&7t. ToRzlexuol
                                                                    u M ///- Q,l41/ )1Y
      E.
       fu ysle pélI'Jslo'
                        tEmsf.
                             outa'hl<lt
                                      aat-r'
                                           raSFZ.ZZ&-A-S/IFFZ-F 'vwk o&4i'scltM :.
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 83 of 192
        Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 84 of 192
                                                                                                            su a oFn aom bA
        ..
             r/N A TR                             , Irx-qv                               pEpARM Nl'oFcokkmcnoNs                                                     M<1Numler:
              .
                   . -.                   -        .                                          *                                                  pe j
                                                                                                                                                 .  .
                                                                                                                                                                    yx xumw:
                                                                                                                                                                    Iatjjution: '
             (Ch
               TO:                                 Q waden                                   Q cla igxtion                         D Me œ      D DOœ1
                eekOne)                            2 Asx.w- en                               Q - m'ty                              D M>o1Hojtb D o-
                           la ateName                                                                            X N
    '
             FROM:                        T                                                                                  um-                >                  JobM i- ot D*te
                                                  okl                     -(ck                                               $ b                L 4lqL t-im                                        6lûhozo
             RE W ST
        . y Cl.                   *                        '                     w
                                                                                                                                        Chxkbe iftYSisO infoM al 'evànœ V
                                                                                                                                                 !            *               '       '
                                                                                                                                                 n       ct                                             * #L'
                             r'
                       #     *
                                              '
              GS       .          E                                              :
                                                                                                      !
                                                                                     n            -
             At                                   'k exmz-t                      q            l1 u
                                                                                             ,o                          ' e-ed i.4kt
                                                                                                                                    'i'
        F.c :!                                                                                    '         -                '
                                                                                                                                                                                           .

         'T , eA pc;. l                                            = k'
                                                                                                                              4-                 .- -
                       4 :                                                                            t.o
                                                                                         .
                                                                                                                         j             r2                         #.
                                                                                                                                                                   é       .Y 4kl ' u              ''
                                                                                                                                                                                                        .' y
                  ; ;'                            1-                                                            ''        tq7*              '
                                                                         t sêt           à ,
                                                                                                                                                                  )' rik rl                    t' ..

                                                                                                                                            -
                                  F, .                                   $. y                             .              .       <                                                             .             .


                                                                                                                                     . y                      py           o4                           (j
                                                                                                                                                                                                         .a .
                                                                                                                                                                                                         .
                                                                                                                                                                                                                      '




        lnmate(Signaa-):
                                      -       -
                                                                                                                     .
                                                                                                                                       > : 31                                         .                          ..
                                                       -   -   -   - -
                                                                                                                                                                             hxyj
                                                                                                                                                                                yjyj
                                                                                                                                                                                   yqvvvfovpyjpyjiy
                                                                                                                                                                                                  amg.
'                                                                                o :
                                                                                   tjv        .                          smowwmLmz                                                    RFCRI/VM
                                                                                                                                                                                           '

        REspoxsz                                                   $.            g 222g                                                     pwvsavmxp AtJC242220       ,
                                                                                                                                                                                      ,.            ,




                   Cr

                                           '
                         ' '                 ta ainstthatcertain staffm ember.lfyou arehaving issueswith
                ' tesin ourdorm ou need to tellyourhousingom cer houslng sergeant,ort e              cerln
                                                                          ,
          charge.Toensure yoursafety during em vestlga1on ls o ousey
          consnement. ou can a so reques a                         .           *     *
                                      e        .
            ave slnce yOu                                        A          *
                                                                                                        .
                                    .   .                .
                    ''                                                           ave not rovided an recent
                   '                '
                                              '    '     Dadec .I.can on1 ronow whattheoepartmentof
     yn'
       befollowlngpeelln:volmror- lgd- and Procedures.
    P                                       wte owly:
      ased an t%e above Inro- atl
                                 ow yollr.1- .0 jv
    yep',%p5*etheHgkfto:ybm lt*fo'                                                                                                               orAppa           l m xr fle algd- peeIedez e v
                                                           rmple - sa 1.
    Om                                                                                                                                  j
             cial PrintName):
                                                                                                            cial K           a     :                                              D
     Original:Inmate(plusonecop '                                                                                                                                                     ate: 091%%
    nCC:
       ,sfRemtai
          or    nal
               isedsoby
                      uso
                        eme
                          toi
                            ail
                            f ler
                                enf
                                ispo n t                                             tistoaninformalY evu cet11% fonvardto                                                              0
                                   o-                         1:Rule33.103.* 5.FloridsAdmliso tiveCeplated in inmate's5le
                                                            ew1
    loforvna!Grievanca aqd lnmaieR- œ                                                                  e.                 1,
    5'011m:yobtain furthc admili- ti wi         llbev ndd Sowilin15e ,fogowingA eiptbym E
    rm llirtxlby Rsslt33-1:3.906.F.    v t <   ew ofware- pl
                                                           e t# ow  h-
                                                                     'g fa   X  1 .3:3 R- < f
    lntrrlban l5 dal?s pfserthegri A. C...àttathi
                                                ngeceyof> .inr- lY ev-                #        x AdmihiseafiveR- e y orAppœ l.tomplding t:ef= n Ks
                                                                            and
                                 rw nceisr- de to. Irthr 1sthdayhllsonxw eeko dr>       .ad  f
                                                                                             erwe   jngyovrcopple ltptiiewem or
                                                                                 yr%obday,thedtledatèsh:llbethenekt> 1e workday.assisfante m no
    l)f.-G-236 (Efl-cctivc 11/1F)
                                                                            Inco> mtd byRefc ence in Ruje33-*103.005
                                                                                                                                            .   F.A.C.
                                                                                                                                                                                        ?'rv'çfaalw02'
                                                                                                                                                                                                     tr(J
            Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 85i of 192    .1
                                                                                            ardel)p'
                                                                                                   fi'
                                                                                                     yyL;l.,                                                                                                        .
                                                                          FLORIDA DEPARTM ENT OFCORREW IONS                                                                                      R EC.
                                                                                                                                                                                                     p-I:
                                                                                                                                                                                                        v/4ce. ,g.
                                                                                                                                                                                                                 r,e
                                                                FQQUESTFORADMINISTRATIVEREM EDY ORAPPEAL                                                                                    s2F 11 2022
             ZThirdPart
      TO: IZ Warden
                      yGZri
                          evAs
                            ansceAllegingSexualAZbuse
                               istantWarden
                                                                 . .) j
                                                    Secretam FlondaDepartmentofCorrections
     From orIF AllegingSexualAbuse,onthebehalfof:
                   Rx1s:$ u
                          -oko T                                                                               < l7s:                                         0                   CT
                   Last                 First          MiddleInitial                                           DC Ntlmber                                                 Insttmtion
                                                                                      partA - Inm ateGrievance
        .      .                    .
t1
&.                                                                                .            -
                                                                                                       oj.                 a.
                                                                                                                            j go s. ea(. f./ -                                                     - qy
       ss ô
          oT                                 n ,
                                               1'                             kz . '
                                                                                   fo                                                'e                               'à's              r,'fs

              l                          ( .f                       *'            e                        - q5'
                                                                                                               3.
                                                                                                                -: o - .                          Iar                 r
                                                 '     >.       +                                                                                                                           N               A
                                                 I                                                                                                                                                     '    f
                                                                     .        >       :                                                                           1       l
                                                  tx                          /       f                                                   '                               h45               T7


                                        1                                          o
                   2-                                       - k/.                   ?e                     '      r-   e.
                                                                                                                        r                                 '                   '-1'                   e
                        .           ..
                                        j. 2
                                           u-                           4,                                   g                                                                                    (,m
                                         x                  -
                                                                                                           t,t'
                                                                                                              M -'
                                                                                                                 f'                                           Nx 09                                             -
                                ,                 ,                               . g-g-tsj                       jsao                    ,m                  ,                                     r.z
                                '
                            .               ao  Y      oï                 m'                           ' :n '
                                                                                                            tt <                                          '                             t u
                        F                t/-o r -                                          ef
                                                                                            lg-       e
                   3                    - Y t
                                            w
                                              e
                                              '
                                              .
                                              -ft -
                                                  v                 .
                                                                                          *
                                                                                          $    p.
                                                                                                n?
                                                                                                 ' *(:' -
                                                                                                        1.
                                                                                                         ,                                                    *' f. ' )
                                                                                                                                                                      &
                                                                                                       x .             1                          p               t       &
                                                                                                                                                                               r , (j
                                                                                                                                                                               #.           x
                                            l                                                                                                             G M                 t             f                   -
                                )'
                                ,



                   8                                                                                   '        (1.                                   -'œ    'z o,,'f
                          '&s e
                            .   -
                                                       '            +                                          C '                                     'e.;#    +o wd'
                                                                                                                                                                     la Aq
                            (
                            '.Ef-                           po                             '
                                                                                                                  .!            - s''
                                                                                                                                '/
                                                                                                                                 '
                                                                                                                                    a
                                                                                                                                    e (.e.
                                                                                                                                        g.z.  .                                         x                  ,m
                                            t
                                            .-
                                              ç
                                              ,
                                                                         t.
                                                                                           1
                                                                                                   .
                                                                                                           '4 *
                                                                                                                   .
                                                                                                                            E
                                                                                                                                     ..  1
                                                                                                                                         ,
                                                                                                                                         7.- ..
                                                                                                                                     ,ek C' n
                                                                                                                                                                          .
                                                                                                                                                                          -
                                                                                                                                                                                        .
                                                                                                       ,                        J                     k




                   q Iq/M                                                                                                                                                         Y
                            DATE                                                                                                          SIGNATURE OFGRIEVANT AND D.C.#


      *BYSIGNATURE,INMATEAGREESTOTHEFOLLOWING#OF30-DAYEU ENSIONS:                                                                                                             /
                                                                                                                                                                  #                             Signature
                                                                         INA RUCHONS
     n lsform I
              susedforsllngaformalgrlevanceattheInstl
                                                    tutlonorfatjll
                                                                 tylevelaswellasforfil
                                                                                     ingappeal
                                                                                             stotheOfficeoftheSecretarv in aeeordanee wltb Rull RR-InQ M K
  Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 86 of 192


                                               PART B -RESPONSE

MAATSCH,JOHN                     Y51786          2009-463-174        DADE C.I.                       E1114L
            NAME                  NUMBER      FORMALGRIEVANCE         CURRENT INMATE LOCATION      HOUSING LOCATION
                                                 LOG NUMBER

YourGrievance has been received, reviewed,and a response is asfoll
                                                                 ows:
Afterfurtherinvesti
                  gating the nature ofyourgrievance, ourfindings indicate thatthe response provided to you on
InformalGrievance#463-2008-0481adequatel
                                       yaddressersthe isjueyou have putforward inthisappeal.
In addition,you are currently housed correctl
                                            y. Housing isbased on m ultiple factors thatclassifiesan inmate.lfyou are
having i ssues with any inmates i
                                n yourdorm you need to tellyourhousing omcer, housing sergeant,orthe Officerin
Charge.
Based on the above information,yourgrievance is DENIED .
You may appealand obtain furtheradministrative review ofyourcom plaintby acquiring Form DC1-303;Requestfor
Administrative Remedy orAppeal,completing the form , and forwarding itwith aIIattachments to the office ofthe Bureau
ofInmate Grievance Appeals,501South Calhoun Street, Tallahassee.FL 32399-2500.

                                                               M .COR        S,

                                                                                                    a9117 I'o
SIGNATURE AND R PED OR PRINTED NAME OF                   SIGNATURE O FW ARD ,A T.                         DATE
  '     EMPLOYEE RESPONDING                                WARDEN,OR SEC T    'S
                                                               REPRESE A E


                                                                                                  onevakl
                                                                                                        Lîo
                                                                                                          'tk,natce
                                                                                                     M.
                                                                                                      Atk-qd-




                                                                                                  SEF 1: 2029
Case 1:20-cv-24998-RS
              tk
               '
               :Tk..
              (Mk *.e
                      ! Document 1 Entered on FLSD Docket 12/08/2020 Page 87 of 192
                      :
                           ,1
                            ,e,      k
                                     .   h

       0CT 1 6 2080           . .
                                         )
                                         1
                                         .
                                         :
                                         7
        ..,4crjjl)'
                  )?>'j',gyjjy.i!:                     PART B -RESPONSE
           llrl3t l 47iQ% I  'l6i)
M AATSCH,JO HN                               751786      20-644544           DADE C.I.                   E1114L
               NAME                          NUM BER   GRIEVANCE LOG           CURRENT INMATE LOCATI
                                                                                                   ON   HOUSING LOCATI
                                                                                                                     ON
                                                           NUMBER

Youradministrati
               ve appealhasbeen reviewed and evaluated.The response thatyou recei  ved atthe institutionalIevel
has been reviewed and isfoundto appropri
                                       atefyaddressthe concerns thatyou raised atthe institutionalIevelaswell
asthe CentralOffice Ievel.
Youradm inistrative appealis denied.
J.Adam s

                                                                       V'
                                                                        i        '
                                                                                 r;J' ,
                                                                                      /i
                                                                       #./ ,
                                                                           . .
                                                                             (?:1.
                                                                               k'
                                                                                .=u
                                                                                  .'
                                                                                   r.
                                                                                    t
                                                                                    ..
                                                                                     z.
                                                                                      r;?z.
                                                                                      (   r.
                                                                                           ,
                                                                                           r
                                                                                           ,-
                                                                                            .
                                                                                            -#                .
SIGNATURE AND TYPED OR PRINTED NAME OF
                                                                     ,. ,
                                                               SIGNATURE OF W ARDEN,ASST.
                                                                                                          /stDATE
                                                                                                              j(vo
        EM PLOYEE RESPONDING                                     W ARDEN,OR SECRETARY'S
                                                                     REPRESENTATIVE
'               Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 88 of 192
                                                                                        FLORIDA DEPARTM ENT OF CORREW IONS                                          --
                                                                                                                                                                        -'L,'*
                                                                                                                                                                   i .-.-*
                                                                           REQUEWFORADMINISTRATI
                                                                                               VEREMEDYORAPPEAL                                                                     . jw.
                                                                                                                                                                                       vV.
       ED ThirdPartyGrlevanceAlleo gSexualAbuse                                                                                                                                 02T (.
                                                                                                                                                                                     i5lniri
    TO: IZ warden    (ZIAssistantWarden    M Secretary,FloridaDepa                                                                                                                ,Jautjjasuofjs
    From orIF A eging SexualAbuse, on thebehalfof.                                                                               .                                     In ateG/eva,e.4np@p1.
                         :,A ck u.)ke              -
                                                                               rc                                   $5î76:                                                      a- o &r
                         Last                 First                    M iddleInitial'                                  DC Number                                           -           Institutiop . . ,
                                                                                                                                                                            A o -u - 3 lt/k'
                                                                                                    PartA - Inm ate Grievance
            <
                    .
                             *                         '
                                                       r                                      .,            Z
                                                                                                        k#- 1#      . ,-                         O             '''                      (:
                                                                                                                                                                                         !zx
                9 Mb -1
                         *                                         .       .
    Tswe- . -û.
    r                                                          f-fr,d 's                                                         .


                                                                                                                                         *
                                                                                                                                             -
                                                                                                                                                             VtA            '               (            ce              ''

                    '                   'a(p:-J-oT'-a' . ( 'c                                ..
                                                                                                                      .      e
                                                                                                                                                                        :,f' o.' -
                '
                                     CK           afo(-' 1
                                                         - ' tr
                                                              nM                                                    1
                                                                                                                    *'V 6
                                                                                                                    î
                                                                                                                                                 Y. f                  -:' m'                                  'nh/02
                                                                                                                                                                                                                    kr
    f           !                                                      .                                                             .       V       v             .
    /h                                  7X                     '                                   oe                                't:l

                '
                             ,1
                              -----     $
                                       1.
                                        :lna
                                           )j- . .-                                       y.r .                                  ln                                     .: ... . yr
                                                                                                                                                                                  yy.
                f,
                -y                   , p f. . fkk,                                      .(.,                                                                       ,(.m -     .,
                    Z'




    -

            ( -. tc.
                   (.,'
                      -
                      /
                      ,a?,
                         c'      -'      c, . c-o ro      ,
                                                          .     t
                                                                , ,1s..
                                                                      ;
                                                                      .1                                                                                                                                            -



                       rt
                        /'       4:..
                                    ljy .g.,,        .        -     ..
                        ? xt.y y 4
                                      .       .r   .. yt
                                                       r
                                                       t,t .(
                                                            y ,
                                                              .       y. y
                                                                         . .                                            '.           '

            M-                                             j               z                                                                                           ((               (
    ..                                                                                                                                               j
                                                                                              i         :
                                                                   l           .1
                                                                                    ,
                                                                                                        . A t zhsn $,o.vi
                                                                                                            ,

                                                                                                                    ,                                          '
                                                                                                                                                                                                          :
                                               ;                                                                                                               q.gf- 4
                                                                                                                                                               v                            .

                                                                                                                                                                                                                    -

                        sja-s u't;                                             .'                  ., .
                                                                                                   ,.
                                                                                                      )#                         .                   x.
                                                                                                                                                      (g. e.,.'a                    .
                                                                                                                                                                                                ,                       ,,

                                                                           ,,
                totk                                                   é                 .
                                                                                                    <'
                                                                                                    .            ./                              .(: ,
                                                                                                                                                     z zu .a
                                                                                                                                                     .

                                               '                                                            '
                                         ..                q
                                            6i.<       //1    ' '-3 tr    0.45 '; pQ ' o zo ftl                                                          .                                                     .
        '
                         %                     ?-.'h tlal(cst  't'
                                                                 x.fzaHz ;,
                                                                          a '' nccezt -                                 -




                          , t
                            ,t
                             )m cI.
                                  J/.(.( , Tf-y.m,t a- p yC   ë&-j
                                                                 st .?jo ,
                         $*2S /2z7* '
                            DATE
                                                            T-' SIGNATURE.
                                                                        J.OFGRIkEVANT
                                                                                 ( AND> J
                                                                                        D
                                                                                         ,                                                                                                          -                        .

                                                                                                                                                                                                           C.#
                                                                                                                                                                                                           .




        *BYSIGNATURE,INMATEAGREESTO THEFOLLOWING#Or3GV YEXTENSIONS:                                                                                                                     / .V
                                                                                                                                                                                           ..V
                                                                                                                                                                                             >           luaka .
                                                                                                                                                                                #                       Signature
                                                                                                                INA RUW IONS
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 89 of 192




                            qxtlk?/ (
                     Q cuwv-k K.cxsue-vy.u'Rv.ixeux
                     :&,t-.,ck .V 'axcaq.L-cxvrssr-ua-x.cxk
                     tvh:u kkvswkz-toâxvlkus...xc-..- rv OVR- '
                         -V.t.
                      te-'
                         .b.=$.k.rxu .S.xt.W -.V.,w. .& G .vvqwv
                         T .t..
                      (.:,.&vpcoo-.,k V.
                                       A.MNX..A 'K.uo-'uw t,lXk
                             wx  wxAl kLb'haa-
                                             xu=ustaV vr
                                                       w'A
                          Cpvq-xzu-scx-
                                      -
                                      uQK&'k.t7
 /'7/ Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 90 of 192
<>
 f
 -N y7   fo sa-
             l$                         L--k                                                                                       W m= =          W A*A*W                 ru =R=
                                    ,
                                                                                                                  sgpzltrscpzrcoy copazcllor                                                                            zzaquumbrc
         DZGTK
           .
                                                                                                    u'3 - jq l o - oo ô' ;                                         .
                                                                                                                                                                            .
                                                                                                                                                                                                                        T =-fr/Na.D=b
                                                                                                                                                                                                                        raaja      nl
                                                                                                                                                                                                                                      =                                                            ,.
                 'rœ                                           C) paqra                                                   (7J nlnpnc
                                                                                                                                   'soasca                                 (D Mxtkzl                                   ED Dccjzl
         (G ecka ej                                            E
                                                               ; Asiwar:
                                                                       loa                                                (H seo:zity                                      E) M- HG                                    (n otbv                             -              -



         R OM: raamxf-p= s                                                                                                     .           DCNH .                                            xonsrtm                    TobAssi> cat Dals
                                              '
                                              .
                                              -/
                                               k
                                               l
                                               j
                                               l-
                                                7
                                                1
                                                :
                                                '1b
                                                  t
                                                  '
                                                  .
                                                  b
                                                  i 1-h
                                                      1
                                                      t
                                                      /
                                                      -
                                                      57
                                                       1-' '                                                                                   y.
                                                                                                                                                '
                                                                                                                                                5 ppyé y)pazu hjpp .                                                                                           6 (/Ij
 '

                                              S   @ *                   @. .x                                                             6q
                                                                                                                                                                                   -'
                                                                                                                                                                                    eck11ereF
                                                                                                                                                                                            T.
                                                                                                                                                                                             .
                                                                                                                                                                                               fhiq'
                                                                                                                                                                                                   tsa inforrnnl -eva.nce
                             .,
                              .
                 ,
                 q                            l/I9 'ts .'
                                                        #'          .
                                                                                                '
                                                                                                .        v, '.- + -
                                                                                                                  1.
                                                                                                                   '
                                                                                                                   -t.-
                                                                                                                      .
                                                                                                                      '
                                                                                                                                                                                ,,.        e- .         u..o a      .,
                                                                                                                                                                                                                     '-
                                                  ..
                                                                                ,
                                                                                        j       jp                                    .                                y                 . /          .                       .    /N                mrv . ..
         Q
         Dj4
           /
           %h                                 :                                                                                        1                                                                                                                                      '

             -'
              xY                         k éo ).
                                               x.
                                                y. .                                         . ( & J-*r' !# g   s
                                                                                                                 a ';:4. j
                                                                                                                         .' ,&:$/.    @j#.p ,. 'j a.pV'>.1
                                                                                                                                                         k.u  v
                                                                                                                                                              Ikj
                                                                                                                                                               .
                                                                                                                                                                                                                                                                                      .

                                                                            Y'              (7                         '            %        * '  .
         %           ' J                              (7
                                                                            '
                                                                                e!          .,r.#f'
                                                                                                  - '' ' LJ. ''h/
                                                                                                                q';
                                                                                                                  :'-S.I '         . -.
                                                                                                                                   j      k tzJt9'j
                                                                                                                                                  .n - m. .,../J't2
                                                                                                                                                                  4j.. .                                                  .                                                           ..
                                                                                                                                                                                                                                                                                           '
                                                      .                               jle /r. '                                      (?' '!       (-        /, . .-/                                       . '.                 .i *   ,1        1            ,$ f
                                                                                                                                                                                                                                                             -'.,-,. l,p'(jt
                                                                                                                                                                                                                                                                                               ,
                 e -M               Ie.JfZ K.km'' '                                  7tzt,t'x l
                                                                                    Ut                                        t' --r-     ?-)t'b' .k/the $t?- zhq -'
                                                                                                                                                                   -                                      --l/ '                      .--' * ,-:':'?, ''q..r ,
                                                                                                                                                                                                                              >j -' '-*                                     f
                                                                                                                                                                                                                                                                           -.


         10 --(tv'v.zs-
         -
                      t?m( t. !ftt,.! I-'x'f'                           ..                                                           lm tvv?i                            .
                                                                                                                                                                                .
                                                                                                                                                                                -                 a q
                                                                                                                                                                                                    -                   ztt
                                                                                                                                                                                                                          >s.,
                                                                                                                                                                                                                             1':)/
                                                                                                                                                                                                                                 .z.tk.,. '0 c,rrz,c'f
                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                     '
                                                                         .-z'               j .(
                                                                                            .  j1àj .                                                                  J j  ..      '                                   ,!j s,'     .,      .                         ..s.  '
                                                                                                                                                                                                                                                                            jf                     <.
             /:-
               1                    r JW                        '. .
                                                                   ïy                       r 't (n                                        5 e
                                                                                                                                             '                         ( (
                                                                                                                                                                         q#. :n G t
                                                                                                                                                                                  ;?. <                                 7j'
                                                                                                                                                                                                                          m1 < f- '
                                                                                                                                                                                                                                  , r                          '         .I A', *

                 a*kI
                    '/'                                             j. e , .,
                                                                            .
                                                                            r                                :.
                                                                                                              ,.
                                                                                                               1.ystj.4,, .' .
                                                                                                                             '
                                                                                                                             y-(
                                                                                                                               . ' xg
                                                                                                                                    j.te t.z('- .-j' .ky u   .
                                                                                                                                                             .'..ejj                                                                                    n 4 v .t?tx*
                                                                 ..
                                        .,.
                                              ''
                                               rjo                  g       j                                  !;                                        'j-?.     e                                                                                               <.
         '
                                        -.-,f'bu k                                      -
                                                                                        7 , (.
                                                                                        .
                                                                                            I
                                                                                             lqw
                                                                                               t.y- 'j$c'Yi
                                                                                                    .                      .
                                                                                                                                                       i
                                                                                                                                                       .
                                                                                                                                                       '
                                                                                                                                                       l *'? ;A
                                                                                                                                                              .0't.p!-' ?ttr,.
                                                                                                                                                                             'p
                                                                                                                                                                              '
                                                                                                                                                                              h.   t,.' '. .
                                                                                                                                                                                t! .
                                                                                                                                                                                   #     .
                                                                                                                                                                                              1'I',-
                                                                                                                                                                                           -.-.    nt-- q
                                                                                                                                                                                                        k ;t.a4
                                                                                                                                                                                                        î      .
         '. .
            , *c(t'
                  l                               '
                                                      .a    ,,.p
                                                               .
                                                                                ..t .q                       '            -        l'h't4i
                                                                                                                                         j
                                                                                                                                         ki                                 - z k '
                                                                                                                                                                                '  pe '
                                                                                                                                                                                     .
                                                                                                                                                                                    ..                 f.
                                                                                                                                                                                                        /.'-*
                                                                                                                                                                                                      q > <..)
                                                                                                                                                                                                             -.,d .1f,.,'z.h ej*,
                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                -: ) .( ,.4',.yr
                                                                                                                                                                                                                                        .                             .
                                                                                                                                                                           . .,  e
                              t- : v - ! - -. .-)'c)
                                                   k-
                                                    .-
                                                     ft-f.                                                                         .tz e'f z ' .(
                 '                                                                                                                                                                                                                 ..           .
                     -       f.      )e.                 zr-                                                                        z.          .-                                            .
                                                                                                                                                                                               (f          .. i ?'
                                                                                                                                                                                                         (l-
                                                                                                                                                                                                           .     k
                                                                                                                                                                                                                 ..l
                                                                                                                                                                                                                   . - /' ..', :. ,-
                                                                                                                                                                                                                          ..           .                                                   .

             't-                                                                            .             %.                                           '
                                                                                                                                                                           1q                        .
                                                                                                                                                                                                     2      . .'
                                                                                                                                                                                                               k ,                ,  ..
                                                                                                                                                                                                                                      ,
                                        o Jk/pzs.. GTJ' ?                                                    f'C .                         .'?' -                      .
                                                                                                                                                                           I                 %
                                                                                                                                                                                             *'.
                                                                                                                                                                                               'h/' oi,oMvP i a-     (
                                                                                                                                                                                                                     x i: ;'!-(h.m' - f.cd'e'tz$.                             .
                                                                                                                                                                                                                                                                                  .

                                    zn'                             ' b:it fed.=
                                                                               ' cne.ofGefol:n ' Mrays:1)W ' 'T'
                                                                                                               n'
                                                                                                                Fhrmn+ln=or 2)PersonnlTn                                                                                                                   'rw.ATI
                                    =
                                    '                 s1 'rrdn.
                                                              =:                             be          ond.
                                                                                                            edtom
                                                                                                                '                     '- =-                                                                                                                                                    -
                                                                .                       4           .1                '                                                                           .            .
             7= e ( -                                     ):                cp-'e,
                                                                                 k k'
                                                                                    tz'! o z..
                                                                                             v-                                                -                   . - D .k,/.$l7 't                                                                                                           -            -.
                           .                                                                                                                                                *                                                                                      - ' '' r
                                                                                                                                                                                                                                                                          '
             *                          ..                                                                                                                                                                                                          /.q.. $
                                                                                                                                                                                                                                                          ':,'I1k )l.,a. :s.2r):.) :
                           .p                     #                                                                                                                                                                            '
                                                                                        *                         Doxormk lrrsBr ow virrplx '                                                                                                              4                          .p wj>   . ..




     '
             M SPONS'E                                                                      E $ t-stEï'4-.tnA                                                                                 D,
                                                                                                                                                                                               4TR'
                                                                                                                                                                                                  RM. D: ...1t-
                                                                                                                                                                                                              !;
                                                                                                                                                                                                               '
                                                                                                                                                                                                               h
                                                                                                                                                                                                               /().
                                                                                                                                                                                                                  1?(
                                                                                                                                                                                                                    )1!
                                                                                                                                                                                                                      )
                                                      v                                                                                                                                                '           '
                     .
                                                  j .                                                                                                                                             , .j,                                                ,


                                                                                            *                                                                                                                                                                         J

                     '                        j
                                                           '
                                                           x                            '                K'h.. o 7Yj
                                                                                                           .
                                                                                                           ,,.,
                                                                                                                                                           '                    /
                                                                                                                                                                                4                                                                   <:              - '-,
                                ..
                                 'x                                                 *
                                                            '                                   #                                              *                                                                                                                                               y        ''
                                                                        .


                         *                                                                                                                                         .        *
             .




         *                                                                                                                                                                                                                                                                , .

                                                                                                                  .
                                                                                                                                                   .                                                                                                       sqyt
                                                                                                                                                                                                                                                              jjz
                                                                                                                                                                                                                                                                j,.
                                                                                                                                                                                                                                                                  vr;)

             O esnrw'zr> ' frO DI:!!
                                   QIFixK= DXY                                                                                                                                                                            *
             m adôx- abrw> r.-lnwm= ps= k                                                                                                             < b ' : zpsrcpaç                                                              v irsx lgo.m = h - e:
             m hrveoae o ' Jp A'N oe-ia                                                                                            mïhcx /u'm le3lhrqp )
                 d% @g'
                      ...                                                                       U                                     &XVp! ? j;                                                               ?                                     DW .
                                                                                                                                                                                                                                                        gW jj jU
             x pexm
                     ' '

                   .H brre =x
                                .
                                    T=GtpWDDe=J7)
                            '1r=p- mrc iftbare&a!zse b in= m  'e= 0!gcr 'vm u srzmvzrqtobenlp-xdh r
                                                                                                  'rrm- 'sN e                         x                                                                                                                            h/Ct6CF M.#%4
             nH f= lalm = f** m. cw xlgdrrxrt
                                            = ia-= =!An=w ,w are
                                                               ! .0 zs oas.sc!
                                                                             u.
                                                                              ru.hr
                                                                                  wxv
                                                                                    ..esx-. co-
                                                                                              d=       .
                     '
                     .
                                              '                                                                                                                                 .                                                                                                 .,
                                                                                                                                                                                                                                                                                   $
                                                                                                                                                                                                                                                                                   4
                                                                                                                                                                                                                                                                                   1
                                                                                                                                                                                                                                                                                   ,1.
                                                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                     6
                                                                                                                                                                                                                                                                                     '
             M = Zrvrv -- miTrrrrr
                                 - w e wl bor-- r
                                                wgtovr
                                                     '-.lJ.ttxvq                                                                                               .'               . y#*                     .                                                               ' v..
             zx znxy r- ' J>                               p- ''eve rl sw e y=                                                ' br ol< ''.- = .
                                                                                                                                              30 Ragnaza zarrn'
                                                                                                                                                              xrm
                                                                                                                                                                '- ' Rrmseyc Appsx cazapnxtbzssee                                                                                                       &
         zem'&.>zN oM-lrJ.*6'FX C7 Y IHLJE=FJofN urv
                                                   'n*mn.7m'
                                                           m                                                                                               =ârra- q=d                                 * y= = .-1-* iniswas
                                                                                                                                                                                                                         d= x pvx''
                                                                                                                                                                                                                                  rrfxremuzd= m
         latcsm tsawsp ax lôm vwuxrr
                                  .
                                    emcoe ta.*Iflolzlzdv faœ = tAl-w ndclonr
                                                                         *
                                                                           umas;a os gzazy
                                                                                         *
                                                                                          sseordapg
                                                                                                 b
                                                                                                   vu                                                                                                                                                      iv.
         Dc&2Bg                                   ' 11/1:)
                                                                                                         hourprrrxie Y RA O= hRn%33-1D3.X 5.FA C.
'
     Case 1:20-cv-24998-RS                                            Document 1 Entered on FLSD Docket 12/08/2020 Page 91 of 192
%-lvzt
     zup,
        z- ,                              pf
                                                                                                             svavsovaomo.
            INMAV IK UFXRT î(DE3
                               PARTMlE
                                     NTO1-
                                     Ql FCOOZAA
                                           RRECTIONS                                                         -                                                                                   v
                                                                                                                                                                                                 M-e
                                                                                                                                                                                                 I ai
                                                                                                                                                                                                   xm
                                                                                                                                                                                                    l
                                                                                                                                                                                                    iNx
                                                                                                                                                                                                    ,- u
                                                                                                                                                                                                       u
                                                                                                                                                                                                       m
                                                                                                                                                                                                      ti
                                                                                                                                                                                                       -m,
                                                                                                                                                                                                        -bb
                                                                                                                                                                                                          ee
                                                                                                                                                                                                           rr
                                                                                                                                                                                                            ::
                TO:                                 U Warden                                Z Classification                                    IZ Medical                                      Z Dental
            (CheckOne)                              Z Asst.Warden                           Z Security                                          Z MentlHealth                                   Z Other
            FROM : Inmate ame                                         -.,..-.
                                                                                                                    DC Number
                                                                                                                    .
                                                                                                                                                              Quarters                           Job Assignment Date
                                                    ' S(t
                                                        , ïö$A?N      ...
                                                                                                                     Y-%'h7                                   .

                                                                                                                                                                  - 1%y,kh
                                                                                                                                                             U4)L1/
                                                                                                                                                                  .                                                                      .
                                                                                                                                                                                                                                         l3
                                                                                                                                                                                                                                          - lkIq
                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                               z
                                                                                                                                                                                                                                               1
                       QUEST                                                                                            CheckhereifthisisaninformalgrievanceIZ
        rf.rk/                                           j
                                                         -      1su,                    ,                     y,h :
                                                                                                                  ,,cc, kc . (            -       t. ö . . .                                     .

        V                           j- .                      X q                   .a                       . a.. .            wzw ryay
                                                                                                                                '
                                                                                                                                                txj p(c7, i                     .
                                                                                                                                                                                            '




        u                  28 c4p-                       '..Il'.
                                                               ?.
                                                                )           (l, '
                                                                                ,;
                                                                                 e                       .    '     o    :b a q).I a-sz.
                                                                                                                            .           m 'f.      c w ' ze
                                                                                                                                                     '




        .
                   YC- j, . ' .) kX'&                                 o             .
                                                                                                                   4 1, -.
                                                                                                                         #àse t
                                                                                                                              ' .pj,'
                                                                                                                                    n (
                                                                                                                                      %
                                                                                                                                      ,.(a'                                                                    9 m, ./''
                                                                                                                                                                                                                       c'
                                                                                                                                                                                                                        .wYer
                     L              &'                   .                  -                                        .
                                                                                                                         m.         .

                                                                                                                                        .
                                                                                                                                            jy
                                                                                                                                             .jtjno> ,                                    ss. $. .
                                                                                                                                                                                                 jjj, .,                     . u.                             .,
                  #ka(                                   ,
                                                         -.           .                                                             j
                                                                                                                                    r
                                                                                                                                    :
                                                                                                                                    .
                                                                                                                                    -
                                                                                        .                                   .                    x
                                    ..-                                                                                                                                                    ...) .          ,              . x
                                                                                                                                    .           ;                 ,r,             i.;,j
                                                                                                                                                                         ..,,.-,,rr   r
                                                                                                                                                                                      ..
                                                                '*'                                  )                                              ,,' '

        .
            o l.
               1-IT'
                                                    ,
                                                                          ,                 ,            .                      r                                       .. .ru-e                               .,(.J. ,'                                  -.            ..
                                ,                   ..
                           /a,                          j
                                                        ..                                  , . u4.
                                                                                                  j. e.! j. -?-, e.                                                                                                 (
                                                                                                                                                                                                                    - -, ' , s
            '                                    $Z/lZp(      g    uy
                                                                    W .x,Q w             j 'yjjyNa (yy wy.w . /                                                                                      .                                                        vs
                l                              .'
                                                   f      z .+1e An          1. -, -
                                                                                .
                                                                                   ''tvs .cwjj a-,
                                                                                                           -e s
                       '
                                                  1      E
                                                         +.'('h .
                                                                ,
                                                                :' wet.
                                                                      ,:f)nxj't
                                                                              '          't-,z'vn, '                                                                                                                                                          -
             ' '           t'
                            kN                 . m '.        Q c-
                                                                zm a.
                                                                    ô ;4fê.v.
                                                                            xv                                     . ooj-?
                                                                                                                         ,
                                                                                                                         a;i' h,&4 /w1ovtv
                            Al
                            i 1requestswillbehandled in oneofthefollowing ways: 1)W ritten Infonnation or 2)Personallnterview. A ll
                            nformal rievanceswillberes onded to inwritin .
            lnmate(Signamrel:                                                                                                                               DC#: 'J-/IFZ.
                                                                                    DO N OT W RITE BELOW THIS LINE

    '       RESPONSE            .
                                                               6IAAïVOST tl
                                                                 ''             /1 '        '
                                                                                                                                                             DATERECEIVED:                                          '
                                                                                                                                                                                                                           J
                                                                                                                                                                                                                           y6()..
                                                                                                                                                                                                                                ?
                                                                                                                                                                                                                                /h
                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                 '(
                   i.
                    /       .                                                                                           .                   '                                        .'              '                                               ,e
                                                                                                                                                                                                                                                              i
                                                                                                                                                                                                                                                              '
                                     y                   j                  .                            -
                                                                                                         .                      . o'
                                                                                                                                   :>.                                    x.                             k- (- (                          ,.              .        ..


                                                                                                                                                                                                           $




                                                                                                                                                                                                               .'   '/
                                                                                                                                                                                                                        t.
                                                                                                                                                                                                                         , P' i
                                                                                                                                                                                                                     :.'g)1u;        ..# .#'
                                                                                                                                                                                                                                           ,'f.'!'
                                                                                                                                                                                                                     ;,f.. ..
                                                                                                                                                                                                                            ..       2
                                                                                                                                                                                                                                     .


                                                                                                                                                                                                               ;e.s.sts. '       # . 4.j))
                                                                                                                                                                                                                                 ,


        I'
         I'hefollowlngpertainste Informalgrievancesonl .
        Based onthealoveinformation,yourgrievance*                        . (Returned,Denled,orApprovedlaIfyourinformalgrieu nceIsdenled,
        youhavetherighttosubmitaformalgrievanceinaccordancewlth Chapter33-103.006,F.A.C.I
                                                                                                                                                                                                                                      ,
        OfticialtprintNamel:                                  . z                                                Official(Sinaturel:                                                                                Date: 4.'
                                                                                                                                                                                                                            N
                                                                                                                                                                                                                            ) -
        Original:lnmate(plusonecopy)
        CC:Rdained by ofticialresponding orifthe responseistoan informalgrieva                                                                                                                                                                            -
        nisformisalsousedtofileinformalgrievancesinaccordancewithRule33-103.005.Fl
                                                                                nor
                                                                                 ceida
                                                                                    thAdministrat
                                                                                               dit
                                                                                                 vo
                                                                                                  ebeplacedininmate'sGle
                                                                                                   Code                                                                              .
                                                                                                                                                                                                                                           se/ofly
        lnronna!C-rievancesandLnmateRm uestswill6erespondedtowithin 15days. followingreceiptlw stafr.
        Y(m mayobtain furtheradminis% tivereview ofyourcomplaintbyobtaining form DCl-303.RequestforAdministrativeRemedyorAppeal. com pletingttletbrm as
        r
        lequired byRule33-103.  006.F.A.C..attachingacopy ofyourinformalgrievanceand response andforwarding yourcom plaintto tbewarden orassistantwardenno
         aterthan I5 daysafterthegrievanceisresponded to. Ifthel501day fallsonaweekendorholida.y, theduedateshallbethenextregularworkday
                                                                                                                                        .

        9C6-236(Eflkctivel1/18)
                                                                                lncomoratcd by Rdkrencein Rule 33-103.005,F.A.C.
K           Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 92 of 192
untkcL-
      t;c-k-
       .*                                                                              STATE OF FLOO A
                                                                                  DEPARM NT OF CORRECTIONS                                    M ailNe ber

       INMATEG IGXRT                                                            3-a                       %-                 11    -   - -
                                                                                                                                              Teamxumber:
                                                                                                                                              '- ,'h,u--.

         TO:           Q waden                                                     D classiscation Q MHital       U Denkl
       (cheekone)      2 Asst.waden                                                D secudty       D MentalHealth D Other
               InmateName                                                                   DCYumH      Quartea    JobM signment Date
       FROM: -Tok>                                      aa'js   .
                                                                                                   9& l'70%              r(tlulL. i
                                                                                                                                  -f/m                              7 ttloit.ô
       R E W ST                                                                                                        Check he ifthisisan info= al 'evànœ
                                o             eq
                                f7                      ,           .
                                                                     .'
                                                                      yo                    e      .. . . .
                                                                                                          j                  (
                                                                                                                             .
                                                                                                                             s s.j
                                                                                                                                 r,                c .a               .
                   GA'                        & f-      '   .
           M/A
             '
             I -O '7/i07.,
                         :)0 '
                            *
                             .3 '                                                                I 'f                               -'                                    '
               C      C d/îJ6 j,
                        *
                                     .

                                         .-
                                                                            .                M   '?z tjb k             o u)'jfot(, ' j
                                                                                                                                   .
                                                                                                                                      ,                      .
                                                                                                                                                             éoj-j(
                                                                                                                                                            :1
                                                                                                                                                                  my4k +.g.
                                                                                                                                                                         '
   I           .
                    X                              j:           .l                                        .c j
                                                                                                             .
                                                                                                             -.         .              . j                                    '
                                                                                                                                                                              (
           te
            o
             l - 4*c/
                    *
                      .                                     .
                                                                - +''                        '           k       (.
                                                                                                                  a           '         ' .'                      .
                                                                                                                                                                  1.M 6u,k.
                                          1.        t t:'/.r,,  .,                 .   .-
                                                                                                                 -                     s              .'- .' '
                                                                                                                                                                             . .
            . ':
                   I.
                    A
                    '
                                                              Jo 9                 (..(               k(                                       r       .
                            '
           t
           a                                    t
                                                .
                                                l53-j l- AAI                                     .:      ,
                                                                                                         '' .t                     -            'o           o
                                t c                                                                              '.          J               e qsl
                                                                                                                                                 '-2(53 (o). ,7'kc
                                                   . gêx  .     rv yyrzj                                              ,      t ,.. y..
                                                                                                                                     -s                               ..:.
           o                    : ?YdS 'fx'tr'kclp-âsas6zol ii'
                                                              h     v                                                  '
                                                                                                                       - '
                                                                                                                         rcJhzt '              '            '
                            A1lrequestsm l1behudledinoneo thefollo ' ways: 1)Wneenlnfn- stionor 2)P                                                    lnte ew.A11
                            informal 'evanceswill%                              ndH to ine e .
        ,-----(sig-.-),                                                                                                oc.>sî-zy                            .
                                                                                  DO NOT M                BELOW D TIN Lm E

        RESPONSE                                                                                  ùç-                       pA'
                                                                                                                              rzuczxup: )uL112020
                                                                        .
                                                                                                                                                                                      I
    !                                                                                                                                                                  ..     ..




                                                                                                                                                   *

                                                                                                                                                                 ..
                                                                                                                                                                  ,
                                                                                                                                                                  .
                                                                                                                                                                  $j
                                                                                                                                                                   )
                                                                                                                                                                   r
                                                                                                                                                                   l
                                                                                                                                                                   .s
                                                                                                                                                                    l
                                                                                                                                                                    (;c
                                                                                                                                                                      ..k,y
                                                                                                                                                                         . i.k'y,
                                                                                                                                                                          .,    t
                                                                                                                                                                                jj

                                                                                                                               .                                             8 2228
        I'
         n efellowlngpert:lnstolnfermwlgrleu xe .1                                                    .
        Based@ntheabevelnformatlow murFl                                                                                œ''I< orAppx- )o Ifm œrlxflre le - weeIgde e
        you hlvetKerlgKtto submlt.fqr- sgrlevu ee1.l- re xtewlt:Ckmpte 3M                                             F C.

        OmcialPrintNamel:                                 Oë cialSi -e- :                                   Date:
        Original:lnmate(plusonecopy)                                                                                                                                          -W
        CC:Retainedbyomcialrespondingoriftheres> nseistoaninfoM alF tvanceth* forwardtobeplacedininmate*s5Ie
        nisfonnisalsousetofileinformalgri- œinaccoee ce+11Rule33-103.*5.F1-1% AH--
                                                                                 'i' ''veCe e.                                                                        S CQT;
        lnformalGlievancu andInmateR- * will% > de towit:in15e ,folloe gv eil bysœs.                     '
        Youmayobtainfurtheradmini- tivero i- ofm ur- hlt1 oe -
                                                             '-'gf- &X 1-303.R- - fœ Admini- ti
                                                                                              veRc eyorA> 1,com plding thefœm Kq
        rmuird byRul
                   e 33-103.
                           * 6.F.A.C..attachingao> of>                                      1*-- -1Fi-       e          amlferwe isg>        oo- le tto*ewadœ œ a-ie-twadœ no
        laterthanl5dap afterthelevanceisrw- de to.Ifthe15+dagfallsenawe œdœholiday,theduedateshall- then>tY ewerkday.
        17C6-236(Electivc!!/18)
                                                                                lttcoqxmate by Refx œ in Rule 33-103.œ 5.F.A.C.
'      Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 93 of 192
    X b *?
         X1& y
             W'                                                                                              STA'
                                                                                                        DEPAPTM R t01
                                                                                                                EN'  ,#ï
                                                                                                                    tm  m m A rloNs
                                                                                                                       connkc                                                                      M e Number:
      'N
    . - .-                   '-TK
                                -                        Q
                                                         w                   w
                                                                             -                                                                                                                     Taam xo w :
                                                                                                                     *                                     .                                       Ijutltutua:
                                                                                                                                             d                 M e tal                    '. beatel
         '
         re
       tcko:
           zko..l                                                Wezun
                                                                 Aut.wvdan                                  Q
                                                                                                            Q Cl
                                                                                                              se- i:
                                                                                                                cwi c.n.
                                                                                                                   ty                                          MenulHealt: , tlier
                                    A- H-Na-                                                                                            DCNumb-                . Qum erg                           JobAâzlgmnœ                     De
                                                                                                                                        tsl7                        .Etlft-lL Flm                                                 : 3070.11
                                                 o                           a                                                                    .
                                                                                                                                                                   Checkhereifthiaisan info- al iovO ce
             *

       RE                               STk                   a .,
                                                                 .'                                     kt.               ' '                .
                                                                                                                                                  .
                                                                                                                                                      t
                                                                                                                                                      j.' .
                                                                                                                                                          (..-                        '   ,             (
                                                                                                                                                                                                        j:
                                                                                                                                                                                                         -. a
                                                                                                                                                                                                            Hu
                                                                                                                                                                                                            ' uj
                                                                                                                                                                                                              ' u'4 .'
                                                                                                                                                                                                                a    a
                                                                                                                                                                                                                     A. .; r
                             *-              .
         . .             .
                         .                                                                                      .
                                                                                                                                        x                  N   .
                                             .       .

                     :0.                                         n               -i.'                                       sc11
                                                                                                                               ,
                                                                                                                               4 . 2:. '
                                                                         .                         ,

             ,                                                                                                  b-9hi'
                                                                                                                     l, a- i-  .                                                                          ''                      .             '
                                                                                         '       . .
                                                                                                           j
                                                                                                           lx'
                                                                                                           %!
                                                                                                             z                                         ,                                       .
                             '.,.            .                . .                                      T L,j
                 '            N C.
                                 g; (js u,
                                         r.
                                          -                                      .*                             *. y                             ..*. .x, . .* . d '.' . '                                           .               A          .
                                                                                                                                                                        *        'N
                                                                     z
                                                                                     *> .
                                                                                     :
                                                                                                                j- .y                                      .   jA           ..                     . . .                     .           ...
                                                                                                                                                                                                                                           z
                                                 .                           *                                       ).
                                                                                                                      A4    ,           .$        -y                a
                                                                                                                                                                    j   .      .          .               go j. .                     . w
                     I         $$                            fp ..e.o
                                                             ,                   .           .         .
                                                                                                            .         a                     z..
                                                                                                                                              y            .        '          ''
                                                                                                                                                                                c
                                                                                                                                                                                                   , .-         r.               . !            $
                                                                                                                                         .                                                     q            .                q        l
             ,
                              ''             1.                                          t                 '. .                                            o .- a         s.              . eé                                                      a.
                                                                                 .> g        .                                                                                                      '                                .
             t                                                                                                                                                                            4:        '      ..            '
                                                                                         y                                      .                      '
                                                                             -                              .                            :
                                                                                     .
                                    .   .
                                        .,                   .                                                                                                       *'                                                              a
                                                                                                   #                                A
      @ ,                                '?'ê                    i           2                          , !k.                                .             .
                             i.A 0L
                                  raL8g
                                    quu :w                                           nA iloe f
                                                                                             )tft*efo ow gw:
                                                                                                           aya:
                                                                                                              e1
                                                                                                               -) rt
                                                                                                                   tôaïnf-mattm œ. 2 Pegou. T-ervkw.All
                     .              lllfnrmâl law no :wlllb:re: ondcdt:illwrltl .
                                                                                                                                                                        DC#:YS1                                                      .      y   ..
                                                                                                                                                                                                                                                 ;,
             '.vm.t: Si atœ: :.
                                                                                                                    DO NOT W RITE NELOW '1M K:LINE
                                                                                                                                                                               bu xu ckxvmt::                                    JdN 412022
             pxseoxs.                                                                                                    ï
                                                                                                                                                                                                                                                               'x

                                                         .   2
                                                                                                                                                                                                                     f
                                                                                                                                                                                                                     3
                                                                                                                                                                                                                     'rlfiVUo
                                                                                                                                                                                                                            f1ta
                                                                                                                                                                                                                               1Qf
                                                                                                                                                                                                                                 y.q
                                                                                                                                                                                                                                   %9?C. V 'r
                                                                                                                                                                                                                                       Yh'
                                                                                                                                                                                                                             .TQ'*)w# + *


                                                                                                                                                                                                                     JUN 15 D2C



                 la
                 1'kaz
                  l':M...wl
                         juem-v@lx
                               11-le-
                                    1*I*l
                                        l
                                        l
                                        *orœ*
                                            ya
                                             llrgrl:#ut*
                                                       .$g)                  .(> lM#eè b* 4.êrApyr*vlaj.kyollrlwflr-llgrlevzm<.14zœ dj
                 oukeatk.H:H * :**R**'N.flr- lgrleuweêlK::r9r;**a wltkCe#er:111.*$ '.A.1                                      .
                  bKôl&l IhtNgml :             l                     OOd*l D1 * :                                   Data:
                                                                                                                                                                                                                                                      *   kD
                 cc:
                 œ   pe-
                   l#%I:l
                        .n.u
                        l    byYl
                           n.e-4>u:**
                                   2 r-*p#r)dlnFlrlf*.rl:peflst1,* R 11*M *1@l*#*nz'-t11* lb- edtob.pl-z-'llhlnme 'g;l.                                                                                                                         Secwr.*1
                                      '-.-- -..uv--,--k.w ortlcac.wl* > .n -l:3.
                                                                               x 4.p- aâ*a-l-.-1- lv.z!zxa-.
                 1
                 #
                 .w*--u
                 y.  -'
                      -ke
                     uy wmja.
                            y1 e.x
                             ... .h**è
                                  -- u--
                                     .*-1-.
                                    --    --*
                                          1 R-,)
                                              e-
                                               4.rlgvwl1li
                                                     llw l.
                                                          fr
                                                           yw- t
                                                               lm
                                                            - :0cd)t
                                                                   o
                                                                   (
                                                                   <Iwl
                                                                     k$l
                                                                       hyloa1
                                                                       :    k,
                                                                             t-Lp.fo
                                                                                   enlt
                                                                                      eo
                                                                                       -wkg
                                                                                         X l:
                                                                                            -:
                                                                                            4.1#
                                                                                               a>Ky:
                                                                                                   u$
                                                                                                    gzE
                                                                                                    ê t:œ.Azl-lalaék.
                                                                                                                    lyâ-
                                                                                                                     - A#!- liogxpwljjgju zxww.
                                         ...1.n.lu;
                                                  e .y.
                                                      A2..a>.h1ngâe yofyxr11*-2Fl4v- -:-pœ @.e en'--iglgy- - p1œ tatu w-l.V- l:txltw.a .4lgt.
                  jx js.y,> . gjgr e- k- y- u to.lfe 15tp'd:#hllz> a*--t- 2- Kn'lhy.tu * .:M..It* b.% I.xtagule we A y.
                 z
                 $l4uke :y                                          .                   . ..
                 11(Y43:tE#Rll#*11/1:)                                                                              Illcomoratu byr.                       ala1t11111-l:1.*J.#.A.
                                                                                                                                                                                c.
 Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 94 of 192
 .   ..u-,   .
.    f'            .-.
     >J   , ..
             j.
              y./ktr
                   .
                   q
 . ,...




                 ûôl
                   :,.,:4tva.t.xzc
                                 xsi
                                   aetr'
                                       i
                                       rv wkeri
                                              am/esioskowswww:(
                                                              zuecs-
                                                                   t
                                                                   aoa,oqfl-afm-te
                 '
                     wswoutâoo.il,ûmovi.
                       -               ,b
                                        twr-
                                           auaa--%u . e ..,,+2-::2:kamiestzp,qores-telz-t4 fr?>
                 (,s
                        %e'ciaa u0uiokea+.ooer/dakctom qve,'
                               -
                                                            .A+keut,a4;s:tle.sb- k
                                                                                 s rik.
                                                                                      s1,.,.,,1
                                                                                              .
                 C/$ l'j kj
                 Cftzo1 tiso.

                 l ' lk i..
                          tktcuarj2 lolafctt
                                           3'1ke/revloftkoi
                                                          Ayberu,
                                                                ?;n-.
                                                                    ;t
                                                                     ,.
                                                                      ,wk.
                 emunn
                   ' jllkek
                   koc    rz
                           tpkcxm/sk,u)
                           z                                      'l
                                      ,carewukjte1 sk,ulererlt3oq(càz-nau-oky3l.ytaur,zs
                          Kwdez-
                               ïtetzàs'aie-/seo.beverltl
                                                       asvotesescrztke)Jzzgeeustj.6z convo.    ii'ett6..
                     lncre
                     infwxes%j/l'   ken autoît'kesc dca.   rz..8 sbotejpMz,4e.seiïepzutleskôkoer-arelc,
                                                                           .                            x

                     % Dt
                       R )), '
                             ?f
                              -ta/
                                 zticwrwsl
                                         i/osujkyzuvet
                                                     gtèed,â.
                                                            fkkskss. pag-
                                                                        w-teaj-xtt
                                                                                 a,
                                                                                  .
                                                                                  oas4o
                         & lvr,h$i   o tk,,. (q63-lxt-ôls:),'e..Fiol.ctesoa o#skowerarea:o-tyrooezMut-
                                   -am2;                                                                      I.,
                                                                                                                ?t,;
                     stt
                       .!z4k'fdo-ik,
                       '
                                  1tjeoev.L.
                                           &se(4I)-iq*.
                                                      -œoq,t#t)3-lqf1-4> ,q6z.
                                                                             -lql1-ozzz,:*)-> a-pôazrultvz-a/t?l-clt.
                                                                                                                    s''l/'
                                                  '   #' .&' lxlt-.
                                                                  er-ctatrl:tlzakt
                                                                                 -â(h63.nY3-0Itz,qù.
                                                                                                   J-2xa.
                                                                                                        -pll4'cte-#..
                      ûzf
                        i ast
                            xôferslk cg aj.s                                                                  ,
                                            t''i'rpm >1z
                                                      ---skowtvc.ates'tt./tkd)(zœa-qé3-olq,zo-d-oztasisezj
                                                                                                         y
                                                                                                         -erxzk
                                                                                                              -kdls
                      Fac
                      û âce
                          pl
                           ru
                            lt ozceù ote(
                              ,,
                                          j
                                          'twt-,ac.oq'  fLzslloz w-to/sfpui?olkmjct,wgel.'   Fki,aet'ksw'fzlai,  ',
                                                                                                                  hbt.      ,-
                                                                                                                     eoçet)iif'
                              ('7zo k-.o,ôf,,îet
                                      '--
                                                   .îp,.l,,tkf
                                                             stf,ti--lkv-/ïsg,:A--'
                                                                                  ipm:-iç'./kf tttj'jt
                                                                                                     -.
                                                                                                      :
                                                                                                      (f:
                                                                                                        7,-..
                                                                                                            'n,
                                                                                                              -,
                                                                                                               -.
                                                                                                                ttJokskuaerk&e
                      tzksb.t.ts,             ,r
                       yilta.
                           '-fJf
                            A    zvtsjmta'n'-   ae-tE'
                                                     Js' tt
                                                          'uzc.4.sbtoc '.j      -'w.''
                                                                                     fq-lte-ldtxï.
                           k - dôt,s?e-,  ?/
                                           .:
                                            t.v,cctsUNITJa:w
                                                           .
                                                           s--
                                                             ,kz
                                                               wee&eokba,
                                                                        '
                                                                        ezàor,hz-
                                                                                (.
                                                                                 ftt't.'ta.7$cosuceaftkerzwcef,
                       lkepu1$te,-
                       '         teot
                                    njtewv.
                                          sl
                                           'n,':.fveaosqaayelion
                                               s                àe1tzsk
                                                                      -
                                                                      tzl-ao;,io,    ->t '
                                                                                         it
                                                                                          ,t
                                                                                           $'Tc(J-2Ieporakfaôt
                                                                                                             k
                       zko-ge,sïxticzzttfok
                                          :qsijescl
                                                  -lea/
                                                      qsoczzu.
                                                             jnl?t
                                                                 ,xi,
                                                                    u
                                                                    jvnt
                                                                       sj.
                                                                         pnrlkekot
                                                                                 -ui.z.
                                                                                      k
                                                                                      -5
                                                                                       .èr
                                                                                         aa.
                                                                                           e.
                                                                                            ,
                                                                                            -
                           1 sftcmc:ayvk-
                                        àe-
                                          s.â
                                            -ataacuf,
                                                    l(alxw '
                                                           tkz.fpt
                                                                 xrtleno ft-tl-i
                                                                               rl/ki$tlt/ie-
                                                                                           soaâerV,r?,
                                                                                                     z,.
                                                                                                       kr
                                                                                                        ;-
                                                                                                         'fz,z'e-fa

                       4t
                        tz.p
                           .r
                            atFcë>cules.
                                                                                                  ..


                            lkeutikrna-tkoeolLzh
                                               ,
                                               jgl
                                                 -
                                                 .c.lo,.
                                                       t
                                                       '
                                                       kekx'
                                                           tktlkqtxcusxt/sil.à'estt
                                                                     iz             zcg)l
                                                                                        .
                                                                                        x,
                                                                                         z./rf
                                                                                             yytvj
                                                                                                 ,,,
                                                                                 cteaseiMaslezvvzx
                           5'
                            -.m.M;,,muNcu/0)-
                                            ,-
                                             j'lccwsuucdvuoufl--f% ,
                                                                   '.
                                                                    A;,ef--tolt,
                                                                               .sov                       r

                                                                    ycekx-f.oy wmJy-y-.
                                                                                      'z&)tJ ,ucfk
                           frtmjt
                                wrl#ksq-oe4.
                                          'evkyei-
                                                 .wus.
                                                     ;%'
                                                      a
                                                      ycy;e-lt
                                                           z.o
                                                             .
                                                             1 tzoulâ'(m btl.
                                                                            b..
                                                                              zsucLtkyoce?'evtaé,xoc)
                                                                                 -


                            sJe/fvozu-.t
                                       zlke
                                    ckt:rset
                                            xcensiœjl.  a ,u:
                                           4 tsyemye..j df ,& th .
                                   v                                 ts/



                               0?
                                t
                                -(;a(..
                                      ,?hks-
                                           .$t2,
                      Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 95 of 192
                                                                                                                                                        FLORIDA DEPARTM ENT OF CORREW IONS
        .,
                           J)to z
    *                 -
                                                                                                                                        REQUESTFORADMINISTRATIVEREMEDYORAPPEAL                                                                                                               JdN 16 2922

           Z  nird P
        TO: V Warden
                    ar
                     t
                     yGri
                        e
                        vance A ll
                                 egi
                                   ng Sex
                                        ual
                                          Abu
                                            se           o j    .  . l
                       Z AssistantWarden Z Secretary,FlondaDepartmentofCorrections
        FromorI
              :c
              FAx.Vz
              Last
                   egin-gFiSrz
                             x
                             àx
                              cln
                             st
                                alAMbuis
                                       l-)onthebehalfof:v-
                                       ddle lnitial
                                                         yï-zas
                                                         D C N um ber
                                                                                                                                                                                                                                                           :x2.lnsc.z
                                                                                                                                                                                                                                                                   titution
'
d
*



                                                                                                                                                                              partA- Inm ate Grievance

                 his tr:, oo (:z .
                                 , oj
                                    '
                                    A ., z c j '
                                               .5.-.
                                                   ) L- 0).
                                                          LIzt. g/u. ,
                                                                     .,.o
                                                                        u.
                                                                         r'.-((J'
                                                                         s      g.OL'
                                                                                    -
                                                                                    ),

                          6t
                              c jd eJ                                                  .t
                                                                                        .                  1
                                                                                                           -k V
                                                                                                                 z                                      O
                                                                                                                                                                      .e      ,
                                                                                                                                                                              .
                                                                                                                                                                              j..
                                                                                                                                                                                jok.ygg). (a;jçj., ' ,               . j j,         .
                                    t               IC            t$ -
                                                                  .                                      ( -t
                                                                                                         .   -d .                               '       ,            oyt y z'
                                                                                                                                                                       'zt  ï     M i y j. s
                                                                                                                                                                                 I'            lï    j yrstb-oàtx . j.j.->
                                                                                                                                                                                                                         ..
                                                                                                                                                                                                                         )  y... .-a
                                                                                                                                                                                                                                   .-
                                                                                                                                                                                                                     '
                                                                                                                                                                                                                     '
                                                                                                                                                                                                                     1
                              11'
        jlq
          '      ..
                  ,
                               4.
                                                                                                                                                            It
                  Q U0                      t'                        o            .   '            j                   , , & ,J                                 (CM e ',f;t '.:z.
                                                                                                                                                                                 > a ,
                                                                                                                                                                                         .
                                                                                                                                                                                     : .jjx. d ,4Jl'                                                       $/-'            yjy      fh       . as                         ,
                                                                                                        !.                                  ws                                                              .
                                                                                                                                                                                                                                                                            .                  .
                                                                                   t.'' f,
                                                                                         lf                                 .
                                                                                                                                            ..      .       .
                                                                                                                                                                                                    '
                                                                                                                                                                                                    .
                                                                                                                                                                                                    ;-.                  t?            '''       '                          !                ' '.
                                                                                                                                                                                                                                                                                                ç                    '
         '   1kus ,: e: '
                        f. .
                           1-k a                                                                                                                        ' r'
                                                                                                                                                           ,,,
                                                                                                                                                             v,,e                                                   , .
                                                                                                                                                                                                                      <' :v                           ..       .z42
                                                                                                                                                                                                                                                                  .. 'nL!J3.- --t) .
                                                                                                                                                                                                                1.            n.,
                                                                                                                                                                                                                              -                       ,.
                  3t.
                  .
                    :020  .
                                                                  .C .rtes.1/
                                                                            .               .           .              .
                                                                                                                                - ''.n      x
                                                                                                                                                                 ?t,.u1                                          Atst- kv Ice                         41.4
                                                                                                                                                                                                                                                         -                 .%
                                                                                                                                                                                                                                                                                             .' o                     .
             '                           v
                                                                  w:
                                                                  -       j e t'k                                t& .
                                                                                                                    &                               &t .t r                   ï         t-'.
                                                                                                                                                                                           ).-
                                                                                                                                                                                             .              j.'                       ' .Atz . ':
                                                                                                                                                                                                                                                f'           .). .?c                         r,'. .                 ,
                                                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                  k              $
        k(
         ?'- x-(
               '
               )ig) r.., :                                                                               v.
                                                                                                          e                         ?z    '
                                                                                                                                          :j. -' .                                    '                 s ..r                      fxai'      .,
                                                                                                                                                                                                                                               - 12..
                                                                                                                                                                                                                                                    ?i. N -                              $
                                                                                                                                                                                                                                                                                               f
                                                                                                                                                                                                                                                                                                           'a' '
                                                                                                                                                                                                                                                                                                               v
                                                             .                                                                                                                                                           j                                                 %'   '

         tq(3--                                     . o,                                                             l ,'A , .' t o 'q
                                                                                                                            1/                    e - ,.
                                                                                                                                                       ,q , e        1.
                                                                                                                                                                      1.% .-.
                                                                                                                                                                            0)9 bù. .
         .
                               '            .        'r j
                                                        Jap-).
                                                             cq                                                  '.e      v . 4krs
                                                                                                                                 x. .. s - .ol( j.
                                                                                                                                                 p y
                                                                                                                                                   '.e . nt 'jr (coZe ' -Y .  ç -' v
                                                    -.
                                                                                                                                                                                                                                                      h       ''   :
                                                                                                                                                                                                                                                                   '   N                                        k
                                 .       ,           '
                                                     '                        .
                                                                                       '> (?U       .                               .           (ïe :                                     r r,                  e    - f-,sa (.
                                                                                                                                                                                                                              ' z c.                         j j/ij
                                                                                                                                                                                                                                                                  '- O''.. -                   !-'q ;(              '
                                                                                                                                                                                                                                                                                                                    /N.
                                                                                                                            /               1j                                                                                                                     . .                  .
                                                                                                                                                                                                                                                                                        ,!                      *f
                 j'>w.tj j.
                          -                                           .
                                                                      ai$                       j
                                                                                                e'                                                          J.
                                                                                                                                                             k'                   .             a
                                                                                                                                                                                                .c>                 ,.u o                 '' a
                                                                                                                                                                                                                                          .                  'c,
                                                                                                                                                                                                                                                               -!'                      7 o                u..,
                                                                                                                                                                                                                                      tjj
                                                                                                                                                                                                                                 cjgg (j;.qJ.yjg j
                                                                                                                                                                                                                                                 %ys .p(
                                                                                                                                                                                                                                                       !oaj. vjy
                                                                                       '                N                   *                                                             j
             .
                 tdt).
                     s Ce . .n -                     ,                ,
                                                                                                                       el>'                         ,
                                                                                                                                                        ' zt&f-                   .
                                                                                                                                                                                              î-p '
                                                                                                                                                                                                  -                  .0      ..s
                                                                                                                                                                                                                                                         j                                         ,


                                                                                                    -e -tr.-4                                               Jo'
                                                                                                                                                              e.
                                                                                                                                                               t-                         e                               '1 '
                                                                                                                                                                                                                             l'
                                                                                                                                                                                                                              lta             ' '' - '' -'
                                                             .            .                                                                                               ,
                                                                                            -
                          '' '
                                                         -                i èrn(j                   $
                                    '                                                                                                            K. *            *            r
                                                                  t               ..                                   .        .
             ,                                           .                                                                          g                       ,%                    q
                                                                                                                                    ...                 <             #                                .r                     .        ..at                        ,
                                        <
                                                .                                 e                                   ...           ..      d.                                    ln.     '     '                             .        -
                                                                                                                                                                                                                                       (-        6 .           < .                      r .                ..
                                                                                                                                                                                                                                                                                                            x
                                                    '        *'
                                    ys                                                                           jj                 ,.
                                    .r.         '-1Lz             ....
                                                                                                    .   ....




                      u             -.
                                            '
                                                     J 4uf
                                                     '
                                                         '
                                                         ju)'lt. 1-.
                                                                   p.' ) p- !1 .-r (. ,-.atv.'t,-(f-- , - . ,,. -                                                                                                                                                                                      c
                                                                          êi
                                                             k
                                                             t
                                                             :
                                                             j                          -       .
                                                                                                             j.
                                                                                                             .
                                                                                                                                                -   ,
                                                                                                                                                    . a-.' -
                                                                                                                                                           k
                                                                                                                                                           ,
                                                                                                                                                           :
                                                                                                                                                           !h,t j
                                                                                                                                                            p:
                                                                                                                                                             0
                                                                                                                                                             5                                                       ,
                                                                                                                                                                                                                     L
                                                                                                                                                                                                                     ï
                                                                                                                                                                                                                     1   .
                                                                                                                                                                                                                      .t .                           .
                                                                                                                                                                                                                                                                                '
                                                                                                                                            '                                                 &f''hp                                             .
                                    .           t
                                                .                 -                                 .                   .c              ,       .p                   . - jr                            c,                 t. .
                                                                                                                                                                                                                             j.                      . ,$' ,
                                                                                                                                                                                                                                                           '? -                     ,
                                                             /11/-Aoz                                                                               .                                                                                                                  ,                      '
                                                                                                                                                                                                                                                                                              k5)7
                                                                          DATE                                                                                                                                                                       SIGNATUREOFGRIEVANTAND D.C.#
                                                                                                                                                                                                                                                                                                   -                 r
                                                                                                                                                                                                                                                                                                    '.
                                                                                                                                                                                                                                                                                                   ..? L    .
                  *BYSIGNATURE,INMATEAGREESTO THEFOLLOW ING #OF30-DAY EXTEN5lON5:                                                                                                                                                                                                   /              ku.aw
                                                                                                                                                                                                                                                                       #                               Signature

                                                                                                                  INSTRUW IONS
                                                     .e ,%,..--e----'-=---.-.
                                                                            ,
                                                                            .,-
                                                                              ,....4.
                                                                                    hole.câ.
                                                                                           $w,
                                                                                             +5,xonréarijij.
                                                                                                           vIpvelas wellasforfi
                                                                                                                              lingappealstotheOfficeoftheSecretaw inaccordancewithRule33-103.
                                                                                                                                                                                            006.
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 96 of 192

 $


        6-(                                 PA RT B -RESPO NSE

                                                                                                E1114L
MAATSCHIJOHN                   Y51786         20r 463-195        DADE C.I.
                                                                   CURRENT fNMATE LOCATION    HOUSING LOCATfON
           NAME                 NUMBER      FORMALGRIEVANCE
                                               LOG NUMBER

YourGrievance has been received,reviewed,and a response is asfollows:
Afterfudherinvestigatingthe nature ofyourgrievance,ourfindings indicate thatthe response provided to youon
InformalGrievance # 463-2006-0024 adequately addressesthe issue you have putforward in thisappeal.

Based onthe above information,yourgrievance isDENIED.
You mayappealand obtainfudheradministrative review ofyourcompl  aintbyacquiring Form DC1-303;Requestfor
Administrative RemedyorAppeal,completing the form ,and forwarding itwith aIlattachmentsto theoffice ofthe Bureau
oflnmate GrievanceAppeaîs,501South CalhounStreet,Tallahassee,FL 32399-2500.

                                                             M .CORRALES,AW P

                                                                                               = /lq/&o--
 SIGNATURE AND TYPED OR PRINTED NAM E OF                SIGNATURE OF W ARD ,ASS .                     DATE
                                                          WARDEN,OR S    ETA
            EMPLOYEE RESPONDfNG                               REPRES TAT




                                                                                                    W . 'W*
                                                                                                          *'V 6
                                                                                                              cwkl
                                                                                                                 xy7xe:lcr
                                                                                                         ?t1fa,)$rQ'
                                                                                                              -    /
                                                                                                     JIJN 19 2022
                     Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page
                                                                                         e- a-e- e97
                                                                                                  ....- .>of
                                                                                                          - 192
                                                                                                                                                                                                                                     '        '



                sukztZ-
                      c                                                                                           FLORI
                                                                                                                      DADEPARTMENTOFCORREWIONS
                                                                                                 REQUEST FORADM INISTRATIVEREM EoyoRappo L
                                                                                                                                                                                                                     R gc gjv.gg
                                                                                                                                                                                                                              Jtlk r
                                                                                                                                                                                                                                   ht-
                                                                                                                                                                                                                                     ,2()2(1          .


   EJ ThirdPartyGrievanceAllegingSexualAbuse                      Depart entoyc
TO: Z W arden    Z AssistantW arden                                    %.
                                           Secretary,FloridaDepa-1#1!t*.... . .lrst:
                                                                                 retlicnsc                                                                                                                                                                      -

From orIF Alleging SexualAbuse,on thebehalfof:                                                                                                                                                                                ''         ..


                              frawtsck -zbt%                                                     -à                                                 '
                                                                                                                                                    9bt-7/oto.                                                   (
                                                                                                                                                                                                                 ))/
                                                                                                                                                                                                                 .

                                                                                                                                                                                                                   4,.(.
                                                                                                                                                                                                                       -r.
                                                                                                                                                                                                                         '
                                                                                                                                                                                                                         -                                                .
                                  Last                         First                    M iddleInitial                                                   DC Number                                                                  Institution
                                                                                                                               PartA - Inm ate Grievance                                                                           ...-.                                   '

            e-
            l'
             o iS r.
                   )
                     '
                   t/l                                           . -
                                                                            o   f' .a'-go. .o 7 uj-q'6)
                                                                                '
                                                                                                      -
                                                                                                      $
                                                                                                      '-
                                                                                                       .Ej<L.$(.-.g((ou)em
                                                                                                                         j
                                                                                                                         .',
                                                                                                                           .
                                                                                                                           A.2
                                                                                                                             .
                                                                                                                             1.
                                                                                                                              P
                                                                                                                              )'
                                                                                                                               -JQYj
                                                                                                                                   X:1)(.z)7.
                                                                                                                                   .        . '


l C>:.7z .b.,4C            jILx.
                              -
                               y
                               '
                               .D--
                                  oûb.,(;.- )hJ.( otj.. jt . stfsN , - g (vjrj
                                                           '                                                      -
                                                                                                                      '




r (ç: ( .
                t) - jo
                      .-jq :o . .
                          .
                                  ..
                                       j      .:(. . v .
                                                       y-.       .. ,                                         .


 gj;.
    6.-j'.'-..jCjwj K7.
                      A. .,.-..j. .juvy,c.          ' a yo.'
                                                           jz.r; ( ..a,.-                                                                           .
                                                                                                                                                            I
                                                                                                                                                             .                                                  t(
                                                                                                                                                                                                                 .



                                                                  *



,
                               q.u .
                              jz'
                                                                       .
                                                                            .
                                                                                        y.       L .'' ,' o                                                .;(
                                                                                                                                                             y
                                                                                                                                                             wJy .'-jgy.y?.sgy- yjy,g. .o .
                                                                                                                                                           s j
                                                                                                                                                                                          *
                                                                                                                                                                                          L' -
                                                                                                                                                                                             .
                     .-       jh.,
                                 t                      '                       'zj                                           p> u.                 (.
                                                                                                                                                     j - .c4z                                             'e '                  ''                    z. . '
                                                                                    f'-                                         '                                                                           ,             /,
                                                                                                                                                                                                                           ---
                                                                                                                                                                                                                             )j----.
                                                                                                                                                                                                                                   - '                                .
 /L     '

                    'N.
                              .            -.
                                                     '''
                                                        fgQ g. w
                                                               C
                                                               s-.                                                <. . 1   (.
                                                                                                                            t t  y.(
                                                                                                                                   .y..    yx
                                                                                                                                            .
                                                                                                                                            -' j k.    z.j. . .. . j
<                                      '                   '
                                                                            .
                                                                            ./  '
                                                                                ?M q '                        L ',/'vqt'!- .n&((a '. .'., r-t o. . 4.y.o . . ',   ''
                                  .                                                                                                     ,.     jr . #'       .    .

                                                /b                         ' .(                  (z * a 'e
                                                                                                     .                              o               ?
                                                                                                                                                    '                             ,*-                 Ulé l/3- r' .                               -             o '
Jia
'
                                                kj-
                                                j                     (:
                                                                       r                -
                                                                                                 tu-'                                                            '.'e      -
                                                                                                                                                                                           aq. oc ' '
                                                                                                                                                                                                  '
                                                                                                                                                                                                    j-:s. a e c or'
                                                                                                         .-                                 r
    k                                  e f'
                                          6                            ?'
                                                                            )                                 zï f
                                                                                                                 -vï             u
                                                                                                                                            tt.oo                                                     ca                     rz i
                                                                                                                                                                                                                                .i-                                       o.
f
'
-ï- (
    :
    jf
     .
     h
     - . f
         -j
          q
          .. -                @                                                                               ..;'
                                                                                                                 - .j-,-j#., '
                                                                                                                           1      #        ' '--. k r
                                                                                                                                                    -;-      . -
                -e                         - '
                                           ,
                                                .
                                                I , -%                          .            .
                                                                                                 =
                                                                                                              f< )
                                                                                                              '
                                                                                                                  t
                                                                                                                   f-é?
                                                                                                                      -  t. .jtxkz V-& ,u.
                                                                                                                                         j
                                                                                                                                         (
                                                                                                                                              (j
                                                                                                                                               .
                                                                                                                                               ,
                                                                                                                                               g
                                                                                                                                               k .' . . 1 /. r '
                                                                                                                                                .


        .

 .                        .-.                              ...- . s,
                                                                   yv t?.
                                                                        j
                                                                        k                                                                                                               u,

                                                                                    .

    ld C tt*.,C,.                      .
                                                                  -o , ''1 u                                                  '-'' e .''
                                                                                                                                       j
                                                                                                                                       '
                                                                                                                                       y4.-'j-z
                                                                                                                                        s
                                                                                                                                              .4 -..
                                                                                                                                              ('
                                                                                                                                                   j)j
                                                                                                                                                     fU ' î
                                                                                                                                                          %0-                                                        f
                                                                                                                                                                                                                     (
                                                                                                                                                                                                                              I                   . ' ,- '
                                                    q !                                              e                                                                     u..,              ,.                      k,
                                                                                                                          .
                          s                                                     , .. s Ia (e
                                       '
                                       .y



        );                  j 4
                          ' ' .
                                  l
                                                           .). .I a                          r                 u ,jy.
                                                                                                               .                     (j.(
                                                                                                                                            j . jrp g                             . gv
                                                                                                                                                                                     k                p<
                                                                                                                                                                                                                     ,.         *. g
                                                                                                                                                                                                                                                  , ,'
                                                                                                                                                                                                                                                     ï>y (, p
                                                                                                                                                                                                                                                     .:
        -                                                                                                                                                              a                      .                                                           .
                                                                                                                                                                                                      l




    -
            4:
            '

            o       .
                     '
                                       mera - a: a z       f',-1' 'fnif-' s s. ie,s ver./,p!
                                                                                           to ;tls s-> cl
                                                                                                        a k..ke ixj-
                                                                                                                   to.
                                                                                                                     nk '
                                                                                                                        ,
                                                                                                                        .t'd, ('
                                  D             7 ..4         .....
                                                                 J Lj.
                                                                     (%-                                .
                                                                                                                                                                                                          tes-w-,rk-
                                                                                                                                                                                                                   oc -. .?.uj.r;
                                                                                                                                                                                                                                .r
                                                                                                                                                                                                                                 j.zvz
                                                                                                                                                                                                                                     .-
                                                                                                                                                                                                                                      ../
                                                                       >>                                                                                                              .                                           nz-  c.
                                                                                                                                                                                                                 ..
                                                               - -.                                                                                                                f
                                                     DATE                                                                                                                                             SIGNATURE OF GRIEVANT AND D.C.#


    *BYSIGNATUREINM ATE AGREES TO THE FOLLOW ING # O F,30-DAY EXTENSIONS:
                                                    ,
                                                                                                                                                                                                                                           /                   jyy
                                                                                                                                                                                                                               #                              Signature

                                                                                                                                            INSTRUW IONS
                                                                                                                                        .               .. e' e.:.         ..---I-x- xt-- naz.......T ..L...&----4.-- ,ln.o,.,*-e.2nete'o tazl#h
                                                                                                                                                                                                                                               ' D 1IIo Q Q.5CIQ CICIII
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 98 of 192


   JdL 1 5 2922                                PART B -RESPONSE

 MAATSCH,JOHN                     Y51786          20-6-24122              DADE C.I.                   E1114L
             NAME                  NUMBER       GRIEVANCE LOG               CURRENT INMATE LOCATI
                                                                                                ON   HOUSING LOCATI
                                                                                                                  ON
                                                    NUMBER

 Yourrequestforadm inistrati
                           ve revi
                                 ew has been received and revi
                                                             ew ed, and evaluated.
 Ifyouare notsatisfied with the action taken asa resultofthe approval,you need to refile yourcom plaintatthe informal
 Ievel.
 Based on the foregoing information,yourappealis returned withoutaction.
 A.KEATON


                                                                  .7      .r.'
                                                                             $A é
                                                                *2,
                                                                  .y    ') '.-'.' t'h'? .
                                                                        .               -.'
                                                           k;
                                                            .p'rr .
                                                                  )
                                                                  .?
                                                                   ,,    .'
                                                                        ,,
                                                                           ). s kj...tj
                                                                             ,u .,
                                                                                       v'
                                                                                        ,
                                                                                        .'
                                                                                         z     j
                                                                                               y
                                                                                               ï
                                                                                               r
                                                                                               j
                                                                                               .j
                                                                                                (
                                                                                                gy
                                                                                           t,@h..
                                                                                         .s,     ,        d
                                                                                                          tk
                                                                                                           .jl
 SIGNATURE AND TYPED OR PRINTED NAME OF                  SIGNATURE OF W ARDEN,ASST.                       DA
         EMPLOYEE RESPONDING                               W ARDENIOR SECRETARY'S
                                                               REPRESENTATIVE
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 99 of 192




                             ryl-ll?nl'-/
                     L uowe-k pvcxtse-hw xxkAew q
                     7A:L = h .uvka A.xkkkxu wçxc.vc-xvvà.yA
                     q%c sepx po-v Vxc-xck sw.s txlxkk At< b
                        VsxA. tu vq-atCçw xmucxcw w
                     7Q..iuaotwka kv X
                     aw.hAsvr.%.: Kaxkkk V..
                                           &usv    .
            Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 100 of 192

                                                                                                       STAU OFn A - A
            I- AT? m                                 v--qT                             DZPARM NTOPCO- G IONS                                                                       M<lNe *
                                                                                           #                          y               5      T
                                                                                                                                             I-xx
                                                                                                                                               uhwo
                                                                                                                                                  un
                                                                                                                                                   m:-.
                TO:                              D w-
            (C%eek One)                                                                    D cla iscaux
                                                 D Asst.w- en                              Q se.,*                                i Meœ
                                                                                                                                     *lHetb D
                                                                                                                                            U >*
                                                                                                                                               0*1
d
'           FROM: Inmc ame                                                                                    X NU-H                              >                               JobM i- et De
                                       d
                                       -
                                                                                                                          l '                     EIINL                           H                                       7 2 1ne         .

                                 ST                                                                                                       Ch
            .     .                                                                                                                               œ k hee4.fts.
                                                                                                                                                              lsl
                                                                                                                                                                .sO m
                                                                                                                                                                    . s o aj .w o x                     ,
            .                         i:                          .
                                                                                                j                                 .                ',        .                     .
                                                                                                             ê                                             *                           '
        *                                                                                                                                                                                              f             ' ''                     *
                  j               e
                                                             tl          1'                                               *
                                                                                                                                                      r        6.
                                                                                                                                                               .
                                                                                                                                                                - .                                         *'            +
                                                                                                                                                                                                                          .                        .
                                                                               Q
                 î.               e
                                                                                                         ., .                         M               '
                                                                                                                                                                                                                 .

                 .           >             * .
                                                                                                                                                                                   #                  * j
                                           4     2
                                                 .
                                                 !            .
                                                                                   <.,1
                                                                                      G.
                                                                                      ,                                                                    #                      *                                       ë   *
                             ''             kl
                                             U                *1'                               '                                                                              I
                             '                                                         a
                                                                                                                                              '
                                                                                                                                                                           lv' 9                       .     ''               -                   '1C *
    4                                                                          :                                                                                                                                                          .
                                                                   .*
                                                                                                         rG               :   @   .           .                                 w. .
                     *                                                                                                                                                                            .
                                                                                       .                 :
                                                                                                                                  # e
                                                                                                                                                                                                                     A        jj
                         :        e
                 .                    - so                                     tl               .
                                                                                                                              .           I                                                            '                                               '
                ; 1*                   6                                           -                œ.           .
                                                                                                                                                                                                   ; , .                      .1
                                                                                                                                                                                                                               ,, .

                         A11 uese will%        m-
                         info- l 'evane- < llw    oe                                           w >.
                                                                                                  . 1) e''                                                tio.nor 2 pm                      : u- o . A1j
                                                                                                                                                                                                                     ..

        l                                                                              o ia ''
        nmate(signature).
                                                                                                                                          x #:Y53788
                                                                               DO NOT                                BEIA W Tm S L>
                                                                                                                                                                                                xss'sa, . s, ef,o. re,:ir.,..'s                        ''
    RESPONSE                                                                                    ç                                                                                                     RQLE-I
                                                                                                                                                                                                           YX;
    '                                                                                                                                         pAvz kxczw zp:
                                      û=             R             t
                                                                  V-                                V oW                                  *G C
                                                                                   &
             o.cn c.c rvu .                          xu.t '4m                                                .
                                                                                                                                              .       &,
                                                                                                                                                                                  >    l                     ' '
                     <.           v                  *
                + fhc.
                     40 ovxT to                                   v vo x-e-                               t             .           f-> zx euo-                                                                               '

                                                                                                                                         xx                                >.
                                                                                                                      qc!-         -e-n .)                                         u        .
                                                         t                                      -t                                                                                                                                                .G
                                       .AV -c-+t.
                                                = vvm                               :-%     .       7#- 4 .                                           -o                                   +-i-''
                                                                                                                                                                                       G**-f            D


ln efbll@wlag- > Iw:to Imf*- l
                                                         gd- -          @w1p
Ba:ed@>tkeA- w le - d                                                                           .-.-

y@ehlvet%tdg- tpo be t*ew
                        *-                               r>       - h
                                                     - 1eee- lpleoe - wlt%o- :M %m- *F.A.c!                                                        .re                 *        lfm we1* * 1
                                                                                                                      .
                                                                                                                                                                                                           g- - Igde <
Omcial PeintName :                                                                                                                                                                                                                    .
                                                         r a P$ D                               Oœ i*l Si -
Original:Inmate'tplusoQ                          ' lPAAo jIOG t                                                                   :                                                                   Dlte
CC:Retainedbyom tialres                                       .                                                  .
                                                                                                                                                                   -                                         :                    (h %                 -d.z
                       p
                       eo. l#
n isf= isalsousM toh1elf                                      te v ponx istoaninfa i y ev
                                 - - ---
                                          in= --*---e kR+ 33.1:3.*5.--             tobtplxd ininme 's51e gj.     g
                                                                                                                r.
                                                                                                                 z
 l
 nfermalCzhe- ço ad% teR-                                                 Ada-''' ''
                                                                                   vece .
YoumayeO infue *2-1     *io     e >I :a e         toe l 15e %*'-.-ne O                                      hM q*  Gh
M uie byRule33.103.+ P.            - ef> > he W '''''*t'e X 1. * - E                                     .         %eq1t%
laterthln !5dm aAe lbem 2e A.
                            C.:*%        *- e> ir'-'l>            e D3 K- fœ Ae inle veR<
                              sY e to.If*el5** Nlh* *we e >                                         e
                                                                            e fe e - - le Y *e- ''* ''A>   l
                                                                                                           .-    e  g* fa u
DC6-236(EFxtive 11/18)vançel                                          œe1I* .leœe*te%l%u tbe- t+             œ - lG we >
                                                                                                     .e * .
                                                                         lncfww- ê- h**0=--
    Case 1:20-cv-24998-RS
            -.... . .s-..-v. Document
                             .- ..-v 1 Entered on FLSD Docket 12/08/2020 Page 101 txbk
                                                                                  of 192
                                                                                       6il .1
                           >
ç      N




               Ve.mV F
                     e- û/10-7/l5t-azé' i Nj zejressiozXJ'
                                                         Q ickl,tXteajzbo Exk.'ô4.1.
                                                                              -



           e
               7le;c
                   txtn
                    2 uotu kocrora.j à'
                                      Jrtrt62ôcka
                                                t?>w vxzyr,
                                                          .eë,j.
                                                               -,& . te
                           ;.
           .
                 e   kpget.osoe
                              êssossee;aqnce/,z % mx4a asktFaa
                                                     .




           ,Lackofca.
                    reocytlcalltioo,esqe.
                                        cka
                                          kl s.xw-ncym,at:ur
                                                           lo ,
               P
               Ler-lnr c pee--ovwtzvoia ,A; czleqmtzf
                                                    nic (A4'
                                                           V ecgpy,NeAV(
                fvg.
                   (
                   A ,m.pw,4on4oce-erperpc'ie4. tksi z uaa-a.o k w-
                                                         -           .
           .
               pronom'
                     v'cgotcts-e.lecej4:-1:secoe.tacea-î
           .
               lexu.tkwosw
           .
               A tet
                   S .,
                      'u uor/ r
                              ,&J xastues
            Lsspkc/.
                   ccoy '       Jà
                                 z?a.;jswespfxa
                                         .
                                             ec.siatjohh-ftcxsqs-
                                             t
                                                 ,
                                                                ..
                                                                 àz.
                                                                   czxaz
           .
           'z
            Co..
               'u 44. 0yo îz-je  -rtueuyo7.
             o--unlakozt I scu.s u/ilt fno-
                                              k'G ùo'  ,j,oinesseâ
           '
               0;stu>.
                     x oî lor/>çp.e yek zoo,sqtci
                                                j>
                                                 ',
                                                  '
                                                  salL
                                                     A Y,
                                                        A.s
                                                          ïesf tr1
                                                                 6
           -
                     s,   '
                          spi/nfztaztpn:4or3         Ly,-r/ EsrtsafbtXr-
                                                                       %     s
               #orôcrexta
                        'x.crv-%eaory'
                                     ftz, cayauyilou-v tltfc.inj
               $vxcA '
                     m
         Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 102/:9of x13192
                                                                                       .krt
                                                                                                 t')
                                                                                                 k
                                                                                             C1!k>4..
                                                                                                    4(tt,t>--'le.k
                                                                                                    3rtlt'
                                                                                                         ?rhGfr'rfJf/N'
                                                                                                                      aï7ht                                                                                                                                                                                     .
                                       FLORIDA DEPARTM ENT OFCORREW IONS                     RRCO VED                                                                                                                                                                                          .


                                   REQUEA FOR ADM INSTM TIVEREM EDY0R APPEA:
                                                                                                                                                                                                                                                                            ALc û 1 2û22
                     Z ThirdPar? GrlevanteAlle gSexullAbuse
         TO:0WardenJ QAssi
         From or1
                         setWarden ZSec2retary,Floddyji)- 5j
                                                    aDeaementofCocections
'                            f!    zjhek
                                       x-
                                        ualAbuzse
                                                t,onthebehalfof:îsï
                              Last First Middlelniùkl
                                                       -
                                                                   nsb
                                                                 ocxumb.
                                                                                                                                                                                                                          ot,zle(x
                                                                                                                                                                                                                                                      Institution
                                                                                                               partA- InmateGrlevante
             '           '
                                          '

                                                                         ra3-c3, s                         '                         . (063-2* 7-035
     zsswe:Ge.r:s                                                    . 'o                     - 7
       * %
     t (:h '$n                   .                 r
                                                                                                               -
                                                                                                                                    q;-'o                                                    '-t)z                         z'
                                                                                                                                                                                                                            z'sf                          cmm
                                                                    .                                      '



                     -
                     .
                                               l
                                               -
                                               lc
                                                At '
                                                   . ;,
                                                      -
                                                      sa:                                                                   !. i c ,, .( '
                                                                                                                            '


                                                 , h. .                                   -
                                                                                                                    .

                                                                                                                        -                                                                                   - F       k x o'
                                                                                                                                                                                                                           P-t,
                                                                                                                                                                                                                              .
                 0.
                  zA$*1:#                     'jl $.  ç' l                                    c z;                  î' -
                                                                                                                       d    . -
                                                                                                                                      ,
                                                                                                                                               -
                                                                                                                                                   n
                                                                                                                                                                                     ,
                                                                                                                                                                                     q.
                                                                                                                                                                                     -                   .
                                                                                                                                                                                                           y o
                                                                                                                                                                                                             '
                                                                                                                                                                                                              rt
                                                                                                                                                                                                               .eç'
                                                                                                                                                                                                                  h
                                                                                                                                                                                                                  ' x
                                                                                                                                                                                                                    t
                                                                                                                                                                                                                       . I
                                                                                                                                                                                                                           .
                                               iu nat   'k.                                                        'se '                                                                                     .,

                                                                                                                                                                                                                              o
     /                                                                                                                                                               T;.t -                                           e                                                                                .
    #                                    h.
                                         (
                                                                    tv
                                                                                              a                                            .
                                                                                                                                                                                                                           -                              <-                                           t.oo
                                 '
                                         .*            '                                          .                             C                  ,            j                                                     ,                           .   .           x                    .
         J                                                                                                                                                                                                                                                                                 j
                                         t         epel                  %' x.                             ,
                                                                                                           ' '                                 t 7.<4-,,                                             'v                           t 'i
             -               .                                                                                                                                               .                                                                                                                     .
    a     6M                                                .
                                                                                  q   #                A   P
                                                                                                                                                       d
                                                                                                           f                                                                                                                                                                 t                         f
    t'
     dy                      A e                            .
                                                           vI             4               >*
                                                                                           ...                                                                                                                                                                                    5
                                                                          4,
                                                                                              ..
                                                                                               ,ltj
                                                                                                  t
                                                                                                  j                               #                                          j   ,
                                                                                                                                                                                         ,                                               ''
                                                                                                                                                                                                                                                      !                           ''


         !                           >
                                                                                      .                                                        f
                                         /1                                           O                                                                               C                                                                       -       pas                                                  .
                     $j
                      ;.                       L       '                                  J                +                     l
                                                                                                                                't                                                   -
                                                                                                                                                                                             '
                                                                                                                                                                                                 '
                                                                                                                                                                                                         s                        /l                          .                                '
    .                        f,$. y. , /h                                                             . q'Te. .((                                                                tstrh                                        ls)                             5
         ..t.
                             t                         :                                                                              k?t                           L?.                                               .
                                                                                                                                                                                                                                                  .      y c.astg-y
                                                                                                                                                                                                                                                          -            ,
                                                                                                                                                                                                                                                                       I.
    M:
     ZIA
       '
                                                                                                                                          ,,
                                                                                                                                           3
                                                                                                                                           .
                                                                                                                                                                         ,
                                                                                                                                                                         I (z.                               w
                                                                                                                                                                                                              s                                   w   j.          ry
     r-                                  cc z                            'A-
                                                                           si- r
                                                                               .z-sin X t
                                                                                        ,pp4e -t/
                                                                                                z.'o47c.v                                      ,                                                     ,                                 ex '                                                                i0
    .            j                        j.           .        ,.                    ,                                                                    6-                                # p.                 '
                                                                                                                                                                                                                                                              t             '' ( ,
                                                                                                                                                                                                                                  '
                                                                                                                   -,                                  !             -                                   ,                ( .
             l               .u                                                       I                        t.
                                                                                                                /                                                                                    .
                                                                                                                                                                                                         (                o-j                                 .j.
                                                                              .                                                                v,o
                                 '        '
                                                                                                                                                                                                  '
                                                                                                                                                                                                 ,m               -
                                                                                                                                                                                                                      f ok                                      c..
                                                                                                                                                                                                                                                                  (.
                                         ,   o. u?' tJ                                                                              '                  k7                                a                                '                                   ''
                                                                                                                                                                                                                                                                                               oa
    ç N                                  '                          .                                                                                                                                                                                          A             ('
                                                                                                                                                                                                                                                                            ,-


                             o                 ,
                                                                .                                                                                               '
        6.
         //                  . Jl A1                                                          .
                                                                                                                                      gccvt        ,.
                                                                                                                                                                                 o   ,                            t                      xw.  j,                             .
                         r/J/aoiô                                                                                                                                                                                     b           rx/o
                                                                                                                                                                                                                                          yt                                               .

                                     DATE                                                                                                                                                        SIGNATUREOFGRIEVANT AND D.
                                                                                                                                                                                                                                                  .   sl :
                                                                                                                                                                                                                           C.#
    *BY SIGNAD RE. INM ATEM REEST0 THEFOWOW ING #OF>
                                                                                                                                  DAYEm NSIONS:                                                                                               /                                            '
                                                                                                                                                                                                                                  #                                    Slgnature
Thl
  sform Isusedforsljngaformajy evo o aytjj.jw sjajx orjagjjs svrj,I* U-
FlorldaAdmlnl
            xatlver- e. wsenanapx ajIsmadetoth.sle-
                                                                                                      o. . ... .        I.
                                                                                                                         W.!II'S't'rf1In#:ppeal:tot:*offl
                                                                                                                                                        teofthesecreta-In....wa-w-.,.= x                                                                          .-             , -- . - -
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 103 of 192


                                              PART B -RESPONSE

MM TSCH,JOHN                     Y51786         2008-463-054        DADE C.I.                       E1114L
            NAME                  NUMBER      FORMALG RIEVANCE       CURRENT INMATE LOCATION      FIOUSING LOCATION
                                                 LOG NUMBER

YourGrievance has been received,reviewed,and a response isasfoll
                                                               ows:
Yourconcernshave been reviewed and discussed with yourcurrentteam . Asyou have been previouslymade aware in
previous requests/grievances,due to COVID 19 quarantine,there are restriction imposed by DOC statewide in
movements,sewices,and programsthatare non-emergent.Yourconcernsrelated to receiving treatmenthave been
continuously addressed asthey have been received.W e are aware ofthe impodance ofcontinuing ofcare butwantto
em phasize thatwe are underdirectand clearrestrictionsin relation to service provisions. Please be aw are thatassoon
as restrictionsare Iifted,mentalhealth serviceswillresum e as nonmal.Forthis reasons, we encourage you to utilize
coping skill
           s gained throughoutmentalhealth treatmentuntilr:strictiopsareli
                                                                         fted and yourservicescan resume.
Having said that,Ihave been made aware thatsince this grievancew asw ritten and response,you have been seen by
yourcounselorwhere youhave had the opportunityto addressany and a11m entalhealthconcerns.
Based on the above information,yourgrievance isDENIED.
You mayappealand obtain furtheradministrative review ofyourcomplaintbyacquiring Form DC1-303;Requestfor
Adm inistrative Rem edyorAppeal, completing the form andforwarding itwith aIIattachmentsto the office ofthe Bureau
ofInmate Grievance Appeals,501 South Calhoun Street, Tal lahassee,FL 32399-2500.
THIS DOCUMENT MAY CONTAIN CONFIDENTIAL RECORD/CARE INFORMATION INTENDED FOR THE
ADDRESSEE ONLY.UNAUTHORIZED RELEASE OR DISCLOSURE MAY VIOLATE STATE AND FEDERAL LAW .

           DR.L.GASCON,PSY.D.                                    M .C    RALES, W P


SlG A
                    1
            AND TYPED OR PRINTED NAM E OF                SIGNATURE OF W ARDE    ST.
                                                                                                 op/jq/zo
                                                                                                        DATE
            M PLOYEE RESPONDING                            W ARDEN,OR SEC    ARY'
                                                               REPRESE TIV

                                                                                               cvsevata
                                                                                                      lrîo
                                                                                                         .tHi
                                                                                                            nxor
                                                                                                  MAILQ!I

                                                                                               ;tJC 102022
          Case 1:20-cv-24998-RS Document 1 DAEntered
                                      FtORI   DEPARTMon
                                                      ENTFLSD   Docket
                                                          OF CORREW IONS12/08/2020 Page 104 of 192

                                                                                                                                 RE UESTFORADMINISTRATIVEREMEDYORASPEAL                                                                                                                                                                                                                              1
                                                                                                                                                                                                                                                                                                       h                            SE.hA k;,)ZI
                                                                                                                                                                                                                                                                                                                                               J/:                                                   :
                                                                                                                                                                                                                                                                                                                                                                                                     2
          Z ThirdPartyGrievanceAllegingSexualAbuse
       TO: Z Warden    Z AssistantWarden      2 Secretary, Florid DeI(A/r'fm,-I
                                                                             .
                                                                             . . ''
                                                                                  't1,'
                                                                               .K P ' .'s0
                                                                                         -' s
                                                                                                                                                                                                                                                                                                                                                                           ' ' ''
                                                                                                                                                                                                                                                                                                                                                                           .



       From orIF AIle ing SexualAbuse,onthebehalfof:-

                                     Lwst1' , u
                                              r)k'ï/è T                                                                     .
                                                                                                                                      -

                                                                                                                                                  Injy
                                                                                                                                                                                                                              7.
                                                                                                                                                                                                                               Sï
                                                                                                                                                                                                                                '-/?f
                                                                                                                                                                                                                                    -6               .                                                                                        g,tj
                                                                                                                                                                                                                                                                                                                                                 'ud cz
'
                                            - F1sw -.- .                                                                                             -kaj- -                                                                       DC Num ber                                                                                                                     lnstimtion
                                                                                                                                                                                  PartA - Inm ate Grievance                                                                                                                         '
                                                                                                                                                                                                                                                                                                                                        '                         -                       '
                                                                                                                                                                                                                                                                                                                                                        - .                >
     '..-e'' -                -

               <r' t'>()C.
      l * T(LV .         'fA''j. a-.a , .- so
                                            pyx ,
                                                .
                                                )y7...y wt:t.g.(
                                                               ,,f
                                                                 .
                                                                 :#,
                                                                   y(N. o.s.j .y Nj,7 . j;
                                                                                         3p.
                                                                                           .)Q-/                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                                                    (                                                  .



     .
     '
     l
     -. '(.1e .,
               .                                     r.
                                                     .e-u- ,.gN. t4.. '*
                                                                         -
                                                                         ,                                                            . .,.                                  *- (.?(J
                                                                                                                                                                                    j1 '--.,;
                                                                                                                                                                                            :                                                                    .                                                        .. A ''''
                                                                                                                                                                                  k-''<-rsr                                                                      ' .' ...,. .
                                                                    .                                                       '                      '                -'
                                                                                                                                                       e                                  .
                                                                                                                                                                                          x                                                                  ,
                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                              -,,,
                                                                                                                                                                                                                                                                                                                 n        p q -4d.2-f .:
                                                                                                                                                                                                                                                                                                                                       ;.
                                                                                                                                                                                                                                                         à
                                                                                                                                                                                                                                                    ..z/
                                                                                                                                                                                                                                                    ..




     m                .                                                               -.
                                                                                           t
                                                                                                         . t                                                                           '
     *
     '
     1 '
       1-Is                                                - 'tli.
                                                                 o1.
                                                                   -t
                                                                    'T.
                                                                    ? -1
                                                                       -it)z                     .                                .
                                                                                                                                  f,
                                                                                                                                                   ,
                                                                                                                                   u.' t?( ,f.-lt. ;k)rn'.         ..
                                                                                                                                                                             .                          .
                                                                                                                                                                                                                                       ,v.,,
                                                                                                                                                                                                                                       .   sv-t'(
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                -;t-
                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                   z,--
                                                                                                                                                                                                                                                      5-
                                                                                                                                                                                                                                                                 z
                                                                                                                                                                                                                                                        )I,:- ..'.zv', o.a                       , /                                              '.
                                                                                                                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                                                                                                                   -'-y-
                                                                                                                                                                                                                                                                                                                                                       . ,-x-.'..
                                                                                                                                                                                                                                                                                                                                                       $
                                                                                                                                                                                                                                                                                                                                                                                              .ëj
            .j
             h
             '.
                                   (,k.
                                   % A                      g)
                                                              s
                                                              e-
                                                               :
                                                             , -.                                , ..
                                                                                                     .
                                                                                                    *,.                                                                                                                                                1                                                                                           ,
                                                                                                                                                                                                                                                                                                                                                                (-cz
                                                                                                                                                                                                                                                                                                                                                                   '+
                                                                                                                                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                                                                                                                                    ''                               ,'
                                                                                                                                                                                                                                                                                                                                                                                                      t/-'
                                           w ,3                                                                                                                         .                                                                                                                                                                     ''--,'
      .

                                                                                                                               , ,/                   jN.
                                                -                                                                                                                                                           .
     -
     ;
     !2
      .                              '                                                          -                                                  --i-
                                                                                                                                                      -         -             .           .
                                                                                                                                                                                               ,i
                                                                                                                                                                                                i-'-
                                                                                                                                                                                                    ----''' ?
                                                                                                                                                                                                            ' '                            '                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                                             1
                                                                                                                                                                                                                                                                                                                                                             h
                                     2 I1                                                        .
                                                                                                 :
                                                                                                 7l
                                                                                                 .
                                                                                                  1. h4- t                         --!-----,, -'
                                                                                                                                               ...-),1 (...e. 4:(.-d cr-r-,.t-q
                                                                                                                                                                              r,,ù.:,
                                                                                                                                                                                    .             k.v..    :t
                                                                                                                                                                                                          . ,,-.,
                                                                                                                                                                                                                fL.                .,.:
                                                                                                                                                                                                                  -,;. ,-,..ytry-ks;  ,-
                                                                                                                                                                                                                                       p
                                                                                                                                                                                                                                       .-
                                                                                                                                                                                                                                        '4
                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                         :   (
                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                             r
                                                                                                                                                                                                                                             );
                                                                                                                                                                                                                                              k t
                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                -tL,-
                                                                                                                                                                                                                                                -,.
                                                                                                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                                                                                            ;
                                                                                                                                                                                                                                                                                                                                                            k -
                                                                                                                                                                                                                                                                                                                                                            .-
                                                                                                                                                                                                                                                                                                                                                              ' '
                                                                      ! /'h                    l '
                                                                                               k,/ -..                .         , kp// /   '        'h          /#  .        z       Z.?/
                                                                                                                                                                                                                                                                                                                                                                       .
                                          , .-v.-                 *       t
                                                                          a.f (-.
                                                                                qp. ç-4'                                       ,y.)y -- .v,$. y,                                    ?                                                                                                                                                                             1               '
                                                                                                                                                                                   .t.
                                                                                                                                                                                     /yiL .
                                                                                                                                                                                          q                                       .  .     ,
                      yh/ t
                          ,
                          '
                          q.f:r.
                          '
                               t-
                               '                                                                     . , -                                                                      xzj
                                                                                                                                                                                  .
                                                                                                                                                                                   xp.-1+. . g j.u'kf'..'-
                                                                                                                                                                                                                                                                      h
                                                                                                                                                                                                                                                                        kg . s,
                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                          l
                                                                                                                                                                                                                                                                              (.a
                                                                                                                                                                                                                                                                              1/                                      .p/..
                                                                                                                                                                                                                                                                                                                          x:
                                                                                                                                                                                                                                                                                                                           ?,z. .   ;' ,1
                                                                                                                                                                                                                                                                                                                                $q('.                       . .   y rj,
                                                                                                                                                                                                                                                                                                                                                                      ..        J .
                 C'
                  -U!/AZ 'z         ..
                          h,' f5..)f' '  )?!/
                                       /$'    /
                                            !zt
                                              a.
                                                                                                                                                                                                                                                                      .

            .t       -.
                     .
     :
     7
     *
     %            .
                                          '.,
                                            .
                                            J                                                   v         .
                                                                                                                                                                                  î, #                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                               ,

     v                      t?'kw-t.''      .              +
                                                                              t4 A,-'-.'..<                           ..?. v
                                                                                                                                 '.                    (' '
                                                                                                                                                           < 1-
                                                                                                                                                              -. j .j
                                                                                                                                                                                                            '.
                                                                                                                                                                                                                    ; 7 tz'
                                                                                                                                                                                                                    .         ''
                                                                                                                                                                                                                          $t (t'.7-    e '
                                                                                                                                                                                                                                         -A          .                                       'J
                                                                                                                                                                                                                                                                                                                                                                                                                  1                       ,'
                              /
                                                                                                                                              .                                                                                    /-. .( ' ,'..-'a Q..k '' 'y ..,1 '' ..
                                                                                                                                                                                                                                 . .
                                                                                                                                                                                                                                                                                                                                                                          /,hk'                  lzt
                                                                                                                                                                                                                                                                                                                                                                                                   '(,.- * c.
                                                                                                                                                                                                                                                                                                                                                                                                            w-y.,,
                                                                /.                                                                                                                                          j                       r ç  I ?.                          hx
             '# Jx.
                  r(
                   ..zj4,
                        (.<)j.
                             y.
                              q . ,g oç,
                                       . s-ou.e.            .


                                               A..v (...7 ' u.'v..-,taj'
                                                                       a'(.
                                                                          v                                                                   .
                                                                                                                                                                                                                                                        j
                                                                                                                                                                                                                                                                                                                         '-(,cs (r, .
                                                                                                                                                                                                                                                                                                                                  .p,
                                                                                                                                                                                                                                                                                                                                    z
                                                                                                                                                                                                                                                                                                                                    (5 %.j
                                                                                                                                                                                                                                                                                                                                     .>) tyrw Lz ,.
                                                                                                                                                                                                                                                                                                                                         '        :y.(tr                                    '
                                                                                                                                                                                                                                                                                                                                                                                           eh       '                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                         ...
                 '1-                ..
                                     ..                                                                       .             ,                              .                     L
                                                                                                                                                                                 f
                                                                                                                                                                                 ' '4'
                                                                                                                                                                                     .
                                                                                                                                                                                     1                                    k
                                                                                                                                                                                                                          t
                                                                                                                                                                                                                          l . t- ,,..                                               '''
                                                                                                                                                                                                                                                                                             t.., i
                                                                                                                                                                                                                                                                                                                                                                                     ..,                                    .

                          'sir-,. '.
                               q.         !t7
                                            --   t
                                             -.. .
                                                 .z
                                                    i'-,     ''
                                                           -.,  tt
                                                       t--ckt! dL é' ' --,,(
                                                                 ..        L.L,;.. 't4
                                                                                     9
                                                                                     :2                                     #-
                                                                                                                             t', l
                                                                                                                                 kp
                                                                                                                                  .i
                                                                                                                                   .-
                                                                                                                                    ?
                                                                                                                                    tt
                                                                                                                                                                        ,.
                                                                                                                                                                                 (',-$'
                                                                                                                                                                                   .                               ..zJ
                                                                                                                                                                                                            z'7!u- t  t
                                                                                                                                                                                                                      ' (-.7'z''s(f,;-.
                                                                                                                                                                                                                                       .                             ..       , '
                                                                                                                                                                                                                                                                          . ,'(
                                                                                                                                                                                                                                                                                /
                                                                                                                                                                                                                                                                                '-
                                                                                                                                                                                                                                                                                i:;eq.v.1./ï
                                                                                                                                                                                                                                                                              .-,
                                                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                                           :..$.-,
                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                  r-
                                                                                                                                                                                                                                                                                                   .    '                  . .
                                                                                                                                                                                                                                                                                                                             -.                                                      -
                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                     '                                           k. '
                                                                                                                                                                                                                                                                                                                                                                                                                                    I.
                                                                                                                                                                                           .                              .                              .                                                               t..
                                                                                                                                                                                                                                                                                                                           L
                                                                                                                                                                                                                                                                                                                           , ). ,..,(
                                                                                                                                                                                                                                                                                                                              ) ,
                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                    ..-x.6x:'
                                                                                                                                                                                                                                                                                                                                            ,.4r
                                                                                                                                                                                                                                                                                                                                               -'                                     4-%
                                                                                                                                                                                                                                                                                                                                                                                     .- .-k                 -.c$..,,,(.           -10
                                                                                                                                                                                                                                                                                                                                                                                                                                    ..         .
                  ,,(.x
                 .-   ojlwt                                                   '


    y. x.....-t.
                 l-. - zv
                     ' ''x '
                           N
                                                                      ..                             z
                                                                                                     , ,              .-)             .-,j
                                                                                                                                       - ,.
                                                                                                                                          Ly.- , ,,. .-.y-                                         J/ )
                                                                                                                                                                                                      'o..Lyj)-. .l
                                                                                                                                                                                                      x.
                                                                                                                                                                                                       f          g
                                                                                                                                                                                                                  ypj.
                                                                                                                                                                                                                     vzs
                                                                                                                                                                                                                       gp.
                                                                                                                                                                                                                         gj/                                                  ..
                                                                                                                                                                                                                                                                              -                                                                                                           '
                                                                                                                                                                                                                                                                                                                                                                                          .,
                            pz-.(-:'f(jy/,-.> - r ; - - z ?-.3L,.J';-y--' ! : .-y.
                                                                                                                                                                                                                                                                                                                                                                                                                                               .
    V-
     ' . --
          f
          . ('(- .i       ty
                           :
                         t ;,                                            q
                                                                                      ,
                                                                                                j
                                                                                  z, ;,x,,-:. ,js
                                                                                                k     .,. ;: .wskx.#j
                                                                                                   p .,
                                                                                                                     ) ;.k,'.,y-k.
                                                                                                                                 l:;
                                                                                                                                   .
                                                                                                                                   ,
                                                                                                                                   --
                                                                                                                                    2
                                                                                                                                    5-. z -
                                                                                                                                          î
                                                                                                                                          ,'
                                                                                                                                          , k
                                                                                                                                            .t-.jt
                                                                                                                                                       .
                                                                                                                                                       'r
                                                                                                                                                    z-// t:,,,:- ... h '.
                                                                                                                                                       ,
                                                                                                                                                               -. .
                                                                                                                                                                  . .
                                                                                                                                                                    ,
                                                                                                                                                                         jI''     ,.
                                                                                                                                                                                           ..                       . ,            -
                                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                                                                                                              ' .-                --'

        ' ..       ,          xwe              i                    l                                                                        T
                                                                                                                                             '                          ,-t,y-                                                             ..            .                                                .                                                                     -             ,.              ,                            -

         &% kl ''-j
                  S; ' ...      o.j
                                  r.,
                                    -
                                   ..
                                    -, .  z    .
                                               1
                                               (u .xs ... ': 7.     j
                                                                    q
                                                                 o. q-   j                        r(.      .
                                                                                                           -
                                                                                                           .  -
                                                                                                              .-
                                                                                                               g u
                                                                                                                 y ;             /! y;  , (',4               ,
                                                                                                                                                             y      '.
                                                                                                                                                                     $ '                                                                                                                                                                                                                        ,. ,
                                                                         j.. zL j
                                                                                .k.. jj.
                                                                                       ''g               . '/(f',k t:''' x j                                                                                                                                                                                    '. .n                               .
                                                                                                                                                                                                                                                                                                                                                    ''-
                                                                                          ;...
                                                                                          r   j-/jt
                                                                                                 .
                                                                                                  j-,.  '-                       k.a
                                                                                                                                   y
                                                                                                                                   . jzy'
                                                                                                                                        !k
                                                                                                                                         -.
                                                                                                                                          y$,jg'1,-j( ; .' k t tjr                             ,                      .                                                                                        .. ,,
                                                                                                                                                                                                                                                                                                                                                               '                                .

                                                                                                                                                                                                                                                                                                                                                     r.. (etx
                                                                                                                                                                                                                                                                                                                                                            ''>
                                                                                                                                                                                                                                                                          .                 .                                                       .
                                                                                                                                                                                                                                                                                                                                                  , . .a      ,, . .                                          .
             '
             7                                                    I'/     '                '..
                                                                                             h
                                                                                             ,                        ,                                     ,                ..                !
                                                                                                                                                                                               ?'f
                                                                                                                                                                                               ,   /             t'4 a -.x
                                                                                                                                                                                                                         j- /-- j.e
                                                                                                                                                                                                                                  .x..
                                                                                                                                                                                                                                     .                                                             .            -..     -..  ,l=t .y . '.jz)a
                                                                                                                                                                                                                                                                                                                                         .    .
                                                                                                                                                                                                                                                                                                                                              myp.-..
                                                                                                                                                                                                                                                                                                                                                    -,
                          (>I -
                            '(;                      .. ....j..                   x
                                                                                           . I (  r..r .,.
                                                                                                         ,r-)                          , . ..,
                                                                                                                                        .. .           .:zy t.
                                                                                                                                                             t.r
                                                                                                                                                               y'
                                                                                                                                                                             .    . r,
                                                                                                                                                                                                 ' ''
                                                                                                                                                                                                  ..            t.-a) .-ez ..
                                                                                                                                                                                                                            sJ
                                                                                                                                                                                                                             (j.
                                                                                                                                                                                                                                  --'
                                                                                                                                                                                                                               ,? ;
                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                  .                                           .-.
                                                                                                                                                                                                                                                                                    z z
                                                                                                                                                                                                                                                                                    /r-           . ...
                                                                                                                                                                                                                                                                                                                    -')
                                                                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                                                                      t.) z.j
                                                                                                                                                                                                                                                                                                                            ) y/   .
                                                                                                                                                                                                                                                                                                                                   j;
                                                                                                                                                                                                                                                                                                                                   1 ,.
                                                                                                                                                                                                                                                                                                                                     /x;'
                                                                                                                                                                                                                                                                                                                                        (.
                                                                                                                                                                                                                                                                                                                                         r.,
                                                                                                                                                                                                                                                                                                                                           p
                                                                                                                                                                                                                                                                                                                                           ''
                                                                                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                                                                            t
                                                                                                                                                                                                                                                                                                                                            s-
                                                                                                                                                                                                                                                                                                                                           /.
                                                                                                                                                                                                                                                                                                                                            - .-..
                                                                                                                                                                                                                                                                                                                                                 -f
                                                                                                                                                                                                                                                                                                                                                  -..
                                                                                                                                                                                                                                                                                                                                                    ,I
                                                                                                                                                                                                                                                                                                                                                     1
                                                                                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                                                                     ..
                                                                                                                                                                                                                                                                                                                                                      -:
                                                                                                                                                                                                                                                                                                                                                       (.
                                                                                                                                                                                                                                                                                                                                                        F--.
                                                                                                                                                                                                                                                                                                                                                        .     ,)
                                                                                                                                                                                                                                                                                                                                                               .
                                                                                      z        ''                                                                                                                                                                .
             r<
             .                  s$ .
                                   < ,y                               .$o                 . 1        r r.- ,h
             '                                                                                                                    .... .                                r;        /                ,s                                   j
                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                             gN)                      J                       .,.                                            .
                                                                                                                                                                                                                                                                                                                                                                           /.y                                '.
                                                                                                                                                                                                                                                                                                                                                                                                               ,
            J
                          -
                              ()
                               ,q,
                                 .)
                                  .
                                  't-./ .U)
                                    .r
                                          .-(:
                                             ' /!
                                             .  -.
                                                 -/'f .aé.j.rs- ('kf. ..' -. ,,k .'jr'                                                    .                                                                                   .
                                                                                                                                                                                                                                       . .
                                                                                                                                                                                                                                                     '' I/
                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                              .         k
                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                        o?
                                                                                                                                                                                                                                                                                         .' j-'.
                                                                                                                                                                                                                                                                                               >w.(.
                                                                                                                                                                                                                                                                                                   '*( .(w. s.Ib
                                                                                                                                                                                                                                                                                                               ' 'V,
                                                                                                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                                                                                                         ,.a,
                                                                                                                                                                                                                                                                                                                    :ng ,zb<,?..;
                                                                                                                                                                                                                                                                                                                                         t'        ..
                                                                                                                                                                                                                                                                                                                                                    c                                      fw.... ..
                                                                                                                                                                                                                                                                                                                                                                                                         ..
                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                 w. r
                                                                                                                                                                                                                                                                                                                                                                                                                                    '
                                                                  x                                  .
            ô...
               4 Ca -'k>,.ts                                    -e'
                                                                  ) 'pu '
                                                                        O
                                                                        z
                                                                        -k?
                                                                          '.                         '
                                                                                                                                                                                                                                                                              -'
                                                                                                          .
                                                                                                          ,
                                                                                      k'
                                                                                       jtt
                                                                                       . *
                                                                                                                                                                                                                                                                                                                                                                                                                                               . .



                                  .                 ''..
                              j v
                                .. .  !j                                                                          .                                        tj
                                                                                                                                                           .
                                                                                                                                                                                  >                                   :,
                                                                                                                                                                                                                       .y                                                      r 4
                                                                                                                                                                                                                                                                               j ,
                                                                                                                                                                                                                                                                                 t
                                    '' '
      4z)...à.
    1N.      :..,, .':.                                    $..!f,-
                                                                 ,A
                                                                  ...t
                                                                     .7                         . yj.j
                                                                                                     ),
                                                                                                     '                    (... ,
                                                                                                                               wk..
                                                                                                                                 -?.x..
                                                                                                                                                       -
                                                                                                                                                               ,   x '
                                                                                                                                                                     () f
                                                                                                                                                                        k' 7.j)
                                                                                                                                                                         ).'  .''. - v ,t,
                                                                                                                                                                                         .:-                                                    !
                                                                                                                                                                                                                                                $(.
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                  L 'j,
                                                                                                                                                                                                                                                      (?.'                                  j,
                                                                      $
                                  (.yé                                                                                                                                                              '
                                                                                                                                                                                                            .
                                                                                                                                                                                                            ,                      ,                                                                                                                                                                                    .-
                                                                                                                                                                                                                                                                                                                                                                                                                                           ,

                                                                                                                                                                                                                                                                                                                                                                                           ....-e- - .
                                                                                                                                                                                                                                                                                                                                                                                                     -                  .




                                                                                                                                                               .    q
                                                                                                                                                                    % .fy !                         *
                                                                                                                                                                                                    .       p.1
                                                                                                                                                                                                              .1
                                                                                                                                                                                                                    ..'                                          i                                                                                                                                                                         ..
                                                                                                                                                                                                                 .'
                                                                                                                                                                                                                ..
                                                                                                                                                                                                                t,
                                      'x.'
                                     .'                               /
                                                                      .                                                                                                                                                                                                                                   .     '                                                     '

                                      u..1DATE
                                     '.
                                      ,    f.  *
                                               1
                                             Cr2f$-
                                               .<.?-X
                                                                                                              .                                                                                                                                                                           .w..
                                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                                                        <'                X f.
                                                                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                                                                             /,1. .u .-
                                                                                                                                                                                                                                                                                                                                        '%'-' !     '                          'M%
                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                               -2
                                                                                                                                                                                                                                                                                                                                                                                           jht'
                                                                                                                                                                                                                                                                                                                                                                                              f
                                                                                                                                                                                                                                                                                                                                                                                               S.
                                                                                                                                                                                                                                                                                                                                                                                              -. ,
                                                                                                                                                                                                                                                                                                                                                                                                 )
                                                                                                                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                                                                                                                        .



                                                                                                                                                                                                                                                                                                       SIGNATURE OFGRIEVANT AND D.C.#

                                                                                                                                                                                                                                                                                                                                                    .                      t.--
    *BY SIGNATURE,INMATEAGREESTO THE FOLLOW ING # OF30- DAYEXTENSIONS:                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                              .X Jy
                                                                                                                                                                                                                                                                                                                                                        i /--''
                                                                                                                                                                                                                                                                                                                                                              -   'qzzt,z..                                             .--   g           '
'                                                                                                                                                                                                                                                                                                                                                 #                                         si
                                                                                                                                                                                                                                                                                                                                                                                             gnature
                                                                      INSTRUG IONS
Thisform isusedforfilingaformalgrievanceattheinstituti
                                                     onorfacili
                                                              tyIevelas wellasforfillngappealstotheOfficeoftheSecretarvi
                                                                                                                       naccordanrpwitlxR
rI 1* K.:             1 I r-'- .œ.1..- ''''' :                    œ**:                                    ''               '                                                                                                                                                                                                                                                                            .110 aQ-4nQ nnn
                                                ..   !
            I       $k
                     1
                     .
                     J)
                      .i
                       .
                       r
                       ''
                        t;
                         .)
                          x
                          .-r
                            ...'
                               F-
                                .1
                                 .)T
                                   '
                                   .i1!
                                      x..W
                                         t
                                         .-
                                          '7
                                           1
                                           ,
                                           -
                                           .
                                           '*
                                            3
                                            4
     Case   j !'
               .
               A-
                ?
                .'
                 t
                 ))-3
                    ,'
                     .
                     '
                     tf-.
                        bt'
          1:20-cv-24998-RS.
                          *
                          to
                           .
                           ''
                            u
                            r'.:
                               ,'
                                k!1
                                  *
                                  .'
                                   .
                                   -*î'
                                      -1',
                                         %.
                                          '1
                                           .
                                           v
                                           .k
                                            '-
                                             .
                                             '1
                                              #3
                                               '
                                               vl
                                                k.
                                                 e
                                                 1
                                            Document 1 Entered on FLSD Docket 12/08/2020 Page 105 of 192
      Ii    ;
          ( &
     t
    m'rA
      .

                          Pcerartl
                                 ment()f  .Ccrrectiocs             PART B -RESPONSE
-                 f E!tll
                        '
                        t
                        l:
                         -)$1(l'
                               )ir
                               f lp:lktt(
                                        )(5rt
                                            r#
                                             a
                                             '.
                                              k-
                                               ;
                                               211()
                                                   tl1
                                                     j.r
                                                       )-t?ê
                                                           )l6)

          MAATSCH,JOHN                                   751786      20-6-31210        DADE C.I.                  E1114L
                                                          NUMBER   GRIEVANCE LOG       CURRENT INMATE LOCATION   HOUSING LOCATION
                        NAME
                                                                       NUMBER


          AppealDenied:
          Yourrequestforadministrative remedywasrecei   ved atthis o#ice and itwascarefully evaluated.Records availabfe to
          thisofficewere also reviewed.
          ltisdeterm ined thattbe response made to you on8/19/2020appropriatelyaddresses the issue you presented.

          CONFIDENTIALHEALTH RECORD/CARE INFORMATION INTENDED FOR ADDRESSEEIS)ONLY.
          UNAUTHORIZED RELEASE OR DISCLOSURE MAY VIOLATE STATE AND FEDERAL LAW .

           Michelle Schouest,IISC

                                *

                                                                                   .                             P         >:
           SIGNATURE AND TYPED OR P NTED NAME OF                            SIGNATURE OF W ARDEN ,ASST.                D TE
                   EM PLOYEE RESPO ING                                        W ARDEN,OR SECRETARY'S
                                                                                  REPRESENTATIVE
          Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 106 of 192
$
i
5
-
'!
 .
 g
 -.
 %
Ds CFFM ATE Rm xrp-qT
 x x,yy   s
                                                                                                                                        DZM s
                                                                                                                                            Mvm M oFnmxmA
                                                                                                                                                   OFCOKR*W IONS                                                                          MeilNu* :
          ,                                                                                                                                                                                                                               T= Number:
          -       .                              - - --              -       -       -        -
                                                                                                                                             nf                                                                                           I-tiotiom                                                 -
                T(7:        2. walen                                                                                                     D ae goauon D Muiœ                                                                           Q n- l
              fcheehone)    D Asst.w- en                                                                                                 D - >'w      D MoulH-l1                                                                      Q e
              FROM: lnmateNjme ,                                                                                                               W -N=
                                                                                                                                                  . W       .                                                                          J
                                                                                                                                                                                                                                       .*f'M i- ot .
                                                                                                                                                                                                                                                   aWt
                                                                                                                                                                                                                                                     /e . g
      d
      '
                                                                 .   h f'ol
                                                                          ''z- c'!n                                                                             q
                                                                                                                                                                -t
                                                                                                                                                                 a!7?
                                                                                                                                                                    -.
                                                                                                                                                                     (,                                  F
                                                                                                                                                                                                         -s(4
                                                                                                                                                                                                            .'/
                                                                                                                                                                                                              ,u
                                                                                                                                                                                                               3 k1
                                                                                                                                                                                                                  .,4X.                                                       ,'.
                                                                                                                                                                                                                                                                                2:2:.
                                                                                                                                                                                                                                                                                    2
                                                                                                                                                                                                               k h elf sls mfo                                                        '
                                                                                                                                                                                        .                                             x
                                                                                                                               'j
                                                                                                                                y;.y                   > y'
                                                                                                                                                          j. . If'.
                                                                                                                                                                  1
                                                                                                                                                                  'vJC' *                                      a', ' /' !
                                                                                                                                                                                                                        '' t.' X /j I
                                                                                                                                                                                                                                    /
                                                                                                                                                                                                                                    3.4                                       %
                       j2 u 4'..je. ....> A                                       .:.',                    ,       .,àjw xN.xx
                                                                                                                            . ,
                                                                                                                            o
                                                                                                                                -                      .                     - '-., ' '.. .
                                                                                                                                                                                          x                         ',k                                                                                  .
              - ..            .,
                               -.                .. .       c z.
                                                               - 4hj4, ., -o.
                                                                            w ..                                                         .
                                                                                                                                         -,.               m !?. *
                                                                                                                                                                 : 1.
                                                                                                                                                                    -.- r'
                                                                                                                                                                         îxPh 3 j,
                                                                                                                                                                                 ,l (
                                                                                                                                                                                    .,
                                                                                                                                                                                     .
                                                                                                                                                                                     1#* '
                                                                                                                                                                                     qse jj                                                   '
                                                                                                                                             *                                      '
                                          *
                                                            ' i
                                                              -'                         td1           -                                                   :
                                                                                                                                                                                                                    i .'4            - ..'
                                                                                                                                                                                                                                                                              .œ
                                                                                                                                                                                                                                                                               '-%.            '
                                                                                                                            , ' ô..
                                                                                                                                                      .j   j)(J1l4S.6 , .8z,
                                                                                                                                                                           .42'fx, ,$<.                          ...,. -'r
                                                                                                                                                                                                                         î.
                                                                                                                                                                                                                          .-. .'
                                                                                                                                                                                                                               j
                                                                                                                                                                                                                               4. .
                                                                                                                                                                                                                                  .. k
                                                                                                                                                                                                                                     -.
                                                                                                                                                                                                                                      1s
                                                                                                                                                                                                                                       2..
                                                                                                                                                                                                                                         ,j
                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                          -l
                                                                                                                                                                                                                                           yu
                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                            .ç
                                                                                                                                                                                                                                             .. !
                                                                                                                                                                                                                                                k
                                                                                                                                                                                                                                                ,..
                                                                                                                                                                                                                                                  . vI.
                                                                                                                                                                                                                                                      w,
                                                                                                                                                                                                                                                       &( .!
                                                                                                                                                                                                                                                           , .,..:
                  '
                                          dli          .                 .                                         .
                                          (J
                                           '           4.
                                                        !ï utr ). ; al.y/'eI.i' .-
                                                                                 ? 4                                   .
                                                                                                                                         .u: a   $14.é
                                                                                                                                              ;...:
                                                                                                                                             ,'
                                                                                                                                                     *
                                                                                                                                                     2
                                                                                                                                                     .
                                                                                                                                                     - j ''(        ( .
                                                                                                                                                                      e
                                                                                                                                                                      '$                                                             4   ; ku
                                                                                                                                                                                                                                            .p
                                                                                                                                                                                                                                             r  ?
                                                                                                                                                                                                                                                l      .
                      f'l 4                                  ..- !               .                                                                 .                     '          ,N .
               '
               $$- <*             * '
                                                   (- j
                                                 ..' .... .          1       .           ..       .
                                                                                                           V' .,k .                     , .. . .'
                                                                                                                                                   t                ', .Q â.rAt'
                                                                                                                                                                               .
                                                                                                                                                                               )j'' ç
                                                                                                                                                                                    )
                                                                                                                                                                                    'tRW;z x.
                                                                                                                                                                                           AIuq.(.
                                                                                                                                                                                                 -.
                                                                                                                                                                                                  '
                                                                                                                                                                                                  s'
                                                                                                                                                                                                   v % .jê! *%/ #'''
                                                                                                                                                                                                                   -
                                                                                                                                                                                                                   'k
                         ..
                                      i
                                      l                     êh          :. .i.                             '
              ''T*        1
                          N M.
                            eJ                                   15tA   'a>.. J                                N                                                                                                    ' t'
                                                                                                                                                                                                                    '                     %                          '.           '       '
              ?;
               .
               b-.
                 ,et l',î
                  3% :
                        '         .
                                aij
                                             ,.
                                              -!khltt,.A-.f..'.,,,y t,.trqr--,.- ,:'- .!,',ytjt.:.,.f..'(5.-'-; .t',-'--.f.. ,(...k.4..1.
                                                z-k..c .,..., -r,-',.'-z--p?'-,.-(.p t......
                                             ,.4- ' l h
                                                                                                               .
                                                                                                                                        $/-k
                                                                                                                                         .
                                                                                                                                            .'#...'
                                                                                                                                                  ,$
                                                                                                                                                   ?'.1.f-z'#
                                                                                                                                                           '
                                                                                                                                                            ..'.r.
                                                                                                                                                                 ,.?z'-r'f-
                                                                                                                                                                     .
                                                                                                                                                                     .                  ..
                                                                                                                                                                                                 .
                                                                                                                                                                                                                    ..
                                                                                                                                                                                                                          .



               ç.
                t'f'
                   1-(-:
                       -t'
                         -e' 6.
                              -
                              1.'(t .-.
                                      i*-u'm    J.-.t j.;.j'(,/' j.f.'.4t
                                           .j./I.                           'r '.,,  k?$.,,.'. .. ;/.. $..jjy' : .          .
                                                                                                                             '
                                                                                                                                    -(-.$
                                                                                                                                    .    *   ,
                                                                                                                                             ..tel '$5                                       '           '''                                         .
                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                                     j       .
                                                                                                                                                                                                                                                             ,       ,                    .
                                                                                                                                                                                                                                                                                          ,.
                                                                                                                                                                                                                                                                                           ,


                  .
                              ..<
                                      va'
                                        qo.jv ,
                                              aN .o; '
                                                   ,

                                                        .
                                                                                 .
                                                                                                      v.
                                                                                                       leu,<.
                                                                                                            y  .
                                                                                                                           ..

                                                                                                                            .
                                                                                                                                        %0..'jj7*; '
                                                                                                                                         jj
                                                                                                                                         (     .
                                                                                                                                                   j.r
                                                                                                                                                     .
                                                                                                                                                       ,.
                                                                                                                                                       ..
                                                                                                                                                         c .a,. .
                                                                                                                                                                .
                                                                                                                                                                                                               j . . k.(.
                                                                                                                                                                                                                        <j
                                                                                                                                                                                                                         '
                                                                                                                                                                                                                           .jl.
                                                                                                                                                                                                                              I
                                                                                                                                                                                                                              u'*
                                                                                                                                                                                                                             &'
                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                 /           ..                )' y.>'
                                      '
                                          !y.;                                   jj                                                           1
                                                                                                                                              , .                                                                             xjj.             t         .
               :   'ql.j'.('* $';.1 y; tt
               *C '-
               '          .           . '
                                        xJ '
                                           e-..
                                              kf F
                                                 y'd
                                                   o'tt)hxjl'!). k
                                                                 j(t;/;
                                                                      k;'
                                                                        .
                                                                         t.. ',
                                                                         ...
                                                                                                                                                                                                 .
                                                                                                                                                                                                     .' ..
                                                                                                                                                                                                         *. .
                                                                                                                                                                                                         z
                                                                                                                                                                                                            ''j'k,.
                                                                                                                                                                                                                  nj
                                                                                                                                                                                                                   eh
                                                                                                                                                                                                                    a. r                                                     ..                .
              '
                      4Q. ( .
                            '-
                             &yj)(
                              -  k, . r.a .b
                                           ...t'j-
                                                 .-'.
                                                    s
                                                    '
                                                    ê
                                                    h- 7                                                                                                        .
                                                                                                                                                                -a(.
                                                                                                                                                                l  ,
                                                                                                                                                                   0,
                                                                                                                                                                    -.(#
                                                                                                                                                                       -).J-.', ..-.-
                                                                                                                                                                                    ,-t,.f.'
                                                                                                                                                                                           ),
                                                                                                                                                                                            j(-J,
                                                                                                                                                                                                s.
                                                                                                                                                                                                 'y.,!
                                                                                                                                                                                                     ,
                                                                                                                                                                                                     tc.
                                                                                                                                                                                                       >
                                                                                                                                                                                                       ..k,v
                                                                                                                                                                                                           ',-....
                                                                                                                                                                                                                 ,-k.-.,z--f.-
                                                                                                                                                                                                                             ,..
                                                                                                                                                            .      j#v .m. ty.                                           hX                    '1'                   . <. .j
                                                                                                                                                                                                                                                                           ',.é . yju('#
                      .> (:4g', .'e.p.    .                 .y.
                                                              ju,.                                4
                                                                                                  .,
                                                                                                   .                   'y,               qju y             N .j .y .
                                                                                                                                                                   i t , z                                                                                                 -          .
                                                                                                                                                                                                                                                                                      .
                                          A11requestswill                                                          o x eo                              g                     : 1)                                        tlonœ                )P                 ln          ' ..
                                                                                                                                                                                                                                                                                '.1
                                          informal 'ev e.
                                                        - m-ll                                                                               o0
                                                                                                                                              *            .*
                  lnmatc(Signa e):m                                                      j
                                                                                         ).
                                                                                          or.
                                                                                            ./
                                                                                             - la                                                                                                              .
                                                                                                                                                                                                               * .,
                                                                                                                                                                                                                  .-''
                                                                                                                                                                                                                  f  1.
                                                                                                                                                                                                                      .V
                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                       ..'$'
                                                                                                                                                                                                                           $'
                                                                                                                                                                                                                            Q                                    '       .                         '''

                                                                                                                                        O NOTM                           BEO W Y                               LM

                      RESPONSE                                                                --                                                                                                               PATE pmczM p:

                                                 PerCha ter33-103.           a
                                                 com lalnt                                                                                                                      .                                   .
                                                 1 Sectlrity 110t 211 111: SW
                                                       .
                                                                                                                                                                                                     .                           .
                                                 2 M entalH eat no an 1                                                                                                                                                         .




                      I'rbefelpowln:pertal- tolmfeem.lgrlw u eu lwly:
                      Bp:edonthepevelnforpl:tl@w y.ar> -                                                                                                              '.        - <                                        App-                   lfmxrlmf*re lgd- /ee1:deK<
                      )'
                       nnbpvet%erlgkttosubmlt.*- .1> -                                                                                             -           tke>-- & :* > Fx c j
                       OmcialPrintNamc): .                                                                                                                     OœcillSi hx- :                                                                                            Date:ol/sll2O
                       flrlglnal:Inmate(plusonecopy)                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                      t
                                                                                                                                                                                                                                                                                      .'1  'r.)
                                                                                                                                                                                                                                                                                        .7 .
                       (-('RctainedbyoffitialrespondingorifthtresNnstistoaninform? l evucet11en                                                                                                                 ardtobeplacedininmate*sGle                                             d* 4..
                       N'Isf
                           errn isal
                           .
                                   sousedto 5l
                                             einferoqlF1- - 0 iqzcce                                                                               cew11 Aul:33-103.
                                                                                                                                                                   * 3.Fle d:A                                 *i
                                                                                                                                                                                                                -        veCe e.                                                      iN. f
                                                                                                                                                                                                                                                                                          w-.,
                       InformalGrievancm andInmateR- e willa > dH towithin15e .follee gt    *.* W ste .
                       57op.rnayobtainfurtheradminiM tivt< ew of> coe hint+ e< ee:f- X 14:3,k- G fœ Adminise ivtKœ eyorAp- l.çompldingthef= K5
                       rexqlllrc
                               xd by Rul
                                       r33-103.006.F.A.C..attaohlngaçœ yofytmr1*----1 '  e         e fe      lg> eoo le tto QleM O ora i- twG Y no
                       Iaft-rlhan15daysaflerfllep'ievanceis- dH to.lfthe151 *'f.lhon*- '*G e G 'Jd*Y.meX edate*h*11* lenGt> lr we day.
                       D(-f
                          x-236 (Efrcctivc !!/18)
                                                                                                                                        lncorw rae by Referencein Rule33-103.* 5 F A C
        W IRCVGOCd k-pnbDocument
Case 1:20-cv-24998-RS   lnuûltoa 1.2.Entered
                                     ör Z- on FLSD Docket 12/08/2020 Page //2Y/
                                                                          107 of2OJr
                                                                                 192
       '
       w o marwizzk 8%3176:
       N al t
                                                                        I


       E'
        Ngteattoxkitk
                    .tsarepcexo/ez. eokaeox o'fxs,stsjujqtoîwbt
                                                              .zàa/ïâ vyc-
                                                                         xe cieore
       E
       ,fl
         keFEproce.
                  cx,lk ,me/oopceseo'
                                    tezas-
                                         q/
                                          -ievàslzis-
                                                    szes-q
           kcekàià5 wasori yot
                             xtkJAtos
                                    kkekt.
                                         focsnoi :c'
                                                   J
                                                   a,aa'
                                                       fèjj.u'
                                                             wx/j:ea,Jfsioct
                                                                           zz/ezt
           x
                                                                                                   ,

               tcreteoetacjï L'
       bxenktLdat.  tkstiez isJkcscs   lvukecy6t
                                               eokeostl-kus'
                                                           tôeïoeeo#idnt
       tx/.chouncljorLasgeeotteifconel/eclhe,
                                          k'
                                            ôskeluspo-troioezaailefcov
       uivmskdconspekJa    kcedtsn orlil oomtdlecs-kx'
                                      '

                                                       l-k L J.1'o1he
       4 .Oo7/l
              5,%.t
                  a
                  'nqcomej-
                          eâ5:tkeeuen
                                    -l
                                     zi
                                      nExîilaoh
                                                   ,




       XC
       'X Sisleatyùoxtacze z tjtkujkisuofenct6y mjL,    'eI lau ,4okkz krp    ,.
       tktator. œitklheketpofup1fakô4 iner
       '
                                              ,-tefciexlsraskerikucîace
       t
       fk ctismkssivvoesstzol kostit?1n
                                      .
                                      kcfMezatherztl'
                                               -       korsecuritu,O.r
        o thi saccufmutateâtlhsicu/ , mqLifetoxsnespacize/sotet.u&bo
                                                   .


       avotl 1ke FEpcocessasl havJexgerieomceJ ilouec1keU/xus      tLjetm
      Frnm xytcommstvïe,t toTCt1ooV V2cI6 untl      'àIkm retw scottw,
      $110/rk'f:-
                1 uz,sG unkl'tlzccxoize/.
                                        n-(ps;qns Vraf)kvrojkiohalk
                                                           ,    - slkte
      ofYiol/emotonsetCApt
      tk                    rp'
                              feiukni
                                    lueçanà.''if I am uosg/e'fo hœ/vl;if
                                                       ,
                                                           k7
                                                                                       ,


      & enéeckrit    atE-Aat I:c,ssesk/lkelw hnl4ueI kczu.useâf'  oca

       çckt cinqa gEevecslpceb àitl?-Y -Appor-
            -                                   eotk ltofqkya/,icsstil,k,a/
      s :lq'
      %    eof'.
            -  k'
                ,;/,2 (
           1 recl
                      .
                      snotsum eieota gréb-'tfa
                  lqralhenI wai/
                                              'cstvl,tfne4
                                                         otJk.1oox.lclccss                     -

                     ,            ikolitâk léjind.
                                                 1.
                                                  k.ksotacoula'w,   y
      fïeft/t;/eh e2nm(z  4zi
                            nExkk#il?.
      1#1tQvtlk
              .ir6e?(ey-gecieoc,szic).ottasrmmic4 s oîltekolril'
                           ,                                          t
      tcayfre,tI tvxt  zlceceiveatl'kttp,t),hlsdtANoi tat yjoatyj uo;st
                                                                      xos
                                                                        -iyy
      ul/y.
          eL % r-
                tectcwccan4àt  ?cE'
                                  Exhiôiàs t  j,%à
                                                ' ,n).7J.;tmqtast
      s
      kessioo wi1à 15.ko&ciquez,                   sectzi-làJ, /.4
                                                           '     044.êz/tocvto
                                                                             .t    .

           cn,patiûit(ëflhes ct-
                               ectzzc: a FE-h .fet
                                                 vv /vhe:fstkferDr:(p/v-on             ,
      caee'lo apA %t4.:s.kelcijuezikttkl(   w s*/,01qfvatysgckok ici
      e             ,                                                                      ,

      kyev eoo 'C..J't'bo't xorcj, J
                                   '/ut;f, ksNiprocsfmjcxg-ecieock
                                                                 e
                                                                 '
                                                                 s
           kf'
             7z'c-tleczkeoéy.uoolcu/ kz .0lhp,
                                             a?
                                              vwao-e.c
                                                     kv-
      a
      œra
        .sonsao4,yttas
               /
               -'
                     z.
                th@1fa
                       tFfcj'
                      jr
                        j
                            l
                            luc
                              l;
                               tj
                                i
                                ,
                                .
                                )Y
                                 .
                                 l;
                                  f
                                  .
                                  6
                               kq s
                                   '
                                   /
                                   V.
                                    !
                                    '
                                    j
                                    ,@k
                                      '
                                      Z
                                      y&
                                       i
                                       (I
                                        j
                                        e
                                        t
                                          s
                                          y
                                          '
                                          Vj
                                           ç7
                                            't
                                             '
                                             a1
                                              ,
                                               'X
                                                                            comt.cn o ck),
                                                                                      Q-
                                                                                       Yt/
                                                                                         llf.
                                                                                            /9'
                                                                                              t .Z
Case 1:20-cv-24998-RS
        w - v.- w y * * wwo <.V%
                                 Document 1 Entered on FLSD Docket 12/08/2020 Page 108 of 192




         beztsFc- (/to-7/f
                 '
                         '5bazg .
                                t7:joegressio,XJQ
                                                'icktkt&iex-lt
                                                             '
                                                             o.Exk.
                                                                  'ô't.
                                                                      1
        .T>ecxtnuou.
                   skorrera.j à'
                         -
                               Arsfi,J'Lc/y,>u gaxzlgitzcnjt
                                                           w2:-$d
                         1.L7a
                         ,
        .
                     e       kogeteosoessoîsee;aqf. ezsâ .
                                                         (. ms4zwnsi
                                                                   t-Fan
        'Lackofcore'
                   Porvjlcaùltioo.6s?eze'
                                        ,s
                                         v
                                         -r
                                          i s.grea-
                                                  wymo.
                                                      '
                                                      t'Jugo ,
        lf
         oef-vlnr l
                  u)rc.
                      e--o-ùzk
                             z/isea.k czp-mtzokc                  jqhecffyt,meabwt
                                                               .x .

                ko.
                  l ,pcerwprdon-lo
                                 .ce-co-tezxckeu tzs-tkzulo-a.
                                                             oi x-
        .
                poqqn.l
                      '.'yotcls-enlevej4-è-1:szîoz.lt
                                                    cl,.
                                                       ea,4:
        .
                le-
                  tu.tkUorass- '
        .

         7,
         favpws4y.ka
            s,     oi
                    a..
                    / ,
                      cu
                       cor/ cml'Jrwt
                        o.        à
                                  ,
                                  y,ure
                                    w vs ,'wt
                                        /m sj
                                            'r
                                             xc
                                              ui
                                               ,tjon'
                                                    ti-ftaxv-s.
                                                              wjzco..
                                                                    az
        'Io
         .
             cceaufatuyo   îz-j
          Co--unlsktkozt rasg,
                                  e
                                  -
                               .s t
                                   rlue
                                      ç'yo7%'+ ùs'
                                  aat fno-
                                                     4
                                                     j.olnesseà
            '
                O;sn.'t.'
                        w,o,îkprmsne metlz' ion,w otl'uctt,fY,
                                                             Ams
                                                               -t,wJztclo
                             S'
                              : itpxt
                                    wz-lpn,4or3      f,s.J
                                                         ' Lftratbt4r-
                                                                     % rl s
                             t)
         -
                àt rôcrervt'
                           aocxtn
                                -îeenorojj
                                         'sz.
                                            $nagnuy-f.
                                                     zlou-ttg slzfc.inj
                $uwczfzzs
    a kss u                                                      Y.
                                                                  b$756
      yokn m axixck Document 1 Entered on FLSD Docket 12/08/2020 Page 109 of 192
Case 1:20-cv-24998-RS
                                                                                                                                                                                          bxl
                                                                                                                                                                                            xîbt
                                                                                                                                                                                               '
                                                                                                                                                                                               f.Z.

                                                                                                                                                                                             . ,
                                                                                                                                                                                               -,    ' . .'k
                                                                                                                                                                                                     ,
                                                                                                                                                                                           ' , ,-j
                                                                                                                                                                                            i.,
                                                                                                                                                                                              :,p
                                                                                                                                                                                                ..
                                                                                                                                                                                                 ;
                                                                                                                                                                                                 'ït
     tzlh4t'tzxazlomeX b Fsyt
                            lk?
                              J ''/2 Lvdt
                                        'rtjt?/tt-
                                                 k
                                                 '
                                                 y
      .           exycl,
                       z-ac.
                           :
                                                                     -'   f'r'
                                                                             us.k,jletesvnzçx,lt
                                                                                               zg'
                                                                                                 reat'.z, /
                                                                                                          a-.'.tzzax'
                                                                                                                    -e1'
                                                                                                                       ,y.
      Aetl
         1,.
           o.
            az,,
               k't csexœcetço-
                             î,q't.
                                  c.z4
                                     -x-lestsf: ,,0,
                                                   -5.
                                                     -Jfseuo
                                                           'pit.:
                            'zca .V xuz Ft
                   le.r ' sgk  '
                                               txrriscr
                                                      mM -Ytj 'ce/oi
                                                                   ta'v).
                                                                        '
              -(
               n og.,cYtvzs r.,-twu, lzrsw-t-czbf
              .
                                   eh                                                    -

               Te,rx. .




          Bek.G&.JCoc-'
                     .k$).Te-e,x-Iabtyk-f-tk2 fla .
                                                  1- 'f.L),L1'eho ntb.   w/
                                                                          .ul-
                                                                             ka
                                                                              't'eaffl,at
                                                                                        .
                                                                                        l.
          -plar
              som,'.
                   v soJ-.
                         'llt
                            g.
                             z--for.s.
                                     e(.
                                       f-.    cv(1
                                         ucm ,,  '
                                                 i
                                                 t
                                                 jeasaz ',5 ,otocio?,
                                                                    -cs.
                                                                       ,,
                                                                        -.
                                                                         ..-xjv,a.
                                                                        ,.        l.jt
          -
              /-ïtt
                  u$.
                    1
                    .'-.
                       c''a,oî -I
                                sa-
                                  wtszs - lot y,
                                               -o. -
                                                   ,-t,
                                                . (./
                                                      aao?-Ke/iql
                                                              ('/
                                                                 i-çrteclAy.
                                                                          f'
                                                                             '
                                                                             .
                                                                             k-f;
                                                                                b.
                                                                                 ,                                                      x.,,

                      j-/ ,
                          '4.
                            /
                            .
                            1
                            't,
                              g Ruz-ftxa
                                       -àla, yokkovts.2. >-,4,
                                                            .k,--4 ouqk'  l-
                                                                           '
                                                                           .
                                                                           s
                                               ,         !
          .
              A( ,r
                  x sz
              lY1cf''
                    ic.
                      '
                      ?)t'u(
                           ,,;sco
                                '
                                ,
                                l'
                                 'o/,-,
                                      '
                                      .
                                      -.
                                       ',
                                        vk,ci
                                            zok,.
                                                s-
                                                 .zoa#i,
                                                    ..
                                                       y;4-(
                                                           #
                                                           ,..
                                                             >
                                                             u rof.
                                                                  o
                                                                  ûo)v'
                                                                      ,
                                                                      =,,œ.J,i
                                                                             w-t.a
                                                                                                                                                                        .




              '

                              (
                              1                                                                                                (
                                                                                                                               .
                                                                                                                               )
              i'ofwc
                   azosck
                        t-
                         '
                         oaT'
                            eukn,
                                '
                                tpue.
                                    s4or /
                                         t
                                         3-ewesc 'Fonfriof
                                                         -Ta Aa1
                                                               7 kxk,tlixto
              -       Exer
                         'cise .Tezztx#-(ov, .( z.wkn.
                                              )c/    r
                                                     y-S?.
                                                         ?                                                                    jt
                                                                                                                               ,?'
                                                                                                                                 .1'
                                                                                                                                   krc'
                                                                                                                                      ,ekds
                                                                                                           t
              .
                      $'teef è ct:rjv
                                    jli
                                      se
                                                                                                       )en,--
                                       #oJ-!e.uJt-tf.v'.e-/--)z(,xe..mo-r.ec-t<zcstt/r -cktwetf,uvê
                                                                                                e.
                                                                                                 l'
                                                                                                  nel-z
                                                                                                      ki :
                              f',
                          lat!' .ûoet'                                                             oçs;oc
                                                                                                                                                            .    .


                  -
                          Exnec/
                               'enôln,
                                     q xg
                  .
                          '
                          gxg'k
                          .   eeleac a
                                     .m(
                                       J ,
                                         ors
                                           v s , y
                                                 oc  t
                                                     ..
                                                      eu sever-e-ûekgtpio:-.   '
                                                                               g a/tct.
                          -       t.,- ' -1-
                                           'k
                                            'oçx-tsksctr,-s''
                                                     -
                                                            tot2.,.
                                                                  'f'
                                                                    --
                                                                     'zellnetiozwgzzïsa-lv
                                                                                         -.bo1'ntstbtyesjl'
                                                                                                          z,zq
                  .
                          .-  L hcku: .ie xt                                                                                                                                     . .
                  -       -Ls't ( &'tèuo1k.-
                                           1'ar c'
                                                 kxr,
                                                    zt.1&ks-kzir
                                                               ,cun.
                                                                   'ttte.
                                                                        nl % '
                                                                             .
                                                                             z
                                                                             -dl/'-z.zw'.
          *
          '
                          -



                                   #
                                                   posjy j..                          y
                                                                                             fj       ,
                                                                                                      h
                                                                                                      .                 j1
                                                                                                                                                       j
                                                                                                                                                       j'
                                                                                                                                                                                      I
                                                                                                                                                                                      '
                                                                                                                                                                                      (
                                                                                      .

                                   /
                                   .                     l5
                                                         r                            i
                                                                                      .
                                                                                      p               I
                                                                                                      .                 ,                                                             .
                                                         )                            lI              l                 '
                                   ,                     ?                                                              (                                                             I
                                                                                      $
                                                                                      I


                                                                                                      1
                                                                                                                                                    ;
                                                                                                                                                    p
                                                                                                                                                    .
                                                         '                            :)
                                                                                      .'
                                    I                                                 I               I
                                                                                                                                                                                  .
                                                                                      I               l
                                    ï,?                                                               kI
                                    /                    ,
                                                         '                           j
                                    'i                   l                           I'               '
                                                         1                           !                I
                                    '
                                    5l
                                    'j                   I
                                                         .                           f
                                                                                     I                f
                                                                                                      .
                                                                                                                    '                              j
                                                                                                                                                   l
                                    ?;
                                    '
                                                             :
                                                             !
                                                             .
                                                             1
                                                             .
                                                                                     i
                                                                                     f
                                                                                     !
                                                                                                      '
                                                                                                      j
                                                                                                      1             p                              l

                                    !                        1                       t                ;
                                                                                                      1                                            ,
                                    i                        l1                      !            '                 1
                                                                                                                    l
                                                                                                                                                   1
                                    r                                                !            1 .''- '.'v- -
                                                                                                  '                   -      ...'---vo''- '- '''''/'- *''
                                                                                                                                                   /
                      '              '
                                     h
                                     l
                                                             h
                                                             $ï
                                                                 '
                                                                                     ù           .
                                                                                                 1                                                 (                              h
                                                                                                                                                                                  .
                                                                                                                                                                                  j
                                        ,p                       .   .-   - -   .-
                                                                                     y--.
                                                                                      j  .--. .
                                                                                              .
                                                                                              - .j
                                                                                                 1.                .'
                                                                                                                    j                              $
                                                                                                                                                   ,,
                                                                                                                                                                                  k   $
                                        $                                             1
                                                                                      .
                                                                                      ,
                                                                                      .          ,                  j
                                                                                                                    ,                              !                                  Ij
                                                                                                      1             :                               $                                  i
                                        t                                            t            t                 (                                  I                               J
                                          )                      '
                                                                 ,
                                                                                             - -v -        -.- -- - .s-
                                                                                                                    y
                                                                                                                     i -       .-   -
                                                                                                                                                   2
                                                                                                                                         .- .- .- . - . .- .....
                                                                                                                                                                .-
                                                                                                                                                                                  V .....
                                                                                                                                                                     ......x .. . .
                                                                                                                                                                                      i
                                          q$
                                                                 1                    t:         '                  i
                                                                 ,
                                                                               î.x$,
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 110 of 192 -J1z3


           Tgte of k$
                    .-ufcktie Uunoj ;') Qvhe(L TLtt                                                                                    Ex,
                                                                                                                                         k,
                                                                                                                                          .;ft 3
           2.assec'
                  t1k.1 l-
                         kva
                           -tlltoo?iaj(
                                      ,
                                      t,
                                       ') occt,c.
           a e os/v.e (j( '''ei   '
                                  nmak-(e ( ;tAt
                                               k4)e,'tep    'f-t
                                                               '(azst
                                                                    x;JJte ulooo,t)uuutzk(.o()/.'z
                           -
                                                                                                                          .
       -
           .c.
             sa .  ,.p.-?-./m.,
                              .,
                               '
                               .
                               (t.rt?-css
                                        s.l,..--
                                              s.rvtat
                                                    -f
                                                   ...f,ek-fstzt-
                                                                ,      -




            '     1.'
                    .(?tax-t:4z./vk,J.
            be.ta s/t(a.             JI
                                      ,'
                                       :sjel x/k-
                                       .          il.csnvblet s klaa ez)/ ,.4l Jz a,wj. tct-r
                                                                                            k
                                                                                            '4-)x-v,
        su4e: twtep 'vk' 'r- -t'zv.$ j)          (
                                                 )- /.
                                                     j
                                                     ',
                                                      .
                                                      ,
                                                      .,
                                                       $t)f
                                                        .,.v.ja . wt',
                                                                     t
                                                                     . cj    ..(
                                                                               nautst,k(.j'e.t
                                                                                             -ztks
        Y'ôti$
             .'   J   $
                      '  j j           j j  q
                                            i 1
                 Fl/. Q f'et7ou/l-e-c zt(nA o't         t
                                                       a..voayzjysrwyy z'jkv g'..)                                ,

                 g
                 'w-  c,. kz I.,,      -
                                       z't-ectt'o' t.t    )'
                                                           /t.  ser-
                                                                   t,
                                                                    /-
                                                                     gatei.-tsx'
       Jwk/aximp
              ,
              .tj.
                 .     ,
                 snu Ju;().,,u:oit?ol    -ïz-xot
                                               'fp ?,yc. ,J '
                                                            &oxbt;tkz-
                                                                   .   '
                                                                       .
                                                                       -
                                                                        t1'
                                                                                j te j
                                                                            ke-1J, ot
                                                                                    ,/j
                                                                                        ' I'
                                                                                       ,/,a#'bî
                                                                                                i(t         -




                                                                           ,                                              ,


       (l
        '
        vt
         'ay- cz.zp.
                   ïa')/, -o','/
                               .s.'
                                  L'-
                                    t1.
                                    i '
                                      o-.)
                                         'fgxs.
                                              é;//
                                                 *
                                                 e
                                                 ,J-k',.to,ip'
                                                             aC
                                                              '
                                                              -
                                                              J'
                                                               .t-e .
         ,jse1
         y   .
             ?o.k'.r.
                    t'te.c;-(fzt
                               -r /
                                  'n,.art,rsio ou(zlr'e2 .
                                     .a                     kz ccowfaa k-m coes
         'J'       ' ' ''            '

       seoerot srs-
                  s.wk s.4 14'/.,.ttorcsx ft'f 1.,..;)z.cimi c
                                 '        .
                                                             'atwoysx lvoss(
                                                                           '().
                                                                              -t-  ,


       (,-l
       -
           7;.
             r
             't-
               t*  1o .ol   '
                            =.  ,
                                vA:..7=-f
                                        ,).  2 p. '
                                                  n'f'mx e.s-81,c ,,,uz'      )-(
                                                                               -.f,0,.rf
                                                                                       '
                                                                                       -!
                                                                                        '
                                                                                        .
                                                                                        -.:
                                                                                          *
                                                                                          2
                                                                                          -
                                                                                          l't
                                                                                            vk
                                                                                             el
                                                                                              .:put.   ..


       kxvtk'' t-.tao.c(   pccexxaqoio.1./x.Jm (,e
                                              ,,           -C'rz lvz s(-tlci/..,ù.e c-v,kj'om
       kuo,je.cs4t)-  fke..-A1tlt   ?t  '
                                        ûjt'ryoul   y'-   lf
                                                           ,j,j 1 c-v;i.vk ..,
                                                                             ',
                                                                              .4 /,#
                                                                                       '- -

                                                                                   !5#'t-,<4--
                                                                                   .-          ,1  .


       .'(.
          '
          1-
           et/qtf  z-
                    lk/.f
                    ,
                          .ë 1,(
                               .f
                                Ayu-
                                   /ec.  ,
                                         .c
                                         1..4s,-j jostost     ,.ysr:,..
                                                                      j.j,gyyv s sjmuz  y.o
                                                                                          -wt.(j
                                                                                              ..,;.
       f'tllfu?kt,<ee - . -,. lo .   .         4 (-
                                                  .l'
                                                    ,,,-1'
                                                         ct
                                                         .  -ovzs?.-
                                                            -
                                                              .'
                                                                     .
                                                                     t-,v.ytz,,1, .!o,
                                                                                  -, ',,.
                                                                                        '.1'f)l  rjt(,                s
                                                                                                                              .   ..



       1
       .,
        %f s z
             ,
             t.
              fA
               .
               .-'/ Ih  c
                        . a  fz
                              ko..,ïfs'  ,
                                         '(.r,
                                             -z.f
                                               .
                                                xzj,);.,gasgs
                                                '           Mo   oêoba' ,
                                                                        l-Z's.szt' u
                                                                                   'êszt.,  .1.
                                                                                              :
       5i'Uj' )Q.
                )-lon;1. t7,/
                            k4:lryy-.
                                 -
                                          j,(   y
                                                .k.             jz cw.vou.k        ;tc wss ok
         fA))':
              Ai'L'zsA. Sl/!eE4 -.t,lz,-) cut-ovvbj f    zwç'v:,, % c.ct- ,sxj '-wt
                                                                                  $ep.
                                                                                                            xz'
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 111 of 192



                                                                                              1
                                                                                              4::
                                                                                                7x;-
                                                                                                   .-
                                                                                                    '
                                                                                                    k
                                                                                                    -#t
                                                                                                      '-
                                                                                                       ;
                                                                                                       .
                                                                                                       hk
                                                                                                        -'
                                                                                                         ?
                                                                                                         i
                                                                                                         -'--1
                                                                                                             .
                                            .   1
     *                         >      #*
         f
         .A
          Jt-/z'
          a
         .,
               ,-cnczkv.
                    -
                       ,tt-
                          (t @x*
                               .-
                                h(j-w 2
                                '     -'
                                       )C(-t
                                           'l.
                                             Cd-j
                                                x-



     F.VCO1-'
            *r.
              J'fh




                L-
                 )k
                  f
                  -I
                   E?
                    ''$t'
                        -
                        ''
                         .ij
                           y,j
                             -k
                             ''.ç..
                        ..

              ... . .   -


                                                                                               .'..j
                                                                                                   ..   ..
                                                                            ,     .

                                                            CC'
                                                              kk
                                                               .
                                                               ''
                                                                )l)1-I
                                                                     -
                                                                     *
                                                                     ti/.
                                                                        1.JJtt
                                                                       4.
                                                                             't.
                                                                               -j.
                                                                                 )t
                                                                                  .
                                                                                  ?1.
                                                                                  ' a
                                                                                    .
                                                                                    /
                                                                                    -t.
                                                                                      rp




                                                            '
                                                            /''.' ,z' ''    !>*-' f)'
                                                                                    .-..
                                                                                       ':.'
                                                             ..., u ! .wz -. ' r I e
                                                A/
                                                 '!.41                                $.'P
                                                    .-.p/
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 112 ofLx
                                                                               192
                                                                                /;51tb




      '
          G 6fbCr(RtAliaavâ
                        t   .
                                     ,


          L,Qkorlacz
                   i.c
                     .k h(#Y5l756qe
                                  '
                                  soscom-itteznamezkereq sot.           ,
          untitcpematt,d4 geturyti
                                 laltheVttw i
                                            ,:sotemeotks.
                                                        fcye/socî
          cocec'
               t,suk
                   r
                   svack èfv
                           o ooovotktfoo au tnm exyeckeot.

          1nFetcoac
                  j2020,00tkes-ec
                                ujasa eoaoccfno jagei
                                                    ot-eof
          *;
           ,
           tApk Feroaoaez,a4atevecl
                                  tlbkù)revkewomjxhezjiTat
          recorls,I/w iv visce-tu/wktnessca l no kon glaosoo.
                                                            s(Eq78q
          iecezleccm rtel'oas:s.'hcoscooc( s:tl
                                              ,fe/vteecoooo, i
                                                             nreconnai
                                                                     na
          ofkeritlusr
                    ,saScaoswo-oo)ottevpffoàctatca
                                                 'pockd% ica-
                                                            t
          eMefhgencj.
          OnltotckSk
                  u aflertunckk
                              loôservezllsFtaosoeeokunqmqâsrmitocq
                                                  .

           ng E-1. eu. wct I
          wi               'aqinastlffcanâ cfiggu va'
                                                    Jnnekl
                                                         nh,ryouikë
      uas4rauln,ùrousfurroJv2 uoâeueskartfnuL o.aaklolu vsooec
                                                            .

      f
      al arxpi)pacesh:rexxleclJometkatsk kQ qonelJaentctkotfk
      FoJâet
            c*'eapsackG iwtemerqeocqkt#kefnezJLheath Azerspei
            stz hec
                  '%'re
                      ttzr
                         '
                         '
                         o-l
                           .oSke-
                                g srk.S'
                                       k :a%. &U                    qkk
      f     .
                                                 N e Galskekcâs>'/
                                                            .
                                                                    k/,
      f, %t. Sma c
                 t a
                   l qa
                      t eoneu)
                             k k.l fot
                                     â ker lorev r
                                                 n % 1helc  a  Uà'
                                                                 l
                                                                 '
                                                                 te         .
       etti
          =
          ngmetkissk:oasdtjecleâisumeA cing,saKetf
      anârtû
           'dteas.                                c,vuqaç.seayek,jumgj
      Iumez kerifowuticxmkôn tLartk.ler,a- la.
            -                                ?krafe. miauç
      x e o fwitzessi
                    cqker:rpzic/'ekavior a vi
                                            ,ceâkrii x lœl   ',esseâker
                                                                -

      i
      Tf
       l ervlng  l
                 rai
                   nee
                     -p oâciquez,
                                f ,herps
                                       aoko
                                          u  i
                                             ol  em.r
                                                    q e,cu.luli
                                                              tnesxâ
      krsip
          ne
           bepw kuezwselàe-rulo.4 pw-e;mJeâic&tkaflzrJ2 I zo.lnez   ,
             pltzns
                . =x âurioqtkisasàorkkv
                                     ' ocapgeare-l erratic> a I .aç:,0-
                                              s

      ccrou JxltkerukJ kefkurtiqnLeoet   lA -
                                            'inokorsoUerl ogerkeaa
      t in.t#,
      5a      '
              auci
                 nl. ss.klanux
                             v1ktno,neuxresponcli. % hlsqxst
       raow-a a
              - # kr
                   zr.(%.I
                         lxsoosbcmeâa4 l
                                       'ok'ergunruperel-oùr
      servu Lerk k'J
                   exlczsm ttmettogjectxài
                                         ck-lktkveâfzùeacu.tti,.
      txt
      u ql oaLkeâwkeceskepâ it%emcooviAczjqsplahsool,s:kcnlpValnec
                                                        ,


          ri
           gaezpetnâouiukl'  vushagpeniœ oktkAeo ckcbjicat (coa ou
                                                  .



                                                                                pq.   1 o?
                                                                            tz
                                                                             xhs
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 113 of  blt b ç.onk.
                                                                               192




         I puttez Haosx oullke% c,stiltjrusginjhecacm,
         Sgt.8rulot.n stidtoulsiâetke.x,eâicltsizeJ-casu,eexitea
         mQnçtkeats .-
         i              i aggrouckepanâ gteadepwilhàimfelot.        sy#hig,

          o kêtp;s.l  qav n--rkounkkeJ-kznctptacêG ,rtczosocknka,l
         rtslrai
               'nù,heescocte: usklol:mcu lselasltleto-lkeiAllc..rq
         nucsuslzztion,'tlh
                          encatteg meeç,theatlklr:s.pc wosonkpldnolo,  qrtg
         eveoemcu,Durfnuth;    .rtimeprz/scokeptsskl. x ifcer-
                                                             lz'sn
                                                                 k',ntik
                                                                       tiiaAl
                                                                            s
         zece-lo-fetr.ee&rfk teo/ackeâ,  ,L ren-
                                               k
                                               '
                                               quellpkccm stx ftq lhrxt
         Skeœto sxe.Twicdskeiieli'    oqef(z?'
                                             fofeczoeaot.so% ' tfMCe'
                                                                    sT
         h/isTpJhx
                 fsicntl-
                        qce.  s'trai
                                   checo '
                                         ub
                                          .
                                          iosczvvernVrVcsai'   j,0a
         &1
         01:-.
             scxanc
                  le
                  . sllke
                        upneuaru1h
                       op        es'
                                   è-.
                                   cieâAVe
                                        '
                                        lofcoc
                                             ceusset
                                             1V    cokao'
                                                    os  /
                                                        o&e
                                                         '
                                                        liJ
                                                          ,
                                                          $.kI
                                                             j
                                                             eb
                                                              gkqàrp$'
                                                              '
         ll-
           lAoak'i:qofd '
                        l'
                         hecl
                            zksçtttzztoo?
                                        .
                                        lcxx..bhrtoasooce1!
                                                          ,
                                                          5sbisvhs
         ùeforesv 'i)nsescorkt lt
                                'wck,Etsleronskei,ç
                                                  '
                                                  fo
                                                   'omJ' yesheIwJ.dceo
         uoerl e(
         Al        m t.k osp-til oxpson >     ï.k
                                                sketk (L r;nxhecsàxncr)
                                                       .           ,


             eo m:oulestskrAcfxs    Icon acrt s.OeTe-  st
                                                        ysuenG cu .t+
         Te4icstcorsloc.Dc Cascoo aygccvkt
                                         ?
                                         zlus.na (
                                                 ayfl/
                                                     aczsnercaskel
         so/of ,a;u<1J,.pack:veoencq? I r:sponzeâ Jorfhs.planson.
         Dr,Gasc-ovisk'Ps.haosko
                               'n iu
                                   q'
                                    toàkeo'ffiterz/rwfio?hrzf
                                                            hJ-.
                                                               -
                                                               z-
         u?
          4scattel-fx
                    ' mjenaoccinotojctggofnlstzt.t
                                                 -temtl. :Mj gacï
         intlhiseveà.

         h
         (/%&v
           nlerl
               i'
                kt
                 c
                 anc
                   g
                   le
                    Ane
                      af
                       Qt
                        'à
                         c
                         bsszs
                             f'
                              tg
                               /6'
                                 a
                                 tay
                                   kre
                                     I
                                     Einhu
                                         cr:
                                           ejruJ
                                               eexa
                                                 cùcecor
                                                      lg-
                                                        rfY'tnetr
                                                         ec    .
                                                                ey
                                                                 rot
                                                                   j
         kogpzffutq suçmi
             'T       v
                      '/
                        llel,
         !


                           * Y81.
                                786
     jz;/
     ,
                                       :7Tuj202/


                                                                              o4,3 aî %
                                                                                                             Exta'(p'
                                                                                                                    ,.
                                                                                                                     iC
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 114 of 192




                                 C-)s-sosR/s-t.- $-).
                                                    '
                                                    =.thpt)t
                                                           -t
              JaJaszmv/kyôQEs/
                             Au/zr
                                 -ol
                                   awvirrc.
                                          oozac/nslo:cvuptiuzl-rA'
                                                                 cl
                                                                  sa/z
                                                                     ,
                                                                     .-l
     p/zx-sou 7j-lekktz-s m p-f-lpA,h.cunszpasit-S''ssz,u'
                                                         a'y o.
                                                              r/ ,-.4)o= wgh'rr,/'
                                                                                 s
     G ta-zxojui S7-zp-rffzv'
                            ax'
                              l
                              'rt:zq'Ro, 4rwo (2k1/t11&.7% aszb tsNmx oi)e/c'xw)? Voutvtosb
     /!mb .
          F F7xo>4z r?;p'Fx'>&.J'
                                2Ioouse,.
        < T ttE.So//w .ïra)6 töoco,lrzktiz lo VsôA'pzl>ty R op-votb/-f'e REkxtv-n cts -
      Aez.c I,u '
                I
                'OR .yosso:J o x ocF.  u m'
                                          om Bsrodo,  AyL ëhàlEronao- .>
              uotaetxbta/cX -lzt.2E<'cz (..
                                          1:-$c-
                                               .,< kx4rrfv-y?o fz/t-éxcb ypuxocT'atunvmc
      pk-cvAtv w evsm'zxy/'!'vobs-co ztc..zliu-sv'
                                                 s/ouoJtc'
                                                         ./Abomc?;7.
                                                                   Gcr4uvl''
                                                                           >&'
         vel
           a- erv-
                 p.l-t
                     :oFo >pc/tl/
                                kvx-vAzo,
                                        a-/ezroula/
                                                  ohpvgttg-a5l<buouv/totj.
                                                                *K
                                                                         f                        dZ

     '
      'h-btetk.W- N s lmb :4o.cP tlurx'
                                      a'
                                       T-. t Toub I'
                                                   X L I'/* Dcdr-z.mk
                                                                    otsàdkJ (>&,'rb t
                                                                                    wapltc.l-i
                   )
                       uy                        ;a.                              t.
      sM a lKGb t'azkVr' !sTgn PM rzr-pt- .' ) Tste-za t.4FSFII'LF-O kX R j 4ryo G akuzw'r'o 1%.4/,h
      sz.ooblju ss?
                  .o 'ro zs..c sotnczsn u rzcfroiz.z-somesoc 6a .    1//4ua,= - Pcc4sc Azrup .#>
         14rut
             '
             A ii
                ''etnu? to/As 'k/o=,lïglkc,zo </oc-->z'
                                                      o-as ac,r
                                                              xya-ra pt
                                                                      rz-zxnsp:N .wstst:,ruô'r
                            '*
      A.tx-.J Yz'a bax1m% /-17'T# 1.
                                  .
                                   5'rf>nE: /f.
                                              /m5 z! .
                                                     s>A R.Po L-$(
                                                                 .
                                                                 7..
                                                                   7rlhpliy tboczKcrT'
                                                                                     o,-)s& rawz
                                                                                         >.
      H > lsu'lr /1pob I SP:SZ-I
                               -J:EUE;QAL rlwhœ .lr-t &oms tocalwa/ Flsou mA/ l-aextitr x
         s'TpqWton &Af/hahod.pœ txot.b twpK sbteeqv?b tarryz> Z3LUZV :3/f&'ibe u Af:zzrazpa:
                                                                                           .b
                                                                                                  <'.:
         :*
          klAs4asoaa lLbm Io k/n) /V<v&.o rt
                                           roco 'f'
                                                  c
                                                  b y'
                                                     zxoc Y t
                                                            Lrkyt-'rto DECLA R.
                                                                              S /7 P/.
                                                                                     7q
           J Lc/rx# 4 x't)cncoonwe.ssb 54;' r,1rvqs'. '
                                                      zLy r-ép-t-r/ictly/r't
                                                                           'u topom rrcts s.
         ///e1 t% /?(>E J)oo gEE>E,
                                  '
                                  sJ'
                                    z.
                                     o5t
                                       De'
                                         4t6 co s'otkszou y/scs-nzeu otts-z. e roz-aa'   z-
                                                                                          g
         vcy boz-W /- fzpr . f,4z<v-
                                   .
                                   :
                                   7'f
                                     -t/.
                                        lNvsn-l
                                              kL-
                                                r'
                                                 i
                                                 zouru-.tso%'own'
                                                                %wuostoz'
                                                                        zakbra.
                                                                              rrc-r
                                                                                  )i.x c01.4 -           .


         'T'G '/ hh& vl/ M b wo kpzôt.lQ 11/41'64th5 ?..Joz'G   J
                                                                    8b ld.
                                                                         'y Jsz-Wqvioul..kt..inL ro ua/m /Vt-.
                                                                          :D
         J?F'rIR- FJLLAyIsbdt T%KE.<s 5 045 n-.Jd.b rlr c'
                                                         t        I/RA d1 td;ro '77te o sjty- /z.
                                                         o DIèH L/.                           ,
                                                                                                z:t
         lrlriz6Esc aFr-A inx f o DllJzlcaEz.eM b.Voli'   kbLkwr'c ce-m L&rD okzG 'TJ
                                                                                    'ALH II
                                                                                          JI,
         msab îot/ont Y0;% A 'V' CSa I'' T 'bo >JQ.> 'fo LL Yoœ Nlose:txK tùklû/4bjêtchW c tl1+
         'Jb *a -0/4 ts. / rgcö Awzzuxrc:
                                        o ro t-c/
                                               .?tr ro ew b ay ulrrpfbln'scacn-so teprv/ryzc
         skrc> -pa?olo too.
                          't FOJA s/bt'kq//mo b Er/'vAh/b 1J<EM(JI< D5R z7fJ:E'h5kélma:ldkvlz.
         'rw c'o A ttqn eb 3/As>vê6 'z0 lwA -lv--vzoEou tv '!,s zo M & Fo,  'i 7ws 'M .ùzlTK.J-
          i(X /Rsf,b > tM # rtcza/x'-ty 'Ti
                                          C.xI//SOU saneklr
                                                          -nbc'z.r.,
                                                                   'o)rJs m-s.zzeoozcpuozro.
             smFsyf-i-Hks.4 'T'
               .              X A Aibbb Z.F m.y-S'
                                                 LELVL /4w, 0 K+*cç'/><ë:s-ekb z'r maM o-rpze
          IJ< 'T'U,;co/fs/k.s ssr -çrzA,r bc- abso ro Axlax,tv/m'tapm-f <uipt;co< Antslsto
          > QUE/V b S/IJ?k8V rtj COGTSAL.
                                        'E '
                                           rb 'TV C.JJTH A4.& -
              C-p'f>
                   o x) ot/R RthtRloôkvo r>m&4/V A rtlor/
                                                        s Loirhl o e lz.G NPCI<r o'-t.ozwk n4p M T
          Ua3osos nuso />Ig,T o-
                               o-zzn.uKl-/u(x tx?m3 f9i8l< oqbfAréb D tz.
                                                                        ;g?kr h4,W.
                                                                                                                                '


                   .)/'
                      ï,-
                        4 ft-
        Case 1:20-cv-24998-RS  1t.
                               -.(f.?
                                    -'       /-,t. t-- 1 Entered on FLSD Docket 12/08/2020 Page 115 ofuj>.*.'192
                                     t-stl,,Document -
                                                     .
                                                                                                             .'
                                                                                                              /x.
                                                                                                                '  Jv.$J
                                                                                                                tbt'      . ',z
                                                                                                                       i...         ' '
                                                                                                                                    ,.,I
                                                                                                                                    .
                                                                                                                                           ,
                u.. ,yzk ...(. . ,
                           ,
                       !z
                        of'
                          t
                          k.l
                           .
                           -
                           -i.
                             zt.t-
                                 ;ct'
                                 .  y




                                                                                                                                    Ex
                                                                                                                                     .'
                                                                                                                                      l,,,f
                                                                                                                                          .;i1 7



                                                                                                         -N'           ,
                                                                                    /v)t'jr- (-t?.'v'h
                                                                                           .             ..!t-'( t:;/'
                                                                                                          -v           ?f.
                                                                                                                     zku )
                                                                                                                           j '
                                                                                                                             '
                                                                                                                           '-.
                                                                                                                             ,
                                                                                                                             .
                                                                                                                             th
                                                                                                                              a?z-h1f-'
                                                                                                                              .       7
                                                                                                                                      (
                                                                                                               .           ..




                                                                                                                                !
                                                                                                                   G
                                                                                                                   r4:
                                                                                                                     .r
                                                                                                                      -.
                                                                                                                       tJc.
                                                                                                                          J
                                                                                                                          f
                                                                                                                          k
                                                                                                                           Jq:
                                                                                                                             'u



                                               t.h




                       *-j
                         '


                               *?(.
                                  tt'
                                    !,
                                     .
                                     -'#1..4
                                           0
                                           -'1
                                           -
                                           .


                       e?
                        Jyb (' . 4
                       ( jy%jf
                             tyv.
                              ' yv.
                                  yj.
                                   .
                                    ay
                                     ..
                                      j
                       .
                               l1!(.'
                               .
                                    /S
                                     .

p
r
--
 '
 )
 -
 r
 k:
  t
  -l
   j
   qj
    y
    ,
    ?
    .
    k!
     '
     k
     ..
      ,
      :(;.-.,-,,,,.
          -.
               ,- -y
          .., , .-
      = 7Vd.
       4ol xcr.tm
Case 1:20-cv-24998-RS
         qn fylao-rscf  bfDocument
                     o Y. /.
                           *       1 Entered on FLSD Docket 12/08/2020 Page 116 of 192              Lxhlbltd


          porxoneOi
                  x
                  srogtiooùrjckotyicctE<erteecies                                                   Exkitl
                                                                                                         '
                                                                                                         l8
      :
      *Tt
       . ksuletl
               -es-tatti
                       skdz '
                            z-tkttvleot'ifi
                                          :lljer/
                                                a-tu?eths'
                                                         tlkcJf
                                                              krf
                                                                wgtèo               -


          of hofkoooer:pkcevenflt
                       '
                                aerafu tcqcrolec(
                                                & ,;l
                                                    q,o'r
                                                        ,C,?Tka.
                                                               d4,0
          9k,
            !
            /siot,ycat'  u/,
                           zysjclnçt
          caslraf.foo ayztsaic: e- :
                                     oy?'
                                        ,Jxiv
                                           .
                                            fe-efeclbùf
                                                      -
                                                      e'
                                                       uikj'
                                                           /
                                                           o -
      Evcn'
          t-From 12/F llhroa,
                            qk 12/.
                                  23.
                                    1 ta/rastefl xi
                                               .
                                                  -tloatspicoootactzxe
      J-ue% sureazzcrcz
                      -ticmk
                           'sk
                             mc
                             ' z/lucevcntoîfvw - melcal      'cave.flur.o?
      lkfstime1
              - htzl kiqk Iewefsof manis,oob
                                       ,     gke'
                                                taczztzo'
                                                        t.
                                                         s-t
                                                           szijfc.
                                                                 t
                                                                 w-ltbm
      1
      izesv
          4.
           t
           r
           am
        chcL
             .Lolsoexjerkpo,u kïf/
            ozek izz pswckcéow
                                 t
                                 x
                                 ,llari,av sïivencssum2k
                                                       zi
                                                        tyé?
                                                           zj% 1.
      At                            k,1:,vIevqé'zt<px-G Ton /2.717o;1k >sj.
                                                   ,                                        ,

           uspez onclone'#7
                          e'f,af?,o'
                                   U f2/qs-.J f2/l3 tst.à
                                                        t 5,y,kl
                                               .
                                                                 a/mft',
                                                                        -?
                                                                       ,.




      Re:y).Ltolrov F-xf)oct -encr:.
                                   1 c4%cttzrd). I 'Etosn-tllvlaxlrt;Y          x

      ta .o
          Q'
           se 1 zrzslhavia'
                   .      r.
                           f4/couqXr#-au vio-cczs
                                                --lb
                                                   -sz
                                                     -lïioom
                                                           .kM,
                                                           ,  l:osl
                                                                  t'
                                                                   dct
      0/
       4/ llveé'ro(                    (a?.s
                                           '
                                           : ozcl1
                                                 ' tst
                                                     otl,ty-,oh
                                                             ï
                                                             '- e4.
                                                                  0/
                                                                   ,,
                                                                    k.,v,z?'ftsv
                                                                               '
                                                                               t-ot
                                                                                  ?'w nr
                                                                                       g zl'
                                                                                           za
      cc:o.l
           -
           ''
            vlou
               c)sJrctasf,
                         y('
                           o/
                            npti/t17F
                                    -'
                                     5racc
                                         -
                                         l(,.
                                            2*4,
                                               -. secotè
                                                       qpr
                                                         sît
                                                           'v:.
     tf
      .)cef- l.
              e-t-/
                  ,.cjecishpn'l-/
                                n/'f',,yYoi ltx.
                                               /js
                                                 '.sgïc-
                                                       tu-/tei-tz1
                                                                 szn-
                                                                    /
                                                                    a'o1p.tvei-,?
      fwt'8Esalkecrzt   -te).s4,0-t.(. -'l
                                         htoty'
                                              f;
                                               kt,;laa-
                                                      t04).fqcc-t,
                                                                 -l,o.ccstklts.k.,
                                                                                -

      set.
         ?fvhe fhorcootu  l'l-l
                              oé'q ketp t     st
                                               '
                                               lk t'l
                                                    ceprtptl/kt,
                                                       '
                                                               .
                                                               t
                                                               s
                                                               .
                                                               'é/
                                                                 -
                                                                 arl-1.qudkpsr-fgtc
                                                                            z

      azz'
         l.
          o-aa71   -,
                    1,
                  -, .o/y o t,srh'tt, lx hg.oX
                               '
                                             .ovb'l.                   '?
                       .




      7k:.Sqt,Al-ucttez-
               .
                        I'
                         --
                          vfvoeat z-
                                   .-q-wrtst,xrl,î-l
                                                   'r-,cd
                                                        'occ, ql
                                                               ,
                                                               wkt-yt
                                                                    w,
                                                                     z(
                                                                      rt
      ,f(moJ/a.,thox.
                    'J) aoj'sk tzss,vcvbcssartt
                                              ,Lictcst,
                                               ,        '
                                                        ovvzj
                                                            ..t
                                                              '
                                                              o.ï-
                                                                 lt-t'
                                                                     lo#'l
                                                                         ,e
     Izzck of spkctnotctcto/,:, Jcctor         zJo osuc$,toakzc/ttzk,eqc.sozu zzazr
                                                                   ,


     V (,1o- ,'Aluarzz xtou't0-    .    ,
                                        ysl-cl
                                            sck'
                                               teoj,./'
                                                      /'k?,?v).-:%/:
                                                         '           w,pczt
                                                                          l. ,
                                                                             '
                                                                             Qj?xfJ
                                                                                  ckf
                                                                                    r:e                     .

     fw e V '-sw/, t,hca/-t./   ,,,()t
                                   .
                                     ,'
                                      ?'
                                       tof     cc'lc   .
                                                        $s,b1:0k-  .
                                                                   znshl
                                                                       s' o,r,zyo Jt
                                                                                ,
                                                                                     kûlsf
                                                                                         ..,
     It  a?,qu'to(J Je.(,,,ct/'1oêse i
                        '
                                       -t.
                                         fj/
                                           'z/soeccx-vss1.x      lcch ta-
                                                                        . h.
                                                                          z''
                                                                            lrl
                                                                              z'
                                                                               .
                                                                               c7a
                                                                                 /tut  l).c(
                                                                                           -,ks'
                                                                                               ..
                                                                                                o
     tnj fn;                                                    ck.jan.yolic?wa,,;,,'tp.,',y 1
                       '
                                                               ,
             ,,vj
                sz-t.
                    ''
                     1.sgzvt'
      to-(),mJ.ak-tsetkJ
     ''
                           ,
                                ft
                       ,k- vvaod ,
                                  q:x'
                                    f'
                                      Rvczlt
                                       .a,1otp
                                              x..ar
                                              t oat/
                                                   às-
                                                     ,
                                                     psk
                                                        .
                                                        kj  nlm'.
                                                       r-a: jay.qony ...? o
                                                                                ,                               ,



                                                                        g               .



      '1 a ssec-tltw-i ùc,ttascoo f/l,-c-trars
                                             'rvestre.  t/
                                                         out onc/l'.ti
                                                                     '
                                                                     ,f,ot'-?o!                 .   .
                                                                                                        '



          h(2 askkctsecue;v
                          k7
                             *
                             lo s
                                't'
                                  ë
                                  z:n'j-
                                       :
                                       ujcl
                                       o
                                          wato.-c-
                                               x.
                                                 lt
                                                  gatc-,.,t
                                                          ?(
                                                           -
                                                           jt?,,c((s.
       7-
        Jh,.
           ,f'h/hf
                 aotsctq Y58Jb-
                              q'
                               iv 1 Entered on FLSD Docket 12/08/2020 Page 117 of 192                                                                                              L-xht??kt %
Case 1:20-cv-24998-RS     Document
      c yyV ..s
          -
              rX ,)
                  a



              O33 l
                  (
                  .:)t
                     ,e .(ry
                           )01.,uj.-l.
                                     ont
                                       .
                                       i       - .   .                                                                                                                             Exhiti
                                                                                                                                                                                        tft
                   ($$.56      (7. ,'C(.
                                 53i   lO SC7j
                                             .(/y
                                                (Jï j,j ,ysjsy
       ACOC'XOCQtji 1C fz t                       j -CI S -           .
                                                                                         .
                                                                                                                                                  t

                                                          ?? ! j                                                      ,

    14Fr
       -
       cvpJ'
           z sulcile/,efJ-
                         'k
                          of
                           vs Ft zvenito/,sctc,  pluesvlr
                                                        ,tpe<xloxx,
                                                                  nc
                                                                                                                          .                           .       -       ,




              l.
               t
               Jf-
              (; Y:!
                   '
                   -:r
                     ..e.p?
                          '
                          ;'
                           's,
                             ?/,tis.
                             .a


       .0Q,blok:ae
                 'cuc'
                     t.
                      t.s'
                         -t-
                           c-          -s,0.01,-,,z.
                            tage rijùyt'           ,
                                                   e.-.t.
                                                        ,-
                                                         t
                                                         .l',e-
                                                              :tf
                                                                -.
                                                                 l
                                                                 -laj
                                                                    cersonret
                                                                            '                                                         .


            otzscertaln i beflhto.clkht.?i.s:.nck.jfo?
                                       -
                                                     .
                                                      vk-tic'1t:&(.s.-ti?
                                                            -
                                                                         .-                  ..       ,



      ,îet-  itw-
                ikhckl
                     .1-03
                         '
                         ,
                         -
                         ',
                          .*Jceo c,1'
                                    ,
                                    -
                                    1,egs,?s-laot-o,!zz'                                                                                  -
                                                            -eprecoeoc, (v-ocess     -.                   .                               ,
                                                                                                                                                  ,


                                            q-y       -
                                                      ..y
                                                        jcc-(.  .((,j.y;
                                                                       .   ,-o ,
                                                                               -y((y.(
                         .                                       .                                        ,

     q..p.e.wokeY-h'   aorl -.errelu' krl/, - I,/k.
                                                  (,
                                                   .t(
                                                     ?s                j
                                                                       -
                                                                       zjjt    j                              .
                                                                                                                                                                               .



          emecqeociesiolkhekc a-c/vï. 'J
     .
     R
     D'
      ,f
       .-rys(?
       l     'i
              -êa(t'
              ..     lr,flry.
                            lt
                             -
                             .
                             t
                             s-s.cte( :''ï.,ar-.   t'
                                                    r
                                                    .
                                                    ,
                                                    'li
                                                     l-
                                                      t
                                                      )
                                                      ?'
                                                       c't-
                                                       e  bta-a
                                                          tf  tg
                                                               (.
                                                                c
                                                                c''
                                                                .
                                                                e ct
                                                                  ct
                                                                   -
                                                                   ,/
                                                                   al
                                                                    vt
                                                                     -
                                                                     .
                                                                     -
                                                                     diz
                                                                      evht,
                                                                          -
                                                                          .r
                                                                           ..,c..'
                                                                           2     ï('
                                                                                   .'t-s
     ( ïtrh(
           r
           -
           )#
            .
            k
            -
            )$
             .
             t-i
               -k
                /
                -l
                J-
                 ;l
                  q1
                   --
                    t
                    ;
                    '
                    k.lk-
                        $y#
                          c1i-
                             .-
                              ?'
                               i'
                                -               1
                                11k.,js t'fv-txz k.t                          .                       -



      -
          '
              r
              x'e-
                 tcain '
                       mo,
                         ts
                            tï,:,x.
                                  t t
                                    aersoykaetccv,' c'
                                    '
                                                     tc.-'p.
                                                           5hql.(;klot.ck cut                                                                                     ,
                                                                                                                                                                  ,

          t?f'
             k
             'st'f-t.et
                      'jt.trf4J.   .



                   a- . le. C'j-u(at;
                             t.         'Lt
                                    ,qc-t .
                                          ,t.   (vjtvvoj.'
                                                         cs  ..
                                                             .
                                                                                                                      .       ,

                   k<
                    ' rp'-.    t''tzse,o.gaticotz'/?ht     -
                                                           :'
                                                            /h
                                                             'tr.
                                                                ttlqdlat1'.lnl'
                                                                              lis/of a. s6$t-?t.r  ,j?c,
                                                                                                   -   .'.
                     jD1-'l
                          .i'
                            X'
                             ij)
                               ' fhfP#l p/àSjP&y Cj'.vkjOtlCL(tz-r'& otk
                                                                       .j.yXut.
                                                                       e      ;j;ym ,yy
                                                                                      tvyj.'
                                                                                           x.Ijjje,)CL.(j
                                                                                                        attj,
                                                                                                  k-                                                                               '


                         k L-/       ,'q'
                                        ;u$
                                            tx/oefvk(;e$- etvgst- tzkieItjct    -t &:6?,'
                                                                                        -h
                                                                                         '.ctt' k( 3'.lï o .,/<t
                                                                                                                                                                          ..



                                                            Dk
                                                            .
                                                                                                                                                          x
                                                                                                                                                                                       -
                         emecgcz, !
                         -
                   (, .L-? -'                                     fa!
                                                                    u Fe
                                                                       zztfd
                                                                           pïj
                                                                             lc-rsozst
                                                                                     netw'a/d ko kAoto,-
                                                                                                       3o. c,,.'.
                                                                                                                ',
                                                                                                                ,a
                            L/711.t-ntlAh f.( $'--; sxici- setf'-250,-(
                         (fJf)
                             s
                                       -
                                                                      - c-i-vpcl
                                                                               '
                                                                               z-''
                                                                                  ï(z'irzsk 'fse-ra                                       .

                                         g. .
                                            ).-f,/îf.,    /z      .


          t'ktàt - :;flet-
                         .ttkt(ztr
                                 zp- n .rra.-lo/h,a.u? pttcsogîfvh,ri-,sy (jo.
                                                                             .jj-.
                                                                                 :z,
                                                                                   .
                                                                                   ,,.
                                                                                   ,
                                                                                      r
                                                                                      /.
                                                                                       j
                                                                                       p,:                        .               ,




           Q)'
             T
             f,t
               sceo,, #)
                       ,'
                        ,
                        jv'j-lo1i /'
                                   q-tei ytzf-''f
                                                .xlr
                                                   pa-t
                                                      ,I,;'l-
                                                            t
                                                            f ,et
                                                                'lI
                                                                  ot/-evz9,-'tzs'4 .
                                                                                   >
                                                                                   p0wou
           (A':4$,Y,../,%)t.4
                            s?Jot-1ï-
                                  ,  5-
                                      C/wk
                                         k:'
                                           p.-'TSkj(3 ot
                                                      ,
                                                      .-JfrM.fk.
                                                               jC)C.        lt.ygj'iz1-:.
                                                         ,-.,.
                                       .
                                         ' .                       tztet%e t'
                                                                          ,        .,


           11-'éi-.:rt?t.4 ,
                           -to,b#etwt     ?.l/$yrwtitrot cooqlcoaztc,
                                           ,                             k1.oj
                                                                             -.
     '
     7 petral
            /Nn r jnto-  t
                         .att.

                               nta/t?, .,
                                        .
                                        4persothooton'          ,
                                                               tlnespecificif     jg'
                                                                                    '
                                                                                     zsoî,,
                                                                                  e -s



              tî.
                fa'jdf'.çt
                     ,
                         'r,Y-fho.
                                 r
                                 o
                                 'se /
                                     )g'sl-
                                          'tcs
                                             nis,pt
                                                  zi
                                                   -,
                                                    f
                                                    -#
                                                     .y
                                                      cof
                                                        .c'
                                                          c?
                                                           '
                                                           .Yce(
                                                           .   ./f
                                                                 '-st
                                                                    -ug?-
                                                                        .
                                                                        Jpz
               ,
                         ôc/ooces aocu              ,iotcscdc-
                                     i' e -cesefttdtî
                                                    '        .
                                                             f'jckqdtat.
                                                                       s.                                                                     .



          -    6-'cea-tz t
                         .
                         :
                         tfvleoiotl '
                                    zvdt,t:1 >Ft    -c:er  çs. /-1,,/,
                                                                     J.r.
                                                                        z/-/
                                                                           -c,
                                                                             /-'
                                                                               sijàk'
                                                                                    hz!c/-esf-& lncw:                                                                     .


               saojtcr z at-cccç.1o  -c. tt'c,  .t
                                                 'z'ït'.'/
                                                         Jx
                                                          .?r4,   .,;
                                                                    -(a.s.h'crtfot,   e'
                                                                                       .
                                                                                       ,
                                                                                       t'-ftv
                                                                                            ), lot
                                                                                                 ':
                                                                                                  js'
                                                                                                    tc,,le    .



              0('3koct -bf   'vyk
                                vte,u
                                    ''tz
                                       -t
                                        z'tè cakh- t,
                                                    'st:4'/k'$,ts.
                                                                 -)grr  :oeln-fy'z
                                                                                 ''
                                                                                  t,
                                                                                   t
                                                                                   '-L/ xa-J--,us
                                                                                                .ez-
                                                                                                   ?'-'
              A..egsq  l
                       ckotopt
                        , , .
                      i' k  s  tz
                                .
                                z.
                                 t t
                                   slvkcQs,',a.,,.-,
                                     - -
                                                  k
                                                  'z!j ?vo cvt.  s.,                              ,
                                 .k
                                   7
                                  ..
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 118 of 192
                                    sTm oy v xm A

  AFMATRRm xrp-qT                                                 3Dfpu- oFco- OoNs                                                                           M<INUM-
                                                                    e    : l51                                                                                LTJJ;*-'
    TO:                         D we en                                    Q ru-lgouos                                        D Me œ                         Q x ol
  (CheekOne)                    Q Aqst.w- -                                Q - ..1p                                           Q MOY H-II                     Q 0*
  FROM: lnmateName                                                                                X N
                                                                                                                 =*                         >                 J* M l-                   t m te
                                                                                                  % I7J(                                '
                                                                                                                                        EtII
                                                                                                                                           9L %                                                 8 l ol*
  R E UEST                                                                                                                         G
                                    .
                                                                                                                                        -.
                                                                                                                                         1 bx- if'%,
                                                                                                                                                   'sisO m
                                                                                                                                                         'f* 2                                      'evM O
Y - ;              o- r                          -I
                                                  N&J
                                                    -.                                                               'J -                   '
                                                                                                                                                                                                                                  '
                                                                                                                              x'
                                                                                                                               àq.
                                - ls-                  vl                                         l
      'e:      '
               s        tiex                                                                                                            a                          ër(                             *                                          -
                               atzto/, -
                                       ' -PPh '                                    -o                                                                                                                              '    .                 .
      *                         ess ,
    fo *                 s              e       5u            .                4                                                                -, f                                        '
               -
                                        o%
                                         % -F c'fs                             o 's$'uo               .
                                                                                                                                      <            '
                                                                                                                                                   f                                                           '
                                                                                                                                                                                                               e
          .                                  e                     #           *  .                                                                      '                      ' '            ' '             '
%
$1
         .     f'                   -   .    .
                                             .
                                                 .
                                                 '            e.
                                                                  @                               '
                                                                                                  ç
                                                                                                              50n             '        I
                                                                                                                                       hA/MA..
                                                                                                                                             j.                         < Tz' *                                         T .A
                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                           .
                                                                           .                                                            v                     4                 ' '                  '    '
     j
     '        y '1                               .          /' x                     .            .
                                                                                                                 .

                                                                                                                      ,
                                                                                                                          0
                                                                                                                          .
                                                                                                                                      k..        . ...
                                                                                                                                                               ..                               '              '
                                                                                                                                                                                                                                  .

                                                                    #                                                             C                            .   .                .
                                                                                                                                                                                         I
$         .                                 r.                                                .                                                                         .   .
                                                                                                                                                                                    .
                                                                                                                                                                                 f. 9                .
                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                      .

                                                                                                                 yg;           s
                                                                                                                               .                .(                 h.                   ,
                                                                                                                                                                                         . .             ..,
                                                                                                                                                                                                                    s
                                                                                                                                                                                                                                          .


                                                      -)
                                                       Ir
                                                        -.
                                                     !7-.;                        a,..,
                                                                                              '
                                                                                                          z,-.       j
                                                                                                                     r.
                                                                                                                      /
                                                                                                                      ,
                                                                                                                      jv                        ,
                                                                                                                                                ;'                              '                                                             '
                                                                                                                                                                                         ..              .-.


             Alla quegl wi                       m - -o
        info- l 'ew.---=e la                                           *1                 *       >           :1                                 .-- œ        P                         '       '
                                                                                                                                                                                               ...
                                                                                                                                                                                                   M .
                                                                                                                                                                                        ' .
 Inmate(signaw- ):                                                                                @                                                                                                       .

                                                                                                                                   = :ysl-zz :                          .       .                                           ..,


                                                                  O N@T                                   BRIA W >                     L>
                                             --.                                .-                                                                                             .uaj/c ;.-. mq
 RESPONSE                                   =                      $ $ .                                                               pAa pym n p:                         îlqcsy-
                                                                                                                                                                                  gp.
                                                                                                                                                                       y.Nstafjpgàêl3'
                                                                                                                                                                                     :
                                                                                                                                                                                     7'rtd
                                                                                                                                                                                         '#%
                                                                                                                                                                                           Am '..



                                1
                                .


                    '                                                                                                                                                                          A
                                                        ;
                    %
                                                                                                                                                                                                                   j'




IThefellpwlagPert.I- t@laf:- l>              --'-.* ,
Wlsedopl:el- velnf@r- tl@
                         wN r                     -k                                                        .e -
yllp%pvet%edgkf,@abe t.*- *1>                    - 1.-- +                                                                         œ-'< lro pe                la ge1*        'l> e - 1.*-:<
                                                                           - *<                           > 1* >                   cl                                                                          '
Omcial PrintNamel:          #
                                                                                     Oœ çill Si                               *                                             D
flriginal:lnmate(plusonecopy)                                                                                                                                                ate:
CC:Relainedbyomtiàlrespondingoriftheres- xistoR iwfo-ll10-
n isrot
      vnisalsousH tofileinfomolpi
                                                                                                          .
                                                                                                                                                                                    jY..G
                                -         a inat''-*- -:< + Rule33.143.* :.---u'
                                                                               +> fo- ard to beplaced in inmate*s51e
                                                                               *-A- -
                                                                                    ''' ''v:Ce e.
Infonm lGrievancœ aodInmwteR-         will*
Y m!m:yobtainfurtbe admini- ti              -     4e
                                 vee ewof> e- ke W œ lo wi
                                                         *l  1: zr . ble ge W A E
rm tlire by Rule 33-103.006.F.A.C.aœ hing*m of> 1* *          l'= g A- X 1.x :.
ladtrrfhan 15daysafterthep ievahce!.
                                  1:fe œ to.If1:l51* N1 ona -*-
                                                           .            e
                                                                        e >e       e ff. Au *-
                                                                                             *oi
                                                                                              *gn>i----
                                                                                                      iveR- ' teœ
                                                                                                          1**     A> l.eo- lding thef- wa
                                                                                                                *e- e*  œ.a le- twe œ no
r7C6-236 (EFcctivc l1/18)                                                          4leYe*t   e1:11% len>t> l& e ' * .
                                                            lnco-              te by Refeœ r.ein Rule33-103
                                                                                                           .* 5.F A C
                     Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 119 of 192

                                                                                 FtDRIDA DEPARTM ENT OFCORREO ON
                                                                                                                 S
                                                                             FEQQO T F*'ADMINIm ATIVEREM EDY O
                                                                                                              R APPEAK                                                                                                  Atlcj12222
                  Z ThirdPartyGrievanceAjlegi
             TO: W warden          C)Assistantwa
             From orIF Alle ing sexualAb       rden
                                                                                            ngsexualA/buse             . j      .
                                                                                                         secreto ,Flo:daD artmentofcoaections                     m
                                   .-
                                  s,
                                  Last
                                      k! Fisrosu
                                               t
                                                 s                       u
                                                                         wse,onthebehalfof: ys.(rs
                                                                        M jddje I                                                          ,
                                                                                                                                                                                     g , cy
                                                                                       nitik                        DC Numb
             --                                                                                                                                er                                                   lnstp'
                                                                                                                                                                                                        tution
                                                                                                      PartA- InmateGrlevante
                 .       .

                 ö 1./1.18 œ                        .        XP-
                                                                   2      -0       '
                                                                                             .         t   cy .            y                   j    ,        Y-jCU.W 6                   g



             -'
        I5su4qTk oes ocsc                                          '         ,o   t,
                                                                                   l'*
                                                                                     .
                                                                                     -
                                                                                     7
                                                                                     :-- .
                                                                                         8 --i:l ,
                                                                                                 -s.:n si-
        '?fh                               /htsz     / .
                                                - $/1t             de
                                                                                                         e le .-.J)te      .
                                                                                                                                                                                                        a (e o                   'c-'
                                                                                                                                                                                                                                    ?

             -       f-           -'

        '
             ls-                          ) e>              t'           $ I-,
                                                                             l a
                                                                             '                        ' ' or               '

                         --                                                                                       '<.                 ()            o er a                 .t
                                                                                                                                                                            là
            (h
             ! k:r           t .
                               I'a
                                 f
                                                              f         .j; - j        -
                                                                                                                                                         'i'.
                                                                                                                                                            h                    .
                                                                                                                                                                                     . e l (
                                                                                                                                                                                           .
                                                                                                                                                                                           ' ,..
                                                                                                                                                                                               ,
                                                                                                                                                                                               e ., !
                                                                                                                                                                                                    p
        *
                                                                                                  ,
                                                                                                  a
                                                                                                  . ,,
                                                                                                     z             zaj vk                               o'î
                                                                                                                                                          .                      fo  '
                                                                                                                                                                                                -
                                                                                                                                                                                                        -
                                                                                                                                                                                                            '
                     -...--

                                                                    x
                                                                                                                                                                                                                           -
                                                                                                                                                                                                                               0) a..

                                       .       r.          ' 'm '
                         i                 ,                                 éj
                                                                             t                                 'j                                   ,                  jj#,.xj .p,:jjjlj
                                                                                                                                                                                       y
                                                                                                                                                                                       x.
                                                                                                                                                                                        x
                                                                                                                                                                                        .;y sgN
                                                                                                                                                                                              yjyyvvyg   zMvl                    J
                              '   '(-''
                                                                                                                                                     . ufj-
                                                                                                                                                         .
                                                                                                                                                           j---z-tlu/'
                                                                                                                                                                     -t                                 .



                             , c                .                                 dllp ..    .    .
                                                                                                                    ''''
                                                                                                                    .'
                                                                                                                           l
                                                                                                                           ..tq
                                                                                                                                           '    I
                                                                                                                                                (
                                                                                                                                                r
                                                                                                                                                . '.; ?Y)e '
                                                                                                                                                ,
                                                                                                                                               .;
                                                                         f                                                                                                  c
                                                                                                                                                                            .



                                                                                                                                                                  '                                                               ..A

                                                                                                                                                                                                            w..<*z .v'v'
                                                                                                                                                                                                        w..e


                                                                                                                                                                                         g.''




                                                                                                                                  A'M



    j
                                                                                            . -




                     .




                                                                                                                                                                      Nx



                                                                                                                                  T

                                                                                                                                                                                                    N

                                                                                                                                                                                                            N.N .
                                                                                                                                                                                                                w ...

                     sI- .'poao                                                                                                                     -

                        DATE                                                                                                                   c-             ,
                                                                                                                                                                      gck '
                                                                                                                                                                          ysç'
                                                                                                                                                                             -
                                                                                                                                                                             zz
                                                                                                                                                                              gt,
                                                                                                                                                        SjGNATUREOFGRIEVANT
    *BY SIGNATURE, INMATEAGREESTO TH'F                                                                                                                                                                  AND D C #
                                      Ott0w ING # OF3GDAY Er
                                                                                                                   ENSIONS'
                                                                                                                          .

'
                                                                                                                                                                                                /           '
rhisform isuspd çnr #11:-- - ''                                                                                                                                                  #                          Q1*** *'A'''
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 120 of 192



                                               PART B -RESPONSE

 M AATSCH,JO HN                  Y51786          2008-463-207        DADE C.I.                      E1114L
             NAME                  NUMBER     FORMALGRIEVANCE         CURRENT INMATE LOCATION     HOUSING LOCATION
                                                 LOG NUM BER

 YourGrievance has been received,reviewed,and a response isasfollows:
 Afterfurtherinvestigating the nature ofyourgrievance,ourfindingsindicate thatthe response provided to you on
 InformalGrievance #463-2008-0152 adequatelyaddressesthe issue you have putforward in thisappeal.
 Be advised,to appropriately investigate yourcomplaintyoufailed to provide a date,time,and staffinvolved in denying
 youa psychologicalem ergency.AlIpsychologicalem ergencies are taken to m entalhealth perpoli  cy and procedure.
 From there m entalhealth determ inesthe nextsteps inyour,care. .
 Based onthe above inform ation,yourgrievance isDEN IED.
 You may appealand obtain furtheradministrative review ofyourcomplaintby acquiring Form DC1-303;Requestfor
 Administrative Remedy orAppeal,completing the form,and forwarding itwith aIIattachmentsto the office ofthe Bureau
 ofInmate Grievance Appeals,501South Calhoun Street,Tallahassee,FL 32399-2500.

                                                                M .CO R    ES,AW P

                                                                                                      alIte
 SIGNATURE AND R PED OR PRINTED NAME OF                   SIGNATURE OF W ARDE , SST.                     DATE
         EMPLOYEE RESPONDING                               W ARDEN,OR SEC ARY'
                                                                REPRESE    TIVE




                                                                                                       ltjo 21 2220
            Case 1:20-cv-24998-RS Document 1 DAEntered
                                        FLORI   DEPARTMon
                                                        ENTFLSD  Docket
                                                            OFCORREG IONS12/08/2020 Page 121 of 192

                                                                                                REQUESTFORADMINISTRAMVEREMEDYORA/iEAL                                                                                                                                                    j
                      Z ThirdPartyGrievanceAllegingSexualAbuse                                                                                                                                             7                              g                                              l
       TO: Z W arden                                                     Z A                                                                                                                               -
                                                                                                                                                                                                           ?                SE? 82g2j                                                    k
                                                                                                                                                                                                                                                                                         h
                                             ssistantWarden
       From orIF A eging sexualAbuse, on thebehalfof:
                                                                                                                                                      V Secretary,Flori Dep.artment.!p
                                                                                                                                                                                     .:
                                                                                                                                                                                       fCprmdi     p
                                                                                                                                                                                                  ;.
                                                                                                                                                                                                                   A

                                                                                                                                                                           E:
                                                                                                                                                                                      j ,,
                                                                                                                                                                                         .'
                                                                                                                                                                                          .,t
                                                                                                                                                                                           L.T
                                                                                                                                                                                                                   .

                               fA-
                                Lw '
                                   -
                                   $tk' Z-J/
                                           'o x'V                                                                                        .              YS'l7bi1t:
                                                                                                                                                                 , '--'''E .''--'
                                                                                                                                                                                0
                                                                                                                                                                                ''i,
                                                                                                                                                                                   '
                                                                                                                                                                                   %
                                                                                                                                                                                   6' kt?'/  .
                                                                                                                                                                                             k
                                                                                                                                                                                             .-'
                                                                                                                                                                                               ..z
                                                                                                                                                                                                 ..i,.,                           ,           .                       ..
                                                                                                                                                                                                                                                                      ,

                                       ast                    First                    M iddle Initial                                                               DC Nlxmber                                                                             lnstitution
                                                                                                                                                                                                                                              *N '           -<
                                                                                                                                PartA - Inm ate Grievance                                                                                           t) '
                                                                                                                                                                                                                                                       P,(--1'
                                                                                                                                                                                                                                                             7
                               !    j                                                           )                      h        .            >.   ...w .w
                      c'oa i.: tf
             $s 'î'ltv'         uc,;,                                              ..
                                                                                    tg $'                          /-l. .x-.
                                                                                                                           t'
                                                                                                                            -&-
                                                                                                                              'J.u (,-                                                 '                               LT                     '1.                .z
                                                                                                                                                                                                                                                                  . y'
                                                                                                                                                                                                                                                                     '              >.   .-                 '
                  xx
                                                                         y
                                                                                                               .                                                                 ,.
                                                                                                                                                                                   ., .,
                                                                                                                                                                                                yk,s           ,,!tp.,t
                                                                                                                                                                                                                      t t.-               C1.,'-Y,
                                                                                                                                                                                                                                                 J
                                                                                                                                                                                                                                                 '!--2C ,,                                        .
                                                                         x                                                                                                                                 '
                                                                                                                                                                                                           ' f

                                   -                                         *'.       T.
                                                                                                /N         .               6%            ç
     .,
      -- Q1
          q
          ,
          .
         ...,
                 -ue-                            s'nw,$'-ztl ' .-'
                                                                 t't.'l'-''-.#..f- z r' qas., Io /.
                                                                                                  .
                                                                                                  ,,
                                                                                                   1/
                                                                                                    nJ
                                                                                                     '
                                                                                                     x
                                                                                                       '

                                                                                                      '-J.
                                                                                                     . .
                                                                                                         (N.
                                                                                                           /
                                                                                                           .-'
                                                                                                             .r'-C
                                                                                                                 ,
                                                                                                                 .)$
                                                                                                                   k.
                                                                                                                    o.
                                                                                                                    î               ji','
                                                                                                                      7. tç; .fz?utt'                       .-
                                                                                                                                                                     '
                                                                                                                                                                     .                                                      ..
                                                                                                                                                                                                                                                                                                                .   .


     J t' -?s ()xa,-b !a . . -D(z/ -t4/                            pz u?,    '-               /
                                                                                              '                '
                                                                                                               ç 1.
                                                                                                                  'ïz '
                                                            '
                                                            .
                                                            ,).   .. .          -
                                                                                .-
                                                                                 .
                                                                                 j       ?h .i'
                                             a )-h D kes ' k,
                                             ..
                                                                   '          m r ,.t.c
                                                                                      .   .
                                                                                          k,.t
                                                                                             zt     ,-,a. v .uob
                                                                                                           .
                                                                                                                                                  -     .                                 ;
                                                                                                                                                                                           .                                                  ., -,
                /                          tj ( '.
                                                                   '
                                                                                                                                                                                                                                 ..
                                                                        .('         *               '
                                                                                            '
     ö ç9
        1 sz                                                                   .            .
         .
             vtx-
                t, kewtr    .
                            z
                            .
                            tztt .,- '                             ,
                                                                   )                                                                                                                                                                                                                                        ''
                                            ' '.)t ?
                                                   - .
                                                     t.(
                                                       -.
                                                        ,4 ,  t-
                                                               '
                                                               ts #' (
                                                                     '
                 .-                                                                                                                                                                                                                   .                                       . .

        )    .            '                t.                     a
                                                                      -
                                                                      )t  .  -   ,,
                                                                                  4.
                                                                                   -
                                                                                   -1 ,
                                                                                      -,n,
                                                                                         .
                                                                                         b-
                                                                                          .k,.
                                                                                             .
                                                                                             ,  t
                                                                                                .
                                                                                                .
                                                                                                 v
                                                                                                 rs..,,t .- ..-- .o.,j'.'tï-
                                                                                                           ',
                                                                                                                           .                                                 .
                                                                                                                                                                                                                                                                 .
     >. % '  *    1           !                      ------     ï
                        --j
                          ;.x .. ..rx.,j... . .<, y.,r
                                                     - . ?,,jj !,$
                               .        ,                                                                                                               e                                                                                                                                         '         .
     î$ t(s.. (     ?7
                     .4..
                        ,
                        .                                        .r jy..,
                                                                        -y.
                                                                          :,y-j'-ï
                                                                                 jy
                                                                                  ..                                                              ;
                                                                                                                                                            .-
                                                                                                                                                                                      .



   r'''-.
   1
   -'t
     .
     .
     j-a:
        &.
        -'
         )'
          4.$t-
              ' '' -- -t
              .L-
                .
                t      k-
                        f-'!v'
                             )..'t(t,                                                                                                                                              jj ;,  .
                                                                                                                                                                                          y 4.%(
                                                                                                                                                                                               %
                                                                                                                                                                                               '<sn.(.. s-a
                                                                                                                                                                                                          '..g
                                                                                                                                                                                                             ')T9 xo
                                                                                                                                                                                                                   .ya;.y
                                                                                                                       '                                                     .x
                                                                                                                                    '-
                                                                                                                   .       .         !'kt?.
                                                                                                                                          a-)tw.z
                                                                                                                                                /'
                                                                                                                                                 tLx                         t.'(r        i(
                                                                                                                                                                                       ,1 '
                                                                                                                                                                                          .
                                                                                                                                                                                           .   t
                                                                                                                                                                                               v       .k.         'Q -                                          ..
                                                              .   1                                                             .



     t
     '
     :
     b. /
       ''      t
          > r;'.6
                î
                                        t

   I'
    sq/tz
        ''vtk         .            ->                         .       t?'
                                                                        .'.- .i
                                                                              ?c pzxy>-           . t
                                                                                                o . -
                                                                                                    1- .
                                                                                                       /(?r.#
                                                                                                            -'i
                                                                                                              ,.
                                                                                                               v                                      -/A tp 't-x                         oA. ' -?-
                               .
                                                                                                                                                                 .
                                                                                                                                                                 f E
                                                                                                                                                                                                           .
                                                                                                                                                                                                           )
                                                                                                                                                                                                                 t t-b.
                                                                                                                                                                                                                      o - /a                        .   ,,,,.,   (;..-
                                                                                                                                                                                                                                                                     .
                                                                                                                                                                 .       )                                 k




                                                                                                                                                            .(                    1



                          r.
                          'j            <..,..                                                                                                                                                      '''' .
                                                      'N/Nj).-
                                                             xy                                                                                                                                    1e $    J
                                                                                                                                                                                                           ?          .  .v
                                                                                                                                                                                                                          ;)/                                                                 -

                          )             /
                                        DATE
                                                      Aw                                                                                                                                       -<u SI
                                                                                                                                                                                                  .-.
                                                                                                                                                                                                  .
                                                                                                                                                                                                  --
                                                                                                                                                                                                    ?/jzyo .
                                                                                                                                                                                                           .
                                                                                                                                                                                                         , '
                                                                                                                                                                                                            py..
                                                                                                                                                                                                           .' x    k'j/jq
                                                                                                                                                                                                                   $
                                                                                                                                                                                                                   g
                                                                                                                                                                                                    GNATUREOFGRIEVANT
                                                                                                                                                                                                                        k
                                                                                                                                                                                                                        -
                                                                                                                                                                                                                            .,                                            x
                                                                                                                                                                                                                                                                                          :..:,
                                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                              AND D.C.#
                                                                                                                                                                                                                                          .

  *BvSIGNATURE,INMAI.
                    EAGREESTOTHEFoLtow lNs#oFae-oAvExu Nsloxs.
                                                             .                                                                                                                                                                                    ' / --
                                                                                                                                                                                                                                                  y   , .-
                                                                                                                                                                                                                                                      $:4..--
                                                                                                                                                                                                                                                            ,yjj
                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                               y
                                                                                                                                                                                                                                                               rj   r j
                                                                                                                                                                                                                                                                    , .


                                                                                                                                                                                                                                          #
                                                                                                                                                                                                                                                          -,y
                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                             J'yç.o,kz,y,           Signature
Th
   isform isusedforfilingaformalgrievancea!theinstitutionorfacilityIevelaIs
                                                                          NSTRUG ISNS
rla-l2'..A*.- :>'.:.'*.--*.:. - D - '' '***                                wel
                                                                             lasforfillngappealstotheOffi
                                                                                   '        '           ceoftheSecretarvinaccnrdanrowi*h2,                                                                                                                                                ,10 aa-4na nnzc
%'Case
   c 1:20-cv-24998-RS
             I
             t
             z1Jt'
                 ,Ly-'
                     t
                     3')û
                        :
                        -jt
                        ' u:(
                            .j) -
        wc-rjjAoouscy cLr-sDocument 1 Entered on FLSD Docket 12/08/2020 Page 122 of 192
               *                          xx
                                                ?
       l                                       l
                                               ,
               c                                         PART s -REspossE
         E!tlreate
           .     lp
                  l
                  'a
                  )srkt
                   'i 1c
                       c
                       9en
                       na t
                          ao
                         tf
                          . frc
                           tl .ac
                              i vr
                                 ar
                                  cduc
                                  ;   tictc
                                     .c
                                     ..
                                           spcaps l
                                          ;p      4
    MAATSCH,JOHN                               *51786      20-6-31777        DADE C.I.                  E1114L
                   NAME                         NUMBER   GRIEVANCE LOG       CURRENT INMATE LOCATION   HOUSING LOCATI
                                                                                                                    ON
                                                            NUMBER

   Youradm inistrative appealhas been reviewed and evaluated.The response thatyou received atthe insti  tutionalIevel
   has been reviewed and isfound to appropriatelyaddressthe concerns thatyou raised atthe institutionalIevelaswell
   asthe CentralOffice Ievel.
   Youradm inistrative appealisdenied.
   A.KEATO N



                                                                         ,     #AfM                               o
    SIGNATURE AND TYPED OR PRINTED NAME OF                       SIGNATURE OF W ARDEN,ASST.                 DA
            EMPLOYEE RESPONDING                                    W ARDEN,OR SECRETARY'S
                                                                       REPRESENTATIVE
    Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 123 of 192
                                                                                                    sTm         oy n m - w
            j;ï%L@A Tm                                 X- -qT                           M PARM                      OFCO- M ON:                                                       Me N* Y
'
    -                                                                                                                    A                                    .                       T- Numw :                  .
                                                                                                                                                                      '               I* odon: '                                                           -
                TO :
                        D we =                                                          Q n- 'H uon                               D Meiœ      Q
        fcheekone)      Q As..w--.-                                                     U ----w                                   D M           - *l
                                                                                                                                                - '
                         p.
                InmateName      '                                                       '''''' v N
                                                                                               X                                      '1H-llh D e                                               1
        FROM :                                                                                                       =*                                                              j.                              j          >
                                                                                                            x
                                            0                                                                1& 11                                    Q=1li'lL                       FtY                                        gJ
        RE UEST
        ,
         . .                           .
                                                                                                                                       G R Vbx ifX :i:O iKe                                                          Y           W YO V
                                                                           e                                    '                      .                  .
                               .
            e        oh                     > o         '    3 -0
                                                             .                 ,1                   J                                                                                  .
                                                                                                                                                                                                                                                   &,
                 1
                 .                     j
                                       r
                                       j-.
                                         r        ,.
                                                  j,
                                                                  -.
                                                                  .
                                                                                                                         -.
                                                                                                                          ,                     ,,.       Eu                                                                              ' 6 $
                                                 * f                       p %                                                    %.       *'
                                                                                                                                                                      j)
                                                                                                                                                                      #
                                                                                                                                                                       .        -
                                                                                                                                                                                ,                   *
                                                                                                                                                                                                                                          -k(
                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                            zr
                                                                                                                                                                                                                                             y
                                                                                                                                                                                                                                             g
                                                                                                                                                                                                                                             y
                                                                                                                                                                                                                                             j,.
                           '                                                                                                                                                                                                             W

                           @ Px ci - e-e,-
                                   .
                                                                       .            -                   -,                    .
                                                                                                                                   -                  '               -         s -a                        t#                  . '
                       '                    .                                                                                 r'                                  w
                                                         j
                                                         j
                                                                                                    B               p.            ..                                  I
                                                                                                                                                                      l
    g                                  '        .              .                   (     ,
                                                                                                                                                                            .                  #'                    e' .            *
                                                                                                                                                                                                                                     A                 .
    ,            -         .            .
                                           j.                <.                          u                                                                    ,                  >e (      ,                     '                   ; (
                                                                                                                                                      ,                                  ,.                                                  .
                                                                                                                                                                                                    .
                                                                                                *
                                                                                                                                                          ,
                                                                                                                                                                                                                            ,                .

                               *
                               #           vx           e         -
                                                                  ls            -
                                                                                        71.                                            h l soùà -n                                                                        .


    lnmMe(Signa- ):
                                                                   * v> Gck/di
                                                                             n:lN                                                      > :9 j-y                                                         .    :                                   . .

                                                                      --       Y-
                                                                                0 N@T                           BW AW M L>                                                                                   ..       .
                                                                                                                                                                                                                      jjvuj .
    RESPO NSE                                                                                                                                                                                          qu- ;kyj
                                                                                                                                                                                                    rw.'      .yu -, .
                                                                  ABq: p22:8
                                                                  h                                          $ h' '7 PAu pyv                                                          p:
                           (l v' excz
                a                                 -& /'o                   ' .Am a èA c kç
                                                                               '
                                                                                             c ovxal J
                                                                       o. tca
                                                                                                      o ccvre .     ' '
                5 (4A- ow a ow                                                    u r a cle a & r W* J L
                                                                                                                 0 ,-,-+-
                                                                          o .w o .x & ar c x '       ar<
                   <    t.- ce                                         w cg t
                                                                            -1 co - - qge wv o         0 4 ole. ca .%
                wx         t                    o(                                                                                                                                     -
                                                                                                                                                                                                                                         -.ku
                           t'                                J          r.f                                                   wc                                          czz       .=          l                                  J-
                                                                                 c o en * <                                                                                                                                                                    .


                                         Jf hG C.2                  f                          n cu                                ,                                                  w -                    c-                  &ez<st '
                                                                    lr zrr œ..xN
 t &up                                    6                           Y     %                                                                                                   cm         'J ' lg '                                  kw
    J'U                                  !7
                                       -$- ..C C                 x1% w bty .4            eU .J-
                                                                                             N                                                                                   -J
                                                                                                                                                                                                    '                           e)
'1'%ef@l/owlpgpelalw:,*I            .
                       xfl- lgd- -'wclpll                                               l           > ( cxzh- (8 xr
                                                                                                                  s j.T#!.xp.
                                                                                                                            m.J. wy                                                            j,
@*:*dwwt%epn veln#@-                                                                        A
                                                                                                                                                                                                                 g        .
                      *d:l N re - h             *
relrNpve4%eelgk:,@lo e t.*- 1- - 1                     .                                                                                                          e                 F- rI* > 1>                             - h 4e <
Om                                   .- % - e -     > :> FAc1
    cial PhntNamel: .bA'V(-              !.  oe oial Si w- :
fMgi
  -
     nal
       : l
         nma telpluso-
                     ne c6
                         o ,
                          pye
                            leh c/ %  c%                                                                                                                                                                    Datt: *                  /V
C(2Relainedbyem eiàlrespe                                                                                       .

Tbtsform isalseuse to 51ei   ndi
                               ngerifth. e
                                         e - seisto                                                                                                                                                                                       '

                          nf- lFi- - il.= * -ee anKMInfa- -ly eva œ tllo forwe to- pheed in inmatefs5le o
                                                     1 33.1* .*5.*                                      .
                                                                                                        5
                                                                                                        .    -'I
                                                                                                               1'
                                                                                                        ./ ' -
lnrnrrnalGdevawçœ e d Inm                                              A2--''- ''veCee
Youmayobt,inrurtbe edmia nti
                           e
                           eA>v:< <1
                                  -1aof> d2 towqthK 1$e f*%
                                                                               .
                                                               e W - l.                                 . ,
reqllirc.d hy Rule 33-183.* 6.F.A.     > N e k ''  *-= gM - X l.M .
$34- fhan 15daysanerthegri C.      !*-
                                  NU .m @f> 1* 1-           e      *> fœ Ad-ini- iv.Ke œ A> 1
                               sY e to.lflel5* * hœ - @ ' '*>e* e. * -e - - * * +@e -.ç-
DCf>-23G fEFeclivc 1!/1Fjevançei
                                                                                                 ldinemef- K:
                                                                                              m a i- twe œlne                          le* *tm*%*%e *@n>IY 1*re *                                                     .
                                                                           lncom aray
                                                                                    4yyRefœoœ inRule33-103.* 5.F.A r
            Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 124 of 192                                                                                                                                                                     *



                                                                                                      FLORIDA DEPAO           EG OFCORREO ONS
                                                                                             REQUG FOR ADM INIO                 M       REM EDYOR APPEAK                                                            Atlû2 82222
                    Z ThirdPartyGrlevu ceAlleo gSexualAbuse
     TO:V warden                                                   Q AssistantWaden                                       Q    Sec- ary,FloridaDv dmentofComections
                                                                                                                                                                          % 5-
     Fromor:IFAlleo gSexullAbuse,onthebehalfof:
              ar2/&, J'
                      ek, :z'                   Y,
                                                 b't764
d
*
'


                                Last                First                          Middleintuk                                 bcNumàer                                               èolcGcr
                                                                                                                                                                                                         utuuon
                                                                                                           PartA- IlmateGrl- nte                                                                                                                     ' ':

                                .                   .

         X ld                                       l                j
                                                                     .                                  .n
                                                                                                         g.. ..g,                                         j
                                                                                                                                                          .
                                                                                                                                                          sf
                                                                                                                                                           ld
                                                                                                                                                            m                         $ j-                          - . .
                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                     ,,.:
                                 0
                        C o                             U0                                                                                                                            t                                                               '''
                                                                                                                                         ,        X LV
                                                                                                                                                  A                                            <             '-
        Yg/ç5 ., -                                                                           .             '
                                                                                                           f,cv
                        '                     ,'.             ''                                                                                                                                                                                               '
                                                                                                                                    .                                                                                                                ' ''

                                                                                                                                        v             J                       ..          -.                            ''                           ''' '
                                                                                                                                                                                                                                                           '


        Md                                                                                                                                                                    .                                                                        '




                            *                       ,-.
        L                   o                G pt'                                                    c     e
                                                                                                                      -   .         4                 -                   .           .                . .   r                                          '
                                                                                                                                                       zï '

                                    i
                                    l
                                    '         11
                                               ,,
                                                .                    ''
                                                                      .'''
                                                                         .'
                                                                          .'
                                                                           ..
                                                                            ''''
                                                                                    p .
                                                                               .''''''
                                                                                                                              j a                       s                         -            -
                                                                                                                                                                                                         s
                                                                                                                                                                                                                  .
                                                                                                                                                                                                                  rx
                                                                                                                                                                                                                 fc/
                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                      r
                                                                                                                                                                                                                                                      '
                                                              1:
                                                               ;,.                                          ,,.                                        .'
                                                                                                                                                        r'.
                                                                                                                                                                                                   '


                                                                                                                                                                      g
                                                                                                                                                                                                   .
                                                                                                                                                                                                                 a. .
                                                                                                                                                                                                                             i
                                                                                                                                                                                                                             '.
                                                                                                                                                                                                                                     .;
                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                     '.
                                                                                                                                                                                                                                      7
                                                                                                                                                                                                                                       4
                                                                                                                                                                                                                                       ,1
                                                                                                                                                                                                                                        j
                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                        0*           '''''

                                                          s
                                                                                                                                             1.   4.

                                                                                                                  .
                                                                                                                                                                                                                                                       '
                                    C)   .                                               #
                                                                                              .
                                    e                                                            zv                       fx                              *
                                                                                                                                                                  ,               c                                                                    .
                                                                                                                                ztm OJ O A (
                                                                                                                                                                                                                                                       .




                                                                                                                                                                                                                                                      l
                                                                                                                                                                                                                                  .y#-'




                                                                                                                                                                                                                                                 f



                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                      (.




                                                                                                                                                              #




                            & /2p /aozr
                                         DATE                                                                                                                 -


                                                                                                                                                                      SIGNATURE OFGRIEVANTAND D.C.#
                                                                                                                                                                                                         s î7 û                                  ,
                                                                                                                                                                                                                                                 '
    *BY SIGNATURE, INM AR AGREE:TO THEFoktow lNG # OF3G PAY
                                                                                                                               Em NSIONS:                                                      /                                  '          .   k
                                                                                                                                                                                          #                      Slgnature
Y'
 Kl *       . '-
        .-.,'      ..       **                                                                                                                                                                                                                   r
                                                                                                                                                                                                                                                 .
J            Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 125 of 192
Jy
 ..(;,
    ,

     7pz       .
                                       Lxj.j
                                           'y'
                                           q ?.
                                              k:                                        'a' TAROFV O A                                                                                                                 y                              $ j
                                                                                                                                                                                                                                                      j ê.-
                   7FA ATK m                           vx qm                                         b o                              oyc                                       ows                                  Mes.w
         d
         '
                                                                                                                                                                                                                     yx xumw :
                                                                                                                          --.                                                                                        le œdon:
                        TO:                        2 w-
                   (ChetkO>e)                      D Asxaw-                                 D m.-'=--'
                                                                                            Q                         '
                                                                                                                                                               Meiœ                                         D - *!
                   FROM : lnmateName                                                                                      Y % H                                M*œ H*l*                                     U1*e*=                                            *
                                                   k                                                                      &bjggj                                       :jjjjt j/                                .
                                                                                                                                                                                                                                                              g ggziy
                   RC VG X
                        .       .              .                                                                                                               GW                                      iYWXS1
                                                                                                                                                                                                            *sO YW                                Y *W W
                                                                           a                                                                   .                            .
                                                                                                                                                                                .
                                                                                                                                                                                     .
                                                                                                                                                                                                                               ,         j                                                    .
                                  *    *.          .                                                                              :       .
                                  :
                                  @    .
                                               U .                                  .                w
                                                                                                                                                           q                             v.
                                           .
                                  @
                                                   j           -
                                                               .                                             C                â$                                                                                                                                                      .       .

                   ?
                   ..
                                               1                                                                                      *
                                                                                                                                      .
                                                                                                                                                           i                    .'
                                                                                                                                                                                                                           ,   :r                                                             a
                                                                                                                                       &                               .

                                                                                                                                                                                te é                                                          %                 .                         '
                             xp
                            t.        ;5 .l v aT               o..j ;                   .                '                                .                                                             (.
                            C C *
                                . .                        4                        #'
                                                                                     #                                                vt                            7.                                  .
                                                                                                                                                                                                                      t,,)vx .rt '*'f.2                       ''   .
                                                                                                                                                                                                                                                                       .v
                                                               ,
                                                                                                                                          l        '
                             .   j
                                 -
                                 ,
                                 k
                                 .                                 -
                                                                   ,           ,,
                                                                               -
                                                                                         ,
                                                                                         -,
                                                                                          -,
                                                                                           -,,
                                                                                                                                               t z'                                                         T$ n
             1**                               e
                                               .                               :'                *
                                                                                                             .    :
                                                                                                                  g
                                                                                                                  ,
                                                                                                                  -
                                                                                                                  '
                                                                                                                   jj
                                                                                                                    ,,
                                                                                                                     -                                             -
                                                                                                                                                                   ,
                                                                                                                                                                   t
                                                                                                                                                                   ,-
                                                                                                                                                                   -g
                                                                                                                                                                    r
                                                                                                                                                                    ;
                                                                                                                                                                    jj
                                                                                                                                                                     p
                                                                                                                                                                     .jj
                                                                                                                                                                     , y
                                                                                                                                                                                .

                                                                                                                                                                                                   fm
                                                                                                                                                                                                            ir
                                                                                                                                                                                                             jjj,
                                                                                                                                                                                                            .j j
                                                                                                                                                                                                               ;
                                                                                                                                                                                                               ji,
                                                                                                                                                                                                                 -
                                                                                                                                                                                                                               --
                                                                                                                                                                                                                                y
                                                                                                                                                                                                                                g
                                                                                                                                                                                                                                ;;
                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                 -   ,
                                                                                                                                                                                                                                             ..
                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                            t,.           ,
                                                                                                                          '
                                                                              tbn                                                             1'                   *       .e
                            l                  -                   .       i,-k- --                                       :;t.
                                                                                                                                                                                              '-                       #
                                                                                                                                                                                                                                                  .       ,                       .
                                                                                                                                                                                                                                                                                              '


             j .
               )                                                       *
                                                                                                             *'
                                                                                                                                      tqp:
                                                                                                                                         1t- ..
                                                                                                                                              1;                                                       t:            i t!r '                          .
                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                              '


                     AB a>a1                                                                                                           ' * ;                                                                    -
                          al '*wil%'e 1w                               o --'o                                                                                                                                                                                   ..,. s'
                                                                                                                                                                                                                                                                      jy
                                                                                                                                                                                                                                                                       '#
                                                                                                                                                                                                                                         '
                     i
                     nfo>                                                                                                                                                                                                            .            . .,.

             Inmalefsi                                                                  ou                            .>              :      .                                       ..
                                                                                                                                                                                      - .                                                         '         '
                                                                                                                                                                                                                                                          ... m .                             .
                                  gnax,-):
                                                                                                                                                               = : f
                                                                                    O NOT                                     Be n w M                             Ln
             RESPONSE                                                                                                                                                                                                                  ':
                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                          'Jc@öeC !.'. ....
                                                                                                                                                                                                                               NqqisisihklxNaftleni
                                                                                                                                                                                                                                                  -/ç'rtyrpffh.
                                                                                                                                                                                                                                                              'z'
                                                                                                                                                                   pwn xym n p:                                                      RECElVqD         .




                                  PerCha ter33-1 .         a
                                  cOm 1aint
                                  1 Secun'ty nOt 8n 1ng Sy                                               .
                                                                                                                                          .                                .


                                  2 M entalHeat no an                                                                                                      .                                       .

                                                                                                                                                                                              .




                                                                                                                                                                                                                                   slevapcect
                                                                                                                                                                                                                                            xkil
                                                                                                                                                                                                                                               ln't-

         $Thmfwlsowlpgpelalw:t.I
         Wwledwnt%*pbm                1nf@-
                                               .f@- l>         -- *.11
                                               @tI@w N e
        ).
         11
          ,hwvet%edgk,t*$4I*m1l**> 1e                                                                                         '
                                                                                                                                  .                                                                         1#- 1* '-1e                                   - 1:de
                                                                                        -                                     >                    Fx c j
        Om cial PrintName):                            .
                                   .                                                                         oœ oial si w-                             :
        çlriginal:Inmate(plusonecor )                                                                                                                                                                                              Date.
          CClRctainedby oflkialt
         Thlsrorm isalsouse 'toG1 esponding orifthe= N nse i
                                                                                                                                x tao                                                                                                  .


                                     einf- wlgi- -œ inae'---* - gtoaninf- l e ev----tben       10-
        lnfomlalGeievaacoaedllmlteR- willu
                                                                -- t:Kuh 33.143.* 3.- A '' ''
                                                                                    etowilh1:  veCeplheedilinmate*stile       jS.V                                                        e.                                                          i.C.
         You may obl:i   n fuetherqdmi                                  *   .%          1 - g
                                       ni
        'rm Ipirtxghy Rule33-103.œ 6.F.A.- @ve<  - e >  -      '' 'W *  .
                                                                                             .
         lattx îhan 15 days.q> t:          c..- -NU .- @r> 1- ->       1      * X 1. :.      - A- i
                                   egriev- ei:- de to.                           e  -    e         n-i' '
                                                                                                        iu Ke
                                                                                                        -   *' e A> I. - * 'x.th*f- e
         DC.  6-236 (EFectivc 11/181   1               Ifle1% * 11 - a--'     rœ- e      .*eœe*t ee:11- *elot'Y
                                                                                                              'to*ere - -* e loi- twe œ ne
                                                                                                                                                                                                                                                  .
                                                                        lnco-           te by Kefœo eeinRule33-103
                                                                                                                                                               * 5.F A r
                                                                                                                                                               .
        tD1ICYG/IIA %X f3LDocument
Case 1:20-cv-24998-RS                     (71 Z- on FLSD Docket 12/08/2020 Page/126
                          zfluctk/toa 1.A Entered                               /2Wof2O2.
                                                                                      192U
        w o Maolzzk 85176:
       .   P AL L                                                                 Lx/k8,
                                                                                       +
        NoleattExkitî.b areycexo-u cxseokzeoteo'f'srqtqijz4oqswbihà a/ï4y)cxpacieore
       E'
       ,fl e FEp rocesx,l o .ceoo q greueo'te,) us-q-
                                                    cievàëk ksstw s-q
       gl                               -                                 .



           L kàià5 wasoriyoxtkt'.
                                #t,,I
                                    ,I
                                     -
                                     '
                                     çkt
                                       ,(
                                        -
                                        t.lcs,o.
                                               f1a:c-
                                                    i
                                                    /:,aa-
                                                         fèjjzkwtatz C.Jksi
                                                            .             octxze,
                                                                                .
                                                                                t
            ce trr
                 eteqwacj'
                         -
                         l k'

       bxeoktkdz.
                tkgltieâ;sJkcva-
                               )vukec/dteokeootl-
                                                kus'
                                                   tôeiwao#i
                                                           ent
       twnc louncllbrLasLeeotteéicaylyf..
                                        1$eôskeùsnoirakoez ailefrov
        ubmskdcaos,
                  eakc
                     vceâionorai
                               âooNt
                                   z
                                   fic
                                     x
                                     si,,ïlk1,l.loue
       4, ,ooTl
              b,heL.oq(
                      zmeceâlutke.
                                 eur
                                   xqzi
                                      nExk'?c
                                            avt
       necoi
       h
       '    slenftrùofvzcczezSjttoujkisuofenclsg mjL,'eI hrxct'fokm-tkrc  ,.
          t otoc. ulitklkekeb ofu,Vakn4 in-air#ciezr b raskertkrm îxp
       %e
       f clismissivvnessa.5'gostl ti1k
                                     JcfMezatheatlkorsecurttq O(zT.                   .

        o thi saccumutateâlksicusfmr!Li   feu?xshesp/
                                                .
                                                .   arizeâo tetu17lo
       avorâ seFEgcocessasl hczv#exgeçieo
                 '
                                                mceJ i
                                                     lovec1keUpstjeg                      .




       r1
       1r/
         n. s!qcorhmhtxt,ttoTCt1,0V V2c1: t
                     -
                                                    zntl
                                                       'àIum relm scst(,),
         no/20f
              k'81 uz,s'
                       tzuq/ 't eccqoizeohq- s;4/,s Vrafhircll/onc/s-ite
                               j                                ,   -

       o
       tf
        kYi ol./emoto:sztC4,ctp-/2t:kkkit
                                        ae'
                                          ;,an
                                            k/J.-'J1am uoczg/e'sohe/vl;if         ,

            e.
             oéeckre'ati-Aat I
                             ,czsl
                                 peet/lkçlw knlzueI kctueuse: .
                                                              J&
        bcl
        c  zzcioqa ?Eevecslnteb àitiàY -Appof-    eotk .
                                                       ?tofqkirzy,icroktottat
       l
       sç,l:of'.k',;/,).Isnotsum eieota gréle-''
                                               fccsojlztfne4
                                                           oth ' 1o(,1.J.ccsn
         eq'l recl  Jx
                     . ralherI wai/iuolitâk ttjind.&ekoolaccoula'vk.   j
       Gecïx,t-;/ehe2,.-4,   4
                             ,.ioExk'tt,il3.
       l#1t!t
            '
            av'
              tlkœe?(espepko= ztucJ.-otzasremio4'lsoîtkel      oovril,
                                                                     t
       tceofa.
             ntmt
                ..
                 T ua tz receiv.cbtthtthtziv)sdfa:oifql-pleatlh uo)se:ocit?
                                            .                             .
       l
       ala.e1.% ctec-lca,ceczncst?rrE,
                                     .
                                     tkiùiù 8,5,5.
                                                 ,.571-Atmqtas-t   ;
       sessioo oi1h 1 5.Pokciluez,               s6ckzi-ià? g?.
                                                              t
                                                              -4
                                                               044 yfncvtd,
       kctkptttiûAtc'
                    û-lhttt
                          sctec/zzc: a FE h.Telv- /vïsf.slkfer,Oc(psston
                                                    ,
                                                        -


       camt'
           l/he04%t4 :s.keitiqo.
                     ''
                               ezikr
                                   )'I1uss''
                                           nôlarfhtpsj
                                                     ,cl
                                                       hotszci
       emer qlsçu cmz't
                      'bo..
                          4xorr.
                               jJ''
                                  /
                                  anut;f.- ksmiprocs rm:
                                                       jrx'rae
                                                             -'
                                                              cie?scG
                                                                    -
                                                                    es
       l
       .aJ ' ace-s
                 Q'erwl,eoéqi.kiolru.# kz .ellwlu?e prao-    x ehclerl-       .


           ï,t,
              x.
       a
       reça
          esocsg.
                c
                ,s
                t cgyttl
                       oj/
                         ksyckotcp,i
                 oa as.;o,socucity'
                                   cczlrkvycj.zlclie
                                   ,'ti/mc.f vtif
                                                    s4'rinvajl.
                                                   it82
                                   o                                    (coat.oo o ck)
       - % #1F9 @ 'm çGe%w.AK:F 1 @ w ' -- W
Case 1:20-cv-24998-RS
                   5
                                                                                         bx192
                                   Document 1 Entered on FLSD Docket 12/08/2020 Page 127 of kk6$*1.7



       t
       zla-ft,z,/ameXh Psyckoyxc.trmertjens                                              Lk:ù1f Z
       I exyvie-oce 1xK$kdgt'ç6ghtçç,
                                -
                                            .                . oyk czoxa'l-J.
                                                        ed.= çf)/q


       4etll,oi
              att
                tcxexw rjzzsozzorqus
                                   fa i
                                      .or/zcà
                                            fscu,xs:                            .,
            -
                Ge,ckr gkaeu .& xu.l Ftcxm qs-,
                                              -a .gsgkw ce/gitgty -
                                                    -
            '
                Tmmoge,c w' si
                             4a,1 ,.4.%
       y                    y                            m
        Belauix i04iRnVatyk'lX(1 @ !tzt  ye yn aj. omz
                                                     z
                                                      jsyy    y (yy'.
                                                         œ 'e o
                                                                .

                                                                    l
                                                                     yj
       -
         Rso,,
             '- aol,ze/ztcsemvcmorv
                                  vaea. .nutoci.trxvu w xvklj
       -
           étr4, <vi',4ofrzzstas./f
                   .
                  LJ              wpervkmztaa,,c .f.f/k,
                                                       .
                                                       mk.
                                                         %aer
                                                            j A '1
                                                                 ,à '
                                                                 .  o.
       '
            hç
             ,œ         ' it
                           ,
                           zlj Rw#ua
                                   '
                                   lf
                                    '
                                    n Cv
                                       '/-
                                         ti
                                          so
                                          t' .Ecc
                                                w'
                                                 tk
                                                  UNfqu a
       'fn!cgk          F
                        xu-lsr
                             xzi
                               oo-Gliau.
                                       ovs.
                                          1o,c
                                             4,
                                              'k
                                               ,i
                                                1                    (7.3ro wk (ooceyhgji
                                                                                     .

                                                                                        ox
       (o-geosci.ok knisuesV De-esc ionfricr5 éaIrsâw tyix'
                                                          to
       w
        Exercise .l',.
                     itaii
                         un .Drr
                               awinj -sysxp- y.
                                              4k rrieojs
        ltes .Escagu.
        .
                                           :
      11161                  xeL Jetto.
                                      ve. FVICI
                                              ..IO ...taxeoeno:
       -
         Exgecieact -m szg i of . #lle.so
                                    .  'vt.
                                          e<e: èlaut'oçg-;oJ'
                                                        ..
       ''
         Exp
           k'eoieao'np
                     'l,nt
                         zvL4.'
                              f
                              l(e ysxseuec. ôekouforv onk.
       .
         I. a we VieJ xiàkod'sqarzzas.t
            .                          ;0uttlzelke comgensaio.V ckok
                                                                   t
                                                                   juo .z
       .
            1 siro (
                   , &tèuolkz ,. cucce                                                          ,

                       'l'              1       a Jekxokac.
                                                ,
                                                          o;t(tw s .+6u.
                                                                       ...
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 128L+
                                                                            of 192
                                                                               tbt't '-S
      N uzlfcck


      '
      $1GcllhGfvbdn.tc,
                      j sccur
                            '
                            ,-
                             tjpersoooe!psf-ckotsku E
                                                    -sepjemo Exj,kt
                                                                  ytyq    t
                                                                          )
                                                                          j
                                                                          l
                                                                          .



       Eveolioo ;/q ûocy2/7 z-' Yfx'      t
                                        fo àztapt
                                                -s l
                                                   crxfsxsscst.,:ukncl.cfeck
      :;oovanoeo.'
                 s0'
                   ft-vastgmgco-l/ssicywt(g
                                          'riqkt?;au ajgcput   ?é),I haoe
       a F:stocuöfkarussmtmtG rn44,15ôl/cer,1?      .l,'oaôack' fr,Tcczttokzh
      h.askelsgoutw,rgeol
                        'rzts-kiis.t)o1he moonfnj,?z//cT (-a,-u
                           ,
      i
      '
      osuckc,j-
              k'îko-îp.nlc: tkc
                           '
                              zlI skrpp:l llrrtakil-t-a.2 pàcki
                                                              op a.p               ,                               ,


      ,
      02hoc tmone. m.el
                          '
                           c.  4ron.-'
                                     ltcgan.
                                           '
                                           c h'       j q.nôawk
                                              (v)4o-taëtt
                                                        -tel   z
                                                               xso
                                                                 '                             .
                                      ,

      . ec ccJ.s.gs( ,
                      jcbol
                          o,
                           .ca(emcrje/acj.:
                           y                S .ét)r  xtupcy,'
                                                            tj
                                                             azœ<ostky
      s
      (
       zkecu.jescuo-l.z  .
                         t.,et
      gss'fke-cesyoot g cconct
                              o
                             't
                                 meoïxt/
                              -too
                                       ,.0.1.
                                            /-(-7/
                                                 .:,:coooc,t/,ck.
                                                                jy
                                                                 ,m k                                  ,




      G uocktf
             ockhacr.x('k.'rfto(:J
                                 .khxhpèfus.
                                           r?
                                            z.
                                             t.
                                              1olescup/
                                              .
                                                         '
                                                         cok naj
                                                               ,                                           .
                                                              ,

      i
      ssa: t
           x t
             zsf
               qaveme q c oz lssc
                                enin j (ec
                                         ïupt?;.
                                               c.(j j,gj,;,.r)                                     .



      f l
      ?:0lem a04 i
                 osut
                    f ez  mT  same f
                                   vhor
                                      d $ct?atesc'
                                                 #e Su'     oz            .

       vorn kk kcttzreî
      '
      '
      'î9oual a.,qsk,az czp-cg/em '. ,,qlolj,vecoxgjayu ss qeyy
                                                  '
                                                                                                                           .
         ovte'lukz oqaf v -?rpv craf tieniéiico:,î
      'Ycu're aôust /
                    ;nqtk ssl#em.'' ' a,cxkiLi '
                                               $r1?zf
                                                      .
                                                                                                               .

             ,
                                                      moJ-iiupv,t' )t
                                                                    Ak,%(tl
                                                                          'qLe o       -

      '
      ':pn-
      d     klh/ ?z't'
                     F coo'
                          lFelpwob' '''T(,,I qo'
                                               focno-qnewt
                                                  -
                                                           ev-
                                                             ktvlb        ,'oce.
                                                                 jibêvcc/ok   ,.
                                                                                                                                   ,
                                                                                                                                       ,


        eatsot covbâo
                    'Xe,
                       Jsk''pp'
                              u;
                               %a ,,,.a(.,jA' azt Jasrsraqes.,hnuf(;0
                                                                  .
                                                                                                           -

      couocilorwoutl.ueke'c'daUp rctalouïoY';èro.hrzo:''
                 -
                                  -                    f
                                                       o(e'
                                                          #'o
                                                            'sl
                                                              cy
      q
      t
      ,'a,chocvones.I czsk' ez %ca nex ccuoct     ' :c,ckevkjcoh j luJoôo
        s-z k'ecota: f
                     x f,coolcittor a na ï
      czucli-lzt
               !l'
                 F ,
                   E n(
                      4 4o-/
                           ,.
                            //
                             ç.)r
                                -,/
                                  1,
                                   ,
                                   %   jyr(
                                          y
                                          )
                                          .


                                          .t
                                           zt
                                            vt/
                                              ,
                                              n
                                              w,v yo
                                              stj,1.
                                                     j-t
                                                       :  0u $
                                                             .
                                                   1is. sl,zc,
                                                              -)
                                                               -/
                                                                : g
                                                                  .et l
                                                                      v
                                                              u, k: cl'
                                                                      ,
                                                                        t
                                                                        j
                                                                      ikn
                                                                          o,,ttf                                               -

                                                                                                                               -


      :
      a
      -g
       eyy u
           t, c
              tu
            txt
             c,
                 t
                 :o txktt
                o-
                 îvs    v
                        rvsw
                        l  et
                            ctkd1
                                -
                                t
                                ,
                                x4é
                                  gc
                                   '
                                   l
                                   e
                                   z-
                                    '
                                    r
                                    t
                                    la.t
                                       ,4-pl
                                       ox '
                                          ô:7z;t's.
                                           zz     u
                                                  .
                                                   xeov
                                                      te rczl 0 .
                                                                J
                                                  çLhvlzvqovhtiket
                                                                  j
                                                                  L (
                                                                    l
                                                                    '
                                                                 x zrec
      hrgt
         -cqssk
              vhezt if
                     qmzflhtamrokvlsdd;s.ek'-ui
                                             rktlnztF-rzss'/vlevé,lqofwozl,'L-zîuq-llixt                                           .

      mg
       ttckoî'fcgrztwls/.'
                         to/i o/ïsl,I1'tcoyeot/ l(4 mcota.lle/tï.k ha.l
     ic
     , s'
                                                                      .
                                                                                                                       -

          t: ,1pkvtvkt k ve'(  xiTk f'fo1pecàosl   gsveàoitoa4Jn.fcovl.'t?.                                        .


        r
        zvt gl'pxsn-f4lvksy lûata zmen ff'o,ooœotvny-
                                 -.                       .




      xl
       z
       iofw/e.
             çn.reZ'iex k '
                          % t?.an
                               '- ocr4c-
                                       tz/ossxu/ts-tJessok,trl                             w



          9:-(
             'rsz
                -f,
                  4,oz c'
                        t
                        v;(i-
                            j,,zlr
                                 -qj
                                   '
                                   ,4l
                                     f'
                                      j,
           - 1w T:F : '* IIA.W O.G c Kj
    Case 1:20-cv-24998-RS               Document 1 Entered on FLSD Docket 12/08/2020 Page 129 of 1926if-/
                                                                                              Mxhk
             ' !V                  Z'
                                    L*




                     .exuctFlutwssxeot ooà uexlon F.
                     G               .
                                                   <r
                                                    -t
                                                     :l
                                                      zht
                                                        /bjiccgt
                                                               'Everjenct
                                                                     .
                                                                                                                                                             Exthkùi
                                                                                                                                                                   '
                                                                                                                                                                   l
                                                                                                                                   kp


                 :.
                  l
                  ttiswettes-lcgkckektl
                                      ca-
                                        tkj'
                                           o1:-tï0$ s- tzczt'
                                                            ozrztssvt
                                                                    ezk
                                                                      lcr
                                                                        zz               .                                 .

                         er
                          al qp olvevsegskjct
                                            nst
                                              zaju'
                                                  cat
                                                    'k-ktes':-
                                                                                                     .




              E
              t$ve,t-'ln
                      < /nke''
                             -1c'
                               .yvfs-
                                    lomessexv.tl  $qhwcaawâ nefcc,v D'Tcevteczrlh         a
                 rslq
                    -k Agrit5,2:2:.ptisstrxur    zrlhlvztssmokk
                                                 .            tnve,-o b-actu E ooec.t.;-pz                             ,
       .   . ,@sl.  lqp#el k,.A vanaz çcoy rvlrzcuk27 1,
                    x
                    '
                    c                        .
                                                                * Agcit-  q heust!cl
                                                                             -                                     .
                                                                                                                                        .


             '
              t
              ù krec,
                    -tJ uol œe çxlqeV  ckazu   ,s ïo f'
                                                      -
                                                      acL esje '
                                                               lo p uï  (
                                                                        oji on on>2<
                pcbk!tv
                      tfd vake (.e= cfp-t''  ?a àat:k ruù 00 Apr  ','lb L llty/ a                        .


              !7Cf'a -kcctz b?)cznu
                      aù            -tfor'tzc.
                                             lihyvA-1
                                                    . sfaj l x. , fco,                                                     '
             -1                                                           vhcvn:-Oû                                .
                                                                                                                               '


                Jh(ocbh/is/vatilale4teb,rrvie. oîfvï
                 .
                                                       j fuck
                                                            itwte est.
                                                                 .
                                                                      t.
                                                                       kfzcorg)L
             i   xasyveaoly,
                           cr,
                             s'
                              u
                              te.
                                ni
                                 ,
                                 n
                                 jmo
                                   tlhc
                                      ,fk
                                        sulSec-
                                              ageaorzjz-
                                                       èoeu          z                                                                          ,


             eot
               -î
                a-
                 4ts.t
                     oe.
                       &t
                        ''
                         tr
                          ï
                          l ostvi
                                t
                                ateo
                                   'tpt
                                      xni
                                        c.L.clezf
                                                zt,etjo.pw c o t,+ crc?          .
                                                                                                                                            ,

                     nbecnw
                          m,w
                      S Ouvc:eîxx'pxâeâ uskees:oc'tezt%e'flc3                                                                  .   -

             :                           .
                                                            4 loft
                                                            .     zpïek/m            .

               Uf
                kjlo%s,or. P2t-A o'
                     .            ùiw,, ùu'
                                          fT t'cloo'
                                                   iuacnt% &?<ct,.ç'
                                                                   :                                                                                .

             I krz),cotcu-qt18u'fsdcocix
                                       /,çxovlj4,.
                                                 e4 accjyt
                                                         k-f.I aJ<,çft
                                                                     ceo                                     .

             er réJ -
                    f:ovec-
                          fath:a($k. C'
                           '
                                                         ,




            Olt
              pft
                ,
                acy
                  'l
                   -tor.potlct,y:zEspec/dctz-
                                            -i skcvacttlaccélw tnylt(:,,,J.          .



            ty zttcâ m/.
            '
            ç             -()''
               (eceportcoû(
                               zv
                                y ..
                                   Sf
                                    c'
                                     esi',2,4zr,ça.():17
                                         s             -/.'
                                                          l
                                                          ,xu,4/,st
                                                                  -/,mtvle)                  .

                     o
                          ?nJ 1ï,ot:s'r-
                                       !i.i
                                          )t cre?escofïn,eôtvk oot hj
                                                 -



             po/ r
                 oi'uf
                     o  - ylot
                             e,i
                               t 12 a1770,o Jcere: E ce- fu
                                                          xsdl        t
                                                                      '
                                                                      awokec,
                                                                         .
                                                                                                                 . .

kM Ctr
     ai,             tfalt/seI'
                              fellILZ 'fltslkeoaoqfz/k uiJ,u4 refxcrussyk,c,-lo'o
                                                     .



             hne.I urlsin''
                          iesev'ckss't'
                                      tlutnb /v)1ctîtes                                          .




            I ascect'
                    ykhs'
                        t'liefm.s-twtétx'k y4).tk,:ioN.1kstacut
                                                              zlôe
            eb/alzzxt:/ aost
                           ' 'cesrzs.teveot
                                          ykplw/.'-l'
                                                    tt uas
                                                         .tz nj isr
                                                                  it!,                                                                      -           is
            ot25ip$ 'ikeucogecT coo-trsttcf hntv-t
                                                 kktbat-t                                                                      -
                                                                                                                       -
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 130 of 192



                                               PART B -RESPONSE

  MM TSCH,JOHN                  Y51786          2009-463-027         DADE C.I.                       E1114L
            NAME                 NUMBER     FORMALGRIEVANCE          CURRENT INMATE LOCATION      HOUSING LOCATION
                                               LOG NUMBER

 YourGrievance has been received, reviewed,and a response isas follows:
 Yourrequesthasbeen received in non-compliance withthe DepadmentofCorrecti
 33- 103.014;Inmate Grievance Procedure                                  onsrules and regulationsChapter
                                       .


 ln accordance with Chapter33-103 014(1)t
                                    ditionahe gri
                                                re
                                                 avancemaybereturnedtotheinmatewithoutfudherprocessing i
                                                                                                       f,(t)
                                 .
 Theinmateusedmorethantwo(2)ad              lnar  ti
                                                    ve pages.
 You mayresubmityourgrievance in compsiance with Chapter33- 103,lnm ate Grievance Procedure
 thisnoti
        ficatio                                                                            ,i
                                                                                            fupon receiptof
               nthe filing iswithintime framesallowable.      '    '



 Based on the above information. yourgrievance is RETURNED wi
                                                            thoutaction.
 THIS DOCUMENT MAY CONTAIN CONFIDENTIAL RECORD/CARE INFORMATION INTENDED FOR THE
 ADDRESSEE ONLY. UNAUTHORIZED RELEASE OR DISCLOSURE MAY VIOLATE STATE AND FEDERAL LAW
                                                                                                                    .



           DR.L.GAscoN,PSY . D.                                 M.        RALE ,AW
                           L Gascon PSy D .
                            .


          x.             clinicalPsychologist                                                    œ /0Ilko
 s A U EEMAND
           PL TYPEDORPRI
                       NW /G              OF          SIGNATUREOFWARDE           ,   SST                   DATE
               OYEE RESPONDING                          W ARDEN OR SEC        XRY'
                                                               RE/RESEN TI
                                                                         V

                                                                                                 Dadetr.i
                                                                                           GrievanceCutlrdto,stor
                                                                                               MAILED

                                                                                           SER ,
                                                                                               0 1 2229




                                                                      #
         Case 1:20-cv-24998-RS DocumentFL1  Entered
                                         ORIDA       onENT
                                               DEPARTM  FLSD    Docket
                                                           C?FCORRE    12/08/2020 Page 131 of 192
                                                                   W IONS

                                   REQUESTFORADMINISTRATIVEREMEDY RACEAL
                                                                    . kk    x
                                                                           kiuc   ' . . .
                                                                    ( .ki0'.
                                                                           l
                                                                           t
                                                                           (p;
                                                                             sj
                                                                              ,  j
                                                                                 .
                                                                                 q1
                                                                                  3'
                                                                                   13
                                                                                    66
                                                                                     1 j  -
                                                                                          !
                                                                                          kj                                                                                                                                                              .

              Z ThirdPartyGrievanceAllegingSexualAbuse                     :
                                                                           q
                                                                           k : ,-.
                                                                                 !, j
                                                                             ,j;. .9
                                                                                 qà
                                                                                  ,  ,.'' '
                                                                                         jtj
                                                                                          .#
                                                                                           ;;
                                                                                            .;
                                                                                            hj
                                                                                             .
                                                                                             '
                                                                                             rt
                                                                                             k
                                                                                             ;ç
                                                                                              j
                                                                                              )
                                                                                              .
                                                                                              jr
                                                                                               :
                                                                                               -
                                                                                               ,
                                                                                               (
                                                                                               .
                                                                                               ..
                                                                                                a-
                                                                                                 >t
                                                                                                 -.j
                                                                                                   -
                                                                                                   '
                                                                                                   .
                                                                                                   .
                                                                                                   ,
                                                                                                   -
                                                                                                   .
                                                                                                   ,'
                                                                                                    ,
                                                                                                    .
                                                                                                    j
                                                                                                    ,
                                                                                                    4
                                                                                                    4j
                                                                                                     j
                                                                                                     ,                                                                                                                                                                           .a          .
                                                                                                                                                                                                                                                                                                 .

                                                                                                                                                                                                                                                                                                                                 .

         T0.. En warden
         From               n Assistmuwazden        a secvetary, y.Iridao œestw çorree ons
              orI AIygingsexualAbuse,onthebehalt-of'
                                                   .
                                        Last'N kFi$-
                                                  ,okn
                                                  rst                                        M iddle-
                                                                                                    Inj-
                                                                                                         ,û
                                                                                                         -
                                                                                                       tjaj
                                                                                                                                                                                        l'.
                                                                                                                                                                                          5      n 'a
                                                                                                                                                                                          ..?-/8xl
                                                                                                                                                                                          DC Nllmber
                                                                                                                                                                                                     n-
                                                                                                                                                                                                     W
                                                                                                                                                                                                     'Y-a
                                                                                                                                                                                                      mF--
                                                                                                                                                                                                         .
                                                                                                                                                                                                        öf
                                                                                                                                                                                                         '
                                                                                                                                                                                                         e-
                                                                                                                                                                                                         t'
                                                                                                                                                                                                          G'r
                                                                                                                                                                                                          ' l
                                                                                                                                                                                                            /
                                                                                                                                                                                                            ,t
                                                                                                                                                                                                            'v
                                                                                                                                                                                                             <.
                                                                                                                                                                                                              9,-'
                                                                                                                                                                                                                .J)'
                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                   /
                                                                                                                                                                                                                   q@
                                                                                                                                                                                                                   l
d
*
'
                                                                                                                                                                                                                                                                                                                    nstitution
                                                                                                                                                     PartA - Inm ate Grievance                                                                                                                            - .                    -


                                1e
                                '                g -e N' f-                                      ' c.q                                                                                                         .- .,-!
              j..*'
                                                                                (
                                                                                                                                   p -.                                   -
                                                                                                                                                                           -
                                                                                                                                                                              f                                  ---tô3. -,j.?t:
                                                                                                                                                                                                                .o   , ,
                                                                                                                                                                                                                               t-'fhl
                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                      t.x t:t'                                                                  ,        '
                                                                                                                                                                                                                                                                                                                         .           a
    V                           *M 3 '
                                     - H'
                                        )                                           W                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                                                                                                     .

                                @
     W sst
         .t                     -                                                                                                                                                                                                                                                                                                                                                        '

                                                                                                                                                                                                                                                                                                                                                                                                 '
                                                                                                                               -
                            av- .
                                ,)                   .-r:
                                                        >c.
                                                          p           v'
                                                                       y'                        <-
              .                                                                                                                j             cxk                      - , , ts
                                                                                                                                                                             oq'f'(
                                                                                                                                                                                  ,,.                                   /. /q .L
                                                                                                                                                                                                                            .  )-
                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                */o#f!,1 l)/1. r
                                                                                                                                                                                                                                     .                                                                                                                           -
         ) C'                                ;Ae '                                                                                                            .                                                                                            g                                                        e.                        '
         (                                                     .                f'-                                                     -                         m-                                                 &                                              '.l                          5tj,
                                                                                                                                                                                                                                                                                                    k-t&-kzG
                                                                                                                                                     e
                                eqc                                             -                        g                                           )                                                                                                                (
                                    '
                                    .                *                                   jp
                                                                                          xja j                                         (jyy j
                                                                                                                                             .cy y r                                    .                                       . ..
                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                                                                                                                                                             .

                                                              XJ


                  d.k
                    -d.                          ZAS o a '                                                                              -LJ               -''                                 tA- .-.r
                                                                                                                                                                                                     o. .                              i ' '                  .             .rv '    ,-                                  vf                                                  '   .t<
                  . '           q           ..                       ,.
                                                                      .                      <                   ..                                           ,       q
                                                                                                                                                                      x
                                                                                                                                                                                        s                                                :    l
                                                                                                                                                                                                                                                              ,                  (,
                                                                                                                 s                               G gj                                                      z$-
                                                                                                                                                                                                             %f,1CZ.- .                           '           .                .
                                                                                                                                                                                                                                                                               , rn e                                        C'.
                                                                                                                                                                                                                                                                                                                               X.'.s                         .- c .
                                                                                                 !                                                                        .                                          /                                                              '
              Gtx-tz o                                                 p        ' t kc                                                                .                         .       f-                                                   <.
                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                     '
    '
         d'
                            !       t
                                                                      .
                                                                        .
                                                                                                                      .,
                                                                                                                       .                ..   4
                                                                                                                                             .       ,,           ,..             pr
                                                                                                                                                                                   'qy1                                                                   '''
                                                                                                                                                                                                                                                              ,.                     ex. - ( ( )                                                   .                     .           ,
-
                                            r-f
                                            , tzl                   j'
                                                                     --t'd.z! .' , ' .                                                                '                        - > c.x-.    , ..                                       ('                       '                            .
                                                                                                                                                                                                                                                                                                            '                                      .

                        '
                        -
                        .
                        !
                  *' ' ', ,                                                                                                .
                                                                                                                           -                                                                                            (nx .                ..
                                                                                                                                                                                                                                                                              c-.
                                                                                                                                                                                                                                                                                x.                              t'-,                              1-..:
                                                                                                                                                                                                                                                                                                                                                      .
                                                     '                                                                                                                         k,                                   '       ?''hhk
    tz
    oQ,                         #                .
                                                 -
                                                                     ,/
                                                                      .y,
                                                                        .c               o/xg.a
                                                                                         v                                         I...
                                                                                                                                      4-s
                                                                                                                                                 dt
                                                                                                                                                  ..q
                                                                                                                                                    - vv,                      '- .                                     .<-,
                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                      t
                                                                                                                                                                                                                                                                                      .?- c .,,c                                      .,t
                                                                                                                                                                                                                                                                                                                                        t
                                                                                                                                                                                                                                                                                                                                        q
                                                                                                                                                                                                                                                                                                                                        yj--''
                                                                                                                                                                                                                                                                                                                                         ,   '
                                                                                                                                                                                                                                                                                                                                             h'))w
                                                          2
                                                                                                                                                                                                                          .               ,,?.                                   .,                                                                                      ,
                                                                    r *                                                                                                                       .. *
          U                                      y.
                                                  mj                                Y ' x                                                                                                                                                / . '''!
                                                                                                                                                                                                                                                j
                                                                                                         .                                                                                                                                                        111
                                                                                                                                                                                                                                                                  9          '
                                                                                                                                                                                                                                                                             7                   ,                                                     ''
                                                                                                                                                                                        o                                                                               .-                                                                   X      /            jj;.9
                                                                                                                               .
                                                                                                                                   k #
                                                                                                                                                 .
                                                                                                                                                              y'
                                                                                                                                                               *                              ,s
                                                                                                                                                                                               ,                     xx(*
                                                                                                                                                                                                                        k                         .
                                                                                                                                                                                                                                                                                 A
                                                                                                                                                                                                                                                                                                     .                                                 to ', .,
                  -         '       .        .                                                                                                                    '
                                                                                                                                                                                                                                     *                                           *Nj -           Y
                                                          -        , , 'tv                                                                                                                                                  '

                        1)t?-                                                           .y,.-.                   --,                     aj s( 0                  ..                    -. ?,-?,wt)-v .&..-j-- 3
                                                                                                                                                                                 z <t ( .
                                                                                                                                                                                ,,                                          -
                                                                                                                                                                                                                                                  .

                                                                                                                                                                                                                                                      .                                                                          .                                                   ,


    w-        '
                                                                              F), .    .. ..                                                                                                      z                         '
                                                                                                                                                                                                                             ,                                    .
                                                      ,t- .        è'*s.4 f' t î't..                                                                                                        , . x.
                                                                                                                                                                                          '.r           .                       j                         .             .                    l                                           .
                                                                                                                                                                                                                                                                                                                                              ,                                  i
                                                                                    /-
                                                                                    ,t) .
                                                                                        f',zp' .                                                     :0-z
                                                                                                                                                        ;t
                                                                                                                                                        . 7t''< ' -' ,w''? 4..
                                                                                                                                                                             I.
                                                                                                                                                                              t-'
                                                                                                                                                                                - t1--1'
                                                                                                                                                                                       J'
                                                                                                                                                                                        & ' .
                                                                                                                                                                                            F--1 r-t' ', 1 r
                                                                                                                                                                                                           ''''                                                                                                                                                              v
                      f'
                       -krh                           1                             )            .                                                                              ..                        . :.
                                                                                                                                                                                                                                ..

                                                 ---- .       . .
    I--'
       t;
        t--t
           ;
           ' .k!
               -sy.             ,
                                                                          ,
                                                                                                 .
                                                                                                     .           ..
                                                                                                                       ,s
                                                                                                                        :          .
                                                                                                                                    .
                                                                                                                                             ..
                                                                                                                                                 k--.
                                                                                                                                                    q
                                                                                                                                                    -.
                                                                                                                                                      .
                                                                                                                                                      . ., ,... $
                                                                                                                                                      -         7.g.
                                                                                                                                                                   .3
                                                                                                                                                                    ,1     .y
                                                                                                                                                                     $.,. /'ry,
                                                                                                                                                                              (s.
                                                                                                                                                                                ,j,
                                                                                                                                                                                  nyyy4-,zy
                                                                                                                                                                                         ,.y
                                                                                                                                                                                                                                                   .y
                                                                                                                                                                                                                                                    jA
                                                                                                                                                                                                                                                     a
                                                                                                                                                                                                                                                     y
                                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                                     y-.g
                                                                                                                                                                                                                                                        r.y, .yy,
                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                i
                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                q.
                                                                                                                                                                                                                                                                 g!                                       y..ry vg...g(
                                                                                                                                                                                                                                                                                                                      .aj
                                                                                                                                                                                                                                                                                                                        y.q                  x
                                                                                                                                                                                                                                                                                                                                             é
                                                                                                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                                                                                             j.
                                                                                                                                                                                                                                                                                                                                              -./  $. '
            /
                                                                                                                                             .                                 .            ;
                                                                                                                                                                                            .
                                                                                                                                                                                            y.                                                .yr .
                                                                                                                                                                                                                                                  ..                                                                                            y.(..tr.yy,
                                                                                                                                                                                                                                                                                                                                               ,,
            i1                                            1                                                                    -'-< .                                                                                                                                                                                                                        .
                                                                                    .                                               î4
    / (.
       p,xek j-                                                                                                                                              ,t-2r(                                --4                           /                                           '
                                                                                                                                                                                                                                                                             x,                            '             ' Jy
    '
                        .                   o             t;7(-' (4c                     /N.
                                                                                           c.' ,.
                                                                                                ,                                   j;
                                                                                                                                     'k,                  .).'    '..
                                                                                                                                                                      .


         /' .                                             /
                                                                                         ,
                                                                                                                               '
                                                                                                                                     s.                                             ,,t,
                                                                                                                                                                                       .
                                                                                                                                                                                       (
                                                                                                                                                                                       y,..t '-    ,
                                                                                                                                                                                                   .
                                                                                                                                                                                                 ' '
                                                                                                                                                                                                    y .-
                                                                                                                                                                                                       '
                                                                                                                                                                                                       1
                                                                                                                                                                                                       p.
                                                                                                                                                                                                        ,; ytz'ttfqp,..6w,'j,t-)(
                                                                                                                                                                                                                                'A '.1.4-tz.    -z..z
                                                                                                                                                                                                                                                    ,kzz ,.t'(
                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                         ..
      '
      );-
        y',
          '(...
              --
               k (z
    6k
     4.
     -                                                                                                                                                                                        -J,'-vs.,j . /.'. ,.s.)c?, ((, ,. f.t-, jg.,)''-tt-,.f%j.f.,z,j.--yc.
                                                                                                                                                                                                       -/ < ..              - ' k1 - k(
                                                                                                                                                                                       .
                                                          t ., :.   -
                                                                                                                                                                                    , . $., $ '
                                                                              . ,   n        .
    ?
                                                      ,
                                                              z -
                                                                                                             , (. . c
                                                                                                                    .: :k'
                                                                                                                         u.
                                                                                                                          ,
                                                                                                                                                                  t.                                   .                        .
                                                                                                                                                                                                                                                                    ,        .           .                                       ..
                                                                                                                           . .                                                                                                                                                                                                                              ..                       , .
                        -
                                        '.
                                         ),
                                          . ,
                                            y1.'Ik* .'                                       ' la *)(                                        .
                                                                                                                                             x./ Q
                                                                                                                                                 q.
                                                                                                                                                  ét'                               -j1 Vf  h j,,
                                                                                                                                                                                                ..-.
                                                                                                                                                                                                    .' 4. ;    /,
                                                                                                                                                                                                                '
                                                                                                                                                                                                                -h
                                                                                                                                                                                                                 . .-,! J
                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                   s(.
     $.
      Q S'                          .
                                        '
                                                                                                    .<.t;jt
                                                                                                          e
                                                                                                          Jkh')            '
                                                                                                                           .
                                                                                                                                                          .
                                                                                                                                                                 ' ' -:.
                                                                                                                                                              . ,.. 6.t ..
                                                                                                                                                                                                   . .
                                                                                                                                                                                                   z   h
                                                                                                                                                                                                                .
                                                                                                                                                                                                                    ''l,
                                                                                                                                                                                                                       :-1 ('
                                                                                                                                                                                                                            -'
                                                                                                                                                                                                                             tf V-79C
                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                     ..                                      .
                                                                                                                                                                                                                                                                             $tz
                                                                                                                                                                                                                                                                               'k
                                                                                                                                                                                                                                                                                'i/ /'-
                                                                                                                                                                                                                                                                                      6
                                                                                                                                                                                                                                                                                      ..-
                                                                                                                                                                                                                                                                                        L?(.X / ''...(.d
                                                                                                                                                                                                                                                                                                       , %XJ/,
                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                             kfk,
                                                                                                                                                                                                                                                                                                                                                   o




                            .           <
                                                          4' L                      e                                                    j
                                                          .
                      '
                      ?                 .. '                   .
                                                               '
                                                               -.)-t'
                                                                    ,(
                                                                     -4
                                                                      -    xt c7f4 't,v. z('1
                                                                       - .-,
                                                                           '                - t%J y
                                                                                                  e
                                                                                                  .
                                                                                                  s1, y.
                                                                                                    4t.               .                                                   .

                                (                                                                            x
                                                                                                             t
                                                                                                                                                                                                           .                 g




                                                     l                                                                                                                                                                                                                                               .,
                                                                                                                                                                                                                                                                                                                                                                                 ..
                                                                     ,,s        o,                                                                                                                                                                   f . -.u'>
                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                             .                . ' .
                                                                                                                                                                                                                                                                                  .-j ) #
                                                                   (au t>'                                                                                                                                                                        ..-
                                                                                                                                                                                                                                    .-a..u.= s- ,.,, tx
                                                                                                                                                                                                                                                      '-
                                                                                                                                                                                                                                                       tt.f
                                                                                                                                                                                                                                                          k1',.. !
                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                               c
                                                                                                                                                                                                                                                               . o 1
                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                   .-.-   -
                                                                                                                                                                                                                                                                           c
                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                                            .-; /%
                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                     r
                                                                                                                                                                                                                                                                                     L..
                                                                                                                                                                                                                                                                                       '(
                                                                                                                                                                                                                                                                                      v' .7
                                                  DATE                                                                                                                                                                                        SIGNATURE..OF                                                                                             .

                                                                                                                                                                                                                                                                   GRIEVANT AND D .C.#
                                                                                                                                                                                                                                                                                                     .
    .Bv s'sxAruaE# IxM .vE.sREEs vo vl,E gottow lxo ,o, am oAv Ev Exsloxs                                                                                                                                                                                                                                                        .,y.,
                                                                                                                                                                                                                                                                                                                                     rg                      j, iy
                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                .                                                                         - f-u--? ,t-
                                                                                                                                                                                                                                                                                                                     ?z-,
                                                                                                                                                                                                                                                                                                                        --J1t..
                                                                                                                                                                                                                                                                                                                              tu '
                                                                                                                                                                                                                                                                                                                                 -.                                          .
                                                                                                                                                                                                                                                                                                                                                                                 .


                                                                                                                                                                                                                                                                                                 #                                                Signature
Thi                                                                    INA RUG ION:
  sform isusedforfilingaformalgrievanceattheinstitutionorfacilityIevelaswellasforfilingappealstotheOfficeoftheSecretarvinaernra
Elaelel.x A .4.w.l...:..4....-..1... r.-..1- ....                                   ..            .                                                                                                                                                                                                                      nnr. u,leh o,aia aa mn.a nnr
  '


            ù$   j:!
             ;1skz  l j.
                    -.j
                    . ....k
                         -  :
                            ' :..L-
                            '.a
                            .    1.-'y.J Document 1 Entered on FLSD Docket 12/08/2020 Page 132 of 192
Case 1:20-cv-24998-RS
          ITH Akk .y
                    .
                   w.L
                   .  >.:
                        ''$
                          ù,u
                          ! ;.
                             f-
                              *
                              '.
                               '
                               q
                               .I CNv
                                    1.
                                     -=k
                                       '
                                       *'
                                        *RK



                 Dc-?
                    aordc-'
                       ,   a' ltcfCnrrcc'iGns                    PART B -RESPONSE
            B:1reat)tz.!.';
                          Ft.
                            '5.'.
                                :tc...-:'' .'-
      M    TSCH,JO HN                              Y51786          20-6-33494        DADE C.I.                  E1114L
                    NAM E                           NUMBER       GRIEVANCE LOG       CURRENT INMATE LOCATION   HOUSING LOCATION
                                                                    NUM BER

      AppealDenied:
  Yourrequestforadm inistrative rem edywas recei
                                               ved atthi
                                                       s office and i
                                                                    twascarefully evaluated.Recordsavailableto
  thisofficewere also reviewed.
  Itis determined thatthe response made to you in the informalresponse #463-2008-0150 dated 8/19/2020 appropriately
  addressesthe issue you presented.

      CONFIDENTIALHEALTH RECORD/CARE INFORMATION INTENDED FOR ADDRESSEEIS)ONLY.
      UNAUTHORIZED RELEASE OR DISCLOSURE MAY VIOLATE STATE AND FEDERAL LAW .
      Michelle Schouest,IISC
                           *



                                                                                 #     W 4 Fzi                             jo
      SIGNATURE AND TYPED OR                     INTED NAME OF           SIGNATURE OF W ARDEN,ASST.                 D TE
              EMPLOYEE RESP                      DING                      W ARDEN,OR SECRETARY'S
                                                                               REPRESENTATIVE
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 133 of 192




                            rythïll-!
                                    -8
                    luxsv-euoxw Q > wo- tocoxQ we.
                    %& Iqok xkncoxxtt-t-.uva-
                                            kx
                     %kpH uakokaarxR,=VASc-
                     %cJ.kwk c% C-cx-kcwcvalxcl
                                              yczux C....
                     qs.kbb .V Vx. Xk.,u.
1.
 -            i, 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 134 of 192
              Case
L-J.
   ,L
    (14)                                                                                   STATE O F FLO RH )A
                                                                                      DEPARTM ENT OF CORRECTIONS
             INM ATE REQUM T
                                                                                                                                                                                               M ailNum ber'
                                                                                                                                                                                                           .
                                                                                                                                       *
                                                                                                                                                                      I                        Teamxumber.     .

                                                                                                                                                                                               Institution:

                TO :                    EZI warden                                      EEIc
                                                                                        E1  la
                                                                                           secs
                                                                                              us
                                                                                               rif
                                                                                                 ti
                                                                                                  ycati
                                                                                                      on                                    M
                                                                                                                                            EEI Men
                                                                                                                                                  dtic
                                                                                                                                                     aa
                                                                                                                                                      ll
                                                                                                                                                       Health EZI
                                                                                                                                                              EEl Dental
             (Check One)                (Z) Asst.w arden                                                                                                                                         Other
                           1nm-
             FROM: .l
                    AeaNjao
                          mey a.
                               X sojq                                                                               Dy
                                                                                                                     Cy
                                                                                                                      Yum
                                                                                                                        jy
                                                                                                                         be
                                                                                                                          gg
                                                                                                                          r yj
                                                                                                                             Quaj
                                                                                                                                r
                                                                                                                                a
                                                                                                                                te)
                                                                                                                                  rsu J
                                                                                                                                      yob
                                                                                                                                        jA
                                                                                                                                         pssignment D
                                                                                                                                          jj         atrg/jg
                                                                                                                                                    yj                            .



                 QUEST            .-
                                                                           CheckhereifthisisaninformalgrievanceIW
                                                                                                            !                '             '.- -'   '     '

                n q/L ..u.                       '.    m 4 rz .-   oi dzs'fz         zz,     c eexwà'/. T '..,-
                                                    % o. w,
                                                     .
                                                            '' cijg s,q .         zw (.  ).
                                                                                          -g.. ,.,Jg o m .'gy,
                         i% .        W. >                               G r                                         i                                                                                                 ''- -
                                                     j. )                                                                        ..                               ;...... .       .v


                     t
                                       (' fo o-x
                                               p                            ê$ .-.- .-,C p                              j.                      D         q y/
                                                                                                                                                                                               .              t
                                                                                                                                                                                                              /j
                                                                                                                                                                                                              ? Z
                                                                                                                                                                                                                                          p,
                                                                                                                                                                                                                                           j-
                     x
                     jy         >g                                                       .              . '                           >.                   W Q. %                                   '&        , C                  k Zs
                                             '
                                                                        .
                                                                                                        t'
                                                                                                        .
                                                                                                                        .tx,g .tts ,. . m cm                                                       w zon                            ,, ,
         j;,.jy-f?        .' '                           t          x
                                                                                .1, '., l.
                                                                                         Ae. k- U
                                                                                                /.ê ,
                                                                                                                                                                              ,' -f, (,,! WAZ
                                                                                                                                                                                            . fO I
                                                                                                                                                                                                 . ,
                                                                                                                                                                                                   4<
                                 c                          .
                                                                            ,            .g                     .            ,
                                                                                                                                           $                              yk                    a,e.          j z.z.
                                                                                                                                                                                                                   g .:y .y x
                                                                                                                                                              .               '
     Pt                                      tç
                                            j-   .                Kh'
                                                                    ol            .      -                          ,                           -
                                                                                                                                                                                           0.,,
         '
                   ': z'           fztgets t
                                           'n, ;' ' 'o  zt,''  . -. - 2.,, lke-f z,
                ut
                 -'   ..
                       *1-t
                          '-
                           t,')n om ,: (x ' k' '.   ' - o' ' '    '
                         A1lrequestswillbehandledinoneofthefollowingways:1)W rittenInformationor 2)Personallnterview.All
                         inform al ievanceswillberes ondedto inwritin .
                                                                        .
             Inmate(Signature):                                             .                                                                           DC#.ys-jyg.g
                                                                                                                                                                  .




                                                                                   DO NOT W RITE BELOW THIS LIN:


     d
             RESPON SE                                      L-%Ah%q % A                                                                                   DATERECEIVED:                                             qjj'()9 221q


                                                                                    '

                                                                !
                                                                                   V < ((.j,                                                                       g . s, , ) '                          .>Oj
                                             z                      '
                                                                                                                        *'            ,3
                                                                                                                                      .
                                                 .
                                                                                               A
                                                                                               j
                                                                                             .../
                                                                                                                        / r                         t
                                                                                                                                                    '
                                                                                                                                                    e
                                                                                                                                                    -..                                .          -
                                                                                                                                                                                                  .. Fj
                                                                                                                                                                                                      l
                                                                                                                                                                                                      -
                                                                                                                                                                                                      !j
                                                                                                                                                                                                       ..
                                                                                                                                                                                                                   --t .
                                                                                                                                                                                                                       q
                                                                                                                                                                                                                       z
                                                                                                                                                                                                                         ,j
                                                                                                                                                                                                                          '

                                                                                                                                                                                                              nt,
                                                                                                                                                                                                                4,,
                                                                                                                                                                                                                  .,(
                                                                                                                                                                                                                    t.,.z.oyj.y,(o-...,


                                                                                                                                                                                                            tî2?.:: 2g1
             I-rhefollowingpertainsteinformalgrievanceso y;z.e.
                                                              -                                                                                    -.
                                                                                                                                                    -.
                                                                                                                                                     -.
                                                                                                                                                      --.-...
             Basedontheaboveinformation,yourgrievan                                                                               .(Returned,Denied,orApprove'd).Ifyourinformalgrievanceisdenied,
             youhavetherighttesubmitaformalgrievanc 'nacc'
                                                         rdncewithChapteioAloloo6,F.A.C.I
                                                                                 ->
                                                                                                                                                                                           @             QQ/
                                                                                                                                                                                                           '
                                                                                    .


     Thisform isalsousedtofileinfonnalgrievancesina rdancewithRule - . , .,10 A'       u.I nistrativeCode.                                                                                                           0a - v
     InformalGrievanctsafldInmateRtquestswillberespondedtowithin 10days,followingreceiptbystaff.
     You may obtain furtheradministrativereview ofyourcomplaintby obtaining form DC1-303,RtquestforAdmini
                                                                                                        strativeRtmtdy orAppealscolppleting tlleform as
     requiredbyRule33-103.006,F.
                               A. C..attaçhingacopyofyourinformalgrievanceandresponst,andforwardingyourcomplainttothewardenorassistantwardennolater
     than 15daysagerthegrievanceisrespondedto.lfthe15th dayfallsonaweekendorboliday,theduedateqhallbethenextregularworkday.
     17C6-236(Eflkctive12/14)
                                                                                lncom orated by Reference in Rule33-103.005,F.A.C.
      Case 1:20-cv-24998-RS                                                                                        Document 1 Entered on FLSD Docket 12/08/2020 Page 135 of 192
L)p,
'
   -7-c                                                                                                                          DEPARS
                                                                                                                                      TT
                                                                                                                                       MAE
                                                                                                                                         TN
                                                                                                                                          ETOO
                                                                                                                                             FFFC
                                                                                                                                           'C-
                                                                                                                                                LOWDA
                                                                                                                                             1'ik)k
                                                                                                                                                  ?
                                                                                                                                                  $S     M ailNumber:
     IN ATR RBQURAT                                                                                                                                 ll-                           .
                                                                                                                                                                                                                        veamxumber:
                                                                                                                                                                                                                        Institution.
                                                                                                                                                                                                                                   .



               TO J                                   ''
                           .
                               '                  .            I 'Fa
                                                                  1''
                                                                      fden l                                                       F-1classification                           à4e(t1:-
                                                                                                                                                                                      ,i                              F-lDental
      (cllect1O!ne)  l ( ''
                  , :, .:,
                           i'
                            Ii
                          ''!'
                              sstw 'dà
                             l1l
                                      n 1 I
                                     I ,
                                          --I secu ty                                                                                       .                       N Mentalt.L.,altlz                                r-l Other
                                                                                         .   1'                '                                                                      - ---
      FROM:
          i Inma
               '-te.-4
                    Na'm8l
                         'i
                          l'
                           II I-'  .
                                   1
                                   l                                                                                                        .DCNumber                                     ,ïu
                                                                                                                                                                                            'kders                      JobAssignment !
                                                                                                                                                                                                                                      Da
                                                                                                                                                                                                                                      '(t
                                                                                                                                                                                                                                        -e
                                                                                                                                                                                                                                       .-
                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                        /
                                                                                                                                                                                                                                        'ï
                                                                                                                                                                                                                                         ,'':E;
                                ,
                                -
                                '
                                .
                                4
                                ê
                                --            lr k
                                                 '
                                                 :
                                                 y
                                                 -
                                                 ),7
                                                   j
                                                   -f,
                                                     h
                                                     ks
                                                      .
                                                       r
                                                       d
                                                       p
                                                       --
                                                        .f-'. :,-
                                                        '                                         .
                                                                                                       , -'
                                                                                                      .,
                                                                                                          -
                                                                                                           '
                                                                                                               ...
                                                                                                                  -
                                                                                                                        '
                                                                                                                         ;. .
                                                                                                                        :j
                                                                                                                         .
                                                                                                                             ,
                                                                                                                         --.. ,
                                                                                                                             ,
                                                                                                                              ,,            ! . ;--$)''-t-r-2jt33,'r'
                                                                                                                                                     '       -
                                                                                                                                                                    -
                                                                                                                                                                    .
                                                                                                                                                                        .--.
                                                                                                                                                                        --
                                                                                                                                                                                       F iI
                                                                                                                                                                                       -  .(j
                                                                                                                                                                                       . -.
                                                                                                                                                                                      . ...
                                                                                                                                                                                            !tf
                                                                                                                                                                                              L
                                                                                                                                                                                              -i
                                                                                                                                                                                               ,
                                                                                                                                                                                               /j1
                                                                                                                                                                                                 -
                                                                                                                                                                                                 .
                                                                                                                                                                                                 '
                                                                                                                                                                                                 -
                                                                                                                                                                                                 ..                     .---l
                                                                                                                                                                                                                            r
                                                                                                                                                                                                                            .,
                                                                                                                                                                                                                             p.
                                                                                                                                                                                                                             /'
                                                                                                                                                                                                                              h
                                                                                                                                                                                                                              t
                                                                                                                                                                                                                              /'
                                                                                                                                                                                                                               ?,
                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                !/'
                                                                                                                                                                                                                                  !,. .
                                                                                                                                                                                                                                              k
                                                                                                                                                                                                                                              ,.4Ji
                                                                                                                                                                                                                                                  !ï
                                                                                                                                                                                                                                                   r
                                                                                                                                                                                                                                                   y
                                                                                                                                                                                                                                                   -                       ---
                                              C                             T

      REQ
      x                        4          STche
                                          o.-  ckhereift
                                                       jhi
                                                         sisaltmfo.rma
                                                                     .lN evance                                                                                         ,                 *- .                                            '
                                                                                                                                                                                                                                                   $'           ?' s'
                                                                                                                                                                                                                                                                    .
         O lb-
          y/19;    1'.
                     /?.tp-e' . ' -' i -'
                                        f - KNt.. $r.- .,'t-st.
                                          .                   '
                                                              ?.?'
                                                                 ,i'.1                                                                                                                . -
                                                                                                                                                                                          '
                                                                                                                                                                                                 .
                                                                                                                                                                                                                -
                                                                                                                                                                                                                - .    ,.   c'-- '            --

                                                                                                                                                                                                                                              '!
                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                /              1.'
     ('i
       r #.
          '-' 6z 4 o
            @   '. e .      j.. n , .
                                    letr.
                                        tz
                                         ,g
                                          .j16 y  , ) r   & ,   m j,y
                                                                    gq
                                                                     .-
                                                                                '.
                                                                                ,
                                                                                     .
                                                                                                                                                                                                            -
                                                                                                                                                                                                            '
                                                                                                                                                                                                         ,. .
                                                                                                                                                                                                                      .. u
                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                          y, '
                                                                                                                                                                                                                                             (' j'.
                                                                                                                                                                                                                                                  s;
                                                          j.
                                                           'yj -..-                  ry.
                                                                                       u y.?ls                          n / . j '' j            .    ,7 4               trj            .                                       w,
                   .
                      j .' *
              w . . ' -' .    -7/
                                px-
                                  r
                                  ('-'J'   k#f
                                             '
                                             w.z' ,'
                                                   *-*' /
                                                        Jé.''
                                                            ) .*
                                                               . l) ',
                                                                     z l e .'$
                                                                             '
                                                                             A' ,
                                                                                'l.V '2 (z?J . ., A . '
                                                                                                      e''.
                                                                                                         e:
                                                                                                          ' ze          7) ').,(
                                                                                                             x.Aj)k-''y..
              .       : j            ,asv--.        ?     ;      g.   : . yq
                   6 N l.
                        ),-
                          e'.o J  . j .-e-,, -k.      / . a <- J .a<.' up
                                                                        k
                                                                        f
                                                                        ..
                                                                         e./
                                                                           '         h
                                                                                     '                               .

     *1Jy .z'*' '/1''h.%.'', .Q < &./ ' .'''-:-z'1't I',
     '
     ..
               .
                                                        .tUQ.
                                                       j/
                                                        e   )j.,ï,
                                                            .    .,
                                                                  ).,,
                                                                     y.,  ,...
                                                                       //é,  ..)
                                                                               :
                                                                               .-g .
                                                                                   ;.
                                                                                    ,
                                                                                    ),aj/,. )v.; .!,)
                                                                                                    . j- w-'
                                                                                                           -k.j
                                                                                                              -yzgtj
                                                                                                                   '(..
                                                                                                                      ,,'                       j        y                                                                            .
                                                                                                                                                                                                                                          ,            .   .

                                    e..
                                                                                                               .
                                                                                                                   .   jj'                               yp .(.n ..
                                                                                                                                                            -.                                                             ..(
                                                                                                                                                                                                                             /(
                                                                                                                                                                                                                              /.    ,                                            .. .
                                                                                                                                                                                                                                                                                 )  ,
                                                                            r 31!
                                                                                ,
                                                                                4,
                                                                                .a;
                                                                                  r ô'h-
                                                                                       ?6.-'.
                                                                                           ù4-1         .
                                                                                                        -. -'
                                                                                                            y i.
                                                                                                               i14
                                                                                                                 8 a--It.?
                                                                                                                       '                                                                                               (
                                                                                                                                                                                                                       L
                                                                                                                                                                                                                       t
                                                                                                                                                                                                                       '
                                                                                                                                                                                                                       -'
                                                                                                                                                                                                                        t@
                                                                                                                                                                                                                         i
                                                                                                                                                                                                                         '-.  .1 )-,
                           -' A.t                                               .                          .
     >         '          4;
                           )u.- .!  1. ---'...
                                  $.% (
                                      *'
                                       t:
                                        i    L;..,(
                                        l f1-I k  )!
                                               /g ?,
                                                   '. ;
                                                      1'4
                                                        -,. .
                                                            ï t-
                                                               /. l !k(;:
                                                                        .'
                                                                         ../t
                                                                            :
                                                                            t                                                                                                         .. .

       lk.
         z      JSC      l
                         j     .j
                                f. ,  . ' ''             l
                                                         ht       '        #
                                                                           !              -.'          ,
                                                                                                       .
                                                                                                       t      . ..  j;
                                                                                                                     jj
                                                                                                                      ,;
                                                                                                                       y.j
                                                                                                                         ;.l
     ZJA
       'G1 ' .
             $ 3 '& i/iL
                       ï        L n (#     g . () .6 #)t, J .
                                                            d Jx I< * 4 t p ..    f 4           .
                                                                                                (
                                                                                                *. -uà ï. l  ,76
                                                                                                               .                    .


     f                     '   9-f't. l j.
                                         ..#.  (s.j . .('
                                                        T
                                                        A...,
                                                            - x.
                                                               p,p,,,
                                                                    .yx. j ;  ,wc 1j. y..o:x . . jj;.,
                                                                                                     .                                                                                                                                    kr1- /j- j-a e
                                                                                                                                                                                                                                                       .e e
                                                                                                                                                                                                     -
                       k                      .-      .   ,.. . .
                          >f h..    .                 -            .    -                                                                                                                    .

                                        z l       z. -             ',  t $ k     ' .'
                   '
                       1,
                        ': ''jzjr
                                jpz'.. -. .t.;-
                                              .-
                                               '.j... I -.d .  q,f/k p oj.'J- ,3z
                                                                                q 7i(c1-dej-'p.?      ..
                                                                                                                                                                                      .
                                                                                             q
                                                                                             :k                                             ù                $J
                                                      :                     i.                                                                                                             -.-
          .
               ?   . ,     :        z#k
                           'J,( )''f'                                               N c î1
                                                                            !''e,mt'M)                                           P
                                                                                                                                 . t.
                                                                                                                                    ?g,z       pe4'1t' t
                                                                                                                                       lrp:Ioo(,
                                                                                                                                               .
                                                                                                                                               ,       .-t-I'l
                                                                                                                                                          *u v
                                                                                                                                                             f
                                                                                                                                                             7-?ve'p>,t'
                                                                                                                                                                       f:
                                                                                                                                                                      sj
                                                                                                                                                                       .
                                                                                                                                                                       '  :,m .(z'.
                                                                                                                                                                        (..
                           1I
                            infor
                                ëd-à
                                =1 ùt1ej
                                       :t
                                        rd
                                        .1ew
                                           .
                                           v'i:
                                           l  l12
                                              .
                                                l:
                                                 s
                                                 4es
                                                   Ili
                                                   ' ïai
                                                     ' nll
                                                         db
                                                          leJu?i
                                                               ensoo
                                                                   ù oef
                                                                       dt'
                                                                         i
                                                                         lo
                                                                         tei
                                                                           fnow
                                                                              llorw ing.ways:1)Written11à.
                                                                                  itm
                                                                                    '                    '-
                                                                                                          *ï.
                                                                                                            -aatio
                                                                                                                 .nor-.
                                                                                                                      2)PersonalInterview.A1l
      l                    !                                   .                r
                                                                                             ' '
                                                                                                               . j
                                                                                                                 '                                                              o().j; V Csj-
                                                                                                                                                                                            ':.
                                                                                                                                                                                              '%
                                                                                                                                                                                               X,to
          nmate(Signa e). u.                                                                           ,,                                                                                            .
                                                                                                                                                                                                     - . .-
                                                                                                                                                                                                          .
                                              l
                                              :                             l
                                                                            I                                                                                                                                                                                  ' .v..'.'...ï'%'..'
                                                                                                                                 D O N OT           TE BELO W T14IS I
                                                                                                                                                                    XE                                                                                         '
                                                                                                                                                                                                                                                                   : y.          fy.r
                                                                                                                                                                                                                                                                                    jjjtj
                                                                                                                                                                                                                                                                                        .
 '
                           spONsE                                                                      -. '                             !           t                                            czulczrvso:

                                                                                                  t                                                                               tzll '                              J1n k
                                                                                                                                                                                                                          '                                p
                                                                        N,
                                                                                                                   Aj
                                                                                                                    ' @

                                                                                                                                                                                                                              è
                                                                                                                                                                                                                              :
                                                                                                                                                                                                                              jV!.k
                                                                                                                                                                                                                              !.
                                                                                                                                                                                                                                ,             g
                                                                                                                                                                                                                                              ;y ,?
                                                                                                                                                                                                                                              $
                                                                                                                                                                                                                                              P*'
                                                                                                                                                                                                                                              '   ,(
                                                                                                                                                                                                                                                   -j'
                                                                                                                                                                                                                                                     j:-
                                                                                                                                                                                                                                                       )
                                                                                                                                                                                                                                                       . .         .




          ITllefollowingprrkainst
                                oinformalgrievancesonl/
                                ! 1.j;
                                                                                                                                                                              f)u.,.
                                                                                                                                                                                   --
                                                                                                                                                                                        , pprov-ed
                                                                                                                                                                                                 -
                                                           .

          Ba&ed()jltlleabl1vdi
                             lnr
                               ll
                                tIl
                                  k
                                  lai
                                   '
                                    ôn
                                     .,
                                      I'
                                       yotlrgrikancei.l
                                              .
                                                                                                                                                                  .('
                                                                                                                                                                    ReturJlk
                                                                                                                                                                           td,'     .c
                                                                                                                                                                                     ..f
                                                                                                                                                                                       .l         ). ryourinformalgrievanceisdenied,
          youhay;etherijlk
                         1t
                          i
                          l
                          hùk
                            tià!r.hitllli
                                        %.LI/,ni
                                               ;u
                                                I
                                                 lgrlek
                                                      anceirf$ ccordancewithChapter33-103.006,F.
                                                      I:
                                                          ',
                                                                                               A.--
                                                                                                  ''                                                                                      - ''

                               l
          Official(Pnnt(
                       Nâ
                        ',mùl
                            '4
                             j :!         .
                                                                                                                   rj
                                                                                                                    l                       Ofticial(Signature): ,                                                                                 Date:l ,!,
          Original:lnmate
                        l(plusonejcopy)                                     ,                                                                                                                                                                                             (:*1-V
          CC:Retainedbyofficialresponding oriftheres onseisto aninformalgrievancethen fol  'h,ïfd tobeplaced in inmate'sfile
          Thisfonnisalsousedtotileinfol
                                      -
                                      malgrievancesinacbordancewithRulo33-103.
                                                                             005,FloridaAdmi
                                                                                           l:h: 'ktiveCode.                                                                                                                                                               )4d;2CAl
          InfonnalGrievancesandInmateRequestswillbeiesponded towithin 15days,followingreceiptbysï.,
          Youmay obtainftu- theradministrativereview ofyourcomplaimtbyobtainingfonn DC1-303,Reqt.u'
                                                                                                  - lî ll'AdministrativeRemedy orAppeal,completingtbefonu as
          requiredby Rule33-103.006 F. A.C.attaching acopyofyourinfonnalpievanceandresponsz,alït!i.!warding yourcomplainttotllewardenorassistantwardenno
          laterthan 15daysa'
                           lhrthegne!vance!  lsrespondedto.lfthe15thdayfallsonaweekendorhollday,Ltk kl.
                                                                                                      ,edattshallbethenext, .egulal
                                                                                                                                  .workday.

              DC6-236(Effective11/18)                                                                                        Incom oratedbyReferencein Rule33-à03k..'E,F.A.
                                                                                                                                                                          C.
            Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 136 of 192
., xzr)o                                                                                                  FLORIDADEPARTMENTOFCORREWIONS
                                                                                               REQ UEST FORADM INISTRATIVEREM EDYOR APPEAL


                Z ThirdPartyGrievanceAllegingSexualAbuse                                                                                                            1.jJ$>1 1
    TO:V Warden                                                           Z AssistantWarden                                       Z Secretary,FloridaDepartmentofCorrections
    From or.I Alleging SexvalAbuse.onthebehalfof:
                                    as,  trlh -
                                              .kl$o '
                                                    o
                                                    -                                                                                ys/7:é                                                           Ds
                                                                                                                                                                                                       ,
                                                                                                                                                                                                       .                  cl-
                            Last                          First                       Mtddlelnttial                                     DC Number                                                                Institution
                                                                                                                        P3CtA - lnm ate Gripv3nce
    e                   .

   '
   > r(eum. ce o , e y
                     ;xu (                                                                                                       ui
                                                                                                                                  <.y gj
                                                                                                                                       N<.jur
                                                                                                                                       ,    pD
                                                                                                                                             uu.
                                                                                                                                               ygytm
                                                                                                                                                   .)y
                                                                                                                                                     v' '>'
                                                                                                                                                          (             .
                                                                                                                                                                                  .




                                                                                           q                               ,w                    ?.
        *; ,
           #,' *'
                *#.                                                            # .                                                          $ j/)/'
                                                                                                                                            .     .
                                                                                                                                                  #            '                  kc
                                                                                                                                                                                   C -                           A                  gZ!. j),
                                                                                                                                                                                                                                  jjj
                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                           ,j .<x' 'e
                   ,7                                                           'f- ,                             ..j.
                                                                                                                    .
                                                                                                                     y           jy j;t)                     kpgs
                                                                                                                                                             ...
                                                                                                                                                                            y. x                                                                            '
                (
                t
                                    i                                                          ,'$k
                                                                                                                                                                                                                                                            .
            '
                                                                                                              .

            '
            -(
             - t c. . -         '
                                                                                                c-/ont s
                                                                                                       j oo ( jjx
                                                                                                          q
                                                                                                                .5.u,
                                                                                                                    '
                                                                                                                    -
                                                                                                                    jj
                                                                                                                     ,q
                                                                                                                      ,    k,



                   it.ox                                                                       b -l ' - Oél i
                                                                                                            n    YkIzC'.tH--! - (vîna                                                                                              -.'' '
                                                                                                                                                                                                                                        -'4.'
            D>                                                            ,                     Nx

                    c.
                     Ao                                                       -. J' ,                              t ' ,' )       -N     q fx, cok ,$l'jl                                  .
                                                                                                                                                                                                                                                    q
                                                                                                                                                                                                                                                    y
                                                                                                                                                                                                                                                    ''
                                                                      e                         )                      :.       j             .
                                                                                                                                              1                                                                   .                     -

   Lb               a,
                                              .
                                             ,,               .
                                                                          k,    -.... .         ,
                                                                                                      .....   .   -
                                                                                                                  .-t
                                                                                                                    -
                                                                                                                    .
                                                                                                                    -.-
                                                                                                                      ..-, j,
                                                                                                                            -
                                                                                                                            j
                                                                                                                            -.
                                                                                                                             j
                                                                                                                             s
                                                                                                                             ,..
                                                                                                                               ,
                                                                                                                               -,
                                                                                                                                j
                                                                                                                                k-,---
                                                                                                                                     , -' ,,j k :;
                                                                                                                                                 -      -                                                                     -         .
                                                                                                                                                                                                                                                 ,- ,j
                                                                                                                                                                                                                                                -.
                            t.       !
                                     t                        ,                   Ljt'-
                                                                                      7 .-                        ' II-          /v '> .2. /
                                                                                                                                           'N                                                            .                                  .               '
                                    ''
                                     k                '
                                                                              ' Q
                                                                                ' NzQ .7                            1
                                                                                                                    (l
                                                                                                                     t           t,.
                                                                                                                                   5-u- Vo    ''t2.                                   :7
                                                                                                                                                                                       ,4..              r        '                             '
                                        .
                                                                  ..
                                                                   /,
                                                                    .,
                                                                     .                                                                ..
                                                                                                                                       t.- . -L' .                                         t'
                                                                                                                                                                                           '                          !                         .'
                                C1N ô                                     t-,
                                                                            .                                 '         i-&' G''' 4 ( .                 ' -D-' tJ Q                                 - ''-O t/'
                                                                                                                                                                                                             eW -                   -                   '
            r                           o j'                                   t
                    .
                                                                                apj
                                                                                  ' e ux)
                                                                                        'o x'.(.
                                                                                               o                                      -e
                                                                                                                                                  .
                                                                                                                                                  1
                                                                                                                                                    . ;. ,.... . '                                                                zuoz 6
                '                                                                                                                                                                                                                                   -

            '
                        *                                                 S                           /-3-I/:f
                                                                                                             ;7                                                    U?
                                                                                                                                                                    C.                t              '           e -                                C'
                                                          !
                    e                k-
                                      ioS
                                        s                                                                                  v                                                          -              '
            C
        k un &?'                        --.,                  .
                                                                               t2 a -,-
                                                                                      ,
                                                                                      7&.
                                                                                      -
                                                                                     çNx
                                                                                        (r/                                     twzks ztv   .                o                        y. -'-,
                                                                                                                                                                                            . .' -                        st ,
                                                          l           .             ...1 '
                                                                                         -                                                                                                                                    ,
                        l           .             -                       ..
                                                                           z
                                                          l                         'I'
                                                                                      Dr                                                                                                                                      x
                                                                                -

            'b
             $ %.C Y                                      .
                                                                                1e
                                                                               //
                                                                                                      (.
                                                                                                       & jctj -j,
                                                                                                                t>- '
                                                                                                                    h
                                                                                                                    ; ts.
                                                                                                                        (cj
                                                                                                                          y o j 's
                                                                                                                                 v, 2p
                                                                                                                                     w 7.,                          ,                          ,.
            e....rs .                        t                    z                                       - 4
                                                                                                                          e.                ,.
                                                                                                                                            (s'                                            5
                                                                                                                                                                                                                 ..

                                                                                                                                                                                                                 '            j.v
                                                                                                                                                                                                                              t                  '.
                                                                                                                                                                                                                                                  'i        ,

                            .
                                        j. h
                                        ..
                                           ,. 'n .                                                                       .            A
                                                                               J
        /                                                                                                                                                               -
                                             ph                   (*f4D 38.                         f'
                                                                                                     -W                  Jt.f       ?           ' ',                                  6.                              î-'          I&b              jt' tze,
        x                   .            t/                           .
                                             .

                                                      )?N                                                 a . , .. .,j.  sjwg, y. . ..  .
                                                                                                                                           .. .j .,
                                                                                                                                                  q
                                                                                                                                                  jjoj
                                                                                                                                                     ys :.


        6.                                                    p   .
                                                                                        .                   g. '..4 ,
                                                                                                                    pn .          &k   q.. , co. jau
                                                                                                                                                   ..
                zvy     >
                                                 '
                                                 .
                                                      f(A$                      .i
                                                                                 'o                                      ck5 /h <,
                                                                                                                           ..    '
                                                                                                                                 -$&ot
                                                                                                                                     '/
                                                                                                                                      6
                                                                                                                                      4'$
                                                                                                                                        Và '
                                                                                                                                           xw6
                                                                                                                                             V616''
                                                                                                                                                  u
                                                                                                                                                  Yd .                        .

                 l 2                                                                                                                   = ,
                                                                                                                                         1As, .)- .Y- ty g.                           '
                                                                                                                                                                                      .
                                             DATE                                                                                                                                 SIGNATURE OFGRIEVANT AND D.C.#

    *BY SIGNATURE INM ATEAGREESTO THEFOLLOW ING #O F30-DAY EXTENSIONS:                                                                                                                                                    c         /                   .
                                         ,                                                                                                                                                               .        /,--'-w. gdfd                                 '
                                                                                                          $4$ $'                                                                                             #                      Si
                                                                                                                                                                                                                                     vN3ture
                                                                                                                                INSTRUW IONS
 -'
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 137 of 192
fth
  ç):
    .
    q--
                                                 PA RT B -RESPONSE

  MAATSCH,JOHN                    Y51786          2001-463-191         DADE C.I.                     E1114L
             NAME                  NUMBER       FORMALGRIEVANCE        CURRENT INMATE LOCATION     HOUSING LOCATION
                                                   LOG NUMBER

 YourG rievance has been recei
                             ved,reviewed,anda response isasfollow s:
 Afterreviewing yourchad,youhave already been scheduled forbl   ood workthatiscoming up.Once thathas been
 com pleted you willbe scheduled forafollow up with Endocrinology.
 Based on the above inform ation,yourgrievance isDEN IED .
 You m ayappealand obtainfurtheradm inistrative review ofyourcom pl aintbyacquiring Form DC 1-303;Requestfor
 Adm inistrative Rem edyorAppeal,com pleting the form and forwarding itwith aIIattachm entsto the office ofthe Bureau
 ofInmate Grievance Appeals,501 South Calhoun Street,Tallahassee,FL 32399-2500.
 THIS DO CUM ENT MAY CO NTAIN CO NFIDENTIAL RECO RD/CARE INFO RMATIO N INTENDED FOR THE
 ADDRESSEE ONLY.UNAUTHORIZED RELEASE OR DISCLOSURE MAY VIOLATE STATE AND FEDERAL LAW .


            DR.F.PAPILLO i                 MB                    M.C      ALES,
                        ç ?3#!
                            . ()                                           ,
                          .             h. t                                                       ol.z)-zogo
 SIGNATURE AND TYPED O                      OF            SIGNATURE OF W ARDEN,  .                        DATE
         EMPLOYEE RESPONDING                               W ARDEN,OR SECRET , S
                                                                REPRESENTATI
         Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 138 of 192
                                                                                                            FLORIDA DEPARTM ENT OF CORREW IONS
                                                                                                REQUEST FOR ADM INISTRATIVEREM EDY OFAPPEAL
                       t                    i
       Z ThirdPartyGrieunceAllegingSexualAbuse                           FEB 182222
    TO: (Z warden   I
                    Z Assistantwarden        Secretary,FlondaDepartmentt
                                                                       öfuj.     ,k
                                                                                  :
                                                                                  .s=.                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                              .,
    From or IF A lleging SexualA buse, on thebehalfof:                                                                                                                                                                                    ;
                                                                                                                                                                                                                                          î!-
                                                                                                                                                                                                                                            s
                                                                                                                                                                                                                                            )(
                                                                                                                                                                                                                                             t.
                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                              l
                                                                                                                                                                                                                                              .J
                                                                                                                                                                                                                                               r
                                                                                                                                                                                                                                               h.7, -
                                                                                                                                                                                                                                                    )-!
                                                                                                                                                                                                                                                      1
                                                                                                                                                                                                                                                      .'.;,t
                                                                                                                                                                                                                                                        w' -
                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                           !..:
                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                              -;hk  .,.
                                                                                                                                                                                                                                                                 d?t-?k-.

                      #t8,
                         /r'
                           C.t
                             '-'
                               # 2&?'
                                    thxî                                          <y.
                                                                                    ).                                                             .   X
                                                                                                                                                       /w,
                                                                                                                                                         s
                                                                                                                                                         7.
                                                                                                                                                          .g#
                                                                                                                                                          l ..')                                                         p
                                                                                                                                                                                                                         L,#,-
                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                             .
                                                                                                                                                                                                                             o.y
                                                                                                                                                                                                                             > ..y
                                                                                                                                                                                                                                 -. yy
                       Last                          First                            M iddle Initial                                                   DC Number                                                                                   lnstitution
                                                                                                                                                                                                                              (5 g
                                                                                                                                                                                                                                 .. -. O. xs<'
                                                                                                                                                                                                                                             ;
                                                                                                                                                                                                                                             /r
                                                                                                                              PartA - lnm ate Grievance

             Z/J.s'/u% .
                       >.
                        )K.
                          b.p,
                             z
                             j-7-
                                7.--
                                   '
                                   t                                                  c'-R zyt)I-'. -
                                                                                                    -
                                                                                                    -
                                                                                                    r.-IC'l.'
                                                                                                    .       z'
                                                                                                             z
                                                                                                             -.
                                                                                                              ;.
                                                                                                               7+-. =---S-
                                                                                                                         Iç
                                                                                                                          ->5k'o-'
                                                                                                                                 d
                                                                                                                                 ot'
                                                                                                                                   m. /,
                                                                                                                                   .   =+*y3-
                                                                                                                                            'T* '(
                                                                                                                                                 .x
                                                                                                                                                  '
                                                                                                                                                  t-
                                                                                                                                                   <; '
                                                                                                                                                      -
                                                                                                                                                      .
                                                                                                                                                      >zlr'
                                                                                                                                                          s
                                                                                                                                                          x'
                                                                                                                                                           -z,, '
                                                                                                                                                                .)
                                                                                                                                                                 z'
                                                                                                                                                                  e,7 .i)7
                                                                                                                                                                         , .
                                                                                                                                                                           -$.
                                                                                                                                                                         ..'
                                                                                                                                                                           - 4.
                                                                                                                                                                              ''
                                                                                                                                                                               -z'
                                                                                                                                                                                 V7
                                                                                                                                                                                  --
                                                                                                                                                                                   ,''
                                                                                                                                                                                     7
                                                                                                                                                                                     #              .                        --       .

    .-                              N                    ,           . -e'                              .
i 's -' '
        k'F' p                                      W'
                                                     e./t'L.Y 7
                                                              ..: M' Si A?4-.l?
                                                                              '/                                                  gwjE-
                                                                                                                                               '
                                                                                                                                      , 7, Q.ï t''
                                                                                                                                                 V                              +-. 3ko
                                                                                                                                                                               ' .
                                                                                                                                                                                       kcvq-'N.-
                                                                                                                                                                                      .v
                                                                                                                                                                                       z            r'
                                                                                                                                                                                               <: &v4'
                                                                                                                                                                                                     v(Q*                                         . @*.; *--- .V
                                                                                                                                                                                                                                                               >*rf''*-. vr:
                                                                                                                                                                                                                                                                     ''
pc< '
.
    x.Xf' '.;. sh.t.
                   ?:.
                     ..us,-
                          '
                          .f,'-.
                               T' r
                                  z'
                                   r .,
                                      C.Q. z'/' ...-%t..
                                                       k 4%.tsz...'.
                                                                   -
                                                                   e.%'z'u.r /, ye.r.--j..<xf..- ,œ-- -. !.î.'T:. 'tpp
                                                                   c                                                                               .        .
                                                                                                                                                                    .
                                                                                                                                                                    -           .     .                                                                     z-(
m--'                                                                                      /?4                   t.e '                                               ' '-.        <                               '                            .     u ' ' '' *                               z ''
                                                 >               ..-- .               . >
         h                                                                                                                                         ..- gw < '                   ,                       ..e .                p                                                                 .,
                                                                                                                                                                                                                                                                                                .e' '
         .                                                                                                      - .
                                                         >                   3.                     e                                  .                            -   .        .         K   -57 -' + .           .>        <*<.% t                       V --
                                                                                                                                                                                                                                                              . T îY ..-
    D U .y-.
    .                      ..                   .        .   -                  .           4       l       .
                                        ,     me- !j.i .
                                            ,..        J .                        m.' .L)                   ..   ,        .
                                                                                                                          :       .#.                   ..      s
                                                                                                                                                                .               .              .             <s          .
                                                                                                                                                                                                                              K'
                                                                                                                                                                                                                               v
                                                                                                                                                                                                                               oh                           ,                                 ..            .
                                                                                                                                                                                                                                                                                   .

'                                       eskk '               .                    '
                                                                                                --y dk 2*%$                                .)                               '        <r'                                                            '       4*       ,

             +'
                                                                             .,



                                                                                                        +R.               ,                .                        .       <j                              .
                                                                                                                                                                                                            r y r'                                      .        y            .N


         '
                           .,>                   > .9 s
                                                                                                                                   t. ' .
                                .
                                                                     p                -                 .                                              .-       -.
                                                                                                                                                                                                .   'Z        .-.                 <.                 .k' .'                             .          ),
                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                        .u.
                                                                                                                                                                                                                                                                                                          p

        Jg. ..
             *                      ,. '                                  ...                   ,       .wsk                                           . ''.'                   .                   . .                           .                          '        *   m            ,. ,


         '                                  x 1'
                                                                                                                                                                                                                             . 2j5.
                                                                                                                                                                                                                                  1.ou. . .
                                                                                                                                                                                                                                          .. .
                                            x                    .. & 1                                               .                    ,                    .
                                                                                                                                                                                      .                                               .
                                                                                                                                                                                                                                                                                                   ,
                                                                                      ..                              w           'Nz'
                                                                                                                                     w                  '
                                                                                                                                                        ,                                           v            '                ,       .                                             .
         e                              '
                                             v                   -                r--                                                          '        -'m     '                                                                                       '


             <                              .        c               .                  .               .                     .
        hl                                                                                                                                             C                < /                '            ?      ..
                                                                                                                                                                                                               ..                         >        ..
                                                                                                                                                        %                                                                                                        .                      a




          / -'-'        ..n
         @) '
            î-t.
               -.R- DA
                  ,  .+7 -f                                                                                                                                                                                  '      .
                                                                                                                                                                                                                     .                                               j'
                                                                                                                                                                                                                                                                          6 t.s. ,
                                                                                                                                                                                                                                                                          .
                      TE                                                                                                                                                                            SIGNATUREOFGRIE ANT AND D
                                                                                                                                                                                                                                                                                   .   C.#

*BY SIGNATURE INM ATEAGREESTO THE FOLLOW ING # OFAO-                                                                                                                                                                                                         C
                                #                                                                                                              DAY.EXTENSIONS'                                                                : ,# l  .                          .
                                                                                                                                                                                                                                                                                        '               /
                                                                                                                                                                                                                                      #                                       Signature
                                                                                                                                        INSTRUCTIONS
                MQ LEDIFiLQD
FL?xxt.g
       f.
        ,
        aCase
         vi wI T!IAGENCYCLERK
              1:20-cv-24998-RS            Document 1 Entered on FLSD Docket 12/08/2020 Page 139 of 192
  $-.r
  7             :Aq!12,2g
               r?epacfnentolcolrKtbns                  PART B -RESPONSE
          BtlraautfInmzteGievanceArpnss
         QYATSCH,JOHN                       Y51786       20-6-05892         DADE C.l.                  E1114L
                     NAME                    NUM BER   GRIEVANCE LOG        CURRENT INMATE LOCATION   HOUSING LOCATION
                                                          NUMBER

        AppealReturned withoutAction:
        Yourrequestforadministrative appealhas been received innon-compliancewithChapter33,'Appealsmustbe
        received in the Office ofthe Secretarywi
                                               thin 15 calendardaysofthe institutionalresponse.''
         Based onthe above inform ation,yourappealisreturnedw ithoutaction.
        CO NFIDENTIAL
        THIS DOCUMENT MAY CONTAIN CONFIDENTIAL HEALTH RECORD/CARE INFORMATION INTENDED FOR
        THIS ADDRESSEE O NLY.UNAUTHORIZED RELEASL O R DISCLOSURE MAY VIO LATE STATE AND FEDERAL
        LAW .
         Mi
          chelle Schouest,IISC
                         *



                                                                        4     F4 AM                   3    .   '
         SIGNATURE AND R PED OR P INTED NAME OF                SIGNATURE OF W ARDEN ASST.                      ATE
                    EMPLOYEERESPO DING                           WARDEN,ORSECRETXRY'S
                                                                       REPRESENTATIVE
                      Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 140 of 192

      *                                                                                                  FKORIDA DEPARTM ENT OF CORREW IONS                                                                                                                         JbL 11 2922
                                                                                            REQUEA FOR ADM INISTRATPVEASMEDY *A APPEAS

                          (Z ThirdPartyGrievanceAllegingSexualAb
      TO:V Warden Z AssistantWarden
      Frem orIFAll
                                                                                                                                             use
                                                                                                                                        Z Secretary,FloridaDepadmentofCorrections
                                                                                                                                                                                                                           *l
                                                eging SexualAbuse, on thebehalfof:
                                  d xrztvta Tokm                                            -fc                                                Ybl78b'
                                                                                                                                               .        .        .
                                                                                                                                                                                                                       D/
                                  Last                          First             Middlelnitial                                                    Dè N                                                                             e cr
                                                                                                                                                       umber                                                                        Institutkon
                                                                                                                      PartA- InmateGrievance
      .
                                                            ')
  Y                                   - ( ULt,                                        +
                                                                     .




 -

 YSS v  ,' j uz .
                j      : s7a cl- o , l,                                                                                                                                                          jj
 ' t'(Aî r-       '(
                  .                     q
                                                                                                                                                                     .
                                                                                                                                                                                                                   m o,.y                     uyy. g- v os
                            x        'M                                                                                                                                                                                lt -                             e'- (           '
  ocybrb             ',j,
                        i         ex     .                       1                                                                                                                                                                                          zn '
                                                                                                                                                                                                                                                                        .-         ,



              u                       s OJ
                                       .
                                                                                        t? t)-l ck-
                                                                                                  ixt-çc o , -1,.,zks J -,; ' ''-f 4
                                                                                                                                   .
                                                                                                                                   *
                                                                                      s    -                                                                                                                                         .


              t               !                 r           ;    ,
                                                                                                             ..
                                                                                                                  t,
                                                                                                                   .                   r                             j tj .
                                                                                                                                                                          mvg                        ..        -
                                                                                                                                                                                                               ,. y
                                                                                                                                                                                                                   ,-
                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                            .

                      j
                      )               , . j' --<'y.s 4
                                                     'n y g 't                                                    -                .                                                                                                                        j yv
                                                             . (sz                                                                                     e         -. '                            -

                                                                                                                                                                         z       j'
                                                                                                                                                                                  k?m o tx                         t' p .c(;./
                                                                                                                                                                                                                    kà,                                                     ''4'
                                                                                                                                                                                                                                         j o                                clon
                                                                                                                                                                                                                                                                            .j



                                       -
                                           y
                                       - co zkz t,s                               e.                     n.()( s'0j
          .
          .

                                           tw                                     o.r
                                                                                                                   -yva-
                                                                                                                       j
                                                                                                                       .sj,
                                                                                                                          yxy kyu' wrs?-
                                                                                                                                       e uv.o . /jc,p.                                                                                                                                 t(
                                                                                                                -                                                                                                                                                   .



                                                                    '/-C (T                                       r #
                                                                                                                                         .
                                                                                                                                             r.
                                                                                                                                              ;,, . te .(v'
                                                                                                                                                          .
                                                                                                                                                          ''e.-Z
                                                                                                                                                               T ,'
                                                                                                                                                                  -k 'ct-',-
                                                                                                                                                                                                                       .

                                                                                                                                                                                                                                                            Lt'
                                                                                                                                                                                                                                                              3s.
                                  '                              #. '                                             .                                                 W   /yh                                                               '-'- -
                                                                                                                                                            & /1-< o, wV                                  ulk 11tv(
                                                                                                                                                                                                                  z)                (.
          C                   :.
                               j1                                c'                     t
                                                                                                         '            ,
                                                                                                                      '
                                                                                                                          ,.
                                                                                                                          zs
                                                                                                                                                       .,
                                                                                                                                                                       .
                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                   o
                                                                                                                                                                                                                                                   .y5x
                                                                                                                                                                                                                                                      e
      .           .
                                  o h.<.,-
                                           j
                                                        .
                                                                         =
                                                                         .   1- r't o
                                                                                      ,

                                                                                            .
                                                                                                                       z-
                                                                                                                                        . st,a j.soj. mqyoy y.j yc ,y
                                                                                                                                                   .        .
                                                                                                                                                                                                               .           .



              V J t.a (
                      j<  .
                                                    .                         . $ tw)                                    z (3 '
                                                                                                                          .
                                                                                                                              uczit /               y,e po arqz (                .
                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                    -           t
                              x        /            &,                                                                i             .                                                z.
                                                                                                                                                                                     ''''-
                          r/,4otc
                                                    N
                                                    .
                                                                                '''
                                                                                  .?J
                                                                                                    *.   ?
                                                                                                    ? f zt
                                                                                                             .
                                                                                                                                                       , f-z
                                                                                                                                                       .
                                                                                                                                                                             j
                                                                                                                                                                                     .

                                                                                                                                                                                                                   ?
                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                /.c
g'w                                            ç<.
                                                 j' ,,                                ,                                                                                      z               o            e                     o4/.'
                                                                                                                                                                                                                           +( ,t,                                            'o
      '
                                                                                 .,             .
                                                                                                         QA.
                                                                                                           S              lc, C    t                   '
                                                                                                                                                       .e y' (-4y g.                                           ..q (                     >    ..


  l,
   '
   v'(
     2                                     a('(( yja,xf(.
                                           ,
                                                        ,                                           .
                                                                                                             '
                                                                                                             t                                z,
                                                                                                                                               ;,y:? ' ,                  ',
                                                                                                                                                                                                     -        C:   .
                                                                                                                                                                                                                   4                                            '. c'r
                                                                                                                                                                         fot
                                                                                                                                                                           ,a                                          ..
                                                                                                                                                                                                                        /
                                                                                                                                   k
                      e       !       t?        p                                                        A
                                      p             z                                 pf 2 f</ (.j.s .j
                                                                                               pot  .
                                                                                                      '.                                               yf.,
                                                                                                                                                          #ytaox
                                                                                                                                                               j8(-j,
                             y .t/
                              .

                                  a . k/ zvv
                                  ,          ?c o ,  .            . g        ..ye., 4<jyygo )yuu y jpoyyyjsju
                                                                             6.                     .
                                                                                                                                                                         .
                                                                                                                                                                             j
                                                                                                                                                                                                                                                   a            .
                                                                                      .
                                                                                                                               .
                                                                                                                                       . .         .        t,
                                                                                                                                                                                                                                    ,.

                                   1- --(ye.up f4'
                                  k'                   ..
                                                 vtz éêvj,(
                                                          sjjrj,j           . c- m t;   u . ? . (r;s(j,c                                           .                                                      .
                                                                                                                                                                                                                                                   ., ,


                                                               o scra tcp, t ,.,     --.
                                                                                       I , . ,. z..s -f/     '
                                                                                                             .,v./,
                                                                                                                          .

                       -         ze 1'tJz p?' 4,'0k'u     ' krv: . -.
                                                                    /
                                                                    -  sz- .  oïd' j  f
                                                                                      x
                                                                                      -
                                                                                      -
                                                                                       vu
                                                                                        .Q
                                                                                         - 5         '                                                                                   '                                                                                         .

                        7/11 yzpa&
                          .                                                     ,aa.
                                                                                                                                                                             -'-

                           -,-,,                                                     ?       u k y!p-    s-
                                                                                                          s,j
                                                                                                                                                                                             ,
                                                                                                                                                                                                                                              .
                                                                               s,ssA,uqEorsq,E-axz ax-
v--                                                                                                                                                                                                                                                         o.c.,
      s.os--u-E,lxva-s-oqEqsro vut,otkow
                                                                                                         lxo#o,aopxvw ,xsloss                                                                                              -
                                                                                                                                                                     ,                                                         , k-
                                                                         -
                                                                                      yï                                                                                                                           ,                     ..
                                                                                                                                                                                                                                                        y. -.
                                                                                                                                                                                                                                                        v
                                                                                                                                                                                                                                                       -.
                                                                                                                                                                                                                                                            ,. ,.       '
                                                                                                                                                                                                                                                                            '           -
     Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 141 of 192
zvlt,l
 +

                                                                PART B -RESPONSE

         MM TSCH,JOHN                         Y51786             2007-463-124      DADE C.I.                  E1114L
                     NAM E                    NUM BER         FORMALGRIEVANCE       CURRENT INMATE LOCATI
                                                                                                        ON   HOUSING LOCATION
                                                                 LOG NUMBER

         YourG rievance hasbeen received,reviewed,and a response isasfollow s:
         Backin February,APRN Fernandez explained to youthatthere isno more endocrinologistvi    a video.APRN Fernandez
         subm itted allyours Iabs resul
                                      ts andtreatmentsto Rubicon M DS Endocrinologistonline.She gotthe endocrinologist
         recomm endation to continuethe sam e treatm entand repeatIabsin 3 m onths.She reviewed the Iabsnow and wants
         some recentI  absordersto submitthem to the program and geta new recommendation.She alreadyordered Iabsfor
         nextmonth and she w illschedule you to see you when everything is back to norm al.Yourprescription were done Iast
         07/14/2020 and DER also.
         Based on the above inform ation,yourgrievance isDENIED.
         You mayappealand obtainfurtheradm inistrative review ofyourcom plaintby acquiring Form DC 1-303;Requestfor
         Administrative Remedy orAppeal,completing theform and forwarding itwith aIIattachmentsto the office ofthe Bureau
         ofInmate G rievance Appeals,501 South Calhoun Street,Tallahassee,FL 32399-2500.
         THIS DOCUMENT MAY CONTAIN CONFIDENTIAL RECORD/CARE INFORMATION INTENDED FOR THE
         ADDRESSEE ONLY.UNAUTHORIZED RELEASE OR DISCLOSURE MAY VIOLATE STATE AND FEDERAL LAW .

                    DR.F.PAPILLON,CHO                                           M .CORM LES,A
                                          '
                                                   j
                                  y .?a        G
                                                          .                                                  onltb/zo
         SIGNATURE AND TYPED O                         AME OF           SIGNATURE OF W ARDEN, ST.                   DATE
                 EM PLOYEE RESPONDING                                     W ARDEN,OR SECR   RY'
                                                                              REPRESENT Iv
                                                                                                                ?s!,'
                                                                                                             GG'N   t:
                                                                                                                     )J7;Cl:.
                                                                                                                            >,pt-
                                                                                                                 ?s
                                                                                                                  v
                                                                                                                  l
                                                                                                                  :t'
                                                                                                                    -.1k:
                                                                                                                        -'
                                                                                                                         )
                                                                                                                         k,.

                                                                                                             JUL 2 1 2222
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 142 of 192




                              p
                              -kthïLï'
                                     tq
                     luxseouxw A
                               hksaoawoxv. hv-tk vxos.
                                       a kc-xa ko u


                     %k'.X ..lxuxk..aVtuoxu.uowï
                     %w.Y. c-xïxc--ak-uzrx-?xvxmw uowï
                                   -              -            -
                     Ae. Ysvq. <X b-- uwuav ..tko   'l-vcuwuwovu t.
                          ïNk=         vkx.x
                     %'î'.Y xa'.vtu-wx-u-scx .x. 2
    Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 143 of 192
                                                                                                      FLORIDA DEPARTM ENT OF CORREW IONS
                                                                                                                                                                                                                                        aj
                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                         tIï
                                                                                                                                                                                                                                           kr
                                                                                                                                                                                                                                            t4
                                                                                                                                                                                                                                             z
                                                                                                                                                                                                                                             ;
                                                                                                                                                                                                                                             )t
                                                                                                                                                                                                                                              jl!r
                                                                                                                                                                                                                                                 ï
                                                                                                                                                                                                                                                 t.k!),
                                                                                                                                                                                                                                                      qra,
                                                                                                                                                                                                                                                         ns
                                                                                           REQUEST FOR ADM INISTRATIVEREM EDYOR APPEAL                                                                                             nsqiq,
                                                                                                                                                                                                                                                 krl
                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                 ? E
                                                                                                                                                                                                                                                   ';
                                                                                                                                                                                                                                                  ......   -.--...




               EnTurdeartyGrievanceAllegingsexualAbuse l ll-N(;./ z4ht
                                                                     )y/()82g19
TO: V Warden                                                       Z AssistantW arden                                                        Z Secretary,FloridaDepartmentofCorrections
Fromor4I1
        Fx-
          AIekFin6s
                 r,evxu
                      !alAb-
                      .    u
                           ,s
                           C e
                             -,
                              (ont
                                 hebehalfof: U,
                                              x
                                              a
                                              E')7F-b
                                                                                               '''-

                                                                                                . .                                                                                                                       /:.
                                                                                                                                                                                                                            ?. (.  s.
                                                                                                                                                                                                                                y. C .J.
                                                                                                                                                                                                                                     - .
                                                                                                                                                                                                                                       -
                       Last                          First                       M iddle lnitial                                                     D C Num ber                                                                    lnstitution

                                                                                                                       PartA = Inm ate Grievance

*. . > (
       ,
       /)/)p .'
              z,1.é-?
                    '.n-
                       sv. ./,
                             '
                             -

        y,
              'r: 1
                  *                         ..
                                                     1ï'-- )/'
                                                          *            %x..
                                                                                               't --,-
                                                                                                ,
                                                                                                 '    '
                                                                                                                             /t? ,- .?'v.zr;r-                 -t ',k ,4.-.
                                                                                                                                                                          ,! ' k 1-
                                                                                                                                                                          -
                                                                                                                                                                                                   .:/-ï?
                                                                                                                                                                                                        -
                                                                                                                                                                                                        '
                                                                                                                                                                                                        /r                                 f
                                                                                                                                                                                                                                           ',z$ / / .
                                                                                                                                                                                                                                                    =>
                                                                                                                                                                                                                                                    ::.--27$         -
                                                                          s. .                             .                                                   ..
                                                                                                                                                                                                                      .       pr
            ?
            ')Q@
               ,Ot
                 '/w
                   , 3 *o. a
                           - --             #.                .:                                 )
                                                                                                                       -..t)()b
                                                                                                                              '7. z # n côf
                                                                                                                                          nsc . I 0(9 - . ,
                                                                                                                                                          -
                                                                                                                                                          .
                                                                                                                                                       y                                                          j                                   l
    $- - j- -.+6                                                   ç. I ?q                                         .
                                                                                                                   '1S
                                                                                                                     .'                            'f ''
                                                                                                                                                       -                 f-t #.                ---                         e' ''4 1-''
                                                                                                                                                                                                                                     -
f                          -           $                               / u.- .                                                                             .                 /                 &      ...-. - '
                                                                                                                                                                                                                          f'-./                 '
        6
        .            3r                ''
                                        %L.
                                          ?
                                          -               z(.
                                                            (z y                                     . '                         .
                                                                                                                                 s -                       / '                                                    6. .                              ua-.
                -'
                           .                     w                 f's                                             .       /'''-''                         '         v..0            $j.e-.         .;'. (                                      '
,
..
 A . '<(--I /.
             j.;V g'j- .
                   v
                                                                                       *'c*oqp)
                                                                                              '
                                                                                               -.)(.
                                                                                                   a/.                                               y.;j f;.
                                                                                                                                                            1.-- az' j'-                                  j,
                                                                                                                                                                                                           jz .u 'z'
                                                                                                                                                                                                                   < yy, ,
                                                                                                                                                                                                                         .- y-
                                                                                                                                                                                                                             p,.
                                                                                                                                             .                                   .                  /'l               #'
                                                                                                                                                                                                                       7                   .
                                                                                                                                                                                                                                           n
    ï.' . -,'c n. l.
                   -
                   -
                   &-)t--.
                   .
                   &
                         ?'z-'
                             tlt:                                                                                                            1,zt c z,' 7<                                     J4 .
                                                                                                                                                                                               Z  R-'vkz7 ''
                                                                                                                                                                                                           -z-/.%                                                            .
                                                                                                                                                                                                                                                                             .


                r
                :ht?
               Q,                                                          . zz
                                                                              - kV4
                                                                                       ,
                                                                                                                           $(-f'
                                                                                                                               -J 1) I
                                                                                                                                     j
                                                                                                                                     z                     O/td /Yl                                Sk /                   ..
                                                                                                                                                                                                                           -               *(:/
                                                                                                                                                                                                                                              )
                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                              '             . e,j
                                                                                                                                                                                                                                                                r
                                   ,
                                                      '
                                                                   .                                                                 j           l                                    #                                                               (
        ' J ?'-                                               ..
                                                                (.                          '.. '. ,  - .1,.-)n N zx 4 . ''z.s,
                                                                                                                              .k
                                                                                                                               w e z.. '' ..-j
                                                                                                                                             './ '
                                                                                                                                                 ),:
                                                                                                                                                   /                 t
                                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                                            .
                                                                                                                           . .                                                                                                                                           l
          m.
              .ç                        c
                                       ..
                                                              (t, C'                       .tjt..
                                                                                                ,k/w z-. . m , . hf    :t
                                                                                                                        e
                                                                                                                        -J )'    .J'
                                                                                                                                   :1 . e-
                                                                                                                                         j s,.. .-
                               ,
                                   jvd?

                       h
                                   I             T                                                             .                                                                                                                           2k ê
                                                                                                                                                                                                                                       e          '
          z-'( '
               j- z tc - ' ,s i/! 6 , .v.)                                        ..
                                                                                                                                                                         .                                            .              .                     q p-
                                                                                                                                                                                                                                                           m  f
                // :.. j%x
                         *
                         > txi .uv
                   D


        '.
         4
         -
         :
         2.
                                   ê
                                   /
                                   -
                                   !-
                                    d
                                    :
                                    ;
                                    #p-.
                                       '
                                       1
                                       L
                                       ï' . '
                                       ..
                                            -
                                            h
                                            .
                                            h1
                                             !
                                             ./-;
                                                /
                                                -
                                                2hj                                                                    ..
                                                                                                                        -
                                                                                                                        '
                                                                                                                        . . -.-
                                                                                                                              j
                                                                                                                              r
                                                                                                                              -(.
                                                                                                                                -.
                                                                                                                                 /f
                                                                                                                                  ,j(                                                                        '49-
                                                                                                                                                                                                                .('-
                                                                                                                                                                                                                ,
                                                                                                                                                                                                                : .                                f
                                                                                                                                                                                                                                                   -v'e:'.1
                                                                                                                                                                                                                                                  .l                         v.'
                                                                                                                                                                                                                                                                             y
XL ' *
    ,                          X            '        / 4                                   i

'
        k.
         > p           t &z ptT ''/..jz.                                                                  y
                                                                                                          .             .
                                                                                                                        /!r   z uya ) , <'z
                                                                                                                                          çws
                                                                                                                                            :.u j                                                    ,    ) y. gy         ,
                                                                                                                                                                                                                                               ;            v..
                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                              ,f.
                                                                                                                                                                                                                                                                             .,
/f p t;
      '                                               fv r '',z                                                            f                                        'k                     j                                       .
                                                                                                                                                                                                                                   -        ;
                               ./ A'                                 ;z                    .              '            e
                                                                                                                        p    .1/.'
                                                                                                                                 pee .   .  Jvfx- V7'6k'u-' ' n                                           ..-                                                        v
                                                                                                              - , f
               v           -   t'
                                                      e
                                                              1 t '
                                                                                 r
                                                                                                                       , # V') . ff-za ?t,J f
                                                                                                          t,1-;'ii(. 'w'
                                                                                                          .            ,
                                                                                                                       .                    .                  ..



                t
                h'                                              .
                                                                :
                                                                x.
                                                                   .                                                                         .-.




        4l .
           7/J
             'a./
                p
                &
                .
                'r?                                                                                                                                                                                 A
                                       DATE                                                                                                                                                SIGNATURE OFGRIEVANT AND D .C.#
                                                                                                                                                                                     ..e
                                                                                                                                                                                       .




@BY SIGNATURE,INM ATE AGREES TO THE FOLLOW ING # O F30-DAY EXTENSIONS:                                                                                                                                            '
                                                                                                                                                                                                                  .                  / g?''                          '
                                                                           -
                                                                                               ï. ï                                                                                                                       #                                Si
                                                                                                                                                                                                                                                            gnature
                                                                                                                                     INSTRUCTIONS
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 144 of 192

                                                 PART B -RESPONSE

MAATSCH,JO HN                         Y51786      1911-463-030      DADE C.I.                   E1114L
            NAME                      NUMBER   FORMAL GRIEVANCE      CURRENT INMATE LOCATION   HOUSING LOCATION
                                                  LoG NUMBER

YourGrievance has been received,revi
                                   ewed,and a response is as follows:
Afterreviewing yourchart,recordsshow you already received yourmedication on 11/08/2019.

Based on the above information,yourgrievance is DENIED.
You may appealand obtain furtheradministrative review ofyourcomplaintbyacqui  ring Form DC1-303;Requestfor
Admini
     strative Remedy orAppeal,completing the form and forwarding itwith aIIattachmentsto the offi
                                                                                                ce ofthe Bureau
ofInmate Grievance Appeals,501South Calhoun Street,Tallahassee,FL 32399-2500.


           DR.F.PAPILLON CHO                                     M.CORRA ES,AW P
            !
            .. .
               ..'
                 !i.k'
                 '   -
                     '
                     .i
                      t'
                       i'
                        tkl
                          .
                          ?l l'
                              i '
                                 '
                       -,,.
                        -'
                         )f,t
                          ....
                                 ..
                                                                                               jjjjg j,ojq
SIGNATUREAND TYô                        NAMEOF           SIGNATURE OFWARD        AS .               DATE
          EMPLOYEERESPON ING                              wARDEN,ORSEC V          S
                                                                 REPRESE   ATI
                                                                                               snevAkAl
                                                                                                     f
                                                                                                     ttT
                                                                                                      -
                                                                                                       kks
                                                                                                        tjoxor
                                                                                               N(
                                                                                                )k !2 2019
          Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 145 of 192
fsrlsts                                                                                                                          FLORI
                                                                                                                                     DADEPARTMENTOFCORREGI
                                                                                                                                                         ONS
                                                                                                                     REQUEA FOR ADM INISTRATIVEREM EDY ORAPPEAL
                                                                                                                                                                                   9 t'.
                                                                                                                                                                                       ' jj,
                                                                                                                                                                                           )
                                                                                                                                                                                           jjj
                                                                                                                                                                                             4                               jj . '
                                                                                                                                                                                                                                  9# .
                                                                                                                                                                                                                                     z.:
                                                                                                                                                                                                                                     ' y
                                                                                                                                                                                                                                       jy
                                                                                                                                                                                                                                                                 .,.:k.!pk-).:t
                                                                                                                                                                                                                                                                              j11j
                                                                                                                                                                                                                                                                                 h ''*.,
                                                                                                                                                                                               .


                                                                                                                                                                                   0 )
                                                                                                                                                                                     r.);jy:,
                                                                                                                                                                                            .jjj)  w,.,..;,
                                                                                                                                                                                                          9
                                                                                                                                                                                                          ,;. (im t                                                            k.-
                                                                                                                                                                                                                                                                                 k
                                                                                                                                                                                                                                                                                 ;,
                                                                                                                                                                                                                                                                                  ;         '

                          Z ThirdPartyGrievanceAllegingSexualAbuse                                                                                                                 .
                                                                                                                                                                                   t
                                                                                                                                                                                   ..
                                                                                                                                                                                   c
                                                                                                                                                                                   8
                                                                                                                                                                                      ,.
                                                                                                                                                                                            )   k
                                                                                                                                                                                                jy
                                                                                                                                                                                                 -
                                                                                                                                                                                                          j
                                                                                                                                                                                                          à ..  ,r-;
                                                                                                                                                                                                                   t
                                                                                                                                                                                                                   jj
                                                                                                                                                                                                                  -..                               .            k;...,          ,
                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                 y
                                                                                                                                                                                                                                                                                 q
                                                                                                                                                                                                                                                                                 jj,y. .)-
                                                                                                                                                                                                                                                                                  , .
                                                                                                                                                                                                                                                                                            .a



      TO: U Warden                                                                     Z AssistantWarden                                                                  Z     Secretary,Flon'daDepartmentofCorrections
      From orIF Alleging SexualA buse,on the behalfof:
                                   ?;vztrsk .
                                            J;1,,.                                                           -.
                                                                                                             ur                                                            's f75 t
                                                                                                                                                                                  .n
                                                                                                                                                                                  '                                                             7>Z'                 CX
                                         Last                         First                             M iddleInitial                                                          DC Number                                                                                 lnstim tion
 '



                                                                                                                                                  PartA - lnm ate Grievance                                                                                                                                      '

                      rM%                                     < rk
                                                                 r,'.(.
                                                                      ,sl. (r
                                                                            -;ev- c,
                  ,       -.. .
                                                                                ....                                                                                 ,-
                                                                                                                                                                      .    -,      r.
                                                                                                                                                                                   ç                                            ,
                                                                                                                                                                                                                                               jl                           j
                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                            l,
                                                                                                                                                                                                                                                                             .. .
              '

         .>
          3 l(9
          .     z.-
                  t.
                   0&- (ajq
                          '   '(
                               .
                               02.O                                                                                                                                                z)(g . f '//8 l'/ ece)a
     /3h ztggk . , ul
                    '
                    k$C V L
                          C X
                            j uc                                                                                                                     i


                                             w
                                                                                                         '
                                                                                                                                     u
                                                                                                                                              .

                                                                                                                                                     .           l %
                                                                                                                                                                                       1t
                                                                                                                                                                                        'x
                                                                                                                                                                                         .s      yyf F
     . .S                            -
                                         1-?t,
                                                     ,
                                                                      # /?!
                                                                        y              m

                                                                                                             '
                                                                                                                                 .   .
                                                                                                                                              ....
                                                                                                                                                                     /m            ..ygy   jq
                                                                                                                                                                                            t. :
                                                                                                                                                                                               .j
                                                                                                                                                                                                y. .                                                                          j
                                                                                                                                                                                                                                                                              s
                                                                                                                                                                                                                                                                              ;
                                                                                                                                                                                                                                                                              jjy
                                                                                                                                                                                                                                                                                m. y
                                                                                                                                                                                                                                                                                   p ,ç
                                                                                                                                                                                                                                                                                      .jg
                                                                                                                                                                                                                                                                                        sj
                                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                         p
                                                                                                                                                                                                                                                                                         y
                                                                                                                                                                                                                                                                                         s
                                                                                                                                                                                                                                                                                         '
                      '
                                   I.
                                    /
                                    3l-
                                      rh .    ,                                                     ç.
                                                                                                                            .c (( .  o ///.y y g ./.
                                                                                                                                     z                 4.        .
                                                                                                                                                                  ,,-c.(
                                       f 1 /ù/l'
                                         -

                                         .
                                                                                                                          k
                                                                                                                          -'
                                                                                                                           .
                                                                                                                           çe1 .
                                                                                                                               -
                                                                                                                               eqt?- '
                                                                                                                                     Jk
                                                                                                                                      xtt ' .Sq-
                                                                                                                                               t't-, (
                                                                                                                                                     .'   e''s,
                                                                                                                                                              -f-
                                                                                                                                                                ',.
                                                                                                                                                                  o.A                              '       '.
                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                  .                                                                          e-ï
                                                                  - .       -          )                             a .-)r
                                                                                                                          a .j
                                                                                                                             . ,Jt( o jZo . ,4 -. bo,    ,
                                                                                                                                                          N .;v. <L.
                                                                                               'n

                           ;k oee                                 o         za ,
                                                                                                    -
                                                                                                    f .,                                             .
                                                                                                                                                                           )z :f
                                                                                                                                                                          -'           ,
                                                                                                                                                                                                       ,
                                                                                                                                                                                                                a,
                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                           fw s-oo co ox
                                                                                                                                                                                                                                                                              4,1
                                                                                                                                                                                                                                                                                    a
                                                                                                                                                                                                                                                                                            )
                                                                                                                                                                                                                                                                                                           ,
                      '                                                                                                  j                /
                                                                                                                                         x.    r                                                                                              '
     tY                      . 5'                                           X.                               '                           ->J .' (-' &''
                                                                                                                                                      q                                                     &               .               d- G.C- -
                                                                                                                                                                                                                                           f'                             o                      .
                                                                                                                                                                                                                                                                                                 'h'
      ll'
        ea
         -.
          ç                        ,, 5 ju . s, ,). ' /',j,2r,. . '
                                                         ,                                                       r
                                                                                                                                                                                                                                                .   1   ' b ct                                               .
                                 ,                                                                                                   .


                               ,
                                 '     AN
                                          of r' j , r- t . . . . . J.M
                                                         ,           .
                                                                       oç'5.(.
                                                                             'n                                                                                                                                             . .
                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                                        j.
                                                                                                                                                                                                                                                         ;.y.
                                                                                                                                                                                                                                                            .yjjx .
                                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                                   u... . ,
                                                                                                                                                                                                                                                                          ,,
                                                                                                                                                                                                                                                                           y
                                         -
                                            up
                                             .           c,j, ,q J .                                                                                                                                                                                     zs        be
     Cïf--                                       .(
                                                 .                                                                                                                   'i- /         (k      .               /-)o r                                            '          '               (          '
                                                                                                                                                                                                                                                                                                   v
     '
     &    '
                             O i'l                   .'z 'Ij '.                 .          .    ---- .  )-
                                                                                                         2-. .
                                                                                                             -t.
                                                                                                               -
                                                                                                               f1,.
                                                                                                                  ,
                                                                                                                  ..--.
                                                                                                                      -.....
                                                                                                                           -.-
                                                                                                                             .
                                                                                                                             -..-.
                                                                                                                                 -.
                                                                                                                                  -.
                                                                                                                                   -.,
                                                                                                                                     -
                                                                                                                                     .
                                                                                                                                     ---..-
                                                                                                                                          .-
                                                                                                                                           .
                                                                                                                                           --.
                                                                                                                                             -..
                                                                                                                                               -
                                                                                                                                               ..-.
                                                                                                                                                  --..
                                                                                                                                                     --
                                                                                                                                                      .
                                                                                                                                                      -.-.
                                                                                                                                                         -----.
                                                                                                                                                              -----.
                                                                                                                                                                   -.--.
                                                                                                                                                                       ---                                                                                                                             -- .........- -.
                                                                                                                                                                                                                                                                                                                      ..
                                                                                                                                                                                                                                                                                                                       -




                           '
                                                 .           G.             '.
                                                                                       -            ,
                                                                                                                             lTr
                                                                                                                               )'/) (.&. o.
                                                                                                                                          42 '               t
                                                                                                                                                                                                   tr'tx:       .           p,
                                                                                                                                                                                                                             l
                                                                                                                                                                                                                             zj 9                       '-                              ' -
                                                                                                                     ,                    ,              f                                             .                              .-                            '
                                                                            /,
                                                                             & '
                                                                               q.                                    p               '               . '                        J-- -                  '   t7/b'! 5
                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                   h                               E




                           y                                 y                             )                                                                                                                                                                     ..                         yy)) y
                                                     DATE                                                                                                                                                                           SIGNATUREOF GRIEVANT AND D.C.#
                                                                                                                                                                                                            k....



      *BY SIGNATURE,INM ATEAGREESTO THEFOLLOW ING # OF30-DAY EU ENSIONS'
                                                                       .
                                                                                                                                                                                                                                                                          /
                                                                                                             $ $                                                                                                                                             #                                   Signature
                                                                                                                                                                     INSTRUCTIONS
 Tbitfnrm IQ1jç.
               >W fnrflllno afnrmnloeiouonro tx:êhzxlne+l/..#'lnn n-R-1lIn,Iewweal-e.*.,,.11-..K.%..RIC-......-...-,.1.-...
                                                                                                                          -a.L....n* -.--2xt--e..- -..-..- ... *
  Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 146 of 192
î?sk,$                                         PART B -RESPONSE

  MAATSCH,JOHN                    Y51786         1912-463-050       DADE C.I.                      E1114L
              NAME                 NUMBER     FORMALGRIEVANCE        CURRENT INMATE LOCATION     HOUSING LOCATION
                                                 LOG NUMBER

  YourGrievance has been received,reviewed,and a response is asfollows:
  Afterreviewing yourchart,the orderforthe spironolactone wasalreadywri
                                                                      tten.
  Based on the above informati
                             on,yourgrievance is DENIED.
  You may appealand obtain fudheradm inistrative review ofyourcomplaintby acquiring Form DC1-303;Requestfor .
  Administrative RemedyorAppeal,completing the form and forwarding itwith aIIattachments to the office ofthe Bureau
  ofInmate Gri evance Appeals,501South Calhoun Street,Tallahassee,FL 32399-2500.
  THIS DOCUMENT MAY CONTAIN CONFIDENTALRECORD/CARE INFORMATION INTENDED FOR THE
  ADDRESSE ONLY.UNAUTHORIZED RELEASE OR DISCLOSURE MAY VIOLATE STATE AND FEDERAL LAW .

                                        %?iz
             DR.F.PAPILLO ,       ' y Ve'                       M.CORRALES,AW P
                                  î    %
                                                                                                  Iz/:z11q
  SIGNATUREEMP
            ANDTYPED
              LOYEE oR
                   RE  PRINTNG
                     SPONDI  ED             3F           SIwARDEN,
                                                           GNATUREon
                                                                  OFsWA 'rïRv'
                                                                            ASs
                                                                              ST.                       DATE
                                                                REPRESENTATfVE
         Case 1:20-cv-24998-RS Document
                                    FLORI1  Entered
                                         DA DE       onOF
                                              PARTM ENT FLSD  Docket
                                                          CORREG IONS 12/08/2020 Page 147 of 192
Y tttç'                                                                                REQUESTFORADMINI
                                                                                                      STRATIVEREMEDYORAPPEAL '                                                                                               I         '
        I
        Z TlgrdPartyGrievanceAllegingSexualAbuse             ' gygJgygj; t
    TO:IZ Warden Z AssistantWarden X Secretary,FloridaDepartet tê #g1yijr
                                                                        5
                                                                        l
                                                                        '
                                                                        j
                                                                        -y
                                                                         +s
    Fromorf
          IF
           rA egi
                ng Se
                    ru alAbuse,
                              o n thebe
                                      h a
                                        lfof
                                           :                 1q a        i
                                                                         e%
                                                                          .Ypyt
                                                                              iQ
                                                                              eana
                                                                                la                                                                    .   .       .                                             ..           .

                                       tu k 77t,h:. .
                                                    T ,L,                                                                                   YJ'l7J/,
                               Last                     First                     M iddle Initial                                                    D C N um ber                                          lnstitution
'



                                                                                                                        PartA -
                                                                                                                              .Ln-rp-
                                                                                                                                    pteGrievance

    4 ,
      '-                                                                                   . uut o'exj.uv o rs.
                                                                                                              s 33
                                                                                                                 ,- ( . ,
                                                                                                                        7(.
                                                                                                                          3)4
                                                        (
                      ''                                                                                                                1
                                                    %                                        '
                                                                                                              y                                       e ( 'p                        .u.
                                                                                                                                                                                      (
                                                                                                                                                                                      !o7, '
                                                                                                                                                                                           A.
                                                                                                                                                                                            VY                               k'
                                                                                                                                                                                                                              k olt
                                                                                                                                                                                                                                  h
                                                                                                                                                                                                                                  t*
                                                                                                                                                                                                                                   Y
                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                   ,yq
                           k                            v                              j                                           .             . y                          gy
    d.           ..
                                                         r           ,                 Q                                         wN /j(j
                                                                                                                                       ) .k                   ç
                                                                                                                                                              j             g- jI
                                                                                                                                                                                /                             ,
                                                                     ...                                                                        $.                                              m                        .
                                                                                                  &                               ' lJ .                          r'                               r'
                                                                                                                                                                                                    tl p                         /16
     .
                                     jj
                                      '
                                      , d
                                        l
                                        !
                                        l
                                        s
                                        lj$     ' , d
                                                    r ''.
                                                        ' . : ;
                                                              ,  ,                                                                                                                          '    jj
                                                                                                                                                                                                  ,j
                                                                                                                                                                                                   t
                                                                                                                                                                                                   :
                                                                                                                                                                                                   jr
                                                                                                                                                                                                   r, 4
                                                                                                                                                                                                    j 3
                                                                                                                                                                                                      :
                                                                                                                                                                                                      .
                                                                                                                                                                                                      j
                                                                                                                                                                                                      :
                                                                                                                                                                                                      ,t
                 'N
             e
                                / s.
                                     .    x    / .' . jj yj
                                                          ' p                                                                                                                                ,jj j       -
             : '                                                                                                    p        .      .                                   .
                                                             ,
             '
                               vk-  l t ./1I Ih
                                       N
                                                      .
                                                      -
                                                      ,     '                                                                                                                                 a'
                                                                                                                                                                                               s      v 7.
         N                                     w   .                                  x ,
                                                                                                                '                           '
                                                                                                                                                p tz.
                                                                                                                                                    b*                                 .'                            (''-
                                                                                                                                                                                                                     .
    * ( ?                                  .       h.                                                    c.             /                             jt4
                                                                                       CI
                                                                                        r'
                                                                                                             . ''                                                                       8   Y .w
                                       .
                                                                           c, .                      .
                                                                                                                         .          C                                                 ?'
                                                                                                                                                                                                                                           î


          C64'           j         .                                  .
                                                                                                                    , ,,                                                            . Jio tr           j .yjy-                             x.
                                                                                                                                                                                                                                            y
    o/, 9l2'> 6 lq'. . ' ' ,                                                                             .
                                                                                                                      -                              ..               ..             '                  e/
                                                                                                                                                                                                         -
                                                                                                                                                                                                         m pe'-. c
     er a3-lù ,            .                                         3 4. :1
                                                                           -                              -                                                   '- ''
                                                                                                                                                                                            ,                  .
                                                    '                                            .
                                                                                                         fs
                                                                                                         x               '
                                                                                                                                    6e,.                                                        1           Y' Xk                      '       I
     .   s                                                                        p                  .f
                                                                                                         vx         y,)
                                                                                                                                 ' 'ea                        j                                 ,Z
                                                                                                                                                                                                                     ?


                                                                                                                                         V! 'S
                                                                                                                                             . V 1/
                                                                                                                                                  %/;
                                                                                                                                                    ''
                                                                                                                                                     X.o g,x; '
                                                                                                                                    .x.
          ye     -

                                           '
                                                        '                 y
                                                                          c                      g j,jt C..                          x' q.        t                                                                                            ,
         k/ ,    '
                 .
                      --
                                                   z'-               ,                                                                   -  (&Z
                                           C                                          - /1                                                                        'I$
                                       0 / e                         .<

                                                   4
                                                   e                                   '.                           -'j.
                                                                                                                       t.
                                                                                                                        o o y
                                                                                                                            - k                                                      o sa-. gpu s, ;
         ê                     '
                                       4
                                       .                (                                         .,j .                                         t.s               .           .                    ,
                                               .         :               a.
                              o po( <f.,
                           f7 lDATE/ (f/                                                                                                                                            SIGNATURE OFGRIEVANT AND D.C.#

                                                                                                                                                                                                       4
     *BYSIGNATURE,INMATEAGREESTO THEFOLLOW ING#OF30-DAYEXTENSIONS:                                                                                                                                          /
                                                                                       jj
                                                                                        '. j(j                                                       l                                              #                        si
                                                                                                                                                                                                                              gnature
                                                                                                                                  G STRUC loxs
    Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 148 of 192
fs'6 . uA
.

        .1
         :
         lr
          ,.
           nl
            >c
            plx,-x
            JAN 28 2%                             PARTB    -   RESPONSE
                   jgp.--.-u--
                                     751786           20-6-00326         DADE C.l.                      E1114L
                NAME                  NUMBER       GRIEVANCE LOG             CURRENT INMATE LOCATION   HOUSING LOCATION
                                                       NUMBER

    CONFIDENTIALHEALTH RECORD/CARE INFORMATION INTENDED FOR ADDRESSEEIS)ONLY.
    UNAUTHORIZED RELEASEOR DISCLOSUREMAYè/IOLATESTATEAND FEDERALLAW.
    Thisgrievance isnotaccepted asa grievanceofan emergency nature by HeaIth Services,CentralOffi
                                                                                                ce,Tallahassee.
    Yourrequestforadm inistrative appealis in non-compliance with the Rulesofthe DepartmentofCorrections,Chapter
    33-103 lnm ate Grievance Procedure.The rule requires thatyousrstsubm ityourgrievance atthe appropriate Ievelat
    the inst!
            l
            tution. You have notdone so oryouhave notprovided thi   s officewi
                                                                             tha copyofthatgrievance,norhave you
    provided a valid oracceptable reason fornotfollowing the rules.
    Uponreceiptofthisresponse,youareallowedanadditional15daysfrom thedatethisresponsewasmai   led(date
    stampedinupperIeftcorner)toresubmityourgrievanceatyourcurrentIocation incompliancewi
                                                                                       thChapter33-103,
     lnm ate G rievance Procedure.Attach a copy ofthis response to yourre-filed grievance.
     Based on theforegoing information,yourappealis returned withoutaction.

    A.JO HNS

                                                                         @      &
                                                                     /Y,
                                                                    .,
                                                                       ;z,' jg yw                         z-p .. ,
                                                                                                            -
                                                                                                             a''

                                                                                                           D    -   .


     SIGNATURE AND TYPED OR PRINTED NAME OF                    SIGNATURE OF W ARDEN ,ASST.                   DATE
             EMPLOYEE RESPONDING                                 W ARDENIOR SECRETARY'S
                                                                     REPRESENTATIVE
             Case 1:20-cv-24998-RS Document  1 DE
                                       FLORIDA  Entered  onOFFLSD
                                                 PARTM ENT         Docket
                                                              CORREO ONS 12/08/2020 Page 149 of
                                                                                             '%.t1q!192
                                                                                                     lrJ11t
                                                                                                    ;.    k$7la
                                                                                                              rlde
                                                                                                                rtl'aCr:.
                                                                                                                        ''
                                                                                                                         ''pfrrsr'r'î'                                                 '
                                                                                                                                                                                       ,
                                                                                                                                                                                            RECElV EP
                                                                         REQUEA FORADMINISTRATIVEREM EDY ORAPPEAL
                                                                                                                                                                                           JUL 11 2222
         ZThi  rdPaoGZri
     TO: Z Warden
                          evAs
                            anseeAlegi  ngSexualAZbusSe
                               istantWarden
                                                     ecretary,FloridaDe-j        >l
                                                                        pndmentofCorrections
     Fromorp,A
             --lIging
           Last
                     Sak
                       exua-
                    First
                           lAMbuis
                                 :eonthebehalfof:vDCvkNumbe
                                 ddlelnitial
                                                         vsvr                  J lnstimtcv
                                                                                         ion
'


                                                                                         PartA - lnmate Grievance

    AE v                                           '                 G 'v                A
         -.       '
       lsa 2 '  -et                                                      fota k-f            -(a3.   -                                                                 -' m f.
                                                                                                                                                                             , n'evc
     # ( k, ' -                                                                            '' e ( J - B - 3                                                   .           t a u
                                                                                                                                                                          -        .

    '    -
                  . Ne 'c                     '                                                 '3%-la'
                                                                                                      ?.û0 .
                                                                                                           3 e.

          âuf.                             '7 fblaoko i z,
                                                         , ,2 tecetv v                                                                  .
                                                                                                                                        s                     ,
                                                                         %               ,. %                                  *.
                                                                                                                                         .
                                                   4                     t   AQ. '                                                  '
                  A                                        1                                                           .        t
                  t ;                          eK 14-                                                         o N              to                                                  '


    F J                            ''       ( 1/.     s4s                                                        lr
                                                                                                                  vesye                       - seu e '
    fz>                        ' oe t !kz41j > SQKkGSz
                                                     -T                                                           d5-                          t.
                                                                                                                                                ' seln- ,-- .,
    s c)                  t
                                        <g                            j; .         ..                                                                   .                          ,                 (
                                        s                      w ja.' % .o - e--
                                                                               jty                                                       (x   .
                                                                                                                                                   x              .                                  . -
                                                                                                                                                                                                         0
                  e           (>                       u                            *4     *
                                                                                                                                                                                   (

                                       W                   1             *k3.
                                                                            '                  ws-i
             yAP                               . :0 s                               jyy r.  ,
                                                                                                        j      .yo
    M                         a.
                               -              ve                    '.   ' A. :                   -?          4- -                      o-
                                                                                                                                         t-                                        .
                      .. :
                      ,uIrG                   ,
                                              -
                                              5, ,
                                                 k
                                                 .
                                                 jkn           ..   -         j;
                                                                               .-
    dX
              -
              18A f.'
                    ...
                      .                          5         .                        ,'                ,.. ,       ;
                                                                                                                  !
                                                                                                                  y
                                                                                                                  .- . ,
                                                                                                                  I
                                                                                                                 ,..   ,.                     .        ....           ,                      .. ..
                                                                                                                                              (    ,$5                                        c
         .
         t(-E $
                      v
                                              M
                                              115. '                                             /t
                                                                                                  i
                                                                                                  f
                                                                                                  .b       ,
                                                                                                           ..:
                                                                                                   hleçe (2%               j
                                                                                                                           4            w
                                                                                                                                        n         $$ x            -           1e
                                                                                                                                                                              .                 -.
                                                                                                                                          p                       ,q          t             f'Ex t:
                                                                                                                                                                      $

                                   '
             n            ;a X/uv v-
                                                                                ;a 9                                   ',
                                                                                                                        '                                         px
                                                                                                                                                                   '
                                                                                                                                                                   xk .
                                                                                                                                                                      ,
                                                                                                                                                                      J'sq e (
                                                                                                                                                                             'e4
                                u-h k â                                      er.,
                          *
                          @ , x-- (,
                                                                             t-jbgaixjv                       -.- ygct o ' .,o(ulj
                                                                                                                                 -
                                                                                                                                 j
                                                                                                                                 'tt(. tstt)jyo ;                     .
                                                                                                                                                                       -.



                          t             zo                                                                                                                                    FS '
                                                                                                                                                                                 17af
                                       DATE                                                                                             SIGNATUREOF GRIEVANT AND D.C.#


        *BY SIGNATURE,INM ATEAGREESTO<THEFOWOW ING #OF30-DAY Em NSIONS:                                                                                                   /
                                                                    /-              ï.ï.k '                                                                       '                si
                                                                                                                                                                                    gnatnre
                                                                      INSTRUG Iœ S
    Thlsfsrm IsuRdforillngaformalgrl
                                   evanceatthei
                                              nstltutl
                                                     onorfaell
                                                             itvIevelaswellasforflllneannpalqtoel.onfRr.ou .h. ta-exoep.-,Iw ...,....u-..-- ...,w a..1- -.-..,- ,.,...
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 150 of 192


                                              PA RT B -RESPO NSE

MAATSCH,JOHN                      Y51786        2007-463-160        DADE C.I.                      E1114L
            NAME                  NUMBER     FORMALGRIEVANCE        CURRENT I
                                                                            NMATE LOCATION       HOUSING LOCATION
                                                LOG NUMBER

YourEmergency Grievance hasbeen received,reviewed,and a response is asfollows:
YourMedication are inthe pill-line,theywere recei
                                                vedon 07/18/2020.
Based on the above inform ati
                            on,yourgri
                                     evance is DEN IED .
You m ayappealand obtainfurtheradm inistrative review ofyourcom plaintby acquiring Form DC 1-303;Requestfor
Adm ini
      strative Rem edyorAppeal,com pleting the form and forwarding itwith aIIattachm entsto the office ofthe Bureau
ofInm ate Grievance Appeals,501South Calhoun Street,Tallahassee,FL 32399-2500.
THIS DOCUMENT MAY CONTAIN CONFIDENTIAL RECORD/CARE INFORMATION INTENDED FOR THE
ADDRESSEE ONLY.UNAUTHORIZED RELEASE OR DISCLOSURE MAY V LATE STATE AND FEDERAL LAW .
                                                                              h

           DR.F.PAPILLO N,                                     J.COL     ,W       DEN
               :. ?a $ G@     '
                                                                                                  or/zgh o
SIGNATURE AND          INTED NAM E OF                   SIGNATU OF W ARDEN,ASST.                         DATE
        EMPLOYEE RESPONDING                               W ARD ,OR SECRETARY'S
                                                                RESENTATIVE




                                                                                                      u.'
                                                                                                        t<c k..1
                                                                                                 tpncv;wu Coced6natcr
                                                                                                     YWJX.QP

                                                                                                  JUL :32229
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 151 of 192




                            (
                            -yl
                              -llïhq-)-
                                      ()
                     ktcuwe-k KcxksvAwexxvxmx Lw
                     Pcmuxumx Vukw kqav uxuL ....
                                 A wxvxsïsko.
        Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 152 of
                                                                                    ;
                                                                                       192()êldet-'1
                                                                  FLORIDA DEPARTM ENTOFCORREG IONS                                                   qqqlqln
                                                                                                                                                           F'
                                                                                                                                                            ttjj'
                                                                                                                                                                2
                                                                                                                                                                ;rpf:
                                                                                                                                                                    tL7
                                                                                                                                                                      i(;r??
                                                                                                                                                                           (I''
                                                                                                                                                                              r)
                                                                                                                                                            <Euka(EIï/(-:(2
                                                             REQUEST FORADM INISTRATIVEREM EDY ORAPPEAL
                                                                                                                                                      Atlo 172229

TO: 2. Warden
                    Z ThirdPartyGZrievAs
                                      anc eAllegingSexualAZbuse
                                        sistantWarden
                                                                               ; .
                                                              Secretary,FloridaDepartmentofCorrections
From or IF A lleging SexualAbuse, on thebehalfof:
                            mrwts
                            Last
                                 'kFi
                                   1k
                                    rst
                                        o                   T
                                                          M iddleInitial
                                                                                        %DCt
                                                                                          '7s:
                                                                                            Number
                                                                                                                               OaâeInsC&
                                                                                                                                      titution

                                                                           partA - lnm ate Grievance
    .           -
        .
          j       m -.( ç.
                    .
                                v - gt '.       . !a- 3,0 a e
-Tù% ikvonce-'A . -
                  tl u?-i''
                          k fl'e l-
                                  dte cl  1 E - sz-f -                         ,



    's # .,r. oni
                'c,'as Z                                  a ;'t.()a t spr -                  e 5ot                  -aF- .E
                        '              '
                                                                                                                                  ,   3-f03'      21 <..
                        -                  ,                       , ..
    ;s te ante ,f                  s:   v r IAe j                                  -     .
                                                                                                     . k.     . . ss
                                                                                                                   .-joy. z)a
    -
        ç1
        .
         -:.)/1 - J
            .                c33-/03. 3)e fb 1
                                             - '                                                  *c     1 ea c -      '
    Qttnultz -$r,
                y'A3
                   .Q.
                     ?-I0:-c .
                             zlt:  .


                                  l0              t)m.&B                            11

        ;
        #tb
          k1
           -:
            9-
             /
             ,-
              ''
               ,
               k.,' lk.                                        (
                                                               - -
                                                                 '-'
                                                                   .
                                                                   -
                                                                   l
                                                                   i
                                                                   5'
                                                                    i .
                                                                      -
                                                                      1
                                                                      éi
                                                                       ;.
                                                                        -,'                                             t
                                                                                                                        !l
                                                                                                                         i
                                                                                                                         -
                                                                                                                         ,k            --       k
                                                                                                                                                z
                                                                                                                                                -.
                                                                                                                                                 b
                                                                                                                                                 !! r
                                                                                                                                                    -r           -
                                                                                                                                                                 '
    L1                          ( (9q7e0..
-
lsstze.ale c-L1 95      ,                                       'J                 o         -                  f'            '                   'ca$.  .


                                               e.ds                        .
            .           @
                        ê

1r'                             .
                                ?' te.1-hloe e rr1 kari.              .
                                                                                             ct.c#
                                                                                                 -,e                     .z--dsu                 vex t
            c'
             t                   (Q k '                                             .                  -'.                                                                  '
    -T   c      eo -1'                                                     . vc     '                                         ' . --            '
'F Mr
    .n t 'l        'r       .                                             i &. i' '                        p        - oz        lr . tskolke (. -t,a,
                                                                                                                                                    ''
                                                                                                                                                         .            ç'
5       t   -
                  ,.                                                          .                        ,
                                                                                                                t .
                                                                                                                q
                                                                                                                  , - .ry;o in .                                 ..
                                                                                                                                                                  j .
    j.j.,,n.q.g
6               -i                              -
                                                ,         1- a c                                           o   ff. 4          .,
                                                                                                                               '
                                                                                                                               4;,a               c          . r-
                1 ,

                            -Fro'
                            @                         .              . 'xta.                      -.
                                                                                                   4 0, t           .




                            8 l7/2onp
                               DATE                                                                                 SIGN
                                                                                                                                                (7
                                                                                                                        ATURE OF GRIEVANT AND D.C.#

*BY SIGNATURE,INM ATE AGREESTO THE FOLtOW ING # OF30-
                                                                                       DA#EU ENSIONS:                                       /        '
                                                              ït y                     ï                                              #             si
                                                                                                                                                     gnatuj
                                                                                                                                                          re q


                                                                                   INSTRUCTIONS
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 153 ofE192
                                                                               vùisib 1



           b'N& cLyspkoc;a o? 7ac kataoc3        .                   gair                               ûfk'
                                                                                                           '6-
                                                                                                             .t.1.

           5e. -pcc.
                   etio
          I a. . *&OM .-    1?ïlke l.x.of lcoay-/em gesov L av .        .



       M >t
          œ-to-çhar-teéaassexuu.tnj sey-gereefltl
                                                ba g.
                                                    n?
                                                     lxt?-k-ay -,z.                          .


       Vw,foîa.t vonao-u wveocb ,   *1 kat,
                                          z btaykstaaa '
                                                       f-
                                                        ltg û,.oz ,.,.*-,'--.1          ,



       JSt kzzr-oetkxicMs,gtstl.c=(   k,...,,cs,
                                               ula.g.'
                                                     ?,,X..
                                                          U
                                                          .
                                                          s(xab'
                                                               bo. f1k:
       kalrl tjk't,
                  '.cstorzQ
                          vetI
                             ,usir,,.4ac,aa.lskjsf,
                                                  '
                                                  nf'
                                                    egtk.f'l karr-go.?kc
                       '
                       s

       otkt.
           clïaqz,loe!:t )
                         -égees'ff,ese 'les.1 kxe.viIJbooràoi        -
                                                                     tk
        &ckkwœojkalrs re (       a?a-vecsk-a/pl
                                              k,wk  4.s2:1inuc5-l l..vz
             klra(In,,e. r- f , inouopge
                                       ,-,ckd/ t-satoiove-n,àuwocl
                                                                 zo tgs,cyoz
       drvk,nesk azzttyzm y;s ;(
       %                       /are.
                                   axc , -.
                                         .ou)ugt '
                                                 lt;abswuc,Jjevfix frs ,
             c?e,i
                 sne.
                    w-ex-f
                         tmz'fk.f I u. u,.
                                         ' ..
                                            fb                      owa.
                                                                       fwuxtkeze.I tkvq,
                                                                                       .
                                                                                       /
           cozskntr
                  tsjzu'
                       tko
                         ''
                          lrcss,aL/
                                  ï,e-(
                                      j?                       fczzo!a.jf
                                                                        zoay tcir.-fl;,aJx,' ,
                   '

                                                                                    -
                               '

                               tat     l,-cc'f'y cx-kt--Y
                                                        ,eooi
                                                            yos.Qlst
                                                                   zytoizuw,
                                                                           z,.-
       pec.
          csgtit
               ,n.$.4. :.
       huaAze.eysb
               -           -



       T
       Lkuecfott
               oxli
                  ?
                  a(-
                    0 lee rvwr
                             -rsnrss./..t-agr
                                            -e
                                             sc
                                              -,
                                               ce
                                                -4#.cx'.1
                                                        . c
                                                          w.i fwj km'
                                                                    r:hh4
                                                                        j
            k ùyset,c,
                     ':m)sôrLovevsiceîtec-bbns:a sur-foclse (nok Ig                         w yecsr,a
           tskeo sger
                    -kcxaj;lay/co-vna'
                                     kf;..:1k,,j                    hq.Jct,yefiej (k/
                                                                                    ù'som,na:et
                                                                                              .
       l
       p
       '.c.
       f
       4
       -
          iô.
            qo
             t.
              u
              kwc
                rît
                  .
                  xs.
                    ya-
                      4.
                       z-
                        ;*
                       wyrv-
                           t xnoabok u;c;'lojcwlew.glxq-
                           ktz                         tv
                                                        omJ-(
                                                            tcr,k
                                                                tzjywwrs'y
       W ote.l a..woy ,            ,
                                       scs,ucisost
                                                 isa-,ope.
                                                         4paj.
                                                             ?xu.sl.u sccjksp.gkt-
                                                                                 z,.
                                                                                   t
       alys,t
            uixtln'
                  l/cwxc
                       l
                       '
                       t.
                        '
                        e'
                         xire-lkexkucjfouacky Vte%5e.
                                                    qi.
                                                      û#-.pl
                                                           ,&;fgceNed.l
       L.
        '
        x s ojceg
       .
            hvotvlama of oocfyxf sitl/a-
                                       l/ac.s-
                                                              vA?Axie-%/.),lt   ôis4'ù(zg/yyzz:kv,cl
       *
           Avôêja.ht.
                    enfl'
                        ,.
                         t,
                          u;1.tsrt-oal.
                                      sas                      fgeokj-,im soclglscln.(,'.os u.i1u.4(kw
       .
           DcccraûawtXajk ûozhfsztrr
                                   att
                                     ba
       .   G.
            vht
              ht,,
                 toi
                   'k,,skaviaj, evevtokrvagess',c,- ofs-lutktzorIn--'r tsa'fa'swtpsotv-fz
                                                          .


            fll/hkzkltzv
       '
           ('
            ophgzL-
                  kk,
                    ryscg.tweszcrs                   f
                                                     'eMotlzl
                                                            cair
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 154 of 192
                                                                               Exù;#1
                                                                                    .1Z
                                                                                                   gg.1o.
                                                                                                        f.)


          At-tem/z1 cklokaùxezi es                       E+ ;#;f-
                                                                2
                                                         f?
                                                          a.1 oî 7
          no 6/1/2ot
                   q7-wco'
                         teoE
                            ie
                             -
                             z
                             kk'i
                             j  ls
                                 ?s x,awtkf
                                          z-t.
                                             tkevrk-ai
                                                     -j-
                                                       i
                                                       k
          V
          pecesskjz pzya..,%Lirrexova.
                                     tawc)ockC.
                                              a lf.
                                                  tke60(
                                                       t-r(&zsgtasok,j
                   Nak. recoeama.tfa-liaalea qecsbu e.,kucoemr
                                                       .
                                                             poxtaxr
                                                                   j;f$.
                                                                       %                    wobj
          Ceoie,
               oz.
                 -r.j-:y,. '
                           -2
                            ,,1
                              ulkxeol
          uok,tl * aa'scuzsçol .,'
                                 ,  aEORT.
                                     i
                                     cf'
                                       co,
                                         mhae.lt
                                           '   zss'
                                                  fot)<
                                                      's.fXtzconcezws
          VVcnece:<
                  8moat-kso uaitecl-lcwvz.
                                         %,(zicesgo x.-tç-ook,
                                         <         w
                                                             e
                                                             vvue
                                                                .s      -
                                                                                .


              jto
            xyfm-ofl.eissuet.1t
                              ac?aqouiyatieetkûzca. gq Ik:c:Lvosowem-a,.s.z
                                                                   ..


       yrk/za-
             teoQ'/v.seà't.
                          i h-(C racxooô,tlk,'/' #m,'?6 D2To.,paostlzc;,';
                                                               .



       #
       Fec-yae Lkcoo/vtek  ?.t% a gaossd
                                       'w kvax-tps.'
                                                   ksy/bay.L ikerezxoit  'u
                                                                          v
       tttlxkijs-iu.,v4Lsxsssftkmt.
              z-

               .
                                  vj.k
                                     t$Aouyoà.I:kr
                                                 u,.asuky.
                                                         ts
          Oa l/lz/zôzo,'ra.s-o e2 zesplipovec.
                                             /
                                             )etcko
                                                  ftrox
                                                      ived I ulooi.:                    -

          ani
            e,pxsskna:lc-puga gisz-aott-olqq,Exkitk
                                                  tq rlefs.:(
                                                            upAu r
                                                                 lée
                                                                   -
                                                                   .
                                                                   ter?
                                                                      o--l
       Vveàsx rusoUsêr
                     .
                     o'
                      ,
                      v,.t
                         .
                         k.(/,,,
                               1,.a.
                                   f.1
                                     a .-f
                                         -,,a4vrleiszl
                                                     v cza st
                                                            e
                                                            'okia $1,. .1
          e
                               ,

                     zt-es
                         sE
                          -I
                         %- At 1kesl- t'vz,frzf'',an$a mcake-lk.kfce mt,'/,zàxjf
                            xt cd
                             C
                             k
                             '%                                                 -aso
                                                                                            ,,
                                                           -
       Vc-e,I sez   /ta ds axz-j$-(< J:&(k.s            .sj-'
                                                            tla,w,'  à;>y$nfcovl
       @cvwz,A kcvic.pe. xouxt,oJ kflemva:pva 4cetec'         frz J.uortgsecJ,wic
       f'tmnuwtc:utl k.IOZXJ qnot,ulke6027 qeo,
       0                                              '((,As'1o. ((,(,a lk
                                                                         hoszlouwsizns.
          m ûpfk JL ftrisvaxu .
                              -
                              ,wâ resuw:z ugc ws%f   J % acmioi ieGokz
       A'cci
           clJt
              y 0..1tbk,y 'z ozecns-''Q sts,asrjeloao'tksr-omvett:cà ycczsko% çotska/
                                       .
                        '-'
               ns. ovvxw-u
       P'P                 .,ootl r.tw .wa,.rceft),wt
                                                    --(. hcs onsiçion       .




       oo J/lôpqI                    fItotscl.go, lk.reuom-anacdabn,os
       zxt:tî.k f)rwacl( o.
                          oa rew
                               @ak;b
                                x ,k;
                                    1
                                    t.
                                    iepj
                                       3.tkeconjact,.04 tu,eggkr.u q
                                                           .


                                                        s
       vesèbAse (v kk
                    okz>- 7 vt
                        ,       pa-
                                  àkuyier,101.1 ez-ïz eceoculrit -/.
       Gv'xlcxtX(7+' a.ol-mos-t.t#lewtlk yttonce a:o '#kq-(vècoclg ,.
                                               ,

       W œss.tzgpof
                  ,t
                   zw t
                      vk
                       vl
                        '
                        tlt;oanIove,ct
                                     a/ws .4.
                                            1 k,1s(Ie'
                                                     .
                                                     wY gcizu.
                                                             ,
                                                             .j
      tt,
      '


      461it
          ssue4,J be. 1,/1ios-tswi-to./,/4-t ie 65:: TIJSubjw jicl,bo
            k gecgost
                    -ktsksl.
                    '
                           rzs//oa. ?
                                    z oxmivla/apdsst
                                                   kj 1kek
                                                         -
                                                         sso' .                     .




      Oa5/r/xzc,Iocà'
                    kxt
                      ctoo
                        xklsi
                            fjp xcky Exk,.g..qlz% bjcnoj..,g
                            o                  .
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 155 of 192
                                                                               ex/liàif.2
                                                                                  P6.1.o.f2


           4liemj,'
                  -:ogyw,okdmetlie:Ltomtfauzl)                                    Exktkt2
                                                                                  %.2 i'2
          J 7.
           an    f.
                  ocxzttlkeveo4a kcer wtlkr
                                          ldpacioeoiovslke.coit/isos amr) .

        ot
         Uee/li caatm'Islicrctip,.u x oiâx c'
                                            z
           '



       .
       ),      wkttscf
                     ,n c,
                         n  5eo àlolm-l
                                      cJ, %
                                             -(-heregj,c.
                                             '
                                             œ
                                              .
                                                        gtvbc,0Slkïlmzo,
            j.  .  . kt                          (
                                                 .k,xittJz
                                                  ,      -scasso rlkecwt
           fhexl sftfqlM .


       é.
        to17 oextMen-
                    ktkerzt-
                           t sviaookickorcuvu szct teceio,or-t.r.s ,v,
                                         ,                                    .


       I .as:IJ4.'
                 1,vl
                    . Jooxma z(S.I (> saxonzj..r1oe/.
                        -
                                                    t1cf n-YwfOV Lr.  ,


        fîl
          g cou,seto.gnjI kz-a.ûcf:rconvewzaki.
                                         .
                                              ,aoûoa qoctvvzu u;c
                                                              .


        re-    kt
                x,,tc.
                     vl11., sguc,
                                '
                                .o ,a

                                        zs4p,ssoîl,
                                                  .,pk
                                                     ,
                                                     v
                                                     (4xut
                                                         .
                                                         -(pwzyy kir.
       iUL'
          tt1 zasue?x miceoî'/.-4-(gextfkJo
                                          ,scxmww co-gtwmysa,sz
        ootecnc èkereJos=co evfdstkuo12,      .
                                              -1-1$.,,(
                                                     '
                                                         saobv
                                                             'a & .aw .()t/z,w
                                                                  .
       r
        koou  <q
               'kkcag.se;èk?,.t Aow gee.a . ae.c ç k'n cz 1k.(ad t/
                    -                                 .
                                                                     'm,t o
       'lcvbnercb%kz    14
                         .64rs
                             e a
                               '
                               f îo '
                                    àk  :0R7    (
                                                z/   T.wnasakitlt
                                                          .          zcu't'
                                                                          ,qj'
        V an tzn&t  xlt
                      lJ'.
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 156 ofr:xh $b jt 5
                                                                               192




           '
           k7h? Fec/mx eatqwlrV - vz V **65*%                                                                      Exkiùkt 3
                    (T av a b
                            noycxtj.DoveoJoaofhaoeûezsczsorcopk
                                                              ouszmaoai
       o
           îto& ç,;r.it,1 L.N,ofcracz-.jeleat,.î K
                                                 'b l(
                                                     )tmo
       45P,4,'
             0Q .sI rexckof4otoxcty #wce'
                                        1aseei:bslc,
                                                   cr,/'
                                                       afteszmce
       o   f                    zl:
                                  uti )'.$ceapgezxrez.Scc.
                                                         s.v xcmem,,zlf;tk.                            .

                                  rzXL7#,rl'k'
                                             sskaavcyfrvt  zpy czsrclot'? çeo, relsoa
       l1l '
           /
           z?i
             s                                   seTs4;((LZ--PaSUJI
                                                                  wJr,ôeoz
                                                                         ax.seT ùerïoro
                                *k
                                 : anxyw o-tqe (œitk:ccoytlckonae.
                                 '   -
                                                                 $.4Go!t
                                                                       .).Uk.,'t'
                                                                                ke
       s îtn,  ,t.kzz ok f-jV'  on zftat?t< L (oz,; inlkewirxc.l s'
                                                                  ..f.
                                                                     'lf                                   .


       rt
       -
        xt'
          t.'
            -fks        o-f,ll.
                              z= ,, a,es-trttft-z-ctcupi-
                                                        rk-/t
                                                            zsr.lkzr7 a.                                   .

       c
       koôwioceleuepfs
                     'meelsaovkim.I clrp s-e(osksoîLSr-Y,s
                                                         '
                                                         Va-v '
            Je o,
            '

                k?
                   s k/.I caeï/)8de,. -                                    V zvïi1-,
                    Sll
                      tj t
                         cmo4 ,
                      w'c,.,z Lg'
                                    (Icao .
                                   f'
                                .O.Eto,
                                           tJ'




                                      hc,s:oAtyr
                                                 s ok,tcy k
                                                          cjq s
                                               aqwsoa îz u ceù.
                                                              s'
                                                                k'sc
                                                                   -
                                                                   ou.
                                                               q rz,cz
                                                                        z)..z
                                                                     -qrersç)
                                                                       .    .
                                                                            zr
                                                                                    .




          r
          tsk$# fk skw.v-c.14oka;oL sszwcl          r, .1$e:'wyv
                                                               ,l;(,'
                                                                    fk.54a,. -
                                                                             :7
                                                                              eU.&,-    .

       (ovs
          g ;/ s-ttz-tt-pzz-z.-cc,I unfttct.o 4(
          O                                      ,- -.. +'
                                                                sA.ojsjvzu rc,sg-yy.u)
                                                                            .


       avtt
          z.l sx!oa f     zl kua 17sexs      i eateO ,sfana:f.e,.vy1,
                                                     .
                                                         ..         m4./,,uoovô. mz         ..


       am .7kza-;s s'  ts. h,fp,z.ra,.eooo-s-too.z .         :
                                                             zt,,,.
                                                                  stsoo.et',
                                                                           osesr-c
                                                                                 -t,
                                                                                   àof                             -
       etyeo'
            ,
            -t
             (.;
               .
               ; lco.bo;
                       & ô,2 kwosskouez us
                                         'k,s                                                    .T .(.;)vektevjiv,
                                                                                                                  z
       lw   Tace/lezaxcsx1 L .4 upsoï-v
                    '
                                      foseeaw aùzmanr.'r Xooykio/aùvc-
       -J)z,eisaora,i,v
                        a1(
                          ,th Vt
                      1;ngucst
                               vky Qc,-ooj 4oox
                                              %a '
                                                 osï-y .
                                                       9$.('
                                                           fts/
                                                              -
                                                              ct'vo&,e,
                             xio:tsttzk,oosboy u, & 'f s'iztlk,.,ta Q.XrJ.w     ,
                                                                                    . .


       otwx,. z.toui,
                        .

                      hz'
                        Jxloaaowy f  o)t-pmz-a,.Jn)rra,zX o'   J;z.,./
                                                                     '
                                                                     ,v.
                                                                       j,4w-4
       dfjlul
       K.sv
            '<.7t
                '
                  .lJtf.
                    '
                    f  ((e6,
                           '
                           fsoojeoxsgxwoytjtiyo,zraz wttvey Jvxz'
                                                              ,
                                                                c.
            In4(z.Mtjgcgtènsoas ovsu ys .
                            .            .




        I ôe,2yex-ananp  .dlk
                            zucpz-xqag.lVsaxaveTcw z.upomus,beca..
                                                                 uu
       IoeD ld & w6&-k 6.ocAy ù4 as flz'upomv wI
                                               '
                                               lt cpmgtzecwhtlst.c,
       a.   l utkoof.tt yvt'f,o#fxuxtsvnk                                  Qz'o xx)ût!zwxxeo tp sl,r           .
                                '


                .
                ç f
                  n. wt
                      '((ptmx;
                             oswsztso(
                                     ag casil
                                            w-sijstzz;
                                                     çùzhî'
                                                          esoéo'l.
  Case 1:20-cv-24998-RS                                                                       Document 1 Entered on FLSD Docket 12/08/2020 Page 157 of 192
Vazo
'
    'o//-'htf-   1                                                                                                = A= =            %r= r m           cu M m
                                                                                                                                                                                                                                                             txhibd
                                                                                                                                                                                                                                                                  'l H
                                                                                                       DrazAn aarro: com                                          clqo>                                      >' uu
     FN'
       AT'A.
           1'
            %                                                                                                               .                                                                                                zaboc                                    ,
                                                                                     .
                                                                                                                                            #. f .                                                           >               onz                                          .


          z.oc                                            (J vardra                                     (D cnpvc
                                                                                                               'soasca                                (D Msuical                                            (D Deusl
        tc- eael                                          ED Mtqrarrl.u                                 U Beoaciiy                                    E1 M- EG                                              EZI oi.
                                rv sfml = e                                                                                 DCN= H                                    .
        ROM: N
             ,                                                             4.s k
                                                                        ck(z                                                vs l7sy o
                                                                                                                                    El
                                                                                                                                    nm+
                                                                                                                                      ua
                                                                                                                                      mu Io$
                                                                                                                                         (-b/A
                                                                                                                                             xX> H D
                                                                                                                                                   én%jl(                                   .
                                                                                                                                                                                                                                 .

                                    ST                                                                                                                            Cfeckh= f
                                                                                                                                                                          ' fhA
                                                                                                                                                                              'nu
                                                                                                                                                                                'sa l'nforrnslm 'evn'nce                 .




                       -                                            Ct 84                      o         t        '                     '                                   '       '                        '
                                                                                                                                                                                                                                     dG
              -                         -                               x                 ..
                                                                                  t;c e
                                                                                      ,                               -f j.-   jt'jq                                                                         a.      -                   .-, -
                                                                                                                                                                                                                                                        5             (
                            .                                                                                                                             t           '             .
                                                                                                                                                                                    ...
                                                                                                                                                                                      .,,
                                                                                                                                                                                        .

                                x
                                                '
                                                          -     .
                                                                             a rw wo-   o                              r    1.    l                                                                                  ,               ,                                .
                                                                                                                                                                                                                                                                  .,/ .   1
                  -
                                    .
                                                                            k-o         k                             f, v . f x --.,                                                       .
                                                                                                                                                                                                                             ja-. z
                                                                                                                                                                                                                             t    oo                         j-
                                                                                 -                                                                                '
                            ;                       sj              '                         c -             g xM f,:
                                                                                                                     .
                                                                                                                     a                      ç - (y                    N                                 '
            .                                                                    .                                                                        ,                                     .
                                                                                                                                                                                                            @                                  N             %
                                                                                                                                                                                                                                                             c
    r' h a,zu-A*e
                $
                                                                                                M                 c                     g .
                                                                                                                                          -y .. g, s                                                                             j.''                   .
                                                                                                                                                                                                                                                        ((
                                                                        (' or !                    1          -
                   .                                                                                      c
                                                                                                                                        .           /'
                                                                                                                                                     * 11uN 6                                          j
                                                                                                                                                                                                       '(e                                             'jà-(' ha
    /         -
                                                                                                                  c                 - ;cg (
                                                                                                                                          ,(                                                    (ngk gco.g       .
                                                                                                                                                                                                                                                                          .
        . .            z!           /j
                                    .       %                     o                                                                                       fo                                        < a
                                                                                                                                                                                                    .                            o         -   <.        r
                       '
                                fî (
                                -
                                                                '
                                                                -r'                  ''t((-
                                                                                          ,x              -       ;-                                                  '                                          . .x- -
                                                                                           !
                                                                                           -                            .
                                                                                                                                    '
                                                                                                                                            .             .                                                                                        ?$ )           I t
                           An'                           wi'
                                                           obôAvndled.in oneofQm followz
                                                                                        jz
                                                                                       'agwayr
                                                                                                              w xts                                                                                         ..
.                          r'
                            rl'
                              Fl
                               nrrnsl                    'evzln.= m'llbere one '
                                                                               b in.
                                                                                          .
                                                                                                                   ''
                                                                                                                            =-
                                                                                                                                            .       1)Wr'
                                                                                                                                                        re.
                                                                                                                                                          a 'Tm'
                                                                                                                                                               Fnrmxf7
                                                                                                                                                                     'on.or 2)PecsonalTnlls=sew.                                                       &17
                                                                                                                                                                                .                                                                                 -

     rmnxfw('                                       ): >.
                                                        ''                      -/                        -                 '                                     Dc#c V/J?-79C                     .
                                                                                                                                                                                                                                     .                            '                .
               -            '               '
                                                                            .
                                                                                                   D O (O T                          BMM W '
                                                                                                                                           IYO RTNM'
     M SPON O                                                                                                                                                                                                                      JUN 1 ù ZQ
                                                                                                                                                                          DATR TRRLIJITV R:D:                                    .                 .




                   CD (                                                                                   '-                                                  F
                                                                                                                                                                            3                                        *
                                                                                                                                                                                                                                                                      .
                                                            .                                                               *
                                                                                                                                                                                                                                                                 .            ''
    .
              ..
              .
                                            .        ,     p
                                                                        W                                                                       .     .




                  * Y IZZIEO I>W O
    gnesnnxhrprzîxms                 DZX                                                                                                                                                                     *

    m ad nu- abgv lcsrm fow n= pe an= b
                                                                                                                  t
                                                                                                                  zzi=p< be eAeâlztr=FG cyo= kKo= 1tzl=
                                                                                                                                            .                                                                                                           hM <
    remjczesazeelmbzztzlpnrzgHem                                                          M u=lex- Mi* c%xWv m lq
                                                                                                                .
                                                                                                                  LHq'

    (7Oooj .s ..pasconPsyD.                                                                                       o-o.a!(0.s,,f,.0.,..
        .

                          .                                                                                                                                                                                                  -
                                                                                                                                                                                                                                     pa.
                                                                                                                                                                                                                                       .                     c( jq
                                                                                                                                                                                                                                                                 .
    rym't.Tvvdwt
    H m- .saw r
               g= =
               lfs='slr-
                                                                    decrz
                                                                       cl4z
                                                                         Ierasponm lio= me
                                                                                        .
                                                                                        ' = xlge= orsmxenrwxmlo brolac-                                                                                     iamm.
                                                                                                                                                                                                              ' xfw's>
                                    m
    x suaasxupw
             .
                etfhv
                    '.
                     e'v.
                        v.
                         n!ri-                                                       H >-              M* G * % 1-> lODH.I6cBJ
                                                                                                                             *
                                                                                                                               XArlrvr
                                                                                                                                    'a
                                                                                                                                     -+rx-# (Joe                                                                         *

    ICrOM IHm=X= mZXCA RO M*IbNY=PQDIIH KWIQIYM '       M       ' '**'&
    Yx zw obe ful x w&mm
                       ''*re -rr6eTfyoc ocuqfz'
                                              e  Y   ob*   H   DDI.3B
                                                                    .
                                                                                                                     '

    m pM k Rn1os3.ll.*Q FX Cn*-rlvn
                                  'u
                                   vtcvn DfN v 'rrFrwm>1rgm no cdrlœcr.*>s G fcH
                                                                               rwaâ-'
                                                                                  ra yo'= =' uP.=e otl cAp
                                                                                              pl           pm%
                                                                                                       epaxn <vcc
                                                                                                                cr
                                                                                                                 =J1e'c+'
                                                                                                                  A-r   .o
                                                                                                                        e = fe=
                                                                                                                             o= mv
    . G . zst
            wp a- ûopgmraacxr=puoe tn.rlsMlzdeh!y = tse ichoEc          l&rilodx &x/rlksoyol onézïromlr w œ lv
                                                                                                                                                                                                                                               ,
    5(
     7F236(.
           > ' 11/1f)
                                                                                               haarprrr- Y QeM nehRuB33-:Q3.m5.FA C.
                                                                                                                                ,
          Case 1:20-cv-24998-RS
           f'rrfyx              Document 1 Entered on FLSD Docket 12/08/2020 Page 158
                                                                                    r
                                                                                    - of 192
                                                                                     xki b(k :
    '      '
        :
                                            STATE oF FLORIDA
.



         -xwMlTenRgup-
                    -
                     qT %:ôD*
                            EPARTMENToFcolmE
                                           '
                                           :c9R
                                             noxs                                                                                      ,
                                                                                                                                                                                                 T
                                                                                                                                                                                                 M-a
                                                                                                                                                                                                   -i
                                                                                                                                                                                                    -
                                                                                                                                                                                                    lxNu-
                                                                                                                                                                                                        m-bb
                                                                                                                                                                                                           e-
                                                                                                                                                                                                            r,'
                                                                                                                                                                                                 Institution:
               TO:                                   Q Warden                                     CI Classitication                            Z Medical                                     Z Dental
             (CheckOne)                              Z Asst.Warden                                I
                                                                                                  D security                                   V MentalHea1th                                Z Other
            FROM : lnmate(
                         Name                                                                                       DC Number                              Quarters                              Job ssignment                        Date
    '                                    Iaz, m                                 '                                   :817::  .
                                                                                                                            ..
                                                                                                                                                           E!tIH L F1 .                                  ,
                                                                                                                                                                                                                                      $/.
                                                                                                                                                                                                                                        a.
                                                                                                                                                                                                                                         6lâzT
            REQ ST                                                                                                                               Checkhereifthisisaninformal rievalkelQ
                                                                                                                                                                                      e
         '
               ve                                    at                           c.o * 'x                                                     ' '             ,
                                                                                                                                                                   *
                                                                                                                                                                        ,
                                                                                                                                                                          n     ,
                                                                                                                                                                                    -
                                                                                                                                                                                                                      '
                                                                                                                                                                                                                           '

                                     .                    -                 .        .
                                                                        .                                                                          ,
                                                                                                                                                      t - M(J - 15 >()
                                                                                                                                                                   .




                                                      j                 pr*8                                                          j.               .                                o s$.                             >
                                                                                                                                                                                                                          /j4                       '
        .
         kyO
         '
                                             .                      I.
                                                                     .          ,             ,                     f       , , ,.                                            ,.    trx.j                                                               ty-j.yy
                r                    s           . ves                  M                -                                       '.             fvvpw              's       a f
            .               <.                   -     --- .
                                                                                                                                                                            . . 4.
                                                                                                                                                                                 n-. --f ce-                                               'cep
          p.  (zh.47                                                    o                                                     't, '<                                        t'zo o,h t/ a,# - '
                                                                                                                                                                                              w              .
                                                                                                                                                                                                                                  .


                 rxl                                                            . z: -j-                                    k.(,
                                                                                                                               / '                                      o   .
                                                                                                                                                                                -                '   '
                                                                                                                                                                                                                                      r er ' .
        Q    , .
               zs                                              --                      .                                         -o                            #     I . a ..). , ( .
                                 x,                            ..                             *             .
                                                                                          r             x                                                                               <a
         r        (                                                                                                                            y           t ,
                                                                                                                                                             . a        (. w % (Q j'
                                                                                                                                                                            .


            '                    .
                                                 z   $ '% '
                                                                                                     ..             # .                    w
                                                                                                                                                             . ;)yXyj'z , m      / rg x                      ,
                                                                                                                                                                                                                           e
                                                                                                                                                                                                                                               ..
                                                                    i            j                  3                   j                                                                    .
                    ' -ç                                       '            (        '            ,-1                                 a.                   5
                                                                                                                                                                                    .
                                                                                                                                                                                                                  '
                                                                                                                                                                                                                  e        .
                                                                                                                                                                                                                          sfe'         v4'
                                                                                                                                                                                                                                         ce
                            r            .
                                  :
                                  11re sJ'
                                         pwi
                                        ts  dle
                                              lbeM.
                                                 hand'ed in oneoft ef
                                                                    fx t         Nrzt J            .j
                                                                                                    N./'
                                                                                                       j.j.
                                                                                                          yz xt..
                                                                                                                     ',  z
                                                                                                                                  ..
                                                                                                                                                                       .

                                informal ievanceswillberes ondedto iollowingways: 1) rltten nformation or 2)Personallnterview. All
                                                                     n writin .
         Inmate(signaturel:                           '                                                                                                oc#
                                                                                                                                                               :   9S l'
                                                                                                                                                                       7Si                                            .i
                                                                                                                                                                                                                       .i..q(
                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                            ;?r-tt/k:
                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                    ,:rkjer.:y(f')r..j
                                                                                         D O NO T W RITE BELO W THIS LINE                                                                                                      -i
                                                                                                                                                                                                                               r sç:lvkEl.grsrj.r   :j
                                                                                                                                                                                                                                                    .



        RESPO NSE                                                                                                                                          DATERECEIVED:                                                         ,1)7
                w       .
         v                                                                                                                                                 '


                '                        H                                                            Y Y
                                                                                 -
                                             >r                                                                                                    (+.
                                                                                                                                                                                                                 m'

                                                                                                Oadpr2t
                                                                                         G1i/h.zmce (Jocgrcfltlprtn-
                                                                                                  'kk-!.*ak... '



                                                                                         l
                                                                                         CE-
                                                                                           t
                                                                                           ? 1()?
                                                                                           :    't)'
                                                                                                   L't)                                                                                                      '
        (n efellewingm rtlinstoinformalgrievancesonly:
                                                                                                                                                                                                                 L.Gascon Psy D                             .

        Base4ontheahweinformation,yourgrievanceis                                                       -                                                                                                              S#C OOgist
                                                                          . (
                                                                            Returne nied, Approved). Ifyeurinfonnal                                                                                                                     e' enied
        youbavetherighttosubmitaformalgrievanceinaccordancewith Chapter33-103.006.KA.C.I                                                                                                                                                        .
        Ofticial(PrintNamel: .                                                                                  Oftk ial(Si naturel:
                                                                                                                                                                                                                      Date:l
        Or iginal.
                 'Inmate(plusonecopy)                                l               el
        CC:Retained byofficialrespondingoriftheresponse isto an informalgrievancethen fofward to beplaced in i te, sft
                                                                                                                                  y. v
        nisformisalsousedt  ot
                             ileinformalgrievancesinaccordancewithRule33-l03.*5.RoridaAdministrativeCcde                   '   X ehxl:                                          .                                                                                 îs'h
        lpformalGricvancesandLqmatcRequostswillbcrespondedtowithin15daystbllowingreceiptbystaff                         (
        Youmayobtainfurtheradministrativereviewofyotlrcomplaintbyobtainingform DC1-303.RequestforAdm inistrativeRemedj$ s
                                                                                                                      orAppeal
                                                                                                                                                               .

        required byRule33-103.(G .P.A.C.,attaching acopyofm urinformalglievanceandresponsc                                         , compl
                                                                                                                                         eting theform as
                                                                                            . and f
                                                                                                  orwardingyourcomplaintto thewarden orassistantwardenno
        laterthan15daysafterthegxievanceisrcspm ded tcu Ifthe 15tbdayfallsonaweekendorholiday
                                                                                               theduedateshallbcthenextregularworkday                  ,
        1r 6-236(Effective11/18)                                                                                                                                                                                                 .
                                                                                 Incorporated byReference in Rule33- 103.* 5.F.A.C.
        1
Case 1:20-cv-24998-RS
       y .            Document 1 Entered on FLSD Docket 12/08/2020 Page 159 of 192
              '                                                                          STATEOSS
                                                                                                FLORIDA   .
                                                                                                                                                                             rXj
                                                                                                                                                                               ,
                                                                                                                                                                               o.j)
                                                                                                                                                                                  y6
        ;
        G TE k RK                          ,T
                                           à
                                           .                                DEPARTMENTOFCORRECTIONS                                                         MailNumber:
!
ç :                                                         ,(7a-
                                                                âc,
                                                                  sn /g ppy                                                                         .       TeamNumber:
                                                                                                                                                            Institution:
   TO:                            EZIWarden                                     ED Classification                 IZ) Medical                           EE) Dental
 (Checkone)                       ED Asst.Warden                                Q security                        U MentalHealth Q Other
 FROM : InmateName                                                                               DC Nupber
                                                                                                 k                                   Quarters               JobAssignment Date                     .

                              &Jqn                                  sck                             /.
                                                                                                     51                          E1/I9!- H/m                                             I/li/MlD
                                                                                                                                                                ,
                                                                                                                                                                                          ,




 REQ              ST          -    '
                                                                                                                               Checkhereifthisisaninformal ievanceI--I
    .          #B     #
                                   <                            .
                                                                    gl . ' a;                                                          t
                                                                                                                                                            -               ' ' -.
                                                                                    *'               5                                          ?                                             el
        ?.                        N                                                                                                             l                             <  .        (vt,6 16&o
         .                             r
                                                        ,
                                                                                                                                 L                          .                        .
                                                        t, j/# q                                                          '
                                        aa                   ,                                                            &     (.
                                                                                                                                           e..q -
                                                                                                                                           .
                                                                                                                                                                                              N
  TT'M   w                w
                                    . j.
                                       -.
                                        -       .
                                                    '
                                                         .t
                                                          jy ..y
                                                               ' .l
                                                                  ?                                           .                                         .
                                           ,
                                  .     -               .      !, .                                           k.v y::
                                                                                                                    ...                         .> ..
                                                                                                                                                    yx  .                    e           y,        ;,
a. s ka - ;          '                                                                                                           27P
         4't-' -       s'                                                                . *t- f
                                                                                         .                        o (                  ck.c -                                                 ' '
   t
          ,. W                                                                               o                        ... w440.                                         . ,j.    u
  9$ l)1. , '.Jy j
                 -ojiio p
                  .
                  .

                                                l               , ,.        .                                 .
                                                                                s

                  .                                         '
                                                                                       qy'
                                                                                                    , @    w
                                                                                                           5
                                                                                                           <'          j jjj
                                                                                                                           y
                                                                                                                           j
                                                                                                                           ys
                                                                        .                           j /                       / n..            , % r Ag.
                                                                                                                                                       <wxgx.
             Allrequestswillbehandledinol
                                        neofthefollo1winU
                                                        g'
                                                         jwy.fsJ:l) '
                                                         wa            tenInV'fWorma4
                                                                    ritt                Aà''>2)Personals
                                                                                    tiono                  :tvzai.
                                                                                                       Inter         ZJ.
                                                                                                                 ew A1 :G (
             informal ievanceswillberes ond                                                                            I                                                              .
                                                                    ed to inwritin .
Inmate(signature):                                                                                                             DC#: Y,
                                                                                                                                     S /'VY-
                                                                                                                                           O?                               VodicalAclmfnistratto,i
                                                                                                                                                                                                        !
                                                                    D.O N OT W RITE BELO W TI'
                                                                                             IIS LIN E
RESPO NSE                                                                                                                        DATEREcEIvEo:                                       Received

  '                                        +                        . o                      - .-    ..   . .-    u   .       d ..         rp
                                                                                                                                           .                            >
                                               # d4                                                                                                                                  '
                                                                    '

              .
                                                                                                                                                                    >
    *                                                                   r' 1 A                        '                                                                              *'



                                                                                                                                                r       < M




ln efollowingN dainstoinformalgrievancesonly:
Bax.d ontheaM veinformation,yourgrievanceis                        . (Returned,m nied,orApproved).Ifyourinformalgrievanceisdenied
you havetherighttosubmitaformalgrievanceinaccordancewith Chapter33-103.0* .R A fa1                                               ,
I ' Case
     ...'1:20-cv-24998-RS
             kb+-                          Document 1 Entered on FLSD Docket 12/08/2020 Page 160 of 192
                                                              wka olznokmx                                      Egj'
                                                                                                                   .j'h
                                                                                                                      f
                                                                                                                      j'x
     .                                               bEpARTM kNT oF COQQPM ONS                                M G N= Y
..
          G'          KW         TX QT                                                                        T= N=Y
                                                                                                              Toe eînn:

            D:                D We                      D clasM on                Q MH œ                   D De
          (cke one)           D AsstWe                  D See                     @ M- HA                  Q 0*
          m OM : Tnmp-Na e                                             X N= H               Q>                JobM si- et           D>
                                                                                            L-lll$
                                                                                                 -1z2 Hl                         2. lb.-2O
          M     R ST                                                             CbeckhereT  'H is= H omAsl 'evanoeZ
              -
              '. --1--
                     .
                     - d
                       :
                       l
                       ;-                  i
                                           -
                                           .
                                           -
                                           it
                                            :
                                            ,
                                            h                     '          '
                                                                             - >      -
                                                                                      :::1
                                                                                         2
                                                                                         :::21
                                                                                             h           -
                     *                              G R7
                                                             %1         .*
                                                                                             b     h




                    M
                    hfreqnen wil
                               lbeblndledK oneofiefollowingways:1)Wn-
                                                                    ' M onnnh'onor 2)PœsonalTntewi
                                                                                                 ew. M
                      armxl '     cesw? be       on- toh          ''
     .

          am...(si-        ):                                                           p-:<,
                                                                                            J ' -/
                                                    x    xo T W RITE sc           w T- KLM                                    ix /e m plv .... 2
          M SPON SE                                                                                                       FE8 1 7 ?p?4
                                                                                            Dm    u cEru p:



                                                         -                          <                                           N
                                                         (                                        '                              .
                1                                                             l                        '
                                                                                                       h
                                                                              I                        I                  .
                 tL



          m lefee gpe * hfoe gH- eœ ee
          %.*M eM* le ie e owr- *  e1                          .tRetn < l>eleë e Appr@ve* . IfyourizëoY alo evwoeeh 4eYc
          yolkm le+ tpgube :fore gdevaxœ lmaeoe eewitkCepter33-le3zM,F.r
          ne nlnl ' N= e : :.z .
                               -CpSCO                '
                                                     '            Cï
                                                                                                         ze
                                                                   ,M
                                       ,                                m'nlS*      :                                     D*: 1
         > ' Tnmwteylusonexpy) Dade C.l.
         CC:Q- 'H Y oldal= pondm
                               'ror1f* np onseisto= m
                                                    :fr- 1r 'rvancete forwe tobepiaoedh lwme-'sSle
         Musfalm k o :use t slei..
                                 f'.- 1pie- = in *-- - w1*1tu1e33.103:005, KtriA A- inie         Cot
                                                                                                   le.
         Iwfr- nlCMx = andH n- R* wK b:remtmx tnwiolh 15do M owing- ' Y gtaE
         Yx me obe Ge erRM m '1-='*-
                                   *''% ew X yoœ = nple tY o '' fo= X 1.303#Requek fœ Admini- ' R= e# orA!> loamplot'
                                                                                                                    mg% fo= as
         aque
            ' ë Rule33-10!.
                          006.FA C..* ehm
                                        'Faoe ofrolrm
                                                    'fn#n2 ' œ andresponaeve forwrdmg
                                                                                   ' yourezrmplaintlolilewardentx-
                                                                                                                 . i- wx-aenx l-
         tilxl15tlap a> % pix œ := pontlodto.lfle15* (leyfalh ona- - dorhohe ,tbetlnetlateallaibetbenextregœ woe *        .

         DC6-236(B- ve11/18)
                                                 lncorpoM edbyReferenc:inRule33-193.005,FA C.
                                                                                        '
                                                                                        j
          7Case
          j
          m
          f.
            11491:20-cv-24998-RS
            -8
             @
            jjpw ;
              ,
                  t:                                                                        Document 1 Entered
                                                                                                         . on FLSD Docket 12/08/2020 Page 161 ofEx;
                                                                                                                           s.jA1x eFa oRm A
                                                                                                                                                 192
                                                                                                                                                   k
                                                                                                                                                   'jy                                                                        g
                   1x>> Ts                                             v x-qv                                '''n lte
                                                                                                                    rMEvro''coRu cvloxs                                                 vailxumber:
                                                                                                                                                                                        n am xumbec                       y
                   ;                                           f s-- -              -       -                                                                                           jnstihltitm:                      '
                         T9:                                   D
                                                               L wa
                                                                 Assr
                                                                    td
                                                                     .en rden
                                                                      wa                                        D classifkation
                  (CheekOne)                                                                                    D security                         i Med
                                                                                                                                                       nt
                                                                                                                                                        i
                                                                                                                                                        a
                                                                                                                                                        cl
                                                                                                                                                         al
                                                                                                                                                          Health D
                                                                                                                                                                 ZODt
                                                                                                                                                                    eh
                                                                                                                                                                     ne
                                                                                                                                                                      t
                                                                                                                                                                      r
                                                                                                                                                                      al
                  Fkùk$ ;I
                         :n.mateNase                                                    '                                       DCNumber                          Quarters              JobAssignment Qate
'

          î
          '
                                                                                        ,                                       ysjy                              gjjj                  jj/x
                                                                                                                                                                                           .                      oyoy kz
        ')
         ;
         .:
          .
                                     UEST                                                                                                                   Checkhereifthisisan informal '
                                                                                                                                                                                         evanceN
                           ,:.                    .        .                       .-       -.re
                                 #           t)I: I                        '                r
                                                                                            .                 c
                                                                                                                            .              s
                                                                                                                                                   *      .   t               n         5.     . ..
                                                                                                                                                                                                  4..      ,
          '    % .                           '                                                                                                                                                 zs I               a
               ,j                        '                                                      .


                             *Nj                                  ej .. çj'5 . *td,t/       .   z, (                                                                                                              h
                                                                                                                                                                                                                  ye **
          k .'           .
                             .
                                     '
                                         .  u' .k.
                                                   ',,
                                                       '
                                                               kv
                                                                 ï1 , w                 ç s . w'   Trw                                         .                                                  ' 6 r
    ..k...:.                             ' '-
                                                               ,             k. #     < ,                            -..

    '
                         e                                 e       '
                                                                           .                                         fyt        fx             c              .                                         z'
                                                                                                                                                                                                         jg
                                 .                                     1                                .
                                             T                         CdL                               '
    ;.t.ï         . . :-:
                                 .x.tq ------ , ( ,,'-
                                                  .
                                                             ,' - --s;
                                                               'v          t;x.jr;k t)
                                                                                     rjj t- ,.
                                                                                             b
                                                                                             )q-.
                                                                                                /L t:kijj;p                                                   ,

        l                            ' f . '' j
                                                 $      Aj/. ,A r' , aa >.     .
                                                                                       (y( y j
                                                                                       yx

                                                                                        .
                                                                                                   4)T.jv ,
                                                                                                    -
                                                                                                             q. .
                                                                                                                .,



                             .
                                                     <(
                                                      jj,.j       yq    +,. j            y oy j -5owqq.,                                                                                                                  ,
                                                                                                                                                                                                                      .
                                 <'
                                  i e.(fk                                      '                             *                  e f
                                                                                                                                  'o                      .   .
                                                                                                                                                                  -
                                                                                                                                                                             .,7        '?t.            f- -
                                                                                                                                                                                                           . 'r-'t        .
                    .   ;..                       j
                                                  #
                                                                                                                                               .
                                                                                                                                                                                   y.
              .                                                                                                                                                                     x
                                                                                            ,

                               AlI eque                                - ed.-'
                                                               Fillbehandl       jc.       tj.y.,
                                                                                                .oaJ oç ,      .J u jx.y..y( to       ..
                                                                                                                                                                                                                          ?
                                                          ne oft
                                                               h e  f
                                                                    oll
                                                                      owi n
                             , informal ievancvswillberes onded to inwritin
                                     .
                                                                           g  wa
                                                                               y s:1)W r
                                                                                       itt
                                                                                         en   fo rmat
                                                                                                    ion r 2)Pe o alI
                                                                                                                   nte
                                                                                                                     rvi
                                                                                                                       ew. All
                  r ....                                                    .

         :
         . ,
                  lllmat:(Sjgngjja j.                                                   .                                                                   psyj.y .   (pyj                                       ,   .




           (!  RESPO NSE                                                                                                                                          PATEREcE1vEo:
                                                                                                                                                                                                              .



                                                       l1 T                          > m                                                                      l              -
                        y tà -                                                                                                                                                                     m , 1)
              . y       .
                        j..'
                           .,
                            ll                    j.            .r .
                                                                                    v                                                TT )'              .
         .: i.




                                                  riI
                                             .   ;




        f( I-
            '
            rhefollewing llerl lnstlInform.lgrievzw
                                                  'eegonly:
               Blsed èn tAellxpveInfor-ltipn.yollrgelev.nt.eIs                   . (Returaed.m nied.orAppreved).Ifm urImfor-llgdevl-ehdewled
               yeuIlKvetKerl@ ttezub-lt.for-llgelev,weeinateordlntewlt:Chlpter33-1:3.- 9F.A.C.I                                             ,
            ,.           ,
           Offkial Prilit  Name :        .
                                           o rlguezj
                                             DADE C              OmcialSi ature:                                     Date: &
         Original:Inmate(plusonecopy)                l      ''                                             -
         CC:
        'n   Re
           isf  tai
              orm ne
                  i dsobyeflklhlrespondingoriftheresD nseistoanintonnalgrievancetbenforwardtobeplaced ininmate'sfile
                  sal                            ustdtofileinformalgrievancesinaccordancewithRule33- I03.K 5.Fl
                                                                                                              oridaAdmipi
                                                                                                                        strativeCe e.
          lnformalGti
         'Y             evanvsandInmateRequestswillbrrespondedtowitbin15days, following receiptbystaft
          reoquuima
                 redybo
                      ybRu
                        tai
                          n
                          ef
                          l 3u3r-tll
                                   eradministrativemview ofyourcomplaintbyobtainingform X 1-303,RequestforAdministrativeRemedyorApmatœmpletingtheform as
                                  103.006,F.A.C.,attachingacopyofyouri
                                                                     nformelgrievanoeand= plnse
         tho 15dqys:ftG tl!tgritvanctisrespondedto.Ift%e 1!thdayfallson aweekendorboliday,andforwardingyourcomplai
                                                                                                                 nttothewardenor>sistaqtwedennolater
                                                                                                                                                       ,t
                                                                                                                                                        %eduedateshallbethenextrtgularworkday.
         1X 643'
               6(Efrective 1l/1B)
                                                                                                        lncorm rated byRefercncein Rule33-103.005,F.A.C.
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 162 of 192



                                            PART B -RESPONSE

 MM TSCH,JOHN                   Y51786        2008-463-145       DADE C.I.                       E1114L
            NAME                 NUMBER     FORMALGRIEVANCE       CURRENT INMATE LOCATION     HOUSING LOCATION
                                               LOG NUMBER

 YourGrievance has been recei
                            ved,reviewed,and a response isasfollows:
 Yourrequesthas been received in non-compliance with the DepartmentofCorrectionsrules and regulationsChapter
 33-103.014;Inm ate G rievance Procedure.

 InaccordancewithChapter33-103.014 (1)thegrievance maybe returnedtothe inmatewithoutfudherprocessingif,(t)
 Theinmateusedmorethantwo(2)additionalnarrativepages.
 You may resubmityourgrievance in compliance with Chapter33-103, Inmate Grievance Procedure,ifupon receiptof
 thisnotificationthe filing iswithin timeframesallowable.
 Based onthe above information,yourgrievance isRETURNED withoutaction.
 THIS DOCUMENT MAY CONTAIN CONFIDENTIAL RECORD/CARE INFORMATION INTENDED FOR THE
 ADDRESSEE ONLY.UNAUTHORI ZED RELEASE OR DISCLOSURE MAY VIOLATE STATE AND FEDERAL LAW .
           DR.F.PAPILL      ,                                M . CO RRALES,A
                     v papïl ,
                                                                                              oe/I4Ikö
 SIGNATURE AND R PED OR     NAME OF                   SIGNATURE OF W ARD ,         .                   DATE
         EMPLOYEE RE ONDING                             W ARDEN,OR SE E     Y'S
                                                            REPRESE     IVE




                                                                                               Dade C.1
                                                                                         Grievance Coordinate
                                                                                             MAILEQ

                                                                                         Atlp 1 02220
$t-ï1
    '
    7CaseP1:20-cv-24998-RS
          JI
           TIl
             .
             t
             I
             1A!
               Gt,
                 E
                 r
                 .
                 :
                 -N
                  o/
                   cyy
                     '
                     ;
                     t.
                      c
                      j
                      z
                      .(
                       j
                       '
                       )
                       !.
                        qgtj.
                            #
                            -
                            .      .
                                           Document 1 Entered on FLSD Docket 12/08/2020 Page 163 of 192

                û2T â 92222
             Dc
              !.partmentr
         Bureat          g (lcrscyfol:s   ;
                                                         PA RT B -RESPO NSE
                t
                'hfflmateGl
                          ..l
                            t
                            y!
                             v
                             f
                             agjtit       j
                                  jAppaajs j
        MAATSCH,JOHN                           Y51786      20-6-31285        DA DE C.I.                     E1114L
                       NAM E                   NUM BER   GRIEVANCE LOG        CURRENT INMATE LOCATION     HOUSING LOCATION
                                                             NUM BER

       AppealDenied:
        Yourrequestforadm inistrati  ve rem edy was recei
                                                        ved atthis office and itwascarefully evaluated.Records availableto
        this office were also reviewed.

        ltisdetermined thatthe response made to you by Dr.Papillon on 8/26/2020 appropri
                                                                                       atelyaddressesthe issue you
        presented.

        Pleaseaddressyourtreatmentwithyoucasemanagerpndthepultidisciplinaryservicesteam (MDST).
        CONFIDENTIALHEALTH RECORD/CARE INFORMATION INTENDED FOR ADDRESSEEIS)ONLY.
        UNAUTHOR IZED RELEASE O R DISCLOSURE MAY VIO LATE STATE A ND FEDERAL LAW .
        M ichell
               e Schouest,IISC
                             *




                                                                         .                                /0       >'1
        SIGNATURE AND TYPED OR PRINTED NAME OF                   SIGNATURE OF W ARDEN ,ASST.                    D TE
                EMPLOYEE RESPONDING                               W ARDEN.OR SECRETARY'S
                                                                       REPRESENTATIVE
                Case
                #    1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 164 of 192
                                                                                                Ppad(
                                                                                                    ?Ci V
                                                                                                                                                                                                                              l$Q,t.itlr!nfSq?fart'je?lf:.(-'r'è'f-.q'
                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                       L
                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                       n
                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                       >-A*r
                                                                                                                                                                                                                                           w'r
                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                             -jvg'
                                                                                                                                                                                                                                                 .k
                                                                                                                                                                                                                                                  r
                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                  -,
                                                                                                 FLORIDA DEFARTM EG OFCORR
                                                                                     qEQUESTYRADMINIO M                                                     EWIONS
                                                                                                                                                   REM EDYOR AppeAt
                                                                                                                                                                                                                                    Atlûi12022
              EJ ThirdParl GrievanteAllegings
         TO                                  exualAbuse           e
            : (Z warden      / Assistantw                                   W
         From or Alleging s
                           exualAbuse     ar
                                           den     /  secr
                                                         eto Fl
                                                              oudaDepao'entof        ,   on thebehalfof:                                                '             '                                   Cocedions
                                          c   k'
                                               Yokn                              zc                                                         ysj
                              Last First Middlelnitial                                                                                      DC,s
                                                                                                                                              Numbœ
                                                                                                                                                K                                            g CI cu
                                                                                                                                                                                                   -V
                                                                                                                                                                                                            nstitution
                                                                                                            PartA - s
                                                                                                            -       - nm ateGrlevante
                                                                                                                                .       -

        X ;s1,a ckevlace  .
                                              .                   m           . a.
                                                                                                                    Uj
                                                                                                                     k F. j                  j
            i.;                  ;                                              ;            .?                                         G cz                               wjgt
                                                                                                                                                                              l                    v
                                                                                                                                                                                                   jjy
                                                                                                                    .               4 - .
                                                                                                                                        ,.
        (:97e.a).                                                                                                                                       .    .-
                                                                                                                                                                 t r                      .             v '
                                                                                                                                                                                                                                                z
                                                                                                                                                                                                                                                .



     -ss eJ .
     T      .s x.p
                 ao-t
                    j' r,-
                         ksesjs                                                              rov .                                                  ,
                                                  ,                                                                                                      -                *




                -
                *   1                                                         $t.        .                      r                                            $
                                              -       .       ,
                                -
                                f             zt-                         $                        .
                                                                                                                                                        Leju
                .
                g
                jll ).
                     ;-                                               ,
                                                                                                            -                                                    .
                                                                                                                                                                                      .       g.            ,
                                                                  . J h                  '        >'                    1.                                                                          .
                                                                                                                                                                                                                                           j
        :       tt<           .
                              I#A..       -               -                              Ti'h                           l                                             k< '                         '
                                                                  '
                                                                                                                        !                                                                          I- X                        '.          ?,
                                                                                                                                    '                                  #          w           '
                                          C                                      .                                                                                                                                            #
                                                                                                                                                                                                                                .
  m x ..        r     1 ..                                                                                                                                       l'
                                          .                               N' ç                          .                                                    '                            ?
                                                                                                                                                                                                                      '



                    -, j.                                     ,                                   , m               ,
                                                                                                                                        .. ,                                      .                                   . c
                                                                                             .                                                 -
                                                                                                                                                                              ,                                       g.sxa
                      *
                                                                                                                                                             --
                                                                                                                                                                     ( .yj                              ,
                      (;p -                                           .
                                                                                                                            N




                                                                                                                N.




                                                                                                                                                                      N N -.
                                                                                                                                                                                      N <<


            '
                                                                                                                                                                                                          'N    .'
                                                                                                                                                                                                                 <x
  ' '   -   X/2o loao
            -                         .
                                                                                                                                                                                                                     '--v '           .
                               DATE                                                                                                                                                                                                       N   <-
                                                                                                                                                                              ,
                                                                                                                                                                                                                                                    x

*BYslGNATuR: jNM                                                                                                                                                     SIGNAD REoFGqjgvxxyANn n c y         y.jy (
                          #         wy,asqa syo yjj:y                                                                                                                                                                     .
                                                     ottow jxo goyys o
                                                                      ay m rsyjosyy
5a
 '
 rorm i
      susedforfil
                inaaform lx.p-..1....-                                                                                                                                                #            /o
                                                                                                                                                                                                    .sz
                                                                                                                                                                                                    --'          -.
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 165 of 192


                                                 PART B -RESPONSE
    MM TSCH,JOHN                    Y51786         2008-463-204          DADE c.I.                    E1114L
                NAME                 NUMBER      FORMALGRIEVANCE         CURRENT INMATE LOCATION    HOUSING LOCATI
                                                                                                                 ON
'
                                                    LOG NUMBER

    YourGrievance hasbeen received. reviewed,and a response is asfollows:
    Atthi
        s time permanenthairremovalisnotapproved.
    Based ontheabove inform ation, yourgrievance is DENIED.
    You mayappealand obtain fudheradministrative revi
    Ad                                               ew ofyourcomplaintby acquiring Form DC1-303;Requestfor
      ministrative RemedyorAppea1 ,completing the form apd forwarding itwith aIIattachmentsto the office ofthe Bureau
    oflnmate Grievance Appeals, 501SouthCal hounStrert,Tall   alassee,FL32399-2500.
                                                              ,

    THIS DOCUMENT MAY CONTAIN CONFIDENTIAL RECORD/CARE INFORMATION INTENDED FOR THE
    ADDRESSEE ONLY.UNAUTHORIZED RELEASE OR DISCLOSURE MAY VIOLATE STATE AND FEDERAL LAW .
               DR.F.PAPILLO                                       M. C       LES,AW P
                       *        j
                 F.P
                           G                                                                             z: .
    SIGNATURE A CUYEERESPONDI
                            NGD NAME OF                    SIGNATURE OF W ARDEN, AS      .                DATE
            EMP                                              W ARDEN,OR SECRETA S
                                                                 REPRESENTAT

                                                                                                    unehv lx i
                                                                                                        Att-elnatc,
                                                                                                   AtJ0 26 2021
         Case 1:20-cv-24998-RS Document
         f                              1 DA
                                      FtORIEntered on FLSD
                                             DEPARTMENT     Docket
                                                        OFCORRE     12/08/2020 Page 166 of 192
                                                               W IONS
                                                                                    REQUEST FORADMINISTRATIVEREM EDYOR APPE/L
                              Third Party G ricvance Alleging SexualA buse                                                                                                            4
                                                                                                                                    M Secretary,FloridaDqpartSgg jjgjgj              2.
'

         TO: (Z warden                                            EIIAssistantwarden                                                                         m entofCorrectionj
         From orIF Alleging SexualA buse, on thebehalfof:
                           f!  lxk Firstkn Mid
                            Last             --
                                              fl
                                              d                                                                                       *
                                                                                                                                      ./%'
                                                                                                                                         !'7:b'
                                                                                                                                         .                                                                 0 Ienst:'*
                                                                                                                                                                                                                    T'
                                                                                                                                                                                                                                          ,


                                               elnitial                                                                                 DC Number                                                                 imti
                                                                                                                                                                                                                          A                      on                    --.
                                                                                                               partA - jnmate Grievance                                                                            .9,0 u.
                                                                                                                                                                                                                   I     - .-n;( -%'
                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                                   .
     -
                 I.   - , '                  ;.                                                       -    '
                                                                                         .       .
                                                                                                                   -
                                                                                                                        ()J9, 7 j.4,-                                                 e (ol 2 8-q
                                                                                                                                                                                                ''6,3-20lj
     Z.
      &6,tze1                             J'
                                           e 'u                                t e   1i
                                                                                      't-.n                                         tp z                     p             '          .           -etpa .
                                                                                                                                                         .
                                                                                                                                                                                                           tz a '
                                                                                                                                                                                                                i
                                                                                                                                                                                                                t vh,
                                                                                                                                                                                                                    :.'
                  (v
                 ,.


                   *
                                    ,
                                    y . .(V .                                                      .   .:jvss y
                                                                                                 t - ( t       .
                                                                                                                   .

                                                                                                              ;j.t..,, ..

                                                                                                                       s .
                                                                                                                         utyj-j.                                             ,                                      jjoyoj y.y
                                                                                                                                                                                                                             ou kyqu
                                                                                                                                                                                                                                   .
     '            r    -            k/ Jtu o         '
                                                         ;
                                                                           î
                                                                           #z'
                                                                             -u,
                                                                               étyyj                           .                .y y $ C .                                       .            jo
                                                                                                                                                                                               .v
                                                                                                                                                                                                               C
                                                                                                                                                                                                                    gg             yN.
                                                                                                                                                                                                                                     g ,N                      gx
    -
    '
        t'
         ë6,,ct               r
                                ' çuf-                            S ((.1n J '-' ô-'
                                                                               '
                                                                                  lkj                                                    .                               '
                                                                                                                                                                         - J
                                                                                                                                                                           7 ur'' a '' ' I? tz
        '         k .)        (U *                   /h                                              jW.                                         h                                                    l
                                                                               p*                    F                              Lj -- ' *...j.
         *
         '                                                                          t
                                                                                    '                                                          -j                           . ;e:
                                                                                                                                                                                J                     ( f:.                                            TJfjJ
           g J 'c                                                 S... >g '.                                       m
                                                                                                                                .
             .
                  .


    '    , .                                                      '    y
                                                                                                                                                                             x                    q.tyN
                                                                                                                                                                                                      oq                       J                       gzte UV   .

         t'           DC (
                         a) e                                          h4:/4             '' '              ..  /
                                                                                                               k.. I'
                                                                                                                    xj
                                                                                                                     l L( (X
                                                                                                                            a
                                                                                                                           ' 0(-
                                                                                                                            .
                                                                                                                                                                                                                                   .                   ,
                                                             -                                                                           '
                                                                                                                                                                                      .        f
                                                                                                                                                                                               ,t Cowt                                 /q ' i q
    -'2
      0ctztC
           IJ
            z.'                                                     vic                  -
                                                                                             cl .-lw e
                                                                                             .
                                                                                                 - ,                                         .,.
                                                                                                                                               j
                                                                                                                                                             -           e(êcrp '         ,
                                                                                                                                                                                              .                                )
                                                                                                                                                                                                                               ,.
                                                                                                                                                                                                                   stxItoJ ((. oô
                                                                                                                                                                                                                      ,                            .
                                                                                                                                                                                                                                                                        .




                              i-
                              :--             ,.-            1-                                                                                                  -
                                                                                     .                                 f-             ?
                                                                                                                                      -.'4
                                                                                                                                         2 --        .
                                                                                                                                                                     '
                                                                                                                                                                                 -

                                                                                                                                                                                      ,t!
                                                                                                                                                                                        - f
                                                                                                                                                                                          ,
                                                                                                                                                                                          -l--
                                                                                                                                                                                             d
                                                                                                                                                                                             l'
                                                                                                                                                                                              -
                                                                                                                                                                                              .1.
                                                                                                                                                                                                -
                                                                                                                                                                                                '- - ' --- --

                                                                                                                                                                                                                                                                . 5'


                                                                                                                                                                                                                                              wx.' '
                                                                                                                                                                                                                                          w
                                                                                                                                                                                                                                       ..,<




                                                                                                                                                                                     A M
                                                                                                                                                                         ...+*




                                                                                                                                !

                                                                                                                   0




                              28
                               DAl
                                 Taoz
                                  E o                    .                                                                                                                <- - ck                     .             *:5#
                                                                                                                                                                                                                       '7::
                                                                                                                                                                                     SIGNATUREOFGRIEVANT AND D.C.#

    *BY SIGNATURE, INM ATE AGREES TO THE FOLLOW ING # OF 30-
                                                                                                                            DAYEr ENSIONS:                                                                          /.
                                                                                                                                                                                                                     -'                                    S
                                                                                                                                                                                                           #                                   Si
                                                                                                                                                                                                                                                gnature
Thisform isusedforfilingaformalgrievanceattheinstitutiono                INSTRUG IONS
rlzxe'i..l...A,4w..:...:....-.....&..-.'.-.z .....       rfacllity levelaswellasforfiling anpealsto the Officaofth
                                                                   .                                                                                                                          pqprrwaknrw in rxeue.exe.el-aw..n..,:.t.n..1- ....,.,..,.a.-
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 167 of 192




                             rlïtlhtl-ttt
                     Luuhco Kout. Wwcsx..vwQ w
                     i .c..Q bxwtqzqoxc-xxsou 'k cvxvx
               M AILED/FILED
  ..   Case 1:20-cv-24998-RS Rw Document 1 Entered on FLSD Docket 12/08/2020 Page 168 of 192
Vobt'C-        WlTIaXGENCYcLE
                   021 2 1 2021
                 DepartmentY CorfettiDAflsj               PART B -RESPONSE
              BBOBQ                       sajs
                   Y lnmRteGfievzoc' p
          M      CH,JOHN                         Y51786     20-6-32011        DADE C.I.                  E1114L
                      NAME                       NUMBER   GRIEVANCE LOG       CURRENT INMATE LOCATION   HOUSING LOCATION
                                                              NUM BER

        AppealDenied:
        Yourrequestforadministrative remedywas recei
                                                   ved atthi
                                                           s olice and itwascarefully evaluated.Records available to
        thisofficew ere also reviewed.
          Please be advisedthattreatmentaccommodation areto be discussed with you counselorand the multidisciplinary
          servicesteam (MDST).
          CONFIDENTIALHEALTH RECORD/CARE INFORMATION INTENDED FOR ADDRESSEEIS)ONLY.
          UNAUTHORIZED RELEASE OR DISCLOSURE MAY VIOLATE STATE AND FEDERALLAW .

          M ichelle Schouest,IISC
                          *




                                                                          #                             )ù
          SIGNATURE AND TYPED OR INTED NAME OF                    SIGNATURE OF W ARDEN ,ASST.                  ATE
                  EMPLOYEE RESPONDING                               W ARDEN,OR SECRETARY'S
                                                                        REPRESENTATIVE
VoitxCase 1:20-cv-24998-RS                                                                                   Document 1 Entered on FLSD Docket 12/08/2020 Page 169 of 192
                                                                                                                                  SI.
                                                                                                                                    ATEoFFLORIDA
      INM ATK                                                          URRT                                            DEPARTMENT OFCORRECTIONS                                                                             MailNumber:
                                                                                                                                                                ,                                                           veam xumber:                                           r.
                                                                                                                              G D2 T/b'i
                                                                                                                                       .oi
                                                                                                                                         k
                                                                                                                                         s%l/
                                                                                                                                            .
                                                                                                                                            -/> é?t lnstituti
                                                                                                                                                       y
                                                                                                                                                            on,          -.

                                                                                                                                                                                                                                                                           .


        TO:         Z Warden                                                                                            Z Classification Z Medical                                                                      Z Dental
      (checkOne)   .
                   'V Asst.W arden                                                                                      Z Security          V MentalHea1th                                                              Z Other       ..
      FROM: InmateName                                                                                                           DCk 'Np'mber    Quarters                                                                JobAssignment Date
                                                        O                                        -.            .                             q(7c
                                                                                                                                            /k  -
                                                                                                                                                z
                                                                                                                                                .
                                                                                                                                                yb' L  .sI?
                                                                                                                                                    -l(l  ,. j.jjyj
                                                                                                                                                          -                                                                                          jyyy u'
                                                                                                                                                                                                                                                           yjjo
  d
  *
  '


       REQUEST
       ..
                                                                                                                               Checkhereifthisisaninformalgrievance                                                                                                        .
                                                                      d 5h
                                                                         jje.                                  s +,
                                                                                                                  1 . . j. , y j. j,y rij, ,... g ,,o sejsa a;o N                                                                                                  '
                                                  f                                                                                                                                                        .
                                                                                                                                                                                                           .                                                   .
                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                   .   A
                                                                                                             .%   v''
                                                                                                                    y . *-1/ h                                                                                                                                             .
      .             .
                                                               '          .-                     .
                                       .      .



                    j                                            ..                              ,                            .                            ,
                                                                                                                                                           ,   j                                                                      jj
                                                                   .
                                                                      p-,                ù                     (..          (.
                                                                                                                             z                             '        e             !
                                                                                                                                                                                  ;'&- ,,
                                                                                                                                                                                        p'
                                                                                                                                                                                         tl
                                                                                                                                                                                          -.
                                                                                                                                                                                           z-                        .
                                                                                                                                                                                                                     s-ov kbcu kge              .
                                                                                                                                                                                                                                                - xè'
                    .                      j
                                           (x.(j
                                               .a()4--                             .
                                                                                   1                               .        * j.<jy               (z!.
                                                                                                                                                     )(-z Lj.                       xN
                                                                                                                                                                                     z4jyç                     w c           o.j,
                                                                                                                                                                                                                                j w .v           j:
                                                                                                                                                                                                                                                  ejjjr
                                                                                                                                                                                                                                                      a.
                                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                                       g
                                    m -'
                                       j.-                                                                             tt ,                 :j                                                    -            ,1                 ï
                                                                                                                                             :/
                                                                                                                                              /tzi- C')r /1/3 w                   . .                     e.
      r''-                        C fA $O ta                 ,              k-.
                                                                               .
                                                                                             .                                      r   -    .6                              ..                       .
                                                                                                                                                                                                      ' i(-.        #
                                                                                                                                                  . a ..


                                                                                                                                                       ' J           '
                                        )                                      t                                   '                    /' ,                                       z!                 d z               ;,
                te            COXI                                                 g i.
                                                                                      '
                                                                                      .                       ,         e         't ' 'zCI(
                                                                                                                                           z ''''''
                                                                                                                                             tk
                                                                                                                                                       .            (c-k&.f<''
                                                                                                                                                                             I
                                                                                                                                                                             -, o o rek.s.
                                                                                                                                                                                         ',
                                                                                                                                                                                          '.
                                                                                                                                                                                           (t-/, z/
                                                                                                                                                                                                  -z 6
                                                                                                                                                                                                     .'.                                         .        ''
                        '
                        '.
                         '
                             -.
                             a         i.,.
                                       '              ,
                                                      ,,
                                                      i
                                                      ,
                                                        i',
                                                       -! ...
                                                            ,;,
                                                              '.        '
                                                                        *
                                                                        ::
                                                                        17
                                                                         4
                                                                         '
                                                                         ?..
                                                                        ..,
                                                                          ..
                                                                                       ''
                                                                                        :j
                                                                                         )
                                                                                         .                                  '                     ..
                                                                                                                                                   ,                                    -'...'.                                            .
                                                                                                                                                                                                                                           '.             ,,
                                                                                                                                                                                                                                                      '....




                         '
                                              , z-
                                                          ' -
                                                            ,         )4'
                                                                        -tr6                         -             i
                                                                                                                   -' /,
                                                                                                                       4           ,c s . . z.
                                                                                                                                             f- '' 6 vzt,a. .
                                                                                                                                                            ptt:
                                                                                                                                                               h-
                                                                                                                                                                .)'s-
                                                                                                                                                                    to ' '-
                                                                                                                                                                         '
                                                                                                                                                                                                                                                 czts . m ,            ' '
      %'-       z                          .o             ' - .1- C '
                                                                    !.                               -
                                                                                                         '
                                                                                                                   c. .           l7' z'' '
                                                                                                                                          - ' ''
                                  A1lrequestswi1 b andled ' neofth ollowingways: 1)W ritten Information or 2)Personallnterview. A11
                                  inform al rievancesw illberes onded to in m itin .                                                                                                                                                                                   .
                                                                                   +                                                                                                                      'I*'*'''''P ' *
       Inmate(Signaturel: -.-'l                                                                      ..                                                                           DC#:h l/-                                                                                    ;
                                                                                                                                                                                                                                                                               1

                                                                                                                    DO NO T W R ITE BELO W THIS LINE

       R ESPO N SE                                                                                                                                                                      DATE RECEIVED:
            '                     *'              w
                         t'                       .t                    /3 .                             c- e--' (-N;wï '                                                     '                   '
                                                                                                                                                                                                  x
                                                                                                                                                                                                  l
                                                                                                                                                                                                  x
                                                                                                                                                                                                    >'      '
                                                                                                                                                                                                             +'                                                        .
                                                                                                                                                                                                                             .                                                 ,

                                       fo                          '
                                                                   e                                          cv .        b'q                                       do                                +'.fl                                                                .




       I'
        n efollowingpertainstoinformslgrieu ncesonly:
       Basedontheaboveinformation,yourgrievanceis                                                                                                              .(Returned,De ie rApproved).Ifyourinformalgrievanceisdenied,                                                        !
       you havetherightto submitaformalgrievanceinaccordancewith Chapter33-1:3.006,F.A
       offi                   - Vt
                                 lrga'PSyD                                                                                         omcjal(sinaturel:                                                                                     oate: o               l
           cial(PrintNa '   ..
       Original:Inmate(plusonec' DE Cl
       CC:Retainedbyomcialrespondingoriftheresponseistoaninfonflaigriev'
                                                                       mlcethekforwardtobeplacedininmate'sfile
       n isform isalsotksedtotileinformalgrievancesi
                                                   n accordancew1t11Rule33-103.
                                                                              005,FloridaAdminis% tiveCe e.
       Inform alGrievanca andInmateRm uestswillberesponde towithin 15days.followingrœ eiptbystaff.
       You may obtainfurtheradminis% tivereview ofyourcomplaintby obtaining form X 1-303.RmuestforAdminis% tiveRemedyorAppm l,complding theform as
       rm uired by Rule33-103.006.F.A.C.!attachingacopyofyourinformalgrievanceandr>ponse.and forwarding yourcomplainttothewardenorassistantwardenno
       latert
            IIaII15daysafterthegrievancelsrespondedto.Ifthe 15thdayfallsonaweekendorholiday,theduedateshallbethenextregularwork day.
       DC6-236(Efectivel1/18)
                                                                                                                   Incomorated by Referencein Rule 33-103.005,F.A.C.
        Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 170 of 192
A
    %            'XM Y A T E                                                                                               Am                  oyv o w
         '
                                               Rm vrxqm                                               pz- -                                        oyo papa ops                                                 Me Ne
                                                                                                                                                                                                                Tœ Ne h r.
                   TO:
                                                     -



                                                             D w-                                                  m - .---..
                                                                                                                            *--
                                                                                                                                                                       ,1n                                      lllstittltittll:                                                              .



                 (Cheek Oae)                                 2 A- .w- >                                                        .
                                                                                                                                                               .
                                                                                                                                                                       Me 2      Q G ''1
                 FROM : l- ateName                                                                                                                                     M-œ H- ux D -
                                                                                                                                   x x. -...-                                                                   Jo Au                                          >
                 RE UE                                                                                                         yyj g j                                         rjjjjk yj5                                                                     yjzo zo
                                       ST
                   .           .                .1
                                                                                   -.
                                                                                                                                                                       Che h- ifX :i:O Ze                                                         Y 'W O
                                                                                                                   ;.                              &                               '

                                                                                                                                                                                       j.
                                                                                                                                                                                       ,k
                                                                                                                                                                                        ,
                                                                                                                                                                                                      )*
                                                                                                                                                                                                       /$ tr              '                                                .
                                                                                                                                                                                                                                                                           P            *'
                                                                         o
                       *   k-
                            ,'
                             sete' .riee ' 4                                                                                                    4                                                    - z           .
                                                                                                                                                                                                                          .                                   ..                                   '




                  ..
                                                                                  v
                                                                                                                                                               #
                                                                                                                                                                           ' 1                             ' vok                                      MM ' f;                      .
                       .                   .
                                                             .
                                                                     ,    .
                                                         u       ;                                                     .
                                                                                                                           .
                                                                                                                                           w           .
                                                                                                                                                           '


             .                                                                    (                           .                ,
                                                                                                                                           ,
                                                                                                                                                                           y                         *v'
                                                                                                                                                                                                      .*
                                                                                                                                                                                                       7                .*                                     *n e 0,4
                                                                                                                                                                                                                                                               '
                                                                                   <.
                           !                                                                                                       4               p'                                                                                 o' '
             )             1                                             . @                                                                                                       .
                                                                                                                                                                                                                                          l               ' '              '

                                                                         1                                                                                 .                                                                                 '
                                                                                                                                                                                                     v
                                           l             l *                                  .   *                                                                                                                .          ,
                                                                                                                                                                                                                                      .                       . *          .


             S   @:'
                   *
                   fM c                         <                                                                                                                                           j2
                                                                                                                                                                                            .                  *                             '                                 V
                                                                        .!j *      v *                                                                             V
                 cel.%                                           vota l Na.: f-$- I       '
                                                                                                                                                                           ;h .fa                         ..
                                                                                                                                                                                                               2                                 .
                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                               .

                                                                              .
                               AIl             - .wi                                               ;:2                                                             rtx -   -
                                                                                                                                                                              )s.$'                                     '; ''''.'è. ..                             '- '
                     info- l 'e- ---= la o -                                                                                   >               :
                                                                                                  o1                                                                     .- .                                                                           .                               -
             lnmatc(signatwe).                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                      . .     Al'..
                                                                                                                                                                   > :$5t7                                                .           :                                            ..
                                                                                          O NOT                                            = nW M                          L                                                                     .*

             RESPO NSE                                                                                                                                                      >                                                             .           '' ;
                                                                                                                                                                                                                                  ysqtttaru: arene roprams                                   ''.
                                                                                                                                                                                                                                   . , ...?
                                                                                                                                                                                                                                          o'
                                                                                                                                                                                                                                           ï-.
                                                                                                                                                                                                                                             :-ç
                                                                                                                                                                                                                                               .p 9E
                                                                                                                                                                                                                                                   .. 4
                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                       )
                                                                                                                                                                           pwn pw-                             p:
                               O C
                                                                                                                                               4'6                             .                     X                                                             '
                                           .                                                                                                                                                                                                                                       *


                                       .
                                                                         .
                                                                                  & um                                                     '
                                   .
                                   .
                                                                                                                                               .               >           v c                            .               cl
                                                                                                                                                                                                                       os. .. tcr
                                                                                                                                                                                                ,.             c @ sj e.-..

             ,v'
               '                                                                                                                                                                                                                                 j
                                                                                                                                                                               '

        ITKeflllowhgpellln.t
                            .I.re- 1
        R*%*;*Wf%*p%*> I                                                              .               .                        '           '       '
                        lf@* d*l N P                                                                                               '
        ym:bwvet%trkktt@a be t%*- 1                                                                                                                                *   '

                                                                                                                   .
                                                                                                                                                                           < e                            FD KP**W 'le '
                                                                                                                                                                                                                       > 1:œ*H<
        Omcial PrintName):                                   '                                                             Fx c l
                                                                                                                                                                                                                                                                       .
                                                                                                              Oœ dal Si -*- :
        (
        Ni
         -g
        C(:i
           nall
           Re a:
               il
                nn
                 ema
                  d bt
                     e(
                     y op
                        ml
                         uei
                           sàolnecoa)                                                                                                                                                           -'
                                                                                                                                                                                                                                  Date:                                MV                    ,
        n iAforrnisalsouse to;lrespondingordfthea> x i                                                                                 .

                                                eief- l.             s*
                                                       l - œ in--- -çe*t=
                                                                        :KInfo- + 0-- ':1,0 fo-                                                                                to beplaeed In nm*te*s5Ie                                              O <
        lnrormalGriev:hcœ M d l                                           uh M .lQ3.* 5.e A- -
        Youmay obtâil fudhe *dnmat tR> willa Y                    e *e h lJ<
                       e33-1:3.0%-m
                                  'ie % > @f>                                       'h                       * efole e . + ....w c. .                                                                                                                Mtoflj
        rm tlire by Rul
        lattxtKan l!dwys,fherth .F.A.C.!'*-N% %>                                                              ê* e X 1.D : - Ef
                                                                                                               '



        06-6-236 (EFcctivc 11eg*ri
                                 )evantese
                                                                                      lf-
                                                                                     ir
                                                                         - to.1f- 1s1* p>1      - >
                                                                                                          '' ' '
                                                                                                                                                               e f-œ A*
                                                                                                                                                                      e-'
                                                                                                                                                                        '-1- ie Ke  e A> I              q:elfx1+>             .


                             /1                                                           - a...
                                                                                               *'
                                                                                                - e-                                                           ,lemeœfelala-l *-''- *e-= . -.teo-alei' :'lhwe
                                                                                                                                                                        -l
                                                                                                                                                                                                               o ne
                                                                                                                                                                                                                                                          '


                                                                                                                                       . . . -. -                          ' enot> l. e * .
                                                                                  lnco-           te byRefx
                                                                                                                               œ in Rkle33-103.* 5.F A r.
Case 1:20-cv-24998-RS
          Gr leœ toeqzDocument
                       dtA ôm 1 Entered on FLSD Docket 12/08/20200Page
                                                                  'Q'Y*171
                                                                        X of 192
  wh
  K        ok,o            % < Ys(14


         'eœlijzMé
                 ya-eaaeczjjsgk,rl.Ia-01Khkruko9adelil
                                                     '
                                                     nj.
          (
          Qo
          g
             yt a.  #%-
          - xï,t.ugtk-j
                       L'
                        xJ
                         #Mje o/re
                            emlokai
                                   aa
                                    J a. Zua7
                                            c.
                                             4 .ö
                                                ,e
                                  ly,% .vl > 1-1k,
                                                   *e m:L
                                                 jkriskog
                   a+'
                    =
                      a, o eo> ovh (
                                   w Jetynsema. unrezoteeâascyuraA ,
           J-ka2s
           '
                ks
                 'ueb'
                     .X eVeai- llcrvoice>NJ cammo,,
                                                  '
                                                  cw
                                                   k'to tvu.g
         CM ùeoccomgbskdl70avarpz:okuopsFrxkàtl3l/-lco. --lke '
         h,vg- ;vèû a.egtoalve-o t-kt'
                                     -
                                     . Jyecrx ecagluf.l > not
         oluocafnqV M, qpsd:ctwt,.
                          -.      rsotuton/kzfI.- okvocofioq
               (lL'rt#œ: k'4
               -
                           ''
                            aatneJ'qeA pzxul ;.soveMc-uJ
         Ae                    % pknu G kew r'..m . lkeW 'k: 1 lk.e
        .'kikon' l'
                  otk
                    x'
                     yp
                      'ouoa.k cxxf ocizz vou aapcozvulka u,
                                                         .


         1&ec o.qoaecaysgkocu,lk. tka   -
                                        z),a ma oc,
                                                  'ncoacol
                   e . .<-ed .
          dmne eh< 2>/ tolce,.2comwaaieaioa
                      -
                                                  ascg
          i v eX op-boalraev.r G spkorl. x â gmoè
               rezzm2 L'-e2osomw va./tec'
           3 zxklk
                 is-f,lo-
                        z
    Case 1:20-cv-24998-RS
              JöM TV.- .aow Document
                            kubroo 1 Entered on FLSD Docket 12/08/2020 Page 172 of 192
                                                                             7S@i  bit      Q
#




                  21:.1 ûuo4oL . tkeUort,l Fc/eimatA5sx>4;,a#,c
                  Tcins      Hmlfk r)
                                    1      o,î    kvslx V C 1
                   X ofce aoa co--usitakoo                      -
                                                      4 .., (?,.52-:q)
               T
               Aca- exgal/-
                          fcoassealcxaaema:caee-A 'porvk. ?ezp?kMàk.is>k
                                             ,
                   ewssksm t..1. uoîce..)zsyoz
                                            -' gkzoàicnsr katiîl-10zeetly voca
                                                                          .

                  ckradieisticsa.âe -verùatc/meaeicabngamerosAka-pacidyzt
                  cofWorlw;1)leiryezr i)efl'
                                           ti%.
          z   *3,ice. zco-vuokcabnûera?j maj            6 lo.u.vioq
                                                                  .           ra.s c;a
                  ..,
                    tieagosktlveuu myleaygs -towla xckleeigeoaqoab
              '
               Vcqemr
                    werottextcèssl
                                 on      .




         < #X eoveoattgucyoseo# voiz a4 cov-uhicai
                                                 b,G er.?yi,G kejctkas
    N
    )                    h eicgoiceJJ co-- llcltoo ;.. uwy-tQ4 isiofbsA ..) azz
                                                                      -       4kexls
              Apsut
                  i. inr.ov-uoiw4.
                                 s yaseesstkat cVtufs-reta,:xyw -a wli
                  ekralae.
                         v;
                          :,,.
                             1;% u lk,i.rafe
                                           zfe;rwse,
                                                   4setl-
              '
              - 5geu2 ,ismaa locwâesgeeé tauasegzikotoyus,sgeeck
                                                 -
                                                                                       +,
              .,J sgdecq-eoice cuazcix- .

              ê**
                $rez meni >y I
                             ,
                             ovotvo inpfezu.tewa/,r,?oag ,essiozs.
                                                                 N
                                                                 %
          A *Femioisa ecMosctzuo'
                                .x;x .
                                     ik voicelsvoto,.sxn-l,oliuytuseJ tke
              voice groluc   il,omecùaoss-.hreveoiboMecsacelveaa          ss.    lo
                    i         sflùlt( oYvo-tNlsosç%&b % - pc/.t2,om e-.
                                                           .
                                                               -'




         # *F>miltzie k,rvls z
                             & -t k..x ;q% a onlquu: pltF
                        w- 4 e-ateTranssô<u. volcc.-
         â L gksi,u zez% ote-eâoo
                                î rk
              .,=s
                ',
                 '& oklr ,z                          tyicr
                                                         .fke..
                                                              tlkscfey .zv)
          Case 1:20-cv-24998-RS     Document
                     --.,.,...u- .-v. .-..-- 1 Entered on FLSD Docket 12/08/2020 Page 173 of.l
                                                                                       rxul  192
                                                                                              t A
          1,<
#-   .A
          q. '; e.




                      Loôt-Yerm qkjskcx JntlSc'otOl-oeQvMov--
                                                            frea ez
                       cr   I oafr ylteX eoiveot fccVoictoa G--ubîyzlo,Tpeeogj                                  ,




                      'yote-o ntiôuvlLtvetsuflstzssaoa& sgkorê.ioAeov     j.c
                       Vs
                       v-
                        i
                          ykôcicinâlvlluatsxsulstfu.
                                                   sgrGukJ,kiszzizio.- 4,.
                                                                         on&4
                       V ûemcfacel:0'
                           o
                                      t'
                                       keco--tg,kjjoe'grîxsse-
                                                             lilnjxctcèwettwou).
                            x e::-- ji14.    '- suck ., ae
                                                         '' prdssl,oM p?stzksiuoe abt.<6,
                                                                   .
                                                                                                            .

                             llatret#--u4itwl,'ôau.5 su,'siae,e?eookeosox e
                       jk
                        rgelem             w
                                           ,
                                                 .



                                                      fkôcl. ;
                                                             sùeiay wlvClel.
                                                                                                .   -
                                                                                                        lrr
                                                                                                          eo-t-el'
                                                                                                                 t-
                     Msn--rreatvemt oî koicea.5 G->u,.
                                                     'w#koo FuMecss
                       '
                           W
                           GeuecAsgkôrlcgersooswitlexgeckeo. mclaakë:we
                                                                      .,,
                                                                        o
                                           ic!
                                             ,sea,,
                                                  cTpeaii.
                                                         l
                                                         y xggeapalt.
                                                                    e.la voice asu?lttofkec ,
                           êeoonskoG caci;aqu,;1.
                                                k1kea- aevaqspkocic gecx o
            )
                                       -
                                               '
                                               Inccoa,a 6iu-tress x&
                                                                   - oys?Jri.
                                                                            '
                                       -
                                               L ccoasez Daak' u
                                   -
                                               Iocte Soior I              bo
                                   -
                                               %
                                               - ccelsa Exgdm.
                                                             'eocez Fcajuâiqzanàcrl>nisita o.t Ui,tel.
                                                                       -
                     , nappropciateTreaiment 3 Voice.5 G- unicaf'    ca CWecns
                       -
                        C'e'
                           ue'cJjsykorlcgec<oosGlozt ooo-coog qezt voice maA
                        coN-ulicxlcomgx-t
                                        lzrvssrmrlilt%.coorœeot gliitca.
                                                                       ç
                               -
                                           locce.sez Dlslessooa :qspw ou    .
                               -
                                           Oecc- ez Euoci- omo :,U:teAatkvi   t'ezasrwIestx:
                                            of Dlmioiskzl setçr oci qcT-tx#kcbva
                                                                            ,
                           -
                                           kocneoseà Exgecieaxà?rej'k,i'co Discciw.iaolos-a çiokaee
                                                                        x
                           -
                                           Vok f'lpsusz
                           -
                                           Loea-rec- ûs/w- % 1% Uocz           P v Rec
                       -L' & c=                                        klais-
                         e*a,voO
                        tak       jsgkoopc-/csowo.&4coocveâ,r.t'-lgrog,ry
                                lx o.j cx -uoicazvo gwl ecos
                                                                                    ,

                               -
                                           Vacat Afsase
                               -
                                           I..--I,-,,
                                                    . ù -a,e1.ïke i, .
                                                                     ce grorkzio. tneokw-iv-
                                                                                .
                               -
                                           L CUCWYQa Di kfc/t
                                                            ssxl Dysykocl
                                                                        'w
                                                                                        M
Case 1:20-cv-24998-RS
           .-..     . Document 1 Entered on FLSD Docket 12/08/2020 Page 174
                                                                         LxKof>192
                                                                                $a




            8nt<iskTceaç e,t%tutkevtrvoiczo.jGs.-uokcaio-
                     n oao 00 h. Oojokoy B= b
         Mx-sgecioùstTce.t-a'
                            ts
         -
             peinbeâvoicclnâccmmuokcxlionVa;ol
                                             '
                                             x MaG ciab for 2 oc
             Neregekï& rajsgk,cic;n>c.
                                     G,ana sgrzc-
                                                ealltt
                                                     uetegcou?
             & a ice
         -
             Fcial.)voice.oacomm.elcakx lclkokzjwdeciotsa.à z'jkl.t
                                                 ,




             vtniuececorà rs witk recetz/gujùazk cam ù;tkkesanà pare,4a2 .
                 '
                 .-    tr;,2fu,
                      e.      .
                              âu.tyraaice
         -
             Frl
               eohâvoicecwlco--uakcx4ko.Vakaiu vo'tecêots.l,co-gzèr-
             ossisiezVeeltatk.G vqta
                                   iers/sezeqcco-tvqoksybytêocillok
                                                                  .L at
             lcociice
         @u fj i
               cmmg-ieppv-,zieoitzcwa covmuwiea4koo-/alaiy .aâPer ck.
                           ecj/vacetcc- plrxgt-etrlaaivilug gpaa?ce
             T%Cotlst Treltveo-ts
        .
             S2peG
             .   ciaùzl Co-moailuvotunleecxtrInlvirlx t. lrot wp V/l
                                                                   ce        '
                     vuaz-lzoa%fe'rej-5,1c,esal-uue.tc-tte.wy z ge- t
             1.y vï-cà'
             -          e vouo sckeaaak          .
        .    P. sky ok    tktùnctxhikors; smeect-/s m-g-icaom
                              .         -


              0eg       skz Fccvlc s eclwti:sçrrozieir
                                            .         tu.tocc,.v
              Voîa alâ G yyvolcojun zc>o SpaceG imeoc
                                                 .                  yt
                 ecxoaost'
                         ipcoorâla.'
                                   fesycutgsFsctw
                                                'rk,gecsoao,-t4oawaje
             lscf4-o
                 ac

                   ïe
                    ir
                     szup
                     x  x.îytt
                        '    -lwesgeaatist4v
                                          ..
        *V                                  L zwviL xtorcros
                                                     .


         '&> aaâ C- yvAlcgkêoxnX ecxrg.5p.c.qu ,b'
         V                                            .< :0      .
                                                                     .



           gcyr
              y.,sgecists'tox-skaH gecsoonet.
            Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 175   of
                                                                                     Jusiqt
                                                                                             192
                                                                                              (-
                                                                                               JJdeC.t
                                                                                          onlWardeno?Prcjram:
              e                         FLORIDA DEPARTM ENT OFCO RREG IONS                 B.YCEIVED
                                    REQUEST FOR ADM INISTM TIVE REM EDY OR APPEAL       Atlcû 4 2022

           I ZInird P
        TO: 2. warden
                     ar
                      tyGr
                         ie
                          vanc eA ll
                                   eog  se
                        ED AssistantWarden
                                          xu
                                           alA
                                             bus
                                               e           3-   M     ) -        j
                                             C)Secretary,FloridaDepsrtmentofCorrections
        From orIF AIJegingSexualAbuse,onthebehalfof:
                               akck J/lka 'T
'
                             Nn
                             Las
                               t Fi  rst Midkl
                                             eI
                                              kt
                                               iiay                                                      Njx
                                                                                                         s i7
                                                                                                            um
                                                                                                             fb
                                                                                                              Jer                             0 Insti
                                                                                                                                                    C
                                                                                                                                                    mt
                                                                                                                                                     io.
                                                                                                                                                     - n
                                                                                         PartA - Inm ate Grievance

    ik : -                                 . o                       a?-loax6    .              i%-              o 2-453- 7- l:'
    -
        sc              --             ,e<                  ;-
                                                                l . F !-2                               -@-
                                                                                                          .
                                                                                                          -
                                                                                                          ?f()?s'                                                                t'
                                                                                                                                                                                  ss '
        oi
         l
         r
         .
         '
         t
         sk
          - ':
            -
             ;.
            '--
                        o -
            -
            t'o                                      -
                                                           % .
                                                             /
                                                             )           .
                                                                                             j.                                                   ' . 7-- x
                                                                                                                                                          .$.            .


                                  I     M4 z 7- .!10 /ï                                             '           M 'z, -     ': c ' -
                                      ()    ess' 1 s
                                                   kïkom .                                                     f - ,
                                                                                                                   -
                                                                                                                   A 9k         / Z46                                             ..
                        -
                                       e -s-kôtak                            .
                                                                             e
                                                                             .                              ,n o K vasel
                                                                                                                       . '
                                                                                                                         f'   -
                                                                 1                       q      *                                             ,
                                                                t'
                                                                 ê                       l                   ,        .        7 >        e('fn                                    .



                    1.
                    .
                     L.c: '                                An -%ux                            Yo                      - -                                                i
                ,

    t-e .                     -    ,
                                                         da- 6;                  c 3-t o ,                       &;
                                                                                                                  .                           .        ,            ea
                                                                                                                                                                     .

                                                     j           j               .o             , ( tjjj- y- ojg                                       yj
            t                                                        r&vt-                                        -@: e                       A                 -
                                                r'

                                  .        -
                                                                     .       %-                          t,
                                                                                                          f). t. -rz                          r            rev  ,   s            .

        '
                    -
                                           jo  yjf.
                                                  yvy           .                                                 .                                    j                     v         ,

                                  $t
                                                     i'
                                                      t-                                                         '4-. k ''a     './' ts a
                                                                                                                                t /zl
                                       .
        d.
         s OA                          ( z!                     a            e                          -    &
                                                                                                                 (a t  o    t .               w

                                                                                                                          -
                                                                                                                               b    .4.           .p                . >                .
                                                                             :       P          &X                                   l             T
    .                             .
                                                                                                    .

         û :                               o                                                                                         A        qq
                                       '
                                       > L)/
                                           -                         -f'                     so                               yfc.            ç
                                               3     j      e                %



                        51M/p
                            DAzz
                              TE:                                                                                                                          ysf
                                                                                                                                                            -
                                                                                                                                   SIGNATUR       FGRIEVANT AND D.C.#

        *BY SIGNATURE,INM ATE AGREESTO THE FOKLOW ING # O F3O-
                                                                                                    DAYEXTENSIONS:                                     /
                                                                                                                                                  #                 Signature
                                                                                               INm UG IONS
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 176 of 192


                                             PART B -RESPONSE

 MM TSCH,JOHN                   Y51786         2008+ 3-031        DADE c.I.                      E1114L
            NAME                 NUMBER     FORMAL GRIEVANCE       CURRENT INMATE LOCATION     HOUSING LOCATION
                                               LOG NUMBER

YourGrievance has been recei
                           ved,reviewed,and a response isasfollows:
Yourrequestbeen fo- arded to the genderdysphoriacommittee in Tallahassee. There isa delay dueto COlVD-19 so
we haveto wai
            tfortheirdecision.Yourgrievance is denied solelyonthe basis thatatthis momentwe cannotapprove
yourremedy.
 Based on the above information,yourgrievance is DENIED.
You may appealand obtain furtheradministrative review ofyourcomplaintby acquiring Form DC1-303;Requestfor
Administrative Remedy orAppeal,completing the form andfo- arding itwith alIattachments to theoffice ofthe Bureau
ofInmate Grievance Appeals,501 South Calhoun Street.Takl ahasseè,FL 32399-2500.
THIS DOCUM ENT MAY CONTAIN CONFIDENTIAL RECORD/CARE INFORMATION INTENDED FOR THE
ADDRESSEE ONLY.UNAUTHORIZED RELEASE OR DISCLOSURE MAY VIOLATE STATE AND FEDERAL LAW .
           DR.F.PAPILLON,CHO                                 M.CORRALES,A
             FP '                                                                              '
                                                                                               -
                     c                                                                         0:/13l1z
 SIGNATURE AND         RINTED NAME OF                  SIGNATURE OFW ARDE , SST.                       DATE
         EMPLOYEE RESPONDING                             W ARDEN,OR SEC ARY'
                                                            '
                                                              REPRESEN TIV
                                                                                                G     DaueC4
                                                                                                   ri
                                                                                                    evM
                                                                                                      m AIc
                                                                                                          LED
                                                                                                           ot
                                                                                                            kdina!ar

                                                                                                Atlc 13 2229
                   Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 177 of 192
    *              #    '
                   hn.
                     g('
                                                                                          FLORIDADEPARTMEG OFCORREGIONS
                                                                                 REQUEST FoR ADM INISTRATIVEREM EDY OR AppEAt
                                                                                                                                                                                                              R EC EIV ED
                            Third PartyGrievanctAlleo gSexualAbuse                                                                                                                                                     sEF 1ù 2922
         TO: ((()warden                                     1-1AssistantWarden                                          Z    secr                                                                             Depadmentofcprrecti
         From orIF Alltging SexualAbuse on thebehalfof:                                                                                          etae,y'loridaoeps                                                                                           elyl
                                                                                  ,
                       f?
                        lu
                         .. LFiUo
                        Last    rst
                                   ko M iqddle ln                                                                            *'
                                                                                                                              5t78:              ,
                                                                                                                                                                                                              OGrleCT
                                                                                          itial                                  DC Number
                                                                                                                                                                                                                   -        lnstitution
                                                                                                                                                                                                                                    .            .
                                                                                                       partA -lnm ateGrievance                                                                                    N o -G -                               -
                                                                                                                                                                                                                                                             cot
              ''
               -
                    ;. =                                    f'7X S-Ll6,3'-0A-1'
                                                                              fa t
                                                                                 x r3cn- u?ïl ./.C.3J- .QJ.CO 7
                                                                                                       .
                                                                                                                                                         .
                                                                                                                                                                                                                                        .
    '-
          ssu e *
                ,                   .
                                          a                              i:t
                                                                           z                   2 ,& 1'
                                                                                                     d:'.
                                                                                                        '-&-?'
                                                                                                        î    Ikos.
                                                                                                                 4 '( ' . v1
                                                                                                                           'e c m
                   '
                            ïo
                            '
                             ' w                                                      .
                                                                                                                                                                                   .
                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                r
                                                                                                                                                                                                      ,                                 r                    .*.
                                                                                                                                                                                                                                                                   ,.

    'J
     '$
      4j                                 r ao roaa                                ' 9t'
                                                                                      c -à - .                                                                           )e                                                                      ts'Z'f &>
'                                   z               T                        e                Jx ua                              ke                              i
                                                                                                                                                                 - r-a .)                                                   - '
                                                                                                                                                                                                                              -!L
                                               x.               .   ..
        Q (.                            rf ot'                  t                                                                                                        ''
                                                                                                                                                                                                                                                                            e
                                                                ,                                                  f.
                                                                                                                    t        <'
                                                                                                                              ed                                         ' 5e'                   .   l
                                                                                                                                                                                                 t'
                                                                                                                                                                                                  l-                   êtl

          -
              4.
               s:
         1.                 eM
                            I la,xe em cA 5 hac;.7oy ksc'
                                           .
                                                                                                                                                                         -
               '

                       o?, . ai' fie
                                   :
                                   p.
                                    l ' .' of lt         e as                             ,
                                                                                                                                                           -o.
                                                                                                                                                             Ye'mztzq;-g/h,jx a(
                                                                                                                                                                         ,
                                                                                                                                                                                                                                                                                .

       k- o lof' MoAz -3. ot-:+f-,                                                                                                           xact
                                                                                                                                                .
                                                                                                                                                3rt' (--
                                                                                                                                                       lt
                                                                                                                                                        e
                                                                                                                                                        t(
                                                                                                                                                         :
                                                                                                                                                         .- '
                                                                                                                                                            ftw-- c'             '
. @                                     o , 4',ï c     t' '. .    '
                                                                  rPe
                                                                                                               ,
                                                                                                                                                                                                                                                                            et
        1                                                                                                                                                            '


:
i
'            v
               lce - t          ' ?. 1-      cw aj             -. - .                                                                                                                                                                            4-
                                                                                                                                                                                                                                                 '5 ..%
     Y /
    ec    '
          I.
           A            tJ&t.
                            Té' 'f
                                 ltAt-' '                                                                                                            .




%()*. <INn.. ,' .r ..              (x , r e .r     .                  4                       ..


                       3s j a.                     15:.1ç FC:.                                                                                                                                       ,,

                            3t)tj ' mj vgazj fyje
                                -                                                                                                                                            .
                          O-                                '
                                                                                                       .                 ,
                                                                                                                                 '
                                                                                                                                 ,       ,
                                                                                                                                                             *
                                                                                                                                                                 .
                                                                                                                                                                                   ,.   .            .
                                                                                                                                                                                                          a   .        '
                                                                                                                                                                                                                        .       .       e

                                                        -
         fl*CJJ                  -                                                     J-                                                                                                                     (o                    v                yj .               q
                                 .                      t                r            e)
                                                                                       kz'                              1.% Pe
                                                                                                                            .            .       7
                                                                                                                                                 4j
                                                                                                                                                 .


         ) - -'                                     6)s s.l
                                                          .
                                                                    -

                                                                                  cle vt                            ,m '.
                                                                                                                                                         .




 - -( ;dv/.w'
lzlm q E    te k
                                                                                                                             .
                                                                                                                                         s                               c        'ce 4.
                                                                                                                                                                                       acoo a--x                                        .        1 ,p.j.
                                                                                                                                                                                                                                                       (e
                                          ,         ,
                                                                                  i -                          o                     -   t'
                                                                                                                                          .*                             ; -'           ' '-
71b0 - -(7   .3 ,
                '
                nk                                                                                                                                       .




          .
          <l/
            .&(-%Lj (:j
                      k::                                                                              w) e (,
                                                                                                             l                       s . . '., as, o,
                                                                                                                                                    n                                                                  ,-/ k- o
                      ç..                                   -
                                                                                      - fzr'                            .p s v               '
-
i         '-           '        $; Jt
                                    x l,                                                                   *
                                                                                                                                             ea
                                                                                                                                                             / $ a'' /v.)                                              ; .
                                                                                                                                                                                                                            '                2           o ' v!
                                       x/k:n                             -        .                *k )s .- '                        ,v..                                          'a        ,


jjl .
    jV     ..TA/< C . .  y syv .
                                                                                                                                                                                         '
                                                                                                                                                 ot4.                    jryj                        oy ,
                                                                                                                                                                                                                                        4                t
 P 8J..*
                                                                             .                     ,
                                                                                                                      y . )
       '- 'à       f-
                    er    # zê
                       nsn fpm #(                                        .
                                                                                  .
                                                                                                                   - 's   . 'A
                                                                                                                             , Td/
                                                                                                                                 .
                                                                                                                                 /.çeft
                                                                                                                                      yy .                                                                                                           jy.
                                                                                                                                                                                                                                                       y
                                                                                                                                                                                                                                                       js
       S/ft
          l/2010                                                                                                        ap?       c.
                                                                                                                                                                                        ;
                                                                                                                                                                                        &t
                                                                                                                                                                                             '
                                                                                                                                                                                                                   +(k.                 ,.y. y- , -
                                                                                                                                                                                                                                        ,z. xto
                                                                                                                                                                                                                                                                            ,
                                DATE
                                                                                                                                                                                 SIGNATUREOrGRSEVANT AND D
v                                                                                                                                                                                                                                                    .   C.#
 BY SIGNATURE, SNM ATEAGREESTO THE FOLLOW
                                                                                              ING # OF3+ DAï EXTEN5loNs
                                                                                                                                                             :                                                         /
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 178 of 192




                             ï
                             IAt-
                                ïl?Ih
                                    -th-)
                     bïwwswxuxaou th...T.. Q kju-
                     Ko
                      .aecmou       ou. 0, T.. t%*k
                                 Aevm s.ke
                                         ww
             Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 179 of 192

                                                                          STATK 0# FLOR';A
         INM TK G                         IYAT                 pe u v                            oFco- o oNs                                   M<IN
                                                                                                                                                     =Y
                                                      qi3k                                            K 85                         - -
                                                                                                                                               vo m xuma c
                                                                                                                                               ,- :-s--.
           To:
         (cheekone)
                                         / wa-
                                         D Asstw- o
                                                                u cl
                                                                   -isoauon 1u Mui
                                                                D s- ty          cu                                                      D x .1
                         lnmateNa                                                                                   M- H- .              ? o-
 '
         FROM :                          me                                         X Num-                               >                 1obA-i- o t D*
                                                                                     $%3763 Et((%L H/m                                                                        M 7= 0
                         ST
             *
                 pw      .
                                 x.                                                                                 Chx kb- lfA slsO m                            al W M œ
                                                                    x,
                                                                                o                               ,
                                                                                                                     (    .
                                                                                                                                       $                      *.          '
                                                                                                                                                                                                  ;

                 .   *
                                          4

                                                                                             *    #         .
                                                                                                            t             ;                    P



             8                                                  '
                                     *        :
                                                                    :
                                                                                                                     .                    '.
                                                                                                                                           ,                          '


                         .
         .                   A                                                               *' <
                                                                                                                                                                          :                   *
                                                                                                                                                                                      .
     h                                                                                                                                                                        ,
                                 I
                                                                t
                                                                                                 (
                                                                                                                                                                                              .       ,
                                                                          '
                 A1 l
                 ixfo- l '
                          *1
                         evaaœ wi11%
                                     m- o
                                        u
                                                                                     uz n                   e        '                   l'm              ''''S ''
                                                                                                                                                          '
                                                                                                                                                                 *''ZYO
     lnmatetsignat                                            toi. '' wm : 1 nu-                                              Nonor 2)P                 Ine               . 1
                 urel:
                                                                                                                    x #: .5I7Z
                                                             O NOT                           B>
                                                                                              '           W T> L>
             spoxsz                                                                                                                                     ,fkqq:l
                                                                                                                                                              yljr
                                                                                                                                                                 ï:wkr
                                                                                                                                                                     uqn$fproarao)
                                                                                                                                                                                 , '
                                                                                                                                                              FgCEI.
                                                                                                                                                                   MEj) . -
                                                                                                                     pm       ..csx p:                              '


                                                                                                                                                                                      DadeC.I

                                                                                                                          .
                                                                                                                                                                      !
                                                                                                                                                                      '           .




                                                                                                                *
                                                                                                                                                              .


In efell@wlwgpe- l- twI
                      xf*> 1                      e                                                   W
B.#edeœ t%e*M *eI* -
                       tlow v e                     h
y@Mhavet%edg%t:*lu- t*fp- l                       - 1.. '-
                                                                                                                                                    .


                                                             %- e ho -                .* + # <
                                                                                     >1                                  *t            I#m wrllf*- l>
                                                                                                                                                .
                                                                                                                                                                      w- 1*de
                                                                                            .A. 1
Omcial rintNamel:                                                                                                                                                 '                       '

Original:lnmate(plusone                                                 Om çjll Si h- :                             .                                   Date:
                       ce y)
CC:Retlinedbyomciàl:rienafp
n isform i:al:ouse to5l    ondingorifthev xistoaninfolmal# ev---th* f-
                          e lFi- a h = *                                                                                 to% pl---œi
                                                                                                                                                                  ûjVW
 Infuonm.
Yo     ml
        yCeOievinoç
          o        oeMd:l
                  fu    n-teK-''' <;%
                        -                         t-oe+e Ru15%e33.1:3  .* 5.       ''= -' Cee. n inmMe*s51e
                                                                            F* A'*--                          VVL
                          -i.A.
                              'C''> < - of> e- he k             *' ''1>      e + mS.
rmuird by Rule33.l03.e .F                                            *                   '
laterthan15da> a'erth ;
                        em evletels-
                                  ..
                                   k     **e- of- < ---1                 eX 1.D3.R- rœ A= a- i- K- e A> l,- % e*ef-
DC6-236(Elecçive11/18)                      .
                                              lflel3** * * . . .- >>.> e.leed        - = e > - le * le - .'
                                                                                      ueu m qo . w t                      a
                                                                                                            œ - l-'--'- - *
                                                                                                                                           o jw - - .
                                                      lnt-    êM W #%*     ''       --   C- *        * **
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 180 of 192
             Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 181 /of
                                                                                          %ê.ciq192  ''
                                                                                                f..1!k'')a':r
                                                                                                            '..
                                                                                                            J '('-.2'àr':'tr.?'
                                                                                                              .
                                                                                                 FLORIDA DEPARTM ENT OF CORREO ONS                                                                                                                             5RE('
                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                   -=
                                                                                                                                                                                                                                                                    J
                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                    .!l/E'
                                                                                                                                                                                                                                                                         q
                                                                                                                                                                                                                                                                         t
                                                                                                                                                                                                                                                                         .'
                                                                                                                                                                                                                                                                          .'
                                                                                                                                                                                                                                                                                    .



                                                                                    REQUEA FO RADM INISTRATIVEREM EDY 0RAPPEAL
                                                                                             -                       -            -                              - -

                                                                                                                                                                                                                                                       J L ) 2222

    TO: (2 Warden
                  Z ThirdPartyGrievanceAllesngSexualAbuse
                                                           U AssistantWarden                                                 Z
                                                                                                                                                                  1.                                     .
                                                                                                                                  Secretary,FloridaDepartm entofCorrections
    From orIF A lleging SexualA buse,
                           Ka prd T/ t$ ,   z'  onthebehalfof:Yblqsb
                           Lmst   First   M iddleInhial        DC Number
                                                                                                                                                                                                     DxzL ci
                                                                                                                                                                                                                  Irlstitlztit)rl
                                                                                                            PartA- lnmaleGrievanee

     ;            -                  --                    .                    -                          -..                        Jh.                -                           .z 7-:j3
                 - - t,
                      h03
                        '-l -0135 i
                                  'l                                                                                                    '                r                         '    1
                                                                                                                             ,              .

             .
                                                                                                                                                        o (h                                             (
                                                                                                                                                                                                         - j- .                                                - o
                                         )                                                           r x .
                                                                                                         R:*                                                               , é#                                                        ,(
                                                                                                                                                                                                                                        ';j# V
          (-                                   w                                                     . ,jj                            .                 .                                                    *                             .                                j
     '
         ev 1                                e ro r                                         e                                                   .
                                                                                                                                                             '




                 t)m           $ ce .' t1'
                                         f            ,                     o;                            e                      c -10:.                         r;                     r                     1
                                                                                                                                                                                                              -                        ê -
             ,e
             k                     ,          ;                        4#'
                                                                         @f      sev.
                                                                          .4. wvj.                                                    .         ,                          v                                                      y.           ,



                 1 .: '
                      . l v/?o                                                          .
                                                                                                    r
                                                                                                    -'
                                                                                                     ,o e                         c < 49,.                                                           ''
                                                                                                                                                                                                      Ttse                                                 m
                                                                            z.                    4 c
                                                                                                 cn                               .r-f ' ' t,a4                                .                             -.                   .                        ec.
                           &                     C
                                                      -
                                                          l'
                                                           Nll                              f-
                                                                                             d
                                                                                             '       .                                                                                           '                                     -                           '
                               '                                                                                                                                                                                                                                                .
                                   'r-as     t.
                                                      .
                                                           .                    Jsx to                          ..                                  r
                                                                                                                                                    a'
                                                                                                                                                     .
                                                                                                                                                     f - .                                       -           .                             -.                           nt?f-
  1 ve. uf/'
           ?)ltxz
                :                                     -                - X' e'k
                                                                              tf-r
                                                                                 z                                                                  .
                                                                                  s                                              -                      ec 22<a l G                                           è               ' . !                                 '
                                                                                                                                                                                                                                                                   .,
   (y.
     .
                j
                k                                                                                                                 c&
                                                                                                                                   '                    -àg        .                                          yyu y
     V           l4. 'zo                              '                b
                                                                       *.                                  -n                                       tp,- H;.$--r t;                                              '            :--r                                      .
                           '
                                     ,
                                             e    ?r' Ne'
                                                        ï-                                                       ?
                                                                                                                 '
                                                                                                                  '                       -            vk '                                                                t,' é-
             ft(                     1.'
                                     -                                              -x -1 e.iJ                                        q                                                                                                            j
                                                                                                                                                    t&
                                                                                                                                                    w      wr
                                                                                                                                                            i-e4o                                                         ' s wi
         d                     s                                                                           Y                                             -                               -   *'                           -
                                                                                                                                                                                                     '                                     -

                       .                 e                     '       'N           .       w.
                                                                                                                                  .                                    .
                                                                       ,                     s.                                                                                     .
                                                                                                                                                                                             -           y.       '           n
                                                                                                                                                                                                                                  -.
                                                                                                                                                                                                                                               o k..                    . .
                                                                                                                                                                                                                                                                                -
         ..
         .
                                                 jtr                        >           lt               x jjl                   .r                     k.                                                        .                    <               .                .
                                                                            h
                                                           r'               c
                                                                                                           g)
                                                                                                          -..
                                                                                                                                          -!'                     s(/ 6t
                                                                                                                                                                       .   ,  . u   'z
                                                                                                                                                                                        y.                                                                     .
                                                  d
                                                                   % /4e
                                                                   .                             *'                      ;        <*                >    j> (z pyj tj* o u ys j'Jx
    1                              te e                                                          '
                                                                                                 lI
                                                                                                           e : i 51 Xdo '(r t'                                                 : A-
                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                                           gge
                                                                                                                                                                                                                                                           .




         U &                        k e c                                           n                t'
                                                                                                      t          '       e       ï'
                                                                                                                                  l
                                                                                                                                  neS
                                                                                                                                    -ssue :                                                                  '-               c .
     tt-                   x        ' ux              cok
                                                        ,-                                        o                                                                                                                                t,-(
                                                                                                                                                                                                                                      -m a
 l                                                                                                       ou-le :,u1,'om.
                   y/zï/aoa
                        E .o
                      DAT                                                                                                                                                                 '
                                                                                                                                                                                          # (p                        .

                                                                                                                                                                           SIGNATUREOFGRIEVANTAND D                                                C.#
                                                                                                                                                                                                                                                   .


  *BY SIGNATURE,INM ATE AGREESTO THE FOLLOW ING # OF D
                                                                                                                         DAYEU ENSIONS:
                                                                                                                         -
                                                                                                                                                                                                                  /
                                                                                                                                                                                                         #                             Slgnature
n lsform lsusedforsllngaformalgrlevanceattheI
                                                           lx 1.,..1,.I
                                                                      NA RUG IONS
                                            nstltuêlnnarfxel          ....wlI..- z=-0.,-- --.--
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 182 of 192


                                              PART B -RESPONSE
 MM TSCH,JOHN                    Y51786         28Q7.463-228        DADE C.1.                           E1114L
             NAME                 NUMBER      FORMALGRIEVANCE        CURRENT INMATE LOCATI
                                                                                         ON         HOUSING LOCATION
                                                 LOG NUMBFR

 YourGrievance hasbeen received, reviewed,and a response isasfollows:
 The onlytime inmateswillbe separated isifthere is aspecialreview forone inmat
 housed                                                                        e againstanother.You wilbe
        accordingly to yourhousing Ievel. Youwillbe atcedain facilitiesthatmeetthe requirementforyourcustody
 leveland health service Ievel.
W hen repoding a PREA there are multiplewaysthatcan be repoded to keep y
(enter1                                                          ouridentityhidden.Youcancall*TIPS
then1, ,then8,then*8477)andIeaveananonymoustip. Youcancall8466toreporttoanoutsideagency(enter1,
      then8466).Youcansubmitaninmaterequestorgrievance. Youcan also tellafriend orfam ily m em berwho
can reportforyou.
Based on an abundance ofprecaution, itis nota common pryctice forthe Departmentto segregate the transgender
inmate population in a separate dormi tory. This isdone to preventanytype ofdiscrimination taking place based on
sexualorientation and identity, and due to othersecurityconcerns, aswell.
Ifyou are having issueswi th anotheri nmatewhere youare in fearofyo
Char                                                                  ursafetyplease reportitto the Officerin
    ge.
Based on the above inform ati
                            on, yourgrievance isDENIED.
You mayappealand obtain furtheradministrative review ofyourcomplai
Administrative RemedyorAppeal                                       ntby acquiring Form DC1-303;Requestfor
                              . completingthe form and fofwarding itwith aIIattachmentsto the office ofthe Bureau
oflnmate Grievance Appeals, 501 South Calhoun Street, Tallahassee,FL 32399-2500
                                                                                  .




                                                             M.CORRALES,A


SIGNATUREEM
          AND TYPED
                                                                                                  > /11I?.
                                                                                                         n
            PLOYEE R OR PRINTED NAME OF                 SIGNATUREOFW ARD ,ASS                                 DATE
                    ESPONDING                             W ARDEN ,OR SEC TAR '
                                                              REPRESE ATIV


                                                                                                    Da6e C.I
                                                                                              Grieyanc''eCC)k'r.
                                                                                                               '$'n
                                                                                                                  eJltc'e
                                                                                                   p =r
                                                                                                   -bt.!
                                                                                                       dj
                                                                                                        ..r tz
                                                                                                          .'---g
                                                                                                               .
                                                                                                               'v

                                                                                              ALJO 11 2022
                          Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 183 of 192

                                                                                                                                         FLORIDA DEPARTMENTOFCORREW ION
                                                                                                                                                                       S
'
                                                                                                                                     RE UEST F0R ADM INIm AMVEREM ED                                                                                                                     t
                                                                                                                                                                                                                                                                                         z
                                                                                                                                                                                                                                                                                         >L>.'
                                                                                                                                                                                                                                                                                             t
                                                                                                                                                                                                                                                                                             Do)?-; g
                                                                                                                                                                                                                                                                                                    .g2g
                                                                                                                                                                                                                                     YORAPPP L                                                                                                        k
                                                    Third Party Grievance                                                                                                                                                                                                                                                                             1
                                                                                                                                     Alleo gSexualAbuse                                                                                                              i

                 TO:
                  om l(
                 Fr   ()warden        (D AssistantW arden                                                                                                                                                                                                                                                                  ;...;...
                                                                                                                                                                                                                                                                                                                  . ...... ,

                     orIF Allvging SexualAbuee                                                                                                                                                       Secretary, FloridaDm                                                            entofCorrecti .....
                                               , on t
                                                    hebehalfof:                                                                                                                                                                                                                                                                     ons
                                                            t $ a%/
                                                                  A                                                              D-                                                           X/-
                                                                                                                                                                                                L,
                                                                                                                                                                                                 '1
                                                                                                                                                                                                  '7$ y'.
                                                Last                                 First                               M iddle I                                                                                                                                                                tkJ'l.
                                                                                                                                                                                                                                                                                                       e CZ
                                                                                                                                 nitial                                                               DC Number
                     -
                                                                                                                                                                                                                                                                                                                  nst.tutjon
                     '
                                                                                                                                                                   P4rtA- Inm ateGrlevante                                                                                                                u..)-,-sjy
                                                                                                                                                                                                                                                                                                                   .                                  ,
                                                                                                         c
                     -r
                     4. t (Aa f.
                         k-3 Lt(
                               ' ot 7 '     D -R6n7'-)..
                                                       )g ..ïx.((owvJ g'é,,(-, .'      g-o>-ttlïn 0()'  ?
                                                                                                                                 .
                                                                                                                                                     .
                                                                                                                                                                                                                                 .                  '
                                                                                                                                                                                                                                                                                     '                    -

         -fs'sue-- z 68 ta',k'ï ,,'b'' ' '
         -
                                                                                     .
                                                    s/ zv 'z   .r ''os        ,'' ' t'q ' - '.                                                                                 e
             o ;é.                                                  z                                                                                     ,.                                                                                                                                     '.       -
             '
                              .
                                   t)u(.t,A . kvl, )(t' JIk e o . t? $              ?
                                                                                     is x
                                                                                                    t'
                                                                                                        ?
                                                                                                          ,
                                                                                                             %
                                                                                                                'z'
                                                                                                                  ï 2 '''                                              .                                                                                     ,
                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                             .                     ,- -


              , o/ ..,,                   't, .s '-
                                                     ,o ot ., . .- ,v.
                                                      -
                                                                           v  t' '.*
                                                                                     .
                                                                                             - , '-s -'
                                                                                                     .      ,i . j    4                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                            .            .            '
                         ''
               tf?,eqPlkU/!di  -', fcto kfki2 t' -                  ' .eœ tal)    l tq 'oev '-     rz e'
                                                                                                            et;'
                                                                                                               -'f.t> tf''
                                                                                                                         lf '                                                                                                                   .        -
                                                                                                                                                                                                                                                                                                                                         .


            V tt'-t-.kaslt es -                                       r . fc   o At:j   ,
                                                                                        ;'%(..j ,,     .  .
                                                                                                          j,
                                                                                                           .   ( .u-
                                                                                               .       < oko
                                  , t'n 2 7 -
            1-t.   t .J .                   '                   .
                                                                                                                                                                       -
                                                                                                                                                                           z                                                                                                 .

                                                       -uskl- e (;  t,'.j 9 t,;             '
                                                                                                                                                                                                                                      ke
                                                                                                                                                                                                                                                                                                                                ,




                     Trtt..                                         -
                                                                    j''' at
                                                                    ..    q - att: v                                                                              >        '
                                                                                                                                                                                                      '

                                  .                     j'                       .                                                       -
                                                                                                                                                                                    .                          uo,n- t
                                                                                                                                                                                                              .-
                                                                                                                                                                                                                                                        '
                              );?- .q '
                                      L ya                                   ,
                                                                                                         ) . (k                                                                                                                                              #n (ktz',                                                     '
                                                                                                                          .                          J,                                                                 (.                                                                                ,
                                                                                                                                                                                                                                                                                                              .            ..
                                                                                                                                                                                                                                                                                                                                         7
                                                                                                                                                                                                                                                                                                                                         '.y
                                                                                                                                                                                                                                                                                                                                           /$.t '> '      .-




        z.       .
                                  qj.
                                    - j>  ,                                   (
                                                                              J
                                                                              'j g tu
                                                                                 -                                  y-                                            j,.
                 f
                              .       ,
                                           rt-' bte'j'' r'
                                          .'             /
                                                                                                                                                                                   .es ,,
                                                                                                                                                                                        y yt'zxy.
                                                                                                                                                                                                ,,.. (,. wita jckx,jw uy< r.(t
                                                                                                                                                                                                      .
                                                                                                              ,.         ('& Mq jm
                                                                                                                                 '...c                                                  y u,-
                                                                                                                                                                                            x)rtp.
                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                              v
                                                                                                                                                                                                  -k y. r.
                                                                                                                                                                                                         jy.j
                                                                                                                                                                                                            . jryty.
                                                                                                                                                                                                               .   jsj, .J.(.'g4
                                                                                                                                                                                                                   .



        3                '                                                                                                                                                                                                                                                                                         .            a.   J.y
                                                                                                                                                                                                                                                                                                                                       ...roxj..
                 .
                         i
                         ), t
                         ,                                          - s o?                               .n '      1' .
                                                                                                                      fa
                                                                                                                       .,,
                                                                                                                         ïz .-ne,l6..                                                                                                                                                    k.,
                                                            t
             6feAs ,.
                    '
                    t1                                                                                                                                                                      ..                         :,iq'f/-
                                      ,                                                      -
                                                                                             )z .
                                                                                                !-                            '
                                                                                                                              - '            .
                                                                                                                                                 .
                                                                                                                                                 j
                                                                                                                                                              ?! J -.-<.e' ,
                                                                                                                                                              .
                                                                                                                                                                               e
                                                                                                                                                                                                              .

                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                            J.
                                                                                                                                                                                                                                             ,u .
                                                                                                                                                                                                                                                7
                                                                                                                                                                                                                                                --as''
                                                                                                                                                                                                                                                     t' -:f'
                                                                                                                                                                                                                                                           z                                                                                 c ,.
                                                                                                                                                                                                                                                                                                                                                u vven
                                                                                                                                                                                                                                                                                                                                                     .'
        -                (j
                                                                                                                                     N
                                                                                                                                     .           (                                                                               ; c.
                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                    .v
                                                                                                                                                                                                                                     , . -- .                                            ,
                                                    ,    A
                     -
                         (.j,
                            '
                            k.
                             k                          'r -5                                        u              ,
                                                                                                                                                          .

                                          -.                                                                  4 j, .. v                                                        ,
                                                                                                                                                                               .
                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                .                                '                            '
                                                                                                                                                                                              g                o                                                 g
             '                        '
                                          f'f r't ..n k .ca,
                                                            a.
                                                             . l$f.      )-. .
                                                                             4-. y . ta;,of'fh I,(rjê &(&u                                                                              .

                                                                                                                                                                                              ....                                                                            .4c p .t vu .voyyt
                                                                                                                                                                                                                                                                                                      .


    l        e
                                  'fa
                                                                                                                                                     .

                                                                                                                                                                               ?
                                                                                                                                                                                        -vs
                                                                                                                                                                                                  t.
                                                                                                                                                                                                  .
                                                                                                                                                                                                                       ) z'                r.
                                                                                                                                                                                                                                                    fvj
                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                         (Y 6t6t-.-wt vvb- (v 1(ï                                                 .
                                                                                                                                                                                                                                                       (.        .



     -SAAepljy v
    UV         j
               ;
               j
                 fV(.&                                      v
                                                                                     ,
                                                                                             et
                                                                                                          .J.
                                                                                                                         fn(;.           ,.
                                                                                                                                         I
                                                                                                                                                         ,.
                                                                                                                                                                   '

                                                                                                                                      l '.
                                                                                                                                     a/- ot7
                                                                                                                                           ',
                                                                                                                                            dt:.
                                                                                                                                               4kt                                            $           .   1''            '        '>
                                                                                                                                                                                                                                                             j        ,
                                                                                                                                                                                                                                                                          '          ,
                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                     k
                                                                                                                                                                                                                                                                                     g .
                                                                                                                                                                                                                                                                                     j                              ,
                                                                                                                                                                                                                                                    :'
         l6
          ,yj                                                       .
                                                                                                                                                                                                                                                                         /   )o j.
                                                                                                                                                                                                                                                                                 p$ c ,,
                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                       o
        g g '. ).#                                      .   '
                                                                         .-
                                                                                         yj              ... ..

                              y'. .
                                  e        .,                            r
                                                                                                 s        tpy-
                                                                                                             ,
                                                                                                             .-sh. .
                                                                                                                   -t. 4k/.py                                                                                                         .


                                      /1V/ w(
                                            :
                                                                .        '
                                                                                         .                                   vyj,
                                                                                                                                y.
                                                                                                                                 kt.jcr;C.
                                                                                                                                         >$'(j t.u pjg-jj. q                                              .

                                                                                                                                                                                                                             ......
                                                                                                                                                                                                                                           j                 ,
                                                                                                                                                                                                                                                                                 ,   s .. .
                                                                                                                                                                                                                                                                                                          jxr /y
                                                                                                                                                                                                                                                                                                               xjr...,,y
                                                    DATE                                                                                                                                                               ...       ,                               r-  t                                    ys)lzsJ-     q            ..
                                                                                                                                                                                                                                                                                                                                         ,.



                                                                                                                                                                                                                                            SIGNATUREOFGRIEVAN ,
    *BYSIGNATURE INM ATEAGREESTO THE                                                                                                                                                                                                                          TAND D.C.#
                                                ,
                                                                                                                          FOttOw ING #OF3G DAY
                                                                                                                                                                                        EU ENSIONS:
                                                                                                                                                                                                                                                                                                 / ..- '
                                                                                                                                                                                                                                                                                                       /1 . '
                                                                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                                                                         wyeclv
'

                        i
                        s'
                         1
                         ',
                          '-
                           ik
                            .)
                             '-p
                               '-
                                ,
                                .L
                                 ''
             Case 1:20-cv-24998-RS ,26
                                     f'7
                                       :L'
                                         c
                                         -
                                         c'-
                                           à)
                    W ITH l.
                           bGE7'  tCY CLER14Document 1 Entered on FLSD Docket 12/08/2020 Page 184 of 192
    z.
         .       p
                 j

                                                                       PART B -RESPONSE
                         P.
                          r.r)7.rtr6)
                                    .ntc6f ;-c8.-1
                                                 9cti
                                                 :  ,
                                                    ()ns
                     Bureat@-u),(
                                .i
                                 ,pmato(.94.
                                           jk
                                           ,..:,. eAppaa.js
                                               anc
               MAATSCH,JOHN                                   Y51786     20-6-31282          DA DE C.I.                 E1114L
                               NAME                           NUMBER   GRIEVANCE LOG         CURRENT INMATE LOCATION   HOUSING LOCATION
                                                                           NUMBER

              Youradm inistrati
                              ve appealhasbeen review ed and evaluated.The response thatyou recei   vedatthe institutionalIevel
              hasbeen review ed and isfound to appropriately addressthe concerns thatyou raised atthe institutionalIevelaswell
              as the CentralOffice Ievel.
              Youradm inistrative appealis denied.
              J.ADAM S

                                                                                                   ''
                                                                                       z'7
                                                                                       /),
                                                                                         t.e7z.yz
                                                                                                ./
                                                                                                                         ,/y u
                                                                                              ..

                                                                                      t)                .




              SIGNATURE AND TYPED OR PRINTED NAME OF                           SIGNATURE OF W ARDEN ASST.                   DATE
                             EMPLOYEERESPONDING                                  wARDEN,oRSECREV RY'S
                                                                                        REPRESENTATIVE
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 185 of 192
 '




     .. .                 ..        '                                                 STAR @#M *m A
     1E#.
        !N A TR                               T                            pa -
                                                                              u             oy cooor oM                                             Me M Y
                                                                                                                                                                                                            -          .


                                                                                  .                    y.                       .                  .y...uo
                                                                                                                                                    T. xxmw :
                                                                                                                                                                         m
        TO:                        Q w      = -                                   ,n- .-.
                                                                                        -..--                            Mux
                                                                                                                           .e.1                    D --u!
      fchetkOae)                   D A< W--*--                                            '
                                                                                                                                                             .   .


      FMOM : l- ateNlmt                                                                       X
                                                                                                                         M- lHe *                  U *
                                                                                                      ..   u .
                                   0: o                                                       & 7                              EIIIbL .
                                                                                                                                      e/A- -                                          t y
                                                                                                                                                                                        >                  xz/
     RE W ST
          e '         4                           .
                                                                                                                         G e he ife ' 1 = iee i                                                 'e O
                                                                                                           ''             'p
                      %                           *
                                                                                                                                       :       *
                                                           (
                                                           W .X
                                                          **
                                                                                      *       * -
                          .'
                          *    ' .A           '                                                                 >.                         '
          @
          .c                                                   #       .
                                                                                                                                                                                                               .
      .                                                                                                    : .
                                                                       1
                                                                                                                                                                     j                        % (      *
                                                                                                                                                                                                                   p
     n*                                                                                                                                        .    *:
                                        .    .        h

     >
              .           .
                                                                       d                                                          *e               *

                                                                   .        : . ;. #                                                   r       .                                      '
                                                                                                                                                                             ..
                  *
                  <                          . * f

                                                                                                                                                   '     '


                                                                                                                          ,
                                                                                                  /                      ' M                                                                            $

                               D                                                      < z                                           z                  u
                                                                                                                                                                             '        '
                                                                                                                                                                                                    / ï'
               AltM - :S<                                 oa                              .
                                                                                                                                                             .,z'            .. . %...J..                              k
               info- l '
                       ew.- 'e la                                  o                          >       :1             -
                                                                           o 1.                                                        .                                        . . ... .
                                                                                                                                                                                          .                '



                                                                                                                                                                                      .
                                                                   DO NOT                         N nw M                  4.M                                            sssktp
                                                                                                                                                                              y.ua
                                                                                                                                                                                 -.-lJi'
                                                                                                                                                                                       )iç
                                                                                                                                                                                         r'r
                                                                                                                                                                                 ., s., ...
                                                                                                                                                                                           irm's .
     R ESPONSE                                                                                                                                                                    .
                                                                                                                                                                                  ..i=
                                                                                                                                                                                     .
                                                                                                                                                                                    ..
                                                                                                                                                                                          = .w -= -
                                                                                                                                                                             ..1.. ' '        . k.,.
                                                                                                                                                                                                   '.. ' .
                                                                                                                                                                                                          .

                                                                                                                          pwa wvm n s:                                        JUL 272222

                                                                                          '
                                                                              Tbe1nmatesleda gnevancc  e1n-
                                                                           sled diredl with the 1CCO e e                                                                     '




                                                                                                                                                                         we .1p           u
 I
 TAefelllwlxgm>1-,1M1e- l> --''
 gwltdwpf%tm - Ie e@
                                                                                                                                                                                  MG
                                                                                                                                                                                  M u.
                                                                                                                                                                                     q
                                                                                                                                                                                     vn
                                                                                                                                                                                     .
                                                                                                                                                                                     e2%**1
                                                                                                                                                                                          f
                                                                                                                                                                                          *
                   -e
 l'ee%*ve1%ee<- fp:wb
                                   mP v                   h
                                                                 .      *' * *
                         -lt.*- .1> - h '     - *- e œ
 Om cial PrintName :                                           KM > 7.A.14 @                1:- ** 'I> - 1.* eu
 fMginal:lnmzte(plusonè
                              .
                                  t                      0* .1 :* -,- :
 CC:Retainedbr om eiàl      oopyj                                                                     Date: >.3oltb
 ThIsrorvn i.alse         respc dingmrIft:eees- x i:toan
                  use fmmeiufemol#i>      ip--           I
                                                         nf-  l evaœ t
                                                                     e        te- .
                                                - e Kuh 33.10   *5.*              plmeed ininmee*sfile
                                                                                e Ce                       öL.c                                                      x

 lnrormnlGrievaacœaedlnmwteR- <9a- e*wléh13
 Youmay oh:infuethe *dmi
                             lie   ve< - è f>   -*   h +  %
                                                          .
                                                                     e    # m*
                                                                                              .
                                                                                                                                  e.                                                  AV ?
 rfmltirtd by Kule 33- 103.
                          % F C.O ** .- e > **                                .
 IalcrIban 15de> ,'eeth : .A.            '                   a - X 1,.D3.>
                          em evae eiv       *.           1       e >       e  - AA- I' 'e Ae
 9C6-236(Eleotivc !!/!83                       lfleI5** hx - * *'= e* .meY e+teO-Ce-* **-M1 * œ- A>
                                                                                                  e 1
                                                                                                    -..
                                                                                                      <e- ** g Gef- *e
                                                                                                           *.1* e - *
                                                                                                                                                       > 1Ae * .
                                                          lneonmate byKefe e i
                                                                                                  n RMI. 33-103.* 5.F.A r
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 186 of 192
                                                                                                                                                                                                                                                                                       î'14* .''
                                                                                                                                                                                                                                                                                         v
                                                                                                                                                                                                                                                                                         .
                                                                                                                = 11:DEFAO EG OFCOM O NS                                                                                                                               .*!rejelmnl!%A2xrUmn.,T4 rr,0. .
                                                                                                                                                                                                                                                                                   Q'
                                                                                                                                                                                                                                                                                    ECI:
                                                                                                                                                                                                                                                                                       - )
                                                                                                                                                                                                                                                                                        I%JQ(r q'
                                                                                                            RO UG F@RA- INISY M REMEX I
                                                                                                                                                                                                  AAFM AV                                                                  Atlâû42222
                                        (n w irdeao oeeva.-Ano
    '
                    TO
                     o;
                    Frm!
                       WrIFwadec
                       o        nngSexE
                               gl      3lA
                                      ux  sdstantwec
                                         Ab-      gsmouAZ
                                                        b.
                                                         ).e
                                                           S-                                                                                                                               .
                                                                                                                                                                                                      t.4;5-Oîl
                                                                                                                                                                                                KoddaDcmadmo tofCoe
                                                                                                                                                                                                              ons
                                             L2k,
                                             m, kz-
                                                  ,k>                                               c-
                                                                                                     e,ont
                                                                                                         hebehalfoftx/at-?t
                                                                                                                          ?4,                                                                                            Bov)e cx
                                                  ast                First                  Midd!eùiikal             l$cN
                                                                                                                                                                                    = ber                                                       Inutuu
                                                                                                                                                                                                                                                                   on
                                                                                                                                              partx-lnmM.l- nœ
                            '
                                ,. . t                               +                                                                    '
                                                  .                  1.                                                  '
                .
                ,
                .'                                                                                                           e       (
                                                                                                                                     !.3-tO!.C)6 ? r,
                                                                                                                                                    -$ (q A rzi'Jt
                        u                         . Ljj'
                                                       j-                                           - ;!                                                         q                      .
                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                1p ' '
                ( '< .. côs. . .ez. ro                                                      .       :
                ' .
                         kas i!
                53-tfQ.D(l
                .
                                                                                                                 .
                                                                                                                         jji
                                                                                                                           .-n- - j q                                       .

                                                                                                                                                                                            ,
                                                                                                                                                                                            )                          t. . .
                                   ô
                                                      -
                                                                                            ?'
                                                                                             r?             w
                                                                                                                                                   ê.
                                                                                                                                                     6             4   s
                                                                                                                                                                        @
                                                                                                                                                                                        , u.#                      .
                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                            :.
                        $                                    -   t vsrt
                                                                '.
                                                                      ' ka -                ,                                                                               q
                                                                                                                                                                                                                         .                  rh
                                                                                                                                                                                                                                             e        .k
                                                                                                                                                                                                                                                              *


                ?                                                                                                                                                                                                                                                 :

             3?)-1;3.O$t.
                        fI 5 .                            4 *
                                                                          '
                                                                                            #
                                                                                                '                '
            $                                                            t,,.                                            f-'                                       '        4 * *
            lw.                                             o            '
                                                                                  ..
                                                                                            .
                                                                                                                     ,                                                              '/T                                  t
                                                                                                                                                                                                                             -            -V     -'               ''
                                                                                                                                                                                                                                                                                   ''- .
                                                                                                                                                                                                                                                                                   '
                                -
            1 <(
               O-:'
                  )()c 4
                       .'ee                                                                                     '                                                                                                                                                                               ,
                                             '-
                                                                                                            .    ti l'
                                                                                                                     k /!lc                                            'vn t
            t -                              ,I
                                              e                 -             .         ' ( '                                                                                   .                              or' 4 1'. ,                1'.'R'-êt'
                                                                                                                                                                                                                                                   s:
                                                                                                                                                                                                                                                    - î'e'k'w'zp
            k:.- ..x-
            '.
                                             :
                                             j...
                                                  '
                                                  .
                                                                 ..
                                                                  (.
                                                                                        b-s cM /.
                                                                                        r- -.
                                                                                                v
                                                                                                                                               1
                                                                                                                                                           .l-
                                                                                                                                                             i'- 'yfi                            '' zztc-?.
                                                                                                                                                                                                 ,                                    '
                                                                                                                                                                                                                                     - '- C'-o.
                                                                                                                                                                                                                                              et/zls
                                                                                                                                                                                                                                                                                       '


                                    '                                                                                                         -        .                -       h'''-                                                                                  .

            .
                    '
                        'C(h.' (, ..
                                   (
                                   a ,. )o.                                   1
                                                                              ,- .-' ) t,!-
                                                                             3.
                                                                              .
                                                                              .
                                                                                  ..
                                                                                              z
                                                                                                'c                                                                                                    ï: p.. '
                                                                                                                                                                                                                                            o  ((>,
                                                                                                                                                                                                                                                  .in.. 'e $..e
                    .                        #
                                             .                                            , ,
                                                                                                .
                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                      .                                     ç
                                '
                                .
                                    C             .   .              y(                     j               X Jt. 6. X F'                              jf)'.x !
                                                                                                                                                       .
                                                                                                                                                                                    j guu4yxo,v, ,..y
                                                                                                                                                                                                                                                       (,?
                            6f                            4% J'.'I'- 1 '-'%                                 :-                 ',
                                                                                                                                -' ,
                                                                                                                                                                        '. .
                                                                                                                                                                                    R                                                                 .
                                                                                                                                                                                                                                                      jj-yj/ j.                ,


         $3- j.y . t
                                                                                                        '
                                                                                                                                                           -.
                                                                                                                                                                                                                                                (,/
                                                                                                                                                                                                                                                              jjjj(        -            ,
                                                          -z-
                                                            .5
                                                             .-!a>,                a tt. t .
        '               '                                                                                                            e '
                 r i' .1 -htse.-/dn ?.m .
                                        .      a
                                              7 r-3 '  -)r '''', $ > ,'''(r-' '   .
                                                                                                                                     ,.
                                                                                                                                                   -                                                           >                 f e.
                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                        r-, rr . e ono '' ,-
                    /,q.z0
                         ll/'I .
                            '
                                        .''tu..-                         .e'
                                                                               os                                                             . '                                                            c '.'lf*'z -
                                                                                                                                                                                                           1'.
                                                                                                                                                                                                           '            1$ * V
                                                                                                                                                                                                                             '
                                                                                                                                                                                                                             ,ctz
                                                                                                                                                                                                                             .- t
                                                                                                                                                                                                                                lk
                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                  ,/
                                                                                                                                                                                                                                   '' ,
                                          -1 (                                         r            .                                                      ,                                          ''                     .
          1k' .' e t         .
                             ,? t,                  /      fs  '
                                                               s.                                                    .
                .
                                 jj'
                                   tc (
                                      -'-)- gqg,. 'jsj           .
                                                                                                                                                                                                               *.
                                                                                                                                                                                                                   ;-'                                                 Z
        4 s       ,
                  .                                    'nv(;   .r
                                                                ,qq;cc,,;- !-,x
                                                                     ,
                                                                                  ..
                                                                                                                                                                                                               ,r'               ''
        j
        OMX
         r 's$.a, ,
                  - c-  c-uux-le$
                        ..                                                                                                            ,                                                                                              . c...a:xu'j
                                                                                                                                                                                                                                                bs                         J'. vp :.
                                       ,7 l.er-.jja,tIs '.i., ,j'
                                                                                                                                                               .
                                                                                                                                                                                                                                     k                                                              '.
        l ' x
            (#&tl tzo       j                                         jj
                                                                       . o                                                                                                                                          .. .
                                                                                                                                                                                                                       ,Aj
                                                                                                                                                                                                                         ,.t -(,k.-).                                                  .'
                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                        î.
                                                  .                                                                                                                                                                                   .
                                                                                                    '                                                                                                                .
                    .                                                                                                            .        .    I.J  j.
                                                                                                                                                     y'                         .. ,                  '                                                   .                             .,
                                                                                                                                     (!/                                                              g        gpj
                                                                                                                                                                                                                 -.
                                                                                                                                                                                                                  j.
                                                                                                                                                                                                                   s                                                                   k)
        g5fhq: ' ô
                 'p                                             ?                 6.
                                                                                     qn
                                                                                      ''7           -.
                                                                                                                                                                                                                       LJ
        L                           -?
                                                  vf
                                                      .          .                     ,-                                y jc                              ,' n        ,
                                                                                                                                                                        I1 M tll-t''
                                                                                                                                                                        t               $ ./
                                                                                                                                                                                   ' r. l
        l                                                       ftn.              r--                       ca' ::y:
                                                                                                                                     .                                                  xj .                                                   (à. ?<' ;,nxT.
        I                                                                                           ?
                                                                                                    -

            .                       ?'
                                     $/'
                                       .1/ zo
                                                  DATE                                                                                                                                      c-rq-
                                                                                                                                                                                                -
                                                                                                                                                                                                  74./ z#ak'
                                                                                                                                                                                            . . ..v                      .                       Yïo
                                                                                                                                                                                                                                                   'f y'
        *BYMGNAD K INMATEAG                                                                                                                                                                        SIGNAD REOFGMEVANTAND D.C #
                                                                                                                                                                                                                                                                           .
                           REESD M FM Y                                                                                      G#O
                                                                                                                                FD .
                                                                                                                                   >A#                                          IoN$:
                                                                                                  # /.
     Tbl:Vm I su&edfer'
                      Mn                                                                                . V     Slgnetms  .i
     NorldpAdmle%lr:sl R46- 1>         ete M:G                                                                            e
                     veûe .< e:gne E* oo orfo ' *xe e*r% - %
     * e:tbe$n* feel                            eu    w. .o  dt%ek%  $           0*  >   #tKe>     %   *
                       st
                        AMhe> be         G W                          - > 1.1%           m
    tbapter3tllo t@ëe.*
                         ret
                           lg-  w  be-   ''  '<  t
                                                 - ''
                                                    r- ''
                                                        ''- #@>   w                       udbe*    (e4e ls''e'. *ue=-xg :.:a3,> ,
                                                                                                                      .).
    p r
      o tess
           edp ost
                 e   f
                     -  t
                        he    e                                      4t*  '''- -  *IL
                                                                                    -.ue
    lestkvtkq. Tte l- eevf   u .e e-- '' ' < 'g  r- - - >* œ * & $> .-
                                                * > Iaw1m - ''œ                          -uxe
                                                                                            -!t- - dG*- -
    e ewetee berelure t
                          otbel- fe.e
                                    ofN -em*1 m-#- - '
                                                         w@eN%
                                                                '-h q'-u '- ''-fe
                                                                                 r- l* NyrI
                                                                                                                 ê@,lsee ee Ny
                                                                                           > -ue ht- -etwe-h -e k-
                                                         IK= -     eF.A.L m œ.= (6%d3 - **a > >          $< > -d estehe
                                                                                                        G     G *--- G I                                                                          .
    suhflttte;b:lhel,mzse4n:                                                                                               - fA dOC:etrXOO
                                                             ftate)                                     Mstlt- .yM.% xl.c #:
                                    oeOetm% r
                                                                                                                                                                                                                         jq---.--*py)
                                                                     o m lc- ml m                                                CKm c oM ct
                                                                     w m lm a
                                                                           AuomBv-                                      ntz
                                                                                                                                 ,- m
                                                                                                                                 - - 12'
                                                                                                                                                                                                                                                                               (5û-u?
    0c1-303(Effedive11/131                                                                                                       -    M sFItf.
                                                                                                                                 ee    t<
                                                                                                                                        .-     - A> u .eAcluw                                                                                                                  àw ?
                                                                                                                     lnmmootedW Re       ol e A< tnc
                                                                                                                                          nRule:3-16:.% >lr
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 187 of 192

                                                                                         G ORIIA>E#AATM'&T@FC/RREC
                                                                                                                  KSNS
                                                                                   KEAQESTFO A- IO                         MVEREME@TO
                                                                                                                                                  AG
                             (I)Tqirdp.- GrievaceAljvgi.v:*x..lAba.e                                                                                         j
                                                                                                                                                             ,               AtJr.
                                                                                                                                                                                 l                 /
                                                                                                                                                                                                   nf              '
                                                                                                                                                             ;                                     .)?J            ;
                TO'.Z Wardtn Z AssistotWarden Q S          .Floe lD                                                                                         (jcj'çjc:way:
                                                                                                                                                                        .
                                                                                                                                                                        ::
                                                                                                                                                                         à
                                                                                                                                                                         .
                                                                                                                                                                         u
                                                                                                                                                                         ,'                                        ,
                From orIF Alle wgStxtolAbqse      '
                                                                                                                                                                   jy   .
                                                                                                                                                                        r,
                                                                                                                                                                         .
                                                                                                                                                                         o?ot
                                                                                                                                                                            ,s-'$.g
                                                                                                                                                                          wyq     qj
                                                                                                                                                                                  ,rs
                                                                                                                                                                                    )-.,
                                                                                                                                                                                    '  .-
                                                                                                                                                                                       u.'np&             . .,

                       Mu' tso Joko - .onthebehalfof'                                                           .                                                                                       u......;
                       uast     First   Miz&leuutial
                                          4d          IUTVL
                                                      x
                                                      DC N                                                                                                           (-)                      cw
                                                                                                                                  umbœ                                                -
                                                                                                                                                                                 ustitution
                                                                                                                                                                                               .




                     '
                         s.-
                           $-%-tïo-                     (o
                                              t
                                              T
                                              l              .
                                                                                         -Llû%'
                                                                                              - l                            t
                                                                                                                             .   (                . 32-l                 .            .
                                     .                           .
                $1
                ..u. (                                 r' zz
                                                        ..
                                                                                     .                                           p-tayqg                                                       -
                                                                         .
                                                                                     le tzr-.ce                       .
                                                                                                                            .
                                 '
                             f       jo                 of                                                                                                           !                        ,.
                             -
                             l                                                                      - G(.
                                                                                                   C!
                                                                                                                 .                    ..
                                                                                                                                       go
                                                                                                                                        .r                       -
                                                                                                                                                                         -

                                          -
                                          I
                                                                     v       '
                                                                                              -      OD 3 . L
                                                                                                            w
                                                                                                              f.-                            .
                                                                                                                                                            o            ea-,,.
                                                                                                                                                                              u                        . #lv
                                                                     -
                                                                      t.
                                                                       t$                    / (,1-'   .        6                                                                                      .
                                                                                                                                                                                                       5 o rj
                                                                                                                                                       ,         -
                                                                                                                                                                     (.t ,                .




            '        .           .
                                 t5               e               v..
                                                                 P' j            -(.le.5,
        L
        .
                             lY .
                             '
                                                                                                                                                                     s                             t
                                                                                                                                                                                  '


                         '                    '
                                              .
                                                  G                              f (
                                                                 t,                  e                      - -rt2
                                                                                                           (<                         t
                                                                                                                                      'eo
                                                                                                            (               k.           o,œ o Hx M                                           '
        I                                                                                          /


                 '                                                                            '
                                                                                              %.
                                                                                                                                  Wz /
                                                                                                                                     % tw-t                  guu             .
                                                                         .                             ...<
                                                                                                                                 !l       v'
                                                                                                                       .
                                                                                                                                 tq                 1
                                                                                                                     ';-               r
                                                                                   ''    o                                            (n     j
                                                                                                                                             p.
                                                                                                                                         r/mç.
                                                                                                                                                                                      'z
                                                                                 l                         (                                    ,       u                x




                         6 1)./n
                               kozù
                                         OATE                                                                                                                            u/.
                                                                                                                                                                           é-/7 J
       *BY MGNATURE                                                                                                                              MGNATUREOFGAIEVA
                                     INMATEAGREESD DIE
                                     ,                                                                                                                           NTAND D.c,#
                                                                                 O WY        G#ûF> >A#
                                                                                                      >                    $&N$:                                 .                        .'

     Tbi:form t:usedforBRng.fprmalgrl                                                                                                                                /
     çieefdaAdmfpsstrato Eode       eoqtm@tt%.emml-                                                                                                          #                            Ss
                                          .           @eI:+ +.1&s* a- %
                                              Whel>n*ppez I                                                   gnature
    iW helçh:inmptef                      &-pd:0% > .aG dthe* rum*- t#$t1o*A e#the&
    'be er33.103teeile%thAhemo t-e- *
                     e4dlrett> ;= hvq- ed W > su-             d.ge           pN ge w muxa<œt* o 1 o aa œ wltNqo z3.D3,>
                                                                                                 (e> .sm ledbew ).
     MRkme . l tte Km ted@esnë                e h:N        e ol-w xt> lxo :ju baa elf- natu. ofyj!
     jdeuceeqfberelvYedt:thel- p*tefe-*ee                               g> .T<-       - a
                                                                                           xe .t> -l.w
                                                                                                     gj
                                                                                                      wwaw e,
                                                                                                            ejoruee qdjjy
                                             .. .
                                       pe-        oy:. 0
                                           *le *îl:ekl* -I- 1
                                                             ..                                               eMo teae
                                                                      o.     ..  .. â
                                                                >- * KA.C.'FIQIX 18d)...:
                                                                                        . w
                                                                                             . xyo j  sw uou
    lubmlttedb:lheSnmaleen:
                                                                                    .
                                                                                                                                                                       au,ç
                                                                                                                                                                          a j UZ
                                              #ï-/#'-                            ,..,
                                                                                    t.- ..a.vto..
                                                                                                                                                             gv+ 8 -4toS- t,ult
                                                                                                            ,       /J?A$                                        a.
                         @>m4ev> :                    INm TW IONGACILSn                                                                                                  s'.6.
                                                      rNMATEGC-KII                                              tlm ALo- ct                                 4q           w)
                                                      Y TEV !1t2                                                - AR
                                                      M m IM ONALBR4>                                           Y ATB'SFlt2 .
    3C1-303(Effecti
                  ve11/13)                                                         AK IDLe
                                                                                                   >
                                                                                                   O      -                       >- AR M AD L>
                                                                                     lnOrporayeöW Refere LM                       IO A< EKU
                                                                                                                      lœ In Rolp**-*#%* .*-*
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 188 of 192

                                              PART B -RESPONSE

MAATSCH,JOHN                    Y51786          2008-463-041       DADE C.I.                       E1114L
            NAME                 NUMBER      FORMAL GRIEVANCE        CURRENT INMATE LOCATI
                                                                                         ON      HOUSING LOCATION
                                                LOG NUMBER


Amended Response
YourGrievance has been received,reviewed,and a response is as follows:
Afterfurtherreview ofyourgrievance,itis notwithin Dade C.I.'s scope forresponsibili
                                                                                  ties to decide which camps are
opento the Transgenderinm ate population this i
                                              s up to the DepadmentofCorrections.They willalso deci   de which
camps are to have the GenderDysphoric population.
Be advised,there are no transsexualinmatesatDade C.I.W e'onl
                                                           y have a transgenderpopulation.
Based on the above information,yourgrievance is DENIED.
You may appealand obtain furtheradministrati
                                           ve review ofyourcomplaintby acquiring Form DC1-303;Requestfor
Adm inistrati
            ve Remedy orAppeal,completing the form and forwarding itwi
                                                                     th aIIattachments to the office ofthe Bureau
ofInmate Grievance Appeals,501South Calhoun Street,Tallahassee,FL 32399-2500.

                                                               M.CORRALES,AW P

                                                                                                 & Q/1k& n
SIGNATURE AND TYPED O R PRINTED NAME OF                      ATURE OF W ARDE , SS                        DATE
        EMPLOYEE RESPO NDING                              W ARDEN,OR SEC    A
                                                               REPRESEN T




                                                                                                     k
                                                                                                      s2P 1F2222
                Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 189 of 192
                                                                                        FLORIDA DEPARTM ENT OFCORREW IONS                                           j
                                                                               REQUESTFORADMINISTRATIVEREM EDYOR APPEAtt

                        Z n irdPartyGrlevanceAlleglngSexualAbuse                                                                                                   j
                                                                                                                                                                    ?          gg'
                                                                                                                                                                                 r()j ggâ,tl
    TO: Z Warden                                              Z AssistantWarden                         Z           Secretary,FloridaDqWt e entofConw tions
                                                                                                                                       i1.t.z:'..                         '
                                                                                                                                                                         ..    ..    .'              .

    From orIFAIIegingSexualAbu> onthebehalfof:
                               4a.k 7!-p0ch .t                                                                  X
                            mx
                            Last   First Mi ddl
                                              ex jjat-                                                              otl
                                                                                                                      x
                                                                                                                      ls
                                                                                                                       ml.                                                          ùalI
                                                                                                                                                                                       n
                                                                                                                                                                                       est
                                                                                                                                                                                         ihcw
                                                                                                                                                                                           z
                                                                                                                                                                                           ti
                                                                                                                                                                                            on
                                                                                              PartA - Inm ate Grievance
            -                   .

            /-( w u                                     '- -        '
                                                                          '
                                                                          i f.
                                                                             >,je             .        -tta
                                                                                                          xE
                                                                                                           kt:t-
                                                                                                               .
                                                                                                               y
                                                                                                               -y                    p1r, u e'- .
                                                                                                                                                j3                                                   .-j/x,
                                                                                                                                                                                                         '-?)-.
                                                                                                                                                                                                              6 g.j '
                '           t,                                                          w .
                    (.
                     k.6 e'                             &     'k
                                                               )          ' l ' (G                  > ' '                       '                             '                         ..
                                                                                                                                                                                                         Ce          .
                                                                                                                                                                                                                         '
        I1
        .
            .
                                             q(
                                              ?-)  --
                                                               -
                                                                   osctn                 . .r ,, v,.      .


'
                            ,

            n lj'/4 zï    z. l(
                              ,
                              , 3.f/ eo On$../    .. jf/je       gy.
                .


                                                                    sg j..joy .
                                                                              -j. .'                                                                                                             ,


            # Yf'        r      -      c In 1: retzt
                                       v  . 4                 1.
                                                               2  .  '  : . .''                                                                                .
                                                                                                                                                                                                                         ,



              ( g;. c '
                      j*%+ j
                     ....
                              ''' .     go) gy u y.j'jj .'hc . q...- g.y () ( .                                                         .                                                                .


    dJc                             1          t:
                                                x                  11            (
                                                                                 .
                                                                                 ?            t                         e ' (''$
                                                                                                                               -- i                                                  'Te                             ' m--
a                           '           Vl                    o      '


                    .                                                                           *                    $
                                                              a                    e e (./dc'                                tk          x '                                        ?
                                                                                                                                                                                    < ao                             o
                ' '
                        ,oal                  /                     f-'                         x
                                                                                                o .-            . 1
                                                                                                                  .0     -.
                                                                                                                          êf--
                                                                                                                           5 ,,         e '                                          ', -                    .
                                                                                                                                                                                                                     0 Qj(
                        T' .                                                                                          o
                        <           ,    .          *Mw..
                                                                                            'q'
                                                                                              f o(   .
                                                                                                     e0:( o
                                                                                                          f , z,.a t ''
                                                                                                                      .
                                                                                                                      tr, ( 9
                                                                                                                                                                                                                             '
                                              6.            Cthti                                         x .                                     /'
                                                                                                                                                 -!
                                                                                                                                                 ..                j
                                                                                                                                                                   t
                                                                                                                                                                   Ra                        .je-j                           ..
                                                                                                                                                                     ,               o A A                           .   & oj
@


--4
  - k-  t. .-
            .'     .                                                                    .t!j.
                                                                                            i
                                                                                            'vc-.' '
                                                                                                   -' ,,-
                                                                                                        ;tj, ,
. &                                                                                     -
                                                                                                                                            ..
                                                                                                                                                      .       a .              .        .
                                                                                                                                                                                             ,
                                                                                                                                                                                              j-
                                                                                                                                                                                              -
                                                                                                                                                                                                                 z'
                                                                                                                                                                                                                  -
                                                                                                                                                                                                                  .
                                                                                                                                                                                                                  je..
                                                                                                                                                                                                                     j- ,,u-t
  dl
   ûx6,       .
              '. ' e''
                     t                                                                          .          '.''
                                                                                                              t                                           s onc.t             o rs ,.,a ? <
                                                                                                                                                                                                                                  C'
                                                                    t%.                                                                                   .                                                      o

    '
        )                                Q)             j                 .?        .
        .                               o.          ,         .                %         y      .     z                             h.                        x>
                                                                                                                        g                    oy               y
                                                                                                t




                            Q x>.yj
                                DATE
                                                                                                          '                                 <.-./ j<                                                         s(xz.(0.
                                                                                                                                                              SIGNATURE OFGRIEVANT AND D.C.#

*BYSIGNATURE,INMATEAGREESTO THEFOLLOWING#OF30- DA# EU ENSIONS                                                                                                                       t'.                          yjy
                                                                                                                                                                                                                   2T
                                                             '                                                                      .
                                                                                                                                                                                                  /.
                                                                                                                                                                                                   <.
                                                                                                                                                                                                    -            'k           -
                                                                                                                                                                                                                              < .
                                                                                                                                                                                    #                            Signature
                                                                                                     iNA RUCTIONS
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 190 of 192

            OCT1 4 2020
                                                PART B -RESPONSE
              .    i'.b.'..' ...
                  .'           .;.'.


 M M TSCH,JO HN                        Y51786      20-6-34520        DA DE C .I.                   E1114L
              NAM E                    NUMBER    GRIEVANCE LOG          CURRENT INMATE LOCATION   HOUSING LOCATION
                                                     NUMBER

 Youradministrati
                veappealhas been revi
                                    ewed and evaluated.The responsethatyou recei
                                                                               vedatthe institutionalIevel
 (amendedresponse)hasbeenreviewedandisfoundtoappropriatelyaddressthe concernsthatyouraisedatthe
 institutionalIevelas wellasthe CentralOffice Ievel.
 Youradm inistrative appealis denied.
 J.Adam s
                                                           ..-     .-)y          ,
                                                          jt/     t
                                                                  ,,
                                                                   éh,.jre
                                                                         ;)j,
                                                                            bry'
                                                                               g.
                                                                                cv
                                                                                 ;'
 SIGNATURE AND TYPED OR PRINTED NAM E OF
                                                          -
                                                          ,z, ,,
                                                         SIGNATURE OF W ARDEN ASST.
                                                                                                  ya
                                                                                                   ,()DATE
            EMPLOYEERESPONDING                            WARDEN,ORSECRETXRY'S
                                                                 REPRESENTATIVE
Case 1:20-cv-24998-RS Document 1 Entered on FLSD Docket 12/08/2020 Page 191 of 192




                                               sN
                                                N
                                              z
                                              -â
                                                 ..
                                              .jws.,x.'
                                     v           x
                         yj      .
                                         b
                                                   '


                                              ..
                             t
                         w
                         .
                          .              .
                                                   '
                                                   *
                                                   '
                         t
                                                          /.,) .
                                                          h    m,r,
                                                                  .
                                         .
                         ,                        .N

                         x -o-
                         z
                         t               $


                      ,  t
                         '-
                                              %-
                                              u           .v t)
                                                                    /ê1l
                     +               N
                                         ''
                                              Q'*
                                                   #

                                                          (,
                                                           //
                     X . =N-.
                             jx
                             n                 z-t                  Y>..
                       c                      yL?
                                                p K
                                                                     -
                                                                     .
                                                                     N
                                                                     >
                                                                     c.
                                                   VR
                                                    A
                     '
                                 $
                                              ?
                                              (
                                              .)          L
                                                          '
                                                                      ,
                                                                     NN
                                                                      -.
                                 a               .t 5)?                    %i
                                 a
                                                 (-;
                                                   )
                   r
                                                              ,j'        'y
                                                                          yr


                             -
                                                                    t./
                                                                      -
                                                                     --,
                                                                     ..


                                 j
                                 ,,               ),-je.
                                                       '
                                                       -) gy
                                                           j
                         > O' 4          ..
                                                               -) z;
                                                               .   y
                                                                   v
                                                                   J
                                                 /                   -
'                                                                                                                                                                                                                                        I
                                                                                                                                   p                          D>                                            &@ '                                         w-

                         Case 1:20-cv-24998-RS   1 .Document 1 Entered on. FLSD
                                                                            z
                                                                            a   Docket
                                                                                  .t . 12/08/2020 . Page
                                                                                                    .. .ev 192 of 192
                                                                                                              . ;.
                                                                                                             x'      .             t
                                                                                                                                   ...
                                                                                                                                                                                                                    .                                                                                                      '..     .
                    ?. !
                       .w:              .. ,. ..                                        *
            . v                       .à. '..                    .            .




    iùg'Z
        ##!
        ) .y
           U.j
             ..
             ,'e#          4ï
                         >4*:$ %!'*...
                                     kJ.-'œ.
                                           .*
                                            .  u '
                                               .           .%.,.
                                                           '   y.%'.
                                                                   w.
                                                                    'ï k..
                                                                         ;:');.'.:
                                                                                 .''. .'' <.
                                                                                           %)0$y'
                                                                                                .',,.L....
                                                                                                         .'
                                                                                                          .y .                    ..                               j
                                                                                                                                                                   'J:5F                                                        .'
                                                                                                                                                                                                                                     . .l
                                                                                                                                                                                                                                        j ...,F          wy
                                            .vJ'.œ.'           .
                                                               ..1e> a.,
                                                                     .       .8
                                                                              .                  ax
                                                                                                  .      .'                        ..                .             .;                                   ,                                                                                           .
        i
         1$
          .
          . ,..? u
          . .    av
                  ;.''
                   .q4t.         4(''.
                                 ' '   i:
                                        .
                                        q<
                                  4$.F*mf
                                     ,   .
                                       - .
                                          1
                                          4''
                                            ,
                                            '
                                            J
                                         <' .
                                             . ''! k...  kL:
                                                           r. q
                                                              ;.
                                            ... ...7.% ,.'.>L3 .
                                                                '
                                                               h.
                                                                  , j.
                                                                  .   '
                                                                      ..j
                                                                2. ;ye.
                                                                        ;
                                                                        '4
                                                                         .
                                                                         q
                                                                         'ù
                                                                          .qhr  .
                                                                                ,.,
                                                                         fjp....'.j.,1
                                                                        ..
                                                                                        'k
                                                                                     ..).:'.'
                                                                                         ', ,
                                                                                            .'
                                                                                             .
                                                                                             '.'.y
                                                                                                 r
                                                                                                 ',
                                                                                                  .
                                                                                                  6
                                                                                                  .u
                                                                                                   2.i
                                                                                                     ..'-..'t
                                                                                                    .,                            ;
                                                                                                                                  '
                                                                                                                                  :k
                                                                                                                                   :
                                                                                                                                   .
                                                                                                                                   ,             .
                                                                                                                                                     j. à
                                                                                                                                                        ::.
                                                                                                                                                        '
                                                                                                                                                          .: .L
                                                                                                                                                              .y..
                                                                                                                                                           '. ,..
                                                                                                                                                           :       ..
                                                                                                                                                                  .w..t, .,.
                                                                                                                                                                                                                          '.'.l-' .. 31
                                                                                                                                                                                                                    . ' ...r.'2U4:'
                                                                                                                                                                                                                                                                                                   '                                   4
                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                       $. N
             '               .   ..                    .t                 ..                           à.
                                                                                                       '                      .        :. :. ..       ,           .                    ,y..                        .'  ..
                                                                                                                                                                                                                                    . ''                                                                                               1jj.5:''.. .141j1;1('?:;
                                           ..                         .               ..                                                                                                                                                                                                                                               bb
                                                                                                                                                                                                                                                                                                                                        s
                                                                                                                                                                                                                                                                                                                                       k,.
                                                                                                                                                                                                                                                                                                                                         flI,.
                                                                                                                                                                                                                                                                                                                                                     >/
                                                                                                                                                                                                                             -..e.---.       .                                                                                         j
                                                                                                                                                                                                                                                                                                                                       i j!z
                                                                                                                                                                                                                                                                                                                                                      *
                                                                                                                     <
                                                                                                                     Z.                                       '    ...
                                                                                                                                                               h,'#/
                                                                                                                                                                     ..        .
                                                                                                                                                                               .edK.
                                                                                                                                                                               ..2                          t.
                                                                                                                                                                                                             x
                                                                                                                                                                                                             .QU
                                                                                                                                                                                                               ,o
                                                                                                                                                                                                               $<
                                                                                                                                                                                                               -
                                                                                                                                                                                                               . e.
                                                                                                                                                                                                                *A
                                                                                                                                                                                                                e s
                                                                                                                                                                                                                  !'
                                                                                                                                                                                                                  6v'
                                                                                                                                                                                                                    .y:A'1r.
                                                                                                                                                                                                                    1!
                                                                                                                                                                                                                    *      '
                                                                                                                                                                                                                           .n .*,r'. .
                                                                                                                                                                                                                           g                         .
                                                                                                                                                                                                                                                                       ' 'X
                                                                                                                                                                                                                                                                                                   ilc1A.'
                                                                                                                                                                                                                                                                                                   '            s .ot,..
                                                                                                                                                                                                                                                                                                                       yJ ' j
                                                                                                                                                                                                                                                                                                                      ' n-q
                                                                                                                                                                                                                                                                                                                          .àyw..
                                                                                                                                                                                                                                                                                                                            x
                                                                                                                      *.z
                                                                                                                     ..                    !X'                j
                                                                                                                                                              k.
                                                                                                                                                               &.               't
                                                                                                                                                                                 Xw
                                                                                                                                                                                  .,.                              ..                                    sj
                                                                                                                                                                                                                                                          ,                     .                                        i
                                                                                                                                                                                                                                                                                                                         y
                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                         .w ) çg
                                                                                                                                                                                                                                                                                                                         -.
                                                                                                                         ..                0
                                                                                                                                           ,                  jn                   ..
                                                                                                                                                                                   s-
                                                                                                                                                                                    .,
                                                                                                                                                                                     .(
                                                                                                                                                                                      7.                            .                                      .
                                                                                                                                                                                                                                                           N                                                               oxuj. 'ï
                                                                                                                                                                                                                                                                                                                                  t .
                                                                                                                                            ..r                ,
                                                                                                                                                               ...                  m o
                                                                                                                                                                                       ..
                                                                                                                                                                                                                    L
                                                                                                                                                                                                                    .
                                                                                                                                                                                                                     .                                      .                           .           .
                                                                                                                                                                                                                                                                                                    '                   .-=
                                                                                                                                                                                                                                                                                                                          rr
                                                                                                                                                                                                                                                                                                                               . qk
                                                                                                                                                                                                                                                                                                                                  ?
                                                                                                                                                                                                                                                                                                                                  t, K
                                                                                                                                                                                                                                                                                                                                     œC
                                                                                                                                             .                   .
                                                                                                                                                                      x.
                                                                                                                                                                                         1:;
                                                                                                                                                                                           2::
                                                                                                                                                                                             2 '                                                              .                                            ,
                                                                                                                                                                                                                                                                                                           - :-.e
                                                                                                                                                                                                                                                                                                                --.                      ()'
                                                                                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                                                                                           k
                                                                                                                                                                                                                                                                                                                                           j.
                                                                                                                                                                                                                                                                                                                                            --
                                                                                                                                                                                                                                                                                                                                             .Ië2
                                                                                                                                                                                                                                                                                                                              . a.j
                                                                                                                                                                           .                                       kJe                           . jj - ,                           .       .:       .A                           z.
                                                                  -                                                                                       -                            y                           s,                            .            .                                :.,                       .
                                                                          >XX X XX-X XX s'
                                                                      ,'..-              rw'b                                                             k                                                                                          x'       .                              . ' (j                     ,-. , a
                                                                                                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                                                                                         ''
                                                                                                                                                                                                                                                                                                                          cv' . =-)
                                                                                            E'L                                                               A'
                                                                                                                                                              ,
                                                                                                                                                                   ,.
                                                                                                                                                                                           <                       .
                                                                                                                                                                                                                       :'s
                                                                                                                                                                                                                         1
                                                                                                                                                                                                                         :1
                                                                                                                                                                                                                          /
                                                                                                                                                                                                                          8
                                                                                                                                                                                                                          A
                                                                                                                                                                                                                          2R                                      r,auve!d  A                       , ... ,
                                                                                                                                                                                                                                                                                                          '.                              '
                                                                                                                                                                                                                                                                                                                                          h
                                                                                                                                                                                                                                                                                                                                          z
                                                                                                                                                                                                                                                                                                                                          , xn
                                                                                            R eg N o..
                                                                                                     59754-004                                                     . .
                                                                                                                                                                                                                   l- u-
                                                                                                                                                                                                                       '
                                                                                                                                                                                                                       +.
                                                                                                                                                                                                                        -    .                   ,..              /o
                                                                                                                                                                                                                                                                   r. ,             k=,'xz;A z                       '. ,
                                                                                                                                                                                                                                                                                                                        .,.- .>
                                                                                            PO BOX 8000                                                                                %                            1
                                                                                                                                                                                                                    3                             .               Y                          '                          -..'!''e-eW.t
                                                                                            M ar1anna FL wo2zl,
                                                                                                              47                                                                                                                                                  ;Gl                                                               a
                                                                                                                                                                                                                                                                                                                                    D
                                                                                                     :                                                                                                                 .                                          >,x.
                                                                                            Jnited States                                                     .                                                        .
                                                                                                                                                                                                                       .'                                           -we. x                                      .                   s
                                                                                                                                                                                                                                                                                                                                    C
                                                                                            I.                                                                                                                         .
                                                                                                                                                                                                                        .                                         K' ..                                         .rw.
                                                                                                                                                                                                                                                                                                                  *                 *                  X
                                                                                                                                                                                                                        '                                                                                                                               r
                                                                                                                                                                                                                       '.            .                                 ww
                                                                                                                                                                                                                                                                                                                           '                            4
                                                                                                                                                                                                                                                                                                                                                        g
                                                                                                                                                                                                         ..-.
                                                                                                                                                                                                            s
                                                                                                                                                                                                            .FuORs
                                                                                                                                                                                                                 EVA
                                                                                                                                                                                                                   ER                                              .U
                                                                                                                                                                                                                                                                    F-VE
                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                     - .. .:.''                                        .-
                                                                                                                                                                                                                       X                                                                *                                              ' 'p             4
                                                                                                                                                                                                                                                                                            ,*' 't'
                                                                                                                                                                                                                                                                                                  Q ('    '.i ''Z''L
                                                                                                                                                                                                                                                                                                                   I '2.
                                                                                                                                                                                                                                 '                                                           '
                                                                                                                                                                                                               .                 j
                                                                                                                                                                                                                                 '.                                                         .
                                                                                                                                                                                                                                                                                            ,...
                                                                                                                                                                                                                                                                                               sq. ,..(,.
                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                        x,.?k.
                                                                                                                                                                                                                                                                                                             j.J,
                                                                                                                                                                                                                                                                                                                .)                                      *
                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                         T .
                                                                                                                                                           .
                                                                                                                                                                                                .
                                                                                                                                                                                                ë
                                                                                                                                                                                                               .
                                                                                                                                                                                                                                  wjv
                                                                                                                                                                                                                                 g').
                                                                                                                                                                                                                                             .                ,                             .
                                                                                                                                                                                                                                                                                            7
                                                                                                                                                                                                                                                                                            L
                                                                                                                                                                                                                                                                                            )
                                                                                                                                                                                                                                                                                            ..
                                                                                                                                                                                                                                                                                              (.
                                                                                                                                                                                                                                                                                               j-..
                                                                                                                                                                                                                                                                                             x a
                                                                                                                                                                                                                                                                                                  t
                                                                                                                                                                                                                                                                                                  j.u
                                                                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                                                                    v
                                                                                                                                                                                                                                                                                                    .y..
                                                                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                                                       x
                                                                                                                                                                                                                                                                                                       k
                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                  ,..g..
                                                                                                                                                                                                                                                                                                   '.-
                                                                                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                                                                                         ...
                                                                                                                                                                                                                                                                                                          .qj  j
                                                                                                                                                                                                                                                                                                        .,$.yzJr
                                                                                                                                                                                                                                                                                                       e.   -  ;) ,
                                                                                                                                                                                                                                                                                                                         .,
                                                                                                                                                                                                                                                                                                                      ... ...
                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                        p
                                                                                                                                                                                                                                                                                                                                                        ;
                                                                                                                                                                                                                                                                                                                                                        q
                                                                                                                                                                                               .
                                                                                                                                                                                               .                                /t;/                                                        ..
                                                                                                                                                                                                                                                                                             ::t.  .. .
                                                                                                                                                                                                                                                                                                ik!-c .,-...z.-.à...:.$t,-$..:.                         ,.
                                                                                                                                                                                                    '                          t''i                                                          * V'. '                                                      $
                                                                                                                                                     10            '     j?
                                                                                                                                                                          )
                                                                                                                                                                          l
                                                                                                                                                                          .ç
                                                                                                                                                                           '                        .z                       kEF
                                                                                                                                                                                                                             t.,
                                                                                                                                                                                                                                                                                                                          '                             *1
                                                                                                                                                                                                                                                                                                                                                        .4
                                                                                                                                                                                                                                                                                                                                                         ,
                                                                                                                                                             J?'
                                                                                                                                                               -''
                                                                                                                                                                 * .u
                                                                                                                                                                    ti
                                                                                                                                                                     )
                                                                                                                                                                     . y?,
                                                                                                                                                                         t
                                                                                                                                                                         .
                                                                                                                                                                         ,
                                                                                                                                                                         é
                                                                                                                                                                         )                                                                                                                                                z.o                            ,
                                                                                                                                                                                                                                                                                                                                                         1
                                                                                                                                                            '
                                                                                                                                                            -       >
                                                                                                                                                         e-j-( c of p  s
                                                                                                                                                                       '
                                                                                                                                                                         î
                                                                                                                                                                       ;,' mj
                                                                                                                                                                            !G                          .               ,.
                                                                                                                                                                                                                            -                                     j
                                                                                                                                                                                                                                                                  rez,,,
                                                                                                                                                                                                                                                                  -    --(
                                                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                                         <.
                                                                                                                                                                                                                                                                         '                                j
                                                                                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                                                                                          g
                                                                                                                                                                                                                                                                                                          ., -
                                                                                                                                                                                                                                                                                                             .t
                                                                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                                                              s.4
                                                                                                                                                                                                                                                                                                                :L
                                                                                                                                                                                                                                                                                                                 .,
                                                                                                                                                                                                                                                                                                                  ;,                                    2,
                                                                                                                                                                                                                                                                                                                                                        n  ,
                                                                                                                                                                                       ,                            a).'                                           :
                                                                                                                                                     .:&                                                       ::4
                                                                                                                                                                                                                   ,/
                                                                                                                                                                                                                    '                        ;'
                                                                                                                                                                                                                                              a.w t ffjie-p
                                                                                                                                                                                   .                           :
                                                                                                                                                                                                               ,..:,
                                                                                                                                                                                       #                       lz
                                                                                                                                                          t f,t-                                         gt
                                                                                                                                                                                                          1
                                                                                                                                                                                                          .
                                                                                                                                                                                                          l-
                                                                                                                                                                                                          '
                                                                                                                                                                                                          /
                                                                                                                                                                                                          .                          .

                                                                                                                                                                           .
                                                                                                                                                                                                    *#jf '-'
                                                                                                                                                                                                         ..                      1
                                                                                                                                                                                                                                 k
                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                 ,
                                                                                                                                                                           ' ..
                                                                                                                                                                                                      tj
                                                                                                                                                                                                      .
                                                                                                                                                                                                    ï'.
                                                                                                                                                                                                    j
                                                                                                                                                                                                    1.
                                                                                                                                                                                                    $
                                                       J                                                                                                                                   #< .
                                                                                                                                                                                       'dli#..a.,


                 z/

    r




                                                                                                                                                                        @                                                                                   tTE sr T x
    k
    1F2.
       Jul
       sxy9201
           .s 3                                                       ORDER FREE SUPPLIES O. NLINE                                                                                                                                                       P ST LSE IC .,J1j
